     Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 1 of 172




1

2

3

4

5

6

7

8

9

10                        Attachment A
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                     Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 2 of 172



                            Production::End
Production::Begin Bates                                       Email From                             Email To                                  Email CC                       Date                      Author                    File Name                            Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                                                              Walsh, Michael (Federal); Rockas, James
DOC_0000944               DOC_0000946         Gorey, Lauren (Federal)                 Wilbur Ross                             (Federal)                                 3/10/2020 0:00                           Census Talkers on COVID-19 Efforts.pdf


                                                                                                                                                                                                                                                                                             Email communication containing pre-decisional
                                                                                                                              Walsh, Michael (Federal); Rockas, James                                                                                                                        deliberations regarding draft talking points on
DOC_0000947               DOC_0000948         Gorey, Lauren (Federal)                 Wilbur Ross                             (Federal)                                 3/10/2020 0:00    CENSUS                 2020 Operaitonal Timeline v5 Clean.pdf     Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED); James
                                                                                    T Christy (CENSUS/LAFED); Christa D Jones
                                                                                    (CENSUS/DEPDIR FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Enrique
                                                                                    Lamas(CENSUS/DEPDIR FED); Benjamin J
                                                                                    Page (CENSUS/CFO FED); Kevin Smith
                                                                                    (CENSUS/CIO FED); StevenDillingham
                                                                                    (CENSUS/DEPDIR FED); Timothy P Olson
                                                                                    (CENSUS/ADFO FED); Burton H Reist
                                                                                    (CENSUS/ADCOMFED); Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOM FED); Michael T                                                                                          Re_ Crisis Management Team Recap of High
DOC_0000949               DOC_0000949         Christopher M Denno (CENSUS/ADDC FED) Thieme (CENSUS/ADDC FED)                  Laura K Furgione (CENSUS/CAO FED)         3/13/2020 13:11                          Level ___.pdf

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED); James
                                                                                    T Christy (CENSUS/LAFED); Christa D Jones
                                                                                    (CENSUS/DEPDIR FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Enrique
                                                                                    Lamas(CENSUS/DEPDIR FED); Benjamin J
                                                                                    Page (CENSUS/CFO FED); Kevin Smith
                                                                                    (CENSUS/CIO FED); StevenDillingham
                                                                                    (CENSUS/DEPDIR FED); Timothy P Olson
                                                                                    (CENSUS/ADFO FED); Burton H Reist
                                                                                    (CENSUS/ADCOMFED); Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOM FED); Michael T
DOC_0000950               DOC_0000975         Christopher M Denno (CENSUS/ADDC FED) Thieme (CENSUS/ADDC FED)                  Laura K Furgione (CENSUS/CAO FED)         3/13/2020 13:11   Chris Denno            COVID-19 Contingency Planning.pptx

                                                                                    Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    James T Christy (CENSUS/LA FED); Christa
                                                                                    DJones (CENSUS/DEPDIR FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED);Kevin
                                                                                    Smith (CENSUS/CIO FED); Timothy P Olson
                                                                                    (CENSUS/ADFO FED); Burton H Reist
                                                                                    (CENSUS/ADCOM FED);Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOM FED); Michael T
                                                                                    Thieme (CENSUS/ADDC FED); Jennifer       Laura K Furgione (CENSUS/CAO FED); Paul                                             Re_ Crisis Management Team Recap of High
DOC_0000976               DOC_0000977         Christopher M Denno (CENSUS/ADDC FED) Shopkorn(CENSUS/ADCOM FED)               Krutsch (CENSUS/DCMD FED)               3/13/2020 18:25                             Level ___.pdf

                                                                                    Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    James T Christy (CENSUS/LA FED); Christa
                                                                                    DJones (CENSUS/DEPDIR FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED);Kevin
                                                                                    Smith (CENSUS/CIO FED); Timothy P Olson
                                                                                    (CENSUS/ADFO FED); Burton H Reist
                                                                                    (CENSUS/ADCOM FED);Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOM FED); Michael T
                                                                                    Thieme (CENSUS/ADDC FED); Jennifer       Laura K Furgione (CENSUS/CAO FED); Paul
DOC_0000978               DOC_0001004         Christopher M Denno (CENSUS/ADDC FED) Shopkorn(CENSUS/ADCOM FED)               Krutsch (CENSUS/DCMD FED)               3/13/2020 18:25      Chris Denno            COVID-19 Contingency Planning Final.pdf
                                                                                                      Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 3 of 172



                            Production::End
Production::Begin Bates                                      Email From                               Email To                                Email CC                          Date                        Author                               File Name                              Privilege                           Privilege Description                   Redaction
                                 Bates
                                                                                    Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    James T Christy (CENSUS/LA FED); Christa
                                                                                    DJones (CENSUS/DEPDIR FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED);Kevin
                                                                                    Smith (CENSUS/CIO FED); Timothy P Olson
                                                                                    (CENSUS/ADFO FED); Burton H Reist
                                                                                    (CENSUS/ADCOM FED);Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOM FED); Michael T
                                                                                    Thieme (CENSUS/ADDC FED); Jennifer       Laura K Furgione (CENSUS/CAO FED); Paul
DOC_0001005               DOC_0001031         Christopher M Denno (CENSUS/ADDC FED) Shopkorn(CENSUS/ADCOM FED)               Krutsch (CENSUS/DCMD FED)               3/13/2020 18:25        Chris Denno                          COVID-19 Contingency Planning Final.pptx
                                                                                                                                                                                                                                 Statement on Modifying 2020 Census
DOC_0001032               DOC_0001035         U.S. Census Bureau                      Timothy P Olson (CENSUS/ADFO FED)                                                   3/15/2020 17:51                                        Operations.pdf
                                                                                                                                                                                                                                                                                                              Email communication reflecting information
                                                                                                                              Christine E Taylor (CENSUS/PIO FED); Lisa J                                                                                                                                     provided to facilitate deliberative discussions
                                                                                                                              Cochrane (CENSUS/PIO FED);                                                                                                                                                      regarding draft talking points on proposed
DOC_0001036               DOC_0001037         Virginia Hyer (CENSUS/PIO FED           Timothy P Olson (CENSUS/ADFO FED)       lauren.williams@bcw-global.com              3/17/2020 6:26                                         Re_ Media Tour.pdf                          Predecisional and Deliberative   Department action/decision/policy.                 Redacted
                                                                                                                                                                                                                                                                                                              Draft document reflecting information provided
                                                                                                                              Christine E Taylor (CENSUS/PIO FED); Lisa J                                                                                                                                     to facilitate deliberative discussions regarding
                                                                                                                              Cochrane (CENSUS/PIO FED);                                                                                                                                                      draft talking points on proposed Department
DOC_0001038               DOC_0001059         Virginia Hyer (CENSUS/PIO FED           Timothy P Olson (CENSUS/ADFO FED)       lauren.williams@bcw-global.com              3/17/2020 6:26    Virginia Hyer (CENSUS/PIO FED)       EvergreenMessaging.docx                     Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                                                                                                                                                                                                                                              Draft document reflecting information provided
                                                                                                                              Christine E Taylor (CENSUS/PIO FED); Lisa J                                                                                                                                     to facilitate deliberative discussions regarding
                                                                                                                              Cochrane (CENSUS/PIO FED);                                                                                                                                                      draft talking points on proposed Department
DOC_0001060               DOC_0001063         Virginia Hyer (CENSUS/PIO FED           Timothy P Olson (CENSUS/ADFO FED)       lauren.williams@bcw-global.com              3/17/2020 6:26    Virginia Hyer (CENSUS/PIO FED)       March 17 TPs_SMT_RMT.docx                   Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                                                                                                                                                                                                                                              Email communication reflecting information
                                                                                                                                                                                                                                                                                                              provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                              regarding draft talking points on proposed
DOC_0001064               DOC_0001065         Timothy.P.Olson@census.gov              Timothy Olson                                                                       3/17/2020 6:36                                         Fwd_ Media Tour.pdf                         Predecisional and Deliberative   Department action/decision/policy.                 Redacted
                                                                                                                                                                                                                                                                                                              Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                              advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                                                                                              points on proposed Department
DOC_0001066               DOC_0001087         Timothy.P.Olson@census.gov              Timothy Olson                                                                       3/17/2020 6:36    Virginia Hyer (CENSUS/PIO FED)       EvergreenMessaging.docx                     Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                                                                                                                                                                                                                                              Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                              advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                                                                                              points on proposed Department
DOC_0001088               DOC_0001091         Timothy.P.Olson@census.gov              Timothy Olson                                                                       3/17/2020 6:36    Virginia Hyer (CENSUS/PIO FED)       March 17 TPs_SMT_RMT.docx                   Predecisional and Deliberative   action/decision/policy.                            Withheld in full
DOC_0001092               DOC_0001093         Timothy P Olson (CENSUS/ADFO FED)       Timothy Olson                                                                       3/17/2020 6:36                                         Fwd_ Media Tour.pdf
                                                                                                                                                                                                                                                                                                              Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                              advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                                                                                              points on proposed Department
DOC_0001094               DOC_0001115         Timothy P Olson (CENSUS/ADFO FED)       Timothy Olson                                                                       3/17/2020 6:36    Virginia Hyer (CENSUS/PIO FED)       EvergreenMessaging.docx                     Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                              Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                              advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                                                                                              points on proposed Department
DOC_0001116               DOC_0001119                                                                                                                                                       Virginia Hyer (CENSUS/PIO FED)       March 17 TPs_SMT_RMT.docx                   Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                              Email communication containing information
                                                                                                                                                                                                                                                                                                              gathered for pre-decisional deliberations
                                                                                                                                                                                                                                 Fw_ See attachment _ Briefing on FLD Data                                    regarding internal briefing materials on proposed
DOC_0001120               DOC_0001122         James T Christy (CENSUS/LA FED)         Timothy P Olson (CENSUS/ADFO FED)                                                   3/18/2020 14:14                                        Oper___.pdf                                 Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                                                                                                                                                                                              Document containing information gathered for
                                                                                                                                                                                                                                                                                                              pre-decisional deliberations regarding internal
                                                                                                                                                                                                                                 2020 Census - Impacts of COVID19 03182020                                    briefing materials on proposed Department
DOC_0001123               DOC_0001127         James T Christy (CENSUS/LA FED)         Timothy P Olson (CENSUS/ADFO FED)                                                   3/18/2020 14:14   Maryann M Chapin (CENSUS/ADDC FED)   105.docx                                  Predecisional and Deliberative     action/decision/policy.                           Withheld in full
                                                                                                       Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 4 of 172



                            Production::End
Production::Begin Bates                                     Email From                                 Email To                                  Email CC                       Date                       Author                                 File Name                             Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                         Albert E Fontenot (CENSUS/ADDC FED); Ali
                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED); Kathleen M Styles (CENSUS/ADDC FED);
                                                                                         Timothy P Olson(CENSUS/ADFO FED);        Phani-Kumar Atri Kalluri (CENSUS/ADDC
                                                                                         Kevin Smith (CENSUS/CIO FED); Michael T FED); Everett G Whiteley(CENSUS/BUD
                                                                                         Thieme (CENSUS/ADDC FED);                FED); Benjamin J Page (CENSUS/CFO FED);
                                                                                         DeborahStempowski (CENSUS/ADDC FED); Christa D Jones (CENSUS/DEPDIR FED);
                                                                                         Stephen L Buckner (CENSUS/ADCOM FED); Laura KFurgione (CENSUS/CAO FED);
                                                                                         James T Christy (CENSUS/LAFED); Gregg D Jennifer Shopkorn (CENSUS/ADCOM FED);
                                                                                         Bailey (CENSUS/CIO FED); Luis J Cano     Burton H Reist (CENSUS/ADCOM
                                                                                         (CENSUS/DCEO FED); Jennifer W            FED);Deidre C Hicks (CENSUS/DCMD FED);                                                          Documents for 3_20 3_30p 2020 Crisis
DOC_0001128               DOC_0001128         2020 Census Crisis Management Support Team Reichert(CENSUS/DCMD FED)                Paul Krutsch (CENSUS/DCMD FED)          3/20/2020 9:14                                          Management___.pdf

                                                                                         Albert E Fontenot (CENSUS/ADDC FED); Ali
                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED); Kathleen M Styles (CENSUS/ADDC FED);
                                                                                         Timothy P Olson(CENSUS/ADFO FED);        Phani-Kumar Atri Kalluri (CENSUS/ADDC
                                                                                         Kevin Smith (CENSUS/CIO FED); Michael T FED); Everett G Whiteley(CENSUS/BUD
                                                                                         Thieme (CENSUS/ADDC FED);                FED); Benjamin J Page (CENSUS/CFO FED);
                                                                                         DeborahStempowski (CENSUS/ADDC FED); Christa D Jones (CENSUS/DEPDIR FED);
                                                                                         Stephen L Buckner (CENSUS/ADCOM FED); Laura KFurgione (CENSUS/CAO FED);
                                                                                         James T Christy (CENSUS/LAFED); Gregg D Jennifer Shopkorn (CENSUS/ADCOM FED);                                                                                                                                       Draft document reflecting information provided
                                                                                         Bailey (CENSUS/CIO FED); Luis J Cano     Burton H Reist (CENSUS/ADCOM                                                                                                                                               to facilitate deliberative discussions regarding
                                                                                         (CENSUS/DCEO FED); Jennifer W            FED);Deidre C Hicks (CENSUS/DCMD FED);                                                          2020 Census - Impacts of COVID19 03202020                                  internal briefing materials on proposed
DOC_0001129               DOC_0001136         2020 Census Crisis Management Support Team Reichert(CENSUS/DCMD FED)                Paul Krutsch (CENSUS/DCMD FED)          3/20/2020 9:14   Maryann M Chapin (CENSUS/ADDC FED)     830a.pdf                                  Predecisional and Deliberative   Department action/decision/policy.               Withheld in full
                                                                                         Albert E Fontenot (CENSUS/ADDC FED); Ali
                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED); Kathleen M Styles (CENSUS/ADDC FED);
                                                                                         Timothy P Olson(CENSUS/ADFO FED);        Phani-Kumar Atri Kalluri (CENSUS/ADDC
                                                                                         Kevin Smith (CENSUS/CIO FED); Michael T FED); Everett G Whiteley(CENSUS/BUD
                                                                                         Thieme (CENSUS/ADDC FED);                FED); Benjamin J Page (CENSUS/CFO FED);
                                                                                         DeborahStempowski (CENSUS/ADDC FED); Christa D Jones (CENSUS/DEPDIR FED);
                                                                                         Stephen L Buckner (CENSUS/ADCOM FED); Laura KFurgione (CENSUS/CAO FED);
                                                                                         James T Christy (CENSUS/LAFED); Gregg D Jennifer Shopkorn (CENSUS/ADCOM FED);
                                                                                         Bailey (CENSUS/CIO FED); Luis J Cano     Burton H Reist (CENSUS/ADCOM                                                                                                                                               Document containing information gathered for
                                                                                         (CENSUS/DCEO FED); Jennifer W            FED);Deidre C Hicks (CENSUS/DCMD FED);                                                          03200730 Census Response to DOC - COVID-                                   pre-decisional deliberations regarding proposed
DOC_0001137               DOC_0001142         2020 Census Crisis Management Support Team Reichert(CENSUS/DCMD FED)                Paul Krutsch (CENSUS/DCMD FED)          3/20/2020 9:14   Theodore LeCompte                      19 Rep.pdf                               Predecisional and Deliberative    Department action/decision/policy.              Redacted
                                                                                         Albert E Fontenot (CENSUS/ADDC FED); Ali
                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED); Kathleen M Styles (CENSUS/ADDC FED);
                                                                                         Timothy P Olson(CENSUS/ADFO FED);        Phani-Kumar Atri Kalluri (CENSUS/ADDC
                                                                                         Kevin Smith (CENSUS/CIO FED); Michael T FED); Everett G Whiteley(CENSUS/BUD
                                                                                         Thieme (CENSUS/ADDC FED);                FED); Benjamin J Page (CENSUS/CFO FED);
                                                                                         DeborahStempowski (CENSUS/ADDC FED); Christa D Jones (CENSUS/DEPDIR FED);
                                                                                         Stephen L Buckner (CENSUS/ADCOM FED); Laura KFurgione (CENSUS/CAO FED);
                                                                                         James T Christy (CENSUS/LAFED); Gregg D Jennifer Shopkorn (CENSUS/ADCOM FED);
                                                                                         Bailey (CENSUS/CIO FED); Luis J Cano     Burton H Reist (CENSUS/ADCOM
                                                                                         (CENSUS/DCEO FED); Jennifer W            FED);Deidre C Hicks (CENSUS/DCMD FED);
DOC_0001143               DOC_0001146         2020 Census Crisis Management Support Team Reichert(CENSUS/DCMD FED)                Paul Krutsch (CENSUS/DCMD FED)          3/20/2020 9:14   B Nathaniel Miller (CENSUS/DCMD FED)   COVID-19 FLD and NPC Announcements.pdf
                                                                                                                                                                                                                                  Fwd_ Documents for 3_20 3_30p 2020 Crisis
DOC_0001147               DOC_0001148         Timothy P Olson (CENSUS/ADFO FED)        Timothy Olson                                                                      3/20/2020 9:18                                          Manag___.pdf
                                                                                                                                                                                                                                                                                                             Document reflecting mental processes of advisor
                                                                                                                                                                                                                                                                                                             to decisionmaker regarding internal briefing
                                                                                                                                                                                                                                  2020 Census - Impacts of COVID19 03202020 Attorney-Client Privilege;       materials on proposed Department
DOC_0001149               DOC_0001156         Timothy P Olson (CENSUS/ADFO FED)        Timothy Olson                                                                      3/20/2020 9:18   Maryann M Chapin (CENSUS/ADDC FED)     830a.pdf                                  Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                                                                                                                                                                                                             Document reflecting mental processes of advisor
                                                                                                                                                                                                                                                                                                             to decisionmaker regarding internal briefing
                                                                                                                                                                                                                                  03200730 Census Response to DOC - COVID-                                   materials on proposed Department
DOC_0001157               DOC_0001162         Timothy P Olson (CENSUS/ADFO FED)        Timothy Olson                                                                      3/20/2020 9:18   Theodore LeCompte                      19 Rep.pdf                               Predecisional and Deliberative    action/decision/policy.                         Redacted

DOC_0001163               DOC_0001166         Timothy P Olson (CENSUS/ADFO FED)        Timothy Olson                                                                      3/20/2020 9:18   B Nathaniel Miller (CENSUS/DCMD FED)   COVID-19 FLD and NPC Announcements.pdf
                                                                                                                                                                                                                                  Fwd_ Documents for 3_20 3_30p 2020 Crisis
DOC_0001167               DOC_0001168         Timothy.P.Olson@census.gov               Timothy Olson                                                                      3/20/2020 9:18                                          Manag___.pdf
                                                                                                                                                                                                                                  2020 Census - Impacts of COVID19 03202020
DOC_0001169               DOC_0001176         Timothy.P.Olson@census.gov               Timothy Olson                                                                      3/20/2020 9:18   Maryann M Chapin (CENSUS/ADDC FED)     830a.pdf
                                                                                                                                                                                                                                                                                                             Document containing information gathered for
                                                                                                                                                                                                                                  03200730 Census Response to DOC - COVID-                                   pre-decisional deliberations regarding proposed
DOC_0001177               DOC_0001182         Timothy.P.Olson@census.gov               Timothy Olson                                                                      3/20/2020 0:00   Theodore LeCompte                      19 Rep.pdf                               Predecisional and Deliberative    Department action/decision/policy.              Redacted
                                                                                                     Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 5 of 172



                            Production::End
Production::Begin Bates                                       Email From                             Email To                                 Email CC                       Date                       Author                                  File Name                               Privilege                           Privilege Description                  Redaction
                                 Bates

DOC_0001183               DOC_0001186         Timothy.P.Olson@census.gov             Timothy Olson                                                                     3/20/2020 9:18   B Nathaniel Miller (CENSUS/DCMD FED)   COVID-19 FLD and NPC Announcements.pdf
                                                                                                                                                                                                                                                                                                              Email communication reflecting information
                                                                                                                                                                                                                                                                                                              provided to facilitate deliberative discussions
                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                         Fw_ Impacts and possible schedule changes to                                   regarding a draft report on proposed Department
DOC_0001187               DOC_0001190         Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)                                               3/20/2020 9:47                                          ac___.pdf                                    Predecisional and Deliberative    action/decision/policy.                            Redacted
                                                                                                                                                                                                                                                                                                              Draft document containing information gathered
                                                                                                                                                                                                                                                                                                              for pre-decisional deliberations regarding a draft
                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                                        report on proposed Department
DOC_0001191               DOC_0001192         Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)                                               3/20/2020 9:47   James Whitehorne (CENSUS/ADDC FED)     Implications of schedule delays on PL.docx    Predecisional and Deliberative   action/decision/policy.                            Withheld in full

                                                                                                                                                                                                                                                                                                              Email communication reflecting mental
                                                                                                                             Walsh, Michael (Federal); Rockas, James                                                                                                                                          processes of advisor to decisionmaker regarding
DOC_0001193               DOC_0001193         Gorey, Lauren (Federal)                Wilbur Ross                             (Federal)                                 3/21/2020 0:00                                          To Clear_ Census Operations Tables.pdf        Predecisional and Deliberative   proposed updates to Census schedule.            Redacted

                                                                                                                             Walsh, Michael (Federal); Rockas, James                                                                                                                                          Document containing pre-decisional deliberation
DOC_0001194               DOC_0001194         Gorey, Lauren (Federal)                Wilbur Ross                             (Federal)                                 3/21/2020 0:00                                          2020 census operational adjustments-new.pdf   Predecisional and Deliberative   regarding proposed updates to Census schedule. Withheld in full

                                                                                                                             Walsh, Michael (Federal); Rockas, James                                                           2020 census operational adjustments-long                                       Document containing pre-decisional deliberation
DOC_0001195               DOC_0001197         Gorey, Lauren (Federal)                Wilbur Ross                             (Federal)                                 3/21/2020 0:00                                          versi.pdf                                     Predecisional and Deliberative   regarding proposed updates to Census schedule. Withheld in full
                                                                                     Albert E Fontenot (CENSUS/ADDC FED); Ali
                                                                                     Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                     Deborah Stempowski(CENSUS/ADDC FED);
                                                                                     Gregg D Bailey (CENSUS/CIO FED); James T
                                                                                     Christy (CENSUS/LA FED); Jennifer
                                                                                     WReichert (CENSUS/DCMD FED); Kevin
                                                                                     Smith (CENSUS/CIO FED); Luis J Cano
                                                                                     (CENSUS/DCEO FED); Michael TThieme
                                                                                     (CENSUS/ADDC FED); Stephen L Buckner
                                                                                     (CENSUS/ADCOM FED); Timothy P Olson
                                                                                     (CENSUS/ADFOFED); Everett G Whiteley
                                                                                     (CENSUS/BUD FED); Benjamin J Page
                                                                                     (CENSUS/CFO FED); Christa D
                                                                                     Jones(CENSUS/DEPDIR FED); Jennifer
                                                                                     Shopkorn (CENSUS/ADCOM FED); Phani-      Paul Krutsch (CENSUS/DCMD FED); Deidre
                                                                                     Kumar Atri Kalluri (CENSUS/ADDCFED);     C Hicks (CENSUS/DCMD FED); 2020
                                                                                     Burton H Reist (CENSUS/ADCOM FED);       CMST; 2020 Census CrisisManagement                                                               2020 CMT - Roadmap_Impacts 03202020
DOC_0001198               DOC_0001198         B Nathaniel Miller (CENSUS/DCMD FED)   Laura K Furgione (CENSUS/CAO FED)        Support Team                           3/21/2020 8:04                                            430pm.pdf
                                                                                     Albert E Fontenot (CENSUS/ADDC FED); Ali
                                                                                     Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                     Deborah Stempowski(CENSUS/ADDC FED);
                                                                                     Gregg D Bailey (CENSUS/CIO FED); James T
                                                                                     Christy (CENSUS/LA FED); Jennifer
                                                                                     WReichert (CENSUS/DCMD FED); Kevin
                                                                                     Smith (CENSUS/CIO FED); Luis J Cano
                                                                                     (CENSUS/DCEO FED); Michael TThieme
                                                                                     (CENSUS/ADDC FED); Stephen L Buckner
                                                                                     (CENSUS/ADCOM FED); Timothy P Olson
                                                                                     (CENSUS/ADFOFED); Everett G Whiteley
                                                                                     (CENSUS/BUD FED); Benjamin J Page
                                                                                     (CENSUS/CFO FED); Christa D
                                                                                     Jones(CENSUS/DEPDIR FED); Jennifer
                                                                                     Shopkorn (CENSUS/ADCOM FED); Phani-      Paul Krutsch (CENSUS/DCMD FED); Deidre
                                                                                     Kumar Atri Kalluri (CENSUS/ADDCFED);     C Hicks (CENSUS/DCMD FED); 2020                                                                                                                                                 Draft document containing pre-decisional
                                                                                     Burton H Reist (CENSUS/ADCOM FED);       CMST; 2020 Census CrisisManagement                                                               2020 Census - Impacts of COVID19 03202020                                      deliberations regarding a draft report on
DOC_0001199               DOC_0001208         B Nathaniel Miller (CENSUS/DCMD FED)   Laura K Furgione (CENSUS/CAO FED)        Support Team                           3/21/2020 8:04     Maryann M Chapin (CENSUS/ADDC FED)     430p.pdf                                  Predecisional and Deliberative       proposed Department action/decision/policy.       Withheld in full

                                                                                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                             Jacqueline Moore Eanes(CENSUS/DCMD
                                                                                                                             FED); Enrique Lamas (CENSUS/DEPDIR
                                                                                                                             FED); Jennifer W Reichert (CENSUS/DCMD
                                                                                                                             FED);Maryann M Chapin (CENSUS/ADDC                                                                                                                                               Email communication containing pre-decisional
                                                                                                                             FED); Ali Mohammad Ahmad                                                                          Re_ Schedule Impacts of the two week                                           deliberations regarding proposed updates to
DOC_0001209               DOC_0001211         James B Treat (CENSUS/DEPDIR FED)      Ron S Jarmin (CENSUS/DEPDIR FED)        (CENSUS/ADCOM FED)                     3/23/2020 9:56                                             delay.pdf                                     Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 6 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                  Email CC                        Date                        Author                                   File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates

                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                            Jacqueline Moore Eanes (CENSUS/DCMD
                                                                                                                            FED); Enrique Lamas(CENSUS/DEPDIR
                                                                                                                            FED); Jennifer W Reichert (CENSUS/DCMD
                                                                                                                            FED); Maryann M Chapin (CENSUS/ADDC                                                                                                                                                Email communication containing information
                                                                                     James B Treat (CENSUS/DEPDIR FED); Ron FED); AliMohammad Ahmad                                                                               Re_ Schedule Impacts of the two week                                         gathered for pre-decisional deliberations
DOC_0001212               DOC_0001215         Albert E Fontenot (CENSUS/ADDC FED)    S Jarmin (CENSUS/DEPDIR FED)           (CENSUS/ADCOM FED)                     3/23/2020 10:01                                                delay.pdf                                   Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted

                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                               Jacqueline Moore Eanes (CENSUS/DCMD
                                                                                                                               FED); Enrique Lamas(CENSUS/DEPDIR
                                                                                                                               FED); Jennifer W Reichert (CENSUS/DCMD
                                                                                                                               FED); Maryann M Chapin (CENSUS/ADDC                                                                                                                                             Email communication reflecting information
                                                                                     Albert E Fontenot (CENSUS/ADDC FED);      FED); AliMohammad Ahmad                                                                            Re_ Schedule Impacts of the two week                                         provided to facilitate deliberative discussions
DOC_0001216               DOC_0001219         James B Treat (CENSUS/DEPDIR FED)      Ron S Jarmin (CENSUS/DEPDIR FED)          (CENSUS/ADCOM FED)                     3/23/2020 10:05                                             delay(8).pdf                                Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                     Timothy P Olson (CENSUS/ADFO FED); Ali
                                                                                     Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                     Kevin Smith (CENSUS/CIO FED); Deborah
                                                                                     Stempowski (CENSUS/ADDC FED); Michael
                                                                                     TThieme (CENSUS/ADDC FED); James T
                                                                                     Christy (CENSUS/LA FED); Stephen L
                                                                                     Buckner (CENSUS/ADCOM FED);Gregg D
                                                                                     Bailey (CENSUS/CIO FED); Jennifer W
                                                                                     Reichert (CENSUS/DCMD FED); Luis J Cano   Paul Krutsch (CENSUS/DCMD FED); Jennifer                                                           Common Operating Picture (COP) - 2020 CMT
DOC_0001220               DOC_0001220         B Nathaniel Miller (CENSUS/DCMD FED)   (CENSUS/DCEO FED)                         Shopkorn (CENSUS/ADCOM FED)              3/23/2020 10:19                                           3_20 ___.pdf
                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                     Timothy P Olson (CENSUS/ADFO FED); Ali
                                                                                     Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                     Kevin Smith (CENSUS/CIO FED); Deborah
                                                                                     Stempowski (CENSUS/ADDC FED); Michael
                                                                                     TThieme (CENSUS/ADDC FED); James T
                                                                                     Christy (CENSUS/LA FED); Stephen L
                                                                                     Buckner (CENSUS/ADCOM FED);Gregg D
                                                                                     Bailey (CENSUS/CIO FED); Jennifer W                                                                                                                                                                                       Document containing pre-decisional deliberation
                                                                                     Reichert (CENSUS/DCMD FED); Luis J Cano   Paul Krutsch (CENSUS/DCMD FED); Jennifer                   Nicholas Gianni D'Intino (CENSUS/DCMD                                                                                regarding internal briefing materials on proposed
DOC_0001221               DOC_0001221         B Nathaniel Miller (CENSUS/DCMD FED)   (CENSUS/DCEO FED)                         Shopkorn (CENSUS/ADCOM FED)              3/23/2020 10:19   CTR)                                    COVID-19 COP 03202020 500pm.pdf             Predecisional and Deliberative   Department action/decision/policy.                Withheld in full

                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                            Jacqueline Moore Eanes (CENSUS/DCMD
                                                                                                                            FED); Jennifer W Reichert(CENSUS/DCMD
                                                                                                                            FED); Maryann M Chapin (CENSUS/ADDC
                                                                                                                            FED); Ali Mohammad Ahmad
                                                                                     Albert E Fontenot (CENSUS/ADDC FED);   (CENSUS/ADCOM FED);Victoria Velkoff                                                                                                                                                Email communication reflecting information
                                                                                     James B Treat (CENSUS/DEPDIR FED); Ron (CENSUS/ADDP FED); Christa D Jones                                                                    Re_ Schedule Impacts of the two week                                         provided to facilitate deliberative discussions
DOC_0001222               DOC_0001226         Enrique Lamas (CENSUS/DEPDIR FED)      S Jarmin (CENSUS/DEPDIRFED)            (CENSUS/DEPDIR FED)                   3/23/2020 10:34                                                 delay(7).pdf                                Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted

                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                            Jacqueline Moore Eanes (CENSUS/DCMD
                                                                                                                            FED); Jennifer W Reichert(CENSUS/DCMD
                                                                                                                            FED); Maryann M Chapin (CENSUS/ADDC
                                                                                                                            FED); Ali Mohammad Ahmad
                                                                                     Albert E Fontenot (CENSUS/ADDC FED);   (CENSUS/ADCOM FED);Victoria Velkoff                                                                                                                                                Email communication containing pre-decisional
                                                                                     James B Treat (CENSUS/DEPDIR FED); Ron (CENSUS/ADDP FED); Christa D Jones                                                                    Re_ Schedule Impacts of the two week                                         deliberations regarding proposed updates to
DOC_0001227               DOC_0001231         Enrique Lamas (CENSUS/DEPDIR FED)      S Jarmin (CENSUS/DEPDIRFED)            (CENSUS/DEPDIR FED)                   3/23/2020 10:34                                                 delay(4).pdf                                Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                                                                                                                                                                                                                               Email communication containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                                    Re_ Schedule Impacts of the two week                                         deliberations regarding proposed updates to
DOC_0001232               DOC_0001236         FED)                                   Enrique Lamas (CENSUS/DEPDIR FED)         Albert E Fontenot (CENSUS/ADDC FED)      3/23/2020 10:41                                           delay(6).pdf                                Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                                                                                                                                                                                                                               Email communication containing pre-decisional
                                                                                     Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                             Re_ Schedule Impacts of the two week                                         deliberations regarding proposed updates to
DOC_0001237               DOC_0001241         Enrique Lamas (CENSUS/DEPDIR FED)      FED)                                      Albert E Fontenot (CENSUS/ADDC FED)      3/23/2020 10:43                                           delay(5).pdf                                Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                                                                                                                                                  Fw_ Temporary Work Stoppage Roadmap
DOC_0001242               DOC_0001244         James T Christy (CENSUS/LA FED)        Timothy P Olson (CENSUS/ADFO FED)                                                  3/23/2020 11:12                                           3_23_20 9_15am.pdf
                                                                                                                                                                                                                                                                                                               Draft document reflecting information provided
                                                                                                                                                                                                                                                                                                               to facilitate deliberative discussions regarding a
                                                                                                                                                                                                                                  2020 Census - Impacts of COVID19 03232020                                    draft report on proposed Department
DOC_0001245               DOC_0001254         James T Christy (CENSUS/LA FED)        Timothy P Olson (CENSUS/ADFO FED)                                                  3/23/2020 11:12   Maryann M Chapin (CENSUS/ADDC FED)      915.docx                                  Predecisional and Deliberative     action/decision/policy.                            Withheld in full
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 7 of 172



                            Production::End
Production::Begin Bates                                    Email From                             Email To                               Email CC                       Date        Author                    File Name                        Privilege                          Privilege Description              Redaction
                                 Bates


                                                                                                                          Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                          James B Treat (CENSUS/DEPDIR FED); Ron
                                                                                                                          S Jarmin (CENSUS/DEPDIRFED); Jacqueline
                                                                                                                          Moore Eanes (CENSUS/DCMD FED); Jennifer
                                                                                                                          W Reichert (CENSUS/DCMD FED); Maryann
                                                                                                                          MChapin (CENSUS/ADDC FED); Ali
                                                                                                                          Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                          Victoria Velkoff (CENSUS/ADDPFED);                                 Re_ Schedule Impacts of the two week                                    deliberations regarding proposed updates to
DOC_0001255               DOC_0001259         Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)     3/23/2020 11:23            delay(4).pdf                           Predecisional and Deliberative   Census schedule.                              Redacted


                                                                                                                          Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                          James B Treat (CENSUS/DEPDIR FED); Ron
                                                                                                                          S Jarmin (CENSUS/DEPDIRFED); Jacqueline
                                                                                                                          Moore Eanes (CENSUS/DCMD FED); Jennifer
                                                                                                                          W Reichert (CENSUS/DCMD FED); Maryann
                                                                                                                          MChapin (CENSUS/ADDC FED); Ali
                                                                                                                          Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                          Victoria Velkoff (CENSUS/ADDPFED);                                 Re_ Schedule Impacts of the two week                                    deliberations regarding proposed updates to
DOC_0001260               DOC_0001264         Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)     3/23/2020 11:23            delay(3).pdf                           Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                         James B Treat (CENSUS/DEPDIR FED);
                                                                                                                         Jacqueline Moore Eanes(CENSUS/DCMD
                                                                                                                         FED); Jennifer W Reichert (CENSUS/DCMD
                                                                                                                         FED); Maryann M Chapin (CENSUS/ADDC
                                                                                                                         FED); AliMohammad Ahmad
                                                                                                                         (CENSUS/ADCOM FED); Victoria Velkoff                                                                                                        Email communication containing pre-decisional
                                                                                   Deborah Stempowski (CENSUS/ADDC FED); (CENSUS/ADDP FED); Christa D                                        Re_ Schedule Impacts of the two week                                    deliberations regarding proposed updates to
DOC_0001265               DOC_0001270         Ron S Jarmin (CENSUS/DEPDIR FED)     Enrique Lamas (CENSUS/DEPDIR FED)     Jones(CENSUS/DEPDIR FED)               3/23/2020 11:31              delay(3).pdf                           Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                         James B Treat (CENSUS/DEPDIR FED);
                                                                                                                         Jacqueline Moore Eanes(CENSUS/DCMD
                                                                                                                         FED); Jennifer W Reichert (CENSUS/DCMD
                                                                                                                         FED); Maryann M Chapin (CENSUS/ADDC
                                                                                                                         FED); AliMohammad Ahmad
                                                                                                                         (CENSUS/ADCOM FED); Victoria Velkoff                                                                                                        Email communication containing pre-decisional
                                                                                   Deborah Stempowski (CENSUS/ADDC FED); (CENSUS/ADDP FED); Christa D                                        Re_ Schedule Impacts of the two week                                    deliberations regarding proposed updates to
DOC_0001271               DOC_0001276         Ron S Jarmin (CENSUS/DEPDIR FED)     Enrique Lamas (CENSUS/DEPDIR FED)     Jones(CENSUS/DEPDIR FED)               3/23/2020 11:31              delay(2).pdf                           Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                                          Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                          Jacqueline Moore Eanes (CENSUS/DCMD
                                                                                                                          FED); Jennifer W Reichert (CENSUS/DCMD
                                                                                                                          FED);Maryann M Chapin (CENSUS/ADDC
                                                                                                                          FED); Ali Mohammad Ahmad
                                                                                                                          (CENSUS/ADCOM FED); Victoria                                                                                                               Email communication reflecting mental
                                                                                                                          Velkoff(CENSUS/ADDP FED); Christa D                                Re_ Schedule Impacts of the two week                                    processes of decisionmaker regarding proposed
DOC_0001277               DOC_0001281         James B Treat (CENSUS/DEPDIR FED)    Enrique Lamas (CENSUS/DEPDIR FED)      Jones (CENSUS/DEPDIR FED)              3/23/2020 11:36             delay(2).pdf                           Predecisional and Deliberative   updates to Census schedule.                   Redacted
                                                                                                                          Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                          Jacqueline Moore Eanes (CENSUS/DCMD
                                                                                                                          FED); Jennifer W Reichert (CENSUS/DCMD
                                                                                                                          FED);Maryann M Chapin (CENSUS/ADDC
                                                                                                                          FED); Ali Mohammad Ahmad
                                                                                                                          (CENSUS/ADCOM FED); Victoria                                                                                                               Email communication containing pre-decisional
                                                                                                                          Velkoff(CENSUS/ADDP FED); Christa D                                Re_ Schedule Impacts of the two week                                    deliberations regarding proposed updates to
DOC_0001282               DOC_0001286         James B Treat (CENSUS/DEPDIR FED)    Enrique Lamas (CENSUS/DEPDIR FED)      Jones (CENSUS/DEPDIR FED)              3/23/2020 11:36             delay(1).pdf                           Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                     Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 8 of 172



                            Production::End
Production::Begin Bates                                       Email From                             Email To                             Email CC                      Date                         Author                                   File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates

                                                                                                                          Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                          James B Treat (CENSUS/DEPDIR FED);
                                                                                                                          Jacqueline Moore Eanes(CENSUS/DCMD
                                                                                                                          FED); Jennifer W Reichert (CENSUS/DCMD
                                                                                                                          FED); Maryann M Chapin (CENSUS/ADDC
                                                                                                                          FED); AliMohammad Ahmad
                                                                                                                          (CENSUS/ADCOM FED); Victoria Velkoff                                                                                                                                            Email communication containing pre-decisional
                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);    (CENSUS/ADDP FED); Christa D                                                                       Re_ Schedule Impacts of the two week                                         deliberations regarding proposed updates to
DOC_0001287               DOC_0001292         Enrique Lamas (CENSUS/DEPDIR FED)      Deborah Stempowski (CENSUS/ADDC FED) Jones(CENSUS/DEPDIR FED)               3/23/2020 11:39                                             delay(1).pdf                                Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                                          Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                          James B Treat (CENSUS/DEPDIR FED);
                                                                                                                          Jacqueline Moore Eanes(CENSUS/DCMD
                                                                                                                          FED); Jennifer W Reichert (CENSUS/DCMD
                                                                                                                          FED); Maryann M Chapin (CENSUS/ADDC
                                                                                                                          FED); AliMohammad Ahmad
                                                                                                                          (CENSUS/ADCOM FED); Victoria Velkoff                                                                                                                                            Email communication containing pre-decisional
                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);    (CENSUS/ADDP FED); Christa D                                                                       Re_ Schedule Impacts of the two week                                         deliberations regarding proposed updates to
DOC_0001293               DOC_0001298         Enrique Lamas (CENSUS/DEPDIR FED)      Deborah Stempowski (CENSUS/ADDC FED) Jones(CENSUS/DEPDIR FED)               3/23/2020 11:39                                             delay.pdf                                   Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                                                                                                                                             Fwd_ Temporary Work Stoppage Roadmap
DOC_0001299               DOC_0001301         Timothy P Olson (CENSUS/ADFO FED)      Timothy Olson                                                                3/23/2020 11:40                                            3_23_20 9____.pdf
                                                                                                                                                                                                                                                                                                          Document reflecting information provided to
                                                                                                                                                                                                                             2020 Census - Impacts of COVID19 03232020 Attorney-Client Privilege;         facilitate deliberative discussions regarding
DOC_0001302               DOC_0001311         Timothy P Olson (CENSUS/ADFO FED)      Timothy Olson                                                                3/23/2020 11:40   Maryann M Chapin (CENSUS/ADDC FED)       915.docx                                  Predecisional and Deliberative     proposed Department action/decision/policy.      Redacted
                                                                                                                                                                                                                             Fwd_ Temporary Work Stoppage Roadmap
DOC_0001312               DOC_0001314         Timothy.P.Olson@census.gov             Timothy Olson                                                                3/23/2020 11:40                                            3_23_20 9____.pdf
                                                                                                                                                                                                                             2020 Census - Impacts of COVID19 03232020
DOC_0001315               DOC_0001324         Timothy.P.Olson@census.gov             Timothy Olson                                                                3/23/2020 11:40   Maryann M Chapin (CENSUS/ADDC FED)       915.docx
                                                                                                                                                                                                                             COVID-19 Updated Roadmap - 03242020
DOC_0001325               DOC_0001325         B Nathaniel Miller (CENSUS/DCMD FED)   2020 Census Crisis Management Team List                                      3/24/2020 8:34                                             800am.pdf
                                                                                                                                                                                                                                                                                                          Draft document containing pre-decisional
                                                                                                                                                                                                                             2020 Census - Impacts of COVID19 03242020                                    deliberations regarding a draft report on
DOC_0001326               DOC_0001336         B Nathaniel Miller (CENSUS/DCMD FED)   2020 Census Crisis Management Team List                                      3/24/2020 8:34    Maryann M Chapin (CENSUS/ADDC FED)       800a.pdf                                  Predecisional and Deliberative     proposed Department action/decision/policy.       Withheld in full
                                                                                                                                                                                                                                                                                                          Email communication containing information
                                                                                                                                                                                                                                                                                                          gathered for pre-decisional deliberations
                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                       Fwd_ Updated Schedule Impact                                                 regarding internal briefing materials on proposed
DOC_0001337               DOC_0001338         Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)                                          3/24/2020 12:46                                            Documents(1).pdf                            Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                                                                                                                                                                                          Document containing information gathered for
                                                                                                                                                                                                                                                                                                          pre-decisional deliberations regarding internal
                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                                    briefing materials on proposed Department
DOC_0001339               DOC_0001341         Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)                                          3/24/2020 12:46   James B Treat (CENSUS/ADDC FED)          Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                          Document containing information gathered for
                                                                                                                                                                                                                                                                                                          pre-decisional deliberations regarding internal
                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);                                                              Ranga Satya Sai Peruri (CENSUS/DCMD                                                                                   briefing materials on proposed Department
DOC_0001342               DOC_0001342         Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)                                          3/24/2020 12:46   CTR)                                     Schedule Impacts due to a delay.xlsx        Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                          Email communication containing information
                                                                                                                                                                                                                                                                                                          gathered for pre-decisional deliberations
                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                                    regarding internal briefing materials on proposed
DOC_0001343               DOC_0001344         Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)                                          3/24/2020 12:49                                            Fwd_ Updated Schedule Impact Documents.pdf Predecisional and Deliberative    Department action/decision/policy.                Redacted
                                                                                                                                                                                                                                                                                                          Document containing information gathered for
                                                                                                                                                                                                                                                                                                          pre-decisional deliberations regarding internal
                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                   Post Collection Processing Schedule through                                      briefing materials on proposed Department
DOC_0001345               DOC_0001348         Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)                                          3/24/2020 12:49   Deborah Stempowski (CENSUS/DCMD FED) r.docx                                          Predecisional and Deliberative   action/decision/policy.                           Withheld in full

                                                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                                                                                                                                                                                                                                          processes of advisor to decisionmaker regarding
DOC_0001349               DOC_0001349         Walsh, Michael (Federal)               Wilbur Ross                                                                  3/25/2020 0:00                                             Summary of changes to 2020 Field Ops.pdf    Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                                                                                                                                                                                                          Draft document containing pre-decisional
                                                                                                                                                                                                                             120 Day_DRAFT_VER 1_2020.03.24                                               deliberations regarding a draft public statement
DOC_0001350               DOC_0001351         Walsh, Michael (Federal)               Wilbur Ross                                                                  3/25/2020 0:00    CENSUS                                   jcrj.docx                                   Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                           Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 9 of 172



                            Production::End
Production::Begin Bates                                     Email From                    Email To                                 Email CC                     Date                                           Author                               File Name                            Privilege                           Privilege Description               Redaction
                                 Bates                                                    (                  );
                                                                         Kathleen M Styles (CENSUS/ADDC FED);
                                                                         Michael T Thieme(CENSUS/ADDC FED);
                                                                         James L Dinwiddie (CENSUS/ADDC FED);
                                                                         Luis J Cano (CENSUS/DCEO FED); Phani-
                                                                         KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                         Barbara M LoPresti (CENSUS/CIO FED);
                                                                         Deborah Stempowski (CENSUS/ADDCFED);
                                                                         Christopher M Denno (CENSUS/ADDC FED); Thuy Trang Ta Nguyen (CENSUS/DSSD
                                                                         Donna M Daily (CENSUS/ACSO FED);        FED); John R Magruder (CENSUS/FLD FED);
                                                                         Jennifer W Reichert(CENSUS/DCMD FED); Amy L Fischer (CENSUS/FLDFED); Kimberly
                                                                         Deirdre Bishop (CENSUS/GEO FED); Ann M L Canada (CENSUS/FLD FED); Sneha Thakor
                                                                         Tozzi (CENSUS/ADDC FED); Darlene M      Desai (CENSUS/FLD FED); John T Baker
                                                                         Ursitti(CENSUS/ADDC FED); Suzanne       II(CENSUS/FLD FED); Michael Bentley
                                                                         Fratino (CENSUS/DCMD FED); James B      (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                         Treat (CENSUS/DEPDIR FED); Patrick      (CENSUS/DSSD FED); Willette
                                                                         JCantwell (CENSUS/DSSD FED); Judy G     Allen(CENSUS/FLD FED); Tamara S Adams
                                                                         Belton (CENSUS/DCMD FED); Francis C     (CENSUS/ADDC FED); Deborah A
                                                                         McPhillips (CENSUS/DCMD FED);Alexa K Fenstermaker (CENSUS/DSSD FED);James T
                                                                         Jones-Puthoff (CENSUS/DCMD FED); Sheila Christy (CENSUS/LA FED); Karen C Field
                                                                         M Szanyi (CENSUS/DCEO FED); Jeffrey L   (CENSUS/FLD FED); Crystal L Miller
                                                                         Bryant(CENSUS/NPC FED); DCMD ADCs       (CENSUS/FLD FED); MeganCatherine
                                                                         List (CENSUS/ OTHER); Erika H Becker    Kindelan (CENSUS/FLD FED); Jay M
                                                                         Medina (CENSUS/ADDC FED); Kevin JZajac Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                         (CENSUS/DCEO FED); Karen Battle         Taylor(CENSUS/ADDC FED); FLD ADCs;
                                                                         (CENSUS/POP FED); David G Waddington    Timothy L Kennel (CENSUS/DSSD FED);
                                                                         (CENSUS/SEHSD FED);Christine Flanagan   Joan Marie Hill (CENSUS/DSSD FED);Dale C
                                                                         Borman (CENSUS/POP FED); Colleen Hughes Kelly (CENSUS/FLD FED); John W Donnelly
                                                                         Keating (CENSUS/POP FED); Jason         (CENSUS/FLD FED); Justin L McLaughlin
                                                                         Devine(CENSUS/POP FED); Jonathan Scott (CENSUS/DCEOFED); Shawn Paterson
                                                                         Spader (CENSUS/SEHSD FED); Stephanie    (CENSUS/FLD FED); Stacy Gimbel Vidal                                                                                COVID-19 Updated Roadmap (3_25_20 4_30
DOC_0001352               DOC_0001352         Maryann M Chapin           Galvin (CENSUS/SEHSD FED);Mark Emory (CENSUS/PIO FED                             3/25/2020 4:48                                                             pm).pdf




                                                                         Albert E Fontenot (CENSUS/ADDC FED); Kathleen M
                                                                         Styles (CENSUS/ADDC FED); Michael T
                                                                         Thieme(CENSUS/ADDC FED); James L Dinwiddie
                                                                         (CENSUS/ADDC FED); Luis J Cano (CENSUS/DCEO
                                                                         FED); Phani-KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                         Barbara M LoPresti (CENSUS/CIO FED); Deborah
                                                                         Stempowski (CENSUS/ADDCFED); Christopher M
                                                                         Denno (CENSUS/ADDC FED); Donna M Daily
                                                                         (CENSUS/ACSO FED); Jennifer W
                                                                         Reichert(CENSUS/DCMD FED); Deirdre Bishop
                                                                         (CENSUS/GEO FED); Ann M Tozzi (CENSUS/ADDC Thuy Trang Ta Nguyen (CENSUS/DSSD FED); John R
                                                                         FED); Darlene M Ursitti(CENSUS/ADDC FED); Suzanne Magruder (CENSUS/FLD FED); Amy L Fischer
                                                                         Fratino (CENSUS/DCMD FED); James B Treat          (CENSUS/FLDFED); Kimberly L Canada (CENSUS/FLD
                                                                         (CENSUS/DEPDIR FED); Patrick JCantwell            FED); Sneha Thakor Desai (CENSUS/FLD FED); John T
                                                                         (CENSUS/DSSD FED); Judy G Belton (CENSUS/DCMD Baker II(CENSUS/FLD FED); Michael Bentley
                                                                         FED); Francis C McPhillips (CENSUS/DCMD           (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                         FED);Alexa K Jones-Puthoff (CENSUS/DCMD FED);     (CENSUS/DSSD FED); Willette Allen(CENSUS/FLD
                                                                         Sheila M Szanyi (CENSUS/DCEO FED); Jeffrey L      FED); Tamara S Adams (CENSUS/ADDC FED); Deborah
                                                                         Bryant(CENSUS/NPC FED); DCMD ADCs List            A Fenstermaker (CENSUS/DSSD FED);James T Christy
                                                                         (CENSUS/ OTHER); Erika H Becker Medina            (CENSUS/LA FED); Karen C Field (CENSUS/FLD FED);
                                                                         (CENSUS/ADDC FED); Kevin JZajac (CENSUS/DCEO Crystal L Miller (CENSUS/FLD FED); MeganCatherine
                                                                         FED); Karen Battle (CENSUS/POP FED); David G      Kindelan (CENSUS/FLD FED); Jay M Occhiogrosso
                                                                         Waddington (CENSUS/SEHSD FED);Christine Flanagan (CENSUS/FLD FED); Benjamin Taylor(CENSUS/ADDC
                                                                         Borman (CENSUS/POP FED); Colleen Hughes Keating FED); FLD ADCs; Timothy L Kennel (CENSUS/DSSD
                                                                         (CENSUS/POP FED); Jason Devine(CENSUS/POP FED); FED); Joan Marie Hill (CENSUS/DSSD FED);Dale C
                                                                         Jonathan Scott Spader (CENSUS/SEHSD FED);         Kelly (CENSUS/FLD FED); John W Donnelly                                                                                                                                             Document reflecting information provided to
                                                                         Stephanie Galvin (CENSUS/SEHSD FED);Mark Emory (CENSUS/FLD FED); Justin L McLaughlin
                                                                         Markovic (CENSUS/DCEO FED); Timothy P Olson       (CENSUS/DCEOFED); Shawn Paterson (CENSUS/FLD                                                              COVID-19 Updated Roadmap 03252020        Attorney-Client Privilege;       facilitate deliberative discussions regarding
DOC_0001353               DOC_0001364         Maryann M Chapin           (CENSUS/ADFO FED)                                 FED); Stacy Gimbel Vidal (CENSUS/PIO FED          3/25/2020   4:48   Maryann M Chapin (CENSUS/ADDC FED)   430pm.docx                               Predecisional and Deliberative   proposed updates to Census schedule.            Redacted
                                                                                                      Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 10 of 172



                            Production::End
Production::Begin Bates                                     Email From                                Email To                                 Email CC                     Date                                           Author                                File Name                             Privilege                          Privilege Description                Redaction
                                 Bates                                                                (                  );
                                                                                     Kathleen M Styles (CENSUS/ADDC FED);
                                                                                     Michael T Thieme(CENSUS/ADDC FED);
                                                                                     James L Dinwiddie (CENSUS/ADDC FED);
                                                                                     Luis J Cano (CENSUS/DCEO FED); Phani-
                                                                                     KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                     Barbara M LoPresti (CENSUS/CIO FED);
                                                                                     Deborah Stempowski (CENSUS/ADDCFED);
                                                                                     Christopher M Denno (CENSUS/ADDC FED); Thuy Trang Ta Nguyen (CENSUS/DSSD
                                                                                     Donna M Daily (CENSUS/ACSO FED);        FED); John R Magruder (CENSUS/FLD FED);
                                                                                     Jennifer W Reichert(CENSUS/DCMD FED); Amy L Fischer (CENSUS/FLDFED); Kimberly
                                                                                     Deirdre Bishop (CENSUS/GEO FED); Ann M L Canada (CENSUS/FLD FED); Sneha Thakor
                                                                                     Tozzi (CENSUS/ADDC FED); Darlene M      Desai (CENSUS/FLD FED); John T Baker
                                                                                     Ursitti(CENSUS/ADDC FED); Suzanne       II(CENSUS/FLD FED); Michael Bentley
                                                                                     Fratino (CENSUS/DCMD FED); James B      (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                     Treat (CENSUS/DEPDIR FED); Patrick      (CENSUS/DSSD FED); Willette
                                                                                     JCantwell (CENSUS/DSSD FED); Judy G     Allen(CENSUS/FLD FED); Tamara S Adams
                                                                                     Belton (CENSUS/DCMD FED); Francis C     (CENSUS/ADDC FED); Deborah A
                                                                                     McPhillips (CENSUS/DCMD FED);Alexa K Fenstermaker (CENSUS/DSSD FED);James T
                                                                                     Jones-Puthoff (CENSUS/DCMD FED); Sheila Christy (CENSUS/LA FED); Karen C Field
                                                                                     M Szanyi (CENSUS/DCEO FED); Jeffrey L   (CENSUS/FLD FED); Crystal L Miller
                                                                                     Bryant(CENSUS/NPC FED); DCMD ADCs       (CENSUS/FLD FED); MeganCatherine
                                                                                     List (CENSUS/ OTHER); Erika H Becker    Kindelan (CENSUS/FLD FED); Jay M
                                                                                     Medina (CENSUS/ADDC FED); Kevin JZajac Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                                     (CENSUS/DCEO FED); Karen Battle         Taylor(CENSUS/ADDC FED); FLD ADCs;
                                                                                     (CENSUS/POP FED); David G Waddington    Timothy L Kennel (CENSUS/DSSD FED);
                                                                                     (CENSUS/SEHSD FED);Christine Flanagan   Joan Marie Hill (CENSUS/DSSD FED);Dale C
                                                                                     Borman (CENSUS/POP FED); Colleen Hughes Kelly (CENSUS/FLD FED); John W Donnelly
                                                                                     Keating (CENSUS/POP FED); Jason         (CENSUS/FLD FED); Justin L McLaughlin
                                                                                     Devine(CENSUS/POP FED); Jonathan Scott (CENSUS/DCEOFED); Shawn Paterson
                                                                                     Spader (CENSUS/SEHSD FED); Stephanie    (CENSUS/FLD FED); Stacy Gimbel Vidal                                                                                Temporary Suspension of Work Document
DOC_0001365               DOC_0001365         Maryann M Chapin                       Galvin (CENSUS/SEHSD FED);Mark Emory (CENSUS/PIO FED                             3/25/2020 4:48                                                             (3_25_20 ___.pdf




                                                                                     Albert E Fontenot (CENSUS/ADDC FED); Kathleen M
                                                                                     Styles (CENSUS/ADDC FED); Michael T
                                                                                     Thieme(CENSUS/ADDC FED); James L Dinwiddie
                                                                                     (CENSUS/ADDC FED); Luis J Cano (CENSUS/DCEO
                                                                                     FED); Phani-KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                     Barbara M LoPresti (CENSUS/CIO FED); Deborah
                                                                                     Stempowski (CENSUS/ADDCFED); Christopher M
                                                                                     Denno (CENSUS/ADDC FED); Donna M Daily
                                                                                     (CENSUS/ACSO FED); Jennifer W
                                                                                     Reichert(CENSUS/DCMD FED); Deirdre Bishop
                                                                                     (CENSUS/GEO FED); Ann M Tozzi (CENSUS/ADDC Thuy Trang Ta Nguyen (CENSUS/DSSD FED); John R
                                                                                     FED); Darlene M Ursitti(CENSUS/ADDC FED); Suzanne Magruder (CENSUS/FLD FED); Amy L Fischer
                                                                                     Fratino (CENSUS/DCMD FED); James B Treat          (CENSUS/FLDFED); Kimberly L Canada (CENSUS/FLD
                                                                                     (CENSUS/DEPDIR FED); Patrick JCantwell            FED); Sneha Thakor Desai (CENSUS/FLD FED); John T
                                                                                     (CENSUS/DSSD FED); Judy G Belton (CENSUS/DCMD Baker II(CENSUS/FLD FED); Michael Bentley
                                                                                     FED); Francis C McPhillips (CENSUS/DCMD           (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                     FED);Alexa K Jones-Puthoff (CENSUS/DCMD FED);     (CENSUS/DSSD FED); Willette Allen(CENSUS/FLD
                                                                                     Sheila M Szanyi (CENSUS/DCEO FED); Jeffrey L      FED); Tamara S Adams (CENSUS/ADDC FED); Deborah
                                                                                     Bryant(CENSUS/NPC FED); DCMD ADCs List            A Fenstermaker (CENSUS/DSSD FED);James T Christy
                                                                                     (CENSUS/ OTHER); Erika H Becker Medina            (CENSUS/LA FED); Karen C Field (CENSUS/FLD FED);
                                                                                     (CENSUS/ADDC FED); Kevin JZajac (CENSUS/DCEO Crystal L Miller (CENSUS/FLD FED); MeganCatherine
                                                                                     FED); Karen Battle (CENSUS/POP FED); David G      Kindelan (CENSUS/FLD FED); Jay M Occhiogrosso
                                                                                     Waddington (CENSUS/SEHSD FED);Christine Flanagan (CENSUS/FLD FED); Benjamin Taylor(CENSUS/ADDC
                                                                                     Borman (CENSUS/POP FED); Colleen Hughes Keating FED); FLD ADCs; Timothy L Kennel (CENSUS/DSSD
                                                                                     (CENSUS/POP FED); Jason Devine(CENSUS/POP FED); FED); Joan Marie Hill (CENSUS/DSSD FED);Dale C
                                                                                     Jonathan Scott Spader (CENSUS/SEHSD FED);         Kelly (CENSUS/FLD FED); John W Donnelly                                                                                                                                              Document reflecting information provided to
                                                                                     Stephanie Galvin (CENSUS/SEHSD FED);Mark Emory (CENSUS/FLD FED); Justin L McLaughlin
                                                                                     Markovic (CENSUS/DCEO FED); Timothy P Olson       (CENSUS/DCEOFED); Shawn Paterson (CENSUS/FLD                                                              2020 Census - Impacts of COVID19 03252020 Attorney-Client Privilege;       facilitate deliberative discussions regarding
DOC_0001366               DOC_0001377         Maryann M Chapin                       (CENSUS/ADFO FED)                                 FED); Stacy Gimbel Vidal (CENSUS/PIO FED          3/25/2020   4:48   Maryann M Chapin (CENSUS/ADDC FED)   400.docx                                  Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                                                                                                                                                 COVID-19 Updated Roadmap - 03252020
DOC_0001378               DOC_0001378         B Nathaniel Miller (CENSUS/DCMD FED)   2020 Census Crisis Management Team List                                                           3/25/2020 9:33                                            830am.pdf
                                                                                                                                                                                                                                                                                                                            Draft document containing pre-decisional
                                                                                                                                                                                                                                                 2020 Census - Impacts of COVID19 03252020                                  deliberations regarding a draft report on
DOC_0001379               DOC_0001389         B Nathaniel Miller (CENSUS/DCMD FED)   2020 Census Crisis Management Team List                                                           3/25/2020 9:33       Maryann M Chapin (CENSUS/ADDC FED)   830a.pdf                                  Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                                                                                                                                                                 COVID-19 Updated Roadmap - 03252020
DOC_0001390               DOC_0001390         B Nathaniel Miller (CENSUS/DCMD FED)   2020 Census Crisis Management Team List          Paul Krutsch (CENSUS/DCMD FED)                   3/25/2020 12:31                                           1200pm.pdf
                                                                                                      Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 11 of 172



                            Production::End
Production::Begin Bates                                     Email From                                  Email To                                         Email CC                                Date                       Author                                File Name                             Privilege                          Privilege Description                  Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                                             Document reflecting information provided to
                                                                                                                                                                                                                                                                                                                             facilitate deliberative discussions regarding
                                                                                                                                                                                                                                                  2020 Census - Impacts of COVID19 03252020                                  internal briefing materials on proposed
DOC_0001391               DOC_0001402         B Nathaniel Miller (CENSUS/DCMD FED)   2020 Census Crisis Management Team List          Paul Krutsch (CENSUS/DCMD FED)                       3/25/2020 12:31   Maryann M Chapin (CENSUS/ADDC FED)   1200.pdf                                  Predecisional and Deliberative   Department action/decision/policy.                Withheld in full




                                                                                     Albert E Fontenot (CENSUS/ADDC FED); Kathleen M
                                                                                     Styles (CENSUS/ADDC FED); Michael T
                                                                                     Thieme(CENSUS/ADDC FED); James L Dinwiddie
                                                                                     (CENSUS/ADDC FED); Luis J Cano (CENSUS/DCEO
                                                                                     FED); Phani-KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                     Barbara M LoPresti (CENSUS/CIO FED); Deborah
                                                                                     Stempowski (CENSUS/DCMDFED); Christopher M
                                                                                     Denno (CENSUS/ADDC FED); Donna M Daily
                                                                                     (CENSUS/ACSO FED); Jennifer W
                                                                                     Reichert(CENSUS/DCMD FED); Deirdre Bishop
                                                                                     (CENSUS/GEO FED); Ann M Tozzi (CENSUS/ADDC Thuy Trang Ta Nguyen (CENSUS/DSSD FED); John R
                                                                                     FED); Darlene M Ursitti(CENSUS/ADDC FED); Suzanne Magruder (CENSUS/FLD FED); Amy L Fischer
                                                                                     Fratino (CENSUS/ADFO FED); James B Treat          (CENSUS/FLDFED); Kimberly L Canada (CENSUS/FLD
                                                                                     (CENSUS/DEPDIR FED); Patrick JCantwell            FED); Sneha Thakor Desai (CENSUS/FLD FED); John T
                                                                                     (CENSUS/DSSD FED); Judy G Belton (CENSUS/DCMD Baker II(CENSUS/FLD FED); Michael Bentley
                                                                                     FED); Francis C McPhillips (CENSUS/DCMD           (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                     FED);Alexa K Jones-Puthoff (CENSUS/DCMD FED);     (CENSUS/DSSD FED); Willette Allen(CENSUS/EAD
                                                                                     Sheila M Szanyi (CENSUS/DCEO FED); Jeffrey L      FED); Tamara S Adams (CENSUS/ADRM FED);
                                                                                     Bryant(CENSUS/NPC FED); DCMD ADCs List            Deborah A Fenstermaker (CENSUS/DSSD FED);James T
                                                                                     (CENSUS/ OTHER); Erika H Becker Medina            Christy (CENSUS/LA FED); Karen C Field
                                                                                     (CENSUS/ADDC FED); Kevin JZajac (CENSUS/DCEO (CENSUS/FLD FED); Crystal L Miller (CENSUS/FLD
                                                                                     FED); Karen Battle (CENSUS/POP FED); David G      FED); MeganCatherine Kindelan (CENSUS/FLD FED);
                                                                                     Waddington (CENSUS/SEHSD FED);Christine Flanagan Jay M Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                                     Borman (CENSUS/POP FED); Colleen Hughes Keating Taylor(CENSUS/ADDC FED); FLD ADCs; Timothy L
                                                                                     (CENSUS/POP FED); Jason Devine(CENSUS/POP FED); Kennel (CENSUS/DSSD FED); Joan Marie Hill
                                                                                     Jonathan Scott Spader (CENSUS/SEHSD FED);         (CENSUS/DSSD FED);Dale C Kelly (CENSUS/FLD                                                                                                                                            Email communication reflecting mental
                                                                                     Stephanie Galvin (CENSUS/SEHSD FED);Mark Emory FED); John W Donnelly (CENSUS/FLD FED); Justin L                                                                                                                                         processes of advisor to decisionmaker regarding
                                                                                     Markovic (CENSUS/LTSO FED); Timothy P Olson       McLaughlin (CENSUS/CIO FED);Shawn Paterson
                                                                                     (CENSUS/ADFO FED); Victoria Velkoff(CENSUS/ADDP(CENSUS/FLD FED); Stacy Gimbel Vidal (CENSUS/PIO                                                              COVID-19 Updated Roadmap (3_26_20 12_00                                    a draft presentation on proposed Department
DOC_0001403               DOC_0001403         Maryann M Chapin (CENSUS/ADDC FED)     FED)
                                                                                                      (                  );            FED)                            3/26/2020 12:01                                                            pm).pdf                                 Predecisional and Deliberative     action/decision/policy.                         Redacted
                                                                                     Kathleen M Styles (CENSUS/ADDC FED);
                                                                                     Michael T Thieme(CENSUS/ADDC FED);
                                                                                     James L Dinwiddie (CENSUS/ADDC FED);
                                                                                     Luis J Cano (CENSUS/DCEO FED); Phani-
                                                                                     KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                     Barbara M LoPresti (CENSUS/CIO FED);
                                                                                     Deborah Stempowski (CENSUS/DCMDFED);
                                                                                     Christopher M Denno (CENSUS/ADDC FED); Thuy Trang Ta Nguyen (CENSUS/DSSD
                                                                                     Donna M Daily (CENSUS/ACSO FED);         FED); John R Magruder (CENSUS/FLD FED);
                                                                                     Jennifer W Reichert(CENSUS/DCMD FED); Amy L Fischer (CENSUS/FLDFED); Kimberly
                                                                                     Deirdre Bishop (CENSUS/GEO FED); Ann M L Canada (CENSUS/FLD FED); Sneha Thakor
                                                                                     Tozzi (CENSUS/ADDC FED); Darlene M       Desai (CENSUS/FLD FED); John T Baker
                                                                                     Ursitti(CENSUS/ADDC FED); Suzanne        II(CENSUS/FLD FED); Michael Bentley
                                                                                     Fratino (CENSUS/ADFO FED); James B Treat (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                     (CENSUS/DEPDIR FED); Patrick JCantwell (CENSUS/DSSD FED); Willette
                                                                                     (CENSUS/DSSD FED); Judy G Belton         Allen(CENSUS/EAD FED); Tamara S Adams
                                                                                     (CENSUS/DCMD FED); Francis C McPhillips (CENSUS/ADRM FED); Deborah A
                                                                                     (CENSUS/DCMD FED);Alexa K Jones-         Fenstermaker (CENSUS/DSSD FED);James T
                                                                                     Puthoff (CENSUS/DCMD FED); Sheila M      Christy (CENSUS/LA FED); Karen C Field
                                                                                     Szanyi (CENSUS/DCEO FED); Jeffrey L      (CENSUS/FLD FED); Crystal L Miller
                                                                                     Bryant(CENSUS/NPC FED); DCMD ADCs        (CENSUS/FLD FED); MeganCatherine
                                                                                     List (CENSUS/ OTHER); Erika H Becker     Kindelan (CENSUS/FLD FED); Jay M
                                                                                     Medina (CENSUS/ADDC FED); Kevin JZajac Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                                     (CENSUS/DCEO FED); Karen Battle          Taylor(CENSUS/ADDC FED); FLD ADCs;
                                                                                     (CENSUS/POP FED); David G Waddington     Timothy L Kennel (CENSUS/DSSD FED);
                                                                                     (CENSUS/SEHSD FED);Christine Flanagan    Joan Marie Hill (CENSUS/DSSD FED);Dale C
                                                                                     Borman (CENSUS/POP FED); Colleen Hughes Kelly (CENSUS/FLD FED); John W Donnelly
                                                                                     Keating (CENSUS/POP FED); Jason          (CENSUS/FLD FED); Justin L McLaughlin
                                                                                     Devine(CENSUS/POP FED); Jonathan Scott (CENSUS/CIO FED);Shawn Paterson                                                                                                                                                                  Draft document containing pre-decisional
                                                                                     Spader (CENSUS/SEHSD FED); Stephanie     (CENSUS/FLD FED); Stacy Gimbel Vidal                                                                                COVID-19 Updated Roadmap 03262020 1200                                     deliberations regarding a draft presentation on
DOC_0001404               DOC_0001415         Maryann M Chapin (CENSUS/ADDC FED)     Galvin (CENSUS/SEHSD FED);Mark Emory (CENSUS/PIO FED)                             3/26/2020 12:01                       Maryann M Chapin (CENSUS/ADDC FED)   pm.docx                                Predecisional and Deliberative      proposed Department action/decision/policy.       Withheld in full
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 12 of 172



                            Production::End
Production::Begin Bates                                    Email From                                 Email To                                         Email CC                          Date                  Author                                File Name                           Privilege                         Privilege Description                 Redaction
                                 Bates




                                                                                   Albert E Fontenot (CENSUS/ADDC FED); Kathleen M
                                                                                   Styles (CENSUS/ADDC FED); Michael T
                                                                                   Thieme(CENSUS/ADDC FED); James L Dinwiddie
                                                                                   (CENSUS/ADDC FED); Luis J Cano (CENSUS/DCEO
                                                                                   FED); Phani-KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                   Barbara M LoPresti (CENSUS/CIO FED); Deborah
                                                                                   Stempowski (CENSUS/DCMDFED); Christopher M
                                                                                   Denno (CENSUS/ADDC FED); Donna M Daily
                                                                                   (CENSUS/ACSO FED); Jennifer W
                                                                                   Reichert(CENSUS/DCMD FED); Deirdre Bishop
                                                                                   (CENSUS/GEO FED); Ann M Tozzi (CENSUS/ADDC Thuy Trang Ta Nguyen (CENSUS/DSSD FED); John R
                                                                                   FED); Darlene M Ursitti(CENSUS/ADDC FED); Suzanne Magruder (CENSUS/FLD FED); Amy L Fischer
                                                                                   Fratino (CENSUS/ADFO FED); James B Treat          (CENSUS/FLDFED); Kimberly L Canada (CENSUS/FLD
                                                                                   (CENSUS/DEPDIR FED); Patrick JCantwell            FED); Sneha Thakor Desai (CENSUS/FLD FED); John T
                                                                                   (CENSUS/DSSD FED); Judy G Belton (CENSUS/DCMD Baker II(CENSUS/FLD FED); Michael Bentley
                                                                                   FED); Francis C McPhillips (CENSUS/DCMD           (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                   FED);Alexa K Jones-Puthoff (CENSUS/DCMD FED);     (CENSUS/DSSD FED); Willette Allen(CENSUS/EAD
                                                                                   Sheila M Szanyi (CENSUS/DCEO FED); Jeffrey L      FED); Tamara S Adams (CENSUS/ADRM FED);
                                                                                   Bryant(CENSUS/NPC FED); DCMD ADCs List            Deborah A Fenstermaker (CENSUS/DSSD FED);James T
                                                                                   (CENSUS/ OTHER); Erika H Becker Medina            Christy (CENSUS/LA FED); Karen C Field
                                                                                   (CENSUS/ADDC FED); Kevin JZajac (CENSUS/DCEO (CENSUS/FLD FED); Crystal L Miller (CENSUS/FLD
                                                                                   FED); Karen Battle (CENSUS/POP FED); David G      FED); MeganCatherine Kindelan (CENSUS/FLD FED);
                                                                                   Waddington (CENSUS/SEHSD FED);Christine Flanagan Jay M Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                                   Borman (CENSUS/POP FED); Colleen Hughes Keating Taylor(CENSUS/ADDC FED); FLD ADCs; Timothy L
                                                                                   (CENSUS/POP FED); Jason Devine(CENSUS/POP FED); Kennel (CENSUS/DSSD FED); Joan Marie Hill
                                                                                   Jonathan Scott Spader (CENSUS/SEHSD FED);         (CENSUS/DSSD FED);Dale C Kelly (CENSUS/FLD
                                                                                   Stephanie Galvin (CENSUS/SEHSD FED);Mark Emory FED); John W Donnelly (CENSUS/FLD FED); Justin L
                                                                                   Markovic (CENSUS/LTSO FED); Timothy P Olson       McLaughlin (CENSUS/CIO FED);Shawn Paterson
                                                                                   (CENSUS/ADFO FED); Victoria Velkoff(CENSUS/ADDP(CENSUS/FLD FED); Stacy Gimbel Vidal (CENSUS/PIO                                                   COVID-19 Updated Roadmap (3_26_20 12_15
DOC_0001416               DOC_0001416         Maryann M Chapin (CENSUS/ADDC FED)   FED)
                                                                                                    (                  );            FED)                            3/26/2020 12:17                                                 pm).pdf
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Michael T Thieme(CENSUS/ADDC FED);
                                                                                   James L Dinwiddie (CENSUS/ADDC FED);
                                                                                   Luis J Cano (CENSUS/DCEO FED); Phani-
                                                                                   KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                   Barbara M LoPresti (CENSUS/CIO FED);
                                                                                   Deborah Stempowski (CENSUS/DCMDFED);
                                                                                   Christopher M Denno (CENSUS/ADDC FED); Thuy Trang Ta Nguyen (CENSUS/DSSD
                                                                                   Donna M Daily (CENSUS/ACSO FED);         FED); John R Magruder (CENSUS/FLD FED);
                                                                                   Jennifer W Reichert(CENSUS/DCMD FED); Amy L Fischer (CENSUS/FLDFED); Kimberly
                                                                                   Deirdre Bishop (CENSUS/GEO FED); Ann M L Canada (CENSUS/FLD FED); Sneha Thakor
                                                                                   Tozzi (CENSUS/ADDC FED); Darlene M       Desai (CENSUS/FLD FED); John T Baker
                                                                                   Ursitti(CENSUS/ADDC FED); Suzanne        II(CENSUS/FLD FED); Michael Bentley
                                                                                   Fratino (CENSUS/ADFO FED); James B Treat (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                   (CENSUS/DEPDIR FED); Patrick JCantwell (CENSUS/DSSD FED); Willette
                                                                                   (CENSUS/DSSD FED); Judy G Belton         Allen(CENSUS/EAD FED); Tamara S Adams
                                                                                   (CENSUS/DCMD FED); Francis C McPhillips (CENSUS/ADRM FED); Deborah A
                                                                                   (CENSUS/DCMD FED);Alexa K Jones-         Fenstermaker (CENSUS/DSSD FED);James T
                                                                                   Puthoff (CENSUS/DCMD FED); Sheila M      Christy (CENSUS/LA FED); Karen C Field
                                                                                   Szanyi (CENSUS/DCEO FED); Jeffrey L      (CENSUS/FLD FED); Crystal L Miller
                                                                                   Bryant(CENSUS/NPC FED); DCMD ADCs        (CENSUS/FLD FED); MeganCatherine
                                                                                   List (CENSUS/ OTHER); Erika H Becker     Kindelan (CENSUS/FLD FED); Jay M
                                                                                   Medina (CENSUS/ADDC FED); Kevin JZajac Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                                   (CENSUS/DCEO FED); Karen Battle          Taylor(CENSUS/ADDC FED); FLD ADCs;
                                                                                   (CENSUS/POP FED); David G Waddington     Timothy L Kennel (CENSUS/DSSD FED);
                                                                                   (CENSUS/SEHSD FED);Christine Flanagan    Joan Marie Hill (CENSUS/DSSD FED);Dale C
                                                                                   Borman (CENSUS/POP FED); Colleen Hughes Kelly (CENSUS/FLD FED); John W Donnelly
                                                                                   Keating (CENSUS/POP FED); Jason          (CENSUS/FLD FED); Justin L McLaughlin                                                                                                                                            Draft document reflecting information provided
                                                                                   Devine(CENSUS/POP FED); Jonathan Scott (CENSUS/CIO FED);Shawn Paterson                                                                                                                                                    to facilitate deliberative discussions regarding
                                                                                   Spader (CENSUS/SEHSD FED); Stephanie     (CENSUS/FLD FED); Stacy Gimbel Vidal                                                                     COVID-19 Updated Roadmap 03262020 1215                                  internal briefing materials on proposed
DOC_0001417               DOC_0001428         Maryann M Chapin (CENSUS/ADDC FED)   Galvin (CENSUS/SEHSD FED);Mark Emory (CENSUS/PIO FED)                             3/26/2020 12:17            Maryann M Chapin (CENSUS/ADDC FED)   pm (1).docx                            Predecisional and Deliberative   Department action/decision/policy.               Withheld in full
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 13 of 172



                            Production::End
Production::Begin Bates                                    Email From                                 Email To                                         Email CC                                Date                       Author                               File Name                            Privilege                           Privilege Description                 Redaction
                                 Bates




                                                                                   Albert E Fontenot (CENSUS/ADDC FED); Kathleen M
                                                                                   Styles (CENSUS/ADDC FED); Michael T
                                                                                   Thieme(CENSUS/ADDC FED); James L Dinwiddie
                                                                                   (CENSUS/ADDC FED); Luis J Cano (CENSUS/DCEO
                                                                                   FED); Phani-KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                   Barbara M LoPresti (CENSUS/CIO FED); Deborah
                                                                                   Stempowski (CENSUS/DCMDFED); Christopher M
                                                                                   Denno (CENSUS/ADDC FED); Donna M Daily
                                                                                   (CENSUS/ACSO FED); Jennifer W
                                                                                   Reichert(CENSUS/DCMD FED); Deirdre Bishop
                                                                                   (CENSUS/GEO FED); Ann M Tozzi (CENSUS/ADDC Thuy Trang Ta Nguyen (CENSUS/DSSD FED); John R
                                                                                   FED); Darlene M Ursitti(CENSUS/ADDC FED); Suzanne Magruder (CENSUS/FLD FED); Amy L Fischer
                                                                                   Fratino (CENSUS/ADFO FED); James B Treat          (CENSUS/FLDFED); Kimberly L Canada (CENSUS/FLD
                                                                                   (CENSUS/DEPDIR FED); Patrick JCantwell            FED); Sneha Thakor Desai (CENSUS/FLD FED); John T
                                                                                   (CENSUS/DSSD FED); Judy G Belton (CENSUS/DCMD Baker II(CENSUS/FLD FED); Michael Bentley
                                                                                   FED); Francis C McPhillips (CENSUS/DCMD           (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                   FED);Alexa K Jones-Puthoff (CENSUS/DCMD FED);     (CENSUS/DSSD FED); Willette Allen(CENSUS/EAD
                                                                                   Sheila M Szanyi (CENSUS/DCEO FED); Jeffrey L      FED); Tamara S Adams (CENSUS/ADRM FED);
                                                                                   Bryant(CENSUS/NPC FED); DCMD ADCs List            Deborah A Fenstermaker (CENSUS/DSSD FED);James T
                                                                                   (CENSUS/ OTHER); Erika H Becker Medina            Christy (CENSUS/LA FED); Karen C Field
                                                                                   (CENSUS/ADDC FED); Kevin JZajac (CENSUS/DCEO (CENSUS/FLD FED); Crystal L Miller (CENSUS/FLD
                                                                                   FED); Karen Battle (CENSUS/POP FED); David G      FED); MeganCatherine Kindelan (CENSUS/FLD FED);
                                                                                   Waddington (CENSUS/SEHSD FED);Christine Flanagan Jay M Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                                   Borman (CENSUS/POP FED); Colleen Hughes Keating Taylor(CENSUS/ADDC FED); FLD ADCs; Timothy L
                                                                                   (CENSUS/POP FED); Jason Devine(CENSUS/POP FED); Kennel (CENSUS/DSSD FED); Joan Marie Hill
                                                                                   Jonathan Scott Spader (CENSUS/SEHSD FED);         (CENSUS/DSSD FED);Dale C Kelly (CENSUS/FLD
                                                                                   Stephanie Galvin (CENSUS/SEHSD FED);Mark Emory FED); John W Donnelly (CENSUS/FLD FED); Justin L
                                                                                   Markovic (CENSUS/LTSO FED); Timothy P Olson       McLaughlin (CENSUS/CIO FED);Shawn Paterson
                                                                                   (CENSUS/ADFO FED); Victoria Velkoff(CENSUS/ADDP(CENSUS/FLD FED); Stacy Gimbel Vidal (CENSUS/PIO                                                              COVID-19 Updated Roadmap (3_26_20 5_45
DOC_0001429               DOC_0001429         Maryann M Chapin (CENSUS/ADDC FED)   FED)                                              FED)                                                3/26/2020 17:58                                        pm).pdf




                                                                                   Albert E Fontenot (CENSUS/ADDC FED); Kathleen M
                                                                                   Styles (CENSUS/ADDC FED); Michael T
                                                                                   Thieme(CENSUS/ADDC FED); James L Dinwiddie
                                                                                   (CENSUS/ADDC FED); Luis J Cano (CENSUS/DCEO
                                                                                   FED); Phani-KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                   Barbara M LoPresti (CENSUS/CIO FED); Deborah
                                                                                   Stempowski (CENSUS/DCMDFED); Christopher M
                                                                                   Denno (CENSUS/ADDC FED); Donna M Daily
                                                                                   (CENSUS/ACSO FED); Jennifer W
                                                                                   Reichert(CENSUS/DCMD FED); Deirdre Bishop
                                                                                   (CENSUS/GEO FED); Ann M Tozzi (CENSUS/ADDC Thuy Trang Ta Nguyen (CENSUS/DSSD FED); John R
                                                                                   FED); Darlene M Ursitti(CENSUS/ADDC FED); Suzanne Magruder (CENSUS/FLD FED); Amy L Fischer
                                                                                   Fratino (CENSUS/ADFO FED); James B Treat          (CENSUS/FLDFED); Kimberly L Canada (CENSUS/FLD
                                                                                   (CENSUS/DEPDIR FED); Patrick JCantwell            FED); Sneha Thakor Desai (CENSUS/FLD FED); John T
                                                                                   (CENSUS/DSSD FED); Judy G Belton (CENSUS/DCMD Baker II(CENSUS/FLD FED); Michael Bentley
                                                                                   FED); Francis C McPhillips (CENSUS/DCMD           (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                   FED);Alexa K Jones-Puthoff (CENSUS/DCMD FED);     (CENSUS/DSSD FED); Willette Allen(CENSUS/EAD
                                                                                   Sheila M Szanyi (CENSUS/DCEO FED); Jeffrey L      FED); Tamara S Adams (CENSUS/ADRM FED);
                                                                                   Bryant(CENSUS/NPC FED); DCMD ADCs List            Deborah A Fenstermaker (CENSUS/DSSD FED);James T
                                                                                   (CENSUS/ OTHER); Erika H Becker Medina            Christy (CENSUS/LA FED); Karen C Field
                                                                                   (CENSUS/ADDC FED); Kevin JZajac (CENSUS/DCEO (CENSUS/FLD FED); Crystal L Miller (CENSUS/FLD
                                                                                   FED); Karen Battle (CENSUS/POP FED); David G      FED); MeganCatherine Kindelan (CENSUS/FLD FED);
                                                                                   Waddington (CENSUS/SEHSD FED);Christine Flanagan Jay M Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                                   Borman (CENSUS/POP FED); Colleen Hughes Keating Taylor(CENSUS/ADDC FED); FLD ADCs; Timothy L
                                                                                   (CENSUS/POP FED); Jason Devine(CENSUS/POP FED); Kennel (CENSUS/DSSD FED); Joan Marie Hill
                                                                                   Jonathan Scott Spader (CENSUS/SEHSD FED);         (CENSUS/DSSD FED);Dale C Kelly (CENSUS/FLD
                                                                                   Stephanie Galvin (CENSUS/SEHSD FED);Mark Emory FED); John W Donnelly (CENSUS/FLD FED); Justin L                                                                                                                                        Draft document reflecting information provided
                                                                                   Markovic (CENSUS/LTSO FED); Timothy P Olson       McLaughlin (CENSUS/CIO FED);Shawn Paterson
                                                                                   (CENSUS/ADFO FED); Victoria Velkoff(CENSUS/ADDP(CENSUS/FLD FED); Stacy Gimbel Vidal (CENSUS/PIO                                                              COVID-19 Updated Roadmap 03262020 545                                     to facilitate deliberative discussions regarding
DOC_0001430               DOC_0001440         Maryann M Chapin (CENSUS/ADDC FED)   FED)                                              FED)                                                3/26/2020 17:58   Maryann M Chapin (CENSUS/ADDC FED)   pm (1).docx                              Predecisional and Deliberative   proposed updates to Census schedule.             Withheld in full
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 14 of 172



                            Production::End
Production::Begin Bates                                    Email From                                 Email To                                         Email CC                                Date                       Author                               File Name                             Privilege                           Privilege Description                 Redaction
                                 Bates




                                                                                   Albert E Fontenot (CENSUS/ADDC FED); Kathleen M
                                                                                   Styles (CENSUS/ADDC FED); Michael T
                                                                                   Thieme(CENSUS/ADDC FED); James L Dinwiddie
                                                                                   (CENSUS/ADDC FED); Luis J Cano (CENSUS/DCEO
                                                                                   FED); Phani-KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                   Barbara M LoPresti (CENSUS/CIO FED); Deborah
                                                                                   Stempowski (CENSUS/DCMDFED); Christopher M
                                                                                   Denno (CENSUS/ADDC FED); Donna M Daily
                                                                                   (CENSUS/ACSO FED); Jennifer W
                                                                                   Reichert(CENSUS/DCMD FED); Deirdre Bishop
                                                                                   (CENSUS/GEO FED); Ann M Tozzi (CENSUS/ADDC Thuy Trang Ta Nguyen (CENSUS/DSSD FED); John R
                                                                                   FED); Darlene M Ursitti(CENSUS/ADDC FED); Suzanne Magruder (CENSUS/FLD FED); Amy L Fischer
                                                                                   Fratino (CENSUS/ADFO FED); James B Treat          (CENSUS/FLDFED); Kimberly L Canada (CENSUS/FLD
                                                                                   (CENSUS/DEPDIR FED); Patrick JCantwell            FED); Sneha Thakor Desai (CENSUS/FLD FED); John T
                                                                                   (CENSUS/DSSD FED); Judy G Belton (CENSUS/DCMD Baker II(CENSUS/FLD FED); Michael Bentley
                                                                                   FED); Francis C McPhillips (CENSUS/DCMD           (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                   FED);Alexa K Jones-Puthoff (CENSUS/DCMD FED);     (CENSUS/DSSD FED); Willette Allen(CENSUS/EAD
                                                                                   Sheila M Szanyi (CENSUS/DCEO FED); Jeffrey L      FED); Tamara S Adams (CENSUS/ADRM FED);
                                                                                   Bryant(CENSUS/NPC FED); DCMD ADCs List            Deborah A Fenstermaker (CENSUS/DSSD FED);James T
                                                                                   (CENSUS/ OTHER); Erika H Becker Medina            Christy (CENSUS/LA FED); Karen C Field
                                                                                   (CENSUS/ADDC FED); Kevin JZajac (CENSUS/DCEO (CENSUS/FLD FED); Crystal L Miller (CENSUS/FLD
                                                                                   FED); Karen Battle (CENSUS/POP FED); David G      FED); MeganCatherine Kindelan (CENSUS/FLD FED);
                                                                                   Waddington (CENSUS/SEHSD FED);Christine Flanagan Jay M Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                                   Borman (CENSUS/POP FED); Colleen Hughes Keating Taylor(CENSUS/ADDC FED); FLD ADCs; Timothy L
                                                                                   (CENSUS/POP FED); Jason Devine(CENSUS/POP FED); Kennel (CENSUS/DSSD FED); Joan Marie Hill
                                                                                   Jonathan Scott Spader (CENSUS/SEHSD FED);         (CENSUS/DSSD FED);Dale C Kelly (CENSUS/FLD
                                                                                   Stephanie Galvin (CENSUS/SEHSD FED);Mark Emory FED); John W Donnelly (CENSUS/FLD FED); Justin L
                                                                                   Markovic (CENSUS/LTSO FED); Timothy P Olson       McLaughlin (CENSUS/CIO FED);Shawn Paterson
                                                                                   (CENSUS/ADFO FED); Victoria Velkoff(CENSUS/ADDP(CENSUS/FLD FED); Stacy Gimbel Vidal (CENSUS/PIO                                                              COVID-19 Updated Roadmap (3_27_20 12_00
DOC_0001441               DOC_0001441         Maryann M Chapin (CENSUS/ADDC FED)   FED)                                              FED)                                                3/27/2020 12:00                                        pm).pdf




                                                                                   Albert E Fontenot (CENSUS/ADDC FED); Kathleen M
                                                                                   Styles (CENSUS/ADDC FED); Michael T
                                                                                   Thieme(CENSUS/ADDC FED); James L Dinwiddie
                                                                                   (CENSUS/ADDC FED); Luis J Cano (CENSUS/DCEO
                                                                                   FED); Phani-KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                   Barbara M LoPresti (CENSUS/CIO FED); Deborah
                                                                                   Stempowski (CENSUS/DCMDFED); Christopher M
                                                                                   Denno (CENSUS/ADDC FED); Donna M Daily
                                                                                   (CENSUS/ACSO FED); Jennifer W
                                                                                   Reichert(CENSUS/DCMD FED); Deirdre Bishop
                                                                                   (CENSUS/GEO FED); Ann M Tozzi (CENSUS/ADDC Thuy Trang Ta Nguyen (CENSUS/DSSD FED); John R
                                                                                   FED); Darlene M Ursitti(CENSUS/ADDC FED); Suzanne Magruder (CENSUS/FLD FED); Amy L Fischer
                                                                                   Fratino (CENSUS/ADFO FED); James B Treat          (CENSUS/FLDFED); Kimberly L Canada (CENSUS/FLD
                                                                                   (CENSUS/DEPDIR FED); Patrick JCantwell            FED); Sneha Thakor Desai (CENSUS/FLD FED); John T
                                                                                   (CENSUS/DSSD FED); Judy G Belton (CENSUS/DCMD Baker II(CENSUS/FLD FED); Michael Bentley
                                                                                   FED); Francis C McPhillips (CENSUS/DCMD           (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                   FED);Alexa K Jones-Puthoff (CENSUS/DCMD FED);     (CENSUS/DSSD FED); Willette Allen(CENSUS/EAD
                                                                                   Sheila M Szanyi (CENSUS/DCEO FED); Jeffrey L      FED); Tamara S Adams (CENSUS/ADRM FED);
                                                                                   Bryant(CENSUS/NPC FED); DCMD ADCs List            Deborah A Fenstermaker (CENSUS/DSSD FED);James T
                                                                                   (CENSUS/ OTHER); Erika H Becker Medina            Christy (CENSUS/LA FED); Karen C Field
                                                                                   (CENSUS/ADDC FED); Kevin JZajac (CENSUS/DCEO (CENSUS/FLD FED); Crystal L Miller (CENSUS/FLD
                                                                                   FED); Karen Battle (CENSUS/POP FED); David G      FED); MeganCatherine Kindelan (CENSUS/FLD FED);
                                                                                   Waddington (CENSUS/SEHSD FED);Christine Flanagan Jay M Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                                   Borman (CENSUS/POP FED); Colleen Hughes Keating Taylor(CENSUS/ADDC FED); FLD ADCs; Timothy L
                                                                                   (CENSUS/POP FED); Jason Devine(CENSUS/POP FED); Kennel (CENSUS/DSSD FED); Joan Marie Hill
                                                                                   Jonathan Scott Spader (CENSUS/SEHSD FED);         (CENSUS/DSSD FED);Dale C Kelly (CENSUS/FLD                                                                                                                                            Draft document reflecting information provided
                                                                                   Stephanie Galvin (CENSUS/SEHSD FED);Mark Emory FED); John W Donnelly (CENSUS/FLD FED); Justin L                                                                                                                                         to facilitate deliberative discussions regarding
                                                                                   Markovic (CENSUS/LTSO FED); Timothy P Olson       McLaughlin (CENSUS/CIO FED);Shawn Paterson
                                                                                   (CENSUS/ADFO FED); Victoria Velkoff(CENSUS/ADDP(CENSUS/FLD FED); Stacy Gimbel Vidal (CENSUS/PIO                                                              COVID-19 Updated Roadmap 03272020                                          internal briefing materials on proposed
DOC_0001442               DOC_0001452         Maryann M Chapin (CENSUS/ADDC FED)   FED); Alessandro Rebaudengo (CENSUS/ADSD FED)     FED)                                                3/27/2020 14:01   Maryann M Chapin (CENSUS/ADDC FED)   1200pm (1).docx                           Predecisional and Deliberative   Department action/decision/policy.               Withheld in full
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 15 of 172



                            Production::End
Production::Begin Bates                                    Email From                                 Email To                                         Email CC                                Date                       Author                               File Name                            Privilege                           Privilege Description                 Redaction
                                 Bates




                                                                                   Albert E Fontenot (CENSUS/ADDC FED); Kathleen M
                                                                                   Styles (CENSUS/ADDC FED); Michael T
                                                                                   Thieme(CENSUS/ADDC FED); James L Dinwiddie
                                                                                   (CENSUS/ADDC FED); Luis J Cano (CENSUS/DCEO
                                                                                   FED); Phani-KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                   Barbara M LoPresti (CENSUS/CIO FED); Deborah
                                                                                   Stempowski (CENSUS/DCMDFED); Christopher M
                                                                                   Denno (CENSUS/ADDC FED); Donna M Daily
                                                                                   (CENSUS/ACSO FED); Jennifer W
                                                                                   Reichert(CENSUS/DCMD FED); Deirdre Bishop
                                                                                   (CENSUS/GEO FED); Ann M Tozzi (CENSUS/ADDC Thuy Trang Ta Nguyen (CENSUS/DSSD FED); John R
                                                                                   FED); Darlene M Ursitti(CENSUS/ADDC FED); Suzanne Magruder (CENSUS/FLD FED); Amy L Fischer
                                                                                   Fratino (CENSUS/ADFO FED); James B Treat          (CENSUS/FLDFED); Kimberly L Canada (CENSUS/FLD
                                                                                   (CENSUS/DEPDIR FED); Patrick JCantwell            FED); Sneha Thakor Desai (CENSUS/FLD FED); John T
                                                                                   (CENSUS/DSSD FED); Judy G Belton (CENSUS/DCMD Baker II(CENSUS/FLD FED); Michael Bentley
                                                                                   FED); Francis C McPhillips (CENSUS/DCMD           (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                   FED);Alexa K Jones-Puthoff (CENSUS/DCMD FED);     (CENSUS/DSSD FED); Willette Allen(CENSUS/EAD
                                                                                   Sheila M Szanyi (CENSUS/DCEO FED); Jeffrey L      FED); Tamara S Adams (CENSUS/ADRM FED);
                                                                                   Bryant(CENSUS/NPC FED); DCMD ADCs List            Deborah A Fenstermaker (CENSUS/DSSD FED);James T
                                                                                   (CENSUS/ OTHER); Erika H Becker Medina            Christy (CENSUS/LA FED); Karen C Field
                                                                                   (CENSUS/ADDC FED); Kevin JZajac (CENSUS/DCEO (CENSUS/FLD FED); Crystal L Miller (CENSUS/FLD
                                                                                   FED); Karen Battle (CENSUS/POP FED); David G      FED); MeganCatherine Kindelan (CENSUS/FLD FED);
                                                                                   Waddington (CENSUS/SEHSD FED);Christine Flanagan Jay M Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                                   Borman (CENSUS/POP FED); Colleen Hughes Keating Taylor(CENSUS/ADDC FED); FLD ADCs; Timothy L
                                                                                   (CENSUS/POP FED); Jason Devine(CENSUS/POP FED); Kennel (CENSUS/DSSD FED); Joan Marie Hill
                                                                                   Jonathan Scott Spader (CENSUS/SEHSD FED);         (CENSUS/DSSD FED);Dale C Kelly (CENSUS/FLD
                                                                                   Stephanie Galvin (CENSUS/SEHSD FED);Mark Emory FED); John W Donnelly (CENSUS/FLD FED); Justin L
                                                                                   Markovic (CENSUS/LTSO FED); Timothy P Olson       McLaughlin (CENSUS/CIO FED);Shawn Paterson
                                                                                   (CENSUS/ADFO FED); Victoria Velkoff(CENSUS/ADDP(CENSUS/FLD FED); Stacy Gimbel Vidal (CENSUS/PIO                                                              COVID-19 Updated Roadmap (3_27_20 2_00
DOC_0001453               DOC_0001455         Maryann M Chapin (CENSUS/ADDC FED)   FED); Alessandro Rebaudengo (CENSUS/ADSD FED)     FED)                                                3/27/2020 14:01                                        pm).pdf




                                                                                   Albert E Fontenot (CENSUS/ADDC FED); Kathleen M
                                                                                   Styles (CENSUS/ADDC FED); Michael T
                                                                                   Thieme(CENSUS/ADDC FED); James L Dinwiddie
                                                                                   (CENSUS/ADDC FED); Luis J Cano (CENSUS/DCEO
                                                                                   FED); Phani-KumarAtri Kalluri (CENSUS/ADDC FED);
                                                                                   Barbara M LoPresti (CENSUS/CIO FED); Deborah
                                                                                   Stempowski (CENSUS/DCMDFED); Christopher M
                                                                                   Denno (CENSUS/ADDC FED); Donna M Daily
                                                                                   (CENSUS/ACSO FED); Jennifer W
                                                                                   Reichert(CENSUS/DCMD FED); Deirdre Bishop
                                                                                   (CENSUS/GEO FED); Ann M Tozzi (CENSUS/ADDC Thuy Trang Ta Nguyen (CENSUS/DSSD FED); John R
                                                                                   FED); Darlene M Ursitti(CENSUS/ADDC FED); Suzanne Magruder (CENSUS/FLD FED); Amy L Fischer
                                                                                   Fratino (CENSUS/ADFO FED); James B Treat          (CENSUS/FLDFED); Kimberly L Canada (CENSUS/FLD
                                                                                   (CENSUS/DEPDIR FED); Patrick JCantwell            FED); Sneha Thakor Desai (CENSUS/FLD FED); John T
                                                                                   (CENSUS/DSSD FED); Judy G Belton (CENSUS/DCMD Baker II(CENSUS/FLD FED); Michael Bentley
                                                                                   FED); Francis C McPhillips (CENSUS/DCMD           (CENSUS/DSSD FED); Vincent T Mule Jr
                                                                                   FED);Alexa K Jones-Puthoff (CENSUS/DCMD FED);     (CENSUS/DSSD FED); Willette Allen(CENSUS/EAD
                                                                                   Sheila M Szanyi (CENSUS/DCEO FED); Jeffrey L      FED); Tamara S Adams (CENSUS/ADRM FED);
                                                                                   Bryant(CENSUS/NPC FED); DCMD ADCs List            Deborah A Fenstermaker (CENSUS/DSSD FED);James T
                                                                                   (CENSUS/ OTHER); Erika H Becker Medina            Christy (CENSUS/LA FED); Karen C Field
                                                                                   (CENSUS/ADDC FED); Kevin JZajac (CENSUS/DCEO (CENSUS/FLD FED); Crystal L Miller (CENSUS/FLD
                                                                                   FED); Karen Battle (CENSUS/POP FED); David G      FED); MeganCatherine Kindelan (CENSUS/FLD FED);
                                                                                   Waddington (CENSUS/SEHSD FED);Christine Flanagan Jay M Occhiogrosso (CENSUS/FLD FED); Benjamin
                                                                                   Borman (CENSUS/POP FED); Colleen Hughes Keating Taylor(CENSUS/ADDC FED); FLD ADCs; Timothy L
                                                                                   (CENSUS/POP FED); Jason Devine(CENSUS/POP FED); Kennel (CENSUS/DSSD FED); Joan Marie Hill
                                                                                   Jonathan Scott Spader (CENSUS/SEHSD FED);         (CENSUS/DSSD FED);Dale C Kelly (CENSUS/FLD                                                                                                                                           Draft document reflecting information provided
                                                                                   Stephanie Galvin (CENSUS/SEHSD FED);Mark Emory FED); John W Donnelly (CENSUS/FLD FED); Justin L                                                                                                                                        to facilitate deliberative discussions regarding
                                                                                   Markovic (CENSUS/LTSO FED); Timothy P Olson       McLaughlin (CENSUS/CIO FED);Shawn Paterson
                                                                                   (CENSUS/ADFO FED); Victoria Velkoff(CENSUS/ADDP(CENSUS/FLD FED); Stacy Gimbel Vidal (CENSUS/PIO                                                              COVID-19 Updated Roadmap 03272020                                         internal briefing materials on proposed
DOC_0001456               DOC_0001466         Maryann M Chapin (CENSUS/ADDC FED)   FED); Alessandro Rebaudengo (CENSUS/ADSD FED)     FED)                                                3/27/2020 14:01   Maryann M Chapin (CENSUS/ADDC FED)   200pm.docx                               Predecisional and Deliberative   Department action/decision/policy.               Withheld in full
                                                                                                       Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 16 of 172



                            Production::End
Production::Begin Bates                                       Email From                                 Email To                                    Email CC                        Date                        Author                             File Name                                Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Ron S Jarmin(CENSUS/DEPDIR FED);
                                                                                        Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                        Steven K Smith (CENSUS/DEPDIR FED);
                                                                                        MichaelJohn Sprung (CENSUS/DEPDIR
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Kathleen M Styles
                                                                                        (CENSUS/ADDCFED); Timothy P Olson
                                                                                        (CENSUS/ADFO FED); James T Christy                                                                                                         Fw_ CHC Letter to Dr. Dillingham for Updates
DOC_0001467               DOC_0001468         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/LA FED)                                                                        4/3/2020 18:25                                      Du___.pdf

                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Ron S Jarmin(CENSUS/DEPDIR FED);
                                                                                        Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                        Steven K Smith (CENSUS/DEPDIR FED);
                                                                                        MichaelJohn Sprung (CENSUS/DEPDIR
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Kathleen M Styles
                                                                                        (CENSUS/ADDCFED); Timothy P Olson
                                                                                        (CENSUS/ADFO FED); James T Christy                                                                                                         CHC Letter to Dr. Dillingham During COVID-
DOC_0001469               DOC_0001472         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/LA FED)                                                                        4/3/2020 18:25                                      19_4.pdf
                                                                                        James T Christy (CENSUS/LA FED); Ron S
                                                                                        Jarmin (CENSUS/DEPDIR FED); Deborah
                                                                                        Stempowski (CENSUS/ADDCFED); Ali
                                                                                        Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                        Benjamin J Page (CENSUS/CFO FED); Steven
                                                                                        Dillingham(CENSUS/DEPDIR FED); Enrique
                                                                                        Lamas (CENSUS/DEPDIR FED); Christa D
                                                                                        Jones (CENSUS/DEPDIR FED); StevenK
                                                                                        Smith (CENSUS/DEPDIR FED); Timothy P
                                                                                        Olson (CENSUS/ADFO FED); Melissa L
                                                                                        Creech (CENSUS/PCO FED);Luis J Cano                                                                                                                                                                                        Email communication containing pre-decisional
                                                                                        (CENSUS/DCEO FED); Albert E Fontenot                                                                                                                                                                                       deliberations regarding proposed updates to
DOC_0001473               DOC_0001477         Cannon, Michael (Federal)                 (CENSUS/ADDC FED)                                                                      4/6/2020 18:46                                      Olson Doc Attny Client Privilege.pdf           Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                        James T Christy (CENSUS/LA FED); Ron S
                                                                                        Jarmin (CENSUS/DEPDIR FED); Deborah
                                                                                        Stempowski (CENSUS/ADDCFED); Ali
                                                                                        Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                        Benjamin J Page (CENSUS/CFO FED); Steven
                                                                                        Dillingham(CENSUS/DEPDIR FED); Enrique
                                                                                        Lamas (CENSUS/DEPDIR FED); Christa D
                                                                                        Jones (CENSUS/DEPDIR FED); StevenK
                                                                                        Smith (CENSUS/DEPDIR FED); Timothy P
                                                                                        Olson (CENSUS/ADFO FED); Melissa L
                                                                                        Creech (CENSUS/PCO FED);Luis J Cano                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                        (CENSUS/DCEO FED); Albert E Fontenot                                                                                                       April 2020 Schedule Draft v 10 w edits                                          deliberations regarding a draft public statement
DOC_0001478               DOC_0001481         Cannon, Michael (Federal)                 (CENSUS/ADDC FED)                                                                      4/6/2020 18:46   Anthony Bustamante                 RJ_DMS.docx                                    Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                                                                                                                                                                                                                                   Email communication reflecting mental
                                                                                                                                                                                                                                   v 2 Operational Adjustment and Activities- Non                                  processes of decisionmaker regarding proposed
DOC_0001482               DOC_0001482         Wilbur Ross                               Walsh, Michael (Federal)                                                               4/8/2020 0:00                                       Public- Tentative Dates.docx.pdf               Predecisional and Deliberative   updates to Census schedule.                      Redacted

                                                                                                                                                                                                Ali Mohammad Ahmad (CENSUS/ADCOM   v 2 Operational Adjustment and Activities-                                      Document containing pre-decisional deliberation
DOC_0001483               DOC_0001485         Wilbur Ross                               Walsh, Michael (Federal)                                                               4/8/2020 0:00    FED)                               No.docx                                        Predecisional and Deliberative   regarding proposed updates to Census schedule. Withheld in full
                                                                                                                                   Kelley, Karen (Federal); Barranca, Steven
DOC_0001486               DOC_0001486         Walsh, Michael (Federal)                  Wilbur Ross                                (Federal)                                   4/8/2020 0:00                                       Draft Census document .pdf
                                                                                                                                                                                                                                                                                                                   Draft document containing pre-decisional
                                                                                                                                   Kelley, Karen (Federal); Barranca, Steven                    Ali Mohammad Ahmad (CENSUS/ADCOM   v 2 Operational Adjustment and Activities-                                      deliberations regarding draft talking points on
DOC_0001487               DOC_0001489         Walsh, Michael (Federal)                  Wilbur Ross                                (Federal)                                 4/8/2020 0:00      FED)                               No.docx                                        Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                                                                   James T Christy (CENSUS/LA FED); Timothy
                                                                                                                                   P Olson (CENSUS/ADFO FED); Steven                                                                                                                                               Email communication reflecting mental
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);          Dillingham (CENSUS/DEPDIRFED); Christa                                                                                                                                          processes of advisor to decisionmaker regarding
                                              Ali Mohammad Ahmad (CENSUS/ADCOM          Albert E Fontenot (CENSUS/ADDC FED);       D Jones (CENSUS/DEPDIR FED); Enrique                                                                                                                                            draft talking points on proposed Department
DOC_0001490               DOC_0001496         FED)                                      Benjamin J Page (CENSUS/CFOFED)            Lamas (CENSUS/DEPDIR FED)                 4/10/2020 17:16                                       Re_ 4_15 Deadline(4).pdf                       Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                       Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 17 of 172



                            Production::End
Production::Begin Bates                                       Email From                                 Email To                                  Email CC                          Date                       Author                                   File Name                                Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                                 James T Christy (CENSUS/LA FED); Timothy
                                                                                                                                 P Olson (CENSUS/ADFO FED); Steven
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);        Dillingham (CENSUS/DEPDIRFED); Christa                                                                                                                                                 Draft document containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM          Albert E Fontenot (CENSUS/ADDC FED);     D Jones (CENSUS/DEPDIR FED); Enrique                            Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                       deliberations regarding draft talking points on
DOC_0001497               DOC_0001502         FED)                                      Benjamin J Page (CENSUS/CFOFED)          Lamas (CENSUS/DEPDIR FED)                     4/10/2020 17:16   FED)                                  Hill Talking Points Re June 1 v 2 clean.docx    Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                                                                 James T Christy (CENSUS/LA FED); Timothy
                                                                                                                                 P Olson (CENSUS/ADFO FED); Steven
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);        Dillingham (CENSUS/DEPDIRFED); Christa                                                                                                                                                 Email communication containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM          Albert E Fontenot (CENSUS/ADDC FED);     D Jones (CENSUS/DEPDIR FED); Enrique                                                                                                                                                   deliberations regarding draft talking points on
DOC_0001503               DOC_0001509         FED)                                      Benjamin J Page (CENSUS/CFOFED)          Lamas (CENSUS/DEPDIR FED)                     4/10/2020 17:16                                         Re_ 4_15 Deadline(2).pdf                        Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                                 James T Christy (CENSUS/LA FED); Timothy
                                                                                                                                 P Olson (CENSUS/ADFO FED); Steven
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);        Dillingham (CENSUS/DEPDIRFED); Christa                                                                                                                                                 Draft document containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM          Albert E Fontenot (CENSUS/ADDC FED);     D Jones (CENSUS/DEPDIR FED); Enrique                            Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                       deliberations regarding draft talking points on
DOC_0001510               DOC_0001515         FED)                                      Benjamin J Page (CENSUS/CFOFED)          Lamas (CENSUS/DEPDIR FED)                     4/10/2020 17:16   FED)                                  Hill Talking Points Re June 1 v 2 clean.docx    Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                                 Benjamin J Page (CENSUS/CFO FED); James
                                                                                                                                 T Christy (CENSUS/LA FED);Steven                                                                                                                                                       Email communication reflecting mental
                                                                                                                                 Dillingham (CENSUS/DEPDIR FED); Christa                                                                                                                                                processes of advisor to decisionmaker regarding
                                                                                        Albert E Fontenot (CENSUS/ADDC FED); Ali D Jones (CENSUS/DEPDIR FED); Enrique                                                                                                                                                   draft talking points on proposed Department
DOC_0001516               DOC_0001524         Timothy P Olson (CENSUS/ADFO FED)         Mohammad Ahmad (CENSUS/ADCOM FED) Lamas(CENSUS/DEPDIR FED)                             4/10/2020 18:08                                         Re_ 4_15 Deadline(1).pdf                        Predecisional and Deliberative   action/decision/policy.                         Redacted

                                                                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                                 Benjamin J Page (CENSUS/CFOFED); James
                                                                                                                                 T Christy (CENSUS/LA FED); Steven
                                                                                                                                 Dillingham (CENSUS/DEPDIR FED); Christa                                                                                                                                                Email communication containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM                                                   D Jones(CENSUS/DEPDIR FED); Enrique                                                                                                                                                    deliberations regarding draft talking points on
DOC_0001525               DOC_0001535         FED)                                      Timothy P Olson (CENSUS/ADFO FED)        Lamas (CENSUS/DEPDIR FED)               4/10/2020 18:10                                               Re_ 4_15 Deadline.pdf                           Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                                 Benjamin J Page (CENSUS/CFOFED); James
                                                                                                                                 T Christy (CENSUS/LA FED); Steven
                                                                                                                                 Dillingham (CENSUS/DEPDIR FED); Christa                                                                                                                                                Email communication containing pre-decisional
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM         D Jones(CENSUS/DEPDIR FED); Enrique                                                                                                                                                    deliberations regarding draft talking points on
DOC_0001536               DOC_0001546         Timothy P Olson (CENSUS/ADFO FED)         FED)                                     Lamas (CENSUS/DEPDIR FED)               4/10/2020 18:11                                               Re_ 4_15 Deadline.pdf                           Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                                                                 Walsh, Michael (Federal); Rockas, James                                                               For Approval ASAP_ Census Schedule Update                                        a draft public statement on proposed Department
DOC_0001547               DOC_0001550         Gorey, Lauren (Federal)                   Wilbur Ross                              (Federal)                                     4/13/2020 0:00                                          Statement and Timeline .pdf               Predecisional and Deliberative         action/decision/policy.                         Redacted
                                                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                       Fwd_ For Approval ASAP_ Census Schedule                                          a draft public statement on proposed Department
DOC_0001551               DOC_0001554         Wilbur Ross                               Walsh, Michael (Federal)                                                               4/13/2020 0:00                                          Update Statement and Timeline .pdf              Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                                                                 Barranca, Steven (Federal); Goudarzi, Talat                                                                                                                                            draft talking points on proposed Department
DOC_0001555               DOC_0001555         Walsh, Michael (Federal)                  Wilbur Ross                              (Federal)                                     4/13/2020 7:00                                          DRAFT talking points for 11_30 call.pdf         Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                                                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                                                                 Barranca, Steven (Federal); Goudarzi, Talat                     Ali Mohammad Ahmad (CENSUS/ADCOM      Briefing Materials re Hill Conversation re                                       deliberations regarding draft talking points on
DOC_0001556               DOC_0001561         Walsh, Michael (Federal)                  Wilbur Ross                              (Federal)                                     4/13/2020 7:00    FED)                                  Ju.docx                                         Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                        Timothy P Olson (CENSUS/ADFO FED);       James L Dinwiddie (CENSUS/ADDC FED);                                                                  Fw_ Response to OIG Letter - can you help_                                       a draft report on proposed Department
DOC_0001562               DOC_0001569         Christopher J Stanley (CENSUS/OCIA FED)   James T Christy (CENSUS/LA FED)          Kathleen M Styles (CENSUS/ADDC FED)           4/15/2020 10:38                                         .pdf                                            Predecisional and Deliberative   action/decision/policy.                         Redacted

                                                                                                                                                                                                                                                                                                                        Draft document reflecting mental processes of
                                                                                        Timothy P Olson (CENSUS/ADFO FED);       James L Dinwiddie (CENSUS/ADDC FED);                                                                                                                                                   advisor to decisionmaker regarding a draft report
DOC_0001570               DOC_0001573         Christopher J Stanley (CENSUS/OCIA FED)   James T Christy (CENSUS/LA FED)          Kathleen M Styles (CENSUS/ADDC FED)           4/15/2020 10:38   James L Dinwiddie (CENSUS/ADDC FED)   IG letter draft response 4-14. rev clean.docx   Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                        Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 18 of 172



                            Production::End
Production::Begin Bates                                     Email From                                  Email To                                Email CC                         Date                         Author                                      File Name                                 Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                                                                Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                                                                FED); Timothy P Olson (CENSUS/ADFO
                                                                                                                                FED); Steven Dillingham(CENSUS/DEPDIR                                                                                                                                                     Email communication reflecting information
                                                                                                                                FED); stevendillingham@comcast.net; Steven                                                                                                                                                provided to facilitate deliberative discussions
                                                                                                                                K Smith (CENSUS/DEPDIR FED); Michael                                                                   correct talking points file update - thank you,                                    regarding draft talking points on proposed
DOC_0001574               DOC_0001578         Christopher J Stanley (CENSUS/OCIA FED)   Albert E Fontenot (CENSUS/ADDC FED)     JohnSprung (CENSUS/DEPDIR FED)             4/15/2020 11:59                                             Al.pdf                                            Predecisional and Deliberative   Department action/decision/policy.                Redacted

                                                                                                                                Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                                                                FED); Timothy P Olson (CENSUS/ADFO
                                                                                                                                FED); Steven Dillingham(CENSUS/DEPDIR                                                                                                                                                     Draft document reflecting information provided
                                                                                                                                FED); stevendillingham@comcast.net; Steven                                                                                                                                                to facilitate deliberative discussions regarding
                                                                                                                                K Smith (CENSUS/DEPDIR FED); Michael                         Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                             draft talking points on proposed Department
DOC_0001579               DOC_0001584         Christopher J Stanley (CENSUS/OCIA FED)   Albert E Fontenot (CENSUS/ADDC FED)     JohnSprung (CENSUS/DEPDIR FED)             4/15/2020 11:59   FED)                                      DRAFT for Maloney Call- revised.docx              Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                          processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                       Fw_ correct talking points file update - thank                                     draft talking points on proposed Department
DOC_0001585               DOC_0001590         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                      4/15/2020 12:13                                             ___.pdf                                           Predecisional and Deliberative   action/decision/policy.                          Redacted
                                                                                                                                                                                                                                                                                                                          Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                          advisor to decisionmaker regarding draft talking
                                                                                                                                                                                             Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                             points on proposed Department
DOC_0001591               DOC_0001596         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                      4/15/2020 12:13   FED)                                      DRAFT for Maloney Call- revised.docx              Predecisional and Deliberative   action/decision/policy.                          Withheld in full


                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                                                                                  Email communication reflecting information
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC                                                                                                                                                                                              provided to facilitate deliberative discussions
                                                                                        FED); Timothy P Olson(CENSUS/ADFO                                                                                                                                                                                                 regarding draft correspondence communicating
DOC_0001597               DOC_0001598         Kathleen M Styles (CENSUS/ADDC FED)       FED); Benjamin J Page (CENSUS/CFO FED) Christopher J Stanley (CENSUS/OCIA FED)     4/16/2020 8:37                                              Re_ Memo to Congress(1).pdf                       Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO                                                                                                              Script_RedistrictingDataProgram_04_15_2020
DOC_0001599               DOC_0001600         Kathleen M Styles (CENSUS/ADDC FED)       FED); Benjamin J Page (CENSUS/CFO FED) Christopher J Stanley (CENSUS/OCIA FED)     4/16/2020 8:37    James Whitehorne (CENSUS/ADDC FED)        _v2.docx


                                                                                        Benjamin J Page (CENSUS/CFO FED); Ali                                                                                                                                                                                             Email communication reflecting mental
                                                                                        Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                                                                                processes of advisor to decisionmaker regarding
                                                                                        Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                                                                                               draft correspondence communicating proposed
DOC_0001601               DOC_0001602         Kathleen M Styles (CENSUS/ADDC FED)       Timothy P Olson (CENSUS/ADFO FED)     Christopher J Stanley (CENSUS/OCIA FED)      4/17/2020 17:54                                             Re_ Memo to Congress.pdf                          Predecisional and Deliberative   Department action/decision/policy.              Redacted


                                                                                        Benjamin J Page (CENSUS/CFO FED); Ali                                                                                                                                                                                             Draft document reflecting information provided
                                                                                        Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                                                                                to facilitate deliberative discussions regarding
                                                                                        Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                                                                                               draft correspondence communicating proposed
DOC_0001603               DOC_0001604         Kathleen M Styles (CENSUS/ADDC FED)       Timothy P Olson (CENSUS/ADFO FED)     Christopher J Stanley (CENSUS/OCIA FED)      4/17/2020 17:54   Deborah Stempowski (CENSUS/DCMD FED) TPs (high level) on post processing v.6.docx           Predecisional and Deliberative   Department action/decision/policy.               Redacted
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page                                                                                                                                                                                              Email communication reflecting mental
                                                                                        (CENSUS/CFO FED);Steven Dillingham                                                                                                                                                                                                processes of advisor to decisionmaker regarding
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith                                                                                                                                                              Attorney-Client Privilege;       and comment reflecting request for legal advice
DOC_0001605               DOC_0001606         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                                                                4/18/2020 2:23                                              more materials for Monday.pdf                     Predecisional and Deliberative   on deliberative material                        Redacted
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page                                                                                                                                                                                              Draft document reflecting mental processes of
                                                                                        (CENSUS/CFO FED);Steven Dillingham                                                                                                                                                                                                advisor to decisionmaker regarding draft talking
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith                                                                  Ali Mohammad Ahmad (CENSUS/ADCOM          talking points and Q&A for Oversight                                               points on proposed Department
DOC_0001607               DOC_0001612         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                                                                4/18/2020 2:23    FED)                                      briefing.docx                                     Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                        (CENSUS/CFO FED);Steven Dillingham
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith                                                                                                            COVID19 congressional correspondence list
DOC_0001613               DOC_0001614         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                                                                4/18/2020 2:23    Tara Tadlock (CENSUS/OCIA FED)            (1).docx
                                                                                                     Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 19 of 172



                            Production::End
Production::Begin Bates                                     Email From                                   Email To              Email CC         Date                        Author                                     File Name                                 Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page                                                                                                                                                           Document reflecting mental processes of advisor
                                                                                        (CENSUS/CFO FED);Steven Dillingham                                                                                                                                                             to decisionmaker regarding internal briefing
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith                                                                          Tallking points on pending COVID                                                  materials on proposed Department
DOC_0001615               DOC_0001636         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                               4/18/2020 2:23   Christopher J Stanley (CENSUS/OCIA FED)   congressiona.docx                                Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                                                                                                                                                                                                       Email communication reflecting information
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                                                                                                                                                                                                                       provided to facilitate deliberative discussions
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page                                                                                                                                                           regarding draft talking points on proposed
                                                                                        (CENSUS/CFO FED);Steven Dillingham                                                                                                                                                             Department action/decision/policy and comment
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith                                                                                                                       Attorney-Client Privilege;           reflecting request for legal advice on deliberative
DOC_0001637               DOC_0001638         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                               4/18/2020 2:28                                             copies of pending COVID-19 congressional.pdf Predecisional and Deliberative       material.                                           Redacted
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                        (CENSUS/CFO FED);Steven Dillingham
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith
DOC_0001639               DOC_0001644         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                               4/18/2020 2:28                                             Maloney - Serrano - Raskin - Price (10164).pdf
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                        (CENSUS/CFO FED);Steven Dillingham
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith                                                                          NY Delegation Census 2020 COVID-19 Letter
DOC_0001645               DOC_0001649         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                               4/18/2020 2:28                                             (102.pdf
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                        (CENSUS/CFO FED);Steven Dillingham
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith
DOC_0001650               DOC_0001652         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                               4/18/2020 2:28                                             O'Halleran (AZ) re tribal (10242).pdf
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                        (CENSUS/CFO FED);Steven Dillingham
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith
DOC_0001653               DOC_0001656         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                               4/18/2020 2:28                                             MA delegation re students (10202).pdf
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                        (CENSUS/CFO FED);Steven Dillingham
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith
DOC_0001657               DOC_0001658         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                               4/18/2020 2:28                                             CHC Espaillat re delay (10177).pdf
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                        (CENSUS/CFO FED);Steven Dillingham
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith
DOC_0001659               DOC_0001663         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                               4/18/2020 2:28                                             Sanchez and others (10176).pdf
                                                                                                        Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 20 of 172



                            Production::End
Production::Begin Bates                                     Email From                                   Email To                             Email CC                        Date                        Author                                    File Name                             Privilege                           Privilege Description                   Redaction
                                 Bates
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                        (CENSUS/CFO FED);Steven Dillingham
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith
DOC_0001664               DOC_0001668         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                                                             4/18/2020 2:28                                             morial NUL covid (10226).pdf
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                        (CENSUS/CFO FED);Steven Dillingham
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith
DOC_0001669               DOC_0001676         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                                                             4/18/2020 2:28                                             CAPAC COVID questions (10266).pdf
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Timothy P Olson(CENSUS/ADFO
                                                                                        FED); Michael John Sprung
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                        (CENSUS/CFO FED);Steven Dillingham
                                                                                        (CENSUS/DEPDIR FED); Steven K Smith
DOC_0001677               DOC_0001680         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                                                             4/18/2020 2:28                                             CHC Letter with questions (10234).pdf
                                                                                                                               Christopher J Stanley (CENSUS/OCIA FED);
                                                                                                                               Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                                                               FED); Timothy P Olson(CENSUS/ADFO
                                                                                                                               FED); Michael John Sprung
                                                                                                                               (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                                                               (CENSUS/CFO FED);Steven Dillingham
DOC_0001681               DOC_0001681         Albert E Fontenot (CENSUS/ADDC FED)       Steven K Smith (CENSUS/DEPDIR FED)     (CENSUS/DEPDIR FED)                      4/18/2020 7:57                                             Re_ more materials for Monday.pdf
                                                                                                                               Christopher J Stanley (CENSUS/OCIA FED);
                                                                                                                               Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                                                               FED); Timothy P Olson(CENSUS/ADFO
                                                                                                                               FED); Michael John Sprung                                                                                                                                                        Draft document reflecting information provided
                                                                                                                               (CENSUS/DEPDIR FED); Benjamin J Page                                                                                                                                             to facilitate deliberative discussions regarding
                                                                                                                               (CENSUS/CFO FED);Steven Dillingham                                                                                                                                               draft talking points on proposed Department
DOC_0001682               DOC_0001683         Albert E Fontenot (CENSUS/ADDC FED)       Steven K Smith (CENSUS/DEPDIR FED)     (CENSUS/DEPDIR FED)                      4/18/2020 7:57   Deborah Stempowski (CENSUS/DCMD FED) TPs (high level) on post processing v.6.docx     Predecisional and Deliberative   action/decision/policy.                            Redacted
                                                                                                                                                                                                                                                                                                                Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                processes of decisionmaker regarding proposed
DOC_0001684               DOC_0001684         Wilbur Ross                               Walsh, Michael (Federal)                                                        4/19/2020 0:00                                             Second page continued.pdf                   Predecisional and Deliberative   Department action/decision/policy.                 Redacted
                                                                                                                                                                                                                                                                                                                Email communication reflecting information
                                                                                                                                                                                                                                                                                                                provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                               Attorney-Client Privilege;       regarding draft talking points on proposed
DOC_0001685               DOC_0001686         Timothy.P.Olson@census.gov                Timothy Olson                                                                   4/19/2020 6:28                                             Fwd_ more materials for Monday.pdf          Predecisional and Deliberative   Department action/decision/policy.                 Redacted
                                                                                                                                                                                                                                                                                                                Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                advisor to decisionmaker regarding draft talking
                                                                                                                                                                                         Ali Mohammad Ahmad (CENSUS/ADCOM          talking points and Q&A for Oversight                                         points on proposed Department
DOC_0001687               DOC_0001692         Timothy.P.Olson@census.gov                Timothy Olson                                                                   4/19/2020 6:28   FED)                                      briefing.docx                               Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                                                                                                                                                                   COVID19 congressional correspondence list
DOC_0001693               DOC_0001694         Timothy.P.Olson@census.gov                Timothy Olson                                                                   4/19/2020 6:28   Tara Tadlock (CENSUS/OCIA FED)            (1).docx
                                                                                                                                                                                                                                                                                                                Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                   Tallking points on pending COVID                                             points on proposed Department
DOC_0001695               DOC_0001716         Timothy.P.Olson@census.gov                Timothy Olson                                                                   4/19/2020 6:28   Christopher J Stanley (CENSUS/OCIA FED)   congressiona.docx                           Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                                Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                                                draft talking points on proposed Department
DOC_0001717               DOC_0001718         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                   4/19/2020 6:28                                             Fwd_ more materials for Monday.pdf          Predecisional and Deliberative   action/decision/policy.                          Redacted
                                                                                                                                                                                                                                                                                                                Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                advisor to decisionmaker regarding draft talking
                                                                                                                                                                                         Ali Mohammad Ahmad (CENSUS/ADCOM          talking points and Q&A for Oversight                                         points on proposed Department
DOC_0001719               DOC_0001724         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                   4/19/2020 6:28   FED)                                      briefing.docx                               Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                   COVID19 congressional correspondence list
DOC_0001725               DOC_0001726         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                   4/19/2020 6:28   Tara Tadlock (CENSUS/OCIA FED)            (1).docx
                                                                                                        Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 21 of 172



                            Production::End
Production::Begin Bates                                     Email From                                   Email To                                     Email CC                          Date                         Author                                     File Name                                 Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                                                Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                                advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                              Tallking points on pending COVID                                                  points on proposed Department
DOC_0001727               DOC_0001748         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                             4/19/2020 6:28    Christopher J Stanley (CENSUS/OCIA FED)   congressiona.docx                                Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                                                Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                                processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                              Fwd_ copies of pending COVID-19                  Attorney-Client Privilege;       draft talking points on proposed Department
DOC_0001749               DOC_0001751         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                             4/19/2020 6:29                                              congressional.pdf                                Predecisional and Deliberative   action/decision/policy.                          Redacted

DOC_0001752               DOC_0001757         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                             4/19/2020 6:29                                              Maloney - Serrano - Raskin - Price (10164).pdf
                                                                                                                                                                                                                                              NY Delegation Census 2020 COVID-19 Letter
DOC_0001758               DOC_0001762         Timothy P Olson (CENSUS/ADFO FED          Timothy Olson                                                                             4/19/2020 6:29                                              (102.pdf
                                                                                                                                     Christopher J Stanley (CENSUS/OCIA FED)
                                                                                                                                     <christopher.j.stanley@census.gov>; Alan Lang
                                                                                                                                     (CENSUS/OCIA FED)
                                                                                                                                     <alan.lang@census.gov>; Dee A Alexander
                                                                                                                                     (CENSUS/OCIA FED)
                                                                                                                                     <Dee.A.Alexander@census.gov>; Bina K Saafi
                                                                                                                                     (CENSUS/OCIA FED)
                                                                                                                                     <bina.k.saafi@census.gov>; OCIA Web
                                                                                                                                     Contact List
                                                                                                                                     <ocia.web.contact.list@census.gov>;Melissa K
                                                                                        BOC Correspondence Quality Assurance         Bruce (CENSUS/OCIA FED)
                                                                                        (CENSUS)                                     <melissa.k.bruce@census.gov>; Lewis H
                                                                                        <boc.correspondence.quality.assurance@census Footer (CENSUS/OCIA CTR)
DOC_0001763               DOC_0001765         Mark G Dorsey (CENSUS/ADCOM FED)          .gov>                                        <lewis.h.footer@census.gov>                   4/7/2020 12:06                                             O'Halleran (AZ) re tribal (10242).pdf
                                                                                                                                     Christopher J Stanley (CENSUS/OCIA FED)
                                                                                                                                     <christopher.j.stanley@census.gov>; Alan Lang
                                                                                                                                     (CENSUS/OCIA FED)
                                                                                                                                     <alan.lang@census.gov>; Dee A Alexander
                                                                                                                                     (CENSUS/OCIA FED)
                                                                                                                                     <Dee.A.Alexander@census.gov>; Bina K Saafi
                                                                                                                                     (CENSUS/OCIA FED)
                                                                                                                                     <bina.k.saafi@census.gov>; OCIA Web
                                                                                                                                     Contact List
                                                                                                                                     <ocia.web.contact.list@census.gov>;Melissa K
                                                                                        BOC Correspondence Quality Assurance         Bruce (CENSUS/OCIA FED)
                                                                                        (CENSUS)                                     <melissa.k.bruce@census.gov>; Lewis H
                                                                                        <boc.correspondence.quality.assurance@census Footer (CENSUS/OCIA CTR)
DOC_0001766               DOC_0001769         Mark G Dorsey (CENSUS/ADCOM FED)          .gov>                                        <lewis.h.footer@census.gov>                   4/7/2020 12:06                                             MA delegation re students (10202).pdf
                                                                                                                                     Christopher J Stanley (CENSUS/OCIA FED)
                                                                                                                                     <christopher.j.stanley@census.gov>; Alan Lang
                                                                                                                                     (CENSUS/OCIA FED)
                                                                                                                                     <alan.lang@census.gov>; Dee A Alexander
                                                                                                                                     (CENSUS/OCIA FED)
                                                                                                                                     <Dee.A.Alexander@census.gov>; Bina K Saafi
                                                                                                                                     (CENSUS/OCIA FED)
                                                                                                                                     <bina.k.saafi@census.gov>; OCIA Web
                                                                                                                                     Contact List
                                                                                                                                     <ocia.web.contact.list@census.gov>;Melissa K
                                                                                        BOC Correspondence Quality Assurance         Bruce (CENSUS/OCIA FED)
                                                                                        (CENSUS)                                     <melissa.k.bruce@census.gov>; Lewis H
                                                                                        <boc.correspondence.quality.assurance@census Footer (CENSUS/OCIA CTR)
DOC_0001770               DOC_0001771         Mark G Dorsey (CENSUS/ADCOM FED)          .gov>                                        <lewis.h.footer@census.gov>                   4/7/2020 12:06                                             CHC Espaillat re delay (10177).pdf
DOC_0001772               DOC_0001776                                                                                                                                                                                                         Sanchez and others (10176).pdf
DOC_0001777               DOC_0001781                                                                                                                                                                                                         morial NUL covid (10226).pdf
DOC_0001782               DOC_0001789                                                                                                                                                                                                         CAPAC COVID questions (10266).pdf
DOC_0001790               DOC_0001793                                                                                                                                                                                                         CHC Letter with questions (10234).pdf

                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Steven Dillingham(CENSUS/DEPDIR Steven K Smith (CENSUS/DEPDIR FED);
                                                                                        FED); Timothy P Olson (CENSUS/ADFO     Michael John Sprung (CENSUS/DEPDIR
DOC_0001794               DOC_0001795         Christopher J Stanley (CENSUS/OCIA FED)   FED); Benjamin J Page (CENSUS/CFO FED) FED)                                               4/19/2020 23:39                                             updated talking points for Monday.pdf
                                                                                                        Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 22 of 172



                            Production::End
Production::Begin Bates                                     Email From                                  Email To                               Email CC                      Date                         Author                                     File Name                               Privilege                           Privilege Description                   Redaction
                                 Bates

                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC                                                                                                                                                                                       Draft document containing information gathered
                                                                                        FED); Steven Dillingham(CENSUS/DEPDIR Steven K Smith (CENSUS/DEPDIR FED);                                                                                                                                                  for pre-decisional deliberations regarding draft
                                                                                        FED); Timothy P Olson (CENSUS/ADFO     Michael John Sprung (CENSUS/DEPDIR                        Ali Mohammad Ahmad (CENSUS/ADCOM          talking points and Q&A for Oversight                                            talking points on proposed Department
DOC_0001796               DOC_0001802         Christopher J Stanley (CENSUS/OCIA FED)   FED); Benjamin J Page (CENSUS/CFO FED) FED)                                    4/19/2020 23:39   FED)                                      briefing.docx                                  Predecisional and Deliberative   action/decision/policy.                          Withheld in full

                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC                                                                                                                                                                                       Draft document containing information gathered
                                                                                        FED); Steven Dillingham(CENSUS/DEPDIR Steven K Smith (CENSUS/DEPDIR FED);                                                                                                                                                  for pre-decisional deliberations regarding draft
                                                                                        FED); Timothy P Olson (CENSUS/ADFO        Michael John Sprung (CENSUS/DEPDIR                                                               Tallking points on pending COVID                                                talking points on proposed Department
DOC_0001803               DOC_0001824         Christopher J Stanley (CENSUS/OCIA FED)   FED); Benjamin J Page (CENSUS/CFO FED) FED)                                    4/19/2020 23:39   Christopher J Stanley (CENSUS/OCIA FED)   congressiona.docx                              Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        James T Christy (CENSUS/LAFED); Christa D                                                                                                                                                                                  Email communication reflecting mental
                                                                                        Jones (CENSUS/DEPDIR FED); Victoria                                                                                                                                                                                        processes of advisor to decisionmaker regarding
DOC_0001825               DOC_0001825         Enrique Lamas (CENSUS/DEPDIR FED)         Velkoff (CENSUS/ADDP FED)                                                      4/20/2020 0:00                                              Re_ Processing high level description(1).pdf   Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        James T Christy (CENSUS/LAFED); Christa D                                                                                                                                                                                  Document reflecting mental processes of advisor
                                                                                        Jones (CENSUS/DEPDIR FED); Victoria                                                                                                   Post Collection Processing Schedule version                                          to decisionmaker regarding proposed updates to
DOC_0001826               DOC_0001829         Enrique Lamas (CENSUS/DEPDIR FED)         Velkoff (CENSUS/ADDP FED)                                                      4/20/2020 0:00    Deborah Stempowski (CENSUS/DCMD FED) 2.docx                                              Predecisional and Deliberative   Census schedule.                                Withheld in full
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                        Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                        Albert E Fontenot (CENSUS/ADDCFED);                                                                                                                                                                                        Email communication reflecting mental
                                                                                        James T Christy (CENSUS/LA FED); Christa                                                                                                                                                                                   processes of advisor to decisionmaker regarding
DOC_0001830               DOC_0001831         Victoria Velkoff (CENSUS/ADDP FED)        D Jones (CENSUS/DEPDIR FED)                                                    4/20/2020 0:00                                              Re_ Processing high level description.pdf      Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                        Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                        Albert E Fontenot (CENSUS/ADDCFED);                                                                                                                                                                                        Document reflecting mental processes of advisor
                                                                                        James T Christy (CENSUS/LA FED); Christa                                                                                              Post Collection Processing Schedule version                                          to decisionmaker regarding proposed updates to
DOC_0001832               DOC_0001835         Victoria Velkoff (CENSUS/ADDP FED)        D Jones (CENSUS/DEPDIR FED)                                                    4/20/2020 0:00    Deborah Stempowski (CENSUS/DCMD FED) 2.docx                                              Predecisional and Deliberative   Census schedule.                                Withheld in full
                                                                                        Enrique Lamas (CENSUS/DEPDIR FED); Ron
                                                                                        S Jarmin (CENSUS/DEPDIR FED); James T                                                                                                                                                                                      Email communication reflecting information
                                                                                        Christy (CENSUS/LAFED); Christa D Jones                                                                                                                                                                                    provided to facilitate deliberative discussions
DOC_0001836               DOC_0001838         Albert E Fontenot (CENSUS/ADDC FED)       (CENSUS/DEPDIR FED)                                                            4/20/2020 0:00                                              Re_ Review(1).pdf                              Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                        Enrique Lamas (CENSUS/DEPDIR FED); Ron
                                                                                        S Jarmin (CENSUS/DEPDIR FED); James T                                                                                                                                                                                      Document containing information gathered for
                                                                                        Christy (CENSUS/LAFED); Christa D Jones                                                                                                                                                                                    pre-decisional deliberations regarding proposed
DOC_0001839               DOC_0001842         Albert E Fontenot (CENSUS/ADDC FED)       (CENSUS/DEPDIR FED)                                                            4/20/2020 0:00    James B Treat (CENSUS/ADDC FED)           Post Data Collecxtion Narravtive-1.docx        Predecisional and Deliberative   Department action/decision/policy.                 Withheld in full
                                                                                                                                                                                                                                                                                                                   Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                   processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                                                   draft talking points on proposed Department
DOC_0001843               DOC_0001845         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                  4/20/2020 7:27                                              Fwd_ updated talking points for Monday.pdf     Predecisional and Deliberative   action/decision/policy.                            Redacted
                                                                                                                                                                                                                                                                                                                   Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                   advisor to decisionmaker regarding draft talking
                                                                                                                                                                                         Ali Mohammad Ahmad (CENSUS/ADCOM          talking points and Q&A for Oversight                                            points on proposed Department
DOC_0001846               DOC_0001852         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                  4/20/2020 7:27    FED)                                      briefing.docx                                  Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                                                                                                                                                                                                                                                   Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                   advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                   Tallking points on pending COVID                                                points on proposed Department
DOC_0001853               DOC_0001874         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                  4/20/2020 7:27    Christopher J Stanley (CENSUS/OCIA FED)   congressiona.docx                              Predecisional and Deliberative   action/decision/policy.                            Withheld in full

DOC_0001875               DOC_0001877         Timothy.P.Olson@census.gov                Timothy Olson                                                                  4/20/2020 7:27                                              Fwd_ updated talking points for Monday.pdf
                                                                                                                                                                                                                                                                                                                   Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                   advisor to decisionmaker regarding draft talking
                                                                                                                                                                                         Ali Mohammad Ahmad (CENSUS/ADCOM          talking points and Q&A for Oversight                                            points on proposed Department
DOC_0001878               DOC_0001884         Timothy.P.Olson@census.gov                Timothy Olson                                                                  4/20/2020 7:27    FED)                                      briefing.docx                                  Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                                   Draft document containing pre-decisional
                                                                                                                                                                                                                                   Tallking points on pending COVID                                                deliberations regarding draft talking points on
DOC_0001885               DOC_0001906         Timothy.P.Olson@census.gov                Timothy Olson                                                                  4/20/2020 7:27    Christopher J Stanley (CENSUS/OCIA FED)   congressiona.docx                              Predecisional and Deliberative   proposed Department action/decision/policy.      Withheld in full
                                                                                                                                                                                                                                                                                                                   Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                   processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                                                   draft talking points on proposed Department
DOC_0001907               DOC_0001909         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                  4/20/2020 10:49                                             Fw_ updated talking points for Monday.pdf      Predecisional and Deliberative   action/decision/policy.                          Redacted
                                                                                                         Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 23 of 172



                            Production::End
Production::Begin Bates                                      Email From                                  Email To                             Email CC                      Date                         Author                                     File Name                               Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                                  Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                  advisor to decisionmaker regarding draft talking
                                                                                                                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM          talking points and Q&A for Oversight                                            points on proposed Department
DOC_0001910               DOC_0001916         Timothy P Olson (CENSUS/ADFO FED)          Timothy Olson                                                                4/20/2020 10:49   FED)                                      briefing.docx                                  Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                                  Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                  advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                  Tallking points on pending COVID                                                points on proposed Department
DOC_0001917               DOC_0001938         Timothy P Olson (CENSUS/ADFO FED)          Timothy Olson                                                                4/20/2020 10:49   Christopher J Stanley (CENSUS/OCIA FED)   congressiona.docx                              Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                         Enrique Lamas (CENSUS/DEPDIR FED); Ron                                                                                                                                                                                   Email communication reflecting mental
                                                                                         S Jarmin (CENSUS/DEPDIRFED); Christa D                                                                                                                                                                                   processes of advisor to decisionmaker regarding
DOC_0001939               DOC_0001941         James T Christy (CENSUS/LA FED)            Jones (CENSUS/DEPDIR FED)                                                    4/20/2020 11:53                                             Re_ Review.pdf                                 Predecisional and Deliberative   proposed updates to Census schedule.            Withheld in full
                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                         Enrique Lamas (CENSUS/DEPDIR FED); Ron                                                                                                                                                                                   Document containing information gathered for
                                                                                         S Jarmin (CENSUS/DEPDIRFED); Christa D                                                                                                                                                                                   pre-decisional deliberations regarding proposed
DOC_0001942               DOC_0001942         James T Christy (CENSUS/LA FED)            Jones (CENSUS/DEPDIR FED)                                                    4/20/2020 0:00    James T Christy (CENSUS/LA FED)           Post Processing Calculator.xlsx                Predecisional and Deliberative   updates to Census schedule.                     Withheld in full
                                                                                         Michael John Sprung (CENSUS/DEPDIR
                                                                                         FED); Steven K Smith (CENSUS/DEPDIR
                                                                                         FED); Ali Mohammad
                                                                                         Ahmad(CENSUS/ADCOM FED); Albert E
                                                                                         Fontenot (CENSUS/ADDC FED); Timothy P
                                                                                         Olson (CENSUS/ADFO FED);Benjamin J Page
DOC_0001943               DOC_0001943         :Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/CFO FED)                                                             4/23/2020 11:36                                             Re_ Committee Mtg Prep.pdf
                                                                                         Michael John Sprung (CENSUS/DEPDIR
                                                                                         FED); Steven K Smith (CENSUS/DEPDIR
                                                                                         FED); Ali Mohammad
                                                                                         Ahmad(CENSUS/ADCOM FED); Albert E                                                                                                                                                                                        Draft document reflecting mental processes of
                                                                                         Fontenot (CENSUS/ADDC FED); Timothy P                                                                                                                                                                                    advisor to decisionmaker regarding draft talking
                                                                                         Olson (CENSUS/ADFO FED);Benjamin J Page                                                        Ali Mohammad Ahmad (CENSUS/ADCOM          talking points and Q&A for Oversight                                            points on proposed Department
DOC_0001944               DOC_0001950         :Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/CFO FED)                                                             4/23/2020 11:36   FED)                                      briefing.docx                                  Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                         Michael John Sprung (CENSUS/DEPDIR
                                                                                         FED); Steven K Smith (CENSUS/DEPDIR
                                                                                         FED); Ali Mohammad
                                                                                         Ahmad(CENSUS/ADCOM FED); Albert E                                                                                                                                                                                        Draft document reflecting mental processes of
                                                                                         Fontenot (CENSUS/ADDC FED); Timothy P                                                                                                                                                                                    advisor to decisionmaker regarding draft talking
                                                                                         Olson (CENSUS/ADFO FED);Benjamin J Page                                                                                                  Tallking points on pending COVID                                                points on proposed Department
DOC_0001951               DOC_0001972         :Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/CFO FED)                                                             4/23/2020 11:36   Christopher J Stanley (CENSUS/OCIA FED)   congressiona.docx                              Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                         Michael John Sprung (CENSUS/DEPDIR
                                                                                         FED); Steven K Smith (CENSUS/DEPDIR
                                                                                         FED); Ali Mohammad
                                                                                         Ahmad(CENSUS/ADCOM FED); Albert E                                                                                                                                                                                        Draft document reflecting mental processes of
                                                                                         Fontenot (CENSUS/ADDC FED); Timothy P                                                                                                                                                                                    advisor to decisionmaker regarding draft talking
                                                                                         Olson (CENSUS/ADFO FED);Benjamin J Page                                                                                                                                                                                  points on proposed Department
DOC_0001973               DOC_0001975         :Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/CFO FED)                                                             4/23/2020 11:36   Christopher J Stanley (CENSUS/OCIA FED)   edited portions of the talking points.docx     Predecisional and Deliberative   action/decision/policy.                          Withheld in full

                                                                                         Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                         Benjamin J Page(CENSUS/CFO FED); Ali   Steven K Smith (CENSUS/DEPDIR FED);                                                                                                                                               Email communication containing pre-decisional
                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED); Michael John Sprung (CENSUS/DEPDIR                                                                                                                                                    deliberations regarding draft talking points on
DOC_0001976               DOC_0001976         Christopher J Stanley (CENSUS/OCIA FED)    Timothy P Olson (CENSUS/ADFO FED)      FED)                                  4/23/2020 18:37                                             reworked main talking points.pdf               Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                         Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                         Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                     Draft document containing information gathered
                                                                                         Benjamin J Page(CENSUS/CFO FED); Ali   Steven K Smith (CENSUS/DEPDIR FED);                                                                                                                                               for pre-decisional deliberations regarding draft
                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED); Michael John Sprung (CENSUS/DEPDIR                          Ali Mohammad Ahmad (CENSUS/ADCOM          talking points and Q&A for Oversight further                                    talking points on proposed Department
DOC_0001977               DOC_0001982         Christopher J Stanley (CENSUS/OCIA FED)    Timothy P Olson (CENSUS/ADFO FED)      FED)                                  4/23/2020 18:37   FED)                                      .docx                                          Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                                  Email communication reflecting information
                                                                                                                                                                                                                                                                                                                  provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                                  regarding draft talking points on proposed
DOC_0001983               DOC_0001984         Timothy.P.Olson@census.gov                 Timothy Olson                                                                4/23/2020 20:10                                             Fwd_ reworked main talking points(1).pdf       Predecisional and Deliberative   Department action/decision/policy.               Redacted
                                                                                                                                                                                                                                                                                                                  Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                  advisor to decisionmaker regarding draft talking
                                                                                                                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM          talking points and Q&A for Oversight further                                    points on proposed Department
DOC_0001985               DOC_0001990         Timothy.P.Olson@census.gov                 Timothy Olson                                                                4/23/2020 20:10   FED)                                      .docx                                          Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                        Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 24 of 172



                            Production::End
Production::Begin Bates                                     Email From                                  Email To                              Email CC                     Date                        Author                               File Name                               Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                          Email communication reflecting information
                                                                                                                                                                                                                                                                                                          provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                          regarding draft talking points on proposed
DOC_0001991               DOC_0001992         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                4/23/2020 20:10                                      Fwd_ reworked main talking points.pdf          Predecisional and Deliberative   Department action/decision/policy.               Redacted
                                                                                                                                                                                                                                                                                                          Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                          advisor to decisionmaker regarding draft talking
                                                                                                                                                                                       Ali Mohammad Ahmad (CENSUS/ADCOM   talking points and Q&A for Oversight further                                    points on proposed Department
DOC_0001993               DOC_0001998         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                4/23/2020 20:10   FED)                               .docx                                          Predecisional and Deliberative   action/decision/policy.                          Withheld in full

                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                                                                Email communication reflecting mental
                                                                                        Albert E Fontenot(CENSUS/ADDC FED);    Steven K Smith (CENSUS/DEPDIR FED);                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                        Benjamin J Page (CENSUS/CFO FED); Ali  Michael John Sprung (CENSUS/DEPDIR                                                         Re-sending additional background materials, if                                  internal briefing materials on proposed
DOC_0001999               DOC_0001999         Christopher J Stanley (CENSUS/OCIA FED)   Mohammad Ahmad (CENSUS/ADCOM FED) FED)                                       4/24/2020 13:23                                      ___.pdf                                        Predecisional and Deliberative   Department action/decision/policy.              Redacted

                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                                                                Document reflecting mental processes of advisor
                                                                                        Albert E Fontenot(CENSUS/ADDC FED);    Steven K Smith (CENSUS/DEPDIR FED);                                                                                                                                        to decisionmaker regarding internal briefing
                                                                                        Benjamin J Page (CENSUS/CFO FED); Ali  Michael John Sprung (CENSUS/DEPDIR                                                                                                                                         materials on proposed Department
DOC_0002000               DOC_0002040         Christopher J Stanley (CENSUS/OCIA FED)   Mohammad Ahmad (CENSUS/ADCOM FED) FED)                                       4/24/2020 13:23                                      House Oversight bios 4-24-20.pdf               Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                                                                Document reflecting mental processes of advisor
                                                                                        Albert E Fontenot(CENSUS/ADDC FED);    Steven K Smith (CENSUS/DEPDIR FED);                                                                                                                                        to decisionmaker regarding internal briefing
                                                                                        Benjamin J Page (CENSUS/CFO FED); Ali  Michael John Sprung (CENSUS/DEPDIR                                                                                                                                         materials on proposed Department
DOC_0002041               DOC_0002041         Christopher J Stanley (CENSUS/OCIA FED)   Mohammad Ahmad (CENSUS/ADCOM FED) FED)                                       4/24/2020 13:23   Lewis H Footer (CENSUS/OCIA CTR)   Oversight hiring and recruiting stats.xlsx     Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                                                                Document reflecting mental processes of advisor
                                                                                        Albert E Fontenot(CENSUS/ADDC FED);    Steven K Smith (CENSUS/DEPDIR FED);                                                                                                                                        to decisionmaker regarding internal briefing
                                                                                        Benjamin J Page (CENSUS/CFO FED); Ali  Michael John Sprung (CENSUS/DEPDIR                                                         HouseOversight_SocialMedia_3.1.20_Present.x                                     materials on proposed Department
DOC_0002042               DOC_0002070         Christopher J Stanley (CENSUS/OCIA FED)   Mohammad Ahmad (CENSUS/ADCOM FED) FED)                                       4/24/2020 13:23   Mark Dorsey                        lsx                                         Predecisional and Deliberative      action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                          Email communication reflecting information
                                                                                                                                                                                                                                                                                                          provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                          regarding draft talking points on proposed
DOC_0002071               DOC_0002072         Timothy.P.Olson@census.gov                Timothy Olson                                                                4/24/2020 14:35                                      Fwd_ reworked main talking points.pdf          Predecisional and Deliberative   Department action/decision/policy.               Redacted
                                                                                                                                                                                                                                                                                                          Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                          advisor to decisionmaker regarding draft talking
                                                                                                                                                                                       Ali Mohammad Ahmad (CENSUS/ADCOM   talking points and Q&A for Oversight further                                    points on proposed Department
DOC_0002073               DOC_0002078         Timothy.P.Olson@census.gov                Timothy Olson                                                                4/24/2020 14:35   FED)                               .docx                                          Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                          Email communication reflecting information
                                                                                                                                                                                                                                                                                                          provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                          regarding draft talking points on proposed
DOC_0002079               DOC_0002080         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                4/24/2020 14:35                                      Fwd_ reworked main talking points(1).pdf       Predecisional and Deliberative   Department action/decision/policy.               Redacted
                                                                                                                                                                                                                                                                                                          Draft document reflecting information provided
                                                                                                                                                                                                                                                                                                          to facilitate deliberative discussions regarding
                                                                                                                                                                                       Ali Mohammad Ahmad (CENSUS/ADCOM   talking points and Q&A for Oversight further                                    draft talking points on proposed Department
DOC_0002081               DOC_0002086         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                4/24/2020 14:35   FED)                               .docx                                        Predecisional and Deliberative     action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                          Fwd_ Re-sending additional background
DOC_0002087               DOC_0002087         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                4/24/2020 14:37                                      materials___.pdf
DOC_0002088               DOC_0002128                                                                                                                                                                                     House Oversight bios 4-24-20.pdf
DOC_0002129               DOC_0002129                                                                                                                                                  Lewis H Footer (CENSUS/OCIA CTR)   Oversight hiring and recruiting stats.xlsx
                                                                                                                                                                                                                          HouseOversight_SocialMedia_3.1.20_Present.x
DOC_0002130               DOC_0002158                                                                                                                                                  Mark Dorsey                        lsx
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                                                                Email communication containing information
                                                                                        Benjamin J Page (CENSUS/CFOFED); James                                                                                                                                                                            gathered for pre-decisional deliberations
                                                                                        T Christy (CENSUS/LA FED); Kathleen M    Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                         regarding a draft report on proposed Department
DOC_0002159               DOC_0002159         Christopher J Stanley (CENSUS/OCIA FED)   Styles (CENSUS/ADDC FED)                 FED)                                4/27/2020 15:53                                      Draft memo to Congress.pdf                     Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                        Benjamin J Page (CENSUS/CFOFED); James                                                                                                                                                                            Draft document reflecting mental processes of
                                                                                        T Christy (CENSUS/LA FED); Kathleen M    Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                         decisionmaker regarding a draft report on
DOC_0002160               DOC_0002173         Christopher J Stanley (CENSUS/OCIA FED)   Styles (CENSUS/ADDC FED)                 FED)                                4/27/2020 15:53   Akenabah Begay (CENSUS/OCIA FED)   Memo to Congress 4-27 updates.docx             Predecisional and Deliberative   proposed Department action/decision/policy.      Withheld in full
                                                                                                      Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 25 of 172



                            Production::End
Production::Begin Bates                                     Email From                                  Email To                                  Email CC                        Date                         Author                                    File Name                               Privilege                          Privilege Description                  Redaction
                                 Bates

                                                                                                                                   Benjamin J Page (CENSUS/CFO FED); James
                                                                                                                                   T Christy (CENSUS/LA FED); Kathleen M
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);       Styles (CENSUS/ADDCFED); Ali Mohammad
DOC_0002174               DOC_0002175         Timothy P Olson (CENSUS/ADFO FED)         Christopher J Stanley (CENSUS/OCIA FED)    Ahmad (CENSUS/ADCOM FED)                4/27/2020 17:19                                              Re_ Draft memo to Congress.pdf

                                                                                                                                   Benjamin J Page (CENSUS/CFO FED); James
                                                                                                                                   T Christy (CENSUS/LA FED); Kathleen M                                                                                                                                              Draft document reflecting mental processes of
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);       Styles (CENSUS/ADDCFED); Ali Mohammad                                                                                                                                              decisionmaker regarding a draft report on
DOC_0002176               DOC_0002189         Timothy P Olson (CENSUS/ADFO FED)         Christopher J Stanley (CENSUS/OCIA FED)    Ahmad (CENSUS/ADCOM FED)                4/27/2020 17:19    Akenabah Begay (CENSUS/OCIA FED)          Memo to Congress 4-27 updates tpo edits.docx Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                        Christopher J Stanley (CENSUS/OCIA FED);
                                                                                        Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                                                                            Email communication containing information
                                                                                        Benjamin J Page(CENSUS/CFO FED); James                                                                                                                                                                                        gathered for pre-decisional deliberations
                                                                                        T Christy (CENSUS/LA FED); Kathleen M      Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                                   regarding a draft report on proposed Department
DOC_0002190               DOC_0002191         Albert E Fontenot (CENSUS/ADDC FED)       Styles (CENSUS/ADDC FED)                   FED)                                     4/27/2020 17:47                                             Re_ Draft memo to Congress(2).pdf            Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                        Christopher J Stanley (CENSUS/OCIA FED);
                                                                                        Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                                                                            Draft document containing information gathered
                                                                                        Benjamin J Page(CENSUS/CFO FED); James                                                                                                                                                                                        for pre-decisional deliberations regarding a draft
                                                                                        T Christy (CENSUS/LA FED); Kathleen M      Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                                   report on proposed Department
DOC_0002192               DOC_0002205         Albert E Fontenot (CENSUS/ADDC FED)       Styles (CENSUS/ADDC FED)                   FED)                                     4/27/2020 17:47   Akenabah Begay (CENSUS/OCIA FED)          Baselined v Delayed Response Graph vaef.docx Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Christopher J Stanley (CENSUS/OCIA FED);
                                                                                        Timothy P Olson(CENSUS/ADFO FED);
                                                                                        Benjamin J Page (CENSUS/CFO FED); James    Ali Mohammad Ahmad (CENSUS/ADCOM
DOC_0002206               DOC_0002207         Kathleen M Styles (CENSUS/ADDC FED)       T Christy (CENSUS/LA FED)                  FED)                                     4/27/2020 18:02                                             Re_ Draft memo to Congress(1).pdf
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Christopher J Stanley (CENSUS/OCIA FED);                                                                                                                                                                                      Draft document reflecting mental processes of
                                                                                        Timothy P Olson(CENSUS/ADFO FED);                                                                                                                                                                                             advisor to decisionmaker regarding draft
                                                                                        Benjamin J Page (CENSUS/CFO FED); James    Ali Mohammad Ahmad (CENSUS/ADCOM                                                                     Baselined v Delayed Response Graph vaef                                       correspondence communicating proposed
DOC_0002208               DOC_0002221         Kathleen M Styles (CENSUS/ADDC FED)       T Christy (CENSUS/LA FED)                  FED)                                     4/27/2020 18:02   Akenabah Begay (CENSUS/OCIA FED)          kms.docx                                     Predecisional and Deliberative   Department action/decision/policy.                Withheld in full
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Michael John
                                                                                        Sprung(CENSUS/DEPDIR FED); Steven K
                                                                                        Smith (CENSUS/DEPDIR FED); Deborah
                                                                                        Stempowski (CENSUS/ADDC FED);Kathleen
                                                                                        M Styles (CENSUS/ADDC FED); James
                                                                                        Whitehorne (CENSUS/ADDC FED); Alan                                                                                                                                                                                            Email communication reflecting mental
                                                                                        Lang (CENSUS/OCIAFED); Fernando E                                                                                                                                                                                             processes of advisor to decisionmaker regarding
                                                                                        Armstrong (CENSUS/PH FED); Timothy P                                                                                                                                                                                          internal briefing materials on proposed
DOC_0002222               DOC_0002223         Christopher J Stanley (CENSUS/OCIA FED)   Olson (CENSUS/ADFO FED)                                                             4/27/2020 19:19                                             memo for call with Rep. Raskin.pdf           Predecisional and Deliberative   Department action/decision/policy.              Redacted
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Michael John
                                                                                        Sprung(CENSUS/DEPDIR FED); Steven K
                                                                                        Smith (CENSUS/DEPDIR FED); Deborah
                                                                                        Stempowski (CENSUS/ADDC FED);Kathleen
                                                                                        M Styles (CENSUS/ADDC FED); James
                                                                                        Whitehorne (CENSUS/ADDC FED); Alan                                                                                                                                                                                            Draft document reflecting mental processes of
                                                                                        Lang (CENSUS/OCIAFED); Fernando E                                                                                                                                                                                             advisor to decisionmaker regarding internal
                                                                                        Armstrong (CENSUS/PH FED); Timothy P                                                                                                                                                                                          briefing materials on proposed Department
DOC_0002224               DOC_0002228         Christopher J Stanley (CENSUS/OCIA FED)   Olson (CENSUS/ADFO FED)                                                             4/27/2020 19:19   Joske Bautista (CENSUS/DEPDIR FED)        Rep. Raskin-Memo 4.27.2020 draft1 (1).docx   Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                        Kathleen M Styles (CENSUS/ADDC FED);
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Christopher J Stanley(CENSUS/OCIA FED);
                                                                                        Timothy P Olson (CENSUS/ADFO FED);         Ali Mohammad Ahmad (CENSUS/ADCOM
DOC_0002229               DOC_0002230         Benjamin J Page (CENSUS/CFO FED)          James T Christy (CENSUS/LA FED)            FED)                                     4/27/2020 20:27                                             Re_ Draft memo to Congress.pdf
                                                                                        Kathleen M Styles (CENSUS/ADDC FED);
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                          Draft document reflecting mental processes of
                                                                                        Christopher J Stanley(CENSUS/OCIA FED);                                                                                                                                                                                       advisor to decisionmaker regarding draft
                                                                                        Timothy P Olson (CENSUS/ADFO FED);         Ali Mohammad Ahmad (CENSUS/ADCOM                                                                     Baselined v Delayed Response Graph vaef kms                                   correspondence communicating proposed
DOC_0002231               DOC_0002244         Benjamin J Page (CENSUS/CFO FED)          James T Christy (CENSUS/LA FED)            FED)                                     4/27/2020 20:27   Akenabah Begay (CENSUS/OCIA FED)          b.docx                                      Predecisional and Deliberative    Department action/decision/policy.                Withheld in full

                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);                                                                                                            Re_ NEED THIS NOW - the best that you have
DOC_0002245               DOC_0002247         Kathleen M Styles (CENSUS/ADDC FED)       James B Treat(CENSUS/DEPDIR FED)                                                    4/28/2020 11:17                                             - .pdf

                                                                                        Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                                         Document reflecting information provided to
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                          facilitate deliberative discussions regarding
DOC_0002248               DOC_0002249         Kathleen M Styles (CENSUS/ADDC FED)       James B Treat(CENSUS/DEPDIR FED)                                                    4/28/2020 11:17   Deborah Stempowski (CENSUS/DCMD FED) TPs (high level) on post processing v.6.docx      Predecisional and Deliberative   proposed updates to Census schedule.              Redacted
                                                                                                       Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 26 of 172



                            Production::End
Production::Begin Bates                                       Email From                                    Email To                              Email CC                      Date                            Author                            File Name                              Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                                   Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                                                                   FED); Steven K Smith (CENSUS/DEPDIR
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);     FED); Michael John
                                                                                        Benjamin J Page (CENSUS/CFO FED); Albert   Sprung(CENSUS/DEPDIR FED); Alan Lang                                                        updated Q&A and logistics for appropriations
DOC_0002250               DOC_0002250         Christopher J Stanley (CENSUS/OCIA FED)   E Fontenot(CENSUS/ADDC FED)                (CENSUS/OCIA FED)                      5/1/2020 9:08                                        br___.pdf
                                                                                                                                   Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                                                                   FED); Steven K Smith (CENSUS/DEPDIR                                                                                                                                         Draft document reflecting mental processes of
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);     FED); Michael John                                                                                                                                                          advisor to decisionmaker regarding draft talking
                                                                                        Benjamin J Page (CENSUS/CFO FED); Albert   Sprung(CENSUS/DEPDIR FED); Alan Lang                                                        Suggested Questions for House Appropriations                                    points on proposed Department
DOC_0002251               DOC_0002258         Christopher J Stanley (CENSUS/OCIA FED)   E Fontenot(CENSUS/ADDC FED)                (CENSUS/OCIA FED)                      5/1/2020 9:08     Anthony                            .docx                                        Predecisional and Deliberative     action/decision/policy.                          Redacted
                                                                                                                                                                                                                               Fw_ updated Q&A and logistics for
DOC_0002259               DOC_0002260         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dilingham                                                                  5/1/2020 9:12                                        appropriation__.(1).pdf
                                                                                                                                                                                                                                                                                                               Draft document containing pre-decisional
                                                                                                                                                                                                                               Suggested Questions for House Appropriations                                    deliberations regarding draft talking points on
DOC_0002261               DOC_0002268         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dilingham                                                                  5/1/2020 9:12     Anthony                            .docx                                        Predecisional and Deliberative     proposed Department action/decision/policy.       Withheld in full
                                                                                                                                                                                                                               Fw_ updated Q&A and logistics for
DOC_0002269               DOC_0002270         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                                                 5/1/2020 10:26                                       appropriation___.pdf
                                                                                                                                                                                                                                                                                                               Draft document containing pre-decisional
                                                                                                                                                                                                                               Suggested Questions for House Appropriations                                    deliberations regarding draft talking points on
DOC_0002271               DOC_0002278         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                                                 5/1/2020 10:26    Anthony                            .docx                                        Predecisional and Deliberative     proposed Department action/decision/policy.       Redacted

                                                                                                                                                                                                                                                                                                               Email communication reflecting mental
                                                                                                                                                                                                                                                                                                               processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                                               draft correspondence communicating proposed
DOC_0002279               DOC_0002281         Christopher J Stanley (CENSUS/OCIA FED)   Timothy P Olson (CENSUS/ADFO FED)                                                 5/4/2020 16:58                                       Are these answers correct_ .pdf                Predecisional and Deliberative   Department action/decision/policy.              Redacted
                                                                                                                                                                                                                                                                                                               Email communication reflecting mental
                                                                                                                                                                                                                                                                                                               processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                                               draft talking points on proposed Department
DOC_0002282               DOC_0002285         Timothy P Olson (CENSUS/ADFO FED)         Christopher J Stanley (CENSUS/OCIA FED)                                           5/4/2020 17:02                                       Re_ Are these answers correct_ .pdf            Predecisional and Deliberative   action/decision/policy.                         Redacted
DOC_0002286               DOC_0002286         Walsh, Michael (Federal)                  Wilbur Ross                                                                       5/8/2020 0:00                                        Census DRAFT.pdf
                                                                                                                                                                                                                                                                                                               Draft document containing pre-decisional
                                                                                                                                                                                                                                                                                                               deliberations regarding draft talking points on
DOC_0002287               DOC_0002288         Walsh, Michael (Federal)                  Wilbur Ross                                                                       5/8/2020 0:00     CENSUS                             2020 Operaitonal Timeline v5 Clean.docx        Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                        James T Christy (CENSUS/LA FED); Timothy
DOC_0002289               DOC_0002289         Dale C Kelly (CENSUS/FLD FED)             P Olson (CENSUS/ADFO FED)                                                         5/11/2020 9:57                                       Letter to Senate.pdf
                                                                                        James T Christy (CENSUS/LA FED); Timothy                                                                                               Letter 2020 Census COVID-19
DOC_0002290               DOC_0002292         Dale C Kelly (CENSUS/FLD FED)             P Olson (CENSUS/ADFO FED)                                                         5/11/2020 9:57    Ito, Trelaine (Schatz)             Funding_5.20.pdf

                                                                                        Timothy P Olson (CENSUS/ADFO FED); Ali
DOC_0002293               DOC_0002293         Sabrina McNeal (CENSUS/OCIA CTR)          Mohammad Ahmad (CENSUS/ADCOM FED) Christopher J Stanley (CENSUS/OCIA FED)         5/12/2020 11:03                                      Memo for NGA Call Tomorrow.pdf
                                                                                                                                                                                                                                                                                                               Document containing information gathered for
                                                                                                                                                                                                                                                                                                               pre-decisional deliberations regarding internal
                                                                                        Timothy P Olson (CENSUS/ADFO FED); Ali                                                                                                                                                                                 briefing materials on proposed Department
DOC_0002294               DOC_0002295         Sabrina McNeal (CENSUS/OCIA CTR)          Mohammad Ahmad (CENSUS/ADCOM FED) Christopher J Stanley (CENSUS/OCIA FED)         5/12/2020 11:03   Sabrina McNeal (CENSUS/OCIA CTR)   NGA 2020 Operational Update.pdf                Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                                                                                                                                                                                                               Email communication reflecting mental
                                                                                                                                                                                                                                                                                                               processes of advisor to decisionmaker regarding
                                                                                                                                   Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                          internal briefing materials on proposed
DOC_0002296               DOC_0002297         Christopher J Stanley (CENSUS/OCIA FED)   Albert E Fontenot (CENSUS/ADDC FED)        Christopher M Denno (CENSUS/ADDC FED) 5/12/2020 11:14                                       Re_ NGA.pdf                                    Predecisional and Deliberative   Department action/decision/policy.              Redacted
                                                                                                                                                                                                                                                                                                               Document reflecting mental processes of advisor
                                                                                                                                                                                                                                                                                                               to decisionmaker regarding internal briefing
                                                                                                                                   Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                          materials on proposed Department
DOC_0002298               DOC_0002299         Christopher J Stanley (CENSUS/OCIA FED)   Albert E Fontenot (CENSUS/ADDC FED)        Christopher M Denno (CENSUS/ADDC FED) 5/12/2020 11:14    Sabrina McNeal (CENSUS/OCIA CTR)   NGA 2020 Operational Update.pdf                Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                        Albert E Fontenot (CENSUS/ADDC FED);   Alan Lang (CENSUS/OCIA FED); James T
                                                                                        Timothy P Olson (CENSUS/ADFO FED); Ali Christy (CENSUS/LA FED); Deborah
DOC_0002300               DOC_0002300         Christopher J Stanley (CENSUS/OCIA FED)   Mohammad Ahmad(CENSUS/ADCOM FED) Stempowski (CENSUS/ADDC FED)                     5/12/2020 12:42                                      list of questions for Friday briefing.pdf

                                                                                        Albert E Fontenot (CENSUS/ADDC FED);   Alan Lang (CENSUS/OCIA FED); James T
                                                                                        Timothy P Olson (CENSUS/ADFO FED); Ali Christy (CENSUS/LA FED); Deborah                                                                5.12.20 Census Bureau remaining questions-
DOC_0002301               DOC_0002303         Christopher J Stanley (CENSUS/OCIA FED)   Mohammad Ahmad(CENSUS/ADCOM FED) Stempowski (CENSUS/ADDC FED)                     5/12/2020 12:42   Christensen, Annika (HSGAC)        da.docx
DOC_0002304               DOC_0002305         James T Christy (CENSUS/LA FED)           Timothy P Olson (CENSUS/ADFO FED)                                                 5/12/2020 13:54                                      Fw_ House Legislation.pdf
DOC_0002306               DOC_0004120         James T Christy (CENSUS/LA FED)           Timothy P Olson (CENSUS/ADFO FED)                                                 5/12/2020 13:54                                      HEROES_xml draft.pdf
DOC_0004121               DOC_0004873         James T Christy (CENSUS/LA FED)           Timothy P Olson (CENSUS/ADFO FED)                                                 5/12/2020 13:54                                      051220.072.xml
                                                                                                      Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 27 of 172



                            Production::End
Production::Begin Bates                                     Email From                                 Email To                                 Email CC                 Date                         Author                          File Name                                Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                     Email communication reflecting mental
                                                                                        Dale C Kelly (CENSUS/FLD FED); Megan                                                                                                                                                                         processes of advisor to decisionmaker regarding
                                                                                        Catherine Kindelan (CENSUS/FLD FED);                                                                                                                                                                         draft talking points on proposed Department
DOC_0004874               DOC_0004875         Timothy P Olson (CENSUS/ADFO FED)         Willette Allen (CENSUS/FLDFED)           James T Christy (CENSUS/LA FED)   5/13/2020 11:34                                 Fw_ list of questions for Friday briefing.pdf    Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                        Dale C Kelly (CENSUS/FLD FED); Megan
                                                                                        Catherine Kindelan (CENSUS/FLD FED);                                                                                       5.12.20 Census Bureau remaining questions-
DOC_0004876               DOC_0004878         Timothy P Olson (CENSUS/ADFO FED)         Willette Allen (CENSUS/FLDFED)           James T Christy (CENSUS/LA FED)   5/13/2020 11:34   Christensen, Annika (HSGAC)   da.docx

                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                        Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                        Alan Lang (CENSUS/OCIA FED); Timothy P
                                                                                        Olson (CENSUS/ADFO FED); Albert
                                                                                        EFontenot (CENSUS/ADDC FED); Steven K
                                                                                        Smith (CENSUS/DEPDIR FED); Christa D
                                                                                        Jones (CENSUS/DEPDIR FED);Michael John
                                                                                        Sprung (CENSUS/DEPDIR FED); Deborah
                                                                                        Stempowski (CENSUS/ADDC FED); James T                                                                                                                                                                        Email communication reflecting information
                                                                                        Christy(CENSUS/LA FED); Enrique Lamas                                                                                                                                                                        provided to facilitate deliberative discussions
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page                                                                                       Fw_ Tri-Caucus Letter on Census                                                   regarding draft correspondence communicating
DOC_0004879               DOC_0004880         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/CFO FED)                                                           5/13/2020 11:58                                 Operations.pdf                                   Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                        Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                        Alan Lang (CENSUS/OCIA FED); Timothy P
                                                                                        Olson (CENSUS/ADFO FED); Albert
                                                                                        EFontenot (CENSUS/ADDC FED); Steven K
                                                                                        Smith (CENSUS/DEPDIR FED); Christa D
                                                                                        Jones (CENSUS/DEPDIR FED);Michael John
                                                                                        Sprung (CENSUS/DEPDIR FED); Deborah
                                                                                        Stempowski (CENSUS/ADDC FED); James T
                                                                                        Christy(CENSUS/LA FED); Enrique Lamas
                                                                                        (CENSUS/DEPDIR FED); Benjamin J Page
DOC_0004881               DOC_0004886         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/CFO FED)                                                           5/13/2020 11:58   Anisah Assim                  Tri-Caucus Census Letter 5.13.2020 - Final.pdf

                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert(CENSUS/DCMD FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED); Judy
                                                                                    G Belton (CENSUS/DCMD FED); Dora
                                                                                    BDurante (CENSUS/DCMD FED); Maria
                                                                                    Olmedo Malagon (CENSUS/ADDC FED);
                                                                                    Kaile H Bower (CENSUS/ADCOMFED);
                                                                                    Patrick J Cantwell (CENSUS/DSSD FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);                                                                                             Re_ list of questions for Friday briefing
DOC_0004887               DOC_0004890         Christopher M Denno (CENSUS/ADDC FED) Suzanne Fratino(CENSUS/DCMD FED)                                               5/13/2020 14:19                                 CORRE___.pdf

                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert(CENSUS/DCMD FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED); Judy
                                                                                    G Belton (CENSUS/DCMD FED); Dora
                                                                                    BDurante (CENSUS/DCMD FED); Maria
                                                                                    Olmedo Malagon (CENSUS/ADDC FED);
                                                                                    Kaile H Bower (CENSUS/ADCOMFED);                                                                                                                                                                                 Draft document reflecting mental processes of
                                                                                    Patrick J Cantwell (CENSUS/DSSD FED);                                                                                                                                                                            advisor to decisionmaker regarding draft talking
                                                                                    Timothy P Olson (CENSUS/ADFO FED);                                                                                             5.12.20 Census Bureau remaining questions-                                        points on proposed Department
DOC_0004891               DOC_0004895         Christopher M Denno (CENSUS/ADDC FED) Suzanne Fratino(CENSUS/DCMD FED)                                               5/13/2020 14:19   Christensen, Annika (HSGAC)   da.docx                                          Predecisional and Deliberative   action/decision/policy.                          Redacted
                                                                                    Willette Allen (CENSUS/FLD FED); Megan
                                                                                    Catherine Kindelan (CENSUS/FLD FED);
                                                                                    James T Christy (CENSUS/LAFED); Dale C                                                                                         Fwd_ list of questions for Friday briefing
DOC_0004896               DOC_0004899         Timothy P Olson (CENSUS/ADFO FED)     Kelly (CENSUS/FLD FED)                                                         5/13/2020 14:28                                 CORR___.pdf

                                                                                        Willette Allen (CENSUS/FLD FED); Megan                                                                                                                                                                       Draft document reflecting mental processes of
                                                                                        Catherine Kindelan (CENSUS/FLD FED);                                                                                                                                                                         advisor to decisionmaker regarding draft talking
                                                                                        James T Christy (CENSUS/LAFED); Dale C                                                                                     5.12.20 Census Bureau remaining questions-                                        points on proposed Department
DOC_0004900               DOC_0004904         Timothy P Olson (CENSUS/ADFO FED)         Kelly (CENSUS/FLD FED)                                                     5/13/2020 14:28   Christensen, Annika (HSGAC)   da.docx                                          Predecisional and Deliberative   action/decision/policy.                          Redacted
                                                                                                      Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 28 of 172



                            Production::End
Production::Begin Bates                                     Email From                                 Email To                                 Email CC                      Date                         Author                          File Name                              Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                        Willette Allen (CENSUS/FLD FED); Megan
                                                                                        Catherine Kindelan (CENSUS/FLD FED);
                                                                                        James T Christy (CENSUS/LAFED); Dale C                                                                                          Fwd_ list of questions for Friday briefing
DOC_0004905               DOC_0004908         Timothy.P.Olson@census.gov                Kelly (CENSUS/FLD FED)                                                          5/13/2020 14:28                                 CORR___.pdf

                                                                                        Willette Allen (CENSUS/FLD FED); Megan                                                                                                                                                                          Draft document reflecting mental processes of
                                                                                        Catherine Kindelan (CENSUS/FLD FED);                                                                                                                                                                            advisor to decisionmaker regarding draft talking
                                                                                        James T Christy (CENSUS/LAFED); Dale C                                                                                          5.12.20 Census Bureau remaining questions-                                      points on proposed Department
DOC_0004909               DOC_0004913         Timothy.P.Olson@census.gov                Kelly (CENSUS/FLD FED)                                                          5/13/2020 14:28   Christensen, Annika (HSGAC)   da.docx                                        Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                        Email communication containing pre-decisional
                                                                                                                                                                                                                        Fw_ SBE Timing Options (materials                                               deliberations regarding proposed updates to
DOC_0004914               DOC_0004921         Dale C Kelly (CENSUS/FLD FED)             Timothy P Olson (CENSUS/ADFO FED)                                               5/14/2020 10:14                                 attached).pdf                                  Predecisional and Deliberative   Census schedule.                                 Redacted
DOC_0004922               DOC_0004922         Dale C Kelly (CENSUS/FLD FED)             Timothy P Olson (CENSUS/ADFO FED)                                               5/14/2020 10:14                                 Outlook-ey3h2bls.png

                                                                                                                          Kathleen M Styles (CENSUS/ADDC FED);
                                                                                                                          Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                                                          James B Treat(CENSUS/DEPDIR FED); Judy
                                                                                                                          G Belton (CENSUS/DCMD FED); Dora B
                                                                                                                          Durante (CENSUS/DCMD FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED); MariaOlmedo Malagon (CENSUS/ADDC
                                                                                    Patrick J Cantwell (CENSUS/DSSD FED); FED); Kaile H Bower (CENSUS/ADCOM                                                             Re_ list of questions for Friday briefing
DOC_0004923               DOC_0004927         Christopher M Denno (CENSUS/ADDC FED) Timothy P Olson(CENSUS/ADFO FED)      FED); Suzanne Fratino (CENSUS/DCMDFED) 5/14/2020 12:08                                        CORRE__.(1).pdf

                                                                                                                           Kathleen M Styles (CENSUS/ADDC FED);
                                                                                                                           Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                                                           James B Treat(CENSUS/DEPDIR FED); Judy
                                                                                                                           G Belton (CENSUS/DCMD FED); Dora B
                                                                                                                           Durante (CENSUS/DCMD FED);                                                                                                                                                   Draft document reflecting mental processes of
                                                                                    Deborah Stempowski (CENSUS/ADDC FED); MariaOlmedo Malagon (CENSUS/ADDC                                                                                                                                              advisor to decisionmaker regarding draft talking
                                                                                    Patrick J Cantwell (CENSUS/DSSD FED);  FED); Kaile H Bower (CENSUS/ADCOM                                                                                                                                            points on proposed Department
DOC_0004928               DOC_0004933         Christopher M Denno (CENSUS/ADDC FED) Timothy P Olson(CENSUS/ADFO FED)       FED); Suzanne Fratino (CENSUS/DCMDFED) 5/14/2020 12:08         Christensen, Annika (HSGAC)   Weekly Hill Briefing Questions 5.15.20.docx    Predecisional and Deliberative   action/decision/policy.                          Redacted
                                                                                    Willette Allen (CENSUS/FLD FED); Megan                                                                                              Fw_ list of questions for Friday briefing
DOC_0004934               DOC_0004938         Timothy P Olson (CENSUS/ADFO FED)     Catherine Kindelan (CENSUS/FLD FED)    Christopher M Denno (CENSUS/ADDC FED) 5/14/2020 13:08                                        CORRE___.pdf
                                                                                                                                                                                                                                                                                                        Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                        advisor to decisionmaker regarding draft talking
                                                                                        Willette Allen (CENSUS/FLD FED); Megan                                                                                                                                                                          points on proposed Department
DOC_0004939               DOC_0004944         Timothy P Olson (CENSUS/ADFO FED)         Catherine Kindelan (CENSUS/FLD FED)      Christopher M Denno (CENSUS/ADDC FED) 5/14/2020 13:08    Christensen, Annika (HSGAC)   Weekly Hill Briefing Questions 5.15.20.docx    Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                        Email communication containing pre-decisional
                                                                                        Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                                                              deliberations regarding draft correspondence
                                                                                        Megan Catherine Kindelan (CENSUS/FLD                                                                                                                                                                            communicating proposed Department
DOC_0004945               DOC_0004947         Christopher J Stanley (CENSUS/OCIA FED)   FED); Willette Allen(CENSUS/FLD FED)                                            5/14/2020 14:53                                 Re_ Congressional Briefing.pdf                 Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                        Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                                                              deliberations regarding draft correspondence
                                                                                        Megan Catherine Kindelan (CENSUS/FLD                                                                                            5.12.20 questions- date extensions from                                         communicating proposed Department
DOC_0004948               DOC_0004950         Christopher J Stanley (CENSUS/OCIA FED)   FED); Willette Allen(CENSUS/FLD FED)                                            5/14/2020 14:53   Christensen, Annika (HSGAC)   HSGAC.docx                                     Predecisional and Deliberative   action/decision/policy.                          Withheld in full

                                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                        Dale C Kelly (CENSUS/FLD FED); James T                                                                                          Re_ SBE Timing Options (materials                                               processes of advisor to decisionmaker regarding
DOC_0004951               DOC_0004958         Timothy P Olson (CENSUS/ADFO FED)         Christy (CENSUS/LA FED)                                                         5/15/2020 8:31                                  attached)(1).pdf                               Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                        Dale C Kelly (CENSUS/FLD FED); James T
DOC_0004959               DOC_0004959         Timothy P Olson (CENSUS/ADFO FED)         Christy (CENSUS/LA FED)                                                         5/15/2020 8:31                                  Outlook-ey3h2bls.png
                                                                                                                                                                                                                                                                                                        Email communication containing pre-decisional
                                                                                        Timothy P Olson (CENSUS/ADFO FED);                                                                                              Re_ SBE Timing Options (materials                                               deliberations regarding proposed updates to
DOC_0004960               DOC_0004968         Dale C Kelly (CENSUS/FLD FED)             James T Christy (CENSUS/LA FED)                                                 5/15/2020 8:42                                  attached)(1).pdf                               Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                        Timothy P Olson (CENSUS/ADFO FED);
DOC_0004969               DOC_0004969         Dale C Kelly (CENSUS/FLD FED)             James T Christy (CENSUS/LA FED)                                                 5/15/2020 8:42                                  Outlook-ey3h2bls.png
                                                                                                                                                                                                                                                                                                        Email communication containing pre-decisional
                                                                                        Dale C Kelly (CENSUS/FLD FED); James T                                                                                          Re_ SBE Timing Options (materials                                               deliberations regarding proposed Department
DOC_0004970               DOC_0004978         Timothy P Olson (CENSUS/ADFO FED)         Christy (CENSUS/LA FED)                                                         5/15/2020 8:47                                  attached).pdf                                  Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                        Dale C Kelly (CENSUS/FLD FED); James T
DOC_0004979               DOC_0004979         Timothy P Olson (CENSUS/ADFO FED)         Christy (CENSUS/LA FED)                                                         5/15/2020 8:47                                  Outlook-ey3h2bls.png
                                                                                                                                                                                                                        Re_ Can you send me final talking points for
DOC_0004980               DOC_0004980         Christopher M Denno (CENSUS/ADDC FED) Timothy P Olson (CENSUS/ADFO FED)                                                   5/15/2020 10:04                                 hi___.pdf
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 29 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                     Email CC                  Date                         Author                             File Name                                Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                          Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                          advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                                                                                          points on proposed Department
DOC_0004981               DOC_0004987         Christopher M Denno (CENSUS/ADDC FED) Timothy P Olson (CENSUS/ADFO FED)                                                5/15/2020 10:04   Christensen, Annika (HSGAC)        Weekly Hill Briefing Questions 5.15.20.docx    Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                          Fw_ Can you send me final talking points for
DOC_0004988               DOC_0004988         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                                                    5/15/2020 10:07                                      hi__.(2).pdf
                                                                                                                                                                                                                                                                                                          Draft document reflecting information provided
                                                                                                                                                                                                                                                                                                          to facilitate deliberative discussions regarding
                                                                                                                                                                                                                                                                                                          draft talking points on proposed Department
DOC_0004989               DOC_0004995         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                                                    5/15/2020 10:07   Christensen, Annika (HSGAC)        Weekly Hill Briefing Questions 5.15.20.docx    Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                    James T Christy (CENSUS/LA FED); Darlene
                                                                                    Griffith (CENSUS/FLD FED); Jeffrey L Bryant                                                                                           Fw_ Can you send me final talking points for
DOC_0004996               DOC_0004996         Timothy P Olson (CENSUS/ADFO FED)     (CENSUS/NPC FED)                                                                 5/15/2020 10:26                                      hi__.(1).pdf
                                                                                                                                                                                                                                                                                                          Draft document containing information gathered
                                                                                    James T Christy (CENSUS/LA FED); Darlene                                                                                                                                                                              for pre-decisional deliberations regarding draft
                                                                                    Griffith (CENSUS/FLD FED); Jeffrey L Bryant                                                                                                                                                                           talking points on proposed Department
DOC_0004997               DOC_0005003         Timothy P Olson (CENSUS/ADFO FED)     (CENSUS/NPC FED)                                                                 5/15/2020 10:26   Christensen, Annika (HSGAC)        Weekly Hill Briefing Questions 5.15.20.docx    Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                    Willette Allen (CENSUS/FLD FED); Megan                                                                                                Fw_ Can you send me final talking points for
DOC_0005004               DOC_0005005         Timothy P Olson (CENSUS/ADFO FED)     Catherine Kindelan (CENSUS/FLD FED)                                              5/15/2020 10:27                                      hi___.pdf
                                                                                                                                                                                                                                                                                                          Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                          advisor to decisionmaker regarding draft talking
                                                                                    Willette Allen (CENSUS/FLD FED); Megan                                                                                                                                                                                points on proposed Department
DOC_0005006               DOC_0005012         Timothy P Olson (CENSUS/ADFO FED)     Catherine Kindelan (CENSUS/FLD FED)                                              5/15/2020 10:27   Christensen, Annika (HSGAC)        Weekly Hill Briefing Questions 5.15.20.docx    Predecisional and Deliberative   action/decision/policy.                          Redacted
                                                                                                                                                                                                                                                                                                          Email communication containing pre-decisional
                                                                                                                                                                                                                          Re_ SBE Timing Options (materials                                               deliberations regarding proposed updates to
DOC_0005013               DOC_0005023         Dale C Kelly (CENSUS/FLD FED)         Timothy P Olson (CENSUS/ADFO FED)             James T Christy (CENSUS/LA FED)    5/18/2020 8:27                                       attached).pdf                                  Predecisional and Deliberative   Census schedule.                                 Redacted
DOC_0005024               DOC_0005024         Dale C Kelly (CENSUS/FLD FED)         Timothy P Olson (CENSUS/ADFO FED)             James T Christy (CENSUS/LA FED)    5/18/2020 8:27                                       Outlook-ey3h2bls.png
                                                                                                                                                                                                                                                                                                          Email communication reflecting information
                                                                                                                                                                                                                                                                                                          provided to facilitate deliberative discussions
                                                                                    Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                                                                    regarding internal briefing materials on proposed
DOC_0005025               DOC_0005026         Albert E Fontenot (CENSUS/ADDC FED)   James T Christy (CENSUS/LA FED)                                                  5/18/2020 10:09                                      Fw_ Prebrief for Mexico Ambassador to US.pdf Predecisional and Deliberative     Department action/decision/policy.                Redacted
                                                                                                                                                                                                                                                                                                          Document reflecting mental processes of advisor
                                                                                                                                                                                                                                                                                                          to decisionmaker regarding internal briefing
                                                                                    Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                                                                    materials on proposed Department
DOC_0005027               DOC_0005042         Albert E Fontenot (CENSUS/ADDC FED)   James T Christy (CENSUS/LA FED)                                                  5/18/2020 0:00    Anna M Owens (CENSUS/CLMSO FED)    Embassy of Mexico - Memo 05_18.docx            Predecisional and Deliberative   action/decision/policy.                           Redacted

                                                                                                                           Christopher M Denno (CENSUS/ADDC FED);
                                                                                                                           Crystal R Davis (CENSUS/ADCOM FED);
                                                                                                                           Jennifer R Gardiner(CENSUS/FLD FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Christopher J Stanley (CENSUS/OCIA FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ali Alan Lang (CENSUS/OCIA FED); Van R                                                             Memo for Big 7 call scheduled Friday, May
DOC_0005043               DOC_0005043         Sylvia Y Doyle (CENSUS/OCIA FED)      Mohammad Ahmad(CENSUS/ADCOM FED) lawrence(CENSUS/OCIA FED)                      5/19/2020 8:10                                        22.pdf

                                                                                                                           Christopher M Denno (CENSUS/ADDC FED);
                                                                                                                           Crystal R Davis (CENSUS/ADCOM FED);
                                                                                                                           Jennifer R Gardiner(CENSUS/FLD FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Christopher J Stanley (CENSUS/OCIA FED);                                                                                                                                       Document containing pre-decisional deliberation
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ali Alan Lang (CENSUS/OCIA FED); Van R                                                                                                                                             regarding internal briefing materials on proposed
DOC_0005044               DOC_0005047         Sylvia Y Doyle (CENSUS/OCIA FED)      Mohammad Ahmad(CENSUS/ADCOM FED) lawrence(CENSUS/OCIA FED)                      5/19/2020 8:10     Sabrina McNeal (CENSUS/OCIA CTR)   2020 Operational Update Briefing Memo.docx Predecisional and Deliberative       Department action/decision/policy.                Redacted

                                                                                                                           Christopher J Stanley (CENSUS/OCIA FED);
                                                                                                                           Van R lawrence (CENSUS/OCIA FED);
                                                                                                                           Christopher M Denno(CENSUS/ADDC FED);                                                                                                                                          Email communication containing information
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Jennifer R Gardiner (CENSUS/FLD FED);                                                                                                                                          gathered for pre-decisional deliberations
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ali Crystal R Davis (CENSUS/ADCOM FED);                                                            Fw_ Memo for Big 7 call scheduled Friday,                                       regarding internal briefing materials on proposed
DOC_0005048               DOC_0005049         Sylvia Y Doyle (CENSUS/OCIA FED       Mohammad Ahmad(CENSUS/ADCOM FED) Alan Lang(CENSUS/OCIA FED)                     5/20/2020 8:40                                        May 22.pdf                                     Predecisional and Deliberative   Department action/decision/policy.                Redacted

                                                                                                                           Christopher J Stanley (CENSUS/OCIA FED);
                                                                                                                           Van R lawrence (CENSUS/OCIA FED);
                                                                                                                           Christopher M Denno(CENSUS/ADDC FED);                                                                                                                                          Document containing information gathered for
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Jennifer R Gardiner (CENSUS/FLD FED);                                                                                                                                          pre-decisional deliberations regarding internal
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ali Crystal R Davis (CENSUS/ADCOM FED);                                                                                                                                            briefing materials on proposed Department
DOC_0005050               DOC_0005053         Sylvia Y Doyle (CENSUS/OCIA FED       Mohammad Ahmad(CENSUS/ADCOM FED) Alan Lang(CENSUS/OCIA FED)                     5/20/2020 8:40                                        2020 Operational Update Briefing Memo.docx Predecisional and Deliberative       action/decision/policy.                           Withheld in full
                                                                                                        Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 30 of 172



                            Production::End
Production::Begin Bates                                     Email From                                    Email To                                  Email CC                       Date                        Author                     File Name                              Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                                                                                                                                                        Re_ Census Press Release for SWR Clearance                                     deliberations regarding a draft public statement
DOC_0005054               DOC_0005055         Wilbur Ross                               Barranca, Steven (Federal)                 Walsh, Michael (Federal)                  5/22/2020 0:00                             .pdf                                       Predecisional and Deliberative      on proposed Department action/decision/policy. Redacted
DOC_0005056               DOC_0005056         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                        5/22/2020 9:52                             Big 7 talking points.pdf
                                                                                                                                                                                                                        Big 7 Talking Point Bullets MAY 22
DOC_0005057               DOC_0005060         Timothy P Olson (CENSUS/ADFO FED)         Timothy P Olson                                                                      5/22/2020 0:00                             2020.docx

                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                                              Email communication reflecting mental
                                                                                        Deborah Stempowski (CENSUS/ADDCFED);                                                                                                                                                                           processes of advisor to decisionmaker regarding
DOC_0005061               DOC_0005063         Christa D Jones (CENSUS/DEPDIR FED)       Enrique Lamas (CENSUS/DEPDIR FED)    Melissa L Creech (CENSUS/PCO FED)               5/27/2020 0:00                             Re_ FYI - new bill on extensions, etc.pdf     Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                        Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                        Albert E Fontenot(CENSUS/ADDC FED);
                                                                                        Steven K Smith (CENSUS/DEPDIR FED);
                                                                                        Michael John Sprung (CENSUS/DEPDIR
                                                                                        FED); Alan Lang (CENSUS/OCIA FED);
                                                                                        Benjamin J Page(CENSUS/CFO FED); Everett
                                                                                        G Whiteley (CENSUS/BUD FED); Timothy P
                                                                                        Olson (CENSUS/ADFO FED); James T
                                                                                        Christy (CENSUS/LA FED); Deborah
                                                                                        Stempowski(CENSUS/ADDC FED); Enrique
                                                                                        Lamas (CENSUS/DEPDIR FED); Christa D
                                                                                        Jones (CENSUS/DEPDIR FED); Kathleen M
DOC_0005064               DOC_0005066         Christopher J Stanley (CENSUS/OCIA FED)   Styles (CENSUS/ADDC FED)                                                             5/27/2020 12:30                            Re_ FYI - new bill on extensions, etc.pdf

                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                        Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                        Albert E Fontenot(CENSUS/ADDC FED);
                                                                                        Steven K Smith (CENSUS/DEPDIR FED);
                                                                                        Michael John Sprung (CENSUS/DEPDIR
                                                                                        FED); Alan Lang (CENSUS/OCIA FED);
                                                                                        Benjamin J Page(CENSUS/CFO FED); Everett
                                                                                        G Whiteley (CENSUS/BUD FED); Timothy P
                                                                                        Olson (CENSUS/ADFO FED); James T
                                                                                        Christy (CENSUS/LA FED); Deborah
                                                                                        Stempowski(CENSUS/ADDC FED); Enrique
                                                                                        Lamas (CENSUS/DEPDIR FED); Christa D
                                                                                        Jones (CENSUS/DEPDIR FED); Kathleen M
DOC_0005067               DOC_0005069         Christopher J Stanley (CENSUS/OCIA FED)   Styles (CENSUS/ADDC FED)                                                             5/27/2020 12:30                            Re_ FYI - new bill on extensions, etc.pdf

                                                                                        Steven K Smith (CENSUS/DEPDIR FED);
                                                                                        Michael John Sprung (CENSUS/DEPDIR                                                                                                                                                                             Email communication containing pre-decisional
                                                                                        FED); Christa D Jones(CENSUS/DEPDIR        Kathleen M Styles (CENSUS/ADDC FED);                                                 draft Talking Points re GAOs June 2020 report Attorney-Client Privilege;       deliberations regarding draft talking points and
DOC_0005070               DOC_0005071         James L Dinwiddie (CENSUS/ADDC FED)       FED)                                       Christopher J Stanley (CENSUS/OCIA FED)   5/28/2020 8:55                             t___.pdf                                      Predecisional and Deliberative   reflecting legal advice from counsel             Redacted
                                                                                        Steven K Smith (CENSUS/DEPDIR FED);                                                                                                                                                                            Draft document containing information gathered
                                                                                        Michael John Sprung (CENSUS/DEPDIR                                                                                                                                                                             for pre-decisional deliberations regarding draft
                                                                                        FED); Christa D Jones(CENSUS/DEPDIR        Kathleen M Styles (CENSUS/ADDC FED);                                                 FY19_ALL_STAFF-_1599004-v1-                                                    statement of facts form GAO submitted for
DOC_0005072               DOC_0005094         James L Dinwiddie (CENSUS/ADDC FED)       FED)                                       Christopher J Stanley (CENSUS/OCIA FED)   5/28/2020 8:55    Kerstin Hudon            104189_DRAFT_AND_HL.pdf                       Predecisional and Deliberative   Census comments.                                 Withheld in full
                                                                                        Steven K Smith (CENSUS/DEPDIR FED);                                                                                                                                                                            Draft document containing information gathered
                                                                                        Michael John Sprung (CENSUS/DEPDIR                                                                                                                                                                             for pre-decisional deliberations regarding draft
                                                                                        FED); Christa D Jones(CENSUS/DEPDIR        Kathleen M Styles (CENSUS/ADDC FED);                                                 FY19_ALL_STAFF-_1599004-v1-                                                    statement of facts form GAO submitted for
DOC_0005095               DOC_0005117         James L Dinwiddie (CENSUS/ADDC FED)       FED)                                       Christopher J Stanley (CENSUS/OCIA FED)   5/28/2020 8:55    Kerstin Hudon            104189_DRAFT_AND_HL.pdf                       Predecisional and Deliberative   Census comments.                                 Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 31 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                                 Email CC                        Date                       Author                   File Name                             Privilege                          Privilege Description              Redaction
                                 Bates
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/DCMD FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD
                                                                                    FED);Christopher M Denno (CENSUS/ADDC
                                                                                    FED); James T Christy (CENSUS/LA FED);
                                                                                    Dale C Kelly (CENSUS/FLD FED);Ali
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Christopher J Stanley (CENSUS/OCIA FED);
                                                                                    Burton H Reist(CENSUS/ADCOM FED);
                                                                                    Kevin Smith (CENSUS/CIO FED); Heather S
                                                                                    Jordan (CENSUS/CIO FED); Steven K
                                                                                    Smith(CENSUS/DEPDIR FED); Michael John
                                                                                    Sprung (CENSUS/DEPDIR FED); Christa D Colleen Holzbach (CENSUS/PCO FED); Corey
                                                                                    Jones (CENSUS/DEPDIR FED);Michael C      J Kane (CENSUS/PCO FED); Sara A Rosario                                            GAO Draft Report for Review and Comment,
DOC_0005118               DOC_0005118         James L Dinwiddie (CENSUS/ADDC FED)   Cook (CENSUS/PIO FED)                    Nieves (CENSUS/ADDCFED)                 5/29/2020 12:05                            GAO-20___.pdf

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/DCMD FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD
                                                                                    FED);Christopher M Denno (CENSUS/ADDC
                                                                                    FED); James T Christy (CENSUS/LA FED);
                                                                                    Dale C Kelly (CENSUS/FLD FED);Ali
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Christopher J Stanley (CENSUS/OCIA FED);
                                                                                    Burton H Reist(CENSUS/ADCOM FED);
                                                                                    Kevin Smith (CENSUS/CIO FED); Heather S
                                                                                    Jordan (CENSUS/CIO FED); Steven K
                                                                                    Smith(CENSUS/DEPDIR FED); Michael John
                                                                                    Sprung (CENSUS/DEPDIR FED); Christa D Colleen Holzbach (CENSUS/PCO FED); Corey
                                                                                    Jones (CENSUS/DEPDIR FED);Michael C      J Kane (CENSUS/PCO FED); Sara A Rosario                                            FY19_ALL_STAFF-_1599004-v1-
DOC_0005119               DOC_0005141         James L Dinwiddie (CENSUS/ADDC FED)   Cook (CENSUS/PIO FED)                    Nieves (CENSUS/ADDCFED)                 5/29/2020 12:05   Kerstin Hudon            104189_DRAFT_AND_HL.pdf

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/DCMD FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD
                                                                                    FED);Christopher M Denno (CENSUS/ADDC
                                                                                    FED); James T Christy (CENSUS/LA FED);
                                                                                    Dale C Kelly (CENSUS/FLD FED);Ali
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Christopher J Stanley (CENSUS/OCIA FED);
                                                                                    Burton H Reist(CENSUS/ADCOM FED);
                                                                                    Kevin Smith (CENSUS/CIO FED); Heather S
                                                                                    Jordan (CENSUS/CIO FED); Steven K
                                                                                    Smith(CENSUS/DEPDIR FED); Michael John
                                                                                    Sprung (CENSUS/DEPDIR FED); Christa D Colleen Holzbach (CENSUS/PCO FED); Corey
                                                                                    Jones (CENSUS/DEPDIR FED);Michael C      J Kane (CENSUS/PCO FED); Sara A Rosario                                            FY19_ALL_STAFF-_1599004-v1-
DOC_0005142               DOC_0005164         James L Dinwiddie (CENSUS/ADDC FED)   Cook (CENSUS/PIO FED)                    Nieves (CENSUS/ADDCFED)                 5/29/2020 12:05   Kerstin Hudon            104189_DRAFT_AND_HL.pdf
                                                                                    James B Treat (CENSUS/DEPDIR FED); Ron                                                                                                                                                                  Email communication reflecting mental
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Victoria Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                               processes of decisionmaker regarding proposed
DOC_0005165               DOC_0005171         John Maron Abowd (CENSUS/ADRM FED)    Velkoff (CENSUS/ADDPFED)               Christa D Jones (CENSUS/DEPDIR FED)        6/4/2020 0:00                             Re_ Update EO Status Document.pdf          Predecisional and Deliberative   Department action/decision/policy.            Redacted
                                                                                              Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 32 of 172



                            Production::End
Production::Begin Bates                                    Email From                           Email To                    Email CC         Date                      Author                                File Name                    Privilege   Privilege Description   Redaction
                                 Bates
                                                                                 Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                 Christa D Jones(CENSUS/DEPDIR FED);
                                                                                 Steven K Smith (CENSUS/DEPDIR FED);
                                                                                 Michael John Sprung (CENSUS/DEPDIR
                                                                                 FED);Mary Catherine Potter (CENSUS/EID
                                                                                 FED); Albert E Fontenot (CENSUS/ADDC
                                                                                 FED); Deborah Stempowski(CENSUS/ADDC
                                                                                 FED); Michael T Thieme (CENSUS/ADDC
                                                                                 FED); Kevin Smith (CENSUS/CIO FED);
                                                                                 Heather SJordan (CENSUS/CIO FED);
                                                                                 Timothy P Olson (CENSUS/ADFO FED);
                                                                                 James T Christy (CENSUS/LA FED); Dale
                                                                                 CKelly (CENSUS/FLD FED); John R
                                                                                 Magruder (CENSUS/FLD FED); Maya Fox
                                                                                 (CENSUS/FLD FED); Kathleen M
                                                                                 Styles(CENSUS/ADDC FED); James L
                                                                                 Dinwiddie (CENSUS/ADDC FED); Sara A
                                                                                 Rosario Nieves (CENSUS/ADDC FED);
                                                                                 AliMohammad Ahmad (CENSUS/ADCOM
                                                                                 FED); Michael C Cook (CENSUS/PIO FED);
                                                                                 Christopher J Stanley(CENSUS/OCIA FED);
                                                                                 Alissa A Bonner (CENSUS/OCIA FED); Corey
                                                                                 J Kane (CENSUS/PCO FED); Kemi
                                                                                 ArianaWilliams (CENSUS/PCO FED); Melissa                                                                     Fw_ Issuance of GAO-20-551R, 2020 Census_
DOC_0005172               DOC_0005173         Colleen Holzbach (CENSUS/PCO FED   L Creech (CENSUS/PCO FED)                             6/9/2020 11:38                                         COVID__.(1).pdf
                                                                                 Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                 Christa D Jones(CENSUS/DEPDIR FED);
                                                                                 Steven K Smith (CENSUS/DEPDIR FED);
                                                                                 Michael John Sprung (CENSUS/DEPDIR
                                                                                 FED);Mary Catherine Potter (CENSUS/EID
                                                                                 FED); Albert E Fontenot (CENSUS/ADDC
                                                                                 FED); Deborah Stempowski(CENSUS/ADDC
                                                                                 FED); Michael T Thieme (CENSUS/ADDC
                                                                                 FED); Kevin Smith (CENSUS/CIO FED);
                                                                                 Heather SJordan (CENSUS/CIO FED);
                                                                                 Timothy P Olson (CENSUS/ADFO FED);
                                                                                 James T Christy (CENSUS/LA FED); Dale
                                                                                 CKelly (CENSUS/FLD FED); John R
                                                                                 Magruder (CENSUS/FLD FED); Maya Fox
                                                                                 (CENSUS/FLD FED); Kathleen M
                                                                                 Styles(CENSUS/ADDC FED); James L
                                                                                 Dinwiddie (CENSUS/ADDC FED); Sara A
                                                                                 Rosario Nieves (CENSUS/ADDC FED);
                                                                                 AliMohammad Ahmad (CENSUS/ADCOM
                                                                                 FED); Michael C Cook (CENSUS/PIO FED);
                                                                                 Christopher J Stanley(CENSUS/OCIA FED);
                                                                                 Alissa A Bonner (CENSUS/OCIA FED); Corey
                                                                                 J Kane (CENSUS/PCO FED); Kemi
                                                                                 ArianaWilliams (CENSUS/PCO FED); Melissa
DOC_0005174               DOC_0005175         Colleen Holzbach (CENSUS/PCO FED   L Creech (CENSUS/PCO FED)                             6/9/2020 11:38   James L Dinwiddie (CENSUS/ADDC FED)   TPs on GAO COVID report 6-9.docx
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 33 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                                 Email CC                      Date                      Author                                 File Name                   Privilege   Privilege Description   Redaction
                                 Bates

                                                                                                                            Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                            Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                            Christa D Jones(CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith (CENSUS/DEPDIR FED);
                                                                                                                            Michael John Sprung (CENSUS/DEPDIR
                                                                                                                            FED);Mary Catherine Potter (CENSUS/EID
                                                                                                                            FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                                            FED); Deborah Stempowski(CENSUS/ADDC
                                                                                                                            FED); Michael T Thieme (CENSUS/ADDC
                                                                                                                            FED); Kevin Smith (CENSUS/CIO FED);
                                                                                                                            Heather SJordan (CENSUS/CIO FED);
                                                                                                                            Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                            James T Christy (CENSUS/LA FED); Dale
                                                                                                                            CKelly (CENSUS/FLD FED); John R
                                                                                                                            Magruder (CENSUS/FLD FED); Maya Fox
                                                                                                                            (CENSUS/FLD FED); Kathleen M
                                                                                                                            Styles(CENSUS/ADDC FED); Sara A Rosario
                                                                                                                            Nieves (CENSUS/ADDC FED); Michael C
                                                                                                                            Cook (CENSUS/PIO FED);Christopher J
                                                                                                                            Stanley (CENSUS/OCIA FED); Alissa A
                                                                                                                            Bonner (CENSUS/OCIA FED); Corey J Kane
                                                                                                                            (CENSUS/PCOFED); Kemi Ariana Williams
                                                                                                                            (CENSUS/PCO FED); Melissa L Creech
                                                                                                                            (CENSUS/PCO FED); Stacy Gimbel
                                                                                    Ali Mohammad Ahmad (CENSUS/ADCOM Vidal(CENSUS/PIO FED); Christopher J                                                                  Re_ Issuance of GAO-20-551R, 2020 Census_
DOC_0005176               DOC_0005178         James L Dinwiddie (CENSUS/ADDC FED)   FED); Colleen Holzbach (CENSUS/PCO FED) Stanley (CENSUS/OCIA FED)               6/9/2020 11:46                                         COVID__.(2).pdf

                                                                                                                            Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                            Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                            Christa D Jones(CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith (CENSUS/DEPDIR FED);
                                                                                                                            Michael John Sprung (CENSUS/DEPDIR
                                                                                                                            FED);Mary Catherine Potter (CENSUS/EID
                                                                                                                            FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                                            FED); Deborah Stempowski(CENSUS/ADDC
                                                                                                                            FED); Michael T Thieme (CENSUS/ADDC
                                                                                                                            FED); Kevin Smith (CENSUS/CIO FED);
                                                                                                                            Heather SJordan (CENSUS/CIO FED);
                                                                                                                            Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                            James T Christy (CENSUS/LA FED); Dale
                                                                                                                            CKelly (CENSUS/FLD FED); John R
                                                                                                                            Magruder (CENSUS/FLD FED); Maya Fox
                                                                                                                            (CENSUS/FLD FED); Kathleen M
                                                                                                                            Styles(CENSUS/ADDC FED); Sara A Rosario
                                                                                                                            Nieves (CENSUS/ADDC FED); Michael C
                                                                                                                            Cook (CENSUS/PIO FED);Christopher J
                                                                                                                            Stanley (CENSUS/OCIA FED); Alissa A
                                                                                                                            Bonner (CENSUS/OCIA FED); Corey J Kane
                                                                                                                            (CENSUS/PCOFED); Kemi Ariana Williams
                                                                                                                            (CENSUS/PCO FED); Melissa L Creech
                                                                                                                            (CENSUS/PCO FED); Stacy Gimbel
                                                                                    Ali Mohammad Ahmad (CENSUS/ADCOM Vidal(CENSUS/PIO FED); Christopher J
DOC_0005179               DOC_0005180         James L Dinwiddie (CENSUS/ADDC FED)   FED); Colleen Holzbach (CENSUS/PCO FED) Stanley (CENSUS/OCIA FED)               6/9/2020 11:46   James L Dinwiddie (CENSUS/ADDC FED)   TPs on GAO COVID report 6-9.docx
                                                                                                      Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 34 of 172



                            Production::End
Production::Begin Bates                                     Email From                                 Email To                                 Email CC                       Date                       Author                                File Name                   Privilege   Privilege Description   Redaction
                                 Bates
                                                                                                                                Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                                Christa D Jones(CENSUS/DEPDIR FED);
                                                                                                                                Steven K Smith (CENSUS/DEPDIR FED);
                                                                                                                                Michael John Sprung (CENSUS/DEPDIR
                                                                                                                                FED);Mary Catherine Potter (CENSUS/EID
                                                                                                                                FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                                                FED); Deborah Stempowski(CENSUS/ADDC
                                                                                                                                FED); Michael T Thieme (CENSUS/ADDC
                                                                                                                                FED); Kevin Smith (CENSUS/CIO FED);
                                                                                                                                Heather SJordan (CENSUS/CIO FED);
                                                                                                                                Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                                James T Christy (CENSUS/LA FED); Dale
                                                                                                                                CKelly (CENSUS/FLD FED); John R
                                                                                                                                Magruder (CENSUS/FLD FED); Maya Fox
                                                                                                                                (CENSUS/FLD FED); Kathleen M
                                                                                                                                Styles(CENSUS/ADDC FED); James L
                                                                                                                                Dinwiddie (CENSUS/ADDC FED); Sara A
                                                                                                                                Rosario Nieves (CENSUS/ADDC
                                                                                                                                FED);Michael C Cook (CENSUS/PIO FED);
                                                                                                                                Alissa A Bonner (CENSUS/OCIA FED); Corey
                                                                                                                                J Kane (CENSUS/PCO FED);Kemi Ariana
                                                                                                                                Williams (CENSUS/PCO FED); Melissa L
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM Creech (CENSUS/PCO FED); Stacy Gimbel                                                                  Re_ Issuance of GAO-20-551R, 2020 Census_
DOC_0005181               DOC_0005182         Christopher J Stanley (CENSUS/OCIA FED)   FED); Colleen Holzbach (CENSUS/PCO FED) Vidal(CENSUS/PIO FED)                    6/9/2020 11:47                                         COVID__.(1).pdf
                                                                                                                                Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                                Christa D Jones(CENSUS/DEPDIR FED);
                                                                                                                                Steven K Smith (CENSUS/DEPDIR FED);
                                                                                                                                Michael John Sprung (CENSUS/DEPDIR
                                                                                                                                FED);Mary Catherine Potter (CENSUS/EID
                                                                                                                                FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                                                FED); Deborah Stempowski(CENSUS/ADDC
                                                                                                                                FED); Michael T Thieme (CENSUS/ADDC
                                                                                                                                FED); Kevin Smith (CENSUS/CIO FED);
                                                                                                                                Heather SJordan (CENSUS/CIO FED);
                                                                                                                                Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                                James T Christy (CENSUS/LA FED); Dale
                                                                                                                                CKelly (CENSUS/FLD FED); John R
                                                                                                                                Magruder (CENSUS/FLD FED); Maya Fox
                                                                                                                                (CENSUS/FLD FED); Kathleen M
                                                                                                                                Styles(CENSUS/ADDC FED); James L
                                                                                                                                Dinwiddie (CENSUS/ADDC FED); Sara A
                                                                                                                                Rosario Nieves (CENSUS/ADDC
                                                                                                                                FED);Michael C Cook (CENSUS/PIO FED);
                                                                                                                                Alissa A Bonner (CENSUS/OCIA FED); Corey
                                                                                                                                J Kane (CENSUS/PCO FED);Kemi Ariana
                                                                                                                                Williams (CENSUS/PCO FED); Melissa L
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM Creech (CENSUS/PCO FED); Stacy Gimbel                                                                  Census Bureau Statement on GAO
DOC_0005183               DOC_0005184         Christopher J Stanley (CENSUS/OCIA FED)   FED); Colleen Holzbach (CENSUS/PCO FED) Vidal(CENSUS/PIO FED)                    6/9/2020 11:47   Stacy Gimbel Vidal (CENSUS/PIO FED)   Report_DRAFT .docx
                                                                                                                                Dale C Kelly (CENSUS/FLD FED); John R
                                                                                        Megan Catherine Kindelan (CENSUS/FLD    Magruder (CENSUS/FLD FED); FLD Regional                                                         Fw_ Issuance of GAO-20-551R, 2020 Census_
DOC_0005185               DOC_0005187         James T Christy (CENSUS/LA FED)           FED); Willette Allen (CENSUS/FLD FED)   Directors                                6/9/2020 12:22                                         COVID___.pdf
                                                                                                                                Dale C Kelly (CENSUS/FLD FED); John R
                                                                                        Megan Catherine Kindelan (CENSUS/FLD    Magruder (CENSUS/FLD FED); FLD Regional                                                         Census Bureau Statement on GAO
DOC_0005188               DOC_0005189         James T Christy (CENSUS/LA FED)           FED); Willette Allen (CENSUS/FLD FED)   Directors                                6/9/2020 12:22   Stacy Gimbel Vidal (CENSUS/PIO FED)   Report_DRAFT .docx
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 35 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                                 Email CC                       Date                       Author                                File Name                                 Privilege                           Privilege Description                 Redaction
                                 Bates


                                                                                                                           Christopher J Stanley (CENSUS/OCIA FED);
                                                                                                                           Christopher M Denno (CENSUS/ADDC FED);
                                                                                                                           Erika H Becker Medina(CENSUS/ADDC
                                                                                                                           FED); Maria Olmedo Malagon
                                                                                    Steven Dillingham (CENSUS/DEPDIR FED); (CENSUS/ADDC FED); Bina K Saafi
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   (CENSUS/OCIA FED); KatherineDodson
                                                                                    Timothy P Olson(CENSUS/ADFO FED); Ali Hancher (CENSUS/DEPDIR FED); Kendall B
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED); Johnson (CENSUS/ADCOM FED); Robin J
                                                                                    Steven K Smith (CENSUS/DEPDIR          Bachman(CENSUS/ADCOM FED); Zachary
                                                                                    FED);Michael John Sprung               Henry Schwartz (CENSUS/CNMP FED); Anna                                                          Briefing memo for your call with Tri-Caucus &
DOC_0005190               DOC_0005190         Alan Lang (CENSUS/OCIA FED)           (CENSUS/DEPDIR FED)                    M Owens (CENSUS/CLMSO FED)               6/9/2020 14:33                                         N___.pdf


                                                                                                                           Christopher J Stanley (CENSUS/OCIA FED);
                                                                                                                           Christopher M Denno (CENSUS/ADDC FED);
                                                                                                                           Erika H Becker Medina(CENSUS/ADDC
                                                                                                                           FED); Maria Olmedo Malagon
                                                                                    Steven Dillingham (CENSUS/DEPDIR FED); (CENSUS/ADDC FED); Bina K Saafi
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   (CENSUS/OCIA FED); KatherineDodson
                                                                                    Timothy P Olson(CENSUS/ADFO FED); Ali Hancher (CENSUS/DEPDIR FED); Kendall B
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED); Johnson (CENSUS/ADCOM FED); Robin J                                                                                                                                                  Draft document reflecting information provided
                                                                                    Steven K Smith (CENSUS/DEPDIR          Bachman(CENSUS/ADCOM FED); Zachary                                                                                                                                               to facilitate deliberative discussions regarding
                                                                                    FED);Michael John Sprung               Henry Schwartz (CENSUS/CNMP FED); Anna                                                          2020 Census Update for the Tri-Caucus                                            draft talking points on proposed Department
DOC_0005191               DOC_0005196         Alan Lang (CENSUS/OCIA FED)           (CENSUS/DEPDIR FED)                    M Owens (CENSUS/CLMSO FED)               6/9/2020 14:33    Camille F Murray (CENSUS/OCIA CTR)   Memo_AL.docx                                    Predecisional and Deliberative   action/decision/policy.                          Withheld in full


                                                                                                                           Christopher J Stanley (CENSUS/OCIA FED);
                                                                                                                           Christopher M Denno (CENSUS/ADDC FED);
                                                                                                                           Erika H Becker Medina(CENSUS/ADDC
                                                                                                                           FED); Maria Olmedo Malagon
                                                                                    Steven Dillingham (CENSUS/DEPDIR FED); (CENSUS/ADDC FED); Bina K Saafi
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   (CENSUS/OCIA FED); KatherineDodson
                                                                                    Timothy P Olson(CENSUS/ADFO FED); Ali Hancher (CENSUS/DEPDIR FED); Kendall B
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED); Johnson (CENSUS/ADCOM FED); Robin J                                                                                                                                                  Draft document reflecting information provided
                                                                                    Steven K Smith (CENSUS/DEPDIR          Bachman(CENSUS/ADCOM FED); Zachary                                                                                                                                               to facilitate deliberative discussions regarding
                                                                                    FED);Michael John Sprung               Henry Schwartz (CENSUS/CNMP FED); Anna                                                                                                                                           draft talking points on proposed Department
DOC_0005197               DOC_0005242         Alan Lang (CENSUS/OCIA FED)           (CENSUS/DEPDIR FED)                    M Owens (CENSUS/CLMSO FED)               6/9/2020 14:33    Camille F Murray (CENSUS/OCIA CTR)   Tri-Caucus Appendix_AL.docx                     Predecisional and Deliberative   action/decision/policy.                          Withheld in full

                                                                                                                             Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                             Christa D Jones(CENSUS/DEPDIR FED);
                                                                                                                             Steven K Smith (CENSUS/DEPDIR FED);
                                                                                                                             Michael John Sprung (CENSUS/DEPDIR
                                                                                                                             FED);Mary Catherine Potter (CENSUS/EID
                                                                                                                             FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                                             FED); Deborah Stempowski(CENSUS/ADDC
                                                                                                                             FED); Michael T Thieme (CENSUS/ADDC
                                                                                                                             FED); Kevin Smith (CENSUS/CIO FED);
                                                                                                                             Heather SJordan (CENSUS/CIO FED);
                                                                                                                             Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                             James T Christy (CENSUS/LA FED); Dale
                                                                                                                             CKelly (CENSUS/FLD FED); John R
                                                                                                                             Magruder (CENSUS/FLD FED); Maya Fox
                                                                                                                             (CENSUS/FLD FED); Kathleen M
                                                                                                                             Styles(CENSUS/ADDC FED); Sara A Rosario
                                                                                                                             Nieves (CENSUS/ADDC FED); Michael C
                                                                                                                             Cook (CENSUS/PIO FED); Alissa ABonner
                                                                                                                             (CENSUS/OCIA FED); Corey J Kane
                                                                                                                             (CENSUS/PCO FED); Kemi Ariana Williams
                                                                                    Christopher J Stanley (CENSUS/OCIA FED); (CENSUS/PCO FED);Melissa L Creech
                                                                                    Ali Mohammad Ahmad (CENSUS/ADCOM (CENSUS/PCO FED); Stacy Gimbel Vidal                                                                  Re_ Issuance of GAO-20-551R, 2020 Census_
DOC_0005243               DOC_0005246         James L Dinwiddie (CENSUS/ADDC FED)   FED); Colleen Holzbach(CENSUS/PCO FED) (CENSUS/PIO FED)                          6/9/2020 14:40                                        COVID___.pdf
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 36 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                     Email CC                            Date                            Author                                  File Name                             Privilege                           Privilege Description                 Redaction
                                 Bates




                                                                                                                               Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                                                               Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                                                               Jones(CENSUS/DEPDIR FED); Steven K Smith
                                                                                                                               (CENSUS/DEPDIR FED); Michael John Sprung
                                                                                                                               (CENSUS/DEPDIR FED);Mary Catherine Potter
                                                                                                                               (CENSUS/EID FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                                               FED); Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                               Michael T Thieme (CENSUS/ADDC FED); Kevin Smith
                                                                                                                               (CENSUS/CIO FED); Heather SJordan (CENSUS/CIO
                                                                                                                               FED); Timothy P Olson (CENSUS/ADFO FED); James T
                                                                                                                               Christy (CENSUS/LA FED); Dale CKelly (CENSUS/FLD
                                                                                                                               FED); John R Magruder (CENSUS/FLD FED); Maya Fox
                                                                                                                               (CENSUS/FLD FED); Kathleen M
                                                                                                                               Styles(CENSUS/ADDC FED); Sara A Rosario Nieves
                                                                                                                               (CENSUS/ADDC FED); Michael C Cook (CENSUS/PIO
                                                                                                                               FED); Alissa ABonner (CENSUS/OCIA FED); Corey J
                                                                                    Christopher J Stanley (CENSUS/OCIA FED);   Kane (CENSUS/PCO FED); Kemi Ariana Williams
                                                                                    Ali Mohammad Ahmad (CENSUS/ADCOM           (CENSUS/PCO FED);Melissa L Creech (CENSUS/PCO                       U.S. Government Accountability Office,
DOC_0005247               DOC_0005268         James L Dinwiddie (CENSUS/ADDC FED)   FED); Colleen Holzbach(CENSUS/PCO FED)     FED); Stacy Gimbel Vidal (CENSUS/PIO FED)        6/9/2020   14:40   http://www.gao.gov                       GAO-20-551R.pdf




                                                                                                                               Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                                                               Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                                                               Jones(CENSUS/DEPDIR FED); Steven K Smith
                                                                                                                               (CENSUS/DEPDIR FED); Michael John Sprung
                                                                                                                               (CENSUS/DEPDIR FED);Mary Catherine Potter
                                                                                                                               (CENSUS/EID FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                                               FED); Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                               Michael T Thieme (CENSUS/ADDC FED); Kevin Smith
                                                                                                                               (CENSUS/CIO FED); Heather SJordan (CENSUS/CIO
                                                                                                                               FED); Timothy P Olson (CENSUS/ADFO FED); James T
                                                                                                                               Christy (CENSUS/LA FED); Dale CKelly (CENSUS/FLD
                                                                                                                               FED); John R Magruder (CENSUS/FLD FED); Maya Fox
                                                                                                                               (CENSUS/FLD FED); Kathleen M
                                                                                                                               Styles(CENSUS/ADDC FED); Sara A Rosario Nieves
                                                                                                                               (CENSUS/ADDC FED); Michael C Cook (CENSUS/PIO
                                                                                                                               FED); Alissa ABonner (CENSUS/OCIA FED); Corey J
                                                                                    Christopher J Stanley (CENSUS/OCIA FED);   Kane (CENSUS/PCO FED); Kemi Ariana Williams
                                                                                    Ali Mohammad Ahmad (CENSUS/ADCOM           (CENSUS/PCO FED);Melissa L Creech (CENSUS/PCO                                                                Re_ Issuance of GAO-20-551R, 2020 Census_
DOC_0005269               DOC_0005272         James L Dinwiddie (CENSUS/ADDC FED)   FED); Colleen Holzbach(CENSUS/PCO FED)     FED); Stacy Gimbel Vidal (CENSUS/PIO FED)        6/9/2020   14:40                                            COVID___.pdf




                                                                                                                               Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                                                               Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                                                               Jones(CENSUS/DEPDIR FED); Steven K Smith
                                                                                                                               (CENSUS/DEPDIR FED); Michael John Sprung
                                                                                                                               (CENSUS/DEPDIR FED);Mary Catherine Potter
                                                                                                                               (CENSUS/EID FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                                               FED); Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                               Michael T Thieme (CENSUS/ADDC FED); Kevin Smith
                                                                                                                               (CENSUS/CIO FED); Heather SJordan (CENSUS/CIO
                                                                                                                               FED); Timothy P Olson (CENSUS/ADFO FED); James T
                                                                                                                               Christy (CENSUS/LA FED); Dale CKelly (CENSUS/FLD
                                                                                                                               FED); John R Magruder (CENSUS/FLD FED); Maya Fox
                                                                                                                               (CENSUS/FLD FED); Kathleen M
                                                                                                                               Styles(CENSUS/ADDC FED); Sara A Rosario Nieves
                                                                                                                               (CENSUS/ADDC FED); Michael C Cook (CENSUS/PIO
                                                                                                                               FED); Alissa ABonner (CENSUS/OCIA FED); Corey J
                                                                                    Christopher J Stanley (CENSUS/OCIA FED);   Kane (CENSUS/PCO FED); Kemi Ariana Williams
                                                                                    Ali Mohammad Ahmad (CENSUS/ADCOM           (CENSUS/PCO FED);Melissa L Creech (CENSUS/PCO                       U.S. Government Accountability Office,
DOC_0005273               DOC_0005294         James L Dinwiddie (CENSUS/ADDC FED)   FED); Colleen Holzbach(CENSUS/PCO FED)     FED); Stacy Gimbel Vidal (CENSUS/PIO FED)        6/9/2020   14:40   http://www.gao.gov                       GAO-20-551R.pdf
                                                                                                                                                                                                                                            Fwd_ Briefing memo for your call with Tri
DOC_0005295               DOC_0005296         Timothy.P.Olson@census.gov            Timothy Olson                                                                              6/10/2020 8:12                                               Caucu___.pdf
                                                                                                                                                                                                                                                                                                                         Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                         advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                            2020 Census Update for the Tri-Caucus                                        points on proposed Department
DOC_0005297               DOC_0005302         Timothy.P.Olson@census.gov            Timothy Olson                                                                              6/10/2020 8:12      Camille F Murray (CENSUS/OCIA CTR)       Memo_AL.docx                                Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 37 of 172



                            Production::End
Production::Begin Bates                                         Email From                        Email To                                       Email CC                                 Date                        Author                                File Name                                Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                                           Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                           advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                                                                                                           points on proposed Department
DOC_0005303               DOC_0005348         Timothy.P.Olson@census.gov          Timothy Olson                                                                                     6/10/2020 8:12    Camille F Murray (CENSUS/OCIA CTR)   Tri-Caucus Appendix_AL.docx                    Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                           Fwd_ Briefing memo for your call with Tri
DOC_0005349               DOC_0005350         Timothy P Olson (CENSUS/ADFO FED)   Timothy Olson                                                                                     6/10/2020 8:12                                         Caucu___.pdf
                                                                                                                                                                                                                                                                                                                           Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                           advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                           2020 Census Update for the Tri-Caucus                                           points on proposed Department
DOC_0005351               DOC_0005356                                                                                                                                                                 Camille F Murray (CENSUS/OCIA CTR)   Memo_AL.docx                                   Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                                           Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                           advisor to decisionmaker regarding draft talking
                                                                                                                                                                                                                                                                                                                           points on proposed Department
DOC_0005357               DOC_0005402                                                                                                                                                                 Camille F Murray (CENSUS/OCIA CTR)   Tri-Caucus Appendix_AL.docx                    Predecisional and Deliberative   action/decision/policy.                          Withheld in full

                                                                                                                             Christopher J Stanley (CENSUS/OCIA FED); Christopher
                                                                                  Steven Dillingham (CENSUS/DEPDIR FED); M Denno (CENSUS/ADDC FED); Erika H Becker
                                                                                  Albert E Fontenot (CENSUS/ADDC FED);   Medina(CENSUS/ADDC FED); Maria Olmedo Malagon
                                                                                  Timothy P Olson(CENSUS/ADFO FED); Ali (CENSUS/ADDC FED); Bina K Saafi (CENSUS/OCIA
                                                                                  Mohammad Ahmad (CENSUS/ADCOM FED); FED); KatherineDodson Hancher (CENSUS/DEPDIR
                                                                                                                         FED); Kendall B Johnson (CENSUS/ADCOM FED);
                                                                                  Steven K Smith (CENSUS/DEPDIR          Robin J Bachman(CENSUS/ADCOM FED); Zachary
                                                                                  FED);Michael John Sprung               Henry Schwartz (CENSUS/CNMP FED); Anna M Owens                                                                    Re_ Briefing memo for your call with Tri-
DOC_0005403               DOC_0005404         Alan Lang (CENSUS/OCIA FED)         (CENSUS/DEPDIR FED)                    (CENSUS/CLMSO FED)                             6/10/2020 14:26                                                    Caucus___.pdf


                                                                                                                         Christopher J Stanley (CENSUS/OCIA FED);
                                                                                                                         Christopher M Denno (CENSUS/ADDC FED);
                                                                                                                         Erika H Becker Medina(CENSUS/ADDC
                                                                                                                         FED); Maria Olmedo Malagon
                                                                                  Steven Dillingham (CENSUS/DEPDIR FED); (CENSUS/ADDC FED); Bina K Saafi
                                                                                  Albert E Fontenot (CENSUS/ADDC FED);   (CENSUS/OCIA FED); KatherineDodson
                                                                                  Timothy P Olson(CENSUS/ADFO FED); Ali Hancher (CENSUS/DEPDIR FED); Kendall B
                                                                                  Mohammad Ahmad (CENSUS/ADCOM FED); Johnson (CENSUS/ADCOM FED); Robin J                                                                                                                                                                   Draft document reflecting information provided
                                                                                  Steven K Smith (CENSUS/DEPDIR          Bachman(CENSUS/ADCOM FED); Zachary                                                                                                                                                                to facilitate deliberative discussions regarding
                                                                                  FED);Michael John Sprung               Henry Schwartz (CENSUS/CNMP FED); Anna                                                                            2020 Census Update for the Tri-Caucus                                           draft talking points on proposed Department
DOC_0005405               DOC_0005410         Alan Lang (CENSUS/OCIA FED)         (CENSUS/DEPDIR FED)                    M Owens (CENSUS/CLMSO FED)               6/10/2020 14:26                     Camille F Murray (CENSUS/OCIA CTR)   Memo_AL.docx                                   Predecisional and Deliberative   action/decision/policy.                          Withheld in full


                                                                                                                         Christopher J Stanley (CENSUS/OCIA FED);
                                                                                                                         Christopher M Denno (CENSUS/ADDC FED);
                                                                                                                         Erika H Becker Medina(CENSUS/ADDC
                                                                                                                         FED); Maria Olmedo Malagon
                                                                                  Steven Dillingham (CENSUS/DEPDIR FED); (CENSUS/ADDC FED); Bina K Saafi
                                                                                  Albert E Fontenot (CENSUS/ADDC FED);   (CENSUS/OCIA FED); KatherineDodson
                                                                                  Timothy P Olson(CENSUS/ADFO FED); Ali Hancher (CENSUS/DEPDIR FED); Kendall B
                                                                                  Mohammad Ahmad (CENSUS/ADCOM FED); Johnson (CENSUS/ADCOM FED); Robin J                                                                                                                                                                   Draft document reflecting information provided
                                                                                  Steven K Smith (CENSUS/DEPDIR          Bachman(CENSUS/ADCOM FED); Zachary                                                                                                                                                                to facilitate deliberative discussions regarding
                                                                                  FED);Michael John Sprung               Henry Schwartz (CENSUS/CNMP FED); Anna                                                                                                                                                            draft talking points on proposed Department
DOC_0005411               DOC_0005460         Alan Lang (CENSUS/OCIA FED)         (CENSUS/DEPDIR FED)                    M Owens (CENSUS/CLMSO FED)               6/10/2020 14:26                     Camille F Murray (CENSUS/OCIA CTR)   Tri-Caucus Appendix_AL_61020.docx              Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                                           Email communication reflecting mental
                                                                                                                             Megan Catherine Kindelan (CENSUS/FLD                                                                                                                                                          processes of advisor to decisionmaker regarding
                                                                                                                             FED); Lisa J Cochrane (CENSUS/PIO FED);                                                                       Re_ Presentation for Senate Committee on                                        a draft presentation on proposed Department
DOC_0005461               DOC_0005462         Melissa K Bruce (CENSUS/OCIA FED)   Timothy P Olson (CENSUS/ADFO FED)          Dee A Alexander(CENSUS/OCIA FED)                       6/11/2020 8:30                                         Indian___.pdf                                  Predecisional and Deliberative   action/decision/policy.                          Redacted
                                                                                                                             Megan Catherine Kindelan (CENSUS/FLD
                                                                                                                             FED); Lisa J Cochrane (CENSUS/PIO FED);
DOC_0005463               DOC_0005486         Melissa K Bruce (CENSUS/OCIA FED)   Timothy P Olson (CENSUS/ADFO FED)          Dee A Alexander(CENSUS/OCIA FED)                       6/11/2020 8:30    Melissa K Bruce (CENSUS/OCIA FED)    June SCIA Briefing.pptx
DOC_0005487               DOC_0005487         Timothy P Olson (CENSUS/ADFO FED)   Tim Olson                                                                                         6/11/2020 17:46                                        Senate Subcommittee on Tribal Affairs.pdf
                                                                                                                                                                                                                                           Senate Indian Affairs Committee Member
DOC_0005488               DOC_0005511         Timothy P Olson (CENSUS/ADFO FED)   Tim Olson                                                                                         6/11/2020 17:46   Melissa K Bruce (CENSUS/OCIA FED)    Briefi.pptx
                                                                                                                                                                                                                                           Senate Committee on Indian Affairs - updated
DOC_0005512               DOC_0005512         Timothy Olson                       Timothy P Olson (CENSUS/ADFO FED)                                                                 6/14/2020 17:07                                        pr___.pdf
                                                                                                                                                                                                                                           Senate Committee on Indian Affairs JUNE 18
DOC_0005513               DOC_0005537         Timothy P Olson                     Timothy P Olson (CENSUS/ADFO FED)                                                                 6/14/2020 0:00    Melissa K Bruce (CENSUS/OCIA FED)    20.pptx
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 38 of 172



                            Production::End
Production::Begin Bates                                        Email From                             Email To                                            Email CC                            Date                         Author                                 File Name                              Privilege                         Privilege Description                 Redaction
                                 Bates
                                                                                                                                         Dee A Alexander (CENSUS/OCIA FED); Lisa
                                                                                                                                         J Cochrane (CENSUS/PIO FED); Ali
                                                                                                                                         Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                                                                         Megan Catherine Kindelan (CENSUS/FLD                                                                    Fwd_ Senate Committee on Indian Affairs -
DOC_0005538               DOC_0005538         Timothy.P.Olson@census.gov          Melissa K Bruce (CENSUS/OCIA FED)                      FED)                                           6/14/2020 18:27                                          updat___.pdf
                                                                                                                                         Dee A Alexander (CENSUS/OCIA FED); Lisa
                                                                                                                                         J Cochrane (CENSUS/PIO FED); Ali
                                                                                                                                         Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                                                                         Megan Catherine Kindelan (CENSUS/FLD                                                                    Senate Committee on Indian Affairs JUNE 18
DOC_0005539               DOC_0005563         Timothy.P.Olson@census.gov          Melissa K Bruce (CENSUS/OCIA FED)                      FED)                                           6/14/2020 18:27    Melissa K Bruce (CENSUS/OCIA FED)     20.pptx
                                                                                                                                         Dee A Alexander (CENSUS/OCIA FED); Lisa
                                                                                                                                         J Cochrane (CENSUS/PIO FED); Ali
                                                                                                                                         Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                                                                         Megan Catherine Kindelan (CENSUS/FLD                                                                    Fwd_ Senate Committee on Indian Affairs -
DOC_0005564               DOC_0005564         Timothy P Olson (CENSUS/ADFO FED)   Melissa K Bruce (CENSUS/OCIA FED)                      FED)                                           6/14/2020 18:27                                          updat___.pdf
                                                                                                                                         Dee A Alexander (CENSUS/OCIA FED); Lisa
                                                                                                                                         J Cochrane (CENSUS/PIO FED); Ali                                                                                                                                                     Presentation reflecting information provided to
                                                                                                                                         Mohammad Ahmad(CENSUS/ADCOM FED);                                                                                                                                                    facilitate deliberative discussions regarding a
                                                                                                                                         Megan Catherine Kindelan (CENSUS/FLD                                                                    Senate Committee on Indian Affairs JUNE 18                                   draft presentation on proposed Department
DOC_0005565               DOC_0005589         Timothy P Olson (CENSUS/ADFO FED)   Melissa K Bruce (CENSUS/OCIA FED)                      FED)                                           6/14/2020 18:27    Melissa K Bruce (CENSUS/OCIA FED)     20.pptx                                     Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                                                                                                                                                 FW_ UPDATE2_ Schedule_ Monday, June 15,
DOC_0005590               DOC_0005590         Risko, Daniel (Federal)             Risko, Daniel (Federal)                                                                               6/15/2020 10:39                                          2020.pdf
                                                                                                                                                                                                                                                 1d. DOC Exec Report Slides for June 15 2020
DOC_0005591               DOC_0005606         Risko, Daniel (Federal)             Risko, Daniel (Federal)                                                                               6/15/2020 10:39                                          ve.pdf

DOC_0005607               DOC_0005607         Risko, Daniel (Federal)             Risko, Daniel (Federal)                                                                               6/15/2020 10:39    Christa D Jones (CENSUS/DEPDIR FED)   1a. Sr Management Agenda 2020.06.12.docx
DOC_0005608               DOC_0005619         Risko, Daniel (Federal)             Risko, Daniel (Federal)                                                                               6/15/2020 10:39    Christopher Denno                     1b. Count Imputation Procedure v8.pdf
                                                                                                                                                                                                                                                 1c. Phased Restart DOC Exec Report Slides for
DOC_0005620               DOC_0005635         Risko, Daniel (Federal)             Risko, Daniel (Federal)                                                                               6/15/2020 10:39                                          .pdf
                                                                                                                                                                                                                                                 1f. DOC Exec Report Slides for EO 13880 for
DOC_0005636               DOC_0005643         Risko, Daniel (Federal)             Risko, Daniel (Federal)                                                                               6/15/2020 10:39                                          Ju.pdf


                                                                                  Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                  Jarmin (CENSUS/DEPDIR FED); Enrique
                                                                                  Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                                                  (CENSUS/ADDC FED); Christa D Jones
                                                                                  (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                                                  Cannon, Michael (Federal); James B Treat
                                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                                  Thieme(CENSUS/ADDC FED); Steven K Smith
                                                                                  (CENSUS/DEPDIR FED); Deborah Stempowski
                                                                                  (CENSUS/ADDC FED);Benjamin Taylor
                                                                                  (CENSUS/ADDC FED); Preston, Robert (Federal); David
                                                                                  R Ziaya (CENSUS/PPSI FED); Lane,Jennifer (Federal);
                                                                                  Davis, Caitlin (Federal); Michael John Sprung
                                                                                  (CENSUS/DEPDIR FED); Ding, Michael
                                                                                  (Federal);Cogley, Nathaniel (Federal); Blair, Robert
                                                                                  (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                  FED); Burris,Meghan (Federal); JRockas@doc.gov         Langdon, David (Federal); Bingham, Vicki;
                                                                                  (CENSUS/ OTHER); Risko, Daniel (Federal);              Foti, Anthony (Federal); Robin Wyvill
                                                                                  Korzeniewski, Adam (Federal);Paranzino, Anthony        (CENSUS/DEPDIR FED); Erika HBecker
                                                                                  (Federal); Benjamin J Page (CENSUS/CFO FED); Patrick   Medina (CENSUS/ADDC FED); Olson,
                                                                                  J Cantwell (CENSUS/DSSD FED);Jennifer W Reichert
                                                                                  (CENSUS/DCMD FED); Vincent T Mule Jr
                                                                                                                                         Stephanie (Federal); Boney, Virginia (Federal);
                                                                                  (CENSUS/DSSD FED); Timothy P                           Preskenis, Kevin(Federal); Gilman, Thomas
DOC_0005644               DOC_0005644         Martin, Nicole (Federal)            Olson(CENSUS/ADFO FED)                                 (Federal)                                       6/16/2020 16:50                                         Census Briefing with Secretary Ross.pdf
                                                                                            Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 39 of 172



                            Production::End
Production::Begin Bates                                        Email From                     Email To                                      Email CC                            Date                           Author                      File Name                    Privilege   Privilege Description   Redaction
                                 Bates

                                                                            Steven Dillingham (CENSUS/DEPDIR FED);
                                                                            Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                            Enrique Lamas(CENSUS/DEPDIR FED);
                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                            Christa D Jones (CENSUS/DEPDIR FED);
                                                                            Walsh,Michael (Federal); Cannon, Michael
                                                                            (Federal); James B Treat (CENSUS/DEPDIR
                                                                            FED); Michael T Thieme(CENSUS/ADDC
                                                                            FED); Steven K Smith (CENSUS/DEPDIR
                                                                            FED); Deborah Stempowski (CENSUS/ADDC
                                                                            FED);Benjamin Taylor (CENSUS/ADDC
                                                                            FED); Preston, Robert (Federal); David R Ziaya
                                                                            (CENSUS/PPSI FED); Lane,Jennifer (Federal);
                                                                            Davis, Caitlin (Federal); Michael John Sprung
                                                                            (CENSUS/DEPDIR FED); Ding, Michael
                                                                            (Federal);Cogley, Nathaniel (Federal); Blair,
                                                                            Robert (Federal); Ali Mohammad Ahmad
                                                                            (CENSUS/ADCOM FED); Burris,Meghan
                                                                            (Federal); JRockas@doc.gov (CENSUS/
                                                                            OTHER); Risko, Daniel (Federal);
                                                                            Korzeniewski, Adam (Federal);Paranzino,        Langdon, David (Federal); Bingham, Vicki;
                                                                            Anthony (Federal); Benjamin J Page             Foti, Anthony (Federal); Robin Wyvill
                                                                            (CENSUS/CFO FED); Patrick J Cantwell           (CENSUS/DEPDIR FED); Erika HBecker
                                                                            (CENSUS/DSSD FED);Jennifer W Reichert          Medina (CENSUS/ADDC FED); Olson,
                                                                            (CENSUS/DCMD FED); Vincent T Mule Jr           Stephanie (Federal); Boney, Virginia (Federal);
                                                                            (CENSUS/DSSD FED); Timothy P                   Preskenis, Kevin(Federal); Gilman, Thomas                                                      3. DOC Exec Report Slides for June 15 2020
DOC_0005645               DOC_0005660         Martin, Nicole (Federal)      Olson(CENSUS/ADFO FED)                         (Federal)                                       6/16/2020 16:50                                ver.pdf

                                                                            Steven Dillingham (CENSUS/DEPDIR FED);
                                                                            Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                            Enrique Lamas(CENSUS/DEPDIR FED);
                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                            Christa D Jones (CENSUS/DEPDIR FED);
                                                                            Walsh,Michael (Federal); Cannon, Michael
                                                                            (Federal); James B Treat (CENSUS/DEPDIR
                                                                            FED); Michael T Thieme(CENSUS/ADDC
                                                                            FED); Steven K Smith (CENSUS/DEPDIR
                                                                            FED); Deborah Stempowski (CENSUS/ADDC
                                                                            FED);Benjamin Taylor (CENSUS/ADDC
                                                                            FED); Preston, Robert (Federal); David R Ziaya
                                                                            (CENSUS/PPSI FED); Lane,Jennifer (Federal);
                                                                            Davis, Caitlin (Federal); Michael John Sprung
                                                                            (CENSUS/DEPDIR FED); Ding, Michael
                                                                            (Federal);Cogley, Nathaniel (Federal); Blair,
                                                                            Robert (Federal); Ali Mohammad Ahmad
                                                                            (CENSUS/ADCOM FED); Burris,Meghan
                                                                            (Federal); JRockas@doc.gov (CENSUS/
                                                                            OTHER); Risko, Daniel (Federal);
                                                                            Korzeniewski, Adam (Federal);Paranzino,        Langdon, David (Federal); Bingham, Vicki;
                                                                            Anthony (Federal); Benjamin J Page             Foti, Anthony (Federal); Robin Wyvill
                                                                            (CENSUS/CFO FED); Patrick J Cantwell           (CENSUS/DEPDIR FED); Erika HBecker
                                                                            (CENSUS/DSSD FED);Jennifer W Reichert          Medina (CENSUS/ADDC FED); Olson,
                                                                            (CENSUS/DCMD FED); Vincent T Mule Jr           Stephanie (Federal); Boney, Virginia (Federal);
                                                                            (CENSUS/DSSD FED); Timothy P                   Preskenis, Kevin(Federal); Gilman, Thomas                                                      Census Briefing Memo for Secretary Ross for
DOC_0005661               DOC_0005662         Martin, Nicole (Federal)      Olson(CENSUS/ADFO FED)                         (Federal)                                       6/16/2020 16:50   DeLaVara, Hunter (Federal)   2.docx
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 40 of 172



                            Production::End
Production::Begin Bates                                        Email From                           Email To                                      Email CC                            Date                             Author                    File Name                                Privilege                          Privilege Description                Redaction
                                 Bates

                                                                                  Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                  Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                  Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Christa D Jones (CENSUS/DEPDIR FED);
                                                                                  Walsh,Michael (Federal); Cannon, Michael
                                                                                  (Federal); James B Treat (CENSUS/DEPDIR
                                                                                  FED); Michael T Thieme(CENSUS/ADDC
                                                                                  FED); Steven K Smith (CENSUS/DEPDIR
                                                                                  FED); Deborah Stempowski (CENSUS/ADDC
                                                                                  FED);Benjamin Taylor (CENSUS/ADDC
                                                                                  FED); Preston, Robert (Federal); David R Ziaya
                                                                                  (CENSUS/PPSI FED); Lane,Jennifer (Federal);
                                                                                  Davis, Caitlin (Federal); Michael John Sprung
                                                                                  (CENSUS/DEPDIR FED); Ding, Michael
                                                                                  (Federal);Cogley, Nathaniel (Federal); Blair,
                                                                                  Robert (Federal); Ali Mohammad Ahmad
                                                                                  (CENSUS/ADCOM FED); Burris,Meghan
                                                                                  (Federal); JRockas@doc.gov (CENSUS/
                                                                                  OTHER); Risko, Daniel (Federal);
                                                                                  Korzeniewski, Adam (Federal);Paranzino,        Langdon, David (Federal); Bingham, Vicki;
                                                                                  Anthony (Federal); Benjamin J Page             Foti, Anthony (Federal); Robin Wyvill
                                                                                  (CENSUS/CFO FED); Patrick J Cantwell           (CENSUS/DEPDIR FED); Erika HBecker
                                                                                  (CENSUS/DSSD FED);Jennifer W Reichert          Medina (CENSUS/ADDC FED); Olson,
                                                                                  (CENSUS/DCMD FED); Vincent T Mule Jr           Stephanie (Federal); Boney, Virginia (Federal);
                                                                                  (CENSUS/DSSD FED); Timothy P                   Preskenis, Kevin(Federal); Gilman, Thomas
DOC_0005663               DOC_0005676         Martin, Nicole (Federal)            Olson(CENSUS/ADFO FED)                         (Federal)                                       6/16/2020 16:50   Christopher Denno            1. Count Imputation Procedure 2020.06.17.pdf

                                                                                  Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                  Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                  Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Christa D Jones (CENSUS/DEPDIR FED);
                                                                                  Walsh,Michael (Federal); Cannon, Michael
                                                                                  (Federal); James B Treat (CENSUS/DEPDIR
                                                                                  FED); Michael T Thieme(CENSUS/ADDC
                                                                                  FED); Steven K Smith (CENSUS/DEPDIR
                                                                                  FED); Deborah Stempowski (CENSUS/ADDC
                                                                                  FED);Benjamin Taylor (CENSUS/ADDC
                                                                                  FED); Preston, Robert (Federal); David R Ziaya
                                                                                  (CENSUS/PPSI FED); Lane,Jennifer (Federal);
                                                                                  Davis, Caitlin (Federal); Michael John Sprung
                                                                                  (CENSUS/DEPDIR FED); Ding, Michael
                                                                                  (Federal);Cogley, Nathaniel (Federal); Blair,
                                                                                  Robert (Federal); Ali Mohammad Ahmad
                                                                                  (CENSUS/ADCOM FED); Burris,Meghan
                                                                                  (Federal); JRockas@doc.gov (CENSUS/
                                                                                  OTHER); Risko, Daniel (Federal);
                                                                                  Korzeniewski, Adam (Federal);Paranzino,        Langdon, David (Federal); Bingham, Vicki;
                                                                                  Anthony (Federal); Benjamin J Page             Foti, Anthony (Federal); Robin Wyvill
                                                                                  (CENSUS/CFO FED); Patrick J Cantwell           (CENSUS/DEPDIR FED); Erika HBecker
                                                                                  (CENSUS/DSSD FED);Jennifer W Reichert          Medina (CENSUS/ADDC FED); Olson,
                                                                                  (CENSUS/DCMD FED); Vincent T Mule Jr           Stephanie (Federal); Boney, Virginia (Federal);
                                                                                  (CENSUS/DSSD FED); Timothy P                   Preskenis, Kevin(Federal); Gilman, Thomas                                                      2. Phased Restart DOC Exec Report Slides for
DOC_0005677               DOC_0005688         Martin, Nicole (Federal)            Olson(CENSUS/ADFO FED)                         (Federal)                                       6/16/2020 16:50                                J.pdf
                                                                                                                                                                                                                                                                                                                Email communication containing pre-decisional
                                                                                  Christa D Jones (CENSUS/DEPDIR FED);                                                                                                          Fw_ Please Review- Updated Working                                              deliberations regarding proposed updates to
DOC_0005689               DOC_0005703         Ron S Jarmin (CENSUS/DEPDIR FED)    Enrique Lamas (CENSUS/DEPDIR FED)                                                             6/17/2020 0:00                                  Schedule.pdf                                   Predecisional and Deliberative   Census schedule.                              Withheld in full

                                                                                                                                                                                                                                                                                                                Draft document containing pre-decisional
                                                                                  Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                                          deliberations regarding a draft public statement
DOC_0005704               DOC_0005707         Ron S Jarmin (CENSUS/DEPDIR FED)    Enrique Lamas (CENSUS/DEPDIR FED)                                                             6/17/2020 0:00     CENSUS                       2020 Census Timeline Update.docx               Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                                                                                                                                                                                                                                Email communication reflecting mental
                                                                                                                                                                                                                                Re_ Seeking information about data capture                                      processes of decisionmaker regarding proposed
DOC_0005708               DOC_0005710         James B Treat (CENSUS/DEPDIR FED)   Christa D Jones (CENSUS/DEPDIR FED)                                                           6/17/2020 0:00                                  proc___.pdf                                    Predecisional and Deliberative   Department action/decision/policy.               Redacted
                                                                                                   Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 41 of 172



                            Production::End
Production::Begin Bates                                         Email From                           Email To                                 Email CC                        Date                         Author                                    File Name                             Privilege                          Privilege Description                   Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                                 Document containing information gathered for
                                                                                                                                                                                                                                   Post Data Collecxtion Narravtive -                                            pre-decisional deliberations regarding proposed
DOC_0005711               DOC_0005715         James B Treat (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)                                                 6/17/2020 0:00    James B Treat (CENSUS/ADDC FED)          Combined.docx                                Predecisional and Deliberative   Department action/decision/policy.                Withheld in full
                                                                                                                                                                                                                                                                                                                 Document containing information gathered for
                                                                                                                                                                                                                                   Summary of the Post Data Collection                                           pre-decisional deliberations regarding proposed
DOC_0005716               DOC_0005718         James B Treat (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)                                                 6/17/2020 0:00    James B Treat (CENSUS/DEPDIR FED)        Activitie.docx                               Predecisional and Deliberative   Department action/decision/policy.                Withheld in full
                                                                                                                                                                                                                                                                                                                 Email communication reflecting information
                                                                                                                                                                                                                                                                                                                 provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                                 regarding proposed Department
DOC_0005719               DOC_0005719         Christa D Jones (CENSUS/DEPDIR FED)   Christa D Jones (CENSUS/DEPDIR FED)                                                 6/17/2020 0:00                                             Fw_ Processing high level description.pdf    Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                                                                                                                                                                                                                 Document reflecting information provided to
                                                                                                                                                                                                                               Post Collection Processing Schedule version                                       facilitate deliberative discussions regarding
DOC_0005720               DOC_0005723         Christa D Jones (CENSUS/DEPDIR FED)   Christa D Jones (CENSUS/DEPDIR FED)                                                 6/17/2020 0:00    Deborah Stempowski (CENSUS/DCMD FED) 2.docx                                           Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                                                                                                                                                                                                                                                 Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                 processes of advisor to decisionmaker regarding
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                               Re_ Seeking information about data capture                                    internal briefing materials on proposed
DOC_0005724               DOC_0005725         Christa D Jones (CENSUS/DEPDIR FED)   Korzeniewski, Adam (Federal)               James B Treat (CENSUS/DEPDIR FED)     6/17/2020 0:00                                                proc___.pdf                                  Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                                                                                                                                                                                                 Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                 advisor to decisionmaker regarding internal
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                               2020 Operaitonal Timeline v3 send +                                           briefing materials on proposed Department
DOC_0005726               DOC_0005726         Christa D Jones (CENSUS/DEPDIR FED)   Korzeniewski, Adam (Federal)               James B Treat (CENSUS/DEPDIR FED)     6/17/2020 0:00       CENSUS                                   SDO.docx                                     Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                                 Draft document reflecting mental processes of
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                             advisor to decisionmaker regarding proposed
DOC_0005727               DOC_0005730         Christa D Jones (CENSUS/DEPDIR FED)   Korzeniewski, Adam (Federal)               James B Treat (CENSUS/DEPDIR FED)     6/17/2020 0:00       CENSUS                                   2020 Operaitonal Timeline v3 send.docx       Predecisional and Deliberative   updates to Census schedule.                       Withheld in full
                                                                                                                                                                                                                                                                                                                 Document reflecting information provided to
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                      Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                       facilitate deliberative discussions regarding
DOC_0005731               DOC_0005733         Christa D Jones (CENSUS/DEPDIR FED)   Korzeniewski, Adam (Federal)               James B Treat (CENSUS/DEPDIR FED)     6/17/2020 0:00       FED)                                     CLEARED- BRIEFING TIMELINE.docx              Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full
                                                                                                                                                                                                                                                                                                                 Email communication containing pre-decisional
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                           Fw_ Please Review- Updated Working                                            deliberations regarding proposed Department
DOC_0005734               DOC_0005748         Ron S Jarmin (CENSUS/DEPDIR FED)      Enrique Lamas (CENSUS/DEPDIR FED)                                                   6/17/2020 0:00                                             Schedule.pdf                                 Predecisional and Deliberative   action/decision/policy.                           Withheld in full

                                                                                                                                                                                                                                                                                                                 Draft document containing pre-decisional
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                                         deliberations regarding a draft public statement
DOC_0005749               DOC_0005752         Ron S Jarmin (CENSUS/DEPDIR FED)      Enrique Lamas (CENSUS/DEPDIR FED)                                                   6/17/2020 0:00    CENSUS                                   2020 Census Timeline Update.docx             Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                                                                                                                                                   USCM webinar presentation - JUNE 17
DOC_0005753               DOC_0005753         Timothy Olson                         Timothy P Olson (CENSUS/ADFO FED)                                                   6/17/2020 12:37                                            2020.pdf
DOC_0005754               DOC_0005756         Timothy P Olson                       Timothy P Olson (CENSUS/ADFO FED)                                                   6/17/2020 0:00    Tim Olson                                USCM Webinar JUNE 17 2020.docx

                                                                                    Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                    FED); Christopher J Stanley (CENSUS/OCIA                                                                                                       Fwd_ USCM webinar presentation - JUNE 17
DOC_0005757               DOC_0005757         Timothy.P.Olson@census.gov            FED); Sylvia Y Doyle(CENSUS/OCIA FED)                                               6/17/2020 12:58                                            2020.pdf

                                                                                    Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                    FED); Christopher J Stanley (CENSUS/OCIA
DOC_0005758               DOC_0005760         Timothy.P.Olson@census.gov            FED); Sylvia Y Doyle(CENSUS/OCIA FED)                                               6/17/2020 12:58   Tim Olson                                USCM Webinar JUNE 17 2020.docx

                                                                                    Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                    FED); Christopher J Stanley (CENSUS/OCIA                                                                                                       Fwd_ USCM webinar presentation - JUNE 17
DOC_0005761               DOC_0005761         Timothy P Olson (CENSUS/ADFO FED)     FED); Sylvia Y Doyle(CENSUS/OCIA FED)                                               6/17/2020 12:58                                            2020.pdf
DOC_0005762               DOC_0005764                                                                                                                                                     Tim Olson                                USCM Webinar JUNE 17 2020.docx

                                                                                                                               Bina K Saafi (CENSUS/OCIA FED); Alan
                                                                                                                               Lang (CENSUS/OCIA FED); Van R lawrence
                                                                                                                               (CENSUS/OCIA FED);Christopher J Stanley
                                                                                                                               (CENSUS/OCIA FED); Megan Catherine
                                                                                    Timothy P Olson (CENSUS/ADFO FED);         Kindelan (CENSUS/FLD
                                                                                    mgray@gng.net; Michael B Hawes             FED);adavison@guidehouse.com; Dee A
                                                                                    (CENSUS/CED FED); Michael RRatcliffe       Alexander (CENSUS/OCIA FED); Kendall B                                                              Re_ Senate Comm. on Indian Affairs
DOC_0005765               DOC_0005767         Melissa K Bruce (CENSUS/OCIA FED)     (CENSUS/GEO FED)                           Johnson (CENSUS/ADCOM FED)              6/17/2020 16:32                                             Briefing.pdf
                                                                                                     Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 42 of 172



                            Production::End
Production::Begin Bates                                        Email From                              Email To                                            Email CC                            Date                         Author                                  File Name                    Privilege   Privilege Description   Redaction
                                 Bates

                                                                                                                                          Bina K Saafi (CENSUS/OCIA FED); Alan
                                                                                                                                          Lang (CENSUS/OCIA FED); Van R lawrence
                                                                                                                                          (CENSUS/OCIA FED);Christopher J Stanley
                                                                                                                                          (CENSUS/OCIA FED); Megan Catherine
                                                                                   Timothy P Olson (CENSUS/ADFO FED);                     Kindelan (CENSUS/FLD
                                                                                   mgray@gng.net; Michael B Hawes                         FED);adavison@guidehouse.com; Dee A
                                                                                   (CENSUS/CED FED); Michael RRatcliffe                   Alexander (CENSUS/OCIA FED); Kendall B                                                                  Senate Committee on Indian Affairs JUNE 18
DOC_0005768               DOC_0005792         Melissa K Bruce (CENSUS/OCIA FED)    (CENSUS/GEO FED)                                       Johnson (CENSUS/ADCOM FED)              6/17/2020 16:32           Melissa K Bruce (CENSUS/OCIA FED)     20.pptx
                                                                                                                                                                                                                                                  Fwd_ Senate Comm. on Indian Affairs Briefing
DOC_0005793               DOC_0005795         Timothy P Olson (CENSUS/ADFO FED)    Timothy Olson                                                                                         6/17/2020 18:58                                          di___.pdf
                                                                                                                                                                                                                                                  Senate Committee on Indian Affairs JUNE 18
DOC_0005796               DOC_0005820                                                                                                                                                                       Melissa K Bruce (CENSUS/OCIA FED)     20.pptx
                                                                                                                                                                                                                                                  Fw_ Senate Comm. on Indian Affairs
DOC_0005821               DOC_0005823         Timothy P Olson (CENSUS/ADFO FED)    Tim Olson                                                                                             6/17/2020 19:08                                          Briefing.pdf
                                                                                                                                                                                                                                                  Senate Committee on Indian Affairs JUNE 18
DOC_0005824               DOC_0005848         Timothy P Olson (CENSUS/ADFO FED)    Tim Olson                                                                                             6/17/2020 19:08    Melissa K Bruce (CENSUS/OCIA FED)     20.pptx
                                                                                                                                                                                                                                                  Fw_ Resend (use these)_ 6_22_ KDK's Sr.
DOC_0005849               DOC_0005851         Deborah Stempowski (CENSUS/ADDC FED) Timothy P Olson (CENSUS/ADFO FED)                                                                     6/22/2020 12:25                                          Decenni___.pdf

DOC_0005852               DOC_0005852         Deborah Stempowski (CENSUS/ADDC FED) Timothy P Olson (CENSUS/ADFO FED)                                                                     6/22/2020 12:25    Christa D Jones (CENSUS/DEPDIR FED)   0. Sr Management Agenda 2020.06.22.docx
                                                                                                                                                                                                                                                  1. Phased Restart DOC Exec Report Slides for
DOC_0005853               DOC_0005873         Deborah Stempowski (CENSUS/ADDC FED) Timothy P Olson (CENSUS/ADFO FED)                                                                     6/22/2020 12:25                                          2.pdf

DOC_0005874               DOC_0005889         Deborah Stempowski (CENSUS/ADDC FED) Timothy P Olson (CENSUS/ADFO FED)                                                                     6/22/2020 12:25                                          2. DOC Exec Report Slides for 2020.06.22.pdf
                                                                                                                                                                                                                                                  3. DOC Exec Report Slides for EO 13880 for
DOC_0005890               DOC_0005897         Deborah Stempowski (CENSUS/ADDC FED) Timothy P Olson (CENSUS/ADFO FED)                                                                     6/22/2020 12:25                                          202.pdf

DOC_0005898               DOC_0005898         Deborah Stempowski (CENSUS/ADDC FED) Timothy P Olson (CENSUS/ADFO FED)                                                                     6/22/2020 12:25    John Maron Abowd (CENSUS/ADRM FED)    4. Differential Privacy Update v2.pdf


                                                                                   Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                   Jarmin (CENSUS/DEPDIR FED); Enrique
                                                                                   Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                                                   (CENSUS/ADDC FED); Christa D Jones
                                                                                   (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                                                   Cannon, Michael (Federal); James B Treat
                                                                                   (CENSUS/DEPDIR FED); Michael T
                                                                                   Thieme(CENSUS/ADDC FED); Steven K Smith
                                                                                   (CENSUS/DEPDIR FED); Deborah Stempowski
                                                                                   (CENSUS/ADDC FED);Benjamin Taylor
                                                                                   (CENSUS/ADDC FED); Preston, Robert (Federal); David
                                                                                   R Ziaya (CENSUS/PPSI FED); Lane,Jennifer (Federal);
                                                                                   Davis, Caitlin (Federal); Michael John Sprung
                                                                                   (CENSUS/DEPDIR FED); Ding, Michael                     Langdon, David (Federal); Bingham, Vicki;
                                                                                   (Federal);Cogley, Nathaniel (Federal); Blair, Robert   Foti, Anthony (Federal); Robin Wyvill
                                                                                   (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM            (CENSUS/DEPDIR FED); Erika HBecker
                                                                                   FED); Burris,Meghan (Federal); JRockas@doc.gov         Medina (CENSUS/ADDC FED); Olson,
                                                                                   (CENSUS/ OTHER); Risko, Daniel (Federal);
                                                                                   Korzeniewski, Adam (Federal);Paranzino, Anthony
                                                                                                                                          Stephanie (Federal); Boney, Virginia (Federal);
                                                                                   (Federal); Benjamin J Page (CENSUS/CFO FED);           Preskenis, Kevin(Federal); Gilman, Thomas
DOC_0005899               DOC_0005899         Martin, Nicole (Federal)             Timothy P Olson (CENSUS/ADFO FED)                      (Federal)                                       6/22/2020 12:26                                         Senior Management Decennial Committee.pdf
                                                                                            Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 43 of 172



                            Production::End
Production::Begin Bates                                        Email From                     Email To                                      Email CC                            Date                         Author                                 File Name                     Privilege   Privilege Description   Redaction
                                 Bates

                                                                            Steven Dillingham (CENSUS/DEPDIR FED);
                                                                            Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                            Enrique Lamas(CENSUS/DEPDIR FED);
                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                            Christa D Jones (CENSUS/DEPDIR FED);
                                                                            Walsh,Michael (Federal); Cannon, Michael
                                                                            (Federal); James B Treat (CENSUS/DEPDIR
                                                                            FED); Michael T Thieme(CENSUS/ADDC
                                                                            FED); Steven K Smith (CENSUS/DEPDIR
                                                                            FED); Deborah Stempowski (CENSUS/ADDC
                                                                            FED);Benjamin Taylor (CENSUS/ADDC
                                                                            FED); Preston, Robert (Federal); David R Ziaya
                                                                            (CENSUS/PPSI FED); Lane,Jennifer (Federal);
                                                                            Davis, Caitlin (Federal); Michael John Sprung
                                                                            (CENSUS/DEPDIR FED); Ding, Michael
                                                                            (Federal);Cogley, Nathaniel (Federal); Blair,
                                                                            Robert (Federal); Ali Mohammad Ahmad
                                                                            (CENSUS/ADCOM FED); Burris,Meghan              Langdon, David (Federal); Bingham, Vicki;
                                                                            (Federal); JRockas@doc.gov (CENSUS/            Foti, Anthony (Federal); Robin Wyvill
                                                                            OTHER); Risko, Daniel (Federal);               (CENSUS/DEPDIR FED); Erika HBecker
                                                                            Korzeniewski, Adam (Federal);Paranzino,        Medina (CENSUS/ADDC FED); Olson,
                                                                            Anthony (Federal); Benjamin J Page             Stephanie (Federal); Boney, Virginia (Federal);
                                                                            (CENSUS/CFO FED); Timothy P Olson              Preskenis, Kevin(Federal); Gilman, Thomas
DOC_0005900               DOC_0005900         Martin, Nicole (Federal)      (CENSUS/ADFO FED)                              (Federal)                                       6/22/2020 12:26   Christa D Jones (CENSUS/DEPDIR FED)   0. Sr Management Agenda 2020.06.22.docx


                                                                            Steven Dillingham (CENSUS/DEPDIR FED);
                                                                            Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                            Enrique Lamas(CENSUS/DEPDIR FED);
                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                            Christa D Jones (CENSUS/DEPDIR FED);
                                                                            Walsh,Michael (Federal); Cannon, Michael
                                                                            (Federal); James B Treat (CENSUS/DEPDIR
                                                                            FED); Michael T Thieme(CENSUS/ADDC
                                                                            FED); Steven K Smith (CENSUS/DEPDIR
                                                                            FED); Deborah Stempowski (CENSUS/ADDC
                                                                            FED);Benjamin Taylor (CENSUS/ADDC
                                                                            FED); Preston, Robert (Federal); David R Ziaya
                                                                            (CENSUS/PPSI FED); Lane,Jennifer (Federal);
                                                                            Davis, Caitlin (Federal); Michael John Sprung
                                                                            (CENSUS/DEPDIR FED); Ding, Michael
                                                                            (Federal);Cogley, Nathaniel (Federal); Blair,
                                                                            Robert (Federal); Ali Mohammad Ahmad
                                                                            (CENSUS/ADCOM FED); Burris,Meghan              Langdon, David (Federal); Bingham, Vicki;
                                                                            (Federal); JRockas@doc.gov (CENSUS/            Foti, Anthony (Federal); Robin Wyvill
                                                                            OTHER); Risko, Daniel (Federal);               (CENSUS/DEPDIR FED); Erika HBecker
                                                                            Korzeniewski, Adam (Federal);Paranzino,        Medina (CENSUS/ADDC FED); Olson,
                                                                            Anthony (Federal); Benjamin J Page             Stephanie (Federal); Boney, Virginia (Federal);
                                                                            (CENSUS/CFO FED); Timothy P Olson              Preskenis, Kevin(Federal); Gilman, Thomas                                                               1. Phased Restart DOC Exec Report Slides for
DOC_0005901               DOC_0005921         Martin, Nicole (Federal)      (CENSUS/ADFO FED)                              (Federal)                                       6/22/2020 12:26                                         2.pdf
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 44 of 172



                            Production::End
Production::Begin Bates                                        Email From                             Email To                                            Email CC                            Date                         Author                                 File Name                     Privilege   Privilege Description   Redaction
                                 Bates

                                                                                  Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                  Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                  Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Christa D Jones (CENSUS/DEPDIR FED);
                                                                                  Walsh,Michael (Federal); Cannon, Michael
                                                                                  (Federal); James B Treat (CENSUS/DEPDIR
                                                                                  FED); Michael T Thieme(CENSUS/ADDC
                                                                                  FED); Steven K Smith (CENSUS/DEPDIR
                                                                                  FED); Deborah Stempowski (CENSUS/ADDC
                                                                                  FED);Benjamin Taylor (CENSUS/ADDC
                                                                                  FED); Preston, Robert (Federal); David R Ziaya
                                                                                  (CENSUS/PPSI FED); Lane,Jennifer (Federal);
                                                                                  Davis, Caitlin (Federal); Michael John Sprung
                                                                                  (CENSUS/DEPDIR FED); Ding, Michael
                                                                                  (Federal);Cogley, Nathaniel (Federal); Blair,
                                                                                  Robert (Federal); Ali Mohammad Ahmad
                                                                                  (CENSUS/ADCOM FED); Burris,Meghan              Langdon, David (Federal); Bingham, Vicki;
                                                                                  (Federal); JRockas@doc.gov (CENSUS/            Foti, Anthony (Federal); Robin Wyvill
                                                                                  OTHER); Risko, Daniel (Federal);               (CENSUS/DEPDIR FED); Erika HBecker
                                                                                  Korzeniewski, Adam (Federal);Paranzino,        Medina (CENSUS/ADDC FED); Olson,
                                                                                  Anthony (Federal); Benjamin J Page             Stephanie (Federal); Boney, Virginia (Federal);
                                                                                  (CENSUS/CFO FED); Timothy P Olson              Preskenis, Kevin(Federal); Gilman, Thomas
DOC_0005922               DOC_0005937         Martin, Nicole (Federal)            (CENSUS/ADFO FED)                              (Federal)                                       6/22/2020 12:26                                                 2. DOC Exec Report Slides for 2020.06.22.pdf


                                                                                  Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                  Jarmin (CENSUS/DEPDIR FED); Enrique
                                                                                  Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                                                  (CENSUS/ADDC FED); Christa D Jones
                                                                                  (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                                                  Cannon, Michael (Federal); James B Treat
                                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                                  Thieme(CENSUS/ADDC FED); Steven K Smith
                                                                                  (CENSUS/DEPDIR FED); Deborah Stempowski
                                                                                  (CENSUS/ADDC FED);Benjamin Taylor
                                                                                  (CENSUS/ADDC FED); Preston, Robert (Federal); David
                                                                                  R Ziaya (CENSUS/PPSI FED); Lane,Jennifer (Federal);
                                                                                  Davis, Caitlin (Federal); Michael John Sprung
                                                                                  (CENSUS/DEPDIR FED); Ding, Michael                     Langdon, David (Federal); Bingham, Vicki;
                                                                                  (Federal);Cogley, Nathaniel (Federal); Blair, Robert   Foti, Anthony (Federal); Robin Wyvill
                                                                                  (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM            (CENSUS/DEPDIR FED); Erika HBecker
                                                                                  FED); Burris,Meghan (Federal); JRockas@doc.gov         Medina (CENSUS/ADDC FED); Olson,
                                                                                  (CENSUS/ OTHER); Risko, Daniel (Federal);
                                                                                  Korzeniewski, Adam (Federal);Paranzino, Anthony
                                                                                                                                         Stephanie (Federal); Boney, Virginia (Federal);
                                                                                  (Federal); Benjamin J Page (CENSUS/CFO FED);           Preskenis, Kevin(Federal); Gilman, Thomas                                                               3. DOC Exec Report Slides for EO 13880 for
DOC_0005938               DOC_0005945         Martin, Nicole (Federal)            Timothy P Olson (CENSUS/ADFO FED)                      (Federal)                                       6/22/2020 12:26                                         202.pdf


                                                                                  Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                  Jarmin (CENSUS/DEPDIR FED); Enrique
                                                                                  Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                                                  (CENSUS/ADDC FED); Christa D Jones
                                                                                  (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                                                  Cannon, Michael (Federal); James B Treat
                                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                                  Thieme(CENSUS/ADDC FED); Steven K Smith
                                                                                  (CENSUS/DEPDIR FED); Deborah Stempowski
                                                                                  (CENSUS/ADDC FED);Benjamin Taylor
                                                                                  (CENSUS/ADDC FED); Preston, Robert (Federal); David
                                                                                  R Ziaya (CENSUS/PPSI FED); Lane,Jennifer (Federal);
                                                                                  Davis, Caitlin (Federal); Michael John Sprung
                                                                                  (CENSUS/DEPDIR FED); Ding, Michael                     Langdon, David (Federal); Bingham, Vicki;
                                                                                  (Federal);Cogley, Nathaniel (Federal); Blair, Robert   Foti, Anthony (Federal); Robin Wyvill
                                                                                  (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM            (CENSUS/DEPDIR FED); Erika HBecker
                                                                                  FED); Burris,Meghan (Federal); JRockas@doc.gov         Medina (CENSUS/ADDC FED); Olson,
                                                                                  (CENSUS/ OTHER); Risko, Daniel (Federal);
                                                                                  Korzeniewski, Adam (Federal);Paranzino, Anthony
                                                                                                                                         Stephanie (Federal); Boney, Virginia (Federal);
                                                                                  (Federal); Benjamin J Page (CENSUS/CFO FED);           Preskenis, Kevin(Federal); Gilman, Thomas
DOC_0005946               DOC_0005946         Martin, Nicole (Federal)            Timothy P Olson (CENSUS/ADFO FED)                      (Federal)                                       6/22/2020 12:26   John Maron Abowd (CENSUS/ADRM FED)    4. Differential Privacy Update v2.pdf
                                                                                                                                                                                                                                                 Fw_ Resend (use these)_ 6_22_ KDK's Sr.
DOC_0005947               DOC_0005949         Timothy P Olson (CENSUS/ADFO FED)   Tim Olson                                                                                             6/22/2020 12:28                                          Decenni___.pdf
DOC_0005950               DOC_0005950         Timothy P Olson (CENSUS/ADFO FED)   Tim Olson                                                                                             6/22/2020 0:00     Christa D Jones (CENSUS/DEPDIR FED)   0. Sr Management Agenda 2020.06.22.docx
                                                                                                                                                                                                                                                 1. Phased Restart DOC Exec Report Slides for
DOC_0005951               DOC_0005971         Timothy P Olson (CENSUS/ADFO FED)   Tim Olson                                                                                             6/22/2020 12:28                                          2.pdf
                                                                                                        Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 45 of 172



                            Production::End
Production::Begin Bates                                     Email From                                  Email To                                  Email CC                         Date                         Author                                     File Name                               Privilege                           Privilege Description                  Redaction
                                 Bates

DOC_0005972               DOC_0005987         Timothy P Olson (CENSUS/ADFO FED)         Tim Olson                                                                            6/22/2020 12:28                                             2. DOC Exec Report Slides for 2020.06.22.pdf
                                                                                                                                                                                                                                         3. DOC Exec Report Slides for EO 13880 for
DOC_0005988               DOC_0005995         Timothy P Olson (CENSUS/ADFO FED)         Tim Olson                                                                            6/22/2020 12:28                                             202.pdf

DOC_0005996               DOC_0005996         Timothy P Olson (CENSUS/ADFO FED)         Tim Olson                                                                            6/22/2020 12:28   John Maron Abowd (CENSUS/ADRM FED)        4. Differential Privacy Update v2.pdf


                                                                                                                                                                                                                                                                                                                         Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                                         deliberations regarding internal briefing materials
DOC_0005997               DOC_0005998         Albert E Fontenot (CENSUS/ADDC FED)       Timothy P Olson (CENSUS/ADFO FED)                                                    6/24/2020 15:22                                             Friday Briefing notes - .pdf                   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                                                                         Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                         processes of advisor to decisionmaker regarding
DOC_0005999               DOC_0006000         Timothy.P.Olson@census.gov                Albert E Fontenot (CENSUS/ADDC FED)                                                  6/24/2020 15:56                                             Re_ Friday Briefing notes - .pdf               Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                                                                                                                                                                                                                         Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                         processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                                                         internal briefing materials on proposed
DOC_0006001               DOC_0006002         Timothy P Olson (CENSUS/ADFO FED)         Albert E Fontenot (CENSUS/ADDC FED)                                                  6/24/2020 15:56                                             Re_ Friday Briefing notes - .pdf               Predecisional and Deliberative   Department action/decision/policy.              Redacted

                                                                                                                                                                                                                                                                                                                         Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                         processes of advisor to decisionmaker regarding
DOC_0006003               DOC_0006004         Timothy.P.Olson@census.gov                Timothy Olson                                                                        6/24/2020 15:57                                             Fwd_ Friday Briefing notes - .pdf              Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                                                                                                                                                                                                                         Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                         processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                                                         internal briefing materials on proposed
DOC_0006005               DOC_0006006         Timothy P Olson (CENSUS/ADFO FED)         Timothy Olson                                                                        6/24/2020 15:57                                             Fwd_ Friday Briefing notes - .pdf              Predecisional and Deliberative   Department action/decision/policy.              Redacted
                                                                                        Benjamin J Page (CENSUS/CFO FED); Ron S                                                                                                                                                                                          Email communication containing pre-decisional
                                                                                        Jarmin (CENSUS/DEPDIR FED); Christa D                                                                                                                                                                                            deliberations regarding proposed Department
DOC_0006007               DOC_0006012         Christopher J Stanley (CENSUS/OCIA FED)   Jones (CENSUS/DEPDIRFED)                                                             6/26/2020 0:00                                              requested rewrite of contingency memo.pdf      Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                                                                                                                                                                                                                                                         Draft document containing information gathered
                                                                                                                                                                                                                                         20-070252 dec memo Sec Controlled Conting.                                      for pre-decisional deliberations regarding
DOC_0006013               DOC_0006016                                                                                                                                                          Benjamin J Page (CENSUS/CFO FED)          M.docx                                     Predecisional and Deliberative       proposed Department action/decision/policy.     Withheld in full
                                                                                        Benjamin J Page (CENSUS/CFO FED); Ron S                                                                                                                                                                                          Email communication containing pre-decisional
                                                                                        Jarmin (CENSUS/DEPDIR FED); Christa D                                                                                                                                                                                            deliberations regarding proposed Department
DOC_0006017               DOC_0006022         Christopher J Stanley (CENSUS/OCIA FED)   Jones (CENSUS/DEPDIRFED)                                                             6/26/2020 0:00                                              requested rewrite of contingency memo2.pdf     Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                        Benjamin J Page (CENSUS/CFO FED); Ron S                                                                                                                                                                                          Document containing pre-decisional deliberation
                                                                                        Jarmin (CENSUS/DEPDIR FED); Christa D                                                                                                            20-070252 dec memo Sec Controlled Conting.                                      regarding proposed Department
DOC_0006023               DOC_0006026         Christopher J Stanley (CENSUS/OCIA FED)   Jones (CENSUS/DEPDIRFED)                                                             6/26/2020 0:00    Benjamin J Page (CENSUS/CFO FED)          M.docx                                     Predecisional and Deliberative       action/decision/policy.                         Withheld in full
                                                                                                                                  Kristina R Barrett (CENSUS/PIO FED); Naomi
                                                                                        Timothy P Olson (CENSUS/ADFO FED);        C Evangelista (CENSUS/PIO FED); Christine
DOC_0006027               DOC_0006027         Virginia Hyer (CENSUS/PIO FED)            James T Christy (CENSUS/LA FED)           E Taylor (CENSUS/PIOFED)                   6/29/2020 9:52                                              Re_ SHORT FUSE_ NRFU Soft Launch.pdf
                                                                                                                                                                                                                                                                                                                         Draft document reflecting mental processes of
                                                                                                                                  Kristina R Barrett (CENSUS/PIO FED); Naomi                                                                                                                                             advisor to decisionmaker regarding a draft public
                                                                                        Timothy P Olson (CENSUS/ADFO FED);        C Evangelista (CENSUS/PIO FED); Christine                                                                                                                                              statement on proposed Department
DOC_0006028               DOC_0006029         Virginia Hyer (CENSUS/PIO FED)            James T Christy (CENSUS/LA FED)           E Taylor (CENSUS/PIOFED)                   6/29/2020 9:52    Michael Paul Friedrich (CENSUS/PIO CTR)   CB20-CNXX NRFU operation begins_v8.docx Predecisional and Deliberative          action/decision/policy.                           Withheld in full
DOC_0006030               DOC_0006031         Melissa K Bruce (CENSUS/OCIA FED)         Timothy P Olson (CENSUS/ADFO FED)         Dee A Alexander (CENSUS/OCIA FED)          6/29/2020 16:54                                             Re_ Briefing .pdf
DOC_0006032               DOC_0006048         Melissa K Bruce (CENSUS/OCIA FED)         Timothy P Olson (CENSUS/ADFO FED)         Dee A Alexander (CENSUS/OCIA FED)          6/29/2020 16:54   Melissa K Bruce (CENSUS/OCIA FED)         Congressional Briefing_July 2020.pptx
                                                                                                                                                                                                                                                                                                                         Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                         processes of advisor to decisionmaker regarding
                                                                                        Melissa K Bruce (CENSUS/OCIA FED); Dee                                                                                                                                                                                           a draft presentation on proposed Department
DOC_0006049               DOC_0006050         Timothy P Olson (CENSUS/ADFO FED)         A Alexander (CENSUS/OCIA FED)                                                        6/29/2020 17:05                                             Fw_ Briefing (1).pdf                           Predecisional and Deliberative   action/decision/policy.                         Redacted
DOC_0006051               DOC_0006067                                                                                                                                                          Melissa K Bruce (CENSUS/OCIA FED)         Congressional Briefing_July 2020.pptx
                                                                                                                                  Kristina R Barrett (CENSUS/PIO FED); Naomi
                                                                                                                                  C Evangelista (CENSUS/PIO FED); Christine
                                                                                        Timothy P Olson (CENSUS/ADFO FED);        E Taylor (CENSUS/PIOFED); Michael C Cook
DOC_0006068               DOC_0006068         Virginia Hyer (CENSUS/PIO FED)            James T Christy (CENSUS/LA FED)           (CENSUS/PIO FED)                           6/30/2020 14:56                                             Re_ SHORT FUSE_ NRFU Soft Launch(1).pdf

                                                                                                                                  Kristina R Barrett (CENSUS/PIO FED); Naomi                                                                                                                                             Draft document reflecting information provided
                                                                                                                                  C Evangelista (CENSUS/PIO FED); Christine                                                                                                                                              to facilitate deliberative discussions regarding a
                                                                                        Timothy P Olson (CENSUS/ADFO FED);        E Taylor (CENSUS/PIOFED); Michael C Cook                                                                                                                                               draft public statement on proposed Department
DOC_0006069               DOC_0006070         Virginia Hyer (CENSUS/PIO FED)            James T Christy (CENSUS/LA FED)           (CENSUS/PIO FED)                           6/30/2020 14:56   Michael Paul Friedrich (CENSUS/PIO CTR)   CB20-CNXX NRFU operation begins_v8.docx Predecisional and Deliberative          action/decision/policy.                            Withheld in full
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 46 of 172



                            Production::End
Production::Begin Bates                                      Email From                               Email To                                 Email CC                         Date                         Author                                    File Name                             Privilege                           Privilege Description                   Redaction
                                 Bates
                                                                                                                               Kristina R Barrett (CENSUS/PIO FED); Naomi                                                                                                                                          Email communication reflecting mental
                                                                                                                               C Evangelista (CENSUS/PIO FED); Christine                                                                                                                                           processes of advisor to decisionmaker regarding
                                                                                     Virginia Hyer (CENSUS/PIO FED); James T   E Taylor (CENSUS/PIOFED); Michael C Cook                                                                                                                                            draft talking points on proposed Department
DOC_0006071               DOC_0006072         Timothy P Olson (CENSUS/ADFO FED)      Christy (CENSUS/LA FED)                   (CENSUS/PIO FED)                           6/30/2020 15:11                                             Re_ SHORT FUSE_ NRFU Soft Launch.pdf        Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                               Kristina R Barrett (CENSUS/PIO FED); Naomi                                                                                                                                          Draft document reflecting information provided
                                                                                                                               C Evangelista (CENSUS/PIO FED); Christine                                                                                                                                           to facilitate deliberative discussions regarding
                                                                                     Virginia Hyer (CENSUS/PIO FED); James T   E Taylor (CENSUS/PIOFED); Michael C Cook                                                                                                                                            draft talking points on proposed Department
DOC_0006073               DOC_0006074         Timothy P Olson (CENSUS/ADFO FED)      Christy (CENSUS/LA FED)                   (CENSUS/PIO FED)                           6/30/2020 15:11   Michael Paul Friedrich (CENSUS/PIO CTR)   CB20-CNXX NRFU operation begins_v9.docx Predecisional and Deliberative       action/decision/policy.                           Withheld in full
                                                                                                                               Kristina R Barrett (CENSUS/PIO FED); Naomi                                                                                                                                          Email communication reflecting mental
                                                                                                                               C Evangelista (CENSUS/PIO FED); Christine                                                                                                                                           processes of advisor to decisionmaker regarding
                                                                                     Timothy P Olson (CENSUS/ADFO FED);        E Taylor (CENSUS/PIOFED); Michael C Cook                                                                                                                                            a draft public statement on proposed Department
DOC_0006075               DOC_0006076         James T Christy (CENSUS/LA FED)        Virginia Hyer (CENSUS/PIO FED)            (CENSUS/PIO FED)                           6/30/2020 15:18                                             Re_ SHORT FUSE_ NRFU Soft Launch(2).pdf Predecisional and Deliberative       action/decision/policy.                           Redacted
                                                                                                                               Kristina R Barrett (CENSUS/PIO FED); Naomi                                                                                                                                          Draft document reflecting mental processes of
                                                                                                                               C Evangelista (CENSUS/PIO FED); Christine                                                                                                                                           advisor to decisionmaker regarding a draft public
                                                                                     Timothy P Olson (CENSUS/ADFO FED);        E Taylor (CENSUS/PIOFED); Michael C Cook                                                               CB20-CNXX NRFU operation begins_v8                                           statement on proposed Department
DOC_0006077               DOC_0006078         James T Christy (CENSUS/LA FED)        Virginia Hyer (CENSUS/PIO FED)            (CENSUS/PIO FED)                           6/30/2020 15:18   Michael Paul Friedrich (CENSUS/PIO CTR)   jc.docx                                     Predecisional and Deliberative   action/decision/policy.                           Withheld in full
DOC_0006079               DOC_0006080         Timothy P Olson (CENSUS/ADFO FED)      Timothy Olson                                                                        7/1/2020 9:55                                               Fw_ Briefing .pdf
DOC_0006081               DOC_0006097                                                                                                                                                       Melissa K Bruce (CENSUS/OCIA FED)         Congressional Briefing_July 2020.pptx
                                                                                     Dee A Alexander (CENSUS/OCIA FED);
                                                                                     Timothy P Olson (CENSUS/ADFO FED);
                                                                                     Christopher J Stanley(CENSUS/OCIA FED);
                                                                                     mgray@gng.net; Jessica A Imotichey
                                                                                     (CENSUS/LA FED); Bina K Saafi
                                                                                     (CENSUS/OCIA FED);Alan Lang               Guillermo Gonzalez (CENSUS/LA FED); Mark
DOC_0006098               DOC_0006098         Melissa K Bruce (CENSUS/OCIA FED)      (CENSUS/OCIA FED)                         G Dorsey (CENSUS/ADCOM FED)              7/1/2020 11:12                                                Re_ Huffman Briefing_ 2020 Updates.pdf
                                                                                     Dee A Alexander (CENSUS/OCIA FED);
                                                                                     Timothy P Olson (CENSUS/ADFO FED);
                                                                                     Christopher J Stanley(CENSUS/OCIA FED);
                                                                                     mgray@gng.net; Jessica A Imotichey
                                                                                     (CENSUS/LA FED); Bina K Saafi
                                                                                     (CENSUS/OCIA FED);Alan Lang               Guillermo Gonzalez (CENSUS/LA FED); Mark                                                               Congressional Northern California Tribal
DOC_0006099               DOC_0006114         Melissa K Bruce (CENSUS/OCIA FED)      (CENSUS/OCIA FED)                         G Dorsey (CENSUS/ADCOM FED)              7/1/2020 11:12      Melissa K Bruce (CENSUS/OCIA FED)         Brie.pptx
                                                                                                                                                                                                                                                                                                                   Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                                   deliberations regarding proposed Department
DOC_0006115               DOC_0006116         Jennifer M Ortman (CENSUS/ACSO FED)    2020 Data Quality EGG List                                                           7/2/2020 0:00                                               Update + Reminder for Data Quality EGG.pdf Predecisional and Deliberative    action/decision/policy.                       Withheld in full
                                                                                                                                                                                                                                                                                                                   Draft document containing pre-decisional
                                                                                                                                                                                                                                      2020 Census Data Quality Documentation                                       deliberations regarding a draft report on
DOC_0006117               DOC_0006122         Jennifer M Ortman (CENSUS/ACSO FED)    2020 Data Quality EGG List                                                           7/2/2020 0:00     Maryann M Chapin (CENSUS/ADDC FED)        Outlin.docx                                 Predecisional and Deliberative   proposed Department action/decision/policy.   Withheld in full
                                                                                     Timothy P Olson (CENSUS/ADFO FED);
                                                                                     Everett G Whiteley (CENSUS/BUD FED);
                                                                                     Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                                                                                           Email communication reflecting information
                                                                                     James T Christy (CENSUS/LA FED);                                                                                                                                                                                              provided to facilitate deliberative discussions
                                                                                     Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                                                             regarding draft correspondence communicating
DOC_0006123               DOC_0006127         Kathleen M Styles (CENSUS/ADDC FED)    Christopher JStanley (CENSUS/OCIA FED)                                               7/2/2020 14:20                                              Re_ Readout From Call Today.pdf             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                     Timothy P Olson (CENSUS/ADFO FED);
                                                                                     Everett G Whiteley (CENSUS/BUD FED);
                                                                                     Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                                                                                           Draft document reflecting information provided
                                                                                     James T Christy (CENSUS/LA FED);                                                                                                                                                                                              to facilitate deliberative discussions regarding
                                                                                     Benjamin J Page (CENSUS/CFO FED);                                                                                                                MQA Letter to Appropriators - Decennial                                      draft correspondence communicating proposed
DOC_0006128               DOC_0006129         Kathleen M Styles (CENSUS/ADDC FED)    Christopher JStanley (CENSUS/OCIA FED)                                               7/2/2020 14:20    toya.a.hawkins-digby@census.gov           Appro.docx                                  Predecisional and Deliberative   Department action/decision/policy.                 Withheld in full
                                                                                                                                                                                                                                                                                                                   Email communication reflecting legal analysis
                                              BOC Correspondence Quality Assurance                                             BOC Correspondence Quality Assurance                                                                   CQAS-10386 -- MQA letter to Senators                                         regarding proposed Department
DOC_0006130               DOC_0006130         (CENSUS)                               Christa D Jones (CENSUS/DEPDIR FED)       (CENSUS)                                   7/6/2020 0:00                                               EXPEDITE.pdf                                Attorney-Client Privilege        action/decision/policy.                            Redacted
                                                                                                                                                                                                                                                                                                                   Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                   advisor to decisionmaker regarding draft
                                              BOC Correspondence Quality Assurance                                             BOC Correspondence Quality Assurance                                                                                                                                                correspondence communicating proposed
DOC_0006131               DOC_0006133         (CENSUS)                               Christa D Jones (CENSUS/DEPDIR FED)       (CENSUS)                                   7/6/2020 0:00     toya.a.hawkins-digby@census.gov           CQAS-10386.docx                             Predecisional and Deliberative   Department action/decision/policy.                 Withheld in full
                                                                                                                                                                                                                                                                                                                   Document reflecting information provided to
                                              BOC Correspondence Quality Assurance                                             BOC Correspondence Quality Assurance                                                                                                                                                facilitate deliberative discussions regarding
DOC_0006134               DOC_0006139         (CENSUS)                               Christa D Jones (CENSUS/DEPDIR FED)       (CENSUS)                                   7/6/2020 0:00                                               CQAS-10386incoming.pdf                      Predecisional and Deliberative   proposed Department action/decision/policy.        Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 47 of 172



                            Production::End
Production::Begin Bates                                      Email From                           Email To                               Email CC                       Date                        Author                                File Name                               Privilege                          Privilege Description                 Redaction
                                 Bates

                                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                                                                                                                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                                                         BOC Correspondence Quality Assurance                                                                                                                                           draft correspondence communicating proposed
DOC_0006140               DOC_0006140         Kathy Miller                         Timothy P Olson (CENSUS/ADFO FED)     (CENSUS                                  7/6/2020 10:16                                         For Concurrence, CQAS-10386.pdf               Predecisional and Deliberative   Department action/decision/policy.              Redacted
                                                                                                                                                                                                                                                                                                        Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                        advisor to decisionmaker regarding draft
                                                                                                                         BOC Correspondence Quality Assurance                                                                                                                                           correspondence communicating proposed
DOC_0006141               DOC_0006143         Kathy Miller                         Timothy P Olson (CENSUS/ADFO FED)     (CENSUS                                  7/6/2020 10:16   toya.a.hawkins-digby@census.gov       CQAS-10386.docx                               Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                                                                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                                                                                                                                                                                                                                        deliberations regarding draft correspondence
                                                                                                                         BOC Correspondence Quality Assurance                                                                                                                                           communicating proposed Department
DOC_0006144               DOC_0006149         Kathy Miller                         Timothy P Olson (CENSUS/ADFO FED)     (CENSUS                                  7/6/2020 10:16                                         CQAS-10386incoming.pdf                        Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                         Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                         Deborah Stempowski (CENSUS/ADDC
                                                                                                                         FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                                            Final Materials for Tomorrow's Meeting with
DOC_0006150               DOC_0006150         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00                                          the___.pdf
                                                                                                                         Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                         Deborah Stempowski (CENSUS/ADDC
                                                                                                                         FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC
DOC_0006151               DOC_0006151         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00    Christa D Jones (CENSUS/DEPDIR FED)   0. Sr Management Agenda 2020.07.08.docx
                                                                                                                         Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                         Deborah Stempowski (CENSUS/ADDC
                                                                                                                         FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                                            2.a. SMDC Differential Privacy Slides
DOC_0006152               DOC_0006166         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00    John Maron Abowd (CENSUS/ADRM FED)    2020.07_.pdf
                                                                                                                         Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                         Deborah Stempowski (CENSUS/ADDC
                                                                                                                         FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                                            2.b. 2020 Census
DOC_0006167               DOC_0006182         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00                                          Secretary_Briefing_Redistrict.pdf
                                                                                                                         Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                         Deborah Stempowski (CENSUS/ADDC
                                                                                                                         FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                                            4. 2020 Census Phased Restart DOC Exec
DOC_0006183               DOC_0006199         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00                                          Report .pdf
                                                                                                                         Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                         Deborah Stempowski (CENSUS/ADDC
                                                                                                                         FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                                            5. 2020 Census DOC Exec Report Slides for
DOC_0006200               DOC_0006214         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00                                          2020.pdf
                                                                                                     Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 48 of 172



                            Production::End
Production::Begin Bates                                     Email From                               Email To                                Email CC                     Date                           Author                              File Name                               Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                                                           Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC
                                                                                                                           FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC     Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                                            Final Materials for Tomorrow's Meeting with
DOC_0006215               DOC_0006215         FED)                                   Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00                                          the__.2.pdf
                                                                                                                           Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC
                                                                                                                           FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC     Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC
DOC_0006216               DOC_0006216         FED)                                   Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00    Christa D Jones (CENSUS/DEPDIR FED)   0. Sr Management Agenda 2020.07.08.docx
                                                                                                                           Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC
                                                                                                                           FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC     Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                                            2.a. SMDC Differential Privacy Slides
DOC_0006217               DOC_0006231         FED)                                   Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00    John Maron Abowd (CENSUS/ADRM FED)    2020.07_.pdf
                                                                                                                           Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC
                                                                                                                           FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC     Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                                            2.b. 2020 Census
DOC_0006232               DOC_0006247         FED)                                   Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00                                          Secretary_Briefing_Redistrict.pdf
                                                                                                                           Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC
                                                                                                                           FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC     Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                                            4. 2020 Census Phased Restart DOC Exec
DOC_0006248               DOC_0006264         FED)                                   Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00                                          Report .pdf
                                                                                                                           Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC
                                                                                                                           FED);Michael T Thieme (CENSUS/ADDC
                                              Erika H Becker Medina (CENSUS/ADDC     Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                                            5. 2020 Census DOC Exec Report Slides for
DOC_0006265               DOC_0006279         FED)                                   Christa D Jones (CENSUS/DEPDIR FED)   FED)                                     7/7/2020 0:00                                          2020.pdf
                                              Megan Catherine Kindelan (CENSUS/FLD                                                                                                                                         Re_ Talking Points for the Operational Press
DOC_0006280               DOC_0006281         FED)                                   Timothy P Olson (CENSUS/ADFO FED)     Lisa J Cochrane (CENSUS/PIO FED)         7/7/2020 15:15                                         Br___.pdf
                                              Megan Catherine Kindelan (CENSUS/FLD
DOC_0006282               DOC_0006297         FED)                                   Timothy P Olson (CENSUS/ADFO FED)     Lisa J Cochrane (CENSUS/PIO FED)         7/7/2020 15:15   Christopher Denno                     Operational Press Briefing Material 7.8.20.pdf
                                                                                                                                                                                                                           Fwd_ Talking Points for the Operational Press
DOC_0006298               DOC_0006299         Timothy P Olson (CENSUS/ADFO FED)      Timothy Olson                                                                  7/7/2020 15:20                                         B___.pdf
                                                                                                                                                                                                                                                                                                           Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                                           advisor to decisionmaker regarding a draft
                                                                                                                                                                                                                                                                                                           presentation on proposed Department
DOC_0006300               DOC_0006315         Timothy P Olson (CENSUS/ADFO FED)      Timothy Olson                                                                  7/7/2020 15:20   Christopher Denno                     Operational Press Briefing Material 7.8.20.pdf Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                                                                                                                           Fwd_ Talking Points for the Operational Press
DOC_0006316               DOC_0006317         Timothy.P.Olson@census.gov             Timothy Olson                                                                  7/7/2020 15:20                                         B___.pdf

DOC_0006318               DOC_0006333         Timothy.P.Olson@census.gov             Timothy Olson                                                                  7/7/2020 15:20   Christopher Denno                     Operational Press Briefing Material 7.8.20.pdf
                                                                                           Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 49 of 172



                            Production::End
Production::Begin Bates                                        Email From                      Email To                                       Email CC                        Date      Author                   File Name                   Privilege   Privilege Description   Redaction
                                 Bates                                                   y (                      );    ,
                                                                            Meghan (Federal); Risko, Daniel (Federal);
                                                                            Benjamin J Page(CENSUS/CFO FED);
                                                                            Deborah Stempowski (CENSUS/ADDC FED);
                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                            Ding,Michael (Federal); Timothy P Olson
                                                                            (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali
                                                                            MohammadAhmad (CENSUS/ADCOM FED);
                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                            Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael
                                                                            (Federal); Paranzino, Anthony (Federal); Steven
                                                                            Dillingham (CENSUS/DEPDIR FED);
                                                                            ChristaD Jones (CENSUS/DEPDIR FED);
                                                                            James T Christy (CENSUS/LA FED); Cannon,
                                                                            Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston,
                                                                            Robert (Federal); Cogley, Nathaniel (Federal);
                                                                            Davis, Caitlin (Federal); Lane,Jennifer
                                                                            (Federal); Goudarzi, Talat (Federal);           Boney, Virginia (Federal); Olson, Stephanie
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas (Federal); Gilman, Thomas (Federal);
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor             Preskenis, Kevin (Federal);Erika H Becker
                                                                            (CENSUS/ADDC FED); Steven K Smith               Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIR FED); Blair, Robert              (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (Federal);JRockas@doc.gov (CENSUS/              FED);Langdon, David (Federal); Bingham,
DOC_0006334               DOC_0006334         Martin, Nicole (Federal)      OTHER) y (                            );    , Vicki                                         7/8/2020 0:00            Senior Management Decennial Committee.pdf
                                                                            Meghan (Federal); Risko, Daniel (Federal);
                                                                            Benjamin J Page(CENSUS/CFO FED);
                                                                            Deborah Stempowski (CENSUS/ADDC FED);
                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                            Ding,Michael (Federal); Timothy P Olson
                                                                            (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali
                                                                            MohammadAhmad (CENSUS/ADCOM FED);
                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                            Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael
                                                                            (Federal); Paranzino, Anthony (Federal); Steven
                                                                            Dillingham (CENSUS/DEPDIR FED);
                                                                            ChristaD Jones (CENSUS/DEPDIR FED);
                                                                            James T Christy (CENSUS/LA FED); Cannon,
                                                                            Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston,
                                                                            Robert (Federal); Cogley, Nathaniel (Federal);
                                                                            Davis, Caitlin (Federal); Lane,Jennifer
                                                                            (Federal); Goudarzi, Talat (Federal);           Boney, Virginia (Federal); Olson, Stephanie
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas (Federal); Gilman, Thomas (Federal);
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor             Preskenis, Kevin (Federal);Erika H Becker
                                                                            (CENSUS/ADDC FED); Steven K Smith               Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIR FED); Blair, Robert              (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (Federal);JRockas@doc.gov (CENSUS/              FED);Langdon, David (Federal); Bingham,                              5. 2020 Census DOC Exec Report Slides for
DOC_0006335               DOC_0006349         Martin, Nicole (Federal)      OTHER)                                          Vicki                                       7/8/2020 0:00            2020.pdf
                                                                                            Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 50 of 172



                            Production::End
Production::Begin Bates                                        Email From                      Email To                                       Email CC                        Date                             Author                              File Name               Privilege   Privilege Description   Redaction
                                 Bates                                                   y (                      );    ,
                                                                            Meghan (Federal); Risko, Daniel (Federal);
                                                                            Benjamin J Page(CENSUS/CFO FED);
                                                                            Deborah Stempowski (CENSUS/ADDC FED);
                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                            Ding,Michael (Federal); Timothy P Olson
                                                                            (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali
                                                                            MohammadAhmad (CENSUS/ADCOM FED);
                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                            Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael
                                                                            (Federal); Paranzino, Anthony (Federal); Steven
                                                                            Dillingham (CENSUS/DEPDIR FED);
                                                                            ChristaD Jones (CENSUS/DEPDIR FED);
                                                                            James T Christy (CENSUS/LA FED); Cannon,
                                                                            Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston,
                                                                            Robert (Federal); Cogley, Nathaniel (Federal);
                                                                            Davis, Caitlin (Federal); Lane,Jennifer
                                                                            (Federal); Goudarzi, Talat (Federal);           Boney, Virginia (Federal); Olson, Stephanie
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas (Federal); Gilman, Thomas (Federal);
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor             Preskenis, Kevin (Federal);Erika H Becker
                                                                            (CENSUS/ADDC FED); Steven K Smith               Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIR FED); Blair, Robert              (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (Federal);JRockas@doc.gov (CENSUS/              FED);Langdon, David (Federal); Bingham,                                                               4. 2020 Census Phased Restart DOC Exec
DOC_0006350               DOC_0006366         Martin, Nicole (Federal)      OTHER)                                          Vicki                                       7/8/2020 0:00                                             Report .pdf



                                                                            David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                            (Federal); Risko, Daniel (Federal); Benjamin J
                                                                            Page(CENSUS/CFO FED); Deborah Stempowski
                                                                            (CENSUS/ADDC FED); Albert E Fontenot
                                                                            (CENSUS/ADDC FED); Ding,Michael (Federal); Timothy
                                                                            P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                            (CENSUS/ADCOM FED); Michael T Thieme
                                                                            (CENSUS/ADDC FED); Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                            Paranzino, Anthony (Federal); Steven Dillingham
                                                                            (CENSUS/DEPDIR FED); ChristaD Jones
                                                                            (CENSUS/DEPDIR FED); James T Christy (CENSUS/LA
                                                                            FED); Cannon, Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston, Robert (Federal); Boney, Virginia (Federal); Olson, Stephanie
                                                                            Cogley, Nathaniel (Federal); Davis, Caitlin (Federal); (Federal); Gilman, Thomas (Federal);
                                                                            Lane,Jennifer (Federal); Goudarzi, Talat (Federal);    Preskenis, Kevin (Federal);Erika H Becker
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas            Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                            (CENSUS/ADDC FED); Steven K Smith
                                                                                                                                   (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (CENSUS/DEPDIR FED); Blair, Robert                     FED);Langdon, David (Federal); Bingham,                                                        3. 20-070252 dec memo Sec Controlled
DOC_0006367               DOC_0006367         Martin, Nicole (Federal)      (Federal);JRockas@doc.gov (CENSUS/ OTHER)              Vicki                                       7/8/2020 0:00   Benjamin J Page (CENSUS/CFO FED)   Conting_.pdf



                                                                            David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                            (Federal); Risko, Daniel (Federal); Benjamin J
                                                                            Page(CENSUS/CFO FED); Deborah Stempowski
                                                                            (CENSUS/ADDC FED); Albert E Fontenot
                                                                            (CENSUS/ADDC FED); Ding,Michael (Federal); Timothy
                                                                            P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                            (CENSUS/ADCOM FED); Michael T Thieme
                                                                            (CENSUS/ADDC FED); Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                            Paranzino, Anthony (Federal); Steven Dillingham
                                                                            (CENSUS/DEPDIR FED); ChristaD Jones
                                                                            (CENSUS/DEPDIR FED); James T Christy (CENSUS/LA
                                                                            FED); Cannon, Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston, Robert (Federal); Boney, Virginia (Federal); Olson, Stephanie
                                                                            Cogley, Nathaniel (Federal); Davis, Caitlin (Federal); (Federal); Gilman, Thomas (Federal);
                                                                            Lane,Jennifer (Federal); Goudarzi, Talat (Federal);    Preskenis, Kevin (Federal);Erika H Becker
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas            Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                            (CENSUS/ADDC FED); Steven K Smith
                                                                                                                                   (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (CENSUS/DEPDIR FED); Blair, Robert                     FED);Langdon, David (Federal); Bingham,                                                        2.b. 2020 Census
DOC_0006368               DOC_0006383         Martin, Nicole (Federal)      (Federal);JRockas@doc.gov (CENSUS/ OTHER)              Vicki                                       7/8/2020 0:00                                      Secretary_Briefing_Redistrict.pdf
                                                                                            Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 51 of 172



                            Production::End
Production::Begin Bates                                        Email From                     Email To                                        Email CC                               Date                      Author                                 File Name                Privilege   Privilege Description   Redaction
                                 Bates



                                                                            David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                            (Federal); Risko, Daniel (Federal); Benjamin J
                                                                            Page(CENSUS/CFO FED); Deborah Stempowski
                                                                            (CENSUS/ADDC FED); Albert E Fontenot
                                                                            (CENSUS/ADDC FED); Ding,Michael (Federal); Timothy
                                                                            P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                            (CENSUS/ADCOM FED); Michael T Thieme
                                                                            (CENSUS/ADDC FED); Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                            Paranzino, Anthony (Federal); Steven Dillingham
                                                                            (CENSUS/DEPDIR FED); ChristaD Jones
                                                                            (CENSUS/DEPDIR FED); James T Christy (CENSUS/LA
                                                                            FED); Cannon, Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston, Robert (Federal); Boney, Virginia (Federal); Olson, Stephanie
                                                                            Cogley, Nathaniel (Federal); Davis, Caitlin (Federal); (Federal); Gilman, Thomas (Federal);
                                                                            Lane,Jennifer (Federal); Goudarzi, Talat (Federal);    Preskenis, Kevin (Federal);Erika H Becker
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas            Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                            (CENSUS/ADDC FED); Steven K Smith
                                                                                                                                   (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (CENSUS/DEPDIR FED); Blair, Robert                     FED);Langdon, David (Federal); Bingham,                                                           2.a. SMDC Differential Privacy Slides
DOC_0006384               DOC_0006398         Martin, Nicole (Federal)      (Federal);JRockas@doc.gov (CENSUS/ OTHER)              Vicki                                       7/8/2020 0:00   John Maron Abowd (CENSUS/ADRM FED)    2020.07_.pdf



                                                                            David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                            (Federal); Risko, Daniel (Federal); Benjamin J
                                                                            Page(CENSUS/CFO FED); Deborah Stempowski
                                                                            (CENSUS/ADDC FED); Albert E Fontenot
                                                                            (CENSUS/ADDC FED); Ding,Michael (Federal); Timothy
                                                                            P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                            (CENSUS/ADCOM FED); Michael T Thieme
                                                                            (CENSUS/ADDC FED); Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                            Paranzino, Anthony (Federal); Steven Dillingham
                                                                            (CENSUS/DEPDIR FED); ChristaD Jones
                                                                            (CENSUS/DEPDIR FED); James T Christy (CENSUS/LA
                                                                            FED); Cannon, Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston, Robert (Federal); Boney, Virginia (Federal); Olson, Stephanie
                                                                            Cogley, Nathaniel (Federal); Davis, Caitlin (Federal); (Federal); Gilman, Thomas (Federal);
                                                                            Lane,Jennifer (Federal); Goudarzi, Talat (Federal);    Preskenis, Kevin (Federal);Erika H Becker
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas            Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                            (CENSUS/ADDC FED); Steven K Smith
                                                                                                                                   (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (CENSUS/DEPDIR FED); Blair, Robert                     FED);Langdon, David (Federal); Bingham,
DOC_0006399               DOC_0006399         Martin, Nicole (Federal)      (Federal);JRockas@doc.gov (CENSUS/ OTHER)              Vicki                                       7/8/2020 0:00   Christa D Jones (CENSUS/DEPDIR FED)   0. Sr Management Agenda 2020.07.08.docx



                                                                            David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                            (Federal); Risko, Daniel (Federal); Benjamin J
                                                                            Page(CENSUS/CFO FED); Deborah Stempowski
                                                                            (CENSUS/ADDC FED); Albert E Fontenot
                                                                            (CENSUS/ADDC FED); Ding,Michael (Federal); Timothy
                                                                            P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                            (CENSUS/ADCOM FED); Michael T Thieme
                                                                            (CENSUS/ADDC FED); Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                            Paranzino, Anthony (Federal); Steven Dillingham
                                                                            (CENSUS/DEPDIR FED); ChristaD Jones
                                                                            (CENSUS/DEPDIR FED); James T Christy (CENSUS/LA
                                                                            FED); Cannon, Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston, Robert (Federal); Boney, Virginia (Federal); Olson, Stephanie
                                                                            Cogley, Nathaniel (Federal); Davis, Caitlin (Federal); (Federal); Gilman, Thomas (Federal);
                                                                            Lane,Jennifer (Federal); Goudarzi, Talat (Federal);    Preskenis, Kevin (Federal);Erika H Becker
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas            Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                            (CENSUS/ADDC FED); Steven K Smith
                                                                                                                                   (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (CENSUS/DEPDIR FED); Blair, Robert                     FED);Langdon, David (Federal); Bingham,                                                           Senior Management Decennial
DOC_0006400               DOC_0006400         Martin, Nicole (Federal)      (Federal);JRockas@doc.gov (CENSUS/ OTHER)              Vicki                                       7/8/2020 8:42                                         Committee(1).pdf
                                                                                            Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 52 of 172



                            Production::End
Production::Begin Bates                                        Email From                     Email To                                        Email CC                         Date     Author                   File Name                   Privilege   Privilege Description   Redaction
                                 Bates



                                                                            David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                            (Federal); Risko, Daniel (Federal); Benjamin J
                                                                            Page(CENSUS/CFO FED); Deborah Stempowski
                                                                            (CENSUS/ADDC FED); Albert E Fontenot
                                                                            (CENSUS/ADDC FED); Ding,Michael (Federal); Timothy
                                                                            P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                            (CENSUS/ADCOM FED); Michael T Thieme
                                                                            (CENSUS/ADDC FED); Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                            Paranzino, Anthony (Federal); Steven Dillingham
                                                                            (CENSUS/DEPDIR FED); ChristaD Jones
                                                                            (CENSUS/DEPDIR FED); James T Christy (CENSUS/LA
                                                                            FED); Cannon, Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston, Robert (Federal); Boney, Virginia (Federal); Olson, Stephanie
                                                                            Cogley, Nathaniel (Federal); Davis, Caitlin (Federal); (Federal); Gilman, Thomas (Federal);
                                                                            Lane,Jennifer (Federal); Goudarzi, Talat (Federal);    Preskenis, Kevin (Federal);Erika H Becker
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas            Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                            (CENSUS/ADDC FED); Steven K Smith
                                                                                                                                   (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (CENSUS/DEPDIR FED); Blair, Robert                     FED);Langdon, David (Federal); Bingham,                       5. 2020 Census DOC Exec Report Slides for
DOC_0006401               DOC_0006415         Martin, Nicole (Federal)      (Federal);JRockas@doc.gov (CENSUS/ OTHER)
                                                                                         y (                      );    ,          Vicki                                7/8/2020 8:42            2020.pdf
                                                                            Meghan (Federal); Risko, Daniel (Federal);
                                                                            Benjamin J Page(CENSUS/CFO FED);
                                                                            Deborah Stempowski (CENSUS/ADDC FED);
                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                            Ding,Michael (Federal); Timothy P Olson
                                                                            (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali
                                                                            MohammadAhmad (CENSUS/ADCOM FED);
                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                            Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael
                                                                            (Federal); Paranzino, Anthony (Federal); Steven
                                                                            Dillingham (CENSUS/DEPDIR FED);
                                                                            ChristaD Jones (CENSUS/DEPDIR FED);
                                                                            James T Christy (CENSUS/LA FED); Cannon,
                                                                            Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston,
                                                                            Robert (Federal); Cogley, Nathaniel (Federal);
                                                                            Davis, Caitlin (Federal); Lane,Jennifer
                                                                            (Federal); Goudarzi, Talat (Federal);           Boney, Virginia (Federal); Olson, Stephanie
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas (Federal); Gilman, Thomas (Federal);
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor             Preskenis, Kevin (Federal);Erika H Becker
                                                                            (CENSUS/ADDC FED); Steven K Smith               Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIR FED); Blair, Robert              (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (Federal);JRockas@doc.gov (CENSUS/              FED);Langdon, David (Federal); Bingham,                              4. 2020 Census Phased Restart DOC Exec
DOC_0006416               DOC_0006432         Martin, Nicole (Federal)      OTHER)                                          Vicki                                       7/8/2020 8:42            Report .pdf
                                                                                           Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 53 of 172



                            Production::End
Production::Begin Bates                                        Email From                      Email To                                       Email CC                        Date                      Author                              File Name             Privilege   Privilege Description   Redaction
                                 Bates                                                   y (                      );    ,
                                                                            Meghan (Federal); Risko, Daniel (Federal);
                                                                            Benjamin J Page(CENSUS/CFO FED);
                                                                            Deborah Stempowski (CENSUS/ADDC FED);
                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                            Ding,Michael (Federal); Timothy P Olson
                                                                            (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali
                                                                            MohammadAhmad (CENSUS/ADCOM FED);
                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                            Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael
                                                                            (Federal); Paranzino, Anthony (Federal); Steven
                                                                            Dillingham (CENSUS/DEPDIR FED);
                                                                            ChristaD Jones (CENSUS/DEPDIR FED);
                                                                            James T Christy (CENSUS/LA FED); Cannon,
                                                                            Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston,
                                                                            Robert (Federal); Cogley, Nathaniel (Federal);
                                                                            Davis, Caitlin (Federal); Lane,Jennifer
                                                                            (Federal); Goudarzi, Talat (Federal);           Boney, Virginia (Federal); Olson, Stephanie
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas (Federal); Gilman, Thomas (Federal);
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor             Preskenis, Kevin (Federal);Erika H Becker
                                                                            (CENSUS/ADDC FED); Steven K Smith               Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIR FED); Blair, Robert              (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (Federal);JRockas@doc.gov (CENSUS/              FED);Langdon, David (Federal); Bingham,                                                        3. 20-070252 dec memo Sec Controlled
DOC_0006433               DOC_0006433         Martin, Nicole (Federal)      OTHER) y (                            );    , Vicki                                         7/8/2020 8:42   Benjamin J Page (CENSUS/CFO FED)   Conting_.pdf
                                                                            Meghan (Federal); Risko, Daniel (Federal);
                                                                            Benjamin J Page(CENSUS/CFO FED);
                                                                            Deborah Stempowski (CENSUS/ADDC FED);
                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                            Ding,Michael (Federal); Timothy P Olson
                                                                            (CENSUS/ADFO FED); Ron S Jarmin
                                                                            (CENSUS/DEPDIR FED); Ali
                                                                            MohammadAhmad (CENSUS/ADCOM FED);
                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                            Michael John Sprung
                                                                            (CENSUS/DEPDIRFED); Walsh, Michael
                                                                            (Federal); Paranzino, Anthony (Federal); Steven
                                                                            Dillingham (CENSUS/DEPDIR FED);
                                                                            ChristaD Jones (CENSUS/DEPDIR FED);
                                                                            James T Christy (CENSUS/LA FED); Cannon,
                                                                            Michael (Federal); James B
                                                                            Treat(CENSUS/DEPDIR FED); Preston,
                                                                            Robert (Federal); Cogley, Nathaniel (Federal);
                                                                            Davis, Caitlin (Federal); Lane,Jennifer
                                                                            (Federal); Goudarzi, Talat (Federal);           Boney, Virginia (Federal); Olson, Stephanie
                                                                            Korzeniewski, Adam (Federal); Enrique Lamas (Federal); Gilman, Thomas (Federal);
                                                                            (CENSUS/DEPDIRFED); Benjamin Taylor             Preskenis, Kevin (Federal);Erika H Becker
                                                                            (CENSUS/ADDC FED); Steven K Smith               Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                            (CENSUS/DEPDIR FED); Blair, Robert              (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                            (Federal);JRockas@doc.gov (CENSUS/              FED);Langdon, David (Federal); Bingham,                                                        2.b. 2020 Census
DOC_0006434               DOC_0006449         Martin, Nicole (Federal)      OTHER)                                          Vicki                                       7/8/2020 8:42                                      Secretary_Briefing_Redistrict.pdf
                                                                                                     Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 54 of 172



                            Production::End
Production::Begin Bates                                        Email From                               Email To                                       Email CC                        Date                       Author                                File Name                                 Privilege                           Privilege Description                 Redaction
                                 Bates                                                            y (                      );    ,
                                                                                     Meghan (Federal); Risko, Daniel (Federal);
                                                                                     Benjamin J Page(CENSUS/CFO FED);
                                                                                     Deborah Stempowski (CENSUS/ADDC FED);
                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                     Ding,Michael (Federal); Timothy P Olson
                                                                                     (CENSUS/ADFO FED); Ron S Jarmin
                                                                                     (CENSUS/DEPDIR FED); Ali
                                                                                     MohammadAhmad (CENSUS/ADCOM FED);
                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                     Michael John Sprung
                                                                                     (CENSUS/DEPDIRFED); Walsh, Michael
                                                                                     (Federal); Paranzino, Anthony (Federal); Steven
                                                                                     Dillingham (CENSUS/DEPDIR FED);
                                                                                     ChristaD Jones (CENSUS/DEPDIR FED);
                                                                                     James T Christy (CENSUS/LA FED); Cannon,
                                                                                     Michael (Federal); James B
                                                                                     Treat(CENSUS/DEPDIR FED); Preston,
                                                                                     Robert (Federal); Cogley, Nathaniel (Federal);
                                                                                     Davis, Caitlin (Federal); Lane,Jennifer
                                                                                     (Federal); Goudarzi, Talat (Federal);           Boney, Virginia (Federal); Olson, Stephanie
                                                                                     Korzeniewski, Adam (Federal); Enrique Lamas (Federal); Gilman, Thomas (Federal);
                                                                                     (CENSUS/DEPDIRFED); Benjamin Taylor             Preskenis, Kevin (Federal);Erika H Becker
                                                                                     (CENSUS/ADDC FED); Steven K Smith               Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                                     (CENSUS/DEPDIR FED); Blair, Robert              (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                                     (Federal);JRockas@doc.gov (CENSUS/              FED);Langdon, David (Federal); Bingham,                                                           2.a. SMDC Differential Privacy Slides
DOC_0006450               DOC_0006464         Martin, Nicole (Federal)               OTHER) y (                            );    , Vicki                                         7/8/2020 8:42   John Maron Abowd (CENSUS/ADRM FED)    2020.07_.pdf
                                                                                     Meghan (Federal); Risko, Daniel (Federal);
                                                                                     Benjamin J Page(CENSUS/CFO FED);
                                                                                     Deborah Stempowski (CENSUS/ADDC FED);
                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                     Ding,Michael (Federal); Timothy P Olson
                                                                                     (CENSUS/ADFO FED); Ron S Jarmin
                                                                                     (CENSUS/DEPDIR FED); Ali
                                                                                     MohammadAhmad (CENSUS/ADCOM FED);
                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                     Michael John Sprung
                                                                                     (CENSUS/DEPDIRFED); Walsh, Michael
                                                                                     (Federal); Paranzino, Anthony (Federal); Steven
                                                                                     Dillingham (CENSUS/DEPDIR FED);
                                                                                     ChristaD Jones (CENSUS/DEPDIR FED);
                                                                                     James T Christy (CENSUS/LA FED); Cannon,
                                                                                     Michael (Federal); James B
                                                                                     Treat(CENSUS/DEPDIR FED); Preston,
                                                                                     Robert (Federal); Cogley, Nathaniel (Federal);
                                                                                     Davis, Caitlin (Federal); Lane,Jennifer
                                                                                     (Federal); Goudarzi, Talat (Federal);           Boney, Virginia (Federal); Olson, Stephanie
                                                                                     Korzeniewski, Adam (Federal); Enrique Lamas (Federal); Gilman, Thomas (Federal);
                                                                                     (CENSUS/DEPDIRFED); Benjamin Taylor             Preskenis, Kevin (Federal);Erika H Becker
                                                                                     (CENSUS/ADDC FED); Steven K Smith               Medina (CENSUS/ADDC FED); Foti, Anthony
                                                                                     (CENSUS/DEPDIR FED); Blair, Robert              (Federal); Robin Wyvill (CENSUS/DEPDIR
                                                                                     (Federal);JRockas@doc.gov (CENSUS/              FED);Langdon, David (Federal); Bingham,
DOC_0006465               DOC_0006465         Martin, Nicole (Federal)               OTHER)                                          Vicki                                       7/8/2020 8:42   Christa D Jones (CENSUS/DEPDIR FED)   0. Sr Management Agenda 2020.07.08.docx
                                                                                                                                                                                                                                       Fwd_ 2020 Census_ Daily Fact Sheet - July 10,
DOC_0006466               DOC_0006467         Timothy.P.Olson@census.gov             Timothy Olson                                                                              7/10/2020 9:47                                         ___.pdf
DOC_0006468               DOC_0006503         Timothy.P.Olson@census.gov             Timothy Olson                                                                              7/10/2020 9:47   Maryann M Chapin (CENSUS/ADDC FED)    2020 Census Daily Fact Sheet 07102020.pdf
                                                                                                                                                                                                                                                                                                                        Email communication requesting legal advice
                                              BOC Correspondence Quality Assurance                                                BOC Correspondence Quality Assurance                                                                 Fw_ CQAS-10386 -- MQA letter to Senators                                         from Department counsel regarding proposed
DOC_0006504               DOC_0006504         (CENSUS)                               Christa D Jones (CENSUS/DEPDIR FED)          (CENSUS)                                      7/13/2020 0:00                                         EXPEDITE.pdf                                    Attorney-Client Privilege        Department action/decision/policy.               Redacted

                                                                                                                                                                                                                                                                                                                        Draft document reflecting information provided
                                                                                                                                                                                                                                                                                                                        to facilitate deliberative discussions regarding
                                              BOC Correspondence Quality Assurance                                                BOC Correspondence Quality Assurance                                                                                                                                                  draft correspondence communicating proposed
DOC_0006505               DOC_0006507         (CENSUS)                               Christa D Jones (CENSUS/DEPDIR FED)          (CENSUS)                                      7/13/2020 0:00   toya.a.hawkins-digby@census.gov       CQAS-10386.docx                                 Predecisional and Deliberative   Department action/decision/policy.               Withheld in full
                                                                                                                                                                                                                                                                                                                        Document reflecting mental processes of advisor
                                              BOC Correspondence Quality Assurance                                                BOC Correspondence Quality Assurance                                                                                                                                                  to decisionmaker regarding proposed
DOC_0006508               DOC_0006513         (CENSUS)                               Christa D Jones (CENSUS/DEPDIR FED)          (CENSUS)                                      7/13/2020 0:00                                         CQAS-10386incoming.pdf                          Predecisional and Deliberative   Department action/decision/policy.               Redacted
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 55 of 172



                            Production::End
Production::Begin Bates                                       Email From                              Email To                                Email CC                          Date                            Author                           File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                             Email communication reflecting mental
                                                                                    Risko, Daniel (Federal); Ron S Jarmin                                                                                                                                                                                    processes of decisionmaker regarding proposed
DOC_0006514               DOC_0006514         Christa D Jones (CENSUS/DEPDIR FED)   (CENSUS/DEPDIR FED)                                                                   7/15/2020 0:00                                         Re_ Quick Question.pdf                     Predecisional and Deliberative   Department action/decision/policy.            Redacted
                                                                                                                                                                                                                                                                                                             Document reflecting mental processes of
                                                                                    Risko, Daniel (Federal); Ron S Jarmin                                                                                                                                                   Attorney-Client Privilege;       decisionmaker regarding proposed Department
DOC_0006515               DOC_0006532         Christa D Jones (CENSUS/DEPDIR FED)   (CENSUS/DEPDIR FED)                                                                   7/15/2020 0:00    Christopher Denno                    Count Imputation Overview 6.9.20 v15.pdf   Predecisional and Deliberative   action/decision/policy.                       Withheld in full
                                                                                                                                                                                                                                                                                                             Document reflecting mental processes of
                                                                                    Risko, Daniel (Federal); Ron S Jarmin                                                                                                        2. 2020 Nonresponse Followup Overview                                       decisionmaker regarding proposed Department
DOC_0006533               DOC_0006550         Christa D Jones (CENSUS/DEPDIR FED)   (CENSUS/DEPDIR FED)                                                                   7/15/2020 0:00    Dominic R Beamer (CENSUS/DCMD FED)   Presenta.pdf                               Predecisional and Deliberative   action/decision/policy.                       Withheld in full
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                         2. 2020 Nonresponse Followup Overview
DOC_0006551               DOC_0006551         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                      7/15/2020 0:00                                         Presentat___.pdf


                                                                                                                                                                                                                                                                                                             Document containing pre-decisional deliberation
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                         2. 2020 Nonresponse Followup Overview                                       regarding internal briefing materials on proposed
DOC_0006552               DOC_0006569         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                      7/15/2020 0:00    Dominic R Beamer (CENSUS/DCMD FED)   Presenta.pdf                               Predecisional and Deliberative   Department action/decision/policy.                Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Timothy P Olson (CENSUS/ADFOFED);
                                                                                    James T Christy (CENSUS/LA FED); Enrique                                                                                                     2020 Nonresponse Followup Overview
DOC_0006570               DOC_0006570         Albert E Fontenot (CENSUS/ADDC FED)   Lamas (CENSUS/DEPDIR FED)                                                             7/15/2020 0:00                                         Presentation___.pdf
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Timothy P Olson (CENSUS/ADFOFED);                                                                                                                                                                                        Document containing pre-decisional deliberation
                                                                                    James T Christy (CENSUS/LA FED); Enrique                                                                                                     2020 Nonresponse Followup Overview                                          regarding proposed Department
DOC_0006571               DOC_0006588         Albert E Fontenot (CENSUS/ADDC FED)   Lamas (CENSUS/DEPDIR FED)                                                             7/15/2020 0:00    Dominic R Beamer (CENSUS/DCMD FED)   Presentatio.pdf                            Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                                                                                                                                                                                                             Email communication containing pre-decisional
                                                                                    Risko, Daniel (Federal); Ron S Jarmin                                                                                                                                                                                    deliberations regarding proposed Department
DOC_0006589               DOC_0006589         Christa D Jones (CENSUS/DEPDIR FED)   (CENSUS/DEPDIR FED)                                                                   7/15/2020 0:00                                         Re_ Quick Question(1).pdf                  Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                                                                                                                                                                                                             Document containing pre-decisional deliberation
                                                                                    Risko, Daniel (Federal); Ron S Jarmin                                                                                                                                                                                    regarding proposed Department
DOC_0006590               DOC_0006607         Christa D Jones (CENSUS/DEPDIR FED)   (CENSUS/DEPDIR FED)                                                                   7/15/2020 0:00    Christopher Denno                    Count Imputation Overview 6.9.20 v15.pdf   Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                                                                                                                                                                                                             Document containing pre-decisional deliberation
                                                                                    Risko, Daniel (Federal); Ron S Jarmin                                                                                                        2. 2020 Nonresponse Followup Overview                                       regarding proposed Department
DOC_0006608               DOC_0006625         Christa D Jones (CENSUS/DEPDIR FED)   (CENSUS/DEPDIR FED)                                                                   7/15/2020 0:00    Dominic R Beamer (CENSUS/DCMD FED)   Presenta.pdf                               Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                                                                                                                                                                                                                                             Email communication reflecting mental
                                                                                                                                                                                                                                                                                                             processes of advisor to decisionmaker regarding
DOC_0006626               DOC_0006627         Risko, Daniel (Federal)               Christa D Jones (CENSUS/DEPDIR FED)        Ron S Jarmin (CENSUS/DEPDIR FED)           7/15/2020 0:00                                         Re_ Quick Question.pdf                     Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                                                                                                                                                                                                             Document containing pre-decisional deliberation
                                                                                                                                                                                                                                                                                                             regarding proposed Department
DOC_0006628               DOC_0006645         Risko, Daniel (Federal)               Christa D Jones (CENSUS/DEPDIR FED)        Ron S Jarmin (CENSUS/DEPDIR FED)           7/15/2020 0:00    Christopher Denno                    Count Imputation Overview 6.9.20 v15.pdf   Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                                                                                                                                                                                                             Document reflecting mental processes of advisor
                                                                                                                                                                                                                                 2. 2020 Nonresponse Followup Overview                                       to decisionmaker regarding proposed
DOC_0006646               DOC_0006663         Risko, Daniel (Federal)               Christa D Jones (CENSUS/DEPDIR FED)        Ron S Jarmin (CENSUS/DEPDIR FED)           7/15/2020 0:00    Dominic R Beamer (CENSUS/DCMD FED)   Presenta.pdf                               Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                                                               James T Christy (CENSUS/LA FED); Timothy
                                                                                                                               P Olson (CENSUS/ADFO FED); Albert E                                                                                                                                           Email communication containing pre-decisional
                                                                                                                               Fontenot (CENSUS/ADDCFED); Robin                                                                                                                                              deliberations regarding proposed Department
DOC_0006664               DOC_0006665         Christa D Jones (CENSUS/DEPDIR FED)   Ron S Jarmin (CENSUS/DEPDIR FED)           Wyvill (CENSUS/DEPDIR FED)                 7/15/2020 0:00                                         Re_ SWLR ask.pdf                           Predecisional and Deliberative   action/decision/policy.                       Withheld in full
                                                                                                                               James T Christy (CENSUS/LA FED); Timothy
                                                                                                                               P Olson (CENSUS/ADFO FED); Albert E                                                                                                                                           Document containing pre-decisional deliberation
                                                                                                                               Fontenot (CENSUS/ADDCFED); Robin                                                                  2. 2020 Nonresponse Followup Overview                                       regarding proposed Department
DOC_0006666               DOC_0006683         Christa D Jones (CENSUS/DEPDIR FED)   Ron S Jarmin (CENSUS/DEPDIR FED)           Wyvill (CENSUS/DEPDIR FED)                 7/15/2020 0:00    Dominic R Beamer (CENSUS/DCMD FED)   Presenta.pdf                               Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                               James T Christy (CENSUS/LA FED); Timothy
                                                                                                                               P Olson (CENSUS/ADFO FED); Albert E                                                                                                                                           Document containing pre-decisional deliberation
                                                                                                                               Fontenot (CENSUS/ADDCFED); Robin                                                                  3. 2020 NRFU Workload Lifecycle                                             regarding proposed Department
DOC_0006684               DOC_0006684         Christa D Jones (CENSUS/DEPDIR FED)   Ron S Jarmin (CENSUS/DEPDIR FED)           Wyvill (CENSUS/DEPDIR FED)                 7/15/2020 0:00                                         Handout.pdf                                Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                             Email communication containing information
                                                                                                                                                                                                                                                                                                             gathered for pre-decisional deliberations
                                                                                                                                                                                                                                                                                                             regarding internal briefing materials on proposed
DOC_0006685               DOC_0006686         Risko, Daniel (Federal)               Christa D Jones (CENSUS/DEPDIR FED)        Ron S Jarmin (CENSUS/DEPDIR FED)           7/15/2020 20:19                                        Re_ Quick Question.pdf                     Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 56 of 172



                            Production::End
Production::Begin Bates                                       Email From                           Email To                               Email CC                       Date                            Author                             File Name                            Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                       Document containing information gathered for
                                                                                                                                                                                                                                                                                                       pre-decisional deliberations regarding internal
                                                                                                                                                                                                                                                                                                       briefing materials on proposed Department
DOC_0006687               DOC_0006704         Risko, Daniel (Federal)               Christa D Jones (CENSUS/DEPDIR FED)    Ron S Jarmin (CENSUS/DEPDIR FED)        7/15/2020 20:19   Christopher Denno                     Count Imputation Overview 6.9.20 v15.pdf   Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                       Document containing information gathered for
                                                                                                                                                                                                                                                                                                       pre-decisional deliberations regarding internal
                                                                                                                                                                                                                           2. 2020 Nonresponse Followup Overview                                       briefing materials on proposed Department
DOC_0006705               DOC_0006722         Risko, Daniel (Federal)               Christa D Jones (CENSUS/DEPDIR FED)    Ron S Jarmin (CENSUS/DEPDIR FED)        7/15/2020 20:19   Dominic R Beamer (CENSUS/DCMD FED)    Presenta.pdf                               Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                               Email communication reflecting information
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                                               provided to facilitate deliberative discussions
DOC_0006723               DOC_0006723         James B Treat (CENSUS/DEPDIR FED)     Deirdre Bishop (CENSUS/GEO FED)        Christa D Jones (CENSUS/DEPDIR FED)     7/16/2020 0:00                                          Re_ 2020 processing acceleration (1).pdf   Predecisional and Deliberative   regarding proposed updates to Census schedule. Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                               Document reflecting information provided to
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                             Ranga Satya Sai Peruri (CENSUS/DCMD   Copy of COVID-19 Replan - Benchmark to                                      facilitate deliberative discussions regarding
DOC_0006724               DOC_0006725         James B Treat (CENSUS/DEPDIR FED)     Deirdre Bishop (CENSUS/GEO FED)        Christa D Jones (CENSUS/DEPDIR FED)     7/16/2020 0:00    CTR)                                  Apport.xlsx                                Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                        Email communication reflecting mental
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);   Jennifer W Reichert (CENSUS/DCMD FED);                                                                                                                                      processes of decisionmaker regarding proposed
DOC_0006726               DOC_0006728         James B Treat (CENSUS/DEPDIR FED)     Deirdre Bishop (CENSUS/GEO FED)        Laura L Waggoner(CENSUS/GEO FED)       7/16/2020 0:00                                           Re_ 2020 processing acceleration .pdf      Predecisional and Deliberative   updates to Census schedule.                   Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                               Email communication containing pre-decisional
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                                               deliberations regarding proposed Department
DOC_0006729               DOC_0006729         James B Treat (CENSUS/DEPDIR FED)     Deirdre Bishop (CENSUS/GEO FED)        Christa D Jones (CENSUS/DEPDIR FED)     7/16/2020 0:00                                          Re_ 2020 processing acceleration (1).pdf   Predecisional and Deliberative   action/decision/policy.                       Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                               Document containing pre-decisional deliberation
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                             Ranga Satya Sai Peruri (CENSUS/DCMD   Copy of COVID-19 Replan - Benchmark to                                      regarding proposed Department
DOC_0006730               DOC_0006731         James B Treat (CENSUS/DEPDIR FED)     Deirdre Bishop (CENSUS/GEO FED)        Christa D Jones (CENSUS/DEPDIR FED)     7/16/2020 0:00    CTR)                                  Apport.xlsx                                Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                                  Email communication reflecting information
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                          provided to facilitate deliberative discussions
                                                                                    Deborah Stempowski(CENSUS/ADDC FED); Jennifer W Reichert (CENSUS/DCMD FED);                                                                                                                                        regarding proposed Department
DOC_0006732               DOC_0006734         James B Treat (CENSUS/DEPDIR FED)     Deirdre Bishop (CENSUS/GEO FED)      Laura L Waggoner(CENSUS/GEO FED)       7/16/2020 0:00                                             Re_ 2020 processing acceleration .pdf      Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                       Email communication reflecting information
                                                                                                                                                                                                                                                                                                       provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                       regarding internal briefing materials on proposed
DOC_0006735               DOC_0006736         Albert E Fontenot (CENSUS/ADDC FED)   Maryann M Chapin (CENSUS/ADDC FED)     Jennifer W Reichert (CENSUS/DCMD FED)   7/16/2020 13:12                                         Re_ Post enum timeline .pdf                Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                       deliberations regarding proposed updates to
DOC_0006737               DOC_0006738         Albert.E.Fontenot@census.gov          Maryann M Chapin (CENSUS/ADDC FED)     Jennifer W Reichert (CENSUS/DCMD FED)   7/16/2020 13:12                                         Re_ Post enum timeline .pdf                Predecisional and Deliberative   Census schedule.                                  Redacted
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
DOC_0006739               DOC_0006739         James B Treat (CENSUS/DEPDIR FED      Deirdre Bishop (CENSUS/GEO FED)        Christa D Jones (CENSUS/DEPDIR FED)     7/16/2020 13:17                                         Re_ 2020 processing acceleration (1).pdf
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                               Document containing information gathered for
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                             Ranga Satya Sai Peruri (CENSUS/DCMD   Copy of COVID-19 Replan - Benchmark to                                      pre-decisional deliberations regarding proposed
DOC_0006740               DOC_0006741         James B Treat (CENSUS/DEPDIR FED      Deirdre Bishop (CENSUS/GEO FED)        Christa D Jones (CENSUS/DEPDIR FED)     7/16/2020 13:17   CTR)                                  Apport.xlsx                                Predecisional and Deliberative   updates to Census schedule.                     Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                        Email communication containing pre-decisional
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);   Jennifer W Reichert (CENSUS/DCMD FED);                                                                                                                                      deliberations regarding proposed updates to
DOC_0006742               DOC_0006744         James B Treat (CENSUS/DEPDIR FED)     Deirdre Bishop (CENSUS/GEO FED)        Laura L Waggoner(CENSUS/GEO FED)       7/16/2020 14:00                                          Re_ 2020 processing acceleration .pdf      Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 57 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                                 Email CC                        Date                          Author                             File Name                             Privilege                           Privilege Description                   Redaction
                                 Bates
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                    Luis JCano (CENSUS/DCEO FED); Deirdre
                                                                                    Bishop (CENSUS/GEO FED); Patrick J
                                                                                    Cantwell (CENSUS/DSSD FED);
                                                                                    CynthiaDavis Hollingsworth (CENSUS/DCMD
                                                                                    FED); Timothy P Olson (CENSUS/ADFO      Colleen Holzbach (CENSUS/PCO FED); Sara
                                                                                    FED); James T Christy (CENSUS/LAFED);   A Rosario Nieves (CENSUS/ADDC FED);
                                                                                    Dale C Kelly (CENSUS/FLD FED); Burton H Gerell L Smith(CENSUS/ADDC FED); Britney
                                                                                    Reist (CENSUS/ADCOM FED); Kevin Smith L Dockett (CENSUS/ADDC FED); Christopher
                                                                                    (CENSUS/CIO FED);Heather S Jordan       M Denno (CENSUS/ADDC FED);Corey J
                                                                                    (CENSUS/CIO FED); Maria Olmedo Malagon Kane (CENSUS/PCO FED); Kemi Ariana                                                              GAO Statement of Facts for their Aug Hill
DOC_0006745               DOC_0006745         James L Dinwiddie (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                       Williams (CENSUS/PCO FED)                7/16/2020 17:10                                       update.pdf

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                    Luis JCano (CENSUS/DCEO FED); Deirdre
                                                                                    Bishop (CENSUS/GEO FED); Patrick J
                                                                                    Cantwell (CENSUS/DSSD FED);
                                                                                    CynthiaDavis Hollingsworth (CENSUS/DCMD
                                                                                    FED); Timothy P Olson (CENSUS/ADFO      Colleen Holzbach (CENSUS/PCO FED); Sara
                                                                                    FED); James T Christy (CENSUS/LAFED);   A Rosario Nieves (CENSUS/ADDC FED);
                                                                                    Dale C Kelly (CENSUS/FLD FED); Burton H Gerell L Smith(CENSUS/ADDC FED); Britney
                                                                                    Reist (CENSUS/ADCOM FED); Kevin Smith L Dockett (CENSUS/ADDC FED); Christopher                                                                                                                                       Document reflecting information provided to
                                                                                    (CENSUS/CIO FED);Heather S Jordan       M Denno (CENSUS/ADDC FED);Corey J                                                                                                                                            facilitate deliberative discussions regarding draft
                                                                                    (CENSUS/CIO FED); Maria Olmedo Malagon Kane (CENSUS/PCO FED); Kemi Ariana                                                              FY19_ALL_STAFF-_1765688-v3-                                                   statement of facts form GAO submitted for
DOC_0006746               DOC_0006763         James L Dinwiddie (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                       Williams (CENSUS/PCO FED)                7/16/2020 17:10   Hudon, Kerstin R                    4_2_104396_STATEME.DOCX                      Predecisional and Deliberative   Census comments.                                    Withheld in full
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                                 Email communication reflecting mental
                                                                                    Enrique Lamas(CENSUS/DEPDIR FED);                                                                                                                                                                                    processes of advisor to decisionmaker regarding
DOC_0006764               DOC_0006765         James B Treat (CENSUS/DEPDIR FED)     Michael T Thieme (CENSUS/ADDC FED)                                                7/17/2020 0:00                                       Re_ Prep for Secretary Call_(1).pdf          Predecisional and Deliberative   proposed updates to Census schedule.            Redacted
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                                 Document containing information gathered for
                                                                                    Enrique Lamas(CENSUS/DEPDIR FED);                                                                                                      Post Data Collecxtion Narravtive -                                            pre-decisional deliberations regarding proposed
DOC_0006766               DOC_0006770         James B Treat (CENSUS/DEPDIR FED)     Michael T Thieme (CENSUS/ADDC FED)                                                7/17/2020 0:00   James B Treat (CENSUS/ADDC FED)     Combined.docx                                Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                                 Email communication reflecting mental
                                                                                    Enrique Lamas(CENSUS/DEPDIR FED);                                                                                                                                                                                    processes of advisor to decisionmaker regarding
DOC_0006771               DOC_0006771         James B Treat (CENSUS/DEPDIR FED)     Michael T Thieme (CENSUS/ADDC FED)                                                7/17/2020 0:00                                       Re_ Prep for Secretary Call_(2).pdf          Predecisional and Deliberative   proposed updates to Census schedule.            Redacted
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                                 Document reflecting mental processes of advisor
                                                                                    Enrique Lamas(CENSUS/DEPDIR FED);                                                                                                      Summary of the Post Data Collection                                           to decisionmaker regarding proposed
DOC_0006772               DOC_0006774         James B Treat (CENSUS/DEPDIR FED)     Michael T Thieme (CENSUS/ADDC FED)                                                7/17/2020 0:00   James B Treat (CENSUS/DEPDIR FED)   Activitie.docx                               Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    James B Treat (CENSUS/DEPDIRFED);                                                                                                                                                                                    Email communication reflecting information
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                                 provided to facilitate deliberative discussions
DOC_0006775               DOC_0006777         Kathleen M Styles (CENSUS/ADDC FED)   Michael T Thieme (CENSUS/ADDC FED)                                                7/17/2020 0:00                                       Re_ Prep for Secretary Call_.pdf             Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    James B Treat (CENSUS/DEPDIRFED);                                                                                                                                                                                    Document reflecting information provided to
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                   Post Data Collecxtion Narravtive -                                            facilitate deliberative discussions regarding
DOC_0006778               DOC_0006782         Kathleen M Styles (CENSUS/ADDC FED)   Michael T Thieme (CENSUS/ADDC FED)                                                7/17/2020 0:00   James B Treat (CENSUS/ADDC FED)     Combined.docx                                Predecisional and Deliberative   proposed Department action/decision/policy.        Withheld in full

DOC_0006783               DOC_0006783         Christopher M Denno (CENSUS/ADDC FED) Christa D Jones (CENSUS/DEPDIR FED)                                               7/17/2020 0:00                                       Word Doc for SWLR.pdf
                                                                                                                                                                                                                                                                                                         Document containing information gathered for
                                                                                                                                                                                                                           Potential Cost Associated with Adjustments                                    pre-decisional deliberations regarding proposed
DOC_0006784               DOC_0006785         Christopher M Denno (CENSUS/ADDC FED) Christa D Jones (CENSUS/DEPDIR FED)                                               7/17/2020 0:00   Benjamin J Page (CENSUS/CFO FED)    7_.docx                                      Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
DOC_0006786               DOC_0006786         Christa D Jones (CENSUS/DEPDIR FED)   Robin Wyvill (CENSUS/DEPDIR FED)                                                  7/17/2020 0:00                                       Fw_ Word Doc for SWLR.pdf
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 58 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                  Email CC                        Date                          Author                             File Name                                Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                              Document reflecting information provided to
                                                                                                                                                                                                                             Potential Cost Associated with Adjustments                                       facilitate deliberative discussions regarding
DOC_0006787               DOC_0006788         Christa D Jones (CENSUS/DEPDIR FED)   Robin Wyvill (CENSUS/DEPDIR FED)                                                    7/17/2020 0:00   Benjamin J Page (CENSUS/CFO FED)    7_.docx                                         Predecisional and Deliberative   proposed updates to Census schedule.               Withheld in full
                                                                                                                                                                                                                                                                                                              Email communication reflecting information
                                                                                                                                                                                                                                                                                                              provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                              regarding proposed Department
DOC_0006789               DOC_0006790         Enrique Lamas (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)                                                    7/17/2020 0:00                                       Fw_ Prep for Secretary Call_(1).pdf             Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                                                                                                                                                                                                                                              Draft document reflecting information provided
                                                                                                                                                                                                                                                                                                              to facilitate deliberative discussions regarding a
                                                                                                                                                                                                                             Post Data Collecxtion Narravtive -                                               draft report on proposed Department
DOC_0006791               DOC_0006795         Enrique Lamas (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)                                                    7/17/2020 0:00   James B Treat (CENSUS/ADDC FED)     Combined.docx                                   Predecisional and Deliberative   action/decision/policy.                            Withheld in full

                                                                                                                                                                                                                                                                                                              Email communication reflecting mental
                                                                                                                                                                                                                                                                                                              processes of advisor to decisionmaker regarding
DOC_0006796               DOC_0006797         Enrique Lamas (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)                                                    7/17/2020 0:00                                       Fw_ Prep for Secretary Call_.pdf                Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full

                                                                                                                                                                                                                                                                                                              Draft document reflecting mental processes of
                                                                                                                                                                                                                             Summary of the Post Data Collection                                              advisor to decisionmaker regarding a draft report
DOC_0006798               DOC_0006800         Enrique Lamas (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)                                                    7/17/2020 0:00   James B Treat (CENSUS/DEPDIR FED)   Activitie.docx                                  Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    James B Treat (CENSUS/DEPDIRFED);                                                                                                                                                                                         Email communication containing pre-decisional
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                                      deliberations regarding proposed updates to
DOC_0006801               DOC_0006803         Kathleen M Styles (CENSUS/ADDC FED)   Michael T Thieme (CENSUS/ADDC FED)                                                  7/17/2020 0:00                                       Re_ Prep for Secretary Call_.pdf                Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    JenniferW Reichert (CENSUS/DCMD FED);
                                                                                    Luis J Cano (CENSUS/DCEO FED); Patrick J
                                                                                    Cantwell (CENSUS/DSSD FED);Cynthia
                                                                                    Davis Hollingsworth (CENSUS/DCMD FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);         Colleen Holzbach (CENSUS/PCO FED); Sara
                                                                                    James T Christy(CENSUS/LA FED); Dale C     A Rosario Nieves (CENSUS/ADDC FED);
                                                                                    Kelly (CENSUS/FLD FED); Burton H Reist     Gerell L Smith(CENSUS/ADDC FED); Britney
                                                                                    (CENSUS/ADCOM FED); Kevin                  L Dockett (CENSUS/ADDC FED); Christopher
                                                                                    Smith(CENSUS/CIO FED); Heather S Jordan    M Denno (CENSUS/ADDC FED);Corey J
                                                                                    (CENSUS/CIO FED); Maria Olmedo Malagon     Kane (CENSUS/PCO FED); Kemi Ariana                                                            Re_ GAO Statement of Facts for their Aug Hill
DOC_0006804               DOC_0006805         Deirdre Bishop (CENSUS/GEO FED)       (CENSUS/ADDC FED)                          Williams (CENSUS/PCO FED)                7/17/2020 6:59                                       u__.(5).pdf

                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    JenniferW Reichert (CENSUS/DCMD FED);
                                                                                    Luis J Cano (CENSUS/DCEO FED); Patrick J
                                                                                    Cantwell (CENSUS/DSSD FED);Cynthia
                                                                                    Davis Hollingsworth (CENSUS/DCMD FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);         Colleen Holzbach (CENSUS/PCO FED); Sara
                                                                                    James T Christy(CENSUS/LA FED); Dale C     A Rosario Nieves (CENSUS/ADDC FED);
                                                                                    Kelly (CENSUS/FLD FED); Burton H Reist     Gerell L Smith(CENSUS/ADDC FED); Britney
                                                                                    (CENSUS/ADCOM FED); Kevin                  L Dockett (CENSUS/ADDC FED); Christopher
                                                                                    Smith(CENSUS/CIO FED); Heather S Jordan    M Denno (CENSUS/ADDC FED);Corey J                                                                                                                                              Document containing pre-decisional deliberation
                                                                                    (CENSUS/CIO FED); Maria Olmedo Malagon     Kane (CENSUS/PCO FED); Kemi Ariana                                                            FY19_ALL_STAFF-_1765688-v3-                                                      regarding proposed Department
DOC_0006806               DOC_0006823         Deirdre Bishop (CENSUS/GEO FED)       (CENSUS/ADDC FED)                          Williams (CENSUS/PCO FED)                7/17/2020 6:59   Hudon, Kerstin R                    4_2_104396_STATEME.DOCX                         Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 59 of 172



                            Production::End
Production::Begin Bates                                     Email From                           Email To                                   Email CC                        Date                        Author                             File Name                            Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                  Kelley, Karen (Federal); Risko, Daniel
                                                                                  (Federal); Steven Dillingham
                                                                                  (CENSUS/DEPDIR FED); Ron S
                                                                                  Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                                  Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                  Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                  Olson (CENSUS/ADFO FED); James T
                                                                                  Christy (CENSUS/LA FED); Christa D Jones
                                                                                  (CENSUS/DEPDIRFED); Steven K Smith
                                                                                  (CENSUS/DEPDIR FED); Ali Mohammad                                                                                                                                                                                   Draft document containing pre-decisional
                                                                                  Ahmad (CENSUS/ADCOM FED); Christopher                                                                                                  Post Data Collecxtion Narravtive -                                           deliberations regarding draft talking points on
DOC_0006824               DOC_0006828         Benjamin J Page (CENSUS/CFO FED)    JStanley (CENSUS/OCIA FED)                                                          7/18/2020 0:00   James B Treat (CENSUS/ADDC FED)   Combined.docx                               Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                  Kelley, Karen (Federal); Risko, Daniel
                                                                                  (Federal); Steven Dillingham
                                                                                  (CENSUS/DEPDIR FED); Ron S
                                                                                  Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                                  Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                  Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                  Olson (CENSUS/ADFO FED); James T
                                                                                  Christy (CENSUS/LA FED); Christa D Jones
                                                                                  (CENSUS/DEPDIRFED); Steven K Smith
                                                                                  (CENSUS/DEPDIR FED); Ali Mohammad                                                                                                                                                                                   Email communication containing pre-decisional
                                                                                  Ahmad (CENSUS/ADCOM FED); Christopher                                                                                                                                                                               deliberations regarding draft talking points on
DOC_0006829               DOC_0006830         Benjamin J Page (CENSUS/CFO FED)    JStanley (CENSUS/OCIA FED)                                                          7/18/2020 0:00                                     OMB Supp Request.pdf                        Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                  Kelley, Karen (Federal); Risko, Daniel
                                                                                  (Federal); Steven Dillingham
                                                                                  (CENSUS/DEPDIR FED); Ron S
                                                                                  Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                                  Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                  Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                  Olson (CENSUS/ADFO FED); James T
                                                                                  Christy (CENSUS/LA FED); Christa D Jones
                                                                                  (CENSUS/DEPDIRFED); Steven K Smith
                                                                                  (CENSUS/DEPDIR FED); Ali Mohammad                                                                                                                                                                                   Draft document containing pre-decisional
                                                                                  Ahmad (CENSUS/ADCOM FED); Christopher                                                                                                  2020 Decennial Census Supplemental Funding                                   deliberations regarding draft talking points on
DOC_0006831               DOC_0006832         Benjamin J Page (CENSUS/CFO FED)    JStanley (CENSUS/OCIA FED)                                                          7/18/2020 0:00   Turner, Austin F. EOP/OMB         Re.docx                                    Predecisional and Deliberative    proposed Department action/decision/policy.       Withheld in full
                                                                                                                             Kelley, Karen (Federal); Risko, Daniel
                                                                                                                             (Federal); Steven Dillingham
                                                                                                                             (CENSUS/DEPDIR FED); Ron S
                                                                                                                             Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                                                                             Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                                                             Fontenot (CENSUS/ADDC FED); JamesT
                                                                                                                             Christy (CENSUS/LA FED); Christa D Jones
                                                                                                                             (CENSUS/DEPDIR FED); Steven K Smith
                                                                                                                             (CENSUS/DEPDIR FED); AliMohammad                                                                                                                                         Email communication reflecting mental
                                                                                                                             Ahmad (CENSUS/ADCOM FED); Christopher                                                                                                                                    processes of advisor to decisionmaker regarding
DOC_0006833               DOC_0006834         Timothy P Olson (CENSUS/ADFO FED)   Benjamin J Page (CENSUS/CFO FED)           J Stanley (CENSUS/OCIA FED)              7/18/2020 0:00                                     Re_ OMB Supp Request(11).pdf                Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                                                                                                                                                                                                                      Email communication reflecting mental
                                                                                                                                                                                                                                                                                                      processes of advisor to decisionmaker regarding
                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                        draft talking points on proposed Department
DOC_0006835               DOC_0006837         Enrique Lamas (CENSUS/DEPDIR FED)   Timothy P Olson (CENSUS/ADFO FED)          Christa D Jones (CENSUS/DEPDIR FED)      7/18/2020 0:00                                     Re_ OMB Supp Request(9).pdf                 Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                             Kelley, Karen (Federal); Risko, Daniel
                                                                                                                             (Federal); Steven Dillingham
                                                                                                                             (CENSUS/DEPDIR FED); Ron S
                                                                                                                             Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                                                                             Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                                                             Fontenot (CENSUS/ADDC FED); JamesT
                                                                                                                             Christy (CENSUS/LA FED); Christa D Jones
                                                                                                                             (CENSUS/DEPDIR FED); Steven K Smith                                                                                                                                      Email communication reflecting mental
                                                                                                                             (CENSUS/DEPDIR FED); AliMohammad                                                                                                                                         processes of advisor to decisionmaker regarding
                                                                                                                             Ahmad (CENSUS/ADCOM FED); Christopher                                                                                                                                    draft talking points on proposed Department
DOC_0006838               DOC_0006840         Benjamin J Page (CENSUS/CFO FED)    Timothy P Olson (CENSUS/ADFO FED)          J Stanley (CENSUS/OCIA FED)              7/18/2020 0:00                                     Re_ OMB Supp Request10.pdf                  Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 60 of 172



                            Production::End
Production::Begin Bates                                       Email From                           Email To                                     Email CC                       Date                         Author                     File Name                              Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                    Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                    deliberations regarding proposed Department
DOC_0006841               DOC_0006842         Walsh, Michael (Federal)              Wilbur Ross                                Barranca, Steven (Federal)                7/18/2020 0:00                                FW_ OMB Supp Request.pdf                    Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                                                                                                                                                                                                    Document containing pre-decisional deliberation
                                                                                                                                                                                                                       2020 Decennial Census Supplemental Funding                                   regarding proposed Department
DOC_0006843               DOC_0006844         Walsh, Michael (Federal)              Wilbur Ross                                Barranca, Steven (Federal)                7/18/2020 0:00    Turner, Austin F. EOP/OMB   Re.docx                                    Predecisional and Deliberative    action/decision/policy.                         Withheld in full
                                                                                    Kelley, Karen (Federal); Risko, Daniel
                                                                                    (Federal); Steven Dillingham
                                                                                    (CENSUS/DEPDIR FED); Ron S
                                                                                    Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                    Olson (CENSUS/ADFO FED); James T
                                                                                    Christy (CENSUS/LA FED); Christa D Jones
                                                                                    (CENSUS/DEPDIRFED); Steven K Smith                                                                                                                                                                              Email communication containing information
                                                                                    (CENSUS/DEPDIR FED); Ali Mohammad                                                                                                                                                                               gathered for pre-decisional deliberations
                                                                                    Ahmad (CENSUS/ADCOM FED); Christopher                                                                                                                                                                           regarding proposed Department
DOC_0006845               DOC_0006846         Benjamin J Page (CENSUS/CFO FED)      JStanley (CENSUS/OCIA FED)                                                           7/18/2020 12:14                               OMB Supp Request.pdf                        Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                    Kelley, Karen (Federal); Risko, Daniel
                                                                                    (Federal); Steven Dillingham
                                                                                    (CENSUS/DEPDIR FED); Ron S
                                                                                    Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                    Olson (CENSUS/ADFO FED); James T
                                                                                    Christy (CENSUS/LA FED); Christa D Jones
                                                                                    (CENSUS/DEPDIRFED); Steven K Smith
                                                                                    (CENSUS/DEPDIR FED); Ali Mohammad                                                                                                                                                                               Draft document reflecting information provided
                                                                                    Ahmad (CENSUS/ADCOM FED); Christopher                                                                                              2020 Decennial Census Supplemental Funding                                   to facilitate deliberative discussions regarding
DOC_0006847               DOC_0006848         Benjamin J Page (CENSUS/CFO FED)      JStanley (CENSUS/OCIA FED)                                                           7/18/2020 12:14   Turner, Austin F. EOP/OMB   Re.docx                                    Predecisional and Deliberative    proposed Department action/decision/policy.      Withheld in full

                                                                                                                               Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                                               Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                                                               Steven Dillingham(CENSUS/DEPDIR FED);
                                                                                                                               Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                               James TChristy (CENSUS/LA FED); Steven K                                                                                                                             Email communication reflecting mental
                                                                                    Benjamin J Page (CENSUS/CFO FED); Albert   Smith (CENSUS/DEPDIR FED); Christopher J                                                                                                                             processes of advisor to decisionmaker regarding
DOC_0006849               DOC_0006855         Christa D Jones (CENSUS/DEPDIR FED)   E Fontenot (CENSUS/ADDC FED)               Stanley (CENSUS/OCIA FED)                 7/20/2020 0:00                                Re_ OMB Supp Request(1).pdf                 Predecisional and Deliberative   proposed updates to Census schedule.            Redacted
                                                                                                                               Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                                               Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                                                               Steven Dillingham(CENSUS/DEPDIR FED);
                                                                                                                               Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                               James T Christy (CENSUS/LA FED); Steven
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);       KSmith (CENSUS/DEPDIR FED); Christopher                                                                                                                              Email communication reflecting mental
                                                                                    Benjamin J Page (CENSUS/CFO FED); Albert   J Stanley (CENSUS/OCIA FED)Subject:Re:                                                                                                                               processes of advisor to decisionmaker regarding
DOC_0006856               DOC_0006862         Timothy P Olson (CENSUS/ADFO FED)     E Fontenot (CENSUS/ADDCFED)                OMB Supp Request                          7/20/2020 0:00                                Re_ OMB Supp Request(1).pdf                 Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                                               Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                               Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);       Timothy P Olson(CENSUS/ADFO FED);                                                                                                                                    Email communication reflecting mental
                                                                                    Benjamin J Page (CENSUS/CFO FED); Albert   James T Christy (CENSUS/LA FED); Steven K                                                                                                                            processes of advisor to decisionmaker regarding
                                                                                    E Fontenot (CENSUS/ADDCFED); Ali           Smith (CENSUS/DEPDIR FED); Christopher                                                                                                                               draft talking points on proposed Department
DOC_0006863               DOC_0006866         Ron S Jarmin (CENSUS/DEPDIR FED)      Mohammad Ahmad (CENSUS/ADCOM FED)          JStanley (CENSUS/OCIA FED)                7/20/2020 0:00                                Re_ OMB Supp Request(1)A.pdf                Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                               Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                               Christa D Jones (CENSUS/DEPDIR FED); Ali
                                                                                                                               Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                                                               Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                               Enrique Lamas (CENSUS/DEPDIR
                                                                                                                               FED);Timothy P Olson (CENSUS/ADFO                                                                                                                                    Email communication reflecting mental
                                                                                                                               FED); James T Christy (CENSUS/LA FED);                                                                                                                               processes of advisor to decisionmaker regarding
                                                                                                                               Steven K Smith (CENSUS/DEPDIRFED);                                                                                                                                   draft talking points on proposed Department
DOC_0006867               DOC_0006872         Benjamin J Page (CENSUS/CFO FED)      Albert E Fontenot (CENSUS/ADDC FED)        Christopher J Stanley (CENSUS/OCIA FED) 7/20/2020 0:00                                  Re_ OMB Supp Request(3).pdf                 Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 61 of 172



                            Production::End
Production::Begin Bates                                     Email From                             Email To                                    Email CC                        Date       Author                    File Name                                 Privilege                          Privilege Description                 Redaction
                                 Bates

                                                                                                                               Albert E Fontenot (CENSUS/ADDC FED); Ali
                                                                                                                               Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                                                               Steven Dillingham(CENSUS/DEPDIR FED);
                                                                                                                               Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                               Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                               TimothyP Olson (CENSUS/ADFO FED);                                                                                                                    Email communication reflecting mental
                                                                                                                               James T Christy (CENSUS/LA FED); Steven K                                                                                                            processes of advisor to decisionmaker regarding
                                                                                                                               Smith (CENSUS/DEPDIR FED);Christopher J                                                                                                              draft talking points on proposed Department
DOC_0006873               DOC_0006876         Benjamin J Page (CENSUS/CFO FED)      Christa D Jones (CENSUS/DEPDIR FED)        Stanley (CENSUS/OCIA FED)                 7/20/2020 0:00            Re_ OMB Supp Request(6).pdf                     Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                                                             Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                             Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                             Timothy P Olson (CENSUS/ADFO FED);                                                                                                                     Email communication reflecting mental
                                                                                    Benjamin J Page (CENSUS/CFO FED); Albert James T Christy (CENSUS/LA FED); Steven                                                                                                                processes of advisor to decisionmaker regarding
                                                                                    E Fontenot (CENSUS/ADDC FED); Ali        KSmith (CENSUS/DEPDIR FED); Christopher                                                                                                                draft talking points on proposed Department
DOC_0006877               DOC_0006880         Christa D Jones (CENSUS/DEPDIR FED)   Mohammad Ahmad(CENSUS/ADCOM FED) J Stanley (CENSUS/OCIA FED)                     7/20/2020 0:00                Re_ OMB Supp Request(7).pdf                     Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                                                               Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                                               Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                                                               Steven Dillingham(CENSUS/DEPDIR FED);
                                                                                                                               Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);         James T Christy (CENSUS/LA FED); Steven                                                                                                              Email communication reflecting mental
                                                                                    Benjamin J Page (CENSUS/CFO FED); Albert   KSmith (CENSUS/DEPDIR FED); Christopher                                                                                                              processes of advisor to decisionmaker regarding
DOC_0006881               DOC_0006888         Christa D Jones (CENSUS/DEPDIR FED)   E Fontenot (CENSUS/ADDCFED)                J Stanley (CENSUS/OCIA FED)               7/20/2020 0:00            Re_ OMB Supp Request.pdf                        Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                                               Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                               Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);       Timothy P Olson(CENSUS/ADFO FED);                                                                                                                    Email communication reflecting mental
                                                                                    Benjamin J Page (CENSUS/CFO FED); Albert   James T Christy (CENSUS/LA FED); Steven K                                                                                                            processes of advisor to decisionmaker regarding
                                                                                    E Fontenot (CENSUS/ADDCFED); Ali           Smith (CENSUS/DEPDIR FED); Christopher                                                                                                               draft talking points on proposed Department
DOC_0006889               DOC_0006893         Ron S Jarmin (CENSUS/DEPDIR FED)      Mohammad Ahmad (CENSUS/ADCOM FED)          JStanley (CENSUS/OCIA FED)                7/20/2020 0:00            Re_ OMB Supp Request5.pdf                       Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                               Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                               Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                               Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                               James T Christy (CENSUS/LA FED); Christa                                                                                                             Email communication reflecting mental
                                                                                                                               DJones (CENSUS/DEPDIR FED); Steven K                                                                                                                 processes of advisor to decisionmaker regarding
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Ali   Smith (CENSUS/DEPDIR FED); Christopher J                                                                                                             draft talking points on proposed Department
DOC_0006894               DOC_0006896         Benjamin J Page (CENSUS/CFO FED)      Mohammad Ahmad (CENSUS/ADCOM FED)          Stanley (CENSUS/OCIAFED)                  7/20/2020 0:00            Re_ OMB Supp Request8.pdf                       Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                    Luis JCano (CENSUS/DCEO FED); Deirdre
                                                                                    Bishop (CENSUS/GEO FED); Patrick J
                                                                                    Cantwell (CENSUS/DSSD FED);
                                                                                    CynthiaDavis Hollingsworth (CENSUS/DCMD
                                                                                    FED); Timothy P Olson (CENSUS/ADFO      Colleen Holzbach (CENSUS/PCO FED); Sara
                                                                                    FED); James T Christy (CENSUS/LAFED);   A Rosario Nieves (CENSUS/ADDC FED);
                                                                                    Dale C Kelly (CENSUS/FLD FED); Burton H Gerell L Smith(CENSUS/ADDC FED); Britney
                                                                                    Reist (CENSUS/ADCOM FED); Kevin Smith L Dockett (CENSUS/ADDC FED); Christopher
                                                                                    (CENSUS/CIO FED);Heather S Jordan       M Denno (CENSUS/ADDC FED);Corey J
                                                                                    (CENSUS/CIO FED); Maria Olmedo Malagon Kane (CENSUS/PCO FED); Kemi Ariana                                      Re_ GAO Statement of Facts for their Aug Hill
DOC_0006897               DOC_0006898         Michael T Thieme (CENSUS/ADDC FED)    (CENSUS/ADDC FED)                       Williams (CENSUS/PCO FED)                7/20/2020 9:41                u__.(3).pdf
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 62 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                  Email CC                       Date                           Author                    File Name                                 Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                    Luis JCano (CENSUS/DCEO FED); Deirdre
                                                                                    Bishop (CENSUS/GEO FED); Patrick J
                                                                                    Cantwell (CENSUS/DSSD FED);
                                                                                    CynthiaDavis Hollingsworth (CENSUS/DCMD
                                                                                    FED); Timothy P Olson (CENSUS/ADFO      Colleen Holzbach (CENSUS/PCO FED); Sara
                                                                                    FED); James T Christy (CENSUS/LAFED);   A Rosario Nieves (CENSUS/ADDC FED);
                                                                                    Dale C Kelly (CENSUS/FLD FED); Burton H Gerell L Smith(CENSUS/ADDC FED); Britney
                                                                                    Reist (CENSUS/ADCOM FED); Kevin Smith L Dockett (CENSUS/ADDC FED); Christopher
                                                                                    (CENSUS/CIO FED);Heather S Jordan       M Denno (CENSUS/ADDC FED);Corey J                                                                                                                                         Document containing pre-decisional deliberation
                                                                                    (CENSUS/CIO FED); Maria Olmedo Malagon Kane (CENSUS/PCO FED); Kemi Ariana                                                        FY19_ALL_STAFF-_1765688-v3-                                                      regarding proposed Department
DOC_0006899               DOC_0006916         Michael T Thieme (CENSUS/ADDC FED)    (CENSUS/ADDC FED)                       Williams (CENSUS/PCO FED)                7/20/2020 9:41      Hudon, Kerstin R            4_2_104396_STATEME.DOCX                         Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                                             Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                                                             Steven Dillingham(CENSUS/DEPDIR FED);
                                                                                                                             Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                             Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                             James TChristy (CENSUS/LA FED); Steven K                                                                                                                                 Email communication containing pre-decisional
                                                                                    Benjamin J Page (CENSUS/CFO FED); Albert Smith (CENSUS/DEPDIR FED); Christopher J                                                                                                                                 deliberations regarding proposed Department
DOC_0006917               DOC_0006923         Christa D Jones (CENSUS/DEPDIR FED)   E Fontenot (CENSUS/ADDC FED)             Stanley (CENSUS/OCIA FED)                 7/20/2020 10:55                               Re_ OMB Supp Request(2).pdf                     Predecisional and Deliberative   action/decision/policy.                       Withheld in full
                                                                                                                             Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                             Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);        Timothy P Olson(CENSUS/ADFO FED);                                                                                                                                        Email communication reflecting mental
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);     James T Christy (CENSUS/LA FED); Steven K                                                                                                                                processes of advisor to decisionmaker regarding
                                                                                    Benjamin J Page (CENSUS/CFOFED); Ali     Smith (CENSUS/DEPDIR FED); Christopher                                                                                                                                   draft talking points on proposed Department
DOC_0006924               DOC_0006928         Albert E Fontenot (CENSUS/ADDC FED)   Mohammad Ahmad (CENSUS/ADCOM FED) JStanley (CENSUS/OCIA FED)                       7/20/2020 10:55                               Re_ OMB Supp Request(4).pdf                     Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                               Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                               Albert E Fontenot (CENSUS/ADDC FED); Ali
                                                                                                                               Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                                                               Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                               Enrique Lamas (CENSUS/DEPDIR
                                                                                                                               FED);Timothy P Olson (CENSUS/ADFO                                                                                                                                      Email communication reflecting mental
                                                                                                                               FED); James T Christy (CENSUS/LA FED);                                                                                                                                 processes of advisor to decisionmaker regarding
                                                                                                                               Steven K Smith (CENSUS/DEPDIRFED);                                                                                                                                     draft talking points on proposed Department
DOC_0006929               DOC_0006933         Benjamin J Page (CENSUS/CFO FED)      Ron S Jarmin (CENSUS/DEPDIR FED)           Christopher J Stanley (CENSUS/OCIA FED) 7/20/2020 10:55                               Re_ OMB Supp Request(5).pdf                     Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot(CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD
                                                                                    FED);Luis J Cano (CENSUS/DCEO FED);
                                                                                    Deirdre Bishop (CENSUS/GEO FED); Patrick
                                                                                    J Cantwell (CENSUS/DSSD FED);Cynthia       Sara A Rosario Nieves (CENSUS/ADDC
                                                                                    Davis Hollingsworth (CENSUS/DCMD FED);     FED); Gerell L Smith (CENSUS/ADDC FED);
                                                                                    Maria Olmedo Malagon (CENSUS/ADDC          Britney L Dockett(CENSUS/ADDC FED);                                                   Re_ GAO Statement of Facts for their Aug Hill
DOC_0006934               DOC_0006936         Kathleen M Styles (CENSUS/ADDC FED)   FED)                                       Christopher M Denno (CENSUS/ADDC FED) 7/20/2020 11:02                                 u__.(2).pdf

                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot(CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD
                                                                                    FED);Luis J Cano (CENSUS/DCEO FED);
                                                                                    Deirdre Bishop (CENSUS/GEO FED); Patrick
                                                                                    J Cantwell (CENSUS/DSSD FED);Cynthia       Sara A Rosario Nieves (CENSUS/ADDC
                                                                                    Davis Hollingsworth (CENSUS/DCMD FED);     FED); Gerell L Smith (CENSUS/ADDC FED);                                                                                                                                Document containing pre-decisional deliberation
                                                                                    Maria Olmedo Malagon (CENSUS/ADDC          Britney L Dockett(CENSUS/ADDC FED);                                                   FY19_ALL_STAFF-_1765688-v3-                                                      regarding reflecting Census comments on a draft
DOC_0006937               DOC_0006954         Kathleen M Styles (CENSUS/ADDC FED)   FED)                                       Christopher M Denno (CENSUS/ADDC FED) 7/20/2020 11:02     Hudon, Kerstin R            4_2_104396_STATEME.DOCX                         Predecisional and Deliberative   GAO statement of facts.                         Withheld in full
                                                                                                   Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 63 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                  Email CC                      Date                          Author                    File Name                                 Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot(CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD
                                                                                    FED);Luis J Cano (CENSUS/DCEO FED);
                                                                                    Deirdre Bishop (CENSUS/GEO FED); Patrick
                                                                                    J Cantwell (CENSUS/DSSD FED);Cynthia       Sara A Rosario Nieves (CENSUS/ADDC
                                                                                    Davis Hollingsworth (CENSUS/DCMD FED);     FED); Gerell L Smith (CENSUS/ADDC FED);                                                                                                                              Document containing pre-decisional deliberation
                                                                                    Maria Olmedo Malagon (CENSUS/ADDC          Britney L Dockett(CENSUS/ADDC FED);                                                 FY19_ALL_STAFF-_1765688-v3-                                                      regarding reflecting Census comments on a draft
DOC_0006955               DOC_0006972         Kathleen M Styles (CENSUS/ADDC FED)   FED)                                       Christopher M Denno (CENSUS/ADDC FED) 7/20/2020 11:02   Hudon, Kerstin R            4_2_104396_STATEME.DOCX                         Predecisional and Deliberative   GAO statement of facts.                         Withheld in full
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    James L Dinwiddie(CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    LuisJ Cano (CENSUS/DCEO FED); Deirdre
                                                                                    Bishop (CENSUS/GEO FED); Patrick J         Sara A Rosario Nieves (CENSUS/ADDC
                                                                                    Cantwell (CENSUS/DSSD FED);Cynthia         FED); Gerell L Smith (CENSUS/ADDC FED);
                                                                                    Davis Hollingsworth (CENSUS/DCMD FED);     Britney L Dockett(CENSUS/ADDC FED);
                                                                                    Maria Olmedo Malagon (CENSUS/ADDC          Christopher M Denno (CENSUS/ADDC FED);                                              Re_ GAO Statement of Facts for their Aug Hill
DOC_0006973               DOC_0006975         Jennifer W Reichert (CENSUS/DCMD FED) FED)                                       Jennifer W Reichert (CENSUS/DCMD FED) 7/20/2020 13:26                               u__.(1).pdf
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    James L Dinwiddie(CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    LuisJ Cano (CENSUS/DCEO FED); Deirdre
                                                                                    Bishop (CENSUS/GEO FED); Patrick J         Sara A Rosario Nieves (CENSUS/ADDC
                                                                                    Cantwell (CENSUS/DSSD FED);Cynthia         FED); Gerell L Smith (CENSUS/ADDC FED);
                                                                                    Davis Hollingsworth (CENSUS/DCMD FED);     Britney L Dockett(CENSUS/ADDC FED);                                                                                                                                  Document containing pre-decisional deliberation
                                                                                    Maria Olmedo Malagon (CENSUS/ADDC          Christopher M Denno (CENSUS/ADDC FED);                                              FY19_ALL_STAFF-_1765688-v3-                                                      regarding reflecting Census comments on a draft
DOC_0006976               DOC_0006993         Jennifer W Reichert (CENSUS/DCMD FED) FED)                                       Jennifer W Reichert (CENSUS/DCMD FED) 7/20/2020 13:26   Hudon, Kerstin R            4_2_104396_STATEME.DOCX                         Predecisional and Deliberative   GAO statement of facts.                         Withheld in full
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    James L Dinwiddie(CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    LuisJ Cano (CENSUS/DCEO FED); Deirdre
                                                                                    Bishop (CENSUS/GEO FED); Patrick J         Sara A Rosario Nieves (CENSUS/ADDC
                                                                                    Cantwell (CENSUS/DSSD FED);Cynthia         FED); Gerell L Smith (CENSUS/ADDC FED);
                                                                                    Davis Hollingsworth (CENSUS/DCMD FED);     Britney L Dockett(CENSUS/ADDC FED);                                                                                                                                  Document containing pre-decisional deliberation
                                                                                    Maria Olmedo Malagon (CENSUS/ADDC          Christopher M Denno (CENSUS/ADDC FED);                                              FY19_ALL_STAFF-_1765688-v3-                                                      regarding reflecting Census comments on a draft
DOC_0006994               DOC_0007011         Jennifer W Reichert (CENSUS/DCMD FED) FED)                                       Jennifer W Reichert (CENSUS/DCMD FED) 7/20/2020 13:26   Hudon, Kerstin R            4_2_104396_STATEME.DOCX                         Predecisional and Deliberative   GAO statement of facts.                         Withheld in full
                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Cynthia Davis Hollingsworth
                                                                                    (CENSUS/DCMD FED); Jennifer W
                                                                                    Reichert(CENSUS/DCMD FED); Kathleen M
                                                                                    Styles (CENSUS/ADDC FED); Michael T
                                                                                    Thieme (CENSUS/ADDC FED); Albert
                                                                                    EFontenot (CENSUS/ADDC FED); Luis J
                                                                                    Cano (CENSUS/DCEO FED); Deirdre Bishop     ara A Rosario Nieves (CENSUS/ADDC FED);
                                                                                    (CENSUS/GEO FED); Patrick JCantwell        Gerell L Smith (CENSUS/ADDC FED);                                                                                                                                    Email communication containing pre-decisional
                                                                                    (CENSUS/DSSD FED); Maria Olmedo            Britney L Dockett(CENSUS/ADDC FED);                                                 Re_ GAO Statement of Facts for their Aug Hill                                    deliberations regarding reflecting Census
DOC_0007012               DOC_0007017         Deborah Stempowski (CENSUS/ADDC FED) Malagon (CENSUS/ADDC FED)                   Christopher M Denno (CENSUS/ADDC FED) 7/20/2020 17:58                               u___.pdf                                      Predecisional and Deliberative     comments on a draft GAO statement of facts.   Redacted
                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Cynthia Davis Hollingsworth
                                                                                    (CENSUS/DCMD FED); Jennifer W
                                                                                    Reichert(CENSUS/DCMD FED); Kathleen M
                                                                                    Styles (CENSUS/ADDC FED); Michael T
                                                                                    Thieme (CENSUS/ADDC FED); Albert
                                                                                    EFontenot (CENSUS/ADDC FED); Luis J
                                                                                    Cano (CENSUS/DCEO FED); Deirdre Bishop     ara A Rosario Nieves (CENSUS/ADDC FED);
                                                                                    (CENSUS/GEO FED); Patrick JCantwell        Gerell L Smith (CENSUS/ADDC FED);                                                                                                                                    Draft document containing pre-decisional
                                                                                    (CENSUS/DSSD FED); Maria Olmedo            Britney L Dockett(CENSUS/ADDC FED);                                                 FY19_ALL_STAFF-_1765688-v3-                                                      deliberations regarding reflecting Census
DOC_0007018               DOC_0007035         Deborah Stempowski (CENSUS/ADDC FED) Malagon (CENSUS/ADDC FED)                   Christopher M Denno (CENSUS/ADDC FED) 7/20/2020 17:58   Hudon, Kerstin R            4_2_104396_STATEME.DOCX                         Predecisional and Deliberative   comments on a draft GAO statement of facts.     Withheld in full
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 64 of 172



                            Production::End
Production::Begin Bates                                    Email From                               Email To                               Email CC                      Date                           Author                               File Name                            Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                   James L Dinwiddie (CENSUS/ADDC FED);
                                                                                   Cynthia Davis Hollingsworth
                                                                                   (CENSUS/DCMD FED); Jennifer W
                                                                                   Reichert(CENSUS/DCMD FED); Kathleen M
                                                                                   Styles (CENSUS/ADDC FED); Michael T
                                                                                   Thieme (CENSUS/ADDC FED); Albert
                                                                                   EFontenot (CENSUS/ADDC FED); Luis J
                                                                                   Cano (CENSUS/DCEO FED); Deirdre Bishop   ara A Rosario Nieves (CENSUS/ADDC FED);
                                                                                   (CENSUS/GEO FED); Patrick JCantwell      Gerell L Smith (CENSUS/ADDC FED);                                                                                                                                           Draft document containing pre-decisional
                                                                                   (CENSUS/DSSD FED); Maria Olmedo          Britney L Dockett(CENSUS/ADDC FED);                                                            FY19_ALL_STAFF-_1765688-v3-                                                  deliberations regarding reflecting Census
DOC_0007036               DOC_0007053         Deborah Stempowski (CENSUS/ADDC FED) Malagon (CENSUS/ADDC FED)                Christopher M Denno (CENSUS/ADDC FED) 7/20/2020 17:58    Hudon, Kerstin R                      4_2_104396_STATEME.DOCX                     Predecisional and Deliberative   comments on a draft GAO statement of facts.       Withheld in full

                                                                                                                                                                                                                                                                                                        Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                        deliberations regarding internal briefing materials
DOC_0007054               DOC_0007057         Kathleen M Styles (CENSUS/ADDC FED)   Albert E Fontenot (CENSUS/ADDC FED)                                            7/20/2020 18:06                                         Fwd_ Prep for Secretary Call_.pdf           Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                                                                                                                                                           Post Data Collecxtion Narravtive -                                           deliberations regarding internal briefing materials
DOC_0007058               DOC_0007062         Kathleen M Styles (CENSUS/ADDC FED)   Albert E Fontenot (CENSUS/ADDC FED)                                            7/20/2020 18:06   James B Treat (CENSUS/ADDC FED)       Combined.docx                               Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED);
                                                                                    James T Christy (CENSUS/LA FED); Ali
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                                                                  Email communication reflecting information
                                                                                    JohnMaron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                  provided to facilitate deliberative discussions
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);   Ron S Jarmin (CENSUS/DEPDIR FED);                                                                Fw_ Updated Schedule Impact                                                  regarding proposed Department
DOC_0007063               DOC_0007064         Enrique Lamas (CENSUS/DEPDIR FED)     Kathleen M Styles (CENSUS/ADDCFED)    Christa D Jones (CENSUS/DEPDIR FED)      7/21/2020 0:00                                          Documents(1).pdf                            Predecisional and Deliberative   action/decision/policy.                           Redacted

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED);
                                                                                    James T Christy (CENSUS/LA FED); Ali
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    JohnMaron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                  Document reflecting information provided to
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);   Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                             facilitate deliberative discussions regarding
DOC_0007065               DOC_0007067         Enrique Lamas (CENSUS/DEPDIR FED)     Kathleen M Styles (CENSUS/ADDCFED)    Christa D Jones (CENSUS/DEPDIR FED)      7/21/2020 0:00    James B Treat (CENSUS/ADDC FED)       Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED);
                                                                                    James T Christy (CENSUS/LA FED); Ali
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    JohnMaron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                  Document reflecting information provided to
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);   Ron S Jarmin (CENSUS/DEPDIR FED);                          Ranga Satya Sai Peruri (CENSUS/DCMD                                                                                facilitate deliberative discussions regarding
DOC_0007068               DOC_0007068         Enrique Lamas (CENSUS/DEPDIR FED)     Kathleen M Styles (CENSUS/ADDCFED)    Christa D Jones (CENSUS/DEPDIR FED)      7/21/2020 0:00    CTR)                                  Schedule Impacts due to a delay.xlsx        Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); John Maron
                                                                                    Abowd (CENSUS/ADRM FED);
                                                                                    VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                  Email communication containing information
                                                                                    Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                          gathered for pre-decisional deliberations
DOC_0007069               DOC_0007070         Enrique Lamas (CENSUS/DEPDIR FED)     Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)           7/21/2020 0:00                                          Fw_ Updated Schedule Impact Documents.pdf Predecisional and Deliberative     regarding proposed updates to Census schedule. Redacted

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); John Maron
                                                                                    Abowd (CENSUS/ADRM FED);
                                                                                    VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                  Document reflecting information provided to
                                                                                    Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                          facilitate deliberative discussions regarding
DOC_0007071               DOC_0007073         Enrique Lamas (CENSUS/DEPDIR FED)     Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)           7/21/2020 0:00    James B Treat (CENSUS/ADDC FED)       Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 65 of 172



                            Production::End
Production::Begin Bates                                    Email From                             Email To                                Email CC                      Date                       Author                                  File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   James T Christy(CENSUS/LA FED); Timothy
                                                                                   P Olson (CENSUS/ADFO FED); John Maron
                                                                                   Abowd (CENSUS/ADRM FED);
                                                                                   VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                  Document reflecting information provided to
                                                                                   Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                      Ranga Satya Sai Peruri (CENSUS/DCMD                                                                                 facilitate deliberative discussions regarding
DOC_0007074               DOC_0007074         Enrique Lamas (CENSUS/DEPDIR FED)    Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)           7/21/2020 0:00   CTR)                                  Schedule Impacts due to a delay.xlsx         Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full

                                                                                   John Maron Abowd (CENSUS/ADRM FED);
                                                                                   Victoria Velkoff (CENSUS/ADDP FED);
                                                                                   Deborah Stempowski(CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                                                  Email communication reflecting information
                                                                                   AliMohammad Ahmad (CENSUS/ADCOM                                                                                                                                                                                     provided to facilitate deliberative discussions
                                                                                   FED); James T Christy (CENSUS/LA FED); Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                            regarding proposed Department
DOC_0007075               DOC_0007076         Enrique Lamas (CENSUS/DEPDIR FED)    Timothy P Olson (CENSUS/ADFOFED)       Christa D Jones (CENSUS/DEPDIR FED)     7/21/2020 0:00                                         Fw_ Urgent. Call me please.pdf               Predecisional and Deliberative   action/decision/policy.                           Redacted

                                                                                   John Maron Abowd (CENSUS/ADRM FED);
                                                                                   Victoria Velkoff (CENSUS/ADDP FED);
                                                                                   Deborah Stempowski(CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   James B Treat (CENSUS/DEPDIR FED);
                                                                                   AliMohammad Ahmad (CENSUS/ADCOM                                                                                                                                                                                     Document reflecting information provided to
                                                                                   FED); James T Christy (CENSUS/LA FED); Ron S Jarmin (CENSUS/DEPDIR FED);                                                              Post Data Collecxtion Narravtive -                                            facilitate deliberative discussions regarding
DOC_0007077               DOC_0007081         Enrique Lamas (CENSUS/DEPDIR FED)    Timothy P Olson (CENSUS/ADFOFED)       Christa D Jones (CENSUS/DEPDIR FED)     7/21/2020 0:00   James B Treat (CENSUS/ADDC FED)       Combined.docx                                Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full

                                                                                   John Maron Abowd (CENSUS/ADRM FED);
                                                                                   Victoria Velkoff (CENSUS/ADDP FED);
                                                                                   Deborah Stempowski(CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   James B Treat (CENSUS/DEPDIR FED);
                                                                                   AliMohammad Ahmad (CENSUS/ADCOM                                                                                                                                                                                     Document reflecting information provided to
                                                                                   FED); James T Christy (CENSUS/LA FED); Ron S Jarmin (CENSUS/DEPDIR FED);                                                              Summary of the Post Data Collection                                           facilitate deliberative discussions regarding
DOC_0007082               DOC_0007084         Enrique Lamas (CENSUS/DEPDIR FED)    Timothy P Olson (CENSUS/ADFOFED)         Christa D Jones (CENSUS/DEPDIR FED)   7/21/2020 0:00   James B Treat (CENSUS/DEPDIR FED)     Activitie.docx                               Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full
                                                                                   Victoria Velkoff (CENSUS/ADDP FED); John
                                                                                   Maron Abowd (CENSUS/ADRM FED); James
                                                                                   T Christy (CENSUS/LAFED); Timothy P
                                                                                   Olson (CENSUS/ADFO FED); Kathleen M
                                                                                   Styles (CENSUS/ADDC FED); James B
                                                                                   Treat(CENSUS/DEPDIR FED); Ali
                                                                                   Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                   Albert E Fontenot (CENSUS/ADDC
                                                                                   FED);Deborah Stempowski (CENSUS/ADDC Ron S Jarmin (CENSUS/DEPDIR FED);
DOC_0007085               DOC_0007085         Enrique Lamas (CENSUS/DEPDIR FED)    FED)                                     Christa D Jones (CENSUS/DEPDIR FED)   7/21/2020 0:00                                         Fw_ here is the most developed writeup.pdf
                                                                                   Victoria Velkoff (CENSUS/ADDP FED); John
                                                                                   Maron Abowd (CENSUS/ADRM FED); James
                                                                                   T Christy (CENSUS/LAFED); Timothy P
                                                                                   Olson (CENSUS/ADFO FED); Kathleen M
                                                                                   Styles (CENSUS/ADDC FED); James B
                                                                                   Treat(CENSUS/DEPDIR FED); Ali
                                                                                   Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                   Albert E Fontenot (CENSUS/ADDC                                                                                                                                                                                      Document reflecting information provided to
                                                                                   FED);Deborah Stempowski (CENSUS/ADDC Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                              facilitate deliberative discussions regarding
DOC_0007086               DOC_0007089         Enrique Lamas (CENSUS/DEPDIR FED)    FED)                                     Christa D Jones (CENSUS/DEPDIR FED)   7/21/2020 0:00   CENSUS                                2020 Census Timeline Update V2.docx          Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   Benjamin J Page(CENSUS/CFO FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Kathleen
                                                                                   MStyles (CENSUS/ADDC FED); Victoria
                                                                                   Velkoff (CENSUS/ADDP FED); Ali
                                                                                   Mohammad Ahmad (CENSUS/ADCOMFED);
DOC_0007090               DOC_0007091         John Maron Abowd (CENSUS/ADRM FED)   James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)    7/21/2020 0:00                                         Re_ COO Update(1).pdf
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 66 of 172



                            Production::End
Production::Begin Bates                                    Email From                             Email To                                Email CC                     Date                       Author                                 File Name                                Privilege                           Privilege Description                Redaction
                                 Bates
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   Benjamin J Page(CENSUS/CFO FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Kathleen
                                                                                   MStyles (CENSUS/ADDC FED); Victoria
                                                                                   Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                                       Document reflecting mental processes of advisor
                                                                                   Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                    20200327-Memo on Undocumented-                                                  to decisionmaker regarding proposed
DOC_0007092               DOC_0007112         John Maron Abowd (CENSUS/ADRM FED)   James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 0:00   Victoria Velkoff (CENSUS/ADDP FED)    FINAL.pdf                                      Predecisional and Deliberative   Department action/decision/policy.              Redacted
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   Benjamin J Page(CENSUS/CFO FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Kathleen
                                                                                   MStyles (CENSUS/ADDC FED); Victoria
                                                                                   Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                                       Presentation reflecting information provided to
                                                                                   Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                                    facilitate deliberative discussions regarding
DOC_0007113               DOC_0007134         John Maron Abowd (CENSUS/ADRM FED)   James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Building the Estimate Slides v8 1-27-20.pptx   Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   Benjamin J Page(CENSUS/CFO FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Kathleen
                                                                                   MStyles (CENSUS/ADDC FED); Victoria
                                                                                   Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                                       Document reflecting information provided to
                                                                                   Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                                    facilitate deliberative discussions regarding
DOC_0007135               DOC_0007135         John Maron Abowd (CENSUS/ADRM FED)   James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Microsoft_Excel_Worksheet1.xlsx                Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   Benjamin J Page(CENSUS/CFO FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Kathleen
                                                                                   MStyles (CENSUS/ADDC FED); Victoria
                                                                                   Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                                       Document reflecting information provided to
                                                                                   Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                                    facilitate deliberative discussions regarding
DOC_0007136               DOC_0007136         John Maron Abowd (CENSUS/ADRM FED)   James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Microsoft_Excel_Worksheet2.xlsx                Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   Benjamin J Page(CENSUS/CFO FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Kathleen
                                                                                   MStyles (CENSUS/ADDC FED); Victoria
                                                                                   Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                                       Document reflecting information provided to
                                                                                   Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                                    facilitate deliberative discussions regarding
DOC_0007137               DOC_0007137         John Maron Abowd (CENSUS/ADRM FED)   James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Microsoft_Excel_Worksheet3.xlsx                Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 67 of 172



                            Production::End
Production::Begin Bates                                    Email From                             Email To                                Email CC                     Date                       Author                                File Name                     Privilege                           Privilege Description                Redaction
                                 Bates
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   Benjamin J Page(CENSUS/CFO FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Kathleen
                                                                                   MStyles (CENSUS/ADDC FED); Victoria
                                                                                   Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                           Document reflecting information provided to
                                                                                   Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                        facilitate deliberative discussions regarding
DOC_0007138               DOC_0007138         John Maron Abowd (CENSUS/ADRM FED)   James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Microsoft_Excel_Worksheet.xlsx     Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   Benjamin J Page(CENSUS/CFO FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Kathleen
                                                                                   MStyles (CENSUS/ADDC FED); Victoria
                                                                                   Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                           Document reflecting information provided to
                                                                                   Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                        facilitate deliberative discussions regarding
DOC_0007139               DOC_0007139         John Maron Abowd (CENSUS/ADRM FED)   James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Microsoft_Excel_Worksheet4.xlsx    Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   Benjamin J Page(CENSUS/CFO FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Kathleen
                                                                                   MStyles (CENSUS/ADDC FED); Victoria
                                                                                   Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                           Document reflecting information provided to
                                                                                   Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                        facilitate deliberative discussions regarding
DOC_0007140               DOC_0007140         John Maron Abowd (CENSUS/ADRM FED)   James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Microsoft_Excel_Worksheet9.xlsx    Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   Benjamin J Page(CENSUS/CFO FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Kathleen
                                                                                   MStyles (CENSUS/ADDC FED); Victoria
                                                                                   Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                           Document reflecting information provided to
                                                                                   Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                        facilitate deliberative discussions regarding
DOC_0007141               DOC_0007141         John Maron Abowd (CENSUS/ADRM FED)   James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Microsoft_Excel_Worksheet10.xlsx   Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   Benjamin J Page(CENSUS/CFO FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Kathleen
                                                                                   MStyles (CENSUS/ADDC FED); Victoria
                                                                                   Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                           Document reflecting information provided to
                                                                                   Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                        facilitate deliberative discussions regarding
DOC_0007142               DOC_0007142         John Maron Abowd (CENSUS/ADRM FED)   James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Microsoft_Excel_Worksheet5.xlsx    Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                   Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 68 of 172



                            Production::End
Production::Begin Bates                                     Email From                               Email To                                     Email CC                       Date                       Author                                 File Name                         Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Benjamin J Page(CENSUS/CFO FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);
                                                                                    James T Christy (CENSUS/LA FED); Kathleen
                                                                                    MStyles (CENSUS/ADDC FED); Victoria
                                                                                    Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                                         Document reflecting information provided to
                                                                                    Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                                      facilitate deliberative discussions regarding
DOC_0007143               DOC_0007143         John Maron Abowd (CENSUS/ADRM FED)    James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)            7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Microsoft_Excel_Worksheet6.xlsx         Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Benjamin J Page(CENSUS/CFO FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);
                                                                                    James T Christy (CENSUS/LA FED); Kathleen
                                                                                    MStyles (CENSUS/ADDC FED); Victoria
                                                                                    Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                                         Document reflecting information provided to
                                                                                    Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                                      facilitate deliberative discussions regarding
DOC_0007144               DOC_0007144         John Maron Abowd (CENSUS/ADRM FED)    James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)            7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Microsoft_Excel_Worksheet8.xlsx         Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Benjamin J Page(CENSUS/CFO FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);
                                                                                    James T Christy (CENSUS/LA FED); Kathleen
                                                                                    MStyles (CENSUS/ADDC FED); Victoria
                                                                                    Velkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                                         Document reflecting information provided to
                                                                                    Mohammad Ahmad (CENSUS/ADCOMFED);                                                                                                                                                                                      facilitate deliberative discussions regarding
DOC_0007145               DOC_0007145         John Maron Abowd (CENSUS/ADRM FED)    James B Treat (CENSUS/DEPDIR FED)         Burton H Reist (CENSUS/ADCOM FED)            7/21/2020 0:00   Jennifer M Ortman (CENSUS/ACSO FED)   Microsoft_Excel_Worksheet7.xlsx         Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIRFED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); JamesT
                                                                                    Christy (CENSUS/LA FED); Victoria Velkoff                                                                                                                                                                              Email communication reflecting information
                                                                                    (CENSUS/ADDP FED); Ali Mohammad                                                                                                                                                                                        provided to facilitate deliberative discussions
                                                                                    Ahmad (CENSUS/ADCOMFED); James B                                                                                                                                                                                       regarding proposed Department
DOC_0007146               DOC_0007148         Kathleen M Styles (CENSUS/ADDC FED)   Treat (CENSUS/DEPDIR FED)                 Burton H Reist (CENSUS/ADCOM FED)            7/21/2020 0:00                                         Re_ COO Update.pdf                      Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIRFED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); JamesT
                                                                                    Christy (CENSUS/LA FED); Victoria Velkoff
                                                                                    (CENSUS/ADDP FED); Ali Mohammad                                                                                                                                                                                        Document reflecting information provided to
                                                                                    Ahmad (CENSUS/ADCOMFED); James B                                                                                                                                                                                       facilitate deliberative discussions regarding
DOC_0007149               DOC_0007152         Kathleen M Styles (CENSUS/ADDC FED)   Treat (CENSUS/DEPDIR FED)                      Burton H Reist (CENSUS/ADCOM FED)       7/21/2020 0:00   Kathleen M Styles (CENSUS/ADDC FED)   Elevator Speech 7-21 draft v2.docx      Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full
                                                                                    Wilbur Ross; Kelley, Karen (Federal); Walsh,
                                                                                    Michael (Federal); Risko, Daniel (Federal);    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Barranca, Steven(Federal); McDermott, Ryan     Steven Dillingham (CENSUS/DEPDIR FED);                                                         Updated Figures for Census Leadership
DOC_0007153               DOC_0007153         Christa D Jones (CENSUS/DEPDIR FED)   (Federal)                                      Benjamin J Page (CENSUS/CFOFED)        7/21/2020 0:00                                          Update.pdf
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 69 of 172



                            Production::End
Production::Begin Bates                                     Email From                                Email To                                    Email CC                       Date                        Author                                  File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                    Wilbur Ross; Kelley, Karen (Federal); Walsh,                                                                                                                                                                                 Document reflecting information provided to
                                                                                    Michael (Federal); Risko, Daniel (Federal);    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                             facilitate deliberative discussions regarding
                                                                                    Barranca, Steven(Federal); McDermott, Ryan     Steven Dillingham (CENSUS/DEPDIR FED);                                                          Potential Cost Associated with Adjustments                                    internal briefing materials on proposed
DOC_0007154               DOC_0007155         Christa D Jones (CENSUS/DEPDIR FED)   (Federal)                                      Benjamin J Page (CENSUS/CFOFED)        7/21/2020 0:00     Benjamin J Page (CENSUS/CFO FED)      7_.docx                                      Predecisional and Deliberative   Department action/decision/policy.               Withheld in full

                                                                                    John Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    AliMohammad Ahmad (CENSUS/ADCOM                                                                                                                                                                                              Email communication containing pre-decisional
                                                                                    FED); James T Christy (CENSUS/LA FED); Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                     deliberations regarding proposed Department
DOC_0007156               DOC_0007157         Enrique Lamas (CENSUS/DEPDIR FED)     Timothy P Olson (CENSUS/ADFOFED)       Christa D Jones (CENSUS/DEPDIR FED)             7/21/2020 0:00                                          Fw_ Urgent. Call me please.pdf               Predecisional and Deliberative   action/decision/policy.                       Withheld in full

                                                                                    John Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    AliMohammad Ahmad (CENSUS/ADCOM                                                                                                                                                                                              Document containing pre-decisional deliberation
                                                                                    FED); James T Christy (CENSUS/LA FED); Ron S Jarmin (CENSUS/DEPDIR FED);                                                                       Post Data Collecxtion Narravtive -                                            regarding internal briefing materials on proposed
DOC_0007158               DOC_0007162         Enrique Lamas (CENSUS/DEPDIR FED)     Timothy P Olson (CENSUS/ADFOFED)       Christa D Jones (CENSUS/DEPDIR FED)             7/21/2020 0:00    James B Treat (CENSUS/ADDC FED)       Combined.docx                                Predecisional and Deliberative   Department action/decision/policy.                Withheld in full

                                                                                    John Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    AliMohammad Ahmad (CENSUS/ADCOM                                                                                                                                                                                              Document containing pre-decisional deliberation
                                                                                    FED); James T Christy (CENSUS/LA FED); Ron S Jarmin (CENSUS/DEPDIR FED);                                                                       Summary of the Post Data Collection                                           regarding internal briefing materials on proposed
DOC_0007163               DOC_0007165         Enrique Lamas (CENSUS/DEPDIR FED)     Timothy P Olson (CENSUS/ADFOFED)         Christa D Jones (CENSUS/DEPDIR FED)           7/21/2020 0:00    James B Treat (CENSUS/DEPDIR FED)     Activitie.docx                               Predecisional and Deliberative   Department action/decision/policy.                Withheld in full
                                                                                    Victoria Velkoff (CENSUS/ADDP FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); James
                                                                                    T Christy (CENSUS/LAFED); Timothy P
                                                                                    Olson (CENSUS/ADFO FED); Kathleen M
                                                                                    Styles (CENSUS/ADDC FED); James B
                                                                                    Treat(CENSUS/DEPDIR FED); Ali
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC
                                                                                    FED);Deborah Stempowski (CENSUS/ADDC Ron S Jarmin (CENSUS/DEPDIR FED);
DOC_0007166               DOC_0007166         Enrique Lamas (CENSUS/DEPDIR FED)     FED)                                     Christa D Jones (CENSUS/DEPDIR FED)           7/21/2020 0:00                                          Fw_ here is the most developed writeup.pdf
                                                                                    Victoria Velkoff (CENSUS/ADDP FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); James
                                                                                    T Christy (CENSUS/LAFED); Timothy P
                                                                                    Olson (CENSUS/ADFO FED); Kathleen M
                                                                                    Styles (CENSUS/ADDC FED); James B
                                                                                    Treat(CENSUS/DEPDIR FED); Ali
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC
                                                                                    FED);Deborah Stempowski (CENSUS/ADDC Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                       Document containing pre-decisional deliberation
DOC_0007167               DOC_0007170         Enrique Lamas (CENSUS/DEPDIR FED)     FED)                                     Christa D Jones (CENSUS/DEPDIR FED)           7/21/2020 0:00    CENSUS                                2020 Census Timeline Update V2.docx          Predecisional and Deliberative   regarding proposed updates to Census schedule. Withheld in full

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
DOC_0007171               DOC_0007171         Kathleen M Styles (CENSUS/ADDC FED)   Deborah Stempowski (CENSUS/ADDC FED)                                                   7/21/2020 11:27                                         Bake Off.pdf
                                                                                                                                                                                                                                                                                                                 Draft document containing information gathered
                                                                                                                                                                                                                                                                                                                 for pre-decisional deliberations regarding draft
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                         talking points on proposed Department
DOC_0007172               DOC_0007173         Kathleen M Styles (CENSUS/ADDC FED)   Deborah Stempowski (CENSUS/ADDC FED)                                                   7/21/2020 11:27   Kathleen M Styles (CENSUS/ADDC FED)   Elevator Speech 7-21 draft.docx              Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                                 Email communication reflecting information
                                                                                                                                                                                                                                                                                                                 provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                                 regarding draft talking points on proposed
DOC_0007174               DOC_0007175         Kathleen M Styles (CENSUS/ADDC FED)   Albert E Fontenot (CENSUS/ADDC FED)            Deborah Stempowski (CENSUS/ADDC FED) 7/21/2020 13:57                                            Re_ Bake Off(2).pdf                          Predecisional and Deliberative   Department action/decision/policy.               Redacted
                                                                                                                                                                                                                                                                                                                 Draft document reflecting information provided
                                                                                                                                                                                                                                                                                                                 to facilitate deliberative discussions regarding
                                                                                                                                                                                                                                                                                                                 draft talking points on proposed Department
DOC_0007176               DOC_0007178         Kathleen M Styles (CENSUS/ADDC FED)   Albert E Fontenot (CENSUS/ADDC FED)            Deborah Stempowski (CENSUS/ADDC FED) 7/21/2020 13:57      James B Treat (CENSUS/ADDC FED)       Post processing for dummies guide.docx       Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 70 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                                Email CC                       Date                           Author                            File Name                             Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                       Email communication reflecting information
                                                                                                                                                                                                                                                                                                       provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                       regarding draft talking points on proposed
DOC_0007179               DOC_0007182         Kathleen M Styles (CENSUS/ADDC FED)   Albert E Fontenot (CENSUS/ADDC FED)     Deborah Stempowski (CENSUS/ADDC FED) 7/21/2020 15:09                                        Re_ Bake Off(1).pdf                           Predecisional and Deliberative   Department action/decision/policy.               Redacted
                                                                                                                                                                                                                                                                                                       Draft document reflecting information provided
                                                                                                                                                                                                                                                                                                       to facilitate deliberative discussions regarding
                                                                                                                                                                                                                        Post processing for dummies guide 7-21                                         draft talking points on proposed Department
DOC_0007183               DOC_0007185         Kathleen M Styles (CENSUS/ADDC FED)   Albert E Fontenot (CENSUS/ADDC FED)     Deborah Stempowski (CENSUS/ADDC FED) 7/21/2020 15:09      James B Treat (CENSUS/ADDC FED)   v2.docx                                       Predecisional and Deliberative   action/decision/policy.                          Withheld in full

                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);                                                                                                                                                                                deliberations regarding draft talking points on
DOC_0007186               DOC_0007189         Deborah Stempowski (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)                                              7/21/2020 15:27                                     Re_ Bake Off.pdf                              Predecisional and Deliberative   proposed Department action/decision/policy.      Redacted
                                                                                                                                                                                                                                                                                                       Draft document reflecting information provided
                                                                                                                                                                                                                                                                                                       to facilitate deliberative discussions regarding
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);                                                                                                 Post processing for dummies guide 7-21 v2                                      draft talking points on proposed Department
DOC_0007190               DOC_0007192         Deborah Stempowski (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)                                              7/21/2020 15:27   James B Treat (CENSUS/ADDC FED)   DMS.docx                                      Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert(CENSUS/DCMD FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Albert EFontenot (CENSUS/ADDC FED); Luis
                                                                                    J Cano (CENSUS/DCEO FED); Deirdre        Sara A Rosario Nieves (CENSUS/ADDC
                                                                                    Bishop (CENSUS/GEO FED); Patrick         FED); Gerell L Smith (CENSUS/ADDC FED);                                                                                                                                   Email communication containing pre-decisional
                                              Cynthia Davis Hollingsworth           JCantwell (CENSUS/DSSD FED); Maria       Britney L Dockett(CENSUS/ADDC FED);                                                        Re_ GAO Statement of Facts for their Aug Hill                                  deliberations regarding a draft report on
DOC_0007193               DOC_0007198         (CENSUS/DCMD FED)                     Olmedo Malagon (CENSUS/ADDC FED)         Christopher M Denno (CENSUS/ADDC FED) 7/21/2020 17:17                                      u__.(4).pdf                                   Predecisional and Deliberative   proposed Department action/decision/policy.   Redacted
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert(CENSUS/DCMD FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Albert EFontenot (CENSUS/ADDC FED); Luis
                                                                                    J Cano (CENSUS/DCEO FED); Deirdre        Sara A Rosario Nieves (CENSUS/ADDC
                                                                                    Bishop (CENSUS/GEO FED); Patrick         FED); Gerell L Smith (CENSUS/ADDC FED);                                                                                                                                   Document containing pre-decisional deliberation
                                              Cynthia Davis Hollingsworth           JCantwell (CENSUS/DSSD FED); Maria       Britney L Dockett(CENSUS/ADDC FED);                                                        FY19_ALL_STAFF-_1765688-v3-                                                    regarding reflecting Census comments on a draft
DOC_0007199               DOC_0007216         (CENSUS/DCMD FED)                     Olmedo Malagon (CENSUS/ADDC FED)         Christopher M Denno (CENSUS/ADDC FED) 7/21/2020 17:17    Hudon, Kerstin R                  4_2_104396_STATEME.DOCX                       Predecisional and Deliberative   GAO statement of facts.                         Withheld in full
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Jennifer W Reichert(CENSUS/DCMD FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Albert EFontenot (CENSUS/ADDC FED); Luis
                                                                                    J Cano (CENSUS/DCEO FED); Deirdre        Sara A Rosario Nieves (CENSUS/ADDC
                                                                                    Bishop (CENSUS/GEO FED); Patrick         FED); Gerell L Smith (CENSUS/ADDC FED);                                                                                                                                   Document containing pre-decisional deliberation
                                              Cynthia Davis Hollingsworth           JCantwell (CENSUS/DSSD FED); Maria       Britney L Dockett(CENSUS/ADDC FED);                                                        FY19_ALL_STAFF-_1765688-v3-                                                    regarding proposed Department
DOC_0007217               DOC_0007234         (CENSUS/DCMD FED)                     Olmedo Malagon (CENSUS/ADDC FED)         Christopher M Denno (CENSUS/ADDC FED) 7/21/2020 17:17    Hudon, Kerstin R                  4_2_104396_STATEME.DOCX                       Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                    John Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                                                 Email communication reflecting information
                                                                                    AliMohammad Ahmad (CENSUS/ADCOM                                                                                                                                                                                    provided to facilitate deliberative discussions
                                                                                    FED); James T Christy (CENSUS/LA FED); Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                           regarding proposed Department
DOC_0007235               DOC_0007236         Enrique Lamas (CENSUS/DEPDIR FED)     Timothy P Olson (CENSUS/ADFOFED)       Christa D Jones (CENSUS/DEPDIR FED)      7/21/2020 17:35                                     Fw_ Urgent. Call me please.pdf                Predecisional and Deliberative   action/decision/policy.                           Redacted

                                                                                    John Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    AliMohammad Ahmad (CENSUS/ADCOM                                                                                                                                                                                    Document reflecting mental processes of advisor
                                                                                    FED); James T Christy (CENSUS/LA FED); Ron S Jarmin (CENSUS/DEPDIR FED);                                                            Post Data Collecxtion Narravtive -                                             to decisionmaker regarding proposed
DOC_0007237               DOC_0007241         Enrique Lamas (CENSUS/DEPDIR FED)     Timothy P Olson (CENSUS/ADFOFED)       Christa D Jones (CENSUS/DEPDIR FED)      7/21/2020 17:35   James B Treat (CENSUS/ADDC FED)   Combined.docx                                 Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                               Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 71 of 172



                            Production::End
Production::Begin Bates                                    Email From                            Email To                               Email CC                        Date                        Author                               File Name                              Privilege                          Privilege Description                 Redaction
                                 Bates

                                                                                  John Maron Abowd (CENSUS/ADRM FED);
                                                                                  Victoria Velkoff (CENSUS/ADDP FED);
                                                                                  Deborah Stempowski(CENSUS/ADDC FED);
                                                                                  Kathleen M Styles (CENSUS/ADDC FED);
                                                                                  James B Treat (CENSUS/DEPDIR FED);
                                                                                  AliMohammad Ahmad (CENSUS/ADCOM                                                                                                                                                                                     Document reflecting mental processes of advisor
                                                                                  FED); James T Christy (CENSUS/LA FED); Ron S Jarmin (CENSUS/DEPDIR FED);                                                              Summary of the Post Data Collection                                           to decisionmaker regarding proposed
DOC_0007242               DOC_0007244         Enrique Lamas (CENSUS/DEPDIR FED)   Timothy P Olson (CENSUS/ADFOFED)         Christa D Jones (CENSUS/DEPDIR FED)    7/21/2020 17:35   James B Treat (CENSUS/DEPDIR FED)   Activitie.docx                               Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                  Victoria Velkoff (CENSUS/ADDP FED); John
                                                                                  Maron Abowd (CENSUS/ADRM FED); James
                                                                                  T Christy (CENSUS/LAFED); Timothy P
                                                                                  Olson (CENSUS/ADFO FED); Kathleen M
                                                                                  Styles (CENSUS/ADDC FED); James B
                                                                                  Treat(CENSUS/DEPDIR FED); Ali
                                                                                  Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC
                                                                                  FED);Deborah Stempowski (CENSUS/ADDC Ron S Jarmin (CENSUS/DEPDIR FED);
DOC_0007245               DOC_0007245         Enrique Lamas (CENSUS/DEPDIR FED)   FED)                                     Christa D Jones (CENSUS/DEPDIR FED)    7/21/2020 17:39                                       Fw_ here is the most developed writeup.pdf
                                                                                  Victoria Velkoff (CENSUS/ADDP FED); John
                                                                                  Maron Abowd (CENSUS/ADRM FED); James
                                                                                  T Christy (CENSUS/LAFED); Timothy P
                                                                                  Olson (CENSUS/ADFO FED); Kathleen M
                                                                                  Styles (CENSUS/ADDC FED); James B
                                                                                  Treat(CENSUS/DEPDIR FED); Ali
                                                                                  Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC                                                                                                                                                                                      Draft document containing pre-decisional
                                                                                  FED);Deborah Stempowski (CENSUS/ADDC Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                              deliberations regarding a draft public statement
DOC_0007246               DOC_0007249         Enrique Lamas (CENSUS/DEPDIR FED)   FED)                                     Christa D Jones (CENSUS/DEPDIR FED)    7/21/2020 17:39   CENSUS                              2020 Census Timeline Update V2.docx          Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                  Victoria Velkoff (CENSUS/ADDP FED); John
                                                                                  Maron Abowd (CENSUS/ADRM FED); James
                                                                                  T Christy (CENSUS/LAFED); Timothy P
                                                                                  Olson (CENSUS/ADFO FED); Kathleen M
                                                                                  Styles (CENSUS/ADDC FED); James B
                                                                                  Treat(CENSUS/DEPDIR FED); Ali
                                                                                  Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC
                                                                                  FED);Deborah Stempowski (CENSUS/ADDC on S Jarmin (CENSUS/DEPDIR FED); Christa
DOC_0007250               DOC_0007250         Enrique Lamas (CENSUS/DEPDIR FED    FED                                      D Jones (CENSUS/DEPDIR FED             7/21/2020 17:39                                       Fw_ here is the most developed writeup.pdf
                                                                                  Victoria Velkoff (CENSUS/ADDP FED); John
                                                                                  Maron Abowd (CENSUS/ADRM FED); James
                                                                                  T Christy (CENSUS/LAFED); Timothy P
                                                                                  Olson (CENSUS/ADFO FED); Kathleen M
                                                                                  Styles (CENSUS/ADDC FED); James B
                                                                                  Treat(CENSUS/DEPDIR FED); Ali
                                                                                  Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC                                                                                                                                                                                      Draft document containing pre-decisional
                                                                                  FED);Deborah Stempowski (CENSUS/ADDC on S Jarmin (CENSUS/DEPDIR FED); Christa                                                                                                                                       deliberations regarding a draft public statement
DOC_0007251               DOC_0007254         Enrique Lamas (CENSUS/DEPDIR FED    FED                                      D Jones (CENSUS/DEPDIR FED             7/21/2020 17:39   CENSUS                              2020 Census Timeline Update V2.docx          Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
                                                                                  James T Christy(CENSUS/LA FED); Timothy
                                                                                  P Olson (CENSUS/ADFO FED); John Maron
                                                                                  Abowd (CENSUS/ADRM FED);
                                                                                  VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                  Email communication reflecting mental
                                                                                  Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                                                            Fw_ Updated Schedule Impact                                                   processes of advisor to decisionmaker regarding
DOC_0007255               DOC_0007256         Enrique Lamas (CENSUS/DEPDIR FED)   Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)            7/21/2020 17:41                                       Documents(1).pdf                             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
                                                                                  James T Christy(CENSUS/LA FED); Timothy
                                                                                  P Olson (CENSUS/ADFO FED); John Maron
                                                                                  Abowd (CENSUS/ADRM FED);
                                                                                  VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                  Document reflecting mental processes of advisor
                                                                                  Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                          to decisionmaker regarding proposed
DOC_0007257               DOC_0007259         Enrique Lamas (CENSUS/DEPDIR FED)   Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)            7/21/2020 17:41   James B Treat (CENSUS/ADDC FED)     Post Data Collecxtion Narravtive.docx        Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                               Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 72 of 172



                            Production::End
Production::Begin Bates                                    Email From                            Email To                               Email CC                     Date                        Author                                 File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates

                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
                                                                                  James T Christy(CENSUS/LA FED); Timothy
                                                                                  P Olson (CENSUS/ADFO FED); John Maron
                                                                                  Abowd (CENSUS/ADRM FED);
                                                                                  VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                Document reflecting mental processes of advisor
                                                                                  Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                     Ranga Satya Sai Peruri (CENSUS/DCMD                                                                                to decisionmaker regarding proposed updates to
DOC_0007260               DOC_0007260         Enrique Lamas (CENSUS/DEPDIR FED)   Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)         7/21/2020 17:41   CTR)                                  Schedule Impacts due to a delay.xlsx        Predecisional and Deliberative   Census schedule.                                Withheld in full

                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
                                                                                  Timothy P Olson(CENSUS/ADFO FED);
                                                                                  James T Christy (CENSUS/LA FED); Ali
                                                                                  Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                  JohnMaron Abowd (CENSUS/ADRM FED);
                                                                                  Victoria Velkoff (CENSUS/ADDP FED);   Ron S Jarmin (CENSUS/DEPDIR FED);                                                              Fw_ Updated Schedule Impact
DOC_0007261               DOC_0007262         Enrique Lamas (CENSUS/DEPDIR FED)   Kathleen M Styles (CENSUS/ADDCFED)    Christa D Jones (CENSUS/DEPDIR FED)    7/21/2020 17:41                                         Documents(2).pdf

                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
                                                                                  Timothy P Olson(CENSUS/ADFO FED);
                                                                                  James T Christy (CENSUS/LA FED); Ali
                                                                                  Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                                                                Draft document containing information gathered
                                                                                  JohnMaron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                for pre-decisional deliberations regarding a draft
                                                                                  Victoria Velkoff (CENSUS/ADDP FED);   Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                           report on proposed Department
DOC_0007263               DOC_0007265         Enrique Lamas (CENSUS/DEPDIR FED)   Kathleen M Styles (CENSUS/ADDCFED)    Christa D Jones (CENSUS/DEPDIR FED)    7/21/2020 17:41   James B Treat (CENSUS/ADDC FED)       Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   action/decision/policy.                            Withheld in full

                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
                                                                                  Timothy P Olson(CENSUS/ADFO FED);
                                                                                  James T Christy (CENSUS/LA FED); Ali
                                                                                  Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                  JohnMaron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                Document containing information gathered for
                                                                                  Victoria Velkoff (CENSUS/ADDP FED);   Ron S Jarmin (CENSUS/DEPDIR FED);                        Ranga Satya Sai Peruri (CENSUS/DCMD                                                                                pre-decisional deliberations regarding proposed
DOC_0007266               DOC_0007266         Enrique Lamas (CENSUS/DEPDIR FED)   Kathleen M Styles (CENSUS/ADDCFED)    Christa D Jones (CENSUS/DEPDIR FED)    7/21/2020 17:41   CTR)                                  Schedule Impacts due to a delay.xlsx        Predecisional and Deliberative   updates to Census schedule.                     Withheld in full

                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
                                                                                  James T Christy(CENSUS/LA FED); Timothy
                                                                                  P Olson (CENSUS/ADFO FED); John Maron
                                                                                  Abowd (CENSUS/ADRM FED);                                                                                                                                                                                          Email communication reflecting information
                                                                                  VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                provided to facilitate deliberative discussions
                                                                                  Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                        regarding proposed Department
DOC_0007267               DOC_0007268         Enrique Lamas (CENSUS/DEPDIR FED)   Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)         7/21/2020 17:43                                         Fw_ Updated Schedule Impact Documents.pdf Predecisional and Deliberative     action/decision/policy.                           Redacted

                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
                                                                                  James T Christy(CENSUS/LA FED); Timothy
                                                                                  P Olson (CENSUS/ADFO FED); John Maron
                                                                                  Abowd (CENSUS/ADRM FED);
                                                                                  VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                Document reflecting mental processes of
                                                                                  Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                        decisionmaker regarding proposed Department
DOC_0007269               DOC_0007271         Enrique Lamas (CENSUS/DEPDIR FED)   Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)         7/21/2020 17:43   James B Treat (CENSUS/ADDC FED)       Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   action/decision/policy.                     Withheld in full

                                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
                                                                                  James T Christy(CENSUS/LA FED); Timothy
                                                                                  P Olson (CENSUS/ADFO FED); John Maron
                                                                                  Abowd (CENSUS/ADRM FED);
                                                                                  VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                Document reflecting mental processes of
                                                                                  Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                     Ranga Satya Sai Peruri (CENSUS/DCMD                                                                                decisionmaker regarding proposed updates to
DOC_0007272               DOC_0007272         Enrique Lamas (CENSUS/DEPDIR FED)   Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)         7/21/2020 17:43   CTR)                                  Schedule Impacts due to a delay.xlsx        Predecisional and Deliberative   Census schedule.                                  Withheld in full
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 73 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                                Email CC                     Date                            Author                             File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); John Maron
                                                                                    Abowd (CENSUS/ADRM FED);
                                                                                    VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                 Email communication containing information
                                                                                    Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                                                            Fw_ Updated Schedule Impact                                                  gathered for pre-decisional deliberations
DOC_0007273               DOC_0007274         Enrique Lamas (CENSUS/DEPDIR FED)     Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)          7/21/2020 17:43                                         Documents(1).pdf                            Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); John Maron
                                                                                    Abowd (CENSUS/ADRM FED);                                                                                                                                                                                           Document containing information gathered for
                                                                                    VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                 pre-decisional deliberations regarding internal
                                                                                    Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                         briefing materials on proposed Department
DOC_0007275               DOC_0007277         Enrique Lamas (CENSUS/DEPDIR FED)     Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)          7/21/2020 17:43   James B Treat (CENSUS/ADDC FED)       Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   action/decision/policy.                           Withheld in full

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); John Maron
                                                                                    Abowd (CENSUS/ADRM FED);
                                                                                    VictoriaVelkoff (CENSUS/ADDP FED);                                                                                                                                                                                 Document containing information gathered for
                                                                                    Kathleen M Styles (CENSUS/ADDC FED); Ali Ron S Jarmin (CENSUS/DEPDIR FED);                      Ranga Satya Sai Peruri (CENSUS/DCMD                                                                                pre-decisional deliberations regarding proposed
DOC_0007278               DOC_0007278         Enrique Lamas (CENSUS/DEPDIR FED)     Mohammad Ahmad (CENSUS/ADCOMFED) Christa D Jones (CENSUS/DEPDIR FED)          7/21/2020 17:43   CTR)                                  Schedule Impacts due to a delay.xlsx        Predecisional and Deliberative   updates to Census schedule.                     Withheld in full

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); John Maron
                                                                                    Abowd (CENSUS/ADRM FED);
                                                                                    VictoriaVelkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                             Email communication containing pre-decisional
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED); Ron S Jarmin (CENSUS/DEPDIR FED);                                                                  Fw_ Please Reivew-- Updated Materials for                                    deliberations regarding internal briefing materials
DOC_0007279               DOC_0007284         Enrique Lamas (CENSUS/DEPDIR FED)     Kathleen M Styles (CENSUS/ADDCFED)      Christa D Jones (CENSUS/DEPDIR FED)   7/21/2020 17:45                                         Shift___.pdf                                Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); John Maron
                                                                                    Abowd (CENSUS/ADRM FED);
                                                                                    VictoriaVelkoff (CENSUS/ADDP FED); Ali                                                                                                                                                                             Draft document containing pre-decisional
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED); Ron S Jarmin (CENSUS/DEPDIR FED);                                                                  April 2020 Schedule Draft v 10 w edits                                       deliberations regarding a draft public statement
DOC_0007285               DOC_0007288         Enrique Lamas (CENSUS/DEPDIR FED)     Kathleen M Styles (CENSUS/ADDCFED)      Christa D Jones (CENSUS/DEPDIR FED)   7/21/2020 17:45   Anthony Bustamante                    RJ_DMS.docx                                 Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIRFED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); JamesT
                                                                                    Christy (CENSUS/LA FED); Victoria Velkoff
                                                                                    (CENSUS/ADDP FED); Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOMFED); James B                                                                                                      U CUI August 2020 mini-PMR v7 Census
DOC_0007289               DOC_0007305         Kathleen M Styles (CENSUS/ADDC FED)   Treat (CENSUS/DEPDIR FED)                 Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 18:09   Christopher Denno                     Steering Committee 2020.08.10.pptx
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 74 of 172



                            Production::End
Production::Begin Bates                                    Email From                               Email To                               Email CC                     Date                        Author                                 File Name                      Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIRFED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); JamesT
                                                                                    Christy (CENSUS/LA FED); Victoria Velkoff
                                                                                    (CENSUS/ADDP FED); Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOMFED); James B
DOC_0007306               DOC_0007308         Kathleen M Styles (CENSUS/ADDC FED)   Treat (CENSUS/DEPDIR FED)                 Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 18:09                                         Re_ COO Update.pdf

                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIRFED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); JamesT
                                                                                    Christy (CENSUS/LA FED); Victoria Velkoff                                                                                                                                                                   Draft document reflecting mental processes of
                                                                                    (CENSUS/ADDP FED); Ali Mohammad                                                                                                                                                                             advisor to decisionmaker regarding draft talking
                                                                                    Ahmad (CENSUS/ADCOMFED); James B                                                                                                                                                                            points on proposed Department
DOC_0007309               DOC_0007312         Kathleen M Styles (CENSUS/ADDC FED)   Treat (CENSUS/DEPDIR FED)                 Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 18:09   Kathleen M Styles (CENSUS/ADDC FED)   Elevator Speech 7-21 draft v2.docx   Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIRFED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); JamesT
                                                                                    Christy (CENSUS/LA FED); Victoria Velkoff
                                                                                    (CENSUS/ADDP FED); Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOMFED); James B
DOC_0007313               DOC_0007315         Kathleen M Styles (CENSUS/ADDC FED)   Treat (CENSUS/DEPDIR FED)                 Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 18:09                                         Re_ COO Update.pdf

                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIRFED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); JamesT
                                                                                    Christy (CENSUS/LA FED); Victoria Velkoff                                                                                                                                                                   Draft document containing information gathered
                                                                                    (CENSUS/ADDP FED); Ali Mohammad                                                                                                                                                                             for pre-decisional deliberations regarding draft
                                                                                    Ahmad (CENSUS/ADCOMFED); James B                                                                                                                                                                            talking points on proposed Department
DOC_0007316               DOC_0007319         Kathleen M Styles (CENSUS/ADDC FED)   Treat (CENSUS/DEPDIR FED)                 Burton H Reist (CENSUS/ADCOM FED)   7/21/2020 18:09   Kathleen M Styles (CENSUS/ADDC FED)   Elevator Speech 7-21 draft v2.docx   Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIRFED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); JamesT
                                                                                    Christy (CENSUS/LA FED); Victoria Velkoff
                                                                                    (CENSUS/ADDP FED); Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOMFED); James B
DOC_0007320               DOC_0007322         Kathleen M Styles (CENSUS/ADDC FED)   Treat (CENSUS/DEPDIR FED                                                      7/21/2020 18:09                                         Re_ COO Update(1).pdf
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 75 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                   Email CC                      Date                         Author                                File Name                             Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIRFED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); JamesT
                                                                                    Christy (CENSUS/LA FED); Victoria Velkoff
                                                                                    (CENSUS/ADDP FED); Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOMFED); James B
DOC_0007323               DOC_0007326         Kathleen M Styles (CENSUS/ADDC FED)   Treat (CENSUS/DEPDIR FED                                                           7/21/2020 18:09   Kathleen M Styles (CENSUS/ADDC FED)   Elevator Speech 7-21 draft v2.docx

                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIRFED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); JamesT
                                                                                    Christy (CENSUS/LA FED); Victoria Velkoff
                                                                                    (CENSUS/ADDP FED); Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOMFED); James B
DOC_0007327               DOC_0007329         Kathleen M Styles (CENSUS/ADDC FED)   Treat (CENSUS/DEPDIR FED)                 Burton H Reist (CENSUS/ADCOM FED)        7/21/2020 18:09                                         Re_ COO Update(1).pdf

                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIRFED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); JamesT
                                                                                    Christy (CENSUS/LA FED); Victoria Velkoff
                                                                                    (CENSUS/ADDP FED); Ali Mohammad                                                                                                                                                                                         Draft document containing pre-decisional
                                                                                    Ahmad (CENSUS/ADCOMFED); James B                                                                                                                                                                                        deliberations regarding a draft report on
DOC_0007330               DOC_0007333         Kathleen M Styles (CENSUS/ADDC FED)   Treat (CENSUS/DEPDIR FED)                 Burton H Reist (CENSUS/ADCOM FED)        7/21/2020 18:09   Kathleen M Styles (CENSUS/ADDC FED)   Elevator Speech 7-21 draft v2.docx          Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                    Benjamin J Page (CENSUS/CFO FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                       Fw_ 2020 Decennial Census Supplemental
DOC_0007334               DOC_0007334         Ron S Jarmin (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDCFED)                                                 7/22/2020 0:00                                          Funding ___.pdf
                                                                                    Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                                                       Document containing information gathered for
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                       2020 Decennial Census Supplemental Funding                                   pre-decisional deliberations regarding proposed
DOC_0007335               DOC_0007336         Ron S Jarmin (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDCFED)                                                 7/22/2020 0:00    Turner, Austin F. EOP/OMB             Re.docx                                    Predecisional and Deliberative    Department action/decision/policy.              Withheld in full

                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                                Enrique Lamas(CENSUS/DEPDIR FED);                                                                                                                                           Email communication containing pre-decisional
                                                                                                                                Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                        deliberations regarding proposed Department
DOC_0007337               DOC_0007337         Albert E Fontenot (CENSUS/ADDC FED)   James B Treat (CENSUS/DEPDIR FED)           Benjamin J Page (CENSUS/CFO FED)      7/22/2020 0:00                                           Post Data Collecxtion Narravtive.docx.pdf   Predecisional and Deliberative   action/decision/policy.                       Withheld in full

                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                                Enrique Lamas(CENSUS/DEPDIR FED);                                                                                                                                           Document containing pre-decisional deliberation
                                                                                                                                Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                        regarding proposed Department
DOC_0007338               DOC_0007340         Albert E Fontenot (CENSUS/ADDC FED)   James B Treat (CENSUS/DEPDIR FED)           Benjamin J Page (CENSUS/CFO FED)      7/22/2020 0:00     James B Treat (CENSUS/ADDC FED)       Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                                                                                                                                                                                                            Email communication reflecting information
                                                                                                                                                                                                                                                                                                            provided to facilitate deliberative discussions
                                                                                                                                                                                                                               2020 Decennial Census Supplemental Funding                                   regarding proposed Department
DOC_0007341               DOC_0007341                                                                                                                                  7/22/2020 0:00                                          Requ__.(Ross July 22, 2020, 831am).pdf     Predecisional and Deliberative    action/decision/policy.                         Redacted

                                                                                                                                                                                                                                                                                                            Draft document containing pre-decisional
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                       2020 Decennial Census Supplemental Funding                                   deliberations regarding a draft public statement
DOC_0007342               DOC_0007343         Ron S Jarmin (CENSUS/DEPDIR FED)      Enrique Lamas (CENSUS/DEPDIR FED)                                                  7/22/2020 0:00    Turner, Austin F. EOP/OMB             Re.docx                                    Predecisional and Deliberative    on proposed Department action/decision/policy. Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 76 of 172



                            Production::End
Production::Begin Bates                                     Email From                             Email To                                 Email CC                      Date                         Author                                   File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates


                                                                                    Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                                                       Email communication reflecting mental
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                       Fw_ 2020 Decennial Census Supplemental                                       processes of advisor to decisionmaker regarding
DOC_0007344               DOC_0007344         Ron S Jarmin (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDCFED)                                              7/22/2020 0:00                                             Funding ___.pdf                             Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full

                                                                                    Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                                                       Draft document reflecting mental processes of
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                       2020 Decennial Census Supplemental Funding                                   advisor to decisionmaker regarding a draft report
DOC_0007345               DOC_0007346         Ron S Jarmin (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDCFED)                                              7/22/2020 0:00    Turner, Austin F. EOP/OMB                Re.docx                                    Predecisional and Deliberative    on proposed Department action/decision/policy. Withheld in full

                                                                                      Kathleen M Styles (CENSUS/ADDC FED);
                                                                                      Michael T Thieme (CENSUS/ADDC FED);
                                                                                      Deborah Stempowski(CENSUS/ADDC FED);                                                                                                     Review by COB today - GAO Statement of
DOC_0007347               DOC_0007347         Sara A Rosario Nieves (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)  James L Dinwiddie (CENSUS/ADDC FED)      7/22/2020 8:55                                             Facts fo___.pdf

                                                                                      Kathleen M Styles (CENSUS/ADDC FED);
                                                                                      Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                                                   Document containing pre-decisional deliberation
                                                                                      Deborah Stempowski(CENSUS/ADDC FED);                                                                                                    As of 7 22_Master with Comments                                               regarding reflecting Census comments on a draft
DOC_0007348               DOC_0007365         Sara A Rosario Nieves (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)  James L Dinwiddie (CENSUS/ADDC FED)      7/22/2020 8:55    Sara A Rosario Nieves (CENSUS/ADDC FED) JD]_FY19_ALL_.docx                           Predecisional and Deliberative   GAO statement of facts.                         Withheld in full

                                                                                      Kathleen M Styles (CENSUS/ADDC FED);
                                                                                      Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                                                   Document containing pre-decisional deliberation
                                                                                      Deborah Stempowski(CENSUS/ADDC FED);                                                                                                    As of 7 22_Master with Comments                                               regarding reflecting Census comments on a draft
DOC_0007366               DOC_0007383         Sara A Rosario Nieves (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)    James L Dinwiddie (CENSUS/ADDC FED)    7/22/2020 8:55    Sara A Rosario Nieves (CENSUS/ADDC FED) JD]_FY19_ALL_.docx                           Predecisional and Deliberative   GAO statement of facts.                         Withheld in full
                                                                                      Sara A Rosario Nieves (CENSUS/ADDC
                                                                                      FED); Michael T Thieme (CENSUS/ADDC
                                                                                      FED); Deborah Stempowski(CENSUS/ADDC                                                                                                                                                                                  Email communication containing pre-decisional
                                                                                      FED); Albert E Fontenot (CENSUS/ADDC                                                                                                     Re_ Review by COB today - GAO Statement of                                   deliberations regarding proposed Department
DOC_0007384               DOC_0007385         Kathleen M Styles (CENSUS/ADDC FED)     FED)                                   James L Dinwiddie (CENSUS/ADDC FED)    7/22/2020 10:01                                            Fact__.(1).pdf                             Predecisional and Deliberative    action/decision/policy.                       Redacted
                                                                                      Sara A Rosario Nieves (CENSUS/ADDC
                                                                                      FED); Michael T Thieme (CENSUS/ADDC
                                                                                      FED); Deborah Stempowski(CENSUS/ADDC                                                                                                                                                                                  Document containing pre-decisional deliberation
                                                                                      FED); Albert E Fontenot (CENSUS/ADDC                                                                                                    As of 7 22_Master with Comments                                               regarding proposed Department
DOC_0007386               DOC_0007403         Kathleen M Styles (CENSUS/ADDC FED)     FED)                                   James L Dinwiddie (CENSUS/ADDC FED)    7/22/2020 10:01   Sara A Rosario Nieves (CENSUS/ADDC FED) JD]_FY19_ALL_.docx                           Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                      Sara A Rosario Nieves (CENSUS/ADDC
                                                                                      FED); Michael T Thieme (CENSUS/ADDC
                                                                                      FED); Deborah Stempowski(CENSUS/ADDC                                                                                                                                                                                  Document containing pre-decisional deliberation
                                                                                      FED); Albert E Fontenot (CENSUS/ADDC                                                                                                    As of 7 22_Master with Comments                                               regarding proposed Department
DOC_0007404               DOC_0007421         Kathleen M Styles (CENSUS/ADDC FED)     FED)                                   James L Dinwiddie (CENSUS/ADDC FED)    7/22/2020 10:01   Sara A Rosario Nieves (CENSUS/ADDC FED) JD]_FY19_ALL_.docx                           Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                             Enrique Lamas(CENSUS/DEPDIR FED);                                                                                                                                              Email communication containing pre-decisional
                                                                                                                             Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                           deliberations regarding a draft presentation on
DOC_0007422               DOC_0007422         Albert E Fontenot (CENSUS/ADDC FED)   James B Treat (CENSUS/DEPDIR FED)        Benjamin J Page (CENSUS/CFO FED)      7/22/2020 11:28                                             Post Data Collecxtion Narravtive.docx.pdf   Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                              Document containing information gathered for
                                                                                                                             Enrique Lamas(CENSUS/DEPDIR FED);                                                                                                                                              pre-decisional deliberations regarding internal
                                                                                                                             Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                           briefing materials on proposed Department
DOC_0007423               DOC_0007425         Albert E Fontenot (CENSUS/ADDC FED)   James B Treat (CENSUS/DEPDIR FED)        Benjamin J Page (CENSUS/CFO FED)      7/22/2020 11:28    James B Treat (CENSUS/ADDC FED)          Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   action/decision/policy.                           Withheld in full

                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                             Enrique Lamas(CENSUS/DEPDIR FED);                                                                                                                                              Email communication containing pre-decisional
                                                                                                                             Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                           deliberations regarding internal briefing materials
DOC_0007426               DOC_0007426         Albert E Fontenot (CENSUS/ADDC FED)   James B Treat (CENSUS/DEPDIR FED)        Benjamin J Page (CENSUS/CFO FED)      7/22/2020 11:28                                             Post Data Collecxtion Narravtive.docx.pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                              Document containing information gathered for
                                                                                                                             Enrique Lamas(CENSUS/DEPDIR FED);                                                                                                                                              pre-decisional deliberations regarding internal
                                                                                                                             Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                           briefing materials on proposed Department
DOC_0007427               DOC_0007429         Albert E Fontenot (CENSUS/ADDC FED)   James B Treat (CENSUS/DEPDIR FED)        Benjamin J Page (CENSUS/CFO FED)      7/22/2020 11:28    James B Treat (CENSUS/ADDC FED)          Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   action/decision/policy.                           Withheld in full

                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                    James L Dinwiddie(CENSUS/ADDC FED);                                                                                                                                                                                     deliberations regarding responses to a GAO
DOC_0007430               DOC_0007434         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)                                             7/22/2020 12:38                                            Re_ GAO request for information (2).pdf     Predecisional and Deliberative   request                                       Redacted
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 77 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                                  Email CC                      Date                        Author                                File Name                          Privilege                           Privilege Description               Redaction
                                 Bates
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                                                 Email communication containing pre-decisional
                                                                                   James L Dinwiddie(CENSUS/ADDC FED);                                                                                                                                                                                deliberations regarding responses to a GAO
DOC_0007435               DOC_0007440         Deborah Stempowski (CENSUS/ADDC FED) Kathleen M Styles (CENSUS/ADDC FED)                                               7/22/2020 12:57                                       Re_ GAO request for information (4).pdf   Predecisional and Deliberative   request                                       Redacted
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                                                 Draft document containing pre-decisional
                                                                                   James L Dinwiddie(CENSUS/ADDC FED);                                                                                                     Post Data Collecxtion Narravtive -                                         deliberations regarding a draft report on
DOC_0007441               DOC_0007445         Deborah Stempowski (CENSUS/ADDC FED) Kathleen M Styles (CENSUS/ADDC FED)                                               7/22/2020 12:57   James B Treat (CENSUS/ADDC FED)     Combined.docx                             Predecisional and Deliberative   proposed Department action/decision/policy.    Withheld in full
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                                                 Draft document containing pre-decisional
                                                                                   James L Dinwiddie(CENSUS/ADDC FED);                                                                                                     Summary of the Post Data Collection                                        deliberations regarding a draft report on
DOC_0007446               DOC_0007448         Deborah Stempowski (CENSUS/ADDC FED) Kathleen M Styles (CENSUS/ADDC FED)                                               7/22/2020 12:57   James B Treat (CENSUS/DEPDIR FED)   Activitie.docx                            Predecisional and Deliberative   proposed Department action/decision/policy.    Withheld in full

                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                              Email communication containing pre-decisional
                                                                                    James L Dinwiddie(CENSUS/ADDC FED);                                                                                                                                                                               deliberations regarding responses to a GAO
DOC_0007449               DOC_0007454         James B Treat (CENSUS/DEPDIR FED)     Kathleen M Styles (CENSUS/ADDC FED)                                              7/22/2020 13:00                                       Re_ GAO request for information (3).pdf   Predecisional and Deliberative   request                                       Redacted

                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                              Draft document containing pre-decisional
                                                                                    James L Dinwiddie(CENSUS/ADDC FED);                                                                                                    Post Data Collecxtion Narravtive -                                         deliberations regarding proposed updates to
DOC_0007455               DOC_0007459         James B Treat (CENSUS/DEPDIR FED)     Kathleen M Styles (CENSUS/ADDC FED)                                              7/22/2020 13:00   James B Treat (CENSUS/ADDC FED)     Combined.docx                             Predecisional and Deliberative   Census schedule.                               Withheld in full

                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                              Draft document containing pre-decisional
                                                                                    James L Dinwiddie(CENSUS/ADDC FED);                                                                                                    Summary of the Post Data Collection                                        deliberations regarding internal briefing materials
DOC_0007460               DOC_0007462         James B Treat (CENSUS/DEPDIR FED)     Kathleen M Styles (CENSUS/ADDC FED)                                              7/22/2020 13:00   James B Treat (CENSUS/DEPDIR FED)   Activitie.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                              Email communication containing pre-decisional
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                             deliberations regarding draft correspondence
                                                                                    James B Treat(CENSUS/DEPDIR FED); James                                                                                                                                                                           communicating proposed Department
DOC_0007463               DOC_0007468         Monday, July 27, 2020 6:46:28 PM      L Dinwiddie (CENSUS/ADDC FED)                                                    7/22/2020 13:05                                       Re_ GAO request for information (2).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                             Email communication containing pre-decisional
                                                                                    James B Treat(CENSUS/DEPDIR FED); James                                                                                                                                                                           deliberations regarding responses to a GAO
DOC_0007469               DOC_0007474         Kathleen M Styles (CENSUS/ADDC FED)   L Dinwiddie (CENSUS/ADDC FED)                                                    7/22/2020 13:10                                       Re_ GAO request for information (1).pdf   Predecisional and Deliberative   request                                       Redacted

                                                                                                                              Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                   Email communication containing pre-decisional
                                                                                                                              James B Treat (CENSUS/DEPDIR FED);                                                                                                                                      deliberations regarding responses to a GAO
DOC_0007475               DOC_0007480         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)       James L Dinwiddie(CENSUS/ADDC FED)    7/22/2020 13:10                                        Re_ GAO request for information (1).pdf   Predecisional and Deliberative   request                                       Redacted

                                                                                                                              Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                   Email communication containing pre-decisional
                                                                                                                              James B Treat (CENSUS/DEPDIR FED);                                                                                                                                      deliberations regarding responses to a GAO
DOC_0007481               DOC_0007487         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)       James L Dinwiddie(CENSUS/ADDC FED)    7/22/2020 13:10                                        Re_ GAO request for information .pdf      Predecisional and Deliberative   request                                       Redacted

                                                                                                                              Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                   Email communication containing pre-decisional
                                                                                                                              James B Treat (CENSUS/DEPDIR FED);                                                                                                                                      deliberations regarding responses to a GAO
DOC_0007488               DOC_0007493         Albert.E.Fontenot@census.gov          Kathleen M Styles (CENSUS/ADDC FED)       James L Dinwiddie(CENSUS/ADDC FED)    7/22/2020 13:10                                        Re_ GAO request for information (1).pdf   Predecisional and Deliberative   request                                       Redacted

                                                                                                                              Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                   Email communication containing pre-decisional
                                                                                                                              James B Treat (CENSUS/DEPDIR FED);                                                                                                                                      deliberations regarding responses to a GAO
DOC_0007494               DOC_0007500         Albert.E.Fontenot@census.gov          Kathleen M Styles (CENSUS/ADDC FED)       James L Dinwiddie(CENSUS/ADDC FED)    7/22/2020 13:10                                        Re_ GAO request for information .pdf      Predecisional and Deliberative   request                                       Redacted

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                             Email communication containing pre-decisional
                                                                                    James L Dinwiddie(CENSUS/ADDC FED);                                                                                                                                                                               deliberations regarding responses to a GAO
DOC_0007501               DOC_0007506         James B Treat (CENSUS/DEPDIR FED)     Kathleen M Styles (CENSUS/ADDC FED)                                              7/22/2020 13:32                                       Re_ GAO request for information .pdf      Predecisional and Deliberative   request                                       Redacted

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                                                                Email communication containing pre-decisional
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);                                                                                                                                                                              deliberations regarding proposed updates to
DOC_0007507               DOC_0007508         James B Treat (CENSUS/DEPDIR FED)     James L Dinwiddie (CENSUS/ADDC FED)                                              7/22/2020 13:42                                       Post Data Collection Schedule.pdf         Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 78 of 172



                            Production::End
Production::Begin Bates                                     Email From                            Email To                 Email CC         Date                        Author                                 File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates

                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                   Email communication reflecting mental
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                    processes of advisor to decisionmaker regarding
DOC_0007509               DOC_0007510         Kathleen M Styles (CENSUS/ADDC FED)   James L Dinwiddie (CENSUS/ADDC FED)               7/22/2020 13:58                                         Re_ Post Data Collection Schedule(4).pdf    Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full

                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                   Email communication containing pre-decisional
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                    deliberations regarding proposed Department
DOC_0007511               DOC_0007513         James B Treat (CENSUS/DEPDIR FED)     James L Dinwiddie (CENSUS/ADDC FED)               7/22/2020 14:00                                         Re_ Post Data Collection Schedule(3).pdf    Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                   Email communication containing pre-decisional
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                    deliberations regarding proposed updates to
DOC_0007514               DOC_0007516         Albert E Fontenot (CENSUS/ADDC FED)   James L Dinwiddie (CENSUS/ADDC FED)               7/22/2020 14:09                                         Re_ Post Data Collection Schedule(1).pdf    Predecisional and Deliberative   Census schedule.                              Redacted

                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                   Email communication containing pre-decisional
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                    deliberations regarding proposed updates to
DOC_0007517               DOC_0007519         Albert E Fontenot (CENSUS/ADDC FED)   James Whitehorne (CENSUS/ADDC FED)                7/22/2020 14:11                                         Fw_ Updated Schedule Impact Documents.pdf Predecisional and Deliberative     Census schedule.                              Redacted

                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                   Document reflecting information provided to
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                    facilitate deliberative discussions regarding
DOC_0007520               DOC_0007522         Albert E Fontenot (CENSUS/ADDC FED)   James Whitehorne (CENSUS/ADDC FED)                7/22/2020 14:11   James B Treat (CENSUS/ADDC FED)       Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full

                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                   Document containing information gathered for
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                 Ranga Satya Sai Peruri (CENSUS/DCMD                                                                                pre-decisional deliberations regarding proposed
DOC_0007523               DOC_0007523         Albert E Fontenot (CENSUS/ADDC FED)   James Whitehorne (CENSUS/ADDC FED)                7/22/2020 14:11   CTR)                                  Schedule Impacts due to a delay.xlsx        Predecisional and Deliberative   updates to Census schedule.                     Withheld in full

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                     Email communication reflecting information
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                   provided to facilitate deliberative discussions
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                    regarding proposed Department
DOC_0007524               DOC_0007527         Kathleen M Styles (CENSUS/ADDC FED)   James L Dinwiddie (CENSUS/ADDC FED)               7/22/2020 14:16                                         Re_ Post Data Collection Schedule(2).pdf    Predecisional and Deliberative   action/decision/policy.                           Redacted

                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    James Whitehorne (CENSUS/ADDC FED);                                                                                                                                                    Email communication containing pre-decisional
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                    deliberations regarding responses to a GAO
DOC_0007528               DOC_0007531         Kathleen M Styles (CENSUS/ADDC FED)   JamesB Treat (CENSUS/DEPDIR FED)                  7/22/2020 14:26                                         Fw_ Updated Schedule Impact Documents.pdf Predecisional and Deliberative     request                                       Redacted

                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    James Whitehorne (CENSUS/ADDC FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                    Document containing pre-decisional deliberation
DOC_0007532               DOC_0007534         Kathleen M Styles (CENSUS/ADDC FED)   JamesB Treat (CENSUS/DEPDIR FED)                  7/22/2020 14:26   James B Treat (CENSUS/ADDC FED)       Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   regarding responses to a GAO request            Withheld in full

                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    James Whitehorne (CENSUS/ADDC FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                 Ranga Satya Sai Peruri (CENSUS/DCMD                                                                                Document containing pre-decisional deliberation
DOC_0007535               DOC_0007535         Kathleen M Styles (CENSUS/ADDC FED)   JamesB Treat (CENSUS/DEPDIR FED)                  7/22/2020 14:26   CTR)                                  Schedule Impacts due to a delay.xlsx        Predecisional and Deliberative   regarding responses to a GAO request            Withheld in full

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                   Email communication containing pre-decisional
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                    deliberations regarding proposed Department
DOC_0007536               DOC_0007538         Kathleen M Styles (CENSUS/ADDC FED)   James L Dinwiddie (CENSUS/ADDC FED)               7/22/2020 14:28                                         Re_ Post Data Collection Schedule(1).pdf    Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 79 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                                   Email CC                       Date                         Author                                   File Name                          Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                                                               James B Treat (CENSUS/DEPDIR FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                        Email communication containing pre-decisional
                                                                                                                               Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                           deliberations regarding proposed updates to
DOC_0007539               DOC_0007542         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)        James L Dinwiddie (CENSUS/ADDC FED)   7/22/2020 15:05                                              Re_ Post Data Collection Schedule.pdf    Predecisional and Deliberative   Census schedule.                              Redacted

                                                                                                                               James B Treat (CENSUS/DEPDIR FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                        Email communication containing pre-decisional
                                                                                                                               Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                           deliberations regarding responses to a GAO
DOC_0007543               DOC_0007546         Albert.E.Fontenot@census.gov          Kathleen M Styles (CENSUS/ADDC FED)        James L Dinwiddie (CENSUS/ADDC FED)   7/22/2020 15:05                                              Re_ Post Data Collection Schedule.pdf    Predecisional and Deliberative   request                                       Redacted
                                                                                                                               Kathleen M Styles (CENSUS/ADDC FED);
                                                                                                                               James B Treat (CENSUS/DEPDIR FED);                                                                                                                                           Email communication containing pre-decisional
                                                                                                                               Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                           deliberations regarding responses to a GAO
DOC_0007547               DOC_0007551         Deborah Stempowski (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)         James L Dinwiddie (CENSUS/ADDC FED)   7/22/2020 15:08                                              Re_ Post Data Collection Schedule.pdf    Predecisional and Deliberative   request                                       Redacted

                                                                                                                               Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                    Cynthia Davis Hollingsworth                Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    (CENSUS/DCMD FED); James Whitehorne        Albert E Fontenot(CENSUS/ADDC FED);
DOC_0007552               DOC_0007552         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                          James B Treat (CENSUS/DEPDIR FED)      7/22/2020 17:31                                             Doc to Review.pdf

                                                                                                                               Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                    Cynthia Davis Hollingsworth                Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                        Document reflecting information provided to
                                                                                    (CENSUS/DCMD FED); James Whitehorne        Albert E Fontenot(CENSUS/ADDC FED);                                                               apportionment process 072120-1 Ben Page                                    facilitate deliberative discussions regarding
DOC_0007553               DOC_0007554         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                          James B Treat (CENSUS/DEPDIR FED)      7/22/2020 17:31    Whitney L Duffey Jones (CENSUS/CFO FED) draft.docx                                Predecisional and Deliberative   proposed updates to Census schedule.             Withheld in full

                                                                                                                               Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                    Cynthia Davis Hollingsworth                Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                        Document reflecting information provided to
                                                                                    (CENSUS/DCMD FED); James Whitehorne        Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                                          facilitate deliberative discussions regarding
DOC_0007555               DOC_0007558         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                          James B Treat (CENSUS/DEPDIR FED)      7/22/2020 17:31    Kathleen M Styles (CENSUS/ADDC FED)      Elevator Speech 7-21 draft v2.docx       Predecisional and Deliberative   proposed updates to Census schedule.             Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist
DOC_0007559               DOC_0007560         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED)                                                                 7/22/2020 17:33                                            Two Docs to Review.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);                                                                                                                                                                                       Draft document reflecting mental processes of
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                                                 advisor to decisionmaker regarding draft talking
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                     apportionment process 072120-1 Ben Page                                    points on proposed Department
DOC_0007561               DOC_0007562         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED)                                                                 7/22/2020 17:33   Whitney L Duffey Jones (CENSUS/CFO FED) draft.docx                                Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);                                                                                                                                                                                       Draft document reflecting mental processes of
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                                                 advisor to decisionmaker regarding draft talking
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                                                points on proposed Department
DOC_0007563               DOC_0007566         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED)                                                                 7/22/2020 17:33   Kathleen M Styles (CENSUS/ADDC FED)      Elevator Speech 7-21 draft v2.docx       Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 80 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                    Email CC         Date                         Author                                   File Name                          Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist
DOC_0007567               DOC_0007568         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/22/2020 17:33                                            Two Docs to Review.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                    Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                        apportionment process 072120-1 Ben Page                                    deliberations regarding a draft report on
DOC_0007569               DOC_0007570         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/22/2020 17:33   Whitney L Duffey Jones (CENSUS/CFO FED) draft.docx                                Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                    Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                   deliberations regarding a draft report on
DOC_0007571               DOC_0007574         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/22/2020 17:33   Kathleen M Styles (CENSUS/ADDC FED)      Elevator Speech 7-21 draft v2.docx       Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist
DOC_0007575               DOC_0007576         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/22/2020 17:33                                            Two Docs to Review.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);                                                                                                                                                          Draft document containing information gathered
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                    for pre-decisional deliberations regarding interna
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                        apportionment process 072120-1 Ben Page                                    briefing materials on proposed Department
DOC_0007577               DOC_0007578         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/22/2020 17:33   Whitney L Duffey Jones (CENSUS/CFO FED) draft.docx                                Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 81 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                    Email CC         Date                         Author                                   File Name                          Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);                                                                                                                                                          Draft document containing information gathered
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                    for pre-decisional deliberations regarding draft
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                   talking points on proposed Department
DOC_0007579               DOC_0007582         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/22/2020 17:33   Kathleen M Styles (CENSUS/ADDC FED)      Elevator Speech 7-21 draft v2.docx       Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist
DOC_0007583               DOC_0007584         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/22/2020 17:33                                            Two Docs to Review.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                    Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                        apportionment process 072120-1 Ben Page                                    deliberations regarding a draft report on
DOC_0007585               DOC_0007586         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/22/2020 17:33   Whitney L Duffey Jones (CENSUS/CFO FED) draft.docx                                Predecisional and Deliberative   proposed Department action/decision/policy.      Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                    Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                   deliberations regarding a draft report on
DOC_0007587               DOC_0007590         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/22/2020 17:33   Kathleen M Styles (CENSUS/ADDC FED)      Elevator Speech 7-21 draft v2.docx       Predecisional and Deliberative   proposed Department action/decision/policy.      Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist
DOC_0007591               DOC_0007592         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED                                     7/22/2020 17:33                                            Two Docs to Review.pdf
                                                                                                   Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 82 of 172



                            Production::End
Production::Begin Bates                                      Email From                              Email To                                   Email CC                    Date                         Author                                   File Name                             Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                                                   Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                    apportionment process 072120-1 Ben Page                                       deliberations regarding a draft report on
DOC_0007593               DOC_0007594         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED                                                                 7/22/2020 17:33   Whitney L Duffey Jones (CENSUS/CFO FED) draft.docx                                   Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Timothy P Olson(CENSUS/ADFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                                                   Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                                                  deliberations regarding a draft report on
DOC_0007595               DOC_0007598         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED                                                                 7/22/2020 17:33   Kathleen M Styles (CENSUS/ADDC FED)      Elevator Speech 7-21 draft v2.docx          Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full

                                                                                                                                                                                                                                                                                                              Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                              deliberations regarding a draft public statement
DOC_0007599               DOC_0007600         Wilbur Ross                           Walsh, Michael (Federal)                   Burris, Meghan (Federal)               7/23/2020 0:00                                             Re_ Email for Census Staff.pdf              Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                                                              Email communication containing information
                                                                                                                                                                                                                                                                                                              gathered for pre-decisional deliberations
DOC_0007601               DOC_0007604         Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED)                                             7/23/2020 8:29                                             Fwd_ Updated Schedule Impact Documents.pdf Predecisional and Deliberative    regarding proposed updates to Census schedule. Redacted
                                                                                                                                                                                                                                                                                                              Document containing information gathered for
                                                                                                                                                                                                                                                                                                              pre-decisional deliberations regarding proposed
DOC_0007605               DOC_0007607         Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED)                                             7/23/2020 8:29    James B Treat (CENSUS/ADDC FED)          Post Data Collecxtion Narravtive.docx       Predecisional and Deliberative   updates to Census schedule.                     Withheld in full
                                                                                                                                                                                                                                                                                                              Document containing information gathered for
                                                                                                                                                                                        Ranga Satya Sai Peruri (CENSUS/DCMD                                                                                   pre-decisional deliberations regarding proposed
DOC_0007608               DOC_0007608         Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED)                                             7/23/2020 8:29    CTR)                                     Schedule Impacts due to a delay.xlsx        Predecisional and Deliberative   updates to Census schedule.                     Withheld in full

                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                                                      deliberations regarding draft correspondence
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                                                       communicating proposed Department
DOC_0007609               DOC_0007611         Kathleen M Styles (CENSUS/ADDC FED)   James L Dinwiddie (CENSUS/ADDC FED)                                               7/23/2020 9:55                                             Documents_Info to GAO about schedule.pdf    Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                                                        Email communication reflecting information
                                                                                    Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                                                                                       provided to facilitate deliberative discussions
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                                                                        Re_ Documents_Info to GAO about                                              regarding a draft report on proposed Department
DOC_0007612               DOC_0007614         James L Dinwiddie (CENSUS/ADDC FED)   Michael T Thieme (CENSUS/ADDC FED)                                                7/23/2020 10:01                                            schedule(2).pdf                             Predecisional and Deliberative   action/decision/policy.                         Redacted

                                                                                                                               James B Treat (CENSUS/DEPDIR FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                          Email communication containing information
                                                                                                                               Michael T Thieme(CENSUS/ADDC FED);                                                                Re_ Documents_Info to GAO about                                              gathered for pre-decisional deliberations
DOC_0007615               DOC_0007617         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)        James L Dinwiddie (CENSUS/ADDC FED)   7/23/2020 10:11                                             schedule(2).pdf                             Predecisional and Deliberative   regarding responses to a GAO request            Redacted

                                                                                                                               James B Treat (CENSUS/DEPDIR FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                          Email communication containing pre-decisional
                                                                                                                               Michael T Thieme(CENSUS/ADDC FED);                                                                Re_ Documents_Info to GAO about                                              deliberations regarding responses to a GAO
DOC_0007618               DOC_0007620         Albert.E.Fontenot@census.gov          Kathleen M Styles (CENSUS/ADDC FED)        James L Dinwiddie (CENSUS/ADDC FED)   7/23/2020 10:11                                             schedule(2).pdf                             Predecisional and Deliberative   request                                       Redacted
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 83 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                                  Email CC                      Date                        Author                                 File Name                      Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                    James L Dinwiddie (CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                                                                            Email communication containing pre-decisional
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                                                                    Re_ Documents_Info to GAO about                                       deliberations regarding a draft report on
DOC_0007621               DOC_0007624         Kathleen M Styles (CENSUS/ADDC FED)   Michael T Thieme (CENSUS/ADDC FED)                                               7/23/2020 10:39                                         schedule(1).pdf                      Predecisional and Deliberative   proposed Department action/decision/policy.   Redacted

                                                                                                                               James L Dinwiddie (CENSUS/ADDC FED);
                                                                                                                               James B Treat (CENSUS/DEPDIR FED);                                                                                                                                  Email communication containing information
                                                                                                                               Deborah Stempowski(CENSUS/ADDC FED);                                                          Re_ Documents_Info to GAO about                                       gathered for pre-decisional deliberations
DOC_0007625               DOC_0007628         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)        Michael T Thieme (CENSUS/ADDC FED)   7/23/2020 10:48                                          schedule(1).pdf                      Predecisional and Deliberative   regarding responses to a GAO request             Redacted

                                                                                                                               James L Dinwiddie (CENSUS/ADDC FED);
                                                                                                                               James B Treat (CENSUS/DEPDIR FED);                                                                                                                                  Email communication containing pre-decisional
                                                                                                                               Deborah Stempowski(CENSUS/ADDC FED);                                                          Re_ Documents_Info to GAO about                                       deliberations regarding responses to a GAO
DOC_0007629               DOC_0007632         Albert.E.Fontenot@census.gov          Kathleen M Styles (CENSUS/ADDC FED)        Michael T Thieme (CENSUS/ADDC FED)   7/23/2020 10:48                                          schedule(1).pdf                      Predecisional and Deliberative   request                                       Redacted

                                                                                                                               James L Dinwiddie (CENSUS/ADDC FED);
                                                                                                                               James B Treat (CENSUS/DEPDIR FED);                                                                                                                                  Email communication containing pre-decisional
                                                                                                                               Deborah Stempowski(CENSUS/ADDC FED);                                                          Re_ Documents_Info to GAO about                                       deliberations regarding a draft report on
DOC_0007633               DOC_0007637         Kathleen M Styles (CENSUS/ADDC FED)   Albert E Fontenot (CENSUS/ADDC FED)        Michael T Thieme (CENSUS/ADDC FED)   7/23/2020 10:52                                          schedule.pdf                         Predecisional and Deliberative   proposed Department action/decision/policy.   Redacted

                                                                                                                               James L Dinwiddie (CENSUS/ADDC FED);
                                                                                                                               James B Treat (CENSUS/DEPDIR FED);                                                                                                                                  Email communication containing information
                                                                                                                               Deborah Stempowski(CENSUS/ADDC FED);                                                          Re_ Documents_Info to GAO about                                       gathered for pre-decisional deliberations
DOC_0007638               DOC_0007642         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)        Michael T Thieme (CENSUS/ADDC FED)   7/23/2020 10:54                                          schedule.pdf                         Predecisional and Deliberative   regarding responses to a GAO request             Redacted

                                                                                                                               James L Dinwiddie (CENSUS/ADDC FED);
                                                                                                                               James B Treat (CENSUS/DEPDIR FED);                                                                                                                                  Email communication containing pre-decisional
                                                                                                                               Deborah Stempowski(CENSUS/ADDC FED);                                                          Re_ Documents_Info to GAO about                                       deliberations regarding responses to a GAO
DOC_0007643               DOC_0007647         Albert.E.Fontenot@census.gov          Kathleen M Styles (CENSUS/ADDC FED)        Michael T Thieme (CENSUS/ADDC FED)   7/23/2020 10:54                                          schedule.pdf                         Predecisional and Deliberative   request                                       Redacted
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones(CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC
                                                                                    FED);Deborah Stempowski (CENSUS/ADDC
                                                                                    FED); John Maron Abowd (CENSUS/ADRM
                                                                                    FED); Victoria Velkoff(CENSUS/ADDP FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James
                                                                                    TChristy (CENSUS/LA FED); Burton H Reist
DOC_0007648               DOC_0007650         Timothy P Olson (CENSUS/ADFO FED)     (CENSUS/ADCOM FED)                                                               7/23/2020 11:03                                         Re_ Two Docs to Review.pdf

                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones(CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC
                                                                                    FED);Deborah Stempowski (CENSUS/ADDC
                                                                                    FED); John Maron Abowd (CENSUS/ADRM
                                                                                    FED); Victoria Velkoff(CENSUS/ADDP FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                                             Draft document reflecting mental processes of
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                                        advisor to decisionmaker regarding draft talking
                                                                                    TChristy (CENSUS/LA FED); Burton H Reist                                                                                                                                                                       points on proposed Department
DOC_0007651               DOC_0007655         Timothy P Olson (CENSUS/ADFO FED)     (CENSUS/ADCOM FED)                                                               7/23/2020 11:03   Kathleen M Styles (CENSUS/ADDC FED)   Elevator Speech 7-21 draft v2.docx   Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                    Kathleen M Styles (CENSUS/ADDC FED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones(CENSUS/DEPDIR FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC
                                                                                    FED);Deborah Stempowski (CENSUS/ADDC
                                                                                    FED); John Maron Abowd (CENSUS/ADRM
                                                                                    FED); Victoria Velkoff(CENSUS/ADDP FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James
                                                                                    TChristy (CENSUS/LA FED); Burton H Reist
DOC_0007656               DOC_0007658         Timothy P Olson (CENSUS/ADFO FED)     (CENSUS/ADCOM FED)                                                               7/23/2020 11:03                                         Re_ Two Docs to Review(5).pdf
                                                                                               Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 84 of 172



                            Production::End
Production::Begin Bates                                    Email From                            Email To                    Email CC         Date                        Author                                 File Name                      Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                  Kathleen M Styles (CENSUS/ADDC FED);
                                                                                  Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                  Christa D Jones(CENSUS/DEPDIR FED);
                                                                                  Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC
                                                                                  FED);Deborah Stempowski (CENSUS/ADDC
                                                                                  FED); John Maron Abowd (CENSUS/ADRM
                                                                                  FED); Victoria Velkoff(CENSUS/ADDP FED);
                                                                                  James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                  Draft document containing information gathered
                                                                                  Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                             for pre-decisional deliberations regarding draft
                                                                                  TChristy (CENSUS/LA FED); Burton H Reist                                                                                                                                            talking points on proposed Department
DOC_0007659               DOC_0007663         Timothy P Olson (CENSUS/ADFO FED)   (CENSUS/ADCOM FED)                                    7/23/2020 11:03   Kathleen M Styles (CENSUS/ADDC FED)   Elevator Speech 7-21 draft v2.docx   Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                  Kathleen M Styles (CENSUS/ADDC FED);
                                                                                  Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                  Christa D Jones(CENSUS/DEPDIR FED);
                                                                                  Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC
                                                                                  FED);Deborah Stempowski (CENSUS/ADDC
                                                                                  FED); John Maron Abowd (CENSUS/ADRM
                                                                                  FED); Victoria Velkoff(CENSUS/ADDP FED);
                                                                                  James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                  Email communication reflecting information
                                                                                  Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                             provided to facilitate deliberative discussions
                                                                                  TChristy (CENSUS/LA FED); Burton H Reist                                                                                                                                            regarding internal briefing materials on proposed
DOC_0007664               DOC_0007666         Timothy P Olson (CENSUS/ADFO FED)   (CENSUS/ADCOM FED)                                    7/23/2020 11:03                                         Re_ Two Docs to Review(5).pdf        Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                  Kathleen M Styles (CENSUS/ADDC FED);
                                                                                  Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                  Christa D Jones(CENSUS/DEPDIR FED);
                                                                                  Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC
                                                                                  FED);Deborah Stempowski (CENSUS/ADDC
                                                                                  FED); John Maron Abowd (CENSUS/ADRM
                                                                                  FED); Victoria Velkoff(CENSUS/ADDP FED);
                                                                                  James B Treat (CENSUS/DEPDIR FED);                                                                                                                                                  Draft document reflecting mental processes of
                                                                                  Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                             decisionmaker regarding internal briefing
                                                                                  TChristy (CENSUS/LA FED); Burton H Reist                                                                                                                                            materials on proposed Department
DOC_0007667               DOC_0007671         Timothy P Olson (CENSUS/ADFO FED)   (CENSUS/ADCOM FED)                                    7/23/2020 11:03   Kathleen M Styles (CENSUS/ADDC FED)   Elevator Speech 7-21 draft v2.docx   Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                  Kathleen M Styles (CENSUS/ADDC FED);
                                                                                  Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                  Christa D Jones(CENSUS/DEPDIR FED);
                                                                                  Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC
                                                                                  FED);Deborah Stempowski (CENSUS/ADDC
                                                                                  FED); John Maron Abowd (CENSUS/ADRM
                                                                                  FED); Victoria Velkoff(CENSUS/ADDP FED);
                                                                                  James B Treat (CENSUS/DEPDIR FED);
                                                                                  Benjamin J Page (CENSUS/CFO FED); James
                                                                                  TChristy (CENSUS/LA FED); Burton H Reist
DOC_0007672               DOC_0007674         Timothy P Olson (CENSUS/ADFO FED    (CENSUS/ADCOM FED)                                    7/23/2020 11:03                                         Re_ Two Docs to Review(5).pdf

                                                                                  Kathleen M Styles (CENSUS/ADDC FED);
                                                                                  Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                  Christa D Jones(CENSUS/DEPDIR FED);
                                                                                  Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                  Albert E Fontenot (CENSUS/ADDC
                                                                                  FED);Deborah Stempowski (CENSUS/ADDC
                                                                                  FED); John Maron Abowd (CENSUS/ADRM
                                                                                  FED); Victoria Velkoff(CENSUS/ADDP FED);
                                                                                  James B Treat (CENSUS/DEPDIR FED);
                                                                                  Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                             Draft document containing pre-decisional
                                                                                  TChristy (CENSUS/LA FED); Burton H Reist                                                                                                                                            deliberations regarding a draft report on
DOC_0007675               DOC_0007679         Timothy P Olson (CENSUS/ADFO FED    (CENSUS/ADCOM FED)                                    7/23/2020 11:03   Kathleen M Styles (CENSUS/ADDC FED)   Elevator Speech 7-21 draft v2.docx   Predecisional and Deliberative   proposed Department action/decision/policy.      Withheld in full
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 85 of 172



                            Production::End
Production::Begin Bates                                     Email From                            Email To                    Email CC         Date                        Author                                   File Name                         Privilege                           Privilege Description                Redaction
                                 Bates
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones(CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot (CENSUS/ADDC
                                                                                   FED);Deborah Stempowski (CENSUS/ADDC
                                                                                   FED); John Maron Abowd (CENSUS/ADRM
                                                                                   FED); Victoria Velkoff(CENSUS/ADDP FED);
                                                                                   James B Treat (CENSUS/DEPDIR FED);
                                                                                   Benjamin J Page (CENSUS/CFO FED); James
                                                                                   TChristy (CENSUS/LA FED); Burton H Reist
DOC_0007680               DOC_0007682         Timothy P Olson (CENSUS/ADFO FED)    (CENSUS/ADCOM FED                                     7/23/2020 11:03                                           Re_ Two Docs to Review(5).pdf

                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones(CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot (CENSUS/ADDC
                                                                                   FED);Deborah Stempowski (CENSUS/ADDC
                                                                                   FED); John Maron Abowd (CENSUS/ADRM
                                                                                   FED); Victoria Velkoff(CENSUS/ADDP FED);
                                                                                   James B Treat (CENSUS/DEPDIR FED);
                                                                                   Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                  Draft document containing pre-decisional
                                                                                   TChristy (CENSUS/LA FED); Burton H Reist                                                                                                                                                 deliberations regarding a draft report on
DOC_0007683               DOC_0007687         Timothy P Olson (CENSUS/ADFO FED)    (CENSUS/ADCOM FED                                     7/23/2020 11:03   Kathleen M Styles (CENSUS/ADDC FED)     Elevator Speech 7-21 draft v2.docx      Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIRFED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);
                                                                                   James T Christy (CENSUS/LA FED);Burton H
DOC_0007688               DOC_0007690         Victoria Velkoff (CENSUS/ADDP FED)   Reist (CENSUS/ADCOM FED)                              7/23/2020 11:35                                           Re_ Two Docs to Review(4).pdf

                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIRFED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                  Document reflecting information provided to
                                                                                   James T Christy (CENSUS/LA FED);Burton H                                Christine Flanagan Borman (CENSUS/POP   2010 Census Review Summary - compiled                                    facilitate deliberative discussions regarding
DOC_0007691               DOC_0007692         Victoria Velkoff (CENSUS/ADDP FED)   Reist (CENSUS/ADCOM FED)                              7/23/2020 11:35   FED)                                    0722202.docx                            Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIRFED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);
                                                                                   James T Christy (CENSUS/LA FED);Burton H
DOC_0007693               DOC_0007695         Victoria Velkoff (CENSUS/ADDP FED)   Reist (CENSUS/ADCOM FED)                              7/23/2020 11:35                                           Re_ Two Docs to Review(4).pdf
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 86 of 172



                            Production::End
Production::Begin Bates                                     Email From                            Email To                    Email CC         Date                        Author                                  File Name                          Privilege                           Privilege Description                Redaction
                                 Bates
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIRFED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR                                                                                                                                                        Document reflecting information provided to
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                  facilitate deliberative discussions regarding
                                                                                   James T Christy (CENSUS/LA FED);Burton H                                Christine Flanagan Borman (CENSUS/POP   2010 Census Review Summary - compiled                                    internal briefing materials on proposed
DOC_0007696               DOC_0007697         Victoria Velkoff (CENSUS/ADDP FED)   Reist (CENSUS/ADCOM FED)                              7/23/2020 11:35   FED)                                    0722202.docx                            Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIRFED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                  Email communication containing pre-decisional
                                                                                   James T Christy (CENSUS/LA FED);Burton H                                                                                                                                                 deliberations regarding draft talking points on
DOC_0007698               DOC_0007700         Victoria Velkoff (CENSUS/ADDP FED)   Reist (CENSUS/ADCOM FED)                              7/23/2020 11:35                                           Re_ Two Docs to Review(4).pdf           Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIRFED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                  Document containing information gathered for
                                                                                   James T Christy (CENSUS/LA FED);Burton H                                Christine Flanagan Borman (CENSUS/POP   2010 Census Review Summary - compiled                                    pre-decisional deliberations regarding proposed
DOC_0007701               DOC_0007702         Victoria Velkoff (CENSUS/ADDP FED)   Reist (CENSUS/ADCOM FED)                              7/23/2020 11:35   FED)                                    0722202.docx                            Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIRFED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);
                                                                                   James T Christy (CENSUS/LA FED);Burton H
DOC_0007703               DOC_0007705         Victoria Velkoff (CENSUS/ADDP FED)   Reist (CENSUS/ADCOM FED                               7/23/2020 11:35                                           Re_ Two Docs to Review(1).pdf

                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIRFED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                  Draft document containing pre-decisional
                                                                                   James T Christy (CENSUS/LA FED);Burton H                                Christine Flanagan Borman (CENSUS/POP   2010 Census Review Summary - compiled                                    deliberations regarding a draft report on
DOC_0007706               DOC_0007707         Victoria Velkoff (CENSUS/ADDP FED)   Reist (CENSUS/ADCOM FED                               7/23/2020 11:35   FED)                                    0722202.docx                            Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 87 of 172



                            Production::End
Production::Begin Bates                                     Email From                            Email To                    Email CC         Date                        Author                                  File Name                          Privilege                          Privilege Description                Redaction
                                 Bates
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIRFED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                  Email communication containing pre-decisional
                                                                                   James T Christy (CENSUS/LA FED);Burton H                                                                                                                                                 deliberations regarding proposed Department
DOC_0007708               DOC_0007710         Victoria Velkoff (CENSUS/ADDP FED)   Reist (CENSUS/ADCOM FED)                              7/23/2020 11:35                                           Re_ Two Docs to Review(4).pdf           Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIRFED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                  Draft document containing pre-decisional
                                                                                   James T Christy (CENSUS/LA FED);Burton H                                Christine Flanagan Borman (CENSUS/POP   2010 Census Review Summary - compiled                                    deliberations regarding a draft report on
DOC_0007711               DOC_0007712         Victoria Velkoff (CENSUS/ADDP FED)   Reist (CENSUS/ADCOM FED)                              7/23/2020 11:35   FED)                                    0722202.docx                            Predecisional and Deliberative   proposed Department action/decision/policy.   Withheld in full
                                                                                                                                                                                                                                                                            Email communication containing pre-decisional
                                                                                                                                                                                                                                                                            deliberations regarding proposed Department
DOC_0007713               DOC_0007716         Enrique Lamas (CENSUS/DEPDIR FED     Victoria Velkoff (CENSUS/ADDP FED)                    7/23/2020 11:40                                           Re_ Two Docs to Review(4).pdf           Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                   Victoria Velkoff (CENSUS/ADDP FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDCFED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                  Email communication containing pre-decisional
                                                                                   James T Christy (CENSUS/LA FED);Burton H                                                                                                                                                 deliberations regarding proposed Department
DOC_0007717               DOC_0007720         Enrique Lamas (CENSUS/DEPDIR FED)    Reist (CENSUS/ADCOM FED                               7/23/2020 11:45                                           Re_ Two Docs to Review(3).pdf           Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                   Victoria Velkoff (CENSUS/ADDP FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDCFED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR                                                                                                                                                        Email communication reflecting mental
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                  processes of advisor to decisionmaker regarding
                                                                                   James T Christy (CENSUS/LA FED);Burton H                                                                                                                                                 draft talking points on proposed Department
DOC_0007721               DOC_0007724         Enrique Lamas (CENSUS/DEPDIR FED)    Reist (CENSUS/ADCOM FED)                              7/23/2020 11:45                                           Re_ Two Docs to Review(3).pdf           Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                   Victoria Velkoff (CENSUS/ADDP FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   Kathleen M Styles (CENSUS/ADDCFED);
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Christa D Jones (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   John Maron Abowd (CENSUS/ADRM
                                                                                   FED);James B Treat (CENSUS/DEPDIR
                                                                                   FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                  Email communication containing pre-decisional
                                                                                   James T Christy (CENSUS/LA FED);Burton H                                                                                                                                                 deliberations regarding internal briefing materials
DOC_0007725               DOC_0007728         Enrique Lamas (CENSUS/DEPDIR FED)    Reist (CENSUS/ADCOM FED)                              7/23/2020 11:45                                           Re_ Two Docs to Review(3).pdf           Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 88 of 172



                            Production::End
Production::Begin Bates                                     Email From                             Email To                                   Email CC                        Date        Author                    File Name                              Privilege                          Privilege Description                  Redaction
                                 Bates
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);
                                                                                    Kathleen M Styles (CENSUS/ADDCFED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot(CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    John Maron Abowd (CENSUS/ADRM
                                                                                    FED);James B Treat (CENSUS/DEPDIR
                                                                                    FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                      Email communication containing pre-decisional
                                                                                    James T Christy (CENSUS/LA FED);Burton H                                                                                                                                                     deliberations regarding draft talking points on
DOC_0007729               DOC_0007732         Enrique Lamas (CENSUS/DEPDIR FED)     Reist (CENSUS/ADCOM FED)                                                            7/23/2020 11:45            Re_ Two Docs to Review(3).pdf                Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);
                                                                                    Kathleen M Styles (CENSUS/ADDCFED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot(CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    John Maron Abowd (CENSUS/ADRM
                                                                                    FED);James B Treat (CENSUS/DEPDIR
                                                                                    FED); Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                      Email communication containing pre-decisional
                                                                                    James T Christy (CENSUS/LA FED);Burton H                                                                                                                                                     deliberations regarding proposed Department
DOC_0007733               DOC_0007736         Enrique Lamas (CENSUS/DEPDIR FED)     Reist (CENSUS/ADCOM FED                                                             7/23/2020 11:45            Re_ Two Docs to Review(3).pdf                Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                               Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                               Christopher M Denno (CENSUS/ADDC FED);                                                                                                            Email communication containing pre-decisional
                                                                                                                               James T Christy(CENSUS/LA FED); Ron S                               Re_ 2020 update for Soft Launch at                                            deliberations regarding proposed Department
DOC_0007737               DOC_0007739         Timothy P Olson (CENSUS/ADFO FED)     Deborah Stempowski (CENSUS/ADDC FED        Jarmin (CENSUS/DEPDIR FED)             7/23/2020 11:48              DOC(2).pdf                                   Predecisional and Deliberative   action/decision/policy.                       Withheld in full
                                                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                         Christopher M Denno (CENSUS/ADDC FED);                                                                                                                  Email communication reflecting mental
                                                                                                                         James T Christy(CENSUS/LA FED); Ron S                                                                                                                   processes of advisor to decisionmaker regarding
DOC_0007740               DOC_0007742         Timothy P Olson (CENSUS/ADFO FED)     Deborah Stempowski (CENSUS/ADDC FED) Jarmin (CENSUS/DEPDIR FED)             7/23/2020 11:48                    Re_ 2020 update for Soft Launch at DOC.pdf   Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                         Christopher M Denno (CENSUS/ADDC FED);                                                                                                                  Email communication containing pre-decisional
                                                                                                                         James T Christy(CENSUS/LA FED); Ron S                                     Re_ 2020 update for Soft Launch at                                            deliberations regarding proposed updates to
DOC_0007743               DOC_0007745         Timothy P Olson (CENSUS/ADFO FED)     Deborah Stempowski (CENSUS/ADDC FED) Jarmin (CENSUS/DEPDIR FED)             7/23/2020 11:48                    DOC(1).pdf                                   Predecisional and Deliberative   Census schedule.                                  Redacted
                                                                                                                                                                                                                                                                                 Email communication reflecting mental
                                                                                                                         Christopher M Denno (CENSUS/ADDC FED);                                                                                                                  processes of advisor to decisionmaker regarding
                                                                                    Timothy P Olson (CENSUS/ADFO FED);   James T Christy (CENSUS/LA FED); Ron S                                    Re_ 2020 update for Soft Launch at                                            internal briefing materials on proposed
DOC_0007746               DOC_0007749         Albert E Fontenot (CENSUS/ADDC FED)   Deborah Stempowski (CENSUS/ADDC FED) Jarmin (CENSUS/DEPDIRFED)              7/23/2020 11:58                    DOC(1).pdf                                   Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                         Christopher M Denno (CENSUS/ADDC FED);                                                                                                                  Email communication containing pre-decisional
                                                                                    Timothy P Olson (CENSUS/ADFO FED);   James T Christy (CENSUS/LA FED); Ron S                                    Re_ 2020 update for Soft Launch at                                            deliberations regarding proposed Department
DOC_0007750               DOC_0007753         Albert E Fontenot (CENSUS/ADDC FED)   Deborah Stempowski (CENSUS/ADDC FED) Jarmin (CENSUS/DEPDIRFED)              7/23/2020 11:58                    DOC(1).pdf                                   Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                               Christopher M Denno (CENSUS/ADDC FED);                                                                                                            Email communication containing pre-decisional
                                                                                    Timothy P Olson (CENSUS/ADFO FED);         James T Christy (CENSUS/LA FED); Ron S                              Re_ 2020 update for Soft Launch at                                            deliberations regarding proposed Department
DOC_0007754               DOC_0007757         Albert E Fontenot (CENSUS/ADDC FED    Deborah Stempowski (CENSUS/ADDC FED        Jarmin (CENSUS/DEPDIRFED)              7/23/2020 11:58              DOC(1).pdf                                   Predecisional and Deliberative   action/decision/policy.                           Redacted

                                                                                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                               Christopher M Denno(CENSUS/ADDC FED);                                                                                                             deliberations regarding internal briefing materials
DOC_0007758               DOC_0007761         Ron S Jarmin (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDC FED)        James T Christy (CENSUS/LA FED)       7/23/2020 12:01               Re_ 2020 update for Soft Launch at DOC.pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                               Christopher M Denno(CENSUS/ADDC FED);                                                                                                             deliberations regarding proposed updates to
DOC_0007762               DOC_0007765         Ron S Jarmin (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDC FED)        James T Christy (CENSUS/LA FED)       7/23/2020 12:01               Re_ 2020 update for Soft Launch at DOC.pdf   Predecisional and Deliberative   Census schedule.                              Redacted

                                                                                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                               Christopher M Denno(CENSUS/ADDC FED);                                                                                                             deliberations regarding proposed Department
DOC_0007766               DOC_0007769         Ron S Jarmin (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDC FED         James T Christy (CENSUS/LA FED)Subject: 7/23/2020 12:08             Re_ 2020 update for Soft Launch at DOC2.pdf Predecisional and Deliberative    action/decision/policy.                       Redacted
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 89 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                                   Email CC                        Date                        Author                                 File Name                              Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                          Email communication containing pre-decisional
                                                                                                                               Christopher M Denno(CENSUS/ADDC FED);                                                                                                                                          deliberations regarding proposed Department
DOC_0007770               DOC_0007773         Ron S Jarmin (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDC FED         James T Christy (CENSUS/LA FED)Subject: 7/23/2020 12:08                                          Re_ 2020 update for Soft Launch at DOC3.pdf Predecisional and Deliberative    action/decision/policy.                       Redacted

                                                                                                                               Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                             Email communication reflecting mental
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                          processes of advisor to decisionmaker regarding
                                                                                                                               Christopher M Denno(CENSUS/ADDC FED);                                                                                                                                          internal briefing materials on proposed
DOC_0007774               DOC_0007778         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)           James T Christy (CENSUS/LA FED)       7/23/2020 12:08                                            Re_ 2020 update for Soft Launch at DOC.pdf   Predecisional and Deliberative   Department action/decision/policy.              Redacted

                                                                                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                          Email communication containing pre-decisional
                                                                                                                               Christopher M Denno(CENSUS/ADDC FED);                                                                                                                                          deliberations regarding proposed Department
DOC_0007779               DOC_0007783         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)           James T Christy (CENSUS/LA FED)       7/23/2020 12:08                                            Re_ 2020 update for Soft Launch at DOC.pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                          Email communication containing pre-decisional
                                                                                                                               Christopher M Denno(CENSUS/ADDC FED);                                                                                                                                          deliberations regarding proposed Department
DOC_0007784               DOC_0007788         Albert.E.Fontenot@census.gov          Ron S Jarmin (CENSUS/DEPDIR FED)           James T Christy (CENSUS/LA FED)       7/23/2020 12:08                                            Re_ 2020 update for Soft Launch at DOC.pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                          Email communication containing pre-decisional
                                                                                                                               Christopher M Denno(CENSUS/ADDC FED);                                                                                                                                          deliberations regarding proposed Department
DOC_0007789               DOC_0007793         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)           James T Christy (CENSUS/LA FED)Subject: 7/23/2020 12:08                                          Re_ 2020 update for Soft Launch at DOC.pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                                                                                                                                                                                                              Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                              deliberations regarding proposed Department
DOC_0007794               DOC_0007797         Victoria.A.Velkoff@census.gov         Enrique Lamas (CENSUS/DEPDIR FED                                                    7/23/2020 12:25                                         Re_ Two Docs to Review.pdf                   Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                                                                                                                                                                                                              Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                              deliberations regarding proposed Department
DOC_0007798               DOC_0007801         Victoria Velkoff (CENSUS/ADDP FED)    Enrique Lamas (CENSUS/DEPDIR FED)                                                   7/23/2020 12:25                                         Re_ Two Docs to Review a.pdf                 Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist
DOC_0007802               DOC_0007804         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                                                  7/23/2020 12:29                                         Re_ Two Docs to Review(2).pdf

                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);                                                                                                                                                                                         Draft document reflecting mental processes of
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                                                   advisor to decisionmaker regarding draft talking
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                                                  points on proposed Department
DOC_0007805               DOC_0007809         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                                                  7/23/2020 12:29   Kathleen M Styles (CENSUS/ADDC FED)   Elevator Speech 7-23draft v3.docx            Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 90 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                    Email CC         Date                         Author                                    File Name                           Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);                                                                                                                                                            Draft document reflecting mental processes of
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      advisor to decisionmaker regarding draft talking
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                        apportionment process Ben Page draft 7-23                                    points on proposed Department
DOC_0007810               DOC_0007811         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/23/2020 12:29   Whitney L Duffey Jones (CENSUS/CFO FED) v2.docx                                     Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                    imothy P Olson (CENSUS/ADFO FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist
DOC_0007812               DOC_0007814         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/23/2020 12:29                                             Re_ Two Docs to Review(2).pdf

                                                                                    imothy P Olson (CENSUS/ADFO FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);                                                                                                                                                            Draft document reflecting information provided
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      to facilitate deliberative discussions regarding
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                     draft talking points on proposed Department
DOC_0007815               DOC_0007819         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/23/2020 12:29   Kathleen M Styles (CENSUS/ADDC FED)       Elevator Speech 7-23draft v3.docx         Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                    imothy P Olson (CENSUS/ADFO FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);                                                                                                                                                            Document reflecting information provided to
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      facilitate deliberative discussions regarding
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                        apportionment process Ben Page draft 7-23                                    internal briefing materials on proposed
DOC_0007820               DOC_0007821         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/23/2020 12:29   Whitney L Duffey Jones (CENSUS/CFO FED) v2.docx                                     Predecisional and Deliberative   Department action/decision/policy.               Withheld in full
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      Email communication containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                     deliberations regarding internal briefing materials
DOC_0007822               DOC_0007824         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/23/2020 12:29                                             Re_ Two Docs to Review(2).pdf             Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 91 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                    Email CC         Date                         Author                                    File Name                           Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                     deliberations regarding draft talking points on
DOC_0007825               DOC_0007829         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/23/2020 12:29   Kathleen M Styles (CENSUS/ADDC FED)       Elevator Speech 7-23draft v3.docx         Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                        apportionment process Ben Page draft 7-23                                    deliberations regarding draft talking points on
DOC_0007830               DOC_0007831         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/23/2020 12:29   Whitney L Duffey Jones (CENSUS/CFO FED) v2.docx                                     Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      Email communication containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                     deliberations regarding proposed Department
DOC_0007832               DOC_0007834         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED                                     7/23/2020 12:29                                             Re_ Two Docs to Review(2).pdf             Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                     deliberations regarding a draft report on
DOC_0007835               DOC_0007839         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED                                     7/23/2020 12:29   Kathleen M Styles (CENSUS/ADDC FED)       Elevator Speech 7-23draft v3.docx         Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                        apportionment process Ben Page draft 7-23                                    deliberations regarding a draft report on
DOC_0007840               DOC_0007841         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED                                     7/23/2020 12:29   Whitney L Duffey Jones (CENSUS/CFO FED) v2.docx                                     Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 92 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                    Email CC         Date                         Author                                    File Name                           Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                    imothy P Olson (CENSUS/ADFO FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      Email communication containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                     deliberations regarding proposed Department
DOC_0007842               DOC_0007844         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED)                                    7/23/2020 12:29                                             Re_ Two Docs to Review(2).pdf             Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                    imothy P Olson (CENSUS/ADFO FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                                                                                                     deliberations regarding a draft report on
DOC_0007845               DOC_0007849         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED)                                    7/23/2020 12:29   Kathleen M Styles (CENSUS/ADDC FED)       Elevator Speech 7-23draft v3.docx         Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                    Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIRFED); Enrique
                                                                                    Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED); Deborah
                                                                                    Stempowski(CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    James BTreat (CENSUS/DEPDIR FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED); James                                                                                                                                                      Draft document containing pre-decisional
                                                                                    T Christy (CENSUS/LA FED); BurtonH Reist                                                                        apportionment process Ben Page draft 7-23                                    deliberations regarding a draft report on
DOC_0007850               DOC_0007851         Kathleen M Styles (CENSUS/ADDC FED    (CENSUS/ADCOM FED)                                    7/23/2020 12:29   Whitney L Duffey Jones (CENSUS/CFO FED) v2.docx                                     Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Timothy P Olson (CENSUS/ADFOFED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);James
                                                                                    B Treat (CENSUS/DEPDIR FED); Benjamin J
                                                                                    Page (CENSUS/CFO FED); James T Christy                                                                                                                                                       Email communication reflecting mental
                                                                                    (CENSUS/LA FED);Burton H Reist                                                                                                                                                               processes of advisor to decisionmaker regarding
DOC_0007852               DOC_0007855         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/23/2020 13:02                                             Re_ Two Docs to Review(1).pdf             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Timothy P Olson (CENSUS/ADFOFED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);James
                                                                                    B Treat (CENSUS/DEPDIR FED); Benjamin J                                                                                                                                                      Email communication reflecting information
                                                                                    Page (CENSUS/CFO FED); James T Christy                                                                                                                                                       provided to facilitate deliberative discussions
                                                                                    (CENSUS/LA FED);Burton H Reist                                                                                                                                                               regarding internal briefing materials on proposed
DOC_0007856               DOC_0007859         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                    7/23/2020 13:02                                             Re_ Two Docs to Review(1).pdf             Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 93 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                   Email CC         Date        Author                   File Name                   Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Timothy P Olson (CENSUS/ADFOFED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);James
                                                                                    B Treat (CENSUS/DEPDIR FED); Benjamin J
                                                                                    Page (CENSUS/CFO FED); James T Christy                                                                                                            Email communication containing pre-decisional
                                                                                    (CENSUS/LA FED);Burton H Reist                                                                                                                    deliberations regarding internal briefing materials
DOC_0007860               DOC_0007863         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                   7/23/2020 13:02            Re_ Two Docs to Review(1).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Timothy P Olson (CENSUS/ADFOFED); Ron
                                                                                    S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                    Jones (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);James
                                                                                    B Treat (CENSUS/DEPDIR FED); Benjamin J
                                                                                    Page (CENSUS/CFO FED); James T Christy                                                                                                            Email communication containing pre-decisional
                                                                                    (CENSUS/LA FED);Burton H Reist                                                                                                                    deliberations regarding proposed Department
DOC_0007864               DOC_0007867         Kathleen M Styles (CENSUS/ADDC FED)   (CENSUS/ADCOM FED)                                   7/23/2020 13:02            Re_ Two Docs to Review(1)a.pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Victoria Velkoff (CENSUS/ADDPFED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                   S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                   Jones(CENSUS/DEPDIR FED); Albert E
                                                                                   Fontenot (CENSUS/ADDC FED); John Maron
                                                                                   Abowd (CENSUS/ADRM FED);James B Treat
                                                                                   (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                   (CENSUS/CFO FED); James T Christy                                                                                                                  Email communication containing pre-decisional
                                                                                   (CENSUS/LA FED);Burton H Reist                                                                                                                     deliberations regarding proposed Department
DOC_0007868               DOC_0007872         Deborah Stempowski (CENSUS/ADDC FED) (CENSUS/ADCOM FED                                     7/23/2020 17:47            Re_ Two Docs to Review.pdf       Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Victoria Velkoff (CENSUS/ADDPFED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                   S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                   Jones(CENSUS/DEPDIR FED); Albert E
                                                                                   Fontenot (CENSUS/ADDC FED); John Maron
                                                                                   Abowd (CENSUS/ADRM FED);James B Treat
                                                                                   (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                   (CENSUS/CFO FED); James T Christy                                                                                                                  Email communication reflecting mental
                                                                                   (CENSUS/LA FED);Burton H Reist                                                                                                                     processes of advisor to decisionmaker regarding
DOC_0007873               DOC_0007877         Deborah Stempowski (CENSUS/ADDC FED) (CENSUS/ADCOM FED)                                    7/23/2020 17:47            Re_ Two Docs to Review.pdf       Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Victoria Velkoff (CENSUS/ADDPFED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                   S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                   Jones(CENSUS/DEPDIR FED); Albert E
                                                                                   Fontenot (CENSUS/ADDC FED); John Maron
                                                                                   Abowd (CENSUS/ADRM FED);James B Treat
                                                                                   (CENSUS/DEPDIR FED); Benjamin J Page                                                                                                               Email communication reflecting information
                                                                                   (CENSUS/CFO FED); James T Christy                                                                                                                  provided to facilitate deliberative discussions
                                                                                   (CENSUS/LA FED);Burton H Reist                                                                                                                     regarding internal briefing materials on proposed
DOC_0007878               DOC_0007882         Deborah Stempowski (CENSUS/ADDC FED) (CENSUS/ADCOM FED)                                    7/23/2020 17:47            Re_ Two Docs to Review.pdf       Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 94 of 172



                            Production::End
Production::Begin Bates                                     Email From                                Email To                   Email CC         Date                         Author                                       File Name                            Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                   Kathleen M Styles (CENSUS/ADDC FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   Victoria Velkoff (CENSUS/ADDPFED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                   S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                   Jones(CENSUS/DEPDIR FED); Albert E
                                                                                   Fontenot (CENSUS/ADDC FED); John Maron
                                                                                   Abowd (CENSUS/ADRM FED);James B Treat
                                                                                   (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                   (CENSUS/CFO FED); James T Christy                                                                                                                                                                   Email communication containing pre-decisional
                                                                                   (CENSUS/LA FED);Burton H Reist                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0007883               DOC_0007887         Deborah Stempowski (CENSUS/ADDC FED) (CENSUS/ADCOM FED)                                       7/23/2020 17:47                                              Re_ Two Docs to Review.pdf                   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                      Kathleen M Styles (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                      Victoria Velkoff (CENSUS/ADDPFED);
                                                                                      Timothy P Olson (CENSUS/ADFO FED); Ron
                                                                                      S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                      Jones(CENSUS/DEPDIR FED); Albert E
                                                                                      Fontenot (CENSUS/ADDC FED); John Maron
                                                                                      Abowd (CENSUS/ADRM FED);James B Treat
                                                                                      (CENSUS/DEPDIR FED); Benjamin J Page
                                                                                      (CENSUS/CFO FED); James T Christy                                                                                                                                                                Email communication containing pre-decisional
                                                                                      (CENSUS/LA FED);Burton H Reist                                                                                                                                                                   deliberations regarding proposed Department
DOC_0007888               DOC_0007892         Deborah Stempowski (CENSUS/ADDC FED     (CENSUS/ADCOM FED)                                    7/23/2020 17:47                                              Re_ Two Docs to Review b.pdf                 Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                      James B Treat (CENSUS/DEPDIR FED); Ron
                                                                                      S Jarmin (CENSUS/DEPDIR FED); Albert E
                                                                                      Fontenot (CENSUS/ADDCFED); Christa D
                                                                                      Jones (CENSUS/DEPDIR FED); Tasha R
                                                                                      Boone (CENSUS/DEPDIR FED); Michael T
                                                                                      Thieme(CENSUS/ADDC FED); Barbara M                                                                                                                                                               Email communication containing pre-decisional
                                              Ann Gwynn Wittenauer (CENSUS/ADRM       LoPresti (CENSUS/DITD FED); Luis J Cano                                                                            Topics for Tomorrow, 7_24_20_ 2030 Program                                    deliberations regarding a draft presentation on
DOC_0007893               DOC_0007894         FED                                     (CENSUS/DCEO FED                                      7/23/2020 18:13                                              Upda___.pdf                                Predecisional and Deliberative     proposed Department action/decision/policy.     Redacted
                                                                                      James B Treat (CENSUS/DEPDIR FED); Ron
                                                                                      S Jarmin (CENSUS/DEPDIR FED); Albert E
                                                                                      Fontenot (CENSUS/ADDCFED); Christa D
                                                                                      Jones (CENSUS/DEPDIR FED); Tasha R
                                                                                      Boone (CENSUS/DEPDIR FED); Michael T
                                                                                      Thieme(CENSUS/ADDC FED); Barbara M                                                                                                                                                               Presentation containing pre-decisional
                                              Ann Gwynn Wittenauer (CENSUS/ADRM       LoPresti (CENSUS/DITD FED); Luis J Cano                                                                            2030 Team Testing Approach v2.1 7-23-                                         deliberations regarding a draft presentation on
DOC_0007895               DOC_0007899         FED                                     (CENSUS/DCEO FED                                      7/23/2020 18:13   Terrina L Long (CENSUS/DCMD FED)           20.pptx                                      Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                      James B Treat (CENSUS/DEPDIR FED); Ron
                                                                                      S Jarmin (CENSUS/DEPDIR FED); Albert E
                                                                                      Fontenot (CENSUS/ADDCFED); Christa D
                                                                                      Jones (CENSUS/DEPDIR FED); Tasha R
                                                                                      Boone (CENSUS/DEPDIR FED); Michael T
                                                                                      Thieme(CENSUS/ADDC FED); Barbara M                                                                                                                                                               Document containing pre-decisional deliberation
                                              Ann Gwynn Wittenauer (CENSUS/ADRM       LoPresti (CENSUS/DITD FED); Luis J Cano                                                                            Copy of                                                                       regarding a draft presentation on proposed
DOC_0007900               DOC_0008003         FED                                     (CENSUS/DCEO FED                                      7/23/2020 18:13                                              2020.Integrated.Disposition.Strategy_.xlsx   Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                                                                                                                                                                                                                       Email communication reflecting mental
                                                                                                                                                                                                                                                                                       processes of advisor to decisionmaker regarding
                                              Ali Mohammad Ahmad (CENSUS/ADCOM        Steven Dillingham (CENSUS/DEPDIR FED);                                                                                                                                                           a draft public statement on proposed Department
DOC_0008004               DOC_0008009         FED)                                    Ron S Jarmin (CENSUS/DEPDIR FED)                      7/24/2020 8:11                                               New Stories .pdf                             Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                                                                                                                                                                                       Email communication reflecting information
                                                                                                                                                                                                                                                                                       provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                       regarding proposed Department
DOC_0008010               DOC_0008015         Steven Dillingham (CENSUS/DEPDIR FED)   Steven K Smith (CENSUS/DEPDIR FED)                    7/24/2020 8:26                                               Fw_ New Stories .pdf                         Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      James T Christy (CENSUS/LA FED); James B
                                                                                      Treat (CENSUS/DEPDIRFED); Deborah
                                                                                      Stempowski (CENSUS/ADDC FED); James L
DOC_0008016               DOC_0008018         Kathleen M Styles (CENSUS/ADDC FED)     Dinwiddie (CENSUS/ADDC FED)                           7/24/2020 12:31                                              GAO meeting Monday.pdf
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      James T Christy (CENSUS/LA FED); James B
                                                                                      Treat (CENSUS/DEPDIRFED); Deborah
                                                                                      Stempowski (CENSUS/ADDC FED); James L
DOC_0008019               DOC_0008020         Kathleen M Styles (CENSUS/ADDC FED)     Dinwiddie (CENSUS/ADDC FED)                           7/24/2020 12:31   Whitney L Duffey Jones (CENSUS/CFO FED) apportionment process draft 7-23 v3.docx
                                                                                                       Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 95 of 172



                            Production::End
Production::Begin Bates                                       Email From                                 Email To                                   Email CC                      Date                         Author                                     File Name                               Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        James T Christy (CENSUS/LA FED); James B
                                                                                        Treat (CENSUS/DEPDIRFED); Deborah
                                                                                        Stempowski (CENSUS/ADDC FED); James L
DOC_0008021               DOC_0008024         Kathleen M Styles (CENSUS/ADDC FED)       Dinwiddie (CENSUS/ADDC FED)                                                         7/24/2020 12:31   Kathleen M Styles (CENSUS/ADDC FED)        Elevator Speech 7-23draft v4.docx
                                                                                                                                   James T Christy (CENSUS/LA FED); James B
                                                                                                                                   Treat (CENSUS/DEPDIR FED); Deborah
                                                                                                                                   Stempowski (CENSUS/ADDCFED); James L
DOC_0008025               DOC_0008028         Albert E Fontenot (CENSUS/ADDC FED)       Kathleen M Styles (CENSUS/ADDC FED)        Dinwiddie (CENSUS/ADDC FED)              7/24/2020 12:50                                              Re_ GAO meeting Monday.pdf
                                                                                                                                   James T Christy (CENSUS/LA FED); James B
                                                                                                                                   Treat (CENSUS/DEPDIR FED); Deborah
                                                                                                                                   Stempowski (CENSUS/ADDCFED); James L
DOC_0008029               DOC_0008032         Albert.E.Fontenot@census.gov              Kathleen M Styles (CENSUS/ADDC FED)        Dinwiddie (CENSUS/ADDC FED)              7/24/2020 12:50                                              Re_ GAO meeting Monday.pdf


                                                                                                                                                                                                                                                                                                                        Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                                        deliberations regarding a draft public statement
DOC_0008033               DOC_0008034         Wilbur Ross                               Burris, Meghan (Federal)                   Walsh, Michael (Federal)                 7/26/2020 0:00                                               Re_ NYT Inquiry on Census Deadlines.pdf       Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                                                        a draft public statement on proposed Department
DOC_0008035               DOC_0008036         Burris, Meghan (Federal)                  Wilbur Ross                                Walsh, Michael (Federal)                 7/26/2020 0:00                                               NYT Inquiry on Census Deadlines.pdf           Predecisional and Deliberative   action/decision/policy.                          Redacted
                                                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                         NYT_ New Census Worry_ An Expedited                                            a draft public statement on proposed Department
DOC_0008037               DOC_0008040         Burris, Meghan (Federal)                  Wilbur Ross                                Walsh, Michael (Federal)                 7/26/2020 0:00                                               Count Could Mean an Inaccurate One.pdf        Predecisional and Deliberative   action/decision/policy.                          Redacted

                                                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                        processes of advisor to decisionmaker regarding
DOC_0008041               DOC_0008041         Burris, Meghan (Federal)                  Wilbur Ross                                Walsh, Michael (Federal)                 7/26/2020 0:00                                               Email for Census Staff.pdf                    Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                                                        a draft public statement on proposed Department
DOC_0008042               DOC_0008043         Burris, Meghan (Federal)                  Wilbur Ross                                Walsh, Michael (Federal)                 7/26/2020 0:00                                               Draft Census Statement.pdf                    Predecisional and Deliberative   action/decision/policy.                         Redacted

                                                                                                                                                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                                                                                                                              Ali Mohammad Ahmad (CENSUS/ADCOM           FOR REVIEW- Draft Director Dillingham                                          deliberations regarding a draft public statement
DOC_0008044               DOC_0008045         Burris, Meghan (Federal)                  Wilbur Ross                            Walsh, Michael                          7/26/2020 0:00         FED)                                       Stateme.docx                                  Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                                               Steven K Smith (CENSUS/DEPDIR FED);
                                                                                                                               Michael John Sprung (CENSUS/DEPDIR
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM FED); Alan Lang (CENSUS/OCIAFED); Ron                                                                                                                                                          Email communication containing pre-decisional
                                                                                        FED); Steven Dillingham (CENSUS/DEPDIR S Jarmin (CENSUS/DEPDIR FED); Nathaniel                                                                                                                                                  deliberations regarding proposed Department
DOC_0008046               DOC_0008047         Christopher J Stanley (CENSUS/OCIA FED)   FED)                                   Cogley (CENSUS/DEPDIR FED)              7/27/2020 0:00                                                    Re_ DRAFT hearing remarks.pdf                 Predecisional and Deliberative   action/decision/policy.                       Withheld in full

                                                                                                                                                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                                                                                                                                                                         Director Dillingham prepared statement edit                                    deliberations regarding a draft public statement
DOC_0008048               DOC_0008055                                                                                                                                                         Christopher J Stanley (CENSUS/OCIA FED)    f.docx                                        Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
DOC_0008056               DOC_0008059         Albert E Fontenot (CENSUS/ADDC FED)       James B Treat (CENSUS/DEPDIR FED)                                                   7/27/2020 9:23                                               Fw_ GAO meeting Monday.pdf

DOC_0008060               DOC_0008061         Albert E Fontenot (CENSUS/ADDC FED)       James B Treat (CENSUS/DEPDIR FED)                                                   7/27/2020 9:23    Whitney L Duffey Jones (CENSUS/CFO FED) apportionment process draft 7-23 v3.docx
DOC_0008062               DOC_0008065         Albert E Fontenot (CENSUS/ADDC FED)       James B Treat (CENSUS/DEPDIR FED)                                                   7/27/2020 9:23    Kathleen M Styles (CENSUS/ADDC FED)     Elevator Speech 7-23draft v4.docx
                                                                                                                                                                                                                                                                                                                        Email communication reflecting information
                                                                                                                                                                                                                                                                                                                        provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                                        regarding a draft report on proposed Department
DOC_0008066               DOC_0008069         James B Treat (CENSUS/DEPDIR FED)         Albert E Fontenot (CENSUS/ADDC FED)                                            7/27/2020 10:59                                                   Re_ GAO meeting Monday(1).pdf                 Predecisional and Deliberative   action/decision/policy.                         Redacted
DOC_0008070               DOC_0008073         James B Treat (CENSUS/DEPDIR FED)         Albert E Fontenot (CENSUS/ADDC FED)                                            7/27/2020 10:59        Kathleen M Styles (CENSUS/ADDC FED)        Elevator Speech 7-23draft v4.docx
                                                                                                                               Steven K Smith (CENSUS/DEPDIR FED);
                                                                                                                               Michael John Sprung (CENSUS/DEPDIR                                                                                                                                                       Email communication reflecting mental
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM FED); Alan Lang (CENSUS/OCIAFED); Ron                                                                                                                                                          processes of advisor to decisionmaker regarding
                                                                                        FED); Steven Dillingham (CENSUS/DEPDIR S Jarmin (CENSUS/DEPDIR FED); Nathaniel                                                                                                                                                  a draft public statement on proposed Department
DOC_0008074               DOC_0008075         Christopher J Stanley (CENSUS/OCIA FED)   FED)                                   Cogley (CENSUS/DEPDIR FED)              7/27/2020 11:30                                                   Re_ DRAFT hearing remarks.pdf                 Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                      Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 96 of 172



                            Production::End
Production::Begin Bates                                      Email From                                 Email To                                 Email CC                      Date                            Author                                   File Name                              Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                               Steven K Smith (CENSUS/DEPDIR FED);
                                                                                                                               Michael John Sprung (CENSUS/DEPDIR                                                                                                                                                    Draft document reflecting information provided
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM FED); Alan Lang (CENSUS/OCIAFED); Ron                                                                                                                                                       to facilitate deliberative discussions regarding a
                                                                                        FED); Steven Dillingham (CENSUS/DEPDIR S Jarmin (CENSUS/DEPDIR FED); Nathaniel                                                                Director Dillingham prepared statement edit                                    draft public statement on proposed Department
DOC_0008076               DOC_0008083         Christopher J Stanley (CENSUS/OCIA FED)   FED)                                   Cogley (CENSUS/DEPDIR FED)              7/27/2020 11:30     Christopher J Stanley (CENSUS/OCIA FED)    f.docx                                        Predecisional and Deliberative   action/decision/policy.                            Withheld in full

                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                                        Email communication containing pre-decisional
                                                                                        Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                                                                           deliberations regarding internal briefing materials
DOC_0008084               DOC_0008084         James B Treat (CENSUS/DEPDIR FED)         Kathleen M Styles (CENSUS/ADDC FED)                                              7/27/2020 14:40                                              Post Data Collection Processing.pdf           Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                        Michael T Thieme(CENSUS/ADDC FED);                                                                                                            Shifted in the Post Data Collection                                            deliberations regarding internal briefing materials
DOC_0008085               DOC_0008092         James B Treat (CENSUS/DEPDIR FED)         Kathleen M Styles (CENSUS/ADDC FED)                                              7/27/2020 14:40   James B Treat (CENSUS/DEPDIR FED)          Activitie.docx                                Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

                                                                                        James B Treat (CENSUS/DEPDIR FED);
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                         Email communication reflecting mental
                                                                                        Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                                                                         processes of advisor to decisionmaker regarding
DOC_0008093               DOC_0008094         Kathleen M Styles (CENSUS/ADDC FED)       Michael T Thieme (CENSUS/ADDC FED)                                               7/27/2020 15:18                                              Re_ Post Data Collection Processing.pdf       Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                        James B Treat (CENSUS/DEPDIR FED);
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                         Draft document reflecting information provided
                                                                                        Deborah Stempowski(CENSUS/ADDC FED);                                                                                                          Shifted in the Post Data Collection                                            to facilitate deliberative discussions regarding
DOC_0008095               DOC_0008102         Kathleen M Styles (CENSUS/ADDC FED)       Michael T Thieme (CENSUS/ADDC FED)                                               7/27/2020 15:18   James B Treat (CENSUS/DEPDIR FED)          Activitie.docx                                Predecisional and Deliberative   proposed Department action/decision/policy.      Withheld in full
                                                                                        Kathleen M Styles (CENSUS/ADDC FED);
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        James T Christy (CENSUS/LAFED); James B
                                                                                        Treat (CENSUS/DEPDIR FED); Deborah
DOC_0008103               DOC_0008105         James L Dinwiddie (CENSUS/ADDC FED)       Stempowski (CENSUS/ADDC FED)                                                     7/27/2020 15:19                                              Re_ GAO meeting Monday.pdf
                                                                                        Kathleen M Styles (CENSUS/ADDC FED);
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        James T Christy (CENSUS/LAFED); James B
                                                                                        Treat (CENSUS/DEPDIR FED); Deborah
DOC_0008106               DOC_0008107         James L Dinwiddie (CENSUS/ADDC FED)       Stempowski (CENSUS/ADDC FED)                                                     7/27/2020 15:19   Whitney L Duffey Jones (CENSUS/CFO FED) apportionment process draft 7-23 v3.docx
                                                                                        Kathleen M Styles (CENSUS/ADDC FED);
                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        James T Christy (CENSUS/LAFED); James B
                                                                                        Treat (CENSUS/DEPDIR FED); Deborah
DOC_0008108               DOC_0008111         James L Dinwiddie (CENSUS/ADDC FED)       Stempowski (CENSUS/ADDC FED)                                                     7/27/2020 15:19   Kathleen M Styles (CENSUS/ADDC FED)        Elevator Speech 7-23draft v4.docx

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
DOC_0008112               DOC_0008112         Christopher M Denno (CENSUS/ADDC FED) Kathleen M Styles(CENSUS/ADDC FED)                                                   7/27/2020 18:46                                              Decennial Hearing Prep Deck 7.27.20.pdf

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
DOC_0008113               DOC_0008123         Christopher M Denno (CENSUS/ADDC FED) Kathleen M Styles(CENSUS/ADDC FED)                                                   7/27/2020 18:46   Christopher Denno                          Decennial Hearing Prep 7.29.20 v1.pdf

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
DOC_0008124               DOC_0008134         Christopher M Denno (CENSUS/ADDC FED) Kathleen M Styles(CENSUS/ADDC FED)                                                   7/27/2020 18:46   Christopher Denno                          Decennial Hearing Prep 7.29.20 v1.pptx

                                                                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
DOC_0008135               DOC_0008136         Christopher M Denno (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)           Kathleen M Styles (CENSUS/ADDC FED)   7/27/2020 18:57                                               Re_ Decennial Hearing Prep Deck 7.27.20.pdf

                                                                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
DOC_0008137               DOC_0008147         Christopher M Denno (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)           Kathleen M Styles (CENSUS/ADDC FED)   7/27/2020 18:57    Christopher Denno                          Decennial Hearing Prep 7.29.20 v2.pptx

                                                                                                                                  Deborah Stempowski (CENSUS/ADDC FED);
DOC_0008148               DOC_0008158         Christopher M Denno (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)           Kathleen M Styles (CENSUS/ADDC FED)   7/27/2020 18:57    Christopher Denno                          Decennial Hearing Prep 7.29.20 v2.pdf
                                                                                                                                                                                                                                      Fwd_ Decennial Hearing Prep Deck
DOC_0008159               DOC_0008160         Albert E Fontenot (CENSUS/ADDC FED)       Christopher J Stanley (CENSUS/OCIA FED)                                          7/27/2020 19:01                                              7.27.20.pdf

DOC_0008161               DOC_0008171         Albert E Fontenot (CENSUS/ADDC FED)       Christopher J Stanley (CENSUS/OCIA FED)                                          7/27/2020 19:01   Christopher Denno                          Decennial Hearing Prep 7.29.20 v2.pptx

DOC_0008172               DOC_0008182         Albert E Fontenot (CENSUS/ADDC FED)       Christopher J Stanley (CENSUS/OCIA FED)                                          7/27/2020 19:01   Christopher Denno                          Decennial Hearing Prep 7.29.20 v2.pdf
                                                                                                                                                                                                                                      Fwd_ Decennial Hearing Prep Deck
DOC_0008183               DOC_0008184         Albert.E.Fontenot@census.gov              Christopher J Stanley (CENSUS/OCIA FED)                                          7/27/2020 19:01                                              7.27.20.pdf
                                                                                                       Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 97 of 172



                            Production::End
Production::Begin Bates                                      Email From                                     Email To              Email CC         Date                            Author                                    File Name                            Privilege                           Privilege Description                  Redaction
                                 Bates

DOC_0008185               DOC_0008195         Albert.E.Fontenot@census.gov              Christopher J Stanley (CENSUS/OCIA FED)              7/27/2020 19:01   Christopher Denno                         Decennial Hearing Prep 7.29.20 v2.pptx

DOC_0008196               DOC_0008206         Albert.E.Fontenot@census.gov              Christopher J Stanley (CENSUS/OCIA FED)              7/27/2020 19:01   Christopher Denno                         Decennial Hearing Prep 7.29.20 v2.pdf

DOC_0008207               DOC_0008208         Albert E Fontenot (CENSUS/ADDC FED)       Christopher J Stanley (CENSUS/OCIA FED)              7/27/2020 19:02                                             Fw_ Decennial Hearing Prep Deck 7.27.20.pdf

DOC_0008209               DOC_0008219         Albert E Fontenot (CENSUS/ADDC FED)       Christopher J Stanley (CENSUS/OCIA FED)              7/27/2020 19:02   Christopher Denno                         Decennial Hearing Prep 7.29.20 v2.pptx

DOC_0008220               DOC_0008230         Albert E Fontenot (CENSUS/ADDC FED)       Christopher J Stanley (CENSUS/OCIA FED)              7/27/2020 19:02   Christopher Denno                         Decennial Hearing Prep 7.29.20 v2.pdf
DOC_0008231               DOC_0008234                                                                                                        7/28/2020 8:35                                              NYT on deadlines .pdf
DOC_0008235               DOC_0008240                                                                                                        7/28/2020 8:35                                              Re_ NYT on deadlines (1).pdf
DOC_0008241               DOC_0008250                                                                                                        7/28/2020 8:35                                              Re_ NYT on deadlines .pdf

                                                                                        Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                        Victoria Velkoff (CENSUS/ADDP FED);
                                                                                        Timothy P Olson (CENSUS/ADFOFED); Ron
                                                                                        S Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                        Jones (CENSUS/DEPDIR FED); Albert E
                                                                                        Fontenot(CENSUS/ADDC FED); Deborah
                                                                                        Stempowski (CENSUS/ADDC FED); John
                                                                                        Maron Abowd (CENSUS/ADRM FED);James
                                                                                        B Treat (CENSUS/DEPDIR FED); Benjamin J
                                                                                        Page (CENSUS/CFO FED); James T Christy                                                                                                                                                          Email communication containing pre-decisional
                                                                                        (CENSUS/LA FED);Burton H Reist                                                                                                                                                                  deliberations regarding proposed Department
DOC_0008251               DOC_0008254         Kathleen M Styles (CENSUS/ADDC FED        (CENSUS/ADCOM FED                                    7/28/2020 8:35                                              Re_ Two Docs to Review(1).pdf                 Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                                                Email communication reflecting information
                                                                                        FED); Steven K Smith(CENSUS/DEPDIR                                                                                                                                                              provided to facilitate deliberative discussions
                                                                                        FED); Michael John Sprung                                                                                                                                                                       regarding draft talking points on proposed
DOC_0008255               DOC_0008255         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                                  7/28/2020 21:29                                             last things to print.pdf                      Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Steven K Smith(CENSUS/DEPDIR
                                                                                        FED); Michael John Sprung
DOC_0008256               DOC_0008257         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                                  7/28/2020 21:29   Anderson, Tori                            truth in testimony form.pdf
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Steven K Smith(CENSUS/DEPDIR
                                                                                        FED); Michael John Sprung                                                                                        Census Oversight QFRs - Rep. Grothman
DOC_0008258               DOC_0008263         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                                  7/28/2020 21:29   Christopher J Stanley (CENSUS/OCIA FED)   Final.docx
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Steven K Smith(CENSUS/DEPDIR                                                                                                                                                              Draft document containing pre-decisional
                                                                                        FED); Michael John Sprung                                                                                                                                                                       deliberations regarding draft talking points on
DOC_0008264               DOC_0008267         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                                  7/28/2020 21:29   Bina K Saafi (CENSUS/OCIA FED)            additional talking points.docx                Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Steven K Smith(CENSUS/DEPDIR                                                                                                                                                              Draft document reflecting mental processes of
                                                                                        FED); Michael John Sprung                                                                                        Director Dillingham prepared statement edit                                    decisionmaker regarding draft talking points on
DOC_0008268               DOC_0008274         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                                  7/28/2020 21:29   Christopher J Stanley (CENSUS/OCIA FED)   f.docx                                        Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                                                                                                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                        draft talking points on proposed Department
DOC_0008275               DOC_0008275         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                    7/28/2020 22:50                                             Fw_ last things to print.pdf                  Predecisional and Deliberative   action/decision/policy.                         Redacted
DOC_0008276               DOC_0008277         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                    7/28/2020 22:50   Anderson, Tori                            truth in testimony form.pdf
                                                                                                                                                                                                         Census Oversight QFRs - Rep. Grothman
DOC_0008278               DOC_0008283         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                    7/28/2020 22:50   Christopher J Stanley (CENSUS/OCIA FED)   Final.docx
                                                                                                                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                                                                                                                                                                                                                        deliberations regarding draft talking points on
DOC_0008284               DOC_0008287         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                    7/28/2020 22:50   Bina K Saafi (CENSUS/OCIA FED)            additional talking points.docx                Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full

                                                                                                                                                                                                                                                                                        Draft document reflecting mental processes of
                                                                                                                                                                                                         Director Dillingham prepared statement edit                                    decisionmaker regarding a draft public statement
DOC_0008288               DOC_0008294         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                    7/28/2020 22:50   Christopher J Stanley (CENSUS/OCIA FED)   f.docx                                        Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
DOC_0008295               DOC_0008295         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                    7/28/2020 22:52                                             Fw_ last things to print .pdf
DOC_0008296               DOC_0008297         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                    7/28/2020 22:52   Anderson, Tori                            truth in testimony form.pdf
                                                                                                       Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 98 of 172



                            Production::End
Production::Begin Bates                                     Email From                                      Email To                               Email CC                        Date                         Author                                     File Name                              Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                                                                                                                                         Census Oversight QFRs - Rep. Grothman
DOC_0008298               DOC_0008303         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                                                    7/28/2020 22:52   Christopher J Stanley (CENSUS/OCIA FED)   Final.docx
                                                                                                                                                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                                                                                                                                                                                                                                                        deliberations regarding draft talking points on
DOC_0008304               DOC_0008307         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                                                    7/28/2020 22:52   Bina K Saafi (CENSUS/OCIA FED)            additional talking points.docx                Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full

                                                                                                                                                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                                                                                                                                                                         Director Dillingham prepared statement edit                                    deliberations regarding a draft public statement
DOC_0008308               DOC_0008314         Steven Dillingham (CENSUS/DEPDIR FED)     Steven Dillingham                                                                    7/28/2020 22:52   Christopher J Stanley (CENSUS/OCIA FED)   f.docx                                      Predecisional and Deliberative     on proposed Department action/decision/policy. Withheld in full
                                                                                                                                                                                                                                         U.S. Census Bureau Daily News - Wednesday,
DOC_0008315               DOC_0008331                                                                                                                                        7/29/2020 0:00                                              July___.pdf
DOC_0008332               DOC_0008333         Karen Battle (CENSUS/POP FED)             Victoria Velkoff (CENSUS/ADDP FED)                                                   7/29/2020 11:54                                             Fw_ Off Campus Analysis.pdf
                                                                                                                                                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                                                                                                                                                                         Potential Uses of Off-Campus Admin Records                                     deliberations regarding a draft report on
DOC_0008334               DOC_0008335         Karen Battle (CENSUS/POP FED)             Victoria Velkoff (CENSUS/ADDP FED)                                                   7/29/2020 11:54   Kristin D Koslap (CENSUS/POP FED)         Da.docx                                    Predecisional and Deliberative      proposed Department action/decision/policy.       Withheld in full

                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                        Michael T Thieme(CENSUS/ADDC FED);                                                                                                               Post Data Collection Processing Elevator
DOC_0008336               DOC_0008336         James B Treat (CENSUS/DEPDIR FED)         Kathleen M Styles (CENSUS/ADDC FED)                                                  7/29/2020 13:37                                             Speech.pdf

                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                                           Document reflecting mental processes of advisor
                                                                                        Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                                                                              to decisionmaker regarding proposed
DOC_0008337               DOC_0008337         James B Treat (CENSUS/DEPDIR FED)         Kathleen M Styles (CENSUS/ADDC FED)                                                  7/29/2020 13:37   James B Treat (CENSUS/DEPDIR FED)         Post Data Collection Elevator Speech.docx     Predecisional and Deliberative   Department action/decision/policy.              Withheld in full

                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                        Michael T Thieme(CENSUS/ADDC FED);                                                                                                               Post Data Collection Processing Elevator
DOC_0008338               DOC_0008338         James B Treat (CENSUS/DEPDIR FED)         Kathleen M Styles (CENSUS/ADDC FED)                                                  7/29/2020 13:37                                             Speech.pdf

                                                                                        Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                            Draft document reflecting information provided
                                                                                        Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                                           to facilitate deliberative discussions regarding
                                                                                        Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                                                                              internal briefing materials on proposed
DOC_0008339               DOC_0008339         James B Treat (CENSUS/DEPDIR FED)         Kathleen M Styles (CENSUS/ADDC FED)                                                  7/29/2020 13:37   James B Treat (CENSUS/DEPDIR FED)         Post Data Collection Elevator Speech.docx     Predecisional and Deliberative   Department action/decision/policy.               Withheld in full
                                                                                                                                                                                                                                         Slides from Estimates & Projections
DOC_0008340               DOC_0008340         Christine Hartley (CENSUS/POP FED         Ron S Jarmin (CENSUS/DEPDIR FED                                                      7/29/2020 20:37                                             Briefing.pdf


                                                                                                                                                                                                                                                                                                                        Draft document containing pre-decisional
                                                                                                                                                                                                                                         Estimates & Projections Area Projects and the                                  deliberations regarding a draft presentation on
DOC_0008341               DOC_0008352         Christine Hartley (CENSUS/POP FED         Ron S Jarmin (CENSUS/DEPDIR FED                                                     7/29/2020 20:37    Christine Hartley (CENSUS/POP FED)        .pdf                                          Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                                                                    Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                                    Battle (CENSUS/POP FED); Deirdre Bishop
                                                                                                                                    (CENSUS/GEO FED);Jennifer W Reichert
                                                                                                                                    (CENSUS/DCMD FED); Albert E Fontenot
                                                                                                                                    (CENSUS/ADDC FED); Deborah
                                                                                                                                    Stempowski(CENSUS/ADDC FED); Patrick J
                                                                                                                                    Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                                                                    (CENSUS/DCEO FED); Michael
                                                                                                                                    Clark(CENSUS/DITD FED); Laura L
                                                                                                                                    Waggoner (CENSUS/GEO FED);
                                                                                                                                    Subrahmanyam Korisapati (CENSUS/DITD
                                                                                                                                    FED);James B Treat (CENSUS/DEPDIR                                                                                                                                                   Email communication containing pre-decisional
                                                                                                                                    FED); Victoria Velkoff (CENSUS/ADDP                                                                  Re_ 5_00 PM Process Planning Meeting                                           deliberations regarding proposed Department
DOC_0008353               DOC_0008360         Michael T Thieme (CENSUS/ADDC FED)        Barbara M LoPresti (CENSUS/DITD FED)        FED); James T Christy (CENSUS/LA FED)   7/30/2020 0:00                                               Output(11).pdf                                Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                                                                                                                                                                                                                        Email communication containing pre-decisional
                                                                                                                                                                                                                                         2020 census operational adjustments-long                                       deliberations regarding a draft report on
DOC_0008361               DOC_0008363                                                                                                                                        7/30/2020 0:00                                              version_new.pdf                               Predecisional and Deliberative   proposed Department action/decision/policy.   Withheld in full

                                                                                         ictoria Velkoff (CENSUS/ADDP FED); Jason
                                                                                         Devine (CENSUS/POP FED); Roberto Ramirez                                                                                                                                                                                       Email communication reflecting information
                                                                                         (CENSUS/POP FED);Christine Flanagan                                                                                                             Fw_ EMERGENCY MEETING on 12_31                                                 provided to facilitate deliberative discussions
DOC_0008364               DOC_0008365                                    7/30/2020 12:25 Borman (CENSUS/POP FED)                                                             7/30/2020 12:25                                             Delivery of Appo___.pdf                       Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                                     Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 99 of 172



                            Production::End
Production::Begin Bates                                     Email From                                 Email To                                Email CC                    Date                       Author                                 File Name                               Privilege                          Privilege Description                  Redaction
                                 Bates

                                                                                                                                                                                                                                                                                                          Draft document reflecting information provided
                                                                                                                                                                                                                            Delivering Apportionment by 12-31-20                                          to facilitate deliberative discussions regarding
DOC_0008366               DOC_0008366                                                                                                                                7/30/2020 12:25   Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                                Predecisional and Deliberative   proposed updates to Census schedule.             Withheld in full

                                                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                    Re_ Talking Points for Today, Tomorrow, Into                                  processes of advisor to decisionmaker regarding
DOC_0008367               DOC_0008368         Timothy P Olson (CENSUS/ADFO FED)         FED)                                                                         7/30/2020 12:34                                        Ne__.(1).pdf                                 Predecisional and Deliberative   proposed updates to Census schedule.            Redacted
                                                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                                                                                                                                                                                                                                          processes of advisor to decisionmaker regarding
                                              Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                              Re_ Talking Points for Today, Tomorrow, Into                                  draft talking points on proposed Department
DOC_0008369               DOC_0008370         FED)                                      Timothy P Olson (CENSUS/ADFO FED)                                            7/30/2020 12:36                                        Ne__.(2).pdf                                 Predecisional and Deliberative   action/decision/policy.                         Redacted

                                                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                    Re_ Talking Points for Today, Tomorrow, Into                                  processes of advisor to decisionmaker regarding
DOC_0008371               DOC_0008373         Timothy P Olson (CENSUS/ADFO FED)         FED); James T Christy (CENSUS/LA FED)                                        7/30/2020 12:44                                        Ne___.pdf                                    Predecisional and Deliberative   proposed updates to Census schedule.              Redacted
                                                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                                                                                                                                                                                                                                          processes of advisor to decisionmaker regarding
                                              Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                              Re_ Talking Points for Today, Tomorrow, Into                                  draft talking points on proposed Department
DOC_0008374               DOC_0008375         FED)                                      Timothy P Olson (CENSUS/ADFO FED)                                            7/30/2020 12:51                                        Ne__.(1).pdf                                 Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                                                                                                                                                                                                                                          processes of advisor to decisionmaker regarding
                                                                                        Timothy P Olson (CENSUS/ADFO FED); Ali                                                                                              Re_ Talking Points for Today, Tomorrow, Into                                  draft talking points on proposed Department
DOC_0008376               DOC_0008378         James T Christy (CENSUS/LA FED)           Mohammad Ahmad (CENSUS/ADCOM FED)                                            7/30/2020 12:51                                        Ne___.pdf                                    Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                                                                                                                                                                                                                                          processes of advisor to decisionmaker regarding
                                              Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                              Re_ Talking Points for Today, Tomorrow, Into                                  draft talking points on proposed Department
DOC_0008379               DOC_0008381         FED)                                      James T Christy (CENSUS/LA FED)          Timothy P Olson (CENSUS/ADFO FED)   7/30/2020 12:51                                        Ne__.(5).pdf                                 Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                                                                                                                                                                                                                                          processes of advisor to decisionmaker regarding
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                    Re_ Talking Points for Today, Tomorrow, Into                                  draft talking points on proposed Department
DOC_0008382               DOC_0008385         James T Christy (CENSUS/LA FED)           FED)                                     Timothy P Olson (CENSUS/ADFO FED)   7/30/2020 13:13                                        Ne__.(4).pdf                                 Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                                                                                                                                                                                                                                          processes of advisor to decisionmaker regarding
                                              Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                              Re_ Talking Points for Today, Tomorrow, Into                                  draft talking points on proposed Department
DOC_0008386               DOC_0008389         FED)                                      James T Christy (CENSUS/LA FED)        Timothy P Olson (CENSUS/ADFO FED)     7/30/2020 13:14                                        Ne__.(3).pdf                                 Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Steven K Smith(CENSUS/DEPDIR                                                                                                                                                                                Email communication requesting legal advice
                                                                                        FED); Michael John Sprung                                                                                                                                                                                         from Department counsel regarding proposed
DOC_0008390               DOC_0008391         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                    Alan Lang (CENSUS/OCIA FED)           7/30/2020 13:53                                        hearing follow up underway.pdf               Attorney-Client Privilege        Department action/decision/policy.                Redacted
                                                                                        Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                        FED); Steven K Smith(CENSUS/DEPDIR
                                                                                        FED); Michael John Sprung                                                                                                           House Oversight and Reform Committee Holds
DOC_0008392               DOC_0008531         Christopher J Stanley (CENSUS/OCIA FED)   (CENSUS/DEPDIR FED)                    Alan Lang (CENSUS/OCIA FED)           7/30/2020 13:53                                        Hea.pdf
                                                                                                                                                                                                                                                                                                          Email communication reflecting information
                                                                                        Albert E Fontenot (CENSUS/ADDC                                                                                                                                                                                    provided to facilitate deliberative discussions
                                              Ali Mohammad Ahmad (CENSUS/ADCOM          FED)Cc:Burton H Reist (CENSUS/ADCOM                                                                                                 Re_ Talking Points for Today, Tomorrow, Into                                  regarding draft talking points on proposed
DOC_0008532               DOC_0008535         FED)                                      FED)                                                                         7/30/2020 14:27                                        Ne___.pdf                                    Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                                                                                                            U.S. Census Bureau Daily News - Thursday,
DOC_0008536               DOC_0008553                                                                                                                                7/30/2020 14:30                                        July ___.pdf


                                                                                        Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                              Email communication reflecting information
                                                                                        Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                             provided to facilitate deliberative discussions
                                                                                        Michael T Thieme(CENSUS/ADDC FED);                                                                                                  Fw_ GAO request for documentation around                                      regarding draft correspondence communicating
DOC_0008554               DOC_0008556         James L Dinwiddie (CENSUS/ADDC FED)       Kathleen M Styles (CENSUS/ADDC FED)                                          7/30/2020 16:03                                        our re___.pdf                                Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                        Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                             Document reflecting information provided to
                                                                                        Michael T Thieme(CENSUS/ADDC FED);                                                                                                  Index_2020_CM_COVID-                                                          facilitate deliberative discussions regarding
DOC_0008557               DOC_0008571         James L Dinwiddie (CENSUS/ADDC FED)       Kathleen M Styles (CENSUS/ADDC FED)                                          7/30/2020 16:03   Lynne Davis (CENSUS/DCEO CTR)        19_IMS_REPLAN_07302020 -1.pdf                Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 100 of 172



                            Production::End
Production::Begin Bates                                     Email From                             Email To                  Email CC         Date                         Author                                   File Name                        Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                  Document reflecting information provided to
                                                                                    Michael T Thieme(CENSUS/ADDC FED);                                                                             2020_CM_COVID-                                                          facilitate deliberative discussions regarding
DOC_0008572               DOC_0008589         James L Dinwiddie (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)                 7/30/2020 16:03                                            19_IMS_REPLAN_Package -1.pdf           Predecisional and Deliberative   proposed updates to Census schedule.             Withheld in full
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Patrick J Cantwell(CENSUS/DSSD FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                    Luis J Cano (CENSUS/DCEO FED); Barbara
                                                                                    MLoPresti (CENSUS/DITD FED); Deirdre
                                                                                    Bishop (CENSUS/GEO FED); Laura L
                                                                                    Waggoner (CENSUS/GEO FED); KarenBattle
                                                                                    (CENSUS/POP FED); Michael Clark
                                                                                    (CENSUS/DITD FED); James B Treat
                                                                                    (CENSUS/DEPDIR FED); Chastity CKing
DOC_0008590               DOC_0008591         Michael T Thieme (CENSUS/ADDC FED)    (CENSUS/DCEO FED)                                   7/30/2020 17:01                                            Re_ Process Planning.pdf

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Patrick J Cantwell(CENSUS/DSSD FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                    Luis J Cano (CENSUS/DCEO FED); Barbara
                                                                                    MLoPresti (CENSUS/DITD FED); Deirdre
                                                                                    Bishop (CENSUS/GEO FED); Laura L
                                                                                    Waggoner (CENSUS/GEO FED); KarenBattle
                                                                                    (CENSUS/POP FED); Michael Clark
                                                                                    (CENSUS/DITD FED); James B Treat                                                                                                                                                       Draft document reflecting information provided
                                                                                    (CENSUS/DEPDIR FED); Chastity CKing                                                                            Delivering Apportionment by 12-31-20                                    to facilitate deliberative discussions regarding
DOC_0008592               DOC_0008592         Michael T Thieme (CENSUS/ADDC FED)    (CENSUS/DCEO FED)                                   7/30/2020 17:01   Michael T Thieme (CENSUS/ADDC FED)       Backend .docx                          Predecisional and Deliberative   proposed updates to Census schedule.             Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);
                                                                                    James T Christy (CENSUS/LA FED); Ali
                                                                                    MohammadAhmad (CENSUS/ADCOM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR
                                                                                    FED);Steven Dillingham (CENSUS/DEPDIR
                                                                                    FED); John Maron Abowd (CENSUS/ADRM
                                                                                    FED); Christa D Jones(CENSUS/DEPDIR
DOC_0008593               DOC_0008594         Benjamin J Page (CENSUS/CFO FED)      FED)                                                7/30/2020 17:37                                            Re_ Acceleration (1).pdf
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);
                                                                                    James T Christy (CENSUS/LA FED); Ali
                                                                                    MohammadAhmad (CENSUS/ADCOM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR
                                                                                    FED);Steven Dillingham (CENSUS/DEPDIR
                                                                                    FED); John Maron Abowd (CENSUS/ADRM                                                                                                                                                    Document reflecting mental processes of advisor
                                                                                    FED); Christa D Jones(CENSUS/DEPDIR                                                                           Non Funding 2020 Decennial Support                                       to decisionmaker regarding proposed
DOC_0008595               DOC_0008596         Benjamin J Page (CENSUS/CFO FED)      FED)                                                7/30/2020 17:37   Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                              Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski(CENSUS/ADDC FED);
                                                                                    Timothy P Olson (CENSUS/ADFO FED);
                                                                                    James T Christy (CENSUS/LA FED); Ali
                                                                                    MohammadAhmad (CENSUS/ADCOM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR
                                                                                    FED);Steven Dillingham (CENSUS/DEPDIR
                                                                                    FED); John Maron Abowd (CENSUS/ADRM
                                                                                    FED); Christa D Jones(CENSUS/DEPDIR
DOC_0008597               DOC_0008598         Benjamin J Page (CENSUS/CFO FED)      FED)                                                7/30/2020 17:37                                            Re_ Acceleration (1).pdf
                                                                                               Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 101 of 172



                            Production::End
Production::Begin Bates                                     Email From                                Email To                             Email CC                       Date                         Author                                   File Name                              Privilege                           Privilege Description                Redaction
                                 Bates
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski(CENSUS/ADDC FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Ali
                                                                                   MohammadAhmad (CENSUS/ADCOM FED);
                                                                                   Victoria Velkoff (CENSUS/ADDP FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR
                                                                                   FED);Steven Dillingham (CENSUS/DEPDIR
                                                                                   FED); John Maron Abowd (CENSUS/ADRM                                                                                                                                                                                       Document reflecting information provided to
                                                                                   FED); Christa D Jones(CENSUS/DEPDIR                                                                                                        Non Funding 2020 Decennial Support                                             facilitate deliberative discussions regarding
DOC_0008599               DOC_0008600         Benjamin J Page (CENSUS/CFO FED)     FED)                                                                             7/30/2020 17:37   Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                                    Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski(CENSUS/ADDC FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Ali
                                                                                   MohammadAhmad (CENSUS/ADCOM FED);
                                                                                   Victoria Velkoff (CENSUS/ADDP FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR
                                                                                   FED);Steven Dillingham (CENSUS/DEPDIR
                                                                                   FED); John Maron Abowd (CENSUS/ADRM
                                                                                   FED); Christa D Jones(CENSUS/DEPDIR
DOC_0008601               DOC_0008602         Benjamin J Page (CENSUS/CFO FED)     FED                                                                              7/30/2020 17:37                                            Re_ Acceleration .pdf
                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski(CENSUS/ADDC FED);
                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                   James T Christy (CENSUS/LA FED); Ali
                                                                                   MohammadAhmad (CENSUS/ADCOM FED);
                                                                                   Victoria Velkoff (CENSUS/ADDP FED);
                                                                                   Enrique Lamas (CENSUS/DEPDIR
                                                                                   FED);Steven Dillingham (CENSUS/DEPDIR
                                                                                   FED); John Maron Abowd (CENSUS/ADRM                                                                                                                                                                                       Document containing pre-decisional deliberation
                                                                                   FED); Christa D Jones(CENSUS/DEPDIR                                                                                                        Non Funding 2020 Decennial Support                                             regarding a draft report on proposed Department
DOC_0008603               DOC_0008604         Benjamin J Page (CENSUS/CFO FED)     FED                                                                              7/30/2020 17:37   Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                                    Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                            Karen Battle (CENSUS/POP FED); Michael
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);     Clark (CENSUS/DITD FED); Laura L
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);    Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   Patrick J Cantwell(CENSUS/DSSD FED);     (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);   Korisapati (CENSUS/DITD FED); James B
                                                                                   Luis J Cano (CENSUS/DCEO FED); Barbara   Treat(CENSUS/DEPDIR FED); Victoria                                                                                                                                               Email communication reflecting mental
                                                                                   MLoPresti (CENSUS/DITD FED); Deirdre     Velkoff (CENSUS/ADDP FED); James T                                                                                                                                               processes of advisor to decisionmaker regarding
DOC_0008605               DOC_0008606         Michael T Thieme (CENSUS/ADDC FED)   Bishop (CENSUS/GEO FED)                  Christy (CENSUS/LA FED)                7/30/2020 18:52                                             5_00 PM Process Planning Meeting Output.pdf Predecisional and Deliberative    proposed Department action/decision/policy.     Redacted
                                                                                                                            Karen Battle (CENSUS/POP FED); Michael
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);     Clark (CENSUS/DITD FED); Laura L
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);    Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   Patrick J Cantwell(CENSUS/DSSD FED);     (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);   Korisapati (CENSUS/DITD FED); James B
                                                                                   Luis J Cano (CENSUS/DCEO FED); Barbara   Treat(CENSUS/DEPDIR FED); Victoria                                                                                                                                               Draft document containing pre-decisional
                                                                                   MLoPresti (CENSUS/DITD FED); Deirdre     Velkoff (CENSUS/ADDP FED); James T                                                                 Delivering Apportionment by 12-31-20                                          deliberations regarding a draft report on
DOC_0008607               DOC_0008607         Michael T Thieme (CENSUS/ADDC FED)   Bishop (CENSUS/GEO FED)                  Christy (CENSUS/LA FED)                7/30/2020 18:52    Michael T Thieme (CENSUS/ADDC FED)       Backend .docx                                Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                                            Karen Battle (CENSUS/POP FED); Michael
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);     Clark (CENSUS/DITD FED); Laura L
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);    Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   Patrick J Cantwell(CENSUS/DSSD FED);     (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);   Korisapati (CENSUS/DITD FED); James B
                                                                                   Luis J Cano (CENSUS/DCEO FED); Barbara   Treat(CENSUS/DEPDIR FED); Victoria                                                                                                                                               Email communication reflecting information
                                                                                   MLoPresti (CENSUS/DITD FED); Deirdre     Velkoff (CENSUS/ADDP FED); James T                                                                                                                                               provided to facilitate deliberative discussions
DOC_0008608               DOC_0008609         Michael T Thieme (CENSUS/ADDC FED)   Bishop (CENSUS/GEO FED)                  Christy (CENSUS/LA FED)                7/30/2020 18:52                                             5_00 PM Process Planning Meeting Output.pdf Predecisional and Deliberative    regarding proposed updates to Census schedule. Redacted
                                                                                                                            Karen Battle (CENSUS/POP FED); Michael
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);     Clark (CENSUS/DITD FED); Laura L
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);    Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   Patrick J Cantwell(CENSUS/DSSD FED);     (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);   Korisapati (CENSUS/DITD FED); James B
                                                                                   Luis J Cano (CENSUS/DCEO FED); Barbara   Treat(CENSUS/DEPDIR FED); Victoria                                                                                                                                               Document reflecting information provided to
                                                                                   MLoPresti (CENSUS/DITD FED); Deirdre     Velkoff (CENSUS/ADDP FED); James T                                                                 Delivering Apportionment by 12-31-20                                          facilitate deliberative discussions regarding
DOC_0008610               DOC_0008610         Michael T Thieme (CENSUS/ADDC FED)   Bishop (CENSUS/GEO FED)                  Christy (CENSUS/LA FED)                7/30/2020 18:52    Michael T Thieme (CENSUS/ADDC FED)       Backend .docx                                Predecisional and Deliberative   proposed updates to Census schedule.            Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 102 of 172



                            Production::End
Production::Begin Bates                                     Email From                               Email To                                 Email CC                       Date                        Author                                 File Name                             Privilege                           Privilege Description                Redaction
                                 Bates
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Timothy P Olson(CENSUS/ADFO FED);                                                                                                         Revised Materials_ NRFU Soft Launch Deck
DOC_0008611               DOC_0008611         Maryann M Chapin (CENSUS/ADDC FED)      James T Christy (CENSUS/LA FED)                                                  7/30/2020 18:56                                          and H___.pdf
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                                 Document containing pre-decisional deliberation
                                                                                      Timothy P Olson(CENSUS/ADFO FED);                                                                                                         2020 Census High Level Summary 07302020                                     regarding proposed Department
DOC_0008612               DOC_0008613         Maryann M Chapin (CENSUS/ADDC FED)      James T Christy (CENSUS/LA FED)                                                  7/30/2020 18:56   Maryann M Chapin (CENSUS/ADDC FED)     v2.docx                                    Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Timothy P Olson(CENSUS/ADFO FED);                                                                  Monique Shanelle Wilson (CENSUS/DCEO   2020 Census NRFU Soft Launch Status
DOC_0008614               DOC_0008621         Maryann M Chapin (CENSUS/ADDC FED)      James T Christy (CENSUS/LA FED)                                                  7/30/2020 18:56   CTR)                                   07302020 .pptx
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Timothy P Olson(CENSUS/ADFO FED);                                                                                                         Revised Materials_ NRFU Soft Launch Deck
DOC_0008622               DOC_0008622         Maryann M Chapin (CENSUS/ADDC FED)      James T Christy (CENSUS/LA FED)                                                  7/30/2020 18:56                                          and H___.pdf
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Timothy P Olson(CENSUS/ADFO FED);                                                                                                         2020 Census High Level Summary 07302020                                     Document containing pre-decisional deliberation
DOC_0008623               DOC_0008624         Maryann M Chapin (CENSUS/ADDC FED)      James T Christy (CENSUS/LA FED)                                                  7/30/2020 18:56   Maryann M Chapin (CENSUS/ADDC FED)     v2.docx                                    Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Timothy P Olson(CENSUS/ADFO FED);                                                                  Monique Shanelle Wilson (CENSUS/DCEO   2020 Census NRFU Soft Launch Status
DOC_0008625               DOC_0008632         Maryann M Chapin (CENSUS/ADDC FED)      James T Christy (CENSUS/LA FED)                                                 7/30/2020 18:56    CTR)                                   07302020 .pptx
                                                                                                                               Karen Battle (CENSUS/POP FED); Michael
                                                                                                                               Clark (CENSUS/DITD FED); Laura L
                                                                                      Michael T Thieme (CENSUS/ADDC FED);      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);     (CENSUS/DSSD FED); Subrahmanyam
                                                                                      Deborah Stempowski(CENSUS/ADDC FED);     Korisapati (CENSUS/DITD FED); James B
                                                                                      Patrick J Cantwell (CENSUS/DSSD FED);    Treat(CENSUS/DEPDIR FED); Victoria
                                                                                      Luis J Cano (CENSUS/DCEO FED); Barbara   Velkoff (CENSUS/ADDP FED); James T                                                                                                                                           Email communication reflecting mental
                                                                                      MLoPresti (CENSUS/DITD FED); Deirdre     Christy (CENSUS/LA FED); Jennifer                                                                Re_ 5_00 PM Process Planning Meeting                                        processes of advisor to decisionmaker regarding
DOC_0008633               DOC_0008635         Jennifer W Reichert (CENSUS/DCMD FED)   Bishop (CENSUS/GEO FED)                  WReichert (CENSUS/DCMD FED             7/30/2020 20:17                                           Output(16).pdf                             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                               Karen Battle (CENSUS/POP FED); Michael
                                                                                                                               Clark (CENSUS/DITD FED); Laura L
                                                                                      Michael T Thieme (CENSUS/ADDC FED);      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);     (CENSUS/DSSD FED); Subrahmanyam
                                                                                      Deborah Stempowski(CENSUS/ADDC FED);     Korisapati (CENSUS/DITD FED); James B
                                                                                      Patrick J Cantwell (CENSUS/DSSD FED);    Treat(CENSUS/DEPDIR FED); Victoria
                                                                                      Luis J Cano (CENSUS/DCEO FED); Barbara   Velkoff (CENSUS/ADDP FED); James T                                                                                                                                           Draft document containing pre-decisional
                                                                                      MLoPresti (CENSUS/DITD FED); Deirdre     Christy (CENSUS/LA FED); Jennifer                                                                Delivering Apportionment by 12-31-20                                        deliberations regarding a draft report on
DOC_0008636               DOC_0008636         Jennifer W Reichert (CENSUS/DCMD FED)   Bishop (CENSUS/GEO FED)                  WReichert (CENSUS/DCMD FED             7/30/2020 20:17    Michael T Thieme (CENSUS/ADDC FED)     Backend .docx                              Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                                               Karen Battle (CENSUS/POP FED); Michael
                                                                                                                               Clark (CENSUS/DITD FED); Laura L
                                                                                      Michael T Thieme (CENSUS/ADDC FED);      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);     (CENSUS/DSSD FED); Subrahmanyam
                                                                                      Deborah Stempowski(CENSUS/ADDC FED);     Korisapati (CENSUS/DITD FED); James B
                                                                                      Patrick J Cantwell (CENSUS/DSSD FED);    Treat(CENSUS/DEPDIR FED); Victoria
                                                                                      Luis J Cano (CENSUS/DCEO FED); Barbara   Velkoff (CENSUS/ADDP FED); James T                                                                                                                                           Email communication reflecting information
                                                                                      MLoPresti (CENSUS/DITD FED); Deirdre     Christy (CENSUS/LA FED); Jennifer                                                                Re_ 5_00 PM Process Planning Meeting                                        provided to facilitate deliberative discussions
DOC_0008637               DOC_0008639         Jennifer W Reichert (CENSUS/DCMD FED)   Bishop (CENSUS/GEO FED)                  WReichert (CENSUS/DCMD FED)            7/30/2020 20:17                                           Output(2).pdf                              Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                                                               Karen Battle (CENSUS/POP FED); Michael
                                                                                                                               Clark (CENSUS/DITD FED); Laura L
                                                                                      Michael T Thieme (CENSUS/ADDC FED);      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);     (CENSUS/DSSD FED); Subrahmanyam
                                                                                      Deborah Stempowski(CENSUS/ADDC FED);     Korisapati (CENSUS/DITD FED); James B
                                                                                      Patrick J Cantwell (CENSUS/DSSD FED);    Treat(CENSUS/DEPDIR FED); Victoria
                                                                                      Luis J Cano (CENSUS/DCEO FED); Barbara   Velkoff (CENSUS/ADDP FED); James T                                                                                                                                           Document reflecting information provided to
                                                                                      MLoPresti (CENSUS/DITD FED); Deirdre     Christy (CENSUS/LA FED); Jennifer                                                                Delivering Apportionment by 12-31-20                                        facilitate deliberative discussions regarding
DOC_0008640               DOC_0008640         Jennifer W Reichert (CENSUS/DCMD FED)   Bishop (CENSUS/GEO FED)                  WReichert (CENSUS/DCMD FED)            7/30/2020 20:17    Michael T Thieme (CENSUS/ADDC FED)     Backend .docx                              Predecisional and Deliberative   proposed updates to Census schedule.            Withheld in full
                                                                                                                               Karen Battle (CENSUS/POP FED); Michael
                                                                                      Jennifer W Reichert (CENSUS/DCMD FED);   Clark (CENSUS/DITD FED); Laura L
                                                                                      Michael T Thieme (CENSUS/ADDC FED);      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                      Albert E Fontenot(CENSUS/ADDC FED);      (CENSUS/DSSD FED); Subrahmanyam
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);    Korisapati (CENSUS/DITD FED); James B
                                                                                      Patrick J Cantwell (CENSUS/DSSD FED);    Treat(CENSUS/DEPDIR FED); Victoria                                                                                                                                           Email communication reflecting mental
                                                                                      Luis JCano (CENSUS/DCEO FED); Barbara    Velkoff (CENSUS/ADDP FED); James T                                                               Re_ 5_00 PM Process Planning Meeting                                        processes of advisor to decisionmaker regarding
DOC_0008641               DOC_0008644         Deirdre Bishop (CENSUS/GEO FED)         M LoPresti (CENSUS/DITD FED)             Christy (CENSUS/LA FED)                7/30/2020 20:51                                           Output(15).pdf                             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                               Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 103 of 172



                            Production::End
Production::Begin Bates                                     Email From                            Email To                                   Email CC                    Date                       Author                                File Name                         Privilege                           Privilege Description                Redaction
                                 Bates
                                                                                                                            Karen Battle (CENSUS/POP FED); Michael
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);   Clark (CENSUS/DITD FED); Laura L
                                                                                   Michael T Thieme (CENSUS/ADDC FED);      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);      (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);    Korisapati (CENSUS/DITD FED); James B
                                                                                   Patrick J Cantwell (CENSUS/DSSD FED);    Treat(CENSUS/DEPDIR FED); Victoria                                                                                                                                    Draft document containing pre-decisional
                                                                                   Luis JCano (CENSUS/DCEO FED); Barbara    Velkoff (CENSUS/ADDP FED); James T                                                            Delivering Apportionment by 12-31-20                                    deliberations regarding a draft report on
DOC_0008645               DOC_0008645         Deirdre Bishop (CENSUS/GEO FED)      M LoPresti (CENSUS/DITD FED)             Christy (CENSUS/LA FED)                7/30/2020 20:51   Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                          Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                                            Karen Battle (CENSUS/POP FED); Michael
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);   Clark (CENSUS/DITD FED); Laura L
                                                                                   Michael T Thieme (CENSUS/ADDC FED);      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);      (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);    Korisapati (CENSUS/DITD FED); James B
                                                                                   Patrick J Cantwell (CENSUS/DSSD FED);    Treat(CENSUS/DEPDIR FED); Victoria                                                                                                                                    Email communication reflecting information
                                                                                   Luis JCano (CENSUS/DCEO FED); Barbara    Velkoff (CENSUS/ADDP FED); James T                                                            Re_ 5_00 PM Process Planning Meeting                                    provided to facilitate deliberative discussions
DOC_0008646               DOC_0008649         Deirdre Bishop (CENSUS/GEO FED)      M LoPresti (CENSUS/DITD FED)             Christy (CENSUS/LA FED)                7/30/2020 20:51                                        Output(1).pdf                          Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                                                            Karen Battle (CENSUS/POP FED); Michael
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);   Clark (CENSUS/DITD FED); Laura L
                                                                                   Michael T Thieme (CENSUS/ADDC FED);      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);      (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);    Korisapati (CENSUS/DITD FED); James B
                                                                                   Patrick J Cantwell (CENSUS/DSSD FED);    Treat(CENSUS/DEPDIR FED); Victoria                                                                                                                                    Document reflecting information provided to
                                                                                   Luis JCano (CENSUS/DCEO FED); Barbara    Velkoff (CENSUS/ADDP FED); James T                                                            Delivering Apportionment by 12-31-20                                    facilitate deliberative discussions regarding
DOC_0008650               DOC_0008650         Deirdre Bishop (CENSUS/GEO FED)      M LoPresti (CENSUS/DITD FED)             Christy (CENSUS/LA FED)                7/30/2020 20:51   Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                          Predecisional and Deliberative   proposed updates to Census schedule.            Withheld in full
                                                                                                                            (CENSUS/ADDC FED); Patrick J Cantwell
                                                                                                                            (CENSUS/DSSD FED); Luis J Cano
                                                                                                                            (CENSUS/DCEO FED); Barbara MLoPresti
                                                                                                                            (CENSUS/DITD FED); Karen Battle
                                                                                                                            (CENSUS/POP FED); Michael Clark
                                                                                                                            (CENSUS/DITD FED); Laura LWaggoner
                                                                                                                            (CENSUS/GEO FED); Ryan W King
                                                                                                                            (CENSUS/DSSD FED); Subrahmanyam
                                                                                                                            Korisapati (CENSUS/DITDFED); James B
                                                                                                                            Treat (CENSUS/DEPDIR FED); Victoria                                                                                                                                   Email communication reflecting mental
                                                                                                                            Velkoff (CENSUS/ADDP FED); James T                                                            Re_ 5_00 PM Process Planning Meeting                                    processes of advisor to decisionmaker regarding
DOC_0008651               DOC_0008654         Michael T Thieme (CENSUS/ADDC FED    Deirdre Bishop (CENSUS/GEO FED)          Christy (CENSUS/LAFED)                 7/30/2020 21:07                                        Output(14).pdf                         Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                            Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                            Patrick J Cantwell (CENSUS/DSSD FED);
                                                                                                                            Luis J Cano (CENSUS/DCEO FED); Barbara
                                                                                                                            MLoPresti (CENSUS/DITD FED); Karen
                                                                                                                            Battle (CENSUS/POP FED); Michael Clark
                                                                                                                            (CENSUS/DITD FED); Laura LWaggoner
                                                                                                                            (CENSUS/GEO FED); Ryan W King
                                                                                                                            (CENSUS/DSSD FED); Subrahmanyam
                                                                                                                            Korisapati (CENSUS/DITDFED); James B
                                                                                                                            Treat (CENSUS/DEPDIR FED); Victoria                                                                                                                                   Email communication reflecting information
                                                                                                                            Velkoff (CENSUS/ADDP FED); James T                                                            Re_ 5_00 PM Process Planning Meeting                                    provided to facilitate deliberative discussions
DOC_0008655               DOC_0008658         Michael T Thieme (CENSUS/ADDC FED)   Deirdre Bishop (CENSUS/GEO FED)          Christy (CENSUS/LAFED)                 7/30/2020 21:07                                        Output.pdf                             Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                                                            (CENSUS/ADDC FED); Patrick J Cantwell
                                                                                                                            (CENSUS/DSSD FED); Luis J Cano
                                                                                                                            (CENSUS/DCEO FED); Barbara MLoPresti
                                                                                                                            (CENSUS/DITD FED); Karen Battle
                                                                                                                            (CENSUS/POP FED); Michael Clark
                                                                                                                            (CENSUS/DITD FED); Laura LWaggoner
                                                                                                                            (CENSUS/GEO FED); Ryan W King
                                                                                                                            (CENSUS/DSSD FED); Subrahmanyam
                                                                                                                            Korisapati (CENSUS/DITDFED); James B
                                                                                                                            Treat (CENSUS/DEPDIR FED); Victoria                                                                                                                                   Email communication reflecting mental
                                                                                                                            Velkoff (CENSUS/ADDP FED); James T                                                            Re_ 5_00 PM Process Planning Meeting                                    processes of advisor to decisionmaker regarding
DOC_0008659               DOC_0008663         Michael T Thieme (CENSUS/ADDC FED    Deirdre Bishop (CENSUS/GEO FED)          Christy (CENSUS/LAFED)                 7/30/2020 21:19                                        Output(13).pdf                         Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                               Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 104 of 172



                            Production::End
Production::Begin Bates                                       Email From                          Email To                                   Email CC                        Date                       Author                                File Name                         Privilege                          Privilege Description                Redaction
                                 Bates
                                                                                                                             (CENSUS/ADDC FED); Patrick J Cantwell
                                                                                                                             (CENSUS/DSSD FED); Luis J Cano
                                                                                                                             (CENSUS/DCEO FED); Barbara MLoPresti
                                                                                                                             (CENSUS/DITD FED); Karen Battle
                                                                                                                             (CENSUS/POP FED); Michael Clark
                                                                                                                             (CENSUS/DITD FED); Laura LWaggoner
                                                                                                                             (CENSUS/GEO FED); Ryan W King
                                                                                                                             (CENSUS/DSSD FED); Subrahmanyam
                                                                                                                             Korisapati (CENSUS/DITDFED); James B
                                                                                                                             Treat (CENSUS/DEPDIR FED); Victoria                                                                                                                                      Draft document containing pre-decisional
                                                                                                                             Velkoff (CENSUS/ADDP FED); James T                                                               Delivering Apportionment by 12-31-20                                    deliberations regarding a draft report on
DOC_0008664               DOC_0008665         Michael T Thieme (CENSUS/ADDC FED    Deirdre Bishop (CENSUS/GEO FED)           Christy (CENSUS/LAFED)                    7/30/2020 21:07   Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                          Predecisional and Deliberative   proposed Department action/decision/policy.    Withheld in full
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Deirdre Bishop (CENSUS/GEO
                                                                                   FED)Cc:Jennifer W Reichert
                                                                                   (CENSUS/DCMD FED); Albert E Fontenot
                                                                                   (CENSUS/ADDC FED); Deborah
                                                                                   Stempowski(CENSUS/ADDC FED); Patrick J
                                                                                   Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                   (CENSUS/DCEO FED); Barbara MLoPresti
                                                                                   (CENSUS/DITD FED); Michael Clark
                                                                                   (CENSUS/DITD FED); Laura L Waggoner
                                                                                   (CENSUS/GEO FED); RyanW King
                                                                                   (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Korisapati (CENSUS/DITD FED); James B
                                                                                   Treat (CENSUS/DEPDIRFED); Victoria                                                                                                                                                                                 Email communication containing pre-decisional
                                                                                   Velkoff (CENSUS/ADDP FED); James T                                                                                                         Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0008666               DOC_0008670         Thursday, July 30, 2020 9:20:29 PM   Christy (CENSUS/LA FED)                                                             7/30/2020 21:19                                        Output(16).pdf                         Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Deirdre Bishop (CENSUS/GEO
                                                                                   FED)Cc:Jennifer W Reichert
                                                                                   (CENSUS/DCMD FED); Albert E Fontenot
                                                                                   (CENSUS/ADDC FED); Deborah
                                                                                   Stempowski(CENSUS/ADDC FED); Patrick J
                                                                                   Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                   (CENSUS/DCEO FED); Barbara MLoPresti
                                                                                   (CENSUS/DITD FED); Michael Clark
                                                                                   (CENSUS/DITD FED); Laura L Waggoner
                                                                                   (CENSUS/GEO FED); RyanW King
                                                                                   (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Korisapati (CENSUS/DITD FED); James B
                                                                                   Treat (CENSUS/DEPDIRFED); Victoria                                                                                                                                                                                 Draft document containing pre-decisional
                                                                                   Velkoff (CENSUS/ADDP FED); James T                                                                                                         Delivering Apportionment by 12-31-20                                    deliberations regarding proposed Department
DOC_0008671               DOC_0008672         Thursday, July 30, 2020 9:20:29 PM   Christy (CENSUS/LA FED)                                                             7/30/2020 21:19   Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                          Predecisional and Deliberative   action/decision/policy.                        Withheld in full
                                                                                                                             Deirdre Bishop (CENSUS/GEO FED); Jennifer
                                                                                                                             W Reichert (CENSUS/DCMD FED); Albert E
                                                                                                                             Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                             Stempowski (CENSUS/ADDC FED); Patrick J
                                                                                                                             Cantwell (CENSUS/DSSD FED); Luis JCano
                                                                                                                             (CENSUS/DCEO FED); Barbara M LoPresti
                                                                                                                             (CENSUS/DITD FED); Michael Clark
                                                                                                                             (CENSUS/DITD FED); LauraL Waggoner
                                                                                                                             (CENSUS/GEO FED); Ryan W King
                                                                                                                             (CENSUS/DSSD FED); Subrahmanyam
                                                                                                                             Korisapati (CENSUS/DITDFED); James B
                                                                                                                             Treat (CENSUS/DEPDIR FED); Victoria                                                                                                                                      Email communication reflecting mental
                                                                                                                             Velkoff (CENSUS/ADDP FED); James T                                                               Re_ 5_00 PM Process Planning Meeting                                    processes of advisor to decisionmaker regarding
DOC_0008673               DOC_0008677         Michael T Thieme (CENSUS/ADDC FED)   Karen Battle (CENSUS/POP FED)             Christy (CENSUS/LAFED)                    7/30/2020 21:20                                        Output(12).pdf                         Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 105 of 172



                            Production::End
Production::Begin Bates                                       Email From                           Email To                               Email CC                        Date                       Author                                File Name                         Privilege                          Privilege Description                Redaction
                                 Bates
                                                                                                                          Deirdre Bishop (CENSUS/GEO FED); Jennifer
                                                                                                                          W Reichert (CENSUS/DCMD FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Patrick J
                                                                                                                          Cantwell (CENSUS/DSSD FED); Luis JCano
                                                                                                                          (CENSUS/DCEO FED); Barbara M LoPresti
                                                                                                                          (CENSUS/DITD FED); Michael Clark
                                                                                                                          (CENSUS/DITD FED); LauraL Waggoner
                                                                                                                          (CENSUS/GEO FED); Ryan W King
                                                                                                                          (CENSUS/DSSD FED); Subrahmanyam
                                                                                                                          Korisapati (CENSUS/DITDFED); James B
                                                                                                                          Treat (CENSUS/DEPDIR FED); Victoria                                                                                                                                      Email communication containing pre-decisional
                                                                                                                          Velkoff (CENSUS/ADDP FED); James T                                                               Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0008678               DOC_0008682         Michael T Thieme (CENSUS/ADDC FED)    Karen Battle (CENSUS/POP FED)         Christy (CENSUS/LAFED)                    7/30/2020 21:20                                        Output(15).pdf                         Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                          Deirdre Bishop (CENSUS/GEO FED); Jennifer
                                                                                                                          W Reichert (CENSUS/DCMD FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Patrick J
                                                                                                                          Cantwell (CENSUS/DSSD FED); Luis JCano
                                                                                                                          (CENSUS/DCEO FED); Barbara M LoPresti
                                                                                                                          (CENSUS/DITD FED); Michael Clark
                                                                                                                          (CENSUS/DITD FED); LauraL Waggoner
                                                                                                                          (CENSUS/GEO FED); Subrahmanyam
                                                                                                                          Korisapati (CENSUS/DITD FED); James B
                                                                                                                          Treat(CENSUS/DEPDIR FED); Victoria                                                                                                                                       Email communication reflecting mental
                                                                                    Michael T Thieme (CENSUS/ADDC FED);   Velkoff (CENSUS/ADDP FED); James T                                                               Re_ 5_00 PM Process Planning Meeting                                    processes of advisor to decisionmaker regarding
DOC_0008683               DOC_0008688         Ryan W King (CENSUS/DSSD FED)         Karen Battle (CENSUS/POP FED)         Christy (CENSUS/LA FED)                   7/30/2020 21:48                                        Output(11).pdf                         Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                          Deirdre Bishop (CENSUS/GEO FED); Jennifer
                                                                                                                          W Reichert (CENSUS/DCMD FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Patrick J
                                                                                                                          Cantwell (CENSUS/DSSD FED); Luis JCano
                                                                                                                          (CENSUS/DCEO FED); Barbara M LoPresti
                                                                                                                          (CENSUS/DITD FED); Michael Clark
                                                                                                                          (CENSUS/DITD FED); LauraL Waggoner
                                                                                                                          (CENSUS/GEO FED); Subrahmanyam
                                                                                                                          Korisapati (CENSUS/DITD FED); James B
                                                                                                                          Treat(CENSUS/DEPDIR FED); Victoria                                                                                                                                       Draft document containing pre-decisional
                                                                                    Michael T Thieme (CENSUS/ADDC FED);   Velkoff (CENSUS/ADDP FED); James T                                                               Delivering Apportionment by 12-31-20                                    deliberations regarding a draft report on
DOC_0008689               DOC_0008690         Ryan W King (CENSUS/DSSD FED)         Karen Battle (CENSUS/POP FED)         Christy (CENSUS/LA FED)                   7/30/2020 21:48   Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                          Predecisional and Deliberative   proposed Department action/decision/policy.    Withheld in full
                                                                                                                          Deirdre Bishop (CENSUS/GEO FED); Jennifer
                                                                                                                          W Reichert (CENSUS/DCMD FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Patrick J
                                                                                                                          Cantwell (CENSUS/DSSD FED); Luis JCano
                                                                                                                          (CENSUS/DCEO FED); Barbara M LoPresti
                                                                                                                          (CENSUS/DITD FED); Michael Clark
                                                                                                                          (CENSUS/DITD FED); LauraL Waggoner
                                                                                                                          (CENSUS/GEO FED); Subrahmanyam
                                                                                                                          Korisapati (CENSUS/DITD FED); James B
                                                                                                                          Treat(CENSUS/DEPDIR FED); Victoria                                                                                                                                       Email communication containing pre-decisional
                                                                                    Michael T Thieme (CENSUS/ADDC FED);   Velkoff (CENSUS/ADDP FED); James T                                                               Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0008691               DOC_0008696         Thursday, July 30, 2020 10:41:03 PM   Karen Battle (CENSUS/POP FED)         Christy (CENSUS/LA FED)                   7/30/2020 21:48                                        Output(14).pdf                         Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 106 of 172



                            Production::End
Production::Begin Bates                                     Email From                             Email To                           Email CC                       Date                       Author                                File Name                         Privilege                          Privilege Description                Redaction
                                 Bates
                                                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                     Karen Battle (CENSUS/POP FED); Deirdre
                                                                                                                     Bishop (CENSUS/GEO FED);Jennifer W
                                                                                                                     Reichert (CENSUS/DCMD FED); Albert E
                                                                                                                     Fontenot (CENSUS/ADDC FED); Deborah
                                                                                                                     Stempowski(CENSUS/ADDC FED); Patrick J
                                                                                                                     Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                                                     (CENSUS/DCEO FED); Michael
                                                                                                                     Clark(CENSUS/DITD FED); Laura L
                                                                                                                     Waggoner (CENSUS/GEO FED);
                                                                                                                     Subrahmanyam Korisapati (CENSUS/DITD
                                                                                                                     FED);James B Treat (CENSUS/DEPDIR                                                                                                                                        Draft document containing pre-decisional
                                                                                                                     FED); Victoria Velkoff (CENSUS/ADDP                                                              Delivering Apportionment by 12-31-20                                    deliberations regarding proposed Department
DOC_0008697               DOC_0008698         Barbara M LoPresti (CENSUS/DITD FED)   Ryan W King (CENSUS/DSSD FED)   FED); James T Christy (CENSUS/LA FED)     7/30/2020 22:41   Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                          Predecisional and Deliberative   action/decision/policy.                        Withheld in full
                                                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                     Karen Battle (CENSUS/POP FED); Deirdre
                                                                                                                     Bishop (CENSUS/GEO FED);Jennifer W
                                                                                                                     Reichert (CENSUS/DCMD FED); Albert E
                                                                                                                     Fontenot (CENSUS/ADDC FED); Deborah
                                                                                                                     Stempowski(CENSUS/ADDC FED); Patrick J
                                                                                                                     Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                                                     (CENSUS/DCEO FED); Michael
                                                                                                                     Clark(CENSUS/DITD FED); Laura L
                                                                                                                     Waggoner (CENSUS/GEO FED);
                                                                                                                     Subrahmanyam Korisapati (CENSUS/DITD
                                                                                                                     FED);James B Treat (CENSUS/DEPDIR                                                                                                                                        Email communication reflecting mental
                                                                                                                     FED); Victoria Velkoff (CENSUS/ADDP                                                              Re_ 5_00 PM Process Planning Meeting                                    processes of advisor to decisionmaker regarding
DOC_0008699               DOC_0008705         Barbara M LoPresti (CENSUS/DITD FED    Ryan W King (CENSUS/DSSD FED)   FED); James T Christy (CENSUS/LA FE       7/30/2020 22:41                                        Output(10).pdf                         Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                     Karen Battle (CENSUS/POP FED); Deirdre
                                                                                                                     Bishop (CENSUS/GEO FED);Jennifer W
                                                                                                                     Reichert (CENSUS/DCMD FED); Albert E
                                                                                                                     Fontenot (CENSUS/ADDC FED); Deborah
                                                                                                                     Stempowski(CENSUS/ADDC FED); Patrick J
                                                                                                                     Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                                                     (CENSUS/DCEO FED); Michael
                                                                                                                     Clark(CENSUS/DITD FED); Laura L
                                                                                                                     Waggoner (CENSUS/GEO FED);
                                                                                                                     Subrahmanyam Korisapati (CENSUS/DITD
                                                                                                                     FED);James B Treat (CENSUS/DEPDIR                                                                                                                                        Email communication containing pre-decisional
                                                                                                                     FED); Victoria Velkoff (CENSUS/ADDP                                                              Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0008706               DOC_0008712         Barbara M LoPresti (CENSUS/DITD FED)   Ryan W King (CENSUS/DSSD FED)   FED); James T Christy (CENSUS/LA FED)     7/30/2020 22:41                                        Output(13).pdf                         Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                     Karen Battle (CENSUS/POP FED); Deirdre
                                                                                                                     Bishop (CENSUS/GEO FED); Jennifer W
                                                                                                                     Reichert (CENSUS/DCMD FED);Albert E
                                                                                                                     Fontenot (CENSUS/ADDC FED); Deborah
                                                                                                                     Stempowski (CENSUS/ADDC FED); Patrick J
                                                                                                                     Cantwell(CENSUS/DSSD FED); Luis J Cano
                                                                                                                     (CENSUS/DCEO FED); Barbara M LoPresti
                                                                                                                     (CENSUS/DITD FED); Michael
                                                                                                                     Clark(CENSUS/DITD FED); Laura L
                                                                                                                     Waggoner (CENSUS/GEO FED);
                                                                                                                     Subrahmanyam Korisapati (CENSUS/DITD
                                                                                                                     FED);James B Treat (CENSUS/DEPDIR                                                                                                                                        Email communication reflecting mental
                                                                                                                     FED); Victoria Velkoff (CENSUS/ADDP                                                              Re_ 5_00 PM Process Planning Meeting                                    processes of advisor to decisionmaker regarding
DOC_0008713               DOC_0008719         Michael T Thieme (CENSUS/ADDC FED)     Ryan W King (CENSUS/DSSD FED    FED); James T Christy (CENSUS/LA FED      7/30/2020 22:56                                        Output(9).pdf                          Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                     Karen Battle (CENSUS/POP FED); Deirdre
                                                                                                                     Bishop (CENSUS/GEO FED); Jennifer W
                                                                                                                     Reichert (CENSUS/DCMD FED);Albert E
                                                                                                                     Fontenot (CENSUS/ADDC FED); Deborah
                                                                                                                     Stempowski (CENSUS/ADDC FED); Patrick J
                                                                                                                     Cantwell(CENSUS/DSSD FED); Luis J Cano
                                                                                                                     (CENSUS/DCEO FED); Barbara M LoPresti
                                                                                                                     (CENSUS/DITD FED); Michael
                                                                                                                     Clark(CENSUS/DITD FED); Laura L
                                                                                                                     Waggoner (CENSUS/GEO FED);
                                                                                                                     Subrahmanyam Korisapati (CENSUS/DITD
                                                                                                                     FED);James B Treat (CENSUS/DEPDIR                                                                                                                                        Email communication containing pre-decisional
                                                                                                                     FED); Victoria Velkoff (CENSUS/ADDP                                                              Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0008720               DOC_0008726         Michael T Thieme (CENSUS/ADDC FED)     Ryan W King (CENSUS/DSSD FED)   FED); James T Christy (CENSUS/LA FED)     7/30/2020 22:56                                        Output(12).pdf                         Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 107 of 172



                            Production::End
Production::Begin Bates                                     Email From                                Email To                              Email CC                     Date         Author                    File Name                           Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                                                           Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                           Battle (CENSUS/POP FED); Deirdre Bishop
                                                                                                                           (CENSUS/GEO FED);Jennifer W Reichert
                                                                                                                           (CENSUS/DCMD FED); Albert E Fontenot
                                                                                                                           (CENSUS/ADDC FED); Deborah
                                                                                                                           Stempowski(CENSUS/ADDC FED); Patrick J
                                                                                                                           Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                                                           (CENSUS/DCEO FED); Michael
                                                                                                                           Clark(CENSUS/DITD FED); Laura L
                                                                                                                           Waggoner (CENSUS/GEO FED);
                                                                                                                           Subrahmanyam Korisapati (CENSUS/DITD
                                                                                                                           FED);James B Treat (CENSUS/DEPDIR                                                                                                              Email communication reflecting mental
                                                                                                                           FED); Victoria Velkoff (CENSUS/ADDP                                 Re_ 5_00 PM Process Planning Meeting                                       processes of advisor to decisionmaker regarding
DOC_0008727               DOC_0008734         Michael T Thieme (CENSUS/ADDC FED)    Barbara M LoPresti (CENSUS/DITD FED)   FED); James T Christy (CENSUS/LA FED)   7/30/2020 22:57             Output(8).pdf                             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                    John Maron Abowd (CENSUS/ADRM FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);                                                                                                                                                   Email communication containing pre-decisional
                                                                                    Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                                    deliberations regarding proposed Department
DOC_0008735               DOC_0008739         Christa D Jones (CENSUS/DEPDIR FED)   Benjamin J Page (CENSUS/CFO FED)                                                7/31/2020 0:00             Re_ Data quality(1).pdf                   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                    John Maron Abowd (CENSUS/ADRM FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                   Email communication containing pre-decisional
                                                                                    Benjamin J Page(CENSUS/CFO FED);                                                                                                                                                      deliberations regarding proposed Department
DOC_0008740               DOC_0008749         Christa D Jones (CENSUS/DEPDIR FED)   Victoria Velkoff (CENSUS/ADDP FED)                                              7/31/2020 0:00             Re_ Data quality.pdf                      Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                                                                                                                                                                          Email communication containing pre-decisional
                                                                                                                                                                                               Conversation with +1 (240) 476-2729,                                       deliberations regarding proposed updates to
DOC_0008750               DOC_0008751                                                                                                                               7/31/2020 11:38            albert.e.f___.pdf                         Predecisional and Deliberative   Census schedule.                                Withheld in full
                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                                                                                                                                                                                                          processes of advisor to decisionmaker regarding
                                                                                                                                                                                               Re_ What’s the TP if asked about the                                       draft talking points on proposed Department
DOC_0008752               DOC_0008755                                                                                                                               7/31/2020 0:00             presidenti___.pdf                         Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                                                                                                                                                                                                          processes of advisor to decisionmaker regarding
                                                                                                                                                                                               NPR_ Census Door Knocking Cut A Month                                      a draft public statement on proposed Department
DOC_0008756               DOC_0008759         Wilbur Ross                           Barranca, Steven (Federal)             Walsh, Michael (Federal)                 7/31/2020 0:00             Short Amid Pressure To Finish Count.pdf   Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                           Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                           Battle (CENSUS/POP FED); Deirdre Bishop
                                                                                                                           (CENSUS/GEO FED);Jennifer W Reichert
                                                                                                                           (CENSUS/DCMD FED); Albert E Fontenot
                                                                                                                           (CENSUS/ADDC FED); Patrick J
                                                                                                                           Cantwell(CENSUS/DSSD FED); Luis J Cano
                                                                                                                           (CENSUS/DCEO FED); Michael Clark
                                                                                                                           (CENSUS/DITD FED); Laura L
                                                                                                                           Waggoner(CENSUS/GEO FED);
                                                                                                                           Subrahmanyam Korisapati (CENSUS/DITD                                                                                                           Email communication containing information
                                                                                                                           FED); James B Treat (CENSUS/DEPDIR                                                                                                             gathered for pre-decisional deliberations
                                                                                   Michael T Thieme (CENSUS/ADDC FED);     FED);Victoria Velkoff (CENSUS/ADDP FED);                            Re_ 5_00 PM Process Planning Meeting                                       regarding proposed Department
DOC_0008760               DOC_0008768         Deborah Stempowski (CENSUS/ADDC FED) Barbara M LoPresti (CENSUS/DITD FED     James T Christy (CENSUS/LA FED)          7/31/2020 6:19             Output(7).pdf                             Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                           Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                           Battle (CENSUS/POP FED); Deirdre Bishop
                                                                                                                           (CENSUS/GEO FED);Jennifer W Reichert
                                                                                                                           (CENSUS/DCMD FED); Albert E Fontenot
                                                                                                                           (CENSUS/ADDC FED); Patrick J
                                                                                                                           Cantwell(CENSUS/DSSD FED); Luis J Cano
                                                                                                                           (CENSUS/DCEO FED); Michael Clark
                                                                                                                           (CENSUS/DITD FED); Laura L
                                                                                                                           Waggoner(CENSUS/GEO FED);
                                                                                                                           Subrahmanyam Korisapati (CENSUS/DITD
                                                                                                                           FED); James B Treat (CENSUS/DEPDIR                                                                                                             Email communication containing pre-decisional
                                                                                   Michael T Thieme (CENSUS/ADDC FED);     FED);Victoria Velkoff (CENSUS/ADDP FED);                            Re_ 5_00 PM Process Planning Meeting                                       deliberations regarding proposed Department
DOC_0008769               DOC_0008777         Deborah Stempowski (CENSUS/ADDC FED) Barbara M LoPresti (CENSUS/DITD FED)    James T Christy (CENSUS/LA FED)          7/31/2020 6:19             Output(10).pdf                            Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                                                                                                                                                                          Email communication reflecting information
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                   provided to facilitate deliberative discussions
                                                                                   Michael T Thieme (CENSUS/ADDC FED);     Jennifer W Reichert (CENSUS/DCMD FED);                                                                                                         regarding proposed Department
DOC_0008778               DOC_0008778         Deborah Stempowski (CENSUS/ADDC FED) James B Treat(CENSUS/DEPDIR FED)        James T Christy (CENSUS/LA FED)        7/31/2020 6:22               Working notes from the operations.pdf     Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 108 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                Email CC                      Date                       Author                                  File Name                         Privilege                           Privilege Description                 Redaction
                                 Bates


                                                                                   Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                              Draft document reflecting information provided
                                                                                   Michael T Thieme (CENSUS/ADDC FED);     Jennifer W Reichert (CENSUS/DCMD FED);                                                         Operational Options to meet September                                      to facilitate deliberative discussions regarding
DOC_0008779               DOC_0008788         Deborah Stempowski (CENSUS/ADDC FED) James B Treat(CENSUS/DEPDIR FED)        James T Christy (CENSUS/LA FED)          7/31/2020 6:22   Deborah Stempowski (CENSUS/DCMD FED) 30_v5.docx                                Predecisional and Deliberative   proposed Department action/decision/policy.      Withheld in full
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                           Battle (CENSUS/POP FED);Deirdre Bishop
                                                                                                                           (CENSUS/GEO FED); Jennifer W Reichert
                                                                                                                           (CENSUS/DCMD FED); Albert E
                                                                                                                           Fontenot(CENSUS/ADDC FED); Patrick J
                                                                                                                           Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                                                           (CENSUS/DCEO FED); Michael
                                                                                                                           Clark(CENSUS/DITD FED); Laura L
                                                                                                                           Waggoner (CENSUS/GEO FED);
                                                                                                                           Subrahmanyam Korisapati (CENSUS/DITD
                                                                                                                           FED);James B Treat (CENSUS/DEPDIR                                                                                                                                         Email communication reflecting mental
                                                                                                                           FED); Victoria Velkoff (CENSUS/ADDP                                                               Re_ 5_00 PM Process Planning Meeting                                    processes of advisor to decisionmaker regarding
DOC_0008789               DOC_0008799         Barbara M LoPresti (CENSUS/DITD FED    Deborah Stempowski (CENSUS/ADDC FED FED); James T Christy (CENSUS/LA FE        7/31/2020 7:12                                           Output(6).pdf                          Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                           Battle (CENSUS/POP FED);Deirdre Bishop
                                                                                                                           (CENSUS/GEO FED); Jennifer W Reichert
                                                                                                                           (CENSUS/DCMD FED); Albert E
                                                                                                                           Fontenot(CENSUS/ADDC FED); Patrick J
                                                                                                                           Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                                                           (CENSUS/DCEO FED); Michael
                                                                                                                           Clark(CENSUS/DITD FED); Laura L
                                                                                                                           Waggoner (CENSUS/GEO FED);
                                                                                                                           Subrahmanyam Korisapati (CENSUS/DITD
                                                                                                                           FED);James B Treat (CENSUS/DEPDIR                                                                                                                                         Email communication containing pre-decisional
                                                                                                                           FED); Victoria Velkoff (CENSUS/ADDP                                                               Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0008800               DOC_0008810         Barbara M LoPresti (CENSUS/DITD FED)   Deborah Stempowski (CENSUS/ADDC FED) FED); James T Christy (CENSUS/LA FED)     7/31/2020 7:12                                           Output(9).pdf                          Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                           Battle (CENSUS/POP FED);Deirdre Bishop
                                                                                                                           (CENSUS/GEO FED); Jennifer W Reichert
                                                                                                                           (CENSUS/DCMD FED); Albert E
                                                                                                                           Fontenot(CENSUS/ADDC FED); Patrick J
                                                                                                                           Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                                                           (CENSUS/DCEO FED); Michael
                                                                                                                           Clark(CENSUS/DITD FED); Laura L
                                                                                                                           Waggoner (CENSUS/GEO FED);
                                                                                                                           Subrahmanyam Korisapati (CENSUS/DITD                                                                                                                                      Email communication containing pre-decisional
                                                                                     Barbara M LoPresti (CENSUS/DITD FED); FED);Victoria Velkoff (CENSUS/ADDP FED);                                                          Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0008811               DOC_0008822         James B Treat (CENSUS/DEPDIR FED       Deborah Stempowski (CENSUS/ADDC FED) James T Christy (CENSUS/LA FE             7/31/2020 7:21                                           Output(5).pdf                          Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                           Battle (CENSUS/POP FED);Deirdre Bishop
                                                                                                                           (CENSUS/GEO FED); Jennifer W Reichert
                                                                                                                           (CENSUS/DCMD FED); Albert E
                                                                                                                           Fontenot(CENSUS/ADDC FED); Patrick J
                                                                                                                           Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                                                           (CENSUS/DCEO FED); Michael
                                                                                                                           Clark(CENSUS/DITD FED); Laura L
                                                                                     James B Treat (CENSUS/DEPDIR FED);    Waggoner (CENSUS/GEO FED);                                                                                                                                                Email communication containing pre-decisional
                                                                                     Barbara M LoPresti (CENSUS/DITD FED); Subrahmanyam Korisapati (CENSUS/DITD                                                              Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0008823               DOC_0008835         Victoria Velkoff (CENSUS/ADDP FED      Deborah Stempows                      FED);James T Christy (CENSUS/LA FED      7/31/2020 7:21                                           Output.pdf                             Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                               Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 109 of 172



                            Production::End
Production::Begin Bates                                    Email From                             Email To                                Email CC                      Date                       Author                                File Name                            Privilege                          Privilege Description                Redaction
                                 Bates
                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                         Battle (CENSUS/POP FED);Deirdre Bishop
                                                                                                                         (CENSUS/GEO FED); Jennifer W Reichert
                                                                                                                         (CENSUS/DCMD FED); Albert E
                                                                                                                         Fontenot(CENSUS/ADDC FED); Patrick J
                                                                                                                         Cantwell (CENSUS/DSSD FED); Luis J Cano
                                                                                                                         (CENSUS/DCEO FED); Michael
                                                                                                                         Clark(CENSUS/DITD FED); Laura L
                                                                                                                         Waggoner (CENSUS/GEO FED);
                                                                                                                         Subrahmanyam Korisapati (CENSUS/DITD                                                                                                                                       Email communication containing pre-decisional
                                                                                   Barbara M LoPresti (CENSUS/DITD FED); FED);Victoria Velkoff (CENSUS/ADDP FED);                                                        Re_ 5_00 PM Process Planning Meeting                                       deliberations regarding proposed Department
DOC_0008836               DOC_0008847         James B Treat (CENSUS/DEPDIR FED)    Deborah Stempowski (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)           7/31/2020 7:21                                         Output(8).pdf                             Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   James B Treat(CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD
                                                                                   FED); Christopher M Denno (CENSUS/ADDC
                                                                                   FED); James T Christy(CENSUS/LA FED);
                                                                                   John R Magruder (CENSUS/FLD FED); Erika
                                                                                   H Becker Medina (CENSUS/ADDC FED);
DOC_0008848               DOC_0008849         Maryann M Chapin (CENSUS/ADDC FED)   TimothyP Olson (CENSUS/ADFO FED)                                                7/31/2020 7:25                                        Re_ Draft DOC Exec Report Materials.pdf

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   James B Treat(CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD
                                                                                   FED); Christopher M Denno (CENSUS/ADDC
                                                                                   FED); James T Christy(CENSUS/LA FED);
                                                                                   John R Magruder (CENSUS/FLD FED); Erika                                                                                                                                                                          Document containing pre-decisional deliberation
                                                                                   H Becker Medina (CENSUS/ADDC FED);                                                                                                    2020 Census High Level Summary 07302020                                    regarding proposed Department
DOC_0008850               DOC_0008851         Maryann M Chapin (CENSUS/ADDC FED)   TimothyP Olson (CENSUS/ADFO FED)                                                7/31/2020 7:25   Maryann M Chapin (CENSUS/ADDC FED)   v2.pdf                                    Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   James B Treat(CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD
                                                                                   FED); Christopher M Denno (CENSUS/ADDC
                                                                                   FED); James T Christy(CENSUS/LA FED);
                                                                                   John R Magruder (CENSUS/FLD FED); Erika
                                                                                   H Becker Medina (CENSUS/ADDC FED);                                                                                                    DRAFT DOC Exec Report Slides for Aug 3
DOC_0008852               DOC_0008863         Maryann M Chapin (CENSUS/ADDC FED)   TimothyP Olson (CENSUS/ADFO FED)                                                7/31/2020 7:25                                        2020 ve.pdf

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   James B Treat(CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD
                                                                                   FED); Christopher M Denno (CENSUS/ADDC
                                                                                   FED); James T Christy(CENSUS/LA FED);
                                                                                   John R Magruder (CENSUS/FLD FED); Erika
                                                                                   H Becker Medina (CENSUS/ADDC FED);                                                                                                    DRAFT DOC Exec Report Slides for EO
DOC_0008864               DOC_0008871         Maryann M Chapin (CENSUS/ADDC FED)   TimothyP Olson (CENSUS/ADFO FED)                                                7/31/2020 7:25                                        13880 for .pdf
                                                                                               Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 110 of 172



                            Production::End
Production::Begin Bates                                    Email From                             Email To                   Email CC         Date                      Author                                File Name                               Privilege                          Privilege Description                Redaction
                                 Bates
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   James B Treat(CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD
                                                                                   FED); Christopher M Denno (CENSUS/ADDC
                                                                                   FED); James T Christy(CENSUS/LA FED);
                                                                                   John R Magruder (CENSUS/FLD FED); Erika
                                                                                   H Becker Medina (CENSUS/ADDC FED);                                                                         DRAFT Phased Restart DOC Exec Report
DOC_0008872               DOC_0008885         Maryann M Chapin (CENSUS/ADDC FED)   TimothyP Olson (CENSUS/ADFO FED)                     7/31/2020 7:25                                        Slides fo.pdf

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   James B Treat(CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD
                                                                                   FED); Christopher M Denno (CENSUS/ADDC
                                                                                   FED); James T Christy(CENSUS/LA FED);
                                                                                   John R Magruder (CENSUS/FLD FED); Erika
                                                                                   H Becker Medina (CENSUS/ADDC FED);
DOC_0008886               DOC_0008887         Maryann M Chapin (CENSUS/ADDC FED)   TimothyP Olson (CENSUS/ADFO FED)                     7/31/2020 7:25                                        Re_ Draft DOC Exec Report Materials(2).pdf

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   James B Treat(CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD
                                                                                   FED); Christopher M Denno (CENSUS/ADDC
                                                                                   FED); James T Christy(CENSUS/LA FED);
                                                                                   John R Magruder (CENSUS/FLD FED); Erika                                                                                                                                                  Document containing pre-decisional deliberation
                                                                                   H Becker Medina (CENSUS/ADDC FED);                                                                         2020 Census High Level Summary 07302020                                       regarding proposed Department
DOC_0008888               DOC_0008889         Maryann M Chapin (CENSUS/ADDC FED)   TimothyP Olson (CENSUS/ADFO FED)                     7/31/2020 7:25   Maryann M Chapin (CENSUS/ADDC FED)   v2.pdf                                       Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   James B Treat(CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD
                                                                                   FED); Christopher M Denno (CENSUS/ADDC
                                                                                   FED); James T Christy(CENSUS/LA FED);
                                                                                   John R Magruder (CENSUS/FLD FED); Erika
                                                                                   H Becker Medina (CENSUS/ADDC FED);                                                                         DRAFT DOC Exec Report Slides for Aug 3
DOC_0008890               DOC_0008901         Maryann M Chapin (CENSUS/ADDC FED)   TimothyP Olson (CENSUS/ADFO FED)                     7/31/2020 7:25                                        2020 ve.pdf

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);
                                                                                   James B Treat(CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Kathleen M Styles (CENSUS/ADDC
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD
                                                                                   FED); Christopher M Denno (CENSUS/ADDC
                                                                                   FED); James T Christy(CENSUS/LA FED);
                                                                                   John R Magruder (CENSUS/FLD FED); Erika
                                                                                   H Becker Medina (CENSUS/ADDC FED);                                                                         DRAFT DOC Exec Report Slides for EO
DOC_0008902               DOC_0008909         Maryann M Chapin (CENSUS/ADDC FED)   TimothyP Olson (CENSUS/ADFO FED)                     7/31/2020 7:25                                        13880 for .pdf
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 111 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                  Email CC                        Date                      Author                                 File Name                             Privilege                           Privilege Description                 Redaction
                                 Bates
                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                     Deborah Stempowski (CENSUS/ADDC FED);
                                                                                     James B Treat(CENSUS/DEPDIR FED);
                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                     Kathleen M Styles (CENSUS/ADDC
                                                                                     FED);Jennifer W Reichert (CENSUS/DCMD
                                                                                     FED); Christopher M Denno (CENSUS/ADDC
                                                                                     FED); James T Christy(CENSUS/LA FED);
                                                                                     John R Magruder (CENSUS/FLD FED); Erika
                                                                                     H Becker Medina (CENSUS/ADDC FED);                                                                                                       DRAFT Phased Restart DOC Exec Report
DOC_0008910               DOC_0008923         Maryann M Chapin (CENSUS/ADDC FED)     TimothyP Olson (CENSUS/ADFO FED)                                                   7/31/2020 7:25                                        Slides fo.pdf

                                                                                                                               James B Treat (CENSUS/DEPDIR FED);
                                                                                                                               Jennifer W Reichert (CENSUS/DCMD FED);                                                                                                                                      Email communication reflecting information
                                                                                                                               Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                        provided to facilitate deliberative discussions
DOC_0008924               DOC_0008925         Michael T Thieme (CENSUS/ADDC FED)     Albert E Fontenot (CENSUS/ADDC FED)       James T Christy (CENSUS/LA FED)        7/31/2020 7:39                                          Re_ Working notes from the operations.pdf   Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted

                                                                                                                               James B Treat (CENSUS/DEPDIR FED);
                                                                                                                               Jennifer W Reichert (CENSUS/DCMD FED);                                                                                                                                      Draft document reflecting information provided
                                                                                                                               Deborah Stempowski(CENSUS/ADDC FED);                                                           Delivering Apportionment by 12-31-20                                         to facilitate deliberative discussions regarding
DOC_0008926               DOC_0008927         Michael T Thieme (CENSUS/ADDC FED)     Albert E Fontenot (CENSUS/ADDC FED)       James T Christy (CENSUS/LA FED)          7/31/2020 7:39   Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                               Predecisional and Deliberative   proposed updates to Census schedule.             Withheld in full
                                                                                                                               Barbara M LoPresti (CENSUS/DITD FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                               Michael T Thieme(CENSUS/ADDC FED);
                                                                                                                               Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                               Battle (CENSUS/POP FED); Deirdre
                                                                                                                               Bishop(CENSUS/GEO FED); Jennifer W
                                                                                                                               Reichert (CENSUS/DCMD FED); Albert E
                                                                                                                               Fontenot (CENSUS/ADDC FED); PatrickJ
                                                                                                                               Cantwell (CENSUS/DSSD FED); Michael
                                                                                                                               Clark (CENSUS/DITD FED); Laura L
                                                                                                                               Waggoner (CENSUS/GEO
                                                                                                                               FED);Subrahmanyam Korisapati                                                                                                                                                Email communication containing pre-decisional
                                                                                                                               (CENSUS/DITD FED); Victoria Velkoff                                                            Re_ 5_00 PM Process Planning Meeting                                         deliberations regarding proposed Department
DOC_0008928               DOC_0008942         Luis J Cano (CENSUS/DCEO FED)          mes B Treat (CENSUS/DEPDIR FED            (CENSUS/ADDP FED); James T Christ        7/31/2020 7:54                                        Output(4).pdf                               Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                               Barbara M LoPresti (CENSUS/DITD FED);
                                                                                                                               Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                               Michael T Thieme(CENSUS/ADDC FED);
                                                                                                                               Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                               Battle (CENSUS/POP FED); Deirdre
                                                                                                                               Bishop(CENSUS/GEO FED); Jennifer W
                                                                                                                               Reichert (CENSUS/DCMD FED); Albert E
                                                                                                                               Fontenot (CENSUS/ADDC FED); PatrickJ
                                                                                                                               Cantwell (CENSUS/DSSD FED); Michael
                                                                                                                               Clark (CENSUS/DITD FED); Laura L
                                                                                                                               Waggoner (CENSUS/GEO
                                                                                                                               FED);Subrahmanyam Korisapati
                                                                                                                               (CENSUS/DITD FED); Victoria Velkoff                                                                                                                                         Email communication reflecting mental
                                                                                                                               (CENSUS/ADDP FED); James T                                                                     Re_ 5_00 PM Process Planning Meeting                                         processes of advisor to decisionmaker regarding
DOC_0008943               DOC_0008957         Luis J Cano (CENSUS/DCEO FED)          James B Treat (CENSUS/DEPDIR FED)         Christy(CENSUS/LA FED)                   7/31/2020 7:54                                        Output(7).pdf                               Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                               Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                               Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                               Battle (CENSUS/POP FED);Deirdre Bishop
                                                                                                                               (CENSUS/GEO FED); Jennifer W Reichert
                                                                                                                               (CENSUS/DCMD FED); Albert E
                                                                                                                               Fontenot(CENSUS/ADDC FED); Luis J Cano
                                                                                                                               (CENSUS/DCEO FED); Michael Clark
                                                                                                                               (CENSUS/DITD FED); Laura L
                                                                                                                               Waggoner(CENSUS/GEO FED);
                                                                                     James B Treat (CENSUS/DEPDIR FED);        Subrahmanyam Korisapati (CENSUS/DITD                                                                                                                                        Email communication containing pre-decisional
                                                                                     Barbara M LoPresti (CENSUS/DITD FED);     FED); Victoria Velkoff (CENSUS/ADDP                                                            Re_ 5_00 PM Process Planning Meeting                                         deliberations regarding proposed Department
DOC_0008958               DOC_0008970         Patrick J Cantwell (CENSUS/DSSD FED)   Deborah Stempowski                        FED);James T Christy (CENSUS/LA FED)     7/31/2020 7:55                                        Output(3).pdf                               Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 112 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                  Email CC                    Date       Author                   File Name                         Privilege                          Privilege Description              Redaction
                                 Bates
                                                                                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                             Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                             Battle (CENSUS/POP FED);Deirdre Bishop
                                                                                                                             (CENSUS/GEO FED); Jennifer W Reichert
                                                                                                                             (CENSUS/DCMD FED); Albert E
                                                                                                                             Fontenot(CENSUS/ADDC FED); Luis J Cano
                                                                                                                             (CENSUS/DCEO FED); Michael Clark
                                                                                                                             (CENSUS/DITD FED); Laura L
                                                                                                                             Waggoner(CENSUS/GEO FED);
                                                                                     James B Treat (CENSUS/DEPDIR FED);      Subrahmanyam Korisapati (CENSUS/DITD                                                                                                     Email communication containing pre-decisional
                                                                                     Barbara M LoPresti (CENSUS/DITD FED);   FED); Victoria Velkoff (CENSUS/ADDP                              Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0008971               DOC_0008983         Patrick J Cantwell (CENSUS/DSSD FED)   Deborah Stempowski(CENSUS/ADDC FED)     FED);James T Christy (CENSUS/LA FED)   7/31/2020 7:55            Output(6).pdf                          Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                            James B Treat (CENSUS/DEPDIR FED);
                                                                                                                            Barbara M LoPresti (CENSUS/DITD FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDCFED);
                                                                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                            Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                            Battle (CENSUS/POP FED);Deirdre Bishop
                                                                                                                            (CENSUS/GEO FED); Jennifer W Reichert
                                                                                                                            (CENSUS/DCMD FED); Patrick J Cantwell
                                                                                                                            (CENSUS/DSSD FED);Michael Clark
                                                                                                                            (CENSUS/DITD FED); Laura L Waggoner
                                                                                                                            (CENSUS/GEO FED); Subrahmanyam
                                                                                                                            Korisapati (CENSUS/DITDFED); Victoria                                                                                                     Email communication containing pre-decisional
                                                                                                                            Velkoff (CENSUS/ADDP FED); James T                                Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0008984               DOC_0009002         Albert E Fontenot (CENSUS/ADDC FED     Luis J Cano (CENSUS/DCEO FED           Christy (CENSUS/LA FED                  7/31/2020 7:56            Output(1).pdf                          Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                            Barbara M LoPresti (CENSUS/DITD FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                            Ryan W King(CENSUS/DSSD FED); Karen
                                                                                                                            Battle (CENSUS/POP FED); Deirdre Bishop
                                                                                                                            (CENSUS/GEO FED); Jennifer W
                                                                                                                            Reichert(CENSUS/DCMD FED); Albert E
                                                                                                                            Fontenot (CENSUS/ADDC FED); Patrick J
                                                                                                                            Cantwell (CENSUS/DSSD FED);
                                                                                                                            MichaelClark (CENSUS/DITD FED); Laura L
                                                                                                                            Waggoner (CENSUS/GEO FED);
                                                                                                                            Subrahmanyam Korisapati
                                                                                                                            (CENSUS/DITDFED); Victoria Velkoff                                                                                                        Email communication containing pre-decisional
                                                                                     Luis J Cano (CENSUS/DCEO FED); James B (CENSUS/ADDP FED); James T Christy                                Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0009003               DOC_0009018         Michael T Thieme (CENSUS/ADDC FED)     Treat (CENSUS/DEPDIR FED)              (CENSUS/LA FED                          7/31/2020 7:56            Output(2).pdf                          Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                            Barbara M LoPresti (CENSUS/DITD FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                            Ryan W King(CENSUS/DSSD FED); Karen
                                                                                                                            Battle (CENSUS/POP FED); Deirdre Bishop
                                                                                                                            (CENSUS/GEO FED); Jennifer W
                                                                                                                            Reichert(CENSUS/DCMD FED); Albert E
                                                                                                                            Fontenot (CENSUS/ADDC FED); Patrick J
                                                                                                                            Cantwell (CENSUS/DSSD FED);
                                                                                                                            MichaelClark (CENSUS/DITD FED); Laura L
                                                                                                                            Waggoner (CENSUS/GEO FED);
                                                                                                                            Subrahmanyam Korisapati
                                                                                                                            (CENSUS/DITDFED); Victoria Velkoff                                                                                                        Email communication containing pre-decisional
                                                                                     Luis J Cano (CENSUS/DCEO FED); James B (CENSUS/ADDP FED); James T Christy                                Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed Department
DOC_0009019               DOC_0009034         Michael T Thieme (CENSUS/ADDC FED)     Treat (CENSUS/DEPDIR FED)              (CENSUS/LA FED)                         7/31/2020 7:56            Output(5).pdf                          Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                             James B Treat (CENSUS/DEPDIR FED);
                                                                                                                             Barbara M LoPresti (CENSUS/DITD FED);
                                                                                                                             Deborah Stempowski (CENSUS/ADDCFED);
                                                                                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                             Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                             Battle (CENSUS/POP FED);Deirdre Bishop
                                                                                                                             (CENSUS/GEO FED); Jennifer W Reichert
                                                                                                                             (CENSUS/DCMD FED); Patrick J Cantwell
                                                                                                                             (CENSUS/DSSD FED);Michael Clark
                                                                                                                             (CENSUS/DITD FED); Laura L Waggoner
                                                                                                                             (CENSUS/GEO FED); Subrahmanyam
                                                                                                                             Korisapati (CENSUS/DITDFED); Victoria                                                                                                    Email communication containing pre-decisional
                                                                                                                             Velkoff (CENSUS/ADDP FED); James T                               Re_ 5_00 PM Process Planning Meeting                                    deliberations regarding proposed updates to
DOC_0009035               DOC_0009053         Albert E Fontenot (CENSUS/ADDC FED)    Luis J Cano (CENSUS/DCEO FED)           Christy (CENSUS/LA FED)                7/31/2020 7:56            Output.pdf                             Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                               Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 113 of 172



                            Production::End
Production::Begin Bates                                      Email From                           Email To                                 Email CC                         Date       Author                    File Name                              Privilege                          Privilege Description               Redaction
                                 Bates
                                                                                                                            James B Treat (CENSUS/DEPDIR FED);
                                                                                                                            Barbara M LoPresti (CENSUS/DITD FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDCFED);
                                                                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                            Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                            Battle (CENSUS/POP FED);Deirdre Bishop
                                                                                                                            (CENSUS/GEO FED); Jennifer W Reichert
                                                                                                                            (CENSUS/DCMD FED); Patrick J Cantwell
                                                                                                                            (CENSUS/DSSD FED);Michael Clark
                                                                                                                            (CENSUS/DITD FED); Laura L Waggoner
                                                                                                                            (CENSUS/GEO FED); Subrahmanyam
                                                                                                                            Korisapati (CENSUS/DITDFED); Victoria                                                                                                             Email communication containing pre-decisional
                                                                                                                            Velkoff (CENSUS/ADDP FED); James T                                  Re_ 5_00 PM Process Planning Meeting                                          deliberations regarding proposed Department
DOC_0009054               DOC_0009072         Albert.E.Fontenot@census.gov         Luis J Cano (CENSUS/DCEO FED)            Christy (CENSUS/LA FED)                   7/31/2020 7:56            Output.pdf                                   Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                            Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                            Battle (CENSUS/POP FED); Deirdre Bishop
                                                                                                                            (CENSUS/GEO FED);Jennifer W Reichert
                                                                                                                            (CENSUS/DCMD FED); Albert E Fontenot
                                                                                                                            (CENSUS/ADDC FED); Luis J Cano
                                                                                                                            (CENSUS/DCEOFED); Michael Clark
                                                                                                                            (CENSUS/DITD FED); Laura L Waggoner
                                                                                   Patrick J Cantwell (CENSUS/DSSD FED);    (CENSUS/GEO FED); Subrahmanyam
                                                                                   James B Treat (CENSUS/DEPDIR FED);       Korisapati(CENSUS/DITD FED); Victoria                                                                                                             Email communication containing pre-decisional
                                                                                   Barbara M LoPresti(CENSUS/DITD FED);     Velkoff (CENSUS/ADDP FED); James T                                  Re_ 5_00 PM Process Planning Meeting                                          deliberations regarding proposed Department
DOC_0009073               DOC_0009086         Michael T Thieme (CENSUS/ADDC FED    Deborah Stempowski (CENSUS/ADDC FED)     Christy (CENSUS/LA FED)                   7/31/2020 7:57            Output a.pdf                                 Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                            Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                            Battle (CENSUS/POP FED); Deirdre Bishop
                                                                                                                            (CENSUS/GEO FED);Jennifer W Reichert
                                                                                                                            (CENSUS/DCMD FED); Albert E Fontenot
                                                                                                                            (CENSUS/ADDC FED); Luis J Cano
                                                                                                                            (CENSUS/DCEOFED); Michael Clark
                                                                                                                            (CENSUS/DITD FED); Laura L Waggoner
                                                                                   Patrick J Cantwell (CENSUS/DSSD FED);    (CENSUS/GEO FED); Subrahmanyam
                                                                                   James B Treat (CENSUS/DEPDIR FED);       Korisapati(CENSUS/DITD FED); Victoria                                                                                                             Email communication reflecting information
                                                                                   Barbara M LoPresti(CENSUS/DITD FED);     Velkoff (CENSUS/ADDP FED); James T                                  Re_ 5_00 PM Process Planning Meeting                                          provided to facilitate deliberative discussions
DOC_0009087               DOC_0009100         Michael T Thieme (CENSUS/ADDC FED)   Deborah Stempowski (CENSUS/ADDC FED)     Christy (CENSUS/LA FED)                   7/31/2020 7:57            Output(4).pdf                                Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                                                            yan W King (CENSUS/DSSD FED); Karen
                                                                                                                            Battle (CENSUS/POP FED); Deirdre Bishop
                                                                                                                            (CENSUS/GEO FED);Jennifer W Reichert
                                                                                                                            (CENSUS/DCMD FED); Albert E Fontenot
                                                                                                                            (CENSUS/ADDC FED); Luis J Cano
                                                                                   Michael T Thieme (CENSUS/ADDC FED);      (CENSUS/DCEOFED); Michael Clark
                                                                                   Patrick J Cantwell (CENSUS/DSSD FED);    (CENSUS/DITD FED); Laura L Waggoner
                                                                                   James B Treat(CENSUS/DEPDIR FED);        (CENSUS/GEO FED); Subrahmanyam                                                                                                                    Email communication containing pre-decisional
                                                                                   Barbara M LoPresti (CENSUS/DITD FED);    Korisapati(CENSUS/DITD FED); James T                                Re_ 5_00 PM Process Planning Meeting                                          deliberations regarding proposed Department
DOC_0009101               DOC_0009114         Victoria Velkoff (CENSUS/ADDP FE     Deborah Stempowski (CENSUS/ADDC FED)     Christy (CENSUS/LA FED                    7/31/2020 7:58            Output b.pdf                                 Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                            Ryan W King (CENSUS/DSSD FED); Karen
                                                                                                                            Battle (CENSUS/POP FED); Deirdre Bishop
                                                                                                                            (CENSUS/GEO FED);Jennifer W Reichert
                                                                                                                            (CENSUS/DCMD FED); Albert E Fontenot
                                                                                                                            (CENSUS/ADDC FED); Luis J Cano
                                                                                   Michael T Thieme (CENSUS/ADDC FED);      (CENSUS/DCEOFED); Michael Clark
                                                                                   Patrick J Cantwell (CENSUS/DSSD FED);    (CENSUS/DITD FED); Laura L Waggoner
                                                                                   James B Treat(CENSUS/DEPDIR FED);        (CENSUS/GEO FED); Subrahmanyam                                                                                                                    Email communication reflecting information
                                                                                   Barbara M LoPresti (CENSUS/DITD FED);    Korisapati(CENSUS/DITD FED); James T                                Re_ 5_00 PM Process Planning Meeting                                          provided to facilitate deliberative discussions
DOC_0009115               DOC_0009128         Victoria Velkoff (CENSUS/ADDP FED)   Deborah Stempowski (CENSUS/ADDC FED)     Christy (CENSUS/LA FED)                   7/31/2020 7:58            Output(3).pdf                                Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);     Karen Battle (CENSUS/POP FED); Michael
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);    Clark (CENSUS/DITD FED); Laura L
                                                                                   Patrick J Cantwell(CENSUS/DSSD FED);     Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);   (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Luis J Cano (CENSUS/DCEO FED); Barbara   Korisapati (CENSUS/DITD FED); James B                                                                                                             Email communication reflecting information
                                                                                   MLoPresti (CENSUS/DITD FED); Deirdre     Treat(CENSUS/DEPDIR FED); Victoria                                  Quick Turnaround for this morning_ Process                                    provided to facilitate deliberative discussions
DOC_0009129               DOC_0009130         Michael T Thieme (CENSUS/ADDC FED)   Bishop (CENSUS/GEO FED)                  Velkoff (CENSUS/ADDP FED)              7/31/2020 8:32               Plan___.pdf                                  Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 114 of 172



                            Production::End
Production::Begin Bates                                     Email From                             Email To                                 Email CC                       Date                      Author                                 File Name                              Privilege                           Privilege Description                Redaction
                                 Bates

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);      Karen Battle (CENSUS/POP FED); Michael
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);     Clark (CENSUS/DITD FED); Laura L
                                                                                   Patrick J Cantwell(CENSUS/DSSD FED);      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);    (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Luis J Cano (CENSUS/DCEO FED); Barbara    Korisapati (CENSUS/DITD FED); James B                                                                                                                                       Document reflecting information provided to
                                                                                   MLoPresti (CENSUS/DITD FED); Deirdre      Treat(CENSUS/DEPDIR FED); Victoria                                                            Delivering Apportionment by 12-31-20                                          facilitate deliberative discussions regarding
DOC_0009131               DOC_0009132         Michael T Thieme (CENSUS/ADDC FED)   Bishop (CENSUS/GEO FED)                   Velkoff (CENSUS/ADDP FED)              7/31/2020 8:32    Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                                Predecisional and Deliberative   proposed updates to Census schedule.            Withheld in full

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);      Karen Battle (CENSUS/POP FED); Michael
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);     Clark (CENSUS/DITD FED); Laura L
                                                                                   Patrick J Cantwell(CENSUS/DSSD FED);      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);    (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Luis J Cano (CENSUS/DCEO FED); Barbara    Korisapati (CENSUS/DITD FED); James B                                                                                                                                       Email communication reflecting mental
                                                                                   MLoPresti (CENSUS/DITD FED); Deirdre      Treat(CENSUS/DEPDIR FED); Victoria                                                            Quick Turnaround for this morning_ Process                                    processes of decisionmaker regarding proposed
DOC_0009133               DOC_0009134         Michael T Thieme (CENSUS/ADDC FED)   Bishop (CENSUS/GEO FED)                   Velkoff (CENSUS/ADDP FED)              7/31/2020 8:32                                         Plan___.pdf                                  Predecisional and Deliberative   Department action/decision/policy.            Redacted

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);      Karen Battle (CENSUS/POP FED); Michael
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);     Clark (CENSUS/DITD FED); Laura L
                                                                                   Patrick J Cantwell(CENSUS/DSSD FED);      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);    (CENSUS/DSSD FED); Subrahmanyam
                                                                                   Luis J Cano (CENSUS/DCEO FED); Barbara    Korisapati (CENSUS/DITD FED); James B                                                                                                                                       Document containing information gathered for
                                                                                   MLoPresti (CENSUS/DITD FED); Deirdre      Treat(CENSUS/DEPDIR FED); Victoria                                                            Delivering Apportionment by 12-31-20                                          pre-decisional deliberations regarding proposed
DOC_0009135               DOC_0009136         Michael T Thieme (CENSUS/ADDC FED)   Bishop (CENSUS/GEO FED)                   Velkoff (CENSUS/ADDP FED)              7/31/2020 8:32    Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                                Predecisional and Deliberative   Department action/decision/policy.              Withheld in full

                                                                                                                                                                                                                                                                                                         Email communication reflecting mental
                                                                                   Karen Battle (CENSUS/POP FED); Victoria                                                                                                 Re_ Quick Turnaround for this morning_                                        processes of advisor to decisionmaker regarding
DOC_0009137               DOC_0009139         James B Treat (CENSUS/DEPDIR FED)    Velkoff (CENSUS/ADDP FED)                                                         7/31/2020 8:41                                        Process __.(6).pdf                           Predecisional and Deliberative   proposed updates to Census schedule.            Redacted
                                                                                                                                                                                                                                                                                                         Document containing information gathered for
                                                                                   Karen Battle (CENSUS/POP FED); Victoria                                                                                                 Delivering Apportionment by 12-31-20                                          pre-decisional deliberations regarding proposed
DOC_0009140               DOC_0009141         James B Treat (CENSUS/DEPDIR FED)    Velkoff (CENSUS/ADDP FED)                                                         7/31/2020 8:41   Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                                Predecisional and Deliberative   updates to Census schedule.                     Withheld in full

                                                                                   James B Treat (CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);       Karen Battle (CENSUS/POP FED); Michael
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);     Clark (CENSUS/DITD FED); Laura L
                                                                                   Patrick J Cantwell (CENSUS/DSSD           Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD     (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                             Email communication reflecting mental
                                                                                   FED); Luis J Cano (CENSUS/DCEO FED);      Korisapati (CENSUS/DITD FED); Victoria                                                        Re_ Quick Turnaround for this morning_                                        processes of advisor to decisionmaker regarding
DOC_0009142               DOC_0009145         Deirdre Bishop (CENSUS/GEO FED)      Barbara M LoPresti (CENSUS/DITDFED)       Velkoff(CENSUS/ADDP FED)               7/31/2020 8:55                                         Process __.(5).pdf                           Predecisional and Deliberative   proposed updates to Census schedule.            Redacted

                                                                                   James B Treat (CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);       Karen Battle (CENSUS/POP FED); Michael
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);     Clark (CENSUS/DITD FED); Laura L
                                                                                   Patrick J Cantwell (CENSUS/DSSD           Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD     (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                             Document containing information gathered for
                                                                                   FED); Luis J Cano (CENSUS/DCEO FED);      Korisapati (CENSUS/DITD FED); Victoria                                                        Delivering Apportionment by 12-31-20                                          pre-decisional deliberations regarding proposed
DOC_0009146               DOC_0009147         Deirdre Bishop (CENSUS/GEO FED)      Barbara M LoPresti (CENSUS/DITDFED)       Velkoff(CENSUS/ADDP FED)               7/31/2020 8:55    Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                                Predecisional and Deliberative   updates to Census schedule.                     Withheld in full

                                                                                   James B Treat (CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);       Karen Battle (CENSUS/POP FED); Michael
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);     Clark (CENSUS/DITD FED); Laura L
                                                                                   Patrick J Cantwell (CENSUS/DSSD           Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD     (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                             Email communication reflecting information
                                                                                   FED); Luis J Cano (CENSUS/DCEO FED);      Korisapati (CENSUS/DITD FED); Victoria                                                        Re_ Quick Turnaround for this morning_                                        provided to facilitate deliberative discussions
DOC_0009148               DOC_0009151         Deirdre Bishop (CENSUS/GEO FED)      Barbara M LoPresti (CENSUS/DITDFED)       Velkoff(CENSUS/ADDP FED)               7/31/2020 8:55                                         Process __.(5).pdf                           Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted

                                                                                   James B Treat (CENSUS/DEPDIR FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);       Karen Battle (CENSUS/POP FED); Michael
                                                                                   Deborah Stempowski (CENSUS/ADDC FED);     Clark (CENSUS/DITD FED); Laura L
                                                                                   Patrick J Cantwell (CENSUS/DSSD           Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                   FED);Jennifer W Reichert (CENSUS/DCMD     (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                             Document reflecting information provided to
                                                                                   FED); Luis J Cano (CENSUS/DCEO FED);      Korisapati (CENSUS/DITD FED); Victoria                                                        Delivering Apportionment by 12-31-20                                          facilitate deliberative discussions regarding
DOC_0009152               DOC_0009153         Deirdre Bishop (CENSUS/GEO FED)      Barbara M LoPresti (CENSUS/DITDFED)       Velkoff(CENSUS/ADDP FED)               7/31/2020 8:55    Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                                Predecisional and Deliberative   proposed updates to Census schedule.            Withheld in full
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 115 of 172



                            Production::End
Production::Begin Bates                                     Email From                                  Email To                               Email CC                    Date                       Author                                File Name                           Privilege                           Privilege Description                Redaction
                                 Bates
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B
                                                                                     Treat (CENSUS/DEPDIR FED); Michael T     Karen Battle (CENSUS/POP FED); Michael
                                                                                     Thieme (CENSUS/ADDCFED); Albert E        Clark (CENSUS/DITD FED); Laura L
                                                                                     Fontenot (CENSUS/ADDC FED); Deborah      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Stempowski (CENSUS/ADDC FED); Jennifer (CENSUS/DSSD FED); Subrahmanyam
                                                                                     W Reichert(CENSUS/DCMD FED); Luis J      Korisapati (CENSUS/DITD FED); Victoria                                                                                                                                  Email communication reflecting mental
                                                                                     Cano (CENSUS/DCEO FED); Barbara M        Velkoff(CENSUS/ADDP FED); Deborah A                                                           Re_ Quick Turnaround for this morning_                                    processes of advisor to decisionmaker regarding
DOC_0009154               DOC_0009158         Patrick J Cantwell (CENSUS/DSSD FED)   LoPresti (CENSUS/DITD FED)               Fenstermaker (CENSUS/DSSD FED          7/31/2020 9:04                                         Process __.(4).pdf                       Predecisional and Deliberative   proposed updates to Census schedule.            Redacted
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B
                                                                                     Treat (CENSUS/DEPDIR FED); Michael T     Karen Battle (CENSUS/POP FED); Michael
                                                                                     Thieme (CENSUS/ADDCFED); Albert E        Clark (CENSUS/DITD FED); Laura L
                                                                                     Fontenot (CENSUS/ADDC FED); Deborah      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Stempowski (CENSUS/ADDC FED); Jennifer (CENSUS/DSSD FED); Subrahmanyam
                                                                                     W Reichert(CENSUS/DCMD FED); Luis J      Korisapati (CENSUS/DITD FED); Victoria                                                                                                                                  Email communication reflecting information
                                                                                     Cano (CENSUS/DCEO FED); Barbara M        Velkoff(CENSUS/ADDP FED); Deborah A                                                           Re_ Quick Turnaround for this morning_                                    provided to facilitate deliberative discussions
DOC_0009159               DOC_0009163         CTRL0000014447                         LoPresti (CENSUS/DITD FED)               Fenstermaker (CENSUS/DSSD FED)         7/31/2020 9:04                                         Process __.(4).pdf                       Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B
                                                                                     Treat (CENSUS/DEPDIR FED); Albert E
                                                                                     Fontenot (CENSUS/ADDCFED); Deborah       Karen Battle (CENSUS/POP FED); Michael
                                                                                     Stempowski (CENSUS/ADDC FED); Patrick J Clark (CENSUS/DITD FED); Laura L
                                                                                     Cantwell (CENSUS/DSSD FED); Jennifer W Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Reichert(CENSUS/DCMD FED); Luis J Cano (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                           Email communication reflecting mental
                                                                                     (CENSUS/DCEO FED); Barbara M LoPresti Korisapati (CENSUS/DITD FED); Victoria                                                           Re_ Quick Turnaround for this morning_                                    processes of advisor to decisionmaker regarding
DOC_0009164               DOC_0009168         Michael T Thieme (CENSUS/ADDC FE       (CENSUS/DITD FED)                        Velkoff(CENSUS/ADDP FE                 7/31/2020 9:18                                         Process __.(3).pdf                       Predecisional and Deliberative   proposed updates to Census schedule.            Redacted
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B
                                                                                     Treat (CENSUS/DEPDIR FED); Albert E
                                                                                     Fontenot (CENSUS/ADDCFED); Deborah       Karen Battle (CENSUS/POP FED); Michael
                                                                                     Stempowski (CENSUS/ADDC FED); Patrick J Clark (CENSUS/DITD FED); Laura L
                                                                                     Cantwell (CENSUS/DSSD FED); Jennifer W Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Reichert(CENSUS/DCMD FED); Luis J Cano (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                           Draft document containing pre-decisional
                                                                                     (CENSUS/DCEO FED); Barbara M LoPresti Korisapati (CENSUS/DITD FED); Victoria                                                           Delivering Apportionment by 12-31-20                                      deliberations regarding a draft report on
DOC_0009169               DOC_0009170         Michael T Thieme (CENSUS/ADDC FE       (CENSUS/DITD FED)                        Velkoff(CENSUS/ADDP FE                 7/31/2020 9:18    Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                            Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B
                                                                                     Treat (CENSUS/DEPDIR FED); Albert E
                                                                                     Fontenot (CENSUS/ADDCFED); Deborah       Karen Battle (CENSUS/POP FED); Michael
                                                                                     Stempowski (CENSUS/ADDC FED); Patrick J Clark (CENSUS/DITD FED); Laura L
                                                                                     Cantwell (CENSUS/DSSD FED); Jennifer W Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Reichert(CENSUS/DCMD FED); Luis J Cano (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                           Email communication reflecting information
                                                                                     (CENSUS/DCEO FED); Barbara M LoPresti Korisapati (CENSUS/DITD FED); Victoria                                                           Re_ Quick Turnaround for this morning_                                    provided to facilitate deliberative discussions
DOC_0009171               DOC_0009175         Michael T Thieme (CENSUS/ADDC FED)     (CENSUS/DITD FED)                        Velkoff(CENSUS/ADDP FED)               7/31/2020 9:18                                         Process __.(3).pdf                       Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B
                                                                                     Treat (CENSUS/DEPDIR FED); Albert E
                                                                                     Fontenot (CENSUS/ADDCFED); Deborah       Karen Battle (CENSUS/POP FED); Michael
                                                                                     Stempowski (CENSUS/ADDC FED); Patrick J Clark (CENSUS/DITD FED); Laura L
                                                                                     Cantwell (CENSUS/DSSD FED); Jennifer W Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Reichert(CENSUS/DCMD FED); Luis J Cano (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                           Document reflecting information provided to
                                                                                     (CENSUS/DCEO FED); Barbara M LoPresti Korisapati (CENSUS/DITD FED); Victoria                                                           Delivering Apportionment by 12-31-20                                      facilitate deliberative discussions regarding
DOC_0009176               DOC_0009177         Michael T Thieme (CENSUS/ADDC FED)     (CENSUS/DITD FED)                        Velkoff(CENSUS/ADDP FED)               7/31/2020 9:18    Michael T Thieme (CENSUS/ADDC FED)   Backend .docx                            Predecisional and Deliberative   proposed updates to Census schedule.            Withheld in full
                                                                                     Patrick J Cantwell (CENSUS/DSSD FED);
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B Karen Battle (CENSUS/POP FED); Michael
                                                                                     Treat (CENSUS/DEPDIRFED); Albert E       Clark (CENSUS/DITD FED); Laura L
                                                                                     Fontenot (CENSUS/ADDC FED); Deborah      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Stempowski (CENSUS/ADDC FED); Jennifer (CENSUS/DSSD FED); Subrahmanyam
                                                                                     W Reichert(CENSUS/DCMD FED); Luis J      Korisapati (CENSUS/DITD FED); Victoria                                                                                                                                  Email communication containing pre-decisional
                                                                                     Cano (CENSUS/DCEO FED); Barbara M        Velkoff(CENSUS/ADDP FED); Deborah A                                                           Re_ Quick Turnaround for this morning_                                    deliberations regarding proposed updates to
DOC_0009178               DOC_0009182         Michael T Thieme (CENSUS/ADDC FED      LoPresti (CENSUS/DITD FED)               Fenstermaker (CENSUS/DSSD FED)         7/31/2020 9:20                                         Process __.(2).pdf                       Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                     Patrick J Cantwell (CENSUS/DSSD FED);
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B Karen Battle (CENSUS/POP FED); Michael
                                                                                     Treat (CENSUS/DEPDIRFED); Albert E       Clark (CENSUS/DITD FED); Laura L
                                                                                     Fontenot (CENSUS/ADDC FED); Deborah      Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Stempowski (CENSUS/ADDC FED); Jennifer (CENSUS/DSSD FED); Subrahmanyam
                                                                                     W Reichert(CENSUS/DCMD FED); Luis J      Korisapati (CENSUS/DITD FED); Victoria                                                                                                                                  Email communication reflecting information
                                                                                     Cano (CENSUS/DCEO FED); Barbara M        Velkoff(CENSUS/ADDP FED); Deborah A                                                           Re_ Quick Turnaround for this morning_                                    provided to facilitate deliberative discussions
DOC_0009183               DOC_0009187         Michael T Thieme (CENSUS/ADDC FED)     LoPresti (CENSUS/DITD FED)               Fenstermaker (CENSUS/DSSD FED)         7/31/2020 9:20                                         Process __.(2).pdf                       Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                                                                                                                                                                                                                                      Email communication reflecting information
                                                                                                                                                                                                                                                                                                      provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                      regarding a draft report on proposed Department
DOC_0009188               DOC_0009188         James T Christy (CENSUS/LA FED)        Timothy P Olson (CENSUS/ADFO FED)                                                7/31/2020 9:23                                        Fw_ Clean Up Options Document.pdf        Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 116 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                 Email CC                       Date                       Author                                   File Name                            Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                           Draft document containing information gathered
                                                                                                                                                                                                                                                                                                           for pre-decisional deliberations regarding a draft
                                                                                                                                                                                                                            Operational Options to meet September                                          report on proposed Department
DOC_0009189               DOC_0009190         James T Christy (CENSUS/LA FED)        Timothy P Olson (CENSUS/ADFO FED)                                               7/31/2020 9:23    Deborah Stempowski (CENSUS/DCMD FED) 30_v6.docx                                    Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B
                                                                                     Treat (CENSUS/DEPDIRFED); Albert E       Karen Battle (CENSUS/POP FED); Michael
                                                                                     Fontenot (CENSUS/ADDC FED); Deborah      Clark (CENSUS/DITD FED); Laura L
                                                                                     Stempowski (CENSUS/ADDC FED); Patrick J Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Cantwell(CENSUS/DSSD FED); Jennifer W (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                                 Email communication containing pre-decisional
                                                                                     Reichert (CENSUS/DCMD FED); Luis J Cano Korisapati (CENSUS/DITD FED); Victoria                                                            Re_ Quick Turnaround for this morning_                                      deliberations regarding proposed updates to
DOC_0009191               DOC_0009196         Barbara M LoPresti (CENSUS/DITD FED)   (CENSUS/DCEO FED)                        Velkoff(CENSUS/ADDP FED)               7/31/2020 9:41                                            Process __.(1).pdf                         Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B
                                                                                     Treat (CENSUS/DEPDIRFED); Albert E       Karen Battle (CENSUS/POP FED); Michael
                                                                                     Fontenot (CENSUS/ADDC FED); Deborah      Clark (CENSUS/DITD FED); Laura L
                                                                                     Stempowski (CENSUS/ADDC FED); Patrick J Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Cantwell(CENSUS/DSSD FED); Jennifer W (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                                 Draft document containing pre-decisional
                                                                                     Reichert (CENSUS/DCMD FED); Luis J Cano Korisapati (CENSUS/DITD FED); Victoria                                                            Delivering Apportionment by 12-31-20                                        deliberations regarding a draft report on
DOC_0009197               DOC_0009198         Barbara M LoPresti (CENSUS/DITD FED)   (CENSUS/DCEO FED)                        Velkoff(CENSUS/ADDP FED)               7/31/2020 9:41    Michael T Thieme (CENSUS/ADDC FED)      Backend .docx                              Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B
                                                                                     Treat (CENSUS/DEPDIRFED); Albert E       Karen Battle (CENSUS/POP FED); Michael
                                                                                     Fontenot (CENSUS/ADDC FED); Deborah      Clark (CENSUS/DITD FED); Laura L
                                                                                     Stempowski (CENSUS/ADDC FED); Patrick J Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Cantwell(CENSUS/DSSD FED); Jennifer W (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                                 Email communication reflecting information
                                                                                     Reichert (CENSUS/DCMD FED); Luis J Cano Korisapati (CENSUS/DITD FED); Victoria                                                            Re_ Quick Turnaround for this morning_                                      provided to facilitate deliberative discussions
DOC_0009199               DOC_0009204         CTRL0000014429                         (CENSUS/DCEO FED)                        Velkoff(CENSUS/ADDP FED)               7/31/2020 9:41                                            Process __.(1).pdf                         Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                     Deirdre Bishop (CENSUS/GEO FED); James B
                                                                                     Treat (CENSUS/DEPDIRFED); Albert E       Karen Battle (CENSUS/POP FED); Michael
                                                                                     Fontenot (CENSUS/ADDC FED); Deborah      Clark (CENSUS/DITD FED); Laura L
                                                                                     Stempowski (CENSUS/ADDC FED); Patrick J Waggoner (CENSUS/GEO FED);Ryan W King
                                                                                     Cantwell(CENSUS/DSSD FED); Jennifer W (CENSUS/DSSD FED); Subrahmanyam                                                                                                                                                 Document reflecting information provided to
                                                                                     Reichert (CENSUS/DCMD FED); Luis J Cano Korisapati (CENSUS/DITD FED); Victoria                                                            Delivering Apportionment by 12-31-20                                        facilitate deliberative discussions regarding
DOC_0009205               DOC_0009206         CTRL0000014429                         (CENSUS/DCEO FED)                        Velkoff(CENSUS/ADDP FED)               7/31/2020 9:41    Michael T Thieme (CENSUS/ADDC FED)      Backend .docx                              Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full

                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                     Deborah Stempowski (CENSUS/ADDC FED);
                                                                                     James B Treat(CENSUS/DEPDIR FED);
                                                                                     Kathleen M Styles (CENSUS/ADDC FED);
DOC_0009207               DOC_0009207         Michael T Thieme (CENSUS/ADDC FED)     Jennifer W Reichert (CENSUS/DCMD FED)                                            7/31/2020 9:50                                           Latest Back-end Doc.pdf

                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                     Deborah Stempowski (CENSUS/ADDC FED);
                                                                                     James B Treat(CENSUS/DEPDIR FED);                                                                                                                                                                                     Document reflecting information provided to
                                                                                     Kathleen M Styles (CENSUS/ADDC FED);                                                                                                      Delivering Apportionment by 12-31-20                                        facilitate deliberative discussions regarding
DOC_0009208               DOC_0009209         Michael T Thieme (CENSUS/ADDC FED)     Jennifer W Reichert (CENSUS/DCMD FED)                                            7/31/2020 9:50   Michael T Thieme (CENSUS/ADDC FED)      Backend .docx                              Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full

                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                     Deborah Stempowski (CENSUS/ADDC FED);
                                                                                     James B Treat(CENSUS/DEPDIR FED);
                                                                                     Kathleen M Styles (CENSUS/ADDC FED);
DOC_0009210               DOC_0009210         Michael T Thieme (CENSUS/ADDC FED)     Jennifer W Reichert (CENSUS/DCMD FED)                                            7/31/2020 9:50                                           Latest Back-end Doc.pdf

                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                     Deborah Stempowski (CENSUS/ADDC FED);
                                                                                     James B Treat(CENSUS/DEPDIR FED);                                                                                                                                                                                     Document reflecting information provided to
                                                                                     Kathleen M Styles (CENSUS/ADDC FED);                                                                                                      Delivering Apportionment by 12-31-20                                        facilitate deliberative discussions regarding
DOC_0009211               DOC_0009212         Michael T Thieme (CENSUS/ADDC FED)     Jennifer W Reichert (CENSUS/DCMD FED)                                            7/31/2020 9:50   Michael T Thieme (CENSUS/ADDC FED)      Backend .docx                              Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full
                                                                                                                             Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                                                             James T Christy (CENSUS/LA FED); Dominic
                                                                                                                             R Beamer(CENSUS/DCMD FED); Tamara S
                                                                                                                             Adams (CENSUS/ADDC FED); Michael T
DOC_0009213               DOC_0009213         Deborah Stempowski (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)       Thieme (CENSUS/ADDC FED)                 7/31/2020 9:56                                           Version of NRFU table at this moment.pdf
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 117 of 172



                            Production::End
Production::Begin Bates                                     Email From                             Email To                                 Email CC                        Date                         Author                                    File Name                              Privilege                           Privilege Description                Redaction
                                 Bates
                                                                                                                             Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                                                             James T Christy (CENSUS/LA FED); Dominic
                                                                                                                             R Beamer(CENSUS/DCMD FED); Tamara S                                                                                                                                                Document reflecting information provided to
                                                                                                                             Adams (CENSUS/ADDC FED); Michael T                                                              Operational Options to meet September 30_v7                                        facilitate deliberative discussions regarding
DOC_0009214               DOC_0009217         Deborah Stempowski (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)       Thieme (CENSUS/ADDC FED)                 7/31/2020 9:56    Deborah Stempowski (CENSUS/DCMD FED) T.docx                                      Predecisional and Deliberative         proposed updates to Census schedule.            Withheld in full
                                                                                   Barbara M LoPresti (CENSUS/DITD FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Deirdre Bishop (CENSUS/GEOFED); James B
                                                                                   Treat (CENSUS/DEPDIR FED); Albert E
                                                                                   Fontenot (CENSUS/ADDC FED); Deborah       Michael Clark (CENSUS/DITD FED); Laura L
                                                                                   Stempowski(CENSUS/ADDC FED); Patrick J    Waggoner (CENSUS/GEO FED); Ryan W
                                                                                   Cantwell (CENSUS/DSSD FED); Jennifer W    King (CENSUS/DSSD FED);Subrahmanyam                                                                                                                                                Email communication containing pre-decisional
                                                                                   Reichert (CENSUS/DCMD FED); Luis JCano    Korisapati (CENSUS/DITD FED); Victoria                                                               Re_ Quick Turnaround for this morning_                                        deliberations regarding proposed updates to
DOC_0009218               DOC_0009223         Karen Battle (CENSUS/POP FED)        (CENSUS/DCEO FED)                         Velkoff (CENSUS/ADDP FED                 7/31/2020 9:59                                              Process ___.pdf                              Predecisional and Deliberative   Census schedule.                              Redacted
                                                                                   Barbara M LoPresti (CENSUS/DITD FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Deirdre Bishop (CENSUS/GEOFED); James B
                                                                                   Treat (CENSUS/DEPDIR FED); Albert E
                                                                                   Fontenot (CENSUS/ADDC FED); Deborah       Michael Clark (CENSUS/DITD FED); Laura L
                                                                                   Stempowski(CENSUS/ADDC FED); Patrick J    Waggoner (CENSUS/GEO FED); Ryan W
                                                                                   Cantwell (CENSUS/DSSD FED); Jennifer W    King (CENSUS/DSSD FED);Subrahmanyam                                                                                                                                                Draft document containing pre-decisional
                                                                                   Reichert (CENSUS/DCMD FED); Luis JCano    Korisapati (CENSUS/DITD FED); Victoria                                                               Delivering Apportionment by 12-31-20                                          deliberations regarding a draft report on
DOC_0009224               DOC_0009225         Karen Battle (CENSUS/POP FED)        (CENSUS/DCEO FED)                         Velkoff (CENSUS/ADDP FED                 7/31/2020 9:59    Michael T Thieme (CENSUS/ADDC FED)        Backend .docx                                Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Barbara M LoPresti (CENSUS/DITD FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Deirdre Bishop (CENSUS/GEOFED); James B
                                                                                   Treat (CENSUS/DEPDIR FED); Albert E
                                                                                   Fontenot (CENSUS/ADDC FED); Deborah       Michael Clark (CENSUS/DITD FED); Laura L
                                                                                   Stempowski(CENSUS/ADDC FED); Patrick J    Waggoner (CENSUS/GEO FED); Ryan W
                                                                                   Cantwell (CENSUS/DSSD FED); Jennifer W    King (CENSUS/DSSD FED);Subrahmanyam                                                                                                                                                Email communication reflecting information
                                                                                   Reichert (CENSUS/DCMD FED); Luis JCano    Korisapati (CENSUS/DITD FED); Victoria                                                               Re_ Quick Turnaround for this morning_                                        provided to facilitate deliberative discussions
DOC_0009226               DOC_0009231         Karen Battle (CENSUS/POP FED)        (CENSUS/DCEO FED)                         Velkoff (CENSUS/ADDP FED)                7/31/2020 9:59                                              Process ___.pdf                              Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                   Barbara M LoPresti (CENSUS/DITD FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Deirdre Bishop (CENSUS/GEOFED); James B
                                                                                   Treat (CENSUS/DEPDIR FED); Albert E
                                                                                   Fontenot (CENSUS/ADDC FED); Deborah       Michael Clark (CENSUS/DITD FED); Laura L
                                                                                   Stempowski(CENSUS/ADDC FED); Patrick J    Waggoner (CENSUS/GEO FED); Ryan W
                                                                                   Cantwell (CENSUS/DSSD FED); Jennifer W    King (CENSUS/DSSD FED);Subrahmanyam                                                                                                                                                Document reflecting information provided to
                                                                                   Reichert (CENSUS/DCMD FED); Luis JCano    Korisapati (CENSUS/DITD FED); Victoria                                                               Delivering Apportionment by 12-31-20                                          facilitate deliberative discussions regarding
DOC_0009232               DOC_0009233         Karen Battle (CENSUS/POP FED)        (CENSUS/DCEO FED)                         Velkoff (CENSUS/ADDP FED)                7/31/2020 9:59    Michael T Thieme (CENSUS/ADDC FED)        Backend .docx                                Predecisional and Deliberative   proposed updates to Census schedule.            Withheld in full
                                                                                   Barbara M LoPresti (CENSUS/DITD FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Deirdre Bishop (CENSUS/GEOFED); James B
                                                                                   Treat (CENSUS/DEPDIR FED); Albert E
                                                                                   Fontenot (CENSUS/ADDC FED); Deborah       Michael Clark (CENSUS/DITD FED); Laura L
                                                                                   Stempowski(CENSUS/ADDC FED); Patrick J    Waggoner (CENSUS/GEO FED); Ryan W
                                                                                   Cantwell (CENSUS/DSSD FED); Jennifer W    King (CENSUS/DSSD FED);Subrahmanyam                                                                                                                                                Email communication reflecting information
                                                                                   Reichert (CENSUS/DCMD FED); Luis JCano    Korisapati (CENSUS/DITD FED); Victoria                                                               Re_ Quick Turnaround for this morning_                                        provided to facilitate deliberative discussions
DOC_0009234               DOC_0009239         Karen Battle (CENSUS/POP FED)        (CENSUS/DCEO FED)                         Velkoff (CENSUS/ADDP FED)                7/31/2020 9:59                                              Process ___.pdf                              Predecisional and Deliberative   regarding proposed updates to Census schedule. Redacted
                                                                                   Barbara M LoPresti (CENSUS/DITD FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);
                                                                                   Deirdre Bishop (CENSUS/GEOFED); James B
                                                                                   Treat (CENSUS/DEPDIR FED); Albert E
                                                                                   Fontenot (CENSUS/ADDC FED); Deborah       Michael Clark (CENSUS/DITD FED); Laura L
                                                                                   Stempowski(CENSUS/ADDC FED); Patrick J    Waggoner (CENSUS/GEO FED); Ryan W
                                                                                   Cantwell (CENSUS/DSSD FED); Jennifer W    King (CENSUS/DSSD FED);Subrahmanyam                                                                                                                                                Document reflecting information provided to
                                                                                   Reichert (CENSUS/DCMD FED); Luis JCano    Korisapati (CENSUS/DITD FED); Victoria                                                               Delivering Apportionment by 12-31-20                                          facilitate deliberative discussions regarding
DOC_0009240               DOC_0009241         Karen Battle (CENSUS/POP FED)        (CENSUS/DCEO FED)                         Velkoff (CENSUS/ADDP FED)                7/31/2020 9:59    Michael T Thieme (CENSUS/ADDC FED)        Backend .docx                                Predecisional and Deliberative   proposed updates to Census schedule.            Withheld in full

                                                                                                                                                                                                                                                                                                                Email communication reflecting mental
                                                                                                                                                                                                                                                                                                                processes of advisor to decisionmaker regarding
DOC_0009242               DOC_0009244         Karen Battle (CENSUS/POP FED)         Victoria Velkoff (CENSUS/ADDP FED)                                                7/31/2020 11:03                                             Fw_ Tori's Request for Tomorrow Morning.pdf Predecisional and Deliberative    proposed updates to Census schedule.            Redacted
                                                                                                                                                                                                                                                                                                                Document reflecting information provided to
                                                                                                                                                                                        Christine Flanagan Borman (CENSUS/POP     2020 Census Detailed Post-Production Review                                   facilitate deliberative discussions regarding
DOC_0009245               DOC_0009249                                                                                                                                                   FED)                                      A.docx                                      Predecisional and Deliberative    proposed updates to Census schedule.            Withheld in full
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 118 of 172



                            Production::End
Production::Begin Bates                                     Email From                             Email To                   Email CC         Date                       Author                                 File Name                               Privilege                          Privilege Description                  Redaction
                                 Bates


                                                                                    Timothy P Olson (CENSUS/ADFO FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Victoria Velkoff(CENSUS/ADDP FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    James TChristy (CENSUS/LA FED); James B
                                                                                    Treat (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED);Jennifer W
                                                                                    Reichert (CENSUS/DCMD FED); Ali
                                                                                    Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    John Maron Abowd(CENSUS/ADRM FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Burton HReist (CENSUS/ADCOM FED); Ron                                                                                                                                                     Email communication containing pre-decisional
                                                                                    S Jarmin (CENSUS/DEPDIR FED);                                                                               Conversation with Albert E Fontenot, Ali                                      deliberations regarding proposed Department
DOC_0009250               DOC_0009251         Christa D Jones (CENSUS/DEPDIR FED)   Christopher M Denno (CENSUS/ADDC FED)                7/31/2020 11:39                                        Mohamm___.pdf                                Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Ron S Jarmin(CENSUS/DEPDIR FED);
                                                                                    Christopher M Denno (CENSUS/ADDC FED);
                                                                                    Victoria Velkoff (CENSUS/ADDP
                                                                                    FED);Deborah Stempowski (CENSUS/ADDC
                                                                                    FED); Timothy P Olson (CENSUS/ADFO
                                                                                    FED); Enrique Lamas(CENSUS/DEPDIR
                                                                                    FED); +1 (240) 476-2729; James B Treat
                                                                                    (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); James T
                                                                                    Christy (CENSUS/LA FED); Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOM FED);Jennifer W
                                                                                    Reichert (CENSUS/DCMD FED); Benjamin J
                                                                                    Page (CENSUS/CFO FED); John Maron                                                                                                                                                         Email communication containing pre-decisional
                                                                                    Abowd(CENSUS/ADRM FED); Burton H                                                                            Conversation with +1 (240) 476-2729,                                          deliberations regarding proposed Department
DOC_0009252               DOC_0009253         Timothy P Olson (CENSUS/ADFO FED)     Reist (CENSUS/ADCOM FED)                             7/31/2020 11:40                                        albert.e.f___.pdf                            Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                                                                                                U.S. Census Bureau Daily News - Friday, July
DOC_0009254               DOC_0009279                                                                                                    7/31/2020 11:45                                        31___.pdf

                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Ron S Jarmin(CENSUS/DEPDIR FED);
                                                                                    Christopher M Denno (CENSUS/ADDC FED);
                                                                                    Timothy P Olson (CENSUS/ADFO
                                                                                    FED);Deborah Stempowski (CENSUS/ADDC
                                                                                    FED); Victoria Velkoff (CENSUS/ADDP
                                                                                    FED); Enrique Lamas(CENSUS/DEPDIR
                                                                                    FED); +1 (240) 476-2729; James B Treat
                                                                                    (CENSUS/DEPDIR FED); Albert E
                                                                                    Fontenot(CENSUS/ADDC FED); James T
                                                                                    Christy (CENSUS/LA FED); Ali Mohammad
                                                                                    Ahmad (CENSUS/ADCOM FED);Jennifer W
                                                                                    Reichert (CENSUS/DCMD FED); Benjamin J
                                                                                    Page (CENSUS/CFO FED); John Maron                                                                                                                                                         Email communication containing pre-decisional
                                                                                    Abowd(CENSUS/ADRM FED); Burton H                                                                            Conversation with +1 (240) 476-2729,                                          deliberations regarding proposed updates to
DOC_0009280               DOC_0009281         Victoria Velkoff (CENSUS/ADDP FED)    Reist (CENSUS/ADCOM FED)                             7/31/2020 11:47                                        albert.e.f___.pdf                            Predecisional and Deliberative   Census schedule.                                   Withheld in full
                                                                                                                                                                                                                                                                              Email communication reflecting information
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                      provided to facilitate deliberative discussions
                                              Erika H Becker Medina (CENSUS/ADDC    Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                     regarding a draft presentation on proposed
DOC_0009282               DOC_0009286         FED)                                  Kathleen M Styles(CENSUS/ADDC FED)                   7/31/2020 12:17                                        Re_ Draft DOC Exec Report Materials(1).pdf   Predecisional and Deliberative   Department action/decision/policy.                 Redacted
                                                                                                                                                                                                                                                                              Draft document reflecting information provided
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                      to facilitate deliberative discussions regarding a
                                              Erika H Becker Medina (CENSUS/ADDC    Deborah Stempowski (CENSUS/ADDC FED);                                                                       1. 2020 Census High Level Summary                                             draft presentation on proposed Department
DOC_0009287               DOC_0009288         FED)                                  Kathleen M Styles(CENSUS/ADDC FED)                   7/31/2020 12:17   Maryann M Chapin (CENSUS/ADDC FED)   2020.07.30.pdf                               Predecisional and Deliberative   action/decision/policy.                            Redacted

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC    Deborah Stempowski (CENSUS/ADDC FED);                                                                       2. 2020 Census DRAFT Phased Restart DOC
DOC_0009289               DOC_0009302         FED)                                  Kathleen M Styles(CENSUS/ADDC FED)                   7/31/2020 12:17                                        Exec R.pdf
                                                                                               Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 119 of 172



                            Production::End
Production::Begin Bates                                    Email From                             Email To                                Email CC                       Date                       Author                                 File Name                           Privilege                        Privilege Description                Redaction
                                 Bates

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Deborah Stempowski (CENSUS/ADDC FED);                                                                                                  3. 2020 Census DRAFT DOC Exec Report
DOC_0009303               DOC_0009314         FED)                                 Kathleen M Styles(CENSUS/ADDC FED)                                              7/31/2020 12:17                                        Slides fo.pdf

                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Deborah Stempowski (CENSUS/ADDC FED);                                                                                                  4. 2020 Census DRAFT DOC Exec Report
DOC_0009315               DOC_0009322         FED)                                 Kathleen M Styles(CENSUS/ADDC FED)                                              7/31/2020 12:17                                        Slides fo.pdf

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Deborah Stempowski (CENSUS/ADDC FED);                                                          Draft Materials for 2020 Census 8_3 Meeting
DOC_0009323               DOC_0009323         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     Kathleen M Styles(CENSUS/ADDC FED)    7/31/2020 12:41                                          wit___.pdf

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                    Document containing pre-decisional deliberation
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Deborah Stempowski (CENSUS/ADDC FED);                                                          1. 2020 Census DRAFT High Level Summary                                  regarding proposed Department
DOC_0009324               DOC_0009325         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     Kathleen M Styles(CENSUS/ADDC FED)    7/31/2020 12:41     Maryann M Chapin (CENSUS/ADDC FED)   2020.0.pdf                              Predecisional and Deliberative   action/decision/policy.                         Redacted

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Deborah Stempowski (CENSUS/ADDC FED);                                                          2. 2020 Census DRAFT Phased Restart DOC
DOC_0009326               DOC_0009339         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     Kathleen M Styles(CENSUS/ADDC FED)    7/31/2020 12:41                                          Exec R.pdf

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Deborah Stempowski (CENSUS/ADDC FED);                                                          3. 2020 Census DRAFT DOC Exec Report
DOC_0009340               DOC_0009351         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     Kathleen M Styles(CENSUS/ADDC FED)    7/31/2020 12:41                                          Slides fo.pdf

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Deborah Stempowski (CENSUS/ADDC FED);                                                          4. 2020 Census DRAFT DOC Exec Report
DOC_0009352               DOC_0009359         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     Kathleen M Styles(CENSUS/ADDC FED)    7/31/2020 12:41                                          Slides fo.pdf

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Deborah Stempowski (CENSUS/ADDC FED);                                                          Draft Materials for 2020 Census 8_3 Meeting
DOC_0009360               DOC_0009360         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     Kathleen M Styles(CENSUS/ADDC FED)    7/31/2020 12:41                                          wit___.pdf

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                    Document containing pre-decisional deliberation
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Deborah Stempowski (CENSUS/ADDC FED);                                                          1. 2020 Census DRAFT High Level Summary                                  regarding proposed Department
DOC_0009361               DOC_0009362         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     Kathleen M Styles(CENSUS/ADDC FED)    7/31/2020 12:41     Maryann M Chapin (CENSUS/ADDC FED)   2020.0.pdf                              Predecisional and Deliberative   action/decision/policy.                         Redacted

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Deborah Stempowski (CENSUS/ADDC FED);                                                          2. 2020 Census DRAFT Phased Restart DOC
DOC_0009363               DOC_0009376         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     Kathleen M Styles(CENSUS/ADDC FED)    7/31/2020 12:41                                          Exec R.pdf

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Deborah Stempowski (CENSUS/ADDC FED);                                                          3. 2020 Census DRAFT DOC Exec Report
DOC_0009377               DOC_0009388         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     Kathleen M Styles(CENSUS/ADDC FED)    7/31/2020 12:41                                          Slides fo.pdf

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Deborah Stempowski (CENSUS/ADDC FED);                                                          4. 2020 Census DRAFT DOC Exec Report
DOC_0009389               DOC_0009396         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     Kathleen M Styles(CENSUS/ADDC FED)      7/31/2020 12:41                                        Slides fo.pdf
                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Kathleen M Styles(CENSUS/ADDC                                                                  Draft Materials for 2020 Census 8_3 Meeting
DOC_0009397               DOC_0009397         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     FED)Subject:                            7/31/2020 12:41                                        wit___.pdf
                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                   Document containing pre-decisional deliberation
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Kathleen M Styles(CENSUS/ADDC                                                                  1. 2020 Census DRAFT High Level Summary                                  regarding proposed Department
DOC_0009398               DOC_0009399         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     FED)Subject:                            7/31/2020 12:41   Maryann M Chapin (CENSUS/ADDC FED)   2020.0.pdf                              Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Kathleen M Styles(CENSUS/ADDC                                                                  2. 2020 Census DRAFT Phased Restart DOC
DOC_0009400               DOC_0009413         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     FED)Subject:                            7/31/2020 12:41                                        Exec R.pdf
                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Kathleen M Styles(CENSUS/ADDC                                                                  3. 2020 Census DRAFT DOC Exec Report
DOC_0009414               DOC_0009425         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     FED)Subject:                            7/31/2020 12:41                                        Slides fo.pdf
                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                              Erika H Becker Medina (CENSUS/ADDC   Robin Wyvill (CENSUS/DEPDIR FED);       Kathleen M Styles(CENSUS/ADDC                                                                  4. 2020 Census DRAFT DOC Exec Report
DOC_0009426               DOC_0009433         FED)                                 Christa D Jones (CENSUS/DEPDIR FED)     FED)Subject:                            7/31/2020 12:41                                        Slides fo.pdf
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 120 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                  Email CC         Date                        Author                                   File Name                            Privilege                           Privilege Description                Redaction
                                 Bates
                                                                                                                                                                                                                                                                               Email communication containing pre-decisional
                                                                                                                                                                                                   Fw_ FYI_ Recommended 2020 State Review                                      deliberations regarding proposed Department
DOC_0009434               DOC_0009435         Karen Battle (CENSUS/POP FED)         Victoria Velkoff (CENSUS/ADDP FED)                   7/31/2020 13:02                                           Order.pdf                                  Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                                                                                                                                                                               Draft document containing pre-decisional
                                                                                                                                                                                                                                                                               deliberations regarding proposed Department
DOC_0009436               DOC_0009437         Karen Battle (CENSUS/POP FED)         Victoria Velkoff (CENSUS/ADDP FED)                   7/31/2020 13:02   Lauren Medina (CENSUS/POP FED)          State Review Order Issue Paper v.1.docx    Predecisional and Deliberative   action/decision/policy.                       Withheld in full
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);                                                                                                                                                        Email communication containing pre-decisional
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                       deliberations regarding proposed Department
DOC_0009438               DOC_0009439         Michael T Thieme (CENSUS/ADDC FED)    Benjamin J Page (CENSUS/CFOFED)                      7/31/2020 13:06                                           Re_ Data quality(20).pdf                   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                    Victoria Velkoff (CENSUS/ADDP FED);                                                                                                                                                        Email communication containing pre-decisional
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                       deliberations regarding a draft presentation on
DOC_0009440               DOC_0009441         Michael T Thieme (CENSUS/ADDC FED)    Benjamin J Page (CENSUS/CFOFED)                      7/31/2020 13:06                                           Re_ Data quality.pdf                       Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                    Teresa Sabol (CENSUS/CED FED); Victoria                                                                                                                                                    Email communication containing pre-decisional
                                                                                    Velkoff (CENSUS/ADDP FED); Robert                                                                              Re_ Updated 2020 DAS Slides - Statutory                                     deliberations regarding a draft presentation on
DOC_0009442               DOC_0009442         John Maron Abowd (CENSUS/ADRM FED)    Sienkiewicz (CENSUS/CED FED)                         7/31/2020 13:14                                           Deadlines.pdf                              Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                       Email communication containing pre-decisional
                                                                                    Benjamin J Page (CENSUS/CFOFED); John                                                                                                                                                      deliberations regarding proposed Department
DOC_0009443               DOC_0009445         Victoria Velkoff (CENSUS/ADDP FED)    Maron Abowd (CENSUS/ADRM FED)                        7/31/2020 13:28                                           Re_ Data quality(19).pdf                   Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                       Email communication containing pre-decisional
                                                                                    Benjamin J Page (CENSUS/CFOFED); John                                                                                                                                                      deliberations regarding a draft presentation on
DOC_0009446               DOC_0009448         Victoria Velkoff (CENSUS/ADDP FED)    Maron Abowd (CENSUS/ADRM FED)                        7/31/2020 13:28                                           Re_ Data quality(3).pdf                    Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                        Email communication containing pre-decisional
                                                                                    Christa D Jones (CENSUS/DEPDIRFED);                                                                                                                                                        deliberations regarding proposed Department
DOC_0009449               DOC_0009452         John Maron Abowd (CENSUS/ADRM FED)    Benjamin J Page (CENSUS/CFO FED)                     7/31/2020 13:32                                           Re_ Data quality(18).pdf                   Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                    Victoria Velkoff (CENSUS/ADDP FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                        Email communication containing pre-decisional
                                                                                    Christa D Jones (CENSUS/DEPDIRFED);                                                                                                                                                        deliberations regarding a draft presentation on
DOC_0009453               DOC_0009456         John Maron Abowd (CENSUS/ADRM FED)    Benjamin J Page (CENSUS/CFO FED)                     7/31/2020 13:32                                           Re_ Data quality(18).pdf                   Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
DOC_0009457               DOC_0009457         Michael T Thieme (CENSUS/ADDC FED)    Jennifer W Reichert(CENSUS/DCMD FED)                 7/31/2020 13:56                                           Updated Back-end Processing Document.pdf
                                                                                                                                                                                                                                                                               Document reflecting mental processes of advisor
                                                                                                                                                                                                                                                                               to decisionmaker regarding internal briefing
                                                                                                                                                                                                   Delivering Apportionment by 12-31-20                                        materials on proposed Department
DOC_0009458               DOC_0009459                                                                                                                      Michael T Thieme (CENSUS/ADDC FED)      Backend .docx                              Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
DOC_0009460               DOC_0009460         Michael T Thieme (CENSUS/ADDC FED)    Jennifer W Reichert(CENSUS/DCMD FED)                 7/31/2020 13:56                                           Updated Back-end Processing Document.pdf
                                                                                                                                                                                                                                                                               Document reflecting mental processes of advisor
                                                                                                                                                                                                   Delivering Apportionment by 12-31-20                                        to decisionmaker regarding proposed
DOC_0009461               DOC_0009462                                                                                                                      Michael T Thieme (CENSUS/ADDC FED)      Backend .docx                              Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);                                                                                                                                                      Email communication reflecting mental
                                                                                   Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                         processes of advisor to decisionmaker regarding
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);                                                                             Re_ Updated Back-end Processing                                             internal briefing materials on proposed
DOC_0009463               DOC_0009464         Deborah Stempowski (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)                       7/31/2020 14:38                                           Document.pdf                               Predecisional and Deliberative   Department action/decision/policy.              Redacted
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                         Document reflecting information provided to
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                                                         facilitate deliberative discussions regarding
DOC_0009465               DOC_0009471         Deborah Stempowski (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)                       7/31/2020 14:38   Deborah Stempowski (CENSUS/DCMD FED) Options to meet September 30_v9.docx          Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                         Email communication reflecting mental
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);                                                                             Re_ Updated Back-end Processing                                             processes of advisor to decisionmaker regarding
DOC_0009472               DOC_0009473         Deborah Stempowski (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)                       7/31/2020 14:38                                           Document.pdf                               Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 121 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                Email CC                       Date                        Author                                   File Name                          Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                   Jennifer W Reichert (CENSUS/DCMD FED);
                                                                                   Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                                                   Document reflecting information provided to
                                                                                   Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                                                                                   facilitate deliberative discussions regarding
DOC_0009474               DOC_0009480         Deborah Stempowski (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)                                                   7/31/2020 14:38   Deborah Stempowski (CENSUS/DCMD FED) Options to meet September 30_v9.docx        Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                                                                                                                                                                                                                                         Email communication reflecting information
                                                                                     Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                provided to facilitate deliberative discussions
                                                                                     James T Christy (CENSUS/LA FED); Michael Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                      regarding proposed Department
DOC_0009481               DOC_0009482         Jennifer W Reichert (CENSUS/DCMD FED   T Thieme (CENSUS/ADDCFED)                Jennifer W Reichert (CENSUS/DCMD FED) 7/31/2020 14:45                                            Re_ Info for 3_00 meeting(1).pdf         Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                     Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                Document reflecting information provided to
                                                                                     James T Christy (CENSUS/LA FED); Michael Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                      facilitate deliberative discussions regarding
DOC_0009483               DOC_0009490         Jennifer W Reichert (CENSUS/DCMD FED   T Thieme (CENSUS/ADDCFED)                Jennifer W Reichert (CENSUS/DCMD FED) 7/31/2020 14:45    Deborah Stempowski (CENSUS/DCMD FED) Options to meet September 30_v10.docx       Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full

                                                                                     John Maron Abowd (CENSUS/ADRM FED);
                                                                                     Victoria Velkoff (CENSUS/ADDP FED);                                                                                                                                                                                 Email communication containing pre-decisional
                                                                                     Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                                                                  deliberations regarding a draft presentation on
DOC_0009491               DOC_0009495         Christa D Jones (CENSUS/DEPDIR FED)    Benjamin J Page (CENSUS/CFO FED)                                                7/31/2020 14:47                                           Re_ Data quality(17).pdf                 Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                     Christa D Jones (CENSUS/DEPDIR FED);
                                                                                     John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                 Email communication containing pre-decisional
                                                                                     Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                                                                  deliberations regarding proposed Department
DOC_0009496               DOC_0009501         Victoria Velkoff (CENSUS/ADDP FED)     Benjamin J Page (CENSUS/CFO FED)                                                7/31/2020 14:56                                           Re_ Data quality(17).pdf                 Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                     Christa D Jones (CENSUS/DEPDIR FED);
                                                                                     John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                 Email communication containing pre-decisional
                                                                                     Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                                                                  deliberations regarding a draft presentation on
DOC_0009502               DOC_0009507         Victoria Velkoff (CENSUS/ADDP FED)     Benjamin J Page (CENSUS/CFO FED)                                                7/31/2020 14:56                                           Re_ Data quality(2).pdf                  Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                     Victoria Velkoff (CENSUS/ADDP FED);
                                                                                     Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                                Email communication containing pre-decisional
                                                                                     Michael T Thieme (CENSUS/ADDCFED);                                                                                                                                                                                  deliberations regarding proposed Department
DOC_0009508               DOC_0009513         John Maron Abowd (CENSUS/ADRM FED)     Benjamin J Page (CENSUS/CFO FED)                                                7/31/2020 14:57                                           Re_ Data quality(16).pdf                 Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                     Victoria Velkoff (CENSUS/ADDP FED);
                                                                                     Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                                Email communication containing pre-decisional
                                                                                     Michael T Thieme (CENSUS/ADDCFED);                                                                                                                                                                                  deliberations regarding a draft presentation on
DOC_0009514               DOC_0009519         John Maron Abowd (CENSUS/ADRM FED)     Benjamin J Page (CENSUS/CFO FED)                                                7/31/2020 14:57                                           Re_ Data quality(16).pdf                 Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                     John Maron Abowd (CENSUS/ADRM FED);
                                                                                     Victoria Velkoff (CENSUS/ADDP FED);                                                                                                                                                                                 Email communication containing pre-decisional
                                                                                     Christa D Jones(CENSUS/DEPDIR FED);                                                                                                                                                                                 deliberations regarding proposed Department
DOC_0009520               DOC_0009525         Benjamin J Page (CENSUS/CFO FED)       Michael T Thieme (CENSUS/ADDC FED)                                              7/31/2020 15:10                                           Re_ Data quality(15).pdf                 Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                     John Maron Abowd (CENSUS/ADRM FED);
                                                                                     Victoria Velkoff (CENSUS/ADDP FED);                                                                                                                                                                                 Document containing pre-decisional deliberation
                                                                                     Christa D Jones(CENSUS/DEPDIR FED);                                                                                                                                                                                 regarding internal briefing materials on proposed
DOC_0009526               DOC_0009526         Benjamin J Page (CENSUS/CFO FED)       Michael T Thieme (CENSUS/ADDC FED)                                              7/31/2020 15:10   Benjamin J Page (CENSUS/CFO FED)        Data processing quality statement.docx   Predecisional and Deliberative   Department action/decision/policy.                Withheld in full

                                                                                     John Maron Abowd (CENSUS/ADRM FED);
                                                                                     Victoria Velkoff (CENSUS/ADDP FED);                                                                                                                                                                                 Email communication containing pre-decisional
                                                                                     Christa D Jones(CENSUS/DEPDIR FED);                                                                                                                                                                                 deliberations regarding a draft presentation on
DOC_0009527               DOC_0009532         Benjamin J Page (CENSUS/CFO FED)       Michael T Thieme (CENSUS/ADDC FED)                                              7/31/2020 15:10                                           Re_ Data quality(15).pdf                 Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                     John Maron Abowd (CENSUS/ADRM FED);
                                                                                     Victoria Velkoff (CENSUS/ADDP FED);                                                                                                                                                                                 Draft document containing pre-decisional
                                                                                     Christa D Jones(CENSUS/DEPDIR FED);                                                                                                                                                                                 deliberations regarding a draft presentation on
DOC_0009533               DOC_0009533         Benjamin J Page (CENSUS/CFO FED)       Michael T Thieme (CENSUS/ADDC FED)                                              7/31/2020 15:10   Benjamin J Page (CENSUS/CFO FED)        Data processing quality statement.docx   Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                     Benjamin J Page (CENSUS/CFO FED); John
                                                                                     Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                     Victoria Velkoff (CENSUS/ADDPFED);                                                                                                                                                                                  deliberations regarding proposed Department
DOC_0009534               DOC_0009540         Michael T Thieme (CENSUS/ADDC FED)     Christa D Jones (CENSUS/DEPDIR FED)                                             7/31/2020 15:18                                           Re_ Data quality(14).pdf                 Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                     Benjamin J Page (CENSUS/CFO FED); John
                                                                                     Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                     Victoria Velkoff (CENSUS/ADDPFED);                                                                                                                                                                                  deliberations regarding a draft presentation on
DOC_0009541               DOC_0009547         Michael T Thieme (CENSUS/ADDC FED)     Christa D Jones (CENSUS/DEPDIR FED)                                             7/31/2020 15:18                                           Re_ Data quality(14).pdf                 Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                     John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                 Email communication containing pre-decisional
                                                                                     Victoria Velkoff(CENSUS/ADDP FED);                                                                                                                                                                                  deliberations regarding proposed Department
DOC_0009548               DOC_0009555         Benjamin J Page (CENSUS/CFO FED)       Christa D Jones (CENSUS/DEPDIR FED)                                             7/31/2020 15:21                                           Re_ Data quality(13).pdf                 Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 122 of 172



                            Production::End
Production::Begin Bates                                     Email From                             Email To                                 Email CC                        Date                        Author                                   File Name                      Privilege                           Privilege Description                  Redaction
                                 Bates

                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                               Email communication containing pre-decisional
                                                                                    Victoria Velkoff(CENSUS/ADDP FED);                                                                                                                                                                                deliberations regarding a draft presentation on
DOC_0009556               DOC_0009563         Benjamin J Page (CENSUS/CFO FED)      Christa D Jones (CENSUS/DEPDIR FED)                                               7/31/2020 15:21                                           Re_ Data quality(13).pdf             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                    Email communication containing pre-decisional
                                                                                    Victoria Velkoff (CENSUS/ADDPFED);                                                                                                                                                                                deliberations regarding proposed Department
DOC_0009564               DOC_0009571         Michael T Thieme (CENSUS/ADDC FED)    Christa D Jones (CENSUS/DEPDIR FED)                                               7/31/2020 15:25                                           Re_ Data quality(12).pdf             Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                    Email communication containing pre-decisional
                                                                                    Victoria Velkoff (CENSUS/ADDPFED);                                                                                                                                                                                deliberations regarding a draft presentation on
DOC_0009572               DOC_0009579         Michael T Thieme (CENSUS/ADDC FED)    Christa D Jones (CENSUS/DEPDIR FED)                                               7/31/2020 15:25                                           Re_ Data quality(12).pdf             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                             Benjamin J Page (CENSUS/CFO FED); John                                                                                                                                   Email communication containing pre-decisional
                                                                                                                             Maron Abowd (CENSUS/ADRM FED);                                                                                                                                           deliberations regarding proposed Department
DOC_0009580               DOC_0009588         Victoria Velkoff (CENSUS/ADDP FED)    Michael T Thieme (CENSUS/ADDC FED)       Christa D Jones(CENSUS/DEPDIR FED)       7/31/2020 15:26                                           Re_ Data quality(11).pdf             Predecisional and Deliberative   action/decision/policy.                         Redacted

                                                                                                                             Benjamin J Page (CENSUS/CFO FED); John                                                                                                                                   Email communication containing pre-decisional
                                                                                                                             Maron Abowd (CENSUS/ADRM FED);                                                                                                                                           deliberations regarding a draft presentation on
DOC_0009589               DOC_0009597         Victoria Velkoff (CENSUS/ADDP FED)    Michael T Thieme (CENSUS/ADDC FED)       Christa D Jones(CENSUS/DEPDIR FED)       7/31/2020 15:26                                           Re_ Data quality(1).pdf              Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                             Benjamin J Page (CENSUS/CFO FED); John                                                                                                                                   Email communication containing pre-decisional
                                                                                                                             Maron Abowd (CENSUS/ADRM FED);                                                                                                                                           deliberations regarding a draft presentation on
DOC_0009598               DOC_0009606         Victoria Velkoff (CENSUS/ADDP FED)    Michael T Thieme (CENSUS/ADDC FED)       Christa D Jones(CENSUS/DEPDIR FED)       7/31/2020 15:26                                           Re_ Data quality(1)a.pdf             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                               Email communication containing pre-decisional
                                                                                    Victoria Velkoff(CENSUS/ADDP FED);                                                                                                                                                                                deliberations regarding proposed Department
DOC_0009607               DOC_0009614         Benjamin J Page (CENSUS/CFO FED)      Christa D Jones (CENSUS/DEPDIR FED)                                               7/31/2020 15:27                                           Re_ Data quality(10).pdf             Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                               Email communication containing pre-decisional
                                                                                    Victoria Velkoff(CENSUS/ADDP FED);                                                                                                                                                                                deliberations regarding a draft presentation on
DOC_0009615               DOC_0009622         Benjamin J Page (CENSUS/CFO FED)      Christa D Jones (CENSUS/DEPDIR FED)                                               7/31/2020 15:27                                           Re_ Data quality(11).pdf             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                    Email communication containing pre-decisional
                                                                                    Victoria Velkoff (CENSUS/ADDPFED);                                                                                                                                                                                deliberations regarding proposed Department
DOC_0009623               DOC_0009631         Michael T Thieme (CENSUS/ADDC FED)    Christa D Jones (CENSUS/DEPDIR FED)                                               7/31/2020 15:32                                           Re_ Data quality(9).pdf              Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                    Benjamin J Page (CENSUS/CFO FED); John
                                                                                    Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                                    Email communication containing pre-decisional
                                                                                    Victoria Velkoff (CENSUS/ADDPFED);                                                                                                                                                                                deliberations regarding a draft presentation on
DOC_0009632               DOC_0009640         Michael T Thieme (CENSUS/ADDC FED)    Christa D Jones (CENSUS/DEPDIR FED)                                               7/31/2020 15:32                                           Re_ Data quality(10).pdf             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
DOC_0009641               DOC_0009643         Albert E Fontenot (CENSUS/ADDC FED    Ron S Jarmin (CENSUS/DEPDIR FED)                                                  7/31/2020 15:35                                           Fwd_ Info for 3_00 meeting.pdf
                                                                                                                                                                                                                                                                                                      Document containing information gathered for
                                                                                                                                                                                                                                                                                                      pre-decisional deliberations regarding proposed
DOC_0009644               DOC_0009651         Albert E Fontenot (CENSUS/ADDC FED    Ron S Jarmin (CENSUS/DEPDIR FED)                                                  7/31/2020 15:35   Deborah Stempowski (CENSUS/DCMD FED) Options to meet September 30_v10.docx   Predecisional and Deliberative   updates to Census schedule.                       Withheld in full
                                                                                                                                                                                                                                                                                                      Email communication containing information
                                                                                                                                                                                                                                                                                                      gathered for pre-decisional deliberations
                                                                                                                                                                                                                                                                                                      regarding internal briefing materials on proposed
DOC_0009652               DOC_0009654         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                  7/31/2020 15:35                                           Fwd_ Info for 3_00 meeting.pdf       Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                                                                                                                                                                                      Document containing information gathered for
                                                                                                                                                                                                                                                                                                      pre-decisional deliberations regarding proposed
DOC_0009655               DOC_0009662         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                  7/31/2020 15:35   Deborah Stempowski (CENSUS/DCMD FED) Options to meet September 30_v10.docx   Predecisional and Deliberative   Department action/decision/policy.                Withheld in full
DOC_0009663               DOC_0009665         Albert E Fontenot (CENSUS/ADDC FED    Ron S Jarmin (CENSUS/DEPDIR FED                                                   7/31/2020 15:35                                        Fwd_ Info for 3_00 meeting.pdf
                                                                                                                                                                                                                                                                                                      Draft document containing pre-decisional
                                                                                                                                                                                                                                                                                                      deliberations regarding a draft report on
DOC_0009666               DOC_0009673         Albert E Fontenot (CENSUS/ADDC FED    Ron S Jarmin (CENSUS/DEPDIR FED                                                   7/31/2020 15:35   Deborah Stempowski (CENSUS/DCMD FED) Options to meet September 30_v10.docx   Predecisional and Deliberative   proposed Department action/decision/policy.      Withheld in full

                                                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                Fw_ Alternative SBE_ETL Processing                                    deliberations regarding a draft report on
DOC_0009674               DOC_0009675         Karen Battle (CENSUS/POP FED)         Victoria Velkoff (CENSUS/ADDP FED)                                                7/31/2020 15:39                                           Concerns.pdf                         Predecisional and Deliberative   proposed Department action/decision/policy.   Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 123 of 172



                            Production::End
Production::Begin Bates                                     Email From                            Email To                               Email CC                       Date                         Author                                   File Name                     Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                                                                                                                                                                                                                                  Document containing pre-decisional deliberation
                                                                                                                                                                                                                            Alternative SBE-ETL Processing                                        regarding options for adapting census operations
DOC_0009676               DOC_0009677         Karen Battle (CENSUS/POP FED)         Victoria Velkoff (CENSUS/ADDP FED)                                            7/31/2020 15:39   Colleen Hughes Keating (CENSUS/POP FED) Concerns.docx                        Predecisional and Deliberative   to account for updated schedule                  Withheld in full
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                                             Email communication containing pre-decisional
                                                                                    Victoria Velkoff (CENSUS/ADDPFED);                                                                                                                                                                            deliberations regarding proposed Department
DOC_0009678               DOC_0009687         John Maron Abowd (CENSUS/ADRM FED)    Christa D Jones (CENSUS/DEPDIR FED)                                           7/31/2020 15:54                                            Re_ Data quality(8).pdf             Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Benjamin J Page (CENSUS/CFO FED);                                                                                                                                                                             Email communication containing pre-decisional
                                                                                    Victoria Velkoff (CENSUS/ADDPFED);                                                                                                                                                                            deliberations regarding a draft presentation on
DOC_0009688               DOC_0009697         John Maron Abowd (CENSUS/ADRM FED)    Christa D Jones (CENSUS/DEPDIR FED)                                           7/31/2020 15:54                                            Re_ Data quality(9).pdf             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                             Email communication containing pre-decisional
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                                                            deliberations regarding proposed Department
DOC_0009698               DOC_0009699         Benjamin J Page (CENSUS/CFO FED)      Christa D Jones (CENSUS/DEPDIRFED)                                            7/31/2020 15:58                                            Re_ Acceleration (1).pdf            Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                             Document containing information gathered for
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                      Non Funding 2020 Decennial Support                                    pre-decisional deliberations regarding proposed
DOC_0009700               DOC_0009701         Benjamin J Page (CENSUS/CFO FED)      Christa D Jones (CENSUS/DEPDIRFED)                                            7/31/2020 15:58   Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                           Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                             Email communication containing pre-decisional
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                                                            deliberations regarding proposed Department
DOC_0009702               DOC_0009703         Benjamin J Page (CENSUS/CFO FED       Christa D Jones (CENSUS/DEPDIRFED)                                            7/31/2020 15:58                                            Re_ Acceleration (2).pdf            Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                             Document containing pre-decisional deliberation
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                      Non Funding 2020 Decennial Support                                    regarding a draft report on proposed Department
DOC_0009704               DOC_0009705         Benjamin J Page (CENSUS/CFO FED       Christa D Jones (CENSUS/DEPDIRFED)                                            7/31/2020 15:58   Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                           Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                             Email communication containing pre-decisional
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                                                            deliberations regarding proposed Department
DOC_0009706               DOC_0009707         Benjamin J Page (CENSUS/CFO FED)      Christa D Jones (CENSUS/DEPDIRFED)                                            7/31/2020 15:58                                            Re_ Acceleration (1).pdf            Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                             Document containing information gathered for
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                      Non Funding 2020 Decennial Support                                    pre-decisional deliberations regarding proposed
DOC_0009708               DOC_0009709         Benjamin J Page (CENSUS/CFO FED)      Christa D Jones (CENSUS/DEPDIRFED)                                            7/31/2020 15:58   Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                           Predecisional and Deliberative   Department action/decision/policy.              Withheld in full
                                                                                                                                                                                                                                                                                                  Email communication reflecting mental
                                                                                                                                                                                                                                                                                                  processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                                  internal briefing materials on proposed
DOC_0009710               DOC_0009719         Christa D Jones (CENSUS/DEPDIR FED)   John Maron Abowd (CENSUS/ADRM FED)                                            7/31/2020 15:59                                            Re_ Data quality.pdf                Predecisional and Deliberative   Department action/decision/policy.              Redacted

                                                                                    John Maron Abowd (CENSUS/ADRM FED);
                                                                                    Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                                                           Email communication containing pre-decisional
                                                                                    Benjamin J Page(CENSUS/CFO FED);                                                                                                                                                                              deliberations regarding a draft presentation on
DOC_0009720               DOC_0009729         Christa D Jones (CENSUS/DEPDIR FED)   Victoria Velkoff (CENSUS/ADDP FED)                                            7/31/2020 15:59                                            Re_ Data quality(8).pdf             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                           Email communication containing pre-decisional
                                                                                    Benjamin J Page(CENSUS/CFO FED);                                                                                                                                                                              deliberations regarding proposed Department
DOC_0009730               DOC_0009740         Michael T Thieme (CENSUS/ADDC FED)    Victoria Velkoff (CENSUS/ADDP FED)                                            7/31/2020 16:02                                            Re_ Data quality(7).pdf             Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                           Email communication containing pre-decisional
                                                                                    Benjamin J Page(CENSUS/CFO FED);                                                                                                                                                                              deliberations regarding a draft presentation on
DOC_0009741               DOC_0009751         Michael T Thieme (CENSUS/ADDC FED)    Victoria Velkoff (CENSUS/ADDP FED)                                            7/31/2020 16:02                                            Re_ Data quality(7).pdf             Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                    Michael T Thieme (CENSUS/ADDC FED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                          Email communication containing pre-decisional
                                                                                    John Maron Abowd(CENSUS/ADRM FED);                                                                                                                                                                            deliberations regarding a draft report on
DOC_0009752               DOC_0009762         Benjamin J Page (CENSUS/CFO FED)      Victoria Velkoff (CENSUS/ADDP FED)                                            7/31/2020 16:03                                            Re_ Data quality(5).pdf             Predecisional and Deliberative   proposed Department action/decision/policy.   Redacted

                                                                                                                           Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                   Email communication containing pre-decisional
                                                                                                                           John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                    deliberations regarding a draft report on
DOC_0009763               DOC_0009773         Victoria Velkoff (CENSUS/ADDP FED)    Michael T Thieme (CENSUS/ADDC FED)     Benjamin J Page(CENSUS/CFO FED)        7/31/2020 16:03                                            Re_ Data quality(6).pdf             Predecisional and Deliberative   proposed Department action/decision/policy.   Redacted

                                                                                                                           Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                   Email communication containing pre-decisional
                                                                                                                           John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                    deliberations regarding a draft presentation on
DOC_0009774               DOC_0009784         Victoria Velkoff (CENSUS/ADDP FED)    Michael T Thieme (CENSUS/ADDC FED)     Benjamin J Page(CENSUS/CFO FED)        7/31/2020 16:03                                            Re_ Data quality a.pdf              Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 124 of 172



                            Production::End
Production::Begin Bates                                     Email From                               Email To                               Email CC                       Date                        Author                                   File Name                      Privilege                           Privilege Description                  Redaction
                                 Bates


                                                                                                                              Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                   Email communication containing pre-decisional
                                                                                                                              John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                    deliberations regarding a draft presentation on
DOC_0009785               DOC_0009795         Victoria Velkoff (CENSUS/ADDP FED)      Michael T Thieme (CENSUS/ADDC FED)      Benjamin J Page(CENSUS/CFO FED)        7/31/2020 16:03                                           Re_ Data quality b.pdf               Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                      Michael T Thieme (CENSUS/ADDC FED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                           Email communication containing pre-decisional
                                                                                      John Maron Abowd (CENSUS/ADRM FED);                                                                                                                                                                            deliberations regarding proposed Department
DOC_0009796               DOC_0009806         Benjamin J Page(CENSUS/CFO FED)         Victoria Velkoff (CENSUS/ADDP FED)                                             7/31/2020 16:03                                           Re_ Data quality(6).pdf              Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Benjamin J Page (CENSUS/CFO FED);
                                                                                      Victoria Velkoff (CENSUS/ADDPFED);                                                                                                                                                                             Email communication containing pre-decisional
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   deliberations regarding proposed Department
DOC_0009807               DOC_0009816         Michael T Thieme (CENSUS/ADDC FED)      Jennifer W Reichert (CENSUS/DCMD FED)   Deborah Stempowski (CENSUS/ADDC FED) 7/31/2020 16:05                                             Re_ Data quality(4).pdf              Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Benjamin J Page (CENSUS/CFO FED);
                                                                                      Victoria Velkoff (CENSUS/ADDPFED);                                                                                                                                                                             Email communication containing pre-decisional
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   deliberations regarding proposed Department
DOC_0009817               DOC_0009826         Michael T Thieme (CENSUS/ADDC FED)      Jennifer W Reichert (CENSUS/DCMD FED)   Deborah Stempowski (CENSUS/ADDC FED) 7/31/2020 16:05                                             Re_ Data quality(5).pdf              Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Benjamin J Page (CENSUS/CFO FED);
                                                                                      Victoria Velkoff (CENSUS/ADDPFED);                                                                                                                                                                             Email communication containing pre-decisional
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   deliberations regarding a draft presentation on
DOC_0009827               DOC_0009836         Michael T Thieme (CENSUS/ADDC FED)      Jennifer W Reichert (CENSUS/DCMD FED)   Deborah Stempowski (CENSUS/ADDC FED) 7/31/2020 16:05                                             Re_ Data quality(4).pdf              Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                      Michael T Thieme (CENSUS/ADDC FED);
                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Benjamin J Page(CENSUS/CFO FED);                                                                                                                                                                               Email communication containing pre-decisional
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);     Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   deliberations regarding proposed Department
DOC_0009837               DOC_0009847         Jennifer W Reichert (CENSUS/DCMD FED)   Christa D Jones (CENSUS/DEPDIR FED)     Deborah Stempowski (CENSUS/ADDC FED) 7/31/2020 16:08                                             Re_ Data quality(3).pdf              Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                      Michael T Thieme (CENSUS/ADDC FED);
                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Benjamin J Page(CENSUS/CFO FED);                                                                                                                                                                               Email communication containing pre-decisional
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);     Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   deliberations regarding proposed Department
DOC_0009848               DOC_0009858         Jennifer W Reichert (CENSUS/DCMD FED)   Christa D Jones (CENSUS/DEPDIR FED)     Deborah Stempowski (CENSUS/ADDC FED) 7/31/2020 16:08                                             Re_ Data quality(4).pdf              Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                      Michael T Thieme (CENSUS/ADDC FED);
                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Benjamin J Page(CENSUS/CFO FED);                                                                                                                                                                               Email communication containing pre-decisional
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);     Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   deliberations regarding a draft presentation on
DOC_0009859               DOC_0009869         Jennifer W Reichert (CENSUS/DCMD FED)   Christa D Jones (CENSUS/DEPDIR FED)     Deborah Stempowski (CENSUS/ADDC FED) 7/31/2020 16:08                                             Re_ Data quality(3).pdf              Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                            Jennifer W Reichert (CENSUS/DCMD FED);
DOC_0009870               DOC_0009872         Albert E Fontenot (CENSUS/ADDC FED)     Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski(CENSUS/ADDC FED) 7/31/2020 16:11                                                Fw_ Info for 3_00 meeting.pdf
                                                                                                                                                                                                                                                                                                     Draft document reflecting information provided
                                                                                                                            Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                      to facilitate deliberative discussions regarding a
                                                                                                                            Jennifer W Reichert (CENSUS/DCMD FED);                                                                                                                                   draft presentation on proposed Department
DOC_0009873               DOC_0009880         Albert E Fontenot (CENSUS/ADDC FED)     Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski(CENSUS/ADDC FED) 7/31/2020 16:11        Deborah Stempowski (CENSUS/DCMD FED) Options to meet September 30_v10.docx   Predecisional and Deliberative   action/decision/policy.                            Withheld in full

                                                                                                                                                                                                                                                                                                     Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                     deliberations regarding a draft presentation on
DOC_0009881               DOC_0009892         Albert E Fontenot (CENSUS/ADDC FED)     John Maron Abowd (CENSUS/ADRM FED)                                             7/31/2020 16:13                                           Fw_ Data quality(1).pdf              Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                                                                                                                                                                                                     Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                     deliberations regarding a draft presentation on
DOC_0009893               DOC_0009903         Albert E Fontenot (CENSUS/ADDC FED)     Christopher M Denno (CENSUS/ADDC FED)                                          7/31/2020 16:13                                           Fw_ Data quality.pdf                 Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                                                                                                                                                                                                     Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                     deliberations regarding proposed Department
DOC_0009904               DOC_0009914         Albert E Fontenot (CENSUS/ADDC FED)                                                                                    7/31/2020 16:13                                           Fw_ Data quality.pdf                 Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 125 of 172



                            Production::End
Production::Begin Bates                                     Email From                               Email To                              Email CC                      Date                        Author                                   File Name                      Privilege                           Privilege Description                Redaction
                                 Bates

                                                                                      Michael T Thieme (CENSUS/ADDC FED);
                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Benjamin J Page(CENSUS/CFO FED);
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                         Email communication containing pre-decisional
                                                                                      Jennifer WReichert (CENSUS/DCMD FED);                                                                                                                                                                        deliberations regarding proposed Department
DOC_0009915               DOC_0009925         Albert E Fontenot (CENSUS/ADDC FED)     Deborah Stempowski (CENSUS/ADDC FED) Christopher M Denno (CENSUS/ADDC FED) 7/31/2020 16:15                                             Re_ Data quality(2).pdf              Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                      Michael T Thieme (CENSUS/ADDC FED);
                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Benjamin J Page(CENSUS/CFO FED);
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                         Email communication containing pre-decisional
                                                                                      Jennifer WReichert (CENSUS/DCMD FED);                                                                                                                                                                        deliberations regarding proposed Department
DOC_0009926               DOC_0009936         Albert E Fontenot (CENSUS/ADDC FED)     Deborah Stempowski (CENSUS/ADDC FED) Christopher M Denno (CENSUS/ADDC FED) 7/31/2020 16:15                                             Re_ Data quality(3)a.pdf             Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                      Michael T Thieme (CENSUS/ADDC FED);
                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Benjamin J Page(CENSUS/CFO FED);
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                         Email communication containing pre-decisional
                                                                                      Jennifer WReichert (CENSUS/DCMD FED);                                                                                                                                                                        deliberations regarding a draft presentation on
DOC_0009937               DOC_0009947         Albert E Fontenot (CENSUS/ADDC FED)     Deborah Stempowski (CENSUS/ADDC FED) Christopher M Denno (CENSUS/ADDC FED) 7/31/2020 16:15                                             Re_ Data quality(1).pdf              Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                            Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                    Email communication reflecting mental
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                  processes of advisor to decisionmaker regarding
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);  Jennifer W Reichert(CENSUS/DCMD FED);                                                                                                                                  internal briefing materials on proposed
DOC_0009948               DOC_0009950         Jennifer W Reichert (CENSUS/DCMD FED)   Christopher M Denno (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)       7/31/2020 16:16                                            Re_ Info for 3_00 meeting.pdf        Predecisional and Deliberative   Department action/decision/policy.              Redacted

                                                                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                  Document reflecting information provided to
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);  Jennifer W Reichert(CENSUS/DCMD FED);                                                                                                                                  facilitate deliberative discussions regarding
DOC_0009951               DOC_0009958         Jennifer W Reichert (CENSUS/DCMD FED)   Christopher M Denno (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)       7/31/2020 16:16    Deborah Stempowski (CENSUS/DCMD FED) Options to meet September 30_v11.docx   Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full

                                                                                                                                                                                                                                                                                                   Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                   deliberations regarding a draft presentation on
DOC_0009959               DOC_0009970         John Maron Abowd (CENSUS/ADRM FED)      Albert E Fontenot (CENSUS/ADDC FED)                                          7/31/2020 16:18                                           Re_ Data quality(2).pdf              Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                                                                                                                                                                                                   Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                   deliberations regarding a draft presentation on
DOC_0009971               DOC_0009983         Albert E Fontenot (CENSUS/ADDC FED)     John Maron Abowd (CENSUS/ADRM FED)                                           7/31/2020 16:20                                           Re_ Data quality.pdf                 Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Michael T Thieme (CENSUS/ADDC FED);
                                                                                      Benjamin J Page (CENSUS/CFOFED);
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                         Email communication containing pre-decisional
                                                                                      Jennifer W Reichert(CENSUS/DCMD FED);                                                                                                                                                                        deliberations regarding proposed Department
DOC_0009984               DOC_0009995         John Maron Abowd (CENSUS/ADRM FED)      Deborah Stempowski (CENSUS/ADDC FED) Christopher M Denno (CENSUS/ADDC FED) 7/31/2020 16:21                                             Re_ Data quality(1).pdf              Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Michael T Thieme (CENSUS/ADDC FED);
                                                                                      Benjamin J Page (CENSUS/CFOFED);
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                         Email communication containing pre-decisional
                                                                                      Jennifer W Reichert(CENSUS/DCMD FED);                                                                                                                                                                        deliberations regarding proposed Department
DOC_0009996               DOC_0010007         John Maron Abowd (CENSUS/ADRM FED)      Deborah Stempowski (CENSUS/ADDC FED) Christopher M Denno (CENSUS/ADDC FED) 7/31/2020 16:21                                             Re_ Data quality(2)a.pdf             Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Michael T Thieme (CENSUS/ADDC FED);
                                                                                      Benjamin J Page (CENSUS/CFOFED);
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                                                                         Email communication containing pre-decisional
                                                                                      Jennifer W Reichert(CENSUS/DCMD FED);                                                                                                                                                                        deliberations regarding a draft presentation on
DOC_0010008               DOC_0010019         John Maron Abowd (CENSUS/ADRM FED)      Deborah Stempowski (CENSUS/ADDC FED) Christopher M Denno (CENSUS/ADDC FED) 7/31/2020 16:21                                             Re_ Data quality(1).pdf              Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 126 of 172



                            Production::End
Production::Begin Bates                                     Email From                               Email To                                Email CC                      Date                        Author                                     File Name                      Privilege                           Privilege Description                  Redaction
                                 Bates

                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);
                                                                                      Benjamin J Page (CENSUS/CFO FED);
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);                                                                                                                                                                              Email communication containing pre-decisional
                                                                                      Christa DJones (CENSUS/DEPDIR FED);  Christopher M Denno (CENSUS/ADDC FED);                                                                                                                                      deliberations regarding a draft report on
DOC_0010020               DOC_0010031         Jennifer W Reichert (CENSUS/DCMD FED)   Deborah Stempowski (CENSUS/ADDC FED) Jennifer W Reichert (CENSUS/DCMD FED) 7/31/2020 16:26                                               Re_ Data quality.pdf                   Predecisional and Deliberative   proposed Department action/decision/policy.   Redacted

                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);
                                                                                      Benjamin J Page (CENSUS/CFO FED);
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);                                                                                                                                                                              Email communication containing pre-decisional
                                                                                      Christa DJones (CENSUS/DEPDIR FED);     Christopher M Denno (CENSUS/ADDC FED);                                                                                                                                   deliberations regarding proposed Department
DOC_0010032               DOC_0010043         Jennifer W Reichert (CENSUS/DCMD FED)   Deborah Stempowski (CENSUS/ADDC FED)    Jennifer W Reichert (CENSUS/DCMD FED) 7/31/2020 16:26                                            Re_ Data quality(1)b.pdf               Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM        Burton H Reist (CENSUS/ADCOM FED);                                                               Re_ What’s the TP if asked about the
DOC_0010044               DOC_0010048         Albert E Fontenot (CENSUS/ADDC FED)     FED)                                    Michael C Cook (CENSUS/PIO FED)        7/31/2020 16:26                                           presidenti___.pdf

                                                                                      John Maron Abowd (CENSUS/ADRM FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);
                                                                                      Benjamin J Page (CENSUS/CFO FED);
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);                                                                                                                                                                              Email communication containing pre-decisional
                                                                                      Christa DJones (CENSUS/DEPDIR FED);     Christopher M Denno (CENSUS/ADDC FED);                                                                                                                                   deliberations regarding proposed Department
DOC_0010049               DOC_0010060         Jennifer W Reichert (CENSUS/DCMD FED)   Deborah Stempowski (CENSUS/ADDC FED)    Jennifer W Reichert (CENSUS/DCMD FED) 7/31/2020 16:26                                            Re_ Data quality.pdf                   Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM        Burton H Reist (CENSUS/ADCOM FED);                                                               Re_ What’s the TP if asked about the
DOC_0010061               DOC_0010065         Albert E Fontenot (CENSUS/ADDC FED)     FED)                                    Michael C Cook (CENSUS/PIO FED)        7/31/2020 16:26                                           presidenti___.pdf
                                                                                                                                                                                                                                                                                                       Email communication reflecting information
                                                                                                                                                                                                                                                                                                       provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                       regarding a draft presentation on proposed
DOC_0010066               DOC_0010067         Karen Battle (CENSUS/POP FED)           Victoria Velkoff (CENSUS/ADDP FED)                                             7/31/2020 16:29                                           Fwd_ Replan .pdf                       Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                                                                                                                                                                                       Document reflecting information provided to
                                                                                                                                                                                                                                                                                                       facilitate deliberative discussions regarding
DOC_0010068               DOC_0010075         Karen Battle (CENSUS/POP FED)           Victoria Velkoff (CENSUS/ADDP FED)                                             7/31/2020 16:29   Deborah Stempowski (CENSUS/DCMD FED) Options to meet September 30_v11.docx     Predecisional and Deliberative   proposed updates to Census schedule.              Withheld in full

                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                       deliberations regarding a draft presentation on
DOC_0010076               DOC_0010088         Albert E Fontenot (CENSUS/ADDC FED)     Jennifer W Reichert (CENSUS/DCMD FED)                                          7/31/2020 16:29                                           Re_ Data quality(3).pdf                Predecisional and Deliberative   proposed Department action/decision/policy.       Redacted
                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                       deliberations regarding proposed Department
DOC_0010089               DOC_0010101         Jennifer W Reichert (CENSUS/DCMD FED    Albert E Fontenot (CENSUS/ADDC FED)     Jennifer W Reichert (CENSUS/DCMD FED   7/31/2020 16:33                                           Re_ Data quality(6).pdf                Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                       deliberations regarding proposed Department
DOC_0010102               DOC_0010114         Jennifer W Reichert (CENSUS/DCMD FED    Albert E Fontenot (CENSUS/ADDC FED)     Jennifer W Reichert (CENSUS/DCMD FED   7/31/2020 16:33                                           Re_ Data quality(6).pdf                Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                       deliberations regarding proposed Department
DOC_0010115               DOC_0010128         Jennifer W Reichert (CENSUS/DCMD FED    Albert E Fontenot (CENSUS/ADDC FED)                                            7/31/2020 16:35                                           Re_ Data quality(5).pdf                Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                       deliberations regarding proposed Department
DOC_0010129               DOC_0010142         Jennifer W Reichert (CENSUS/DCMD FED    Albert E Fontenot (CENSUS/ADDC FED)                                            7/31/2020 16:35                                           Re_ Data quality(5).pdf                Predecisional and Deliberative   action/decision/policy.                           Redacted

                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                       deliberations regarding a draft presentation on
DOC_0010143               DOC_0010156         Albert E Fontenot (CENSUS/ADDC FED)     Jennifer W Reichert (CENSUS/DCMD FED)                                          7/31/2020 16:47                                           Re_ Data quality(2).pdf                Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                       deliberations regarding a draft presentation on
DOC_0010157               DOC_0010170         Albert E Fontenot (CENSUS/ADDC FED)     Jennifer W Reichert (CENSUS/DCMD FED)                                          7/31/2020 16:47                                           Re_ Data quality(2).pdf                Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                             Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 127 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To              Email CC         Date                         Author                                   File Name                     Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                 Deborah Stempowski(CENSUS/ADDC FED);
                                                                                 Timothy P Olson (CENSUS/ADFO FED);
                                                                                 James T Christy (CENSUS/LA FED); Ali
                                                                                 MohammadAhmad (CENSUS/ADCOM FED);
                                                                                 Victoria Velkoff (CENSUS/ADDP FED);
                                                                                 Enrique Lamas (CENSUS/DEPDIR
                                                                                 FED);Steven Dillingham (CENSUS/DEPDIR                                                                                                                                               Email communication reflecting information
                                                                                 FED); John Maron Abowd (CENSUS/ADRM                                                                                                                                                 provided to facilitate deliberative discussions
                                                                                 FED); Christa D Jones(CENSUS/DEPDIR                                                                                                                                                 regarding proposed Department
DOC_0010171               DOC_0010172         Benjamin J Page (CENSUS/CFO FED)   FED)                                                7/31/2020 16:50                                            Re_ Acceleration .pdf               Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                 Deborah Stempowski(CENSUS/ADDC FED);
                                                                                 Timothy P Olson (CENSUS/ADFO FED);
                                                                                 James T Christy (CENSUS/LA FED); Ali
                                                                                 MohammadAhmad (CENSUS/ADCOM FED);
                                                                                 Victoria Velkoff (CENSUS/ADDP FED);
                                                                                 Enrique Lamas (CENSUS/DEPDIR
                                                                                 FED);Steven Dillingham (CENSUS/DEPDIR
                                                                                 FED); John Maron Abowd (CENSUS/ADRM                                                                                                                                                 Document reflecting information provided to
                                                                                 FED); Christa D Jones(CENSUS/DEPDIR                                                                           Non Funding 2020 Decennial Support                                    facilitate deliberative discussions regarding
DOC_0010173               DOC_0010174         Benjamin J Page (CENSUS/CFO FED)   FED)                                                7/31/2020 16:50   Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                           Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                 Deborah Stempowski(CENSUS/ADDC FED);
                                                                                 Timothy P Olson (CENSUS/ADFO FED);
                                                                                 James T Christy (CENSUS/LA FED); Ali
                                                                                 MohammadAhmad (CENSUS/ADCOM FED);
                                                                                 Victoria Velkoff (CENSUS/ADDP FED);
                                                                                 Enrique Lamas (CENSUS/DEPDIR
                                                                                 FED);Steven Dillingham (CENSUS/DEPDIR
                                                                                 FED); John Maron Abowd (CENSUS/ADRM                                                                                                                                                 Email communication containing pre-decisional
                                                                                 FED); Christa D Jones(CENSUS/DEPDIR                                                                                                                                                 deliberations regarding proposed Department
DOC_0010175               DOC_0010176         Benjamin J Page (CENSUS/CFO FED)   FED                                                 7/31/2020 16:50                                            Re_ Acceleration .pdf               Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                 Deborah Stempowski(CENSUS/ADDC FED);
                                                                                 Timothy P Olson (CENSUS/ADFO FED);
                                                                                 James T Christy (CENSUS/LA FED); Ali
                                                                                 MohammadAhmad (CENSUS/ADCOM FED);
                                                                                 Victoria Velkoff (CENSUS/ADDP FED);
                                                                                 Enrique Lamas (CENSUS/DEPDIR
                                                                                 FED);Steven Dillingham (CENSUS/DEPDIR
                                                                                 FED); John Maron Abowd (CENSUS/ADRM                                                                                                                                                 Document containing pre-decisional deliberation
                                                                                 FED); Christa D Jones(CENSUS/DEPDIR                                                                           Non Funding 2020 Decennial Support                                    regarding a draft report on proposed Department
DOC_0010177               DOC_0010178         Benjamin J Page (CENSUS/CFO FED)   FED                                                 7/31/2020 16:50   Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                           Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                 Deborah Stempowski(CENSUS/ADDC FED);
                                                                                 Timothy P Olson (CENSUS/ADFO FED);
                                                                                 James T Christy (CENSUS/LA FED); Ali
                                                                                 MohammadAhmad (CENSUS/ADCOM FED);
                                                                                 Victoria Velkoff (CENSUS/ADDP FED);
                                                                                 Enrique Lamas (CENSUS/DEPDIR
                                                                                 FED);Steven Dillingham (CENSUS/DEPDIR                                                                                                                                               Email communication containing pre-decisional
                                                                                 FED); John Maron Abowd (CENSUS/ADRM                                                                                                                                                 deliberations regarding proposed Department
DOC_0010179               DOC_0010180         Benjamin J Page (CENSUS/CFO FED    FED); Christa D Jones(CENSUS/DEPDIR FE              7/31/2020 16:50                                            Re_ Acceleration (1).pdf            Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 128 of 172



                            Production::End
Production::Begin Bates                                     Email From                               Email To                                  Email CC                      Date                            Author                                File Name                              Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Deborah Stempowski(CENSUS/ADDC FED);
                                                                                      Timothy P Olson (CENSUS/ADFO FED);
                                                                                      James T Christy (CENSUS/LA FED); Ali
                                                                                      MohammadAhmad (CENSUS/ADCOM FED);
                                                                                      Victoria Velkoff (CENSUS/ADDP FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIR
                                                                                      FED);Steven Dillingham (CENSUS/DEPDIR                                                                                                                                                                                     Document containing pre-decisional deliberation
                                                                                      FED); John Maron Abowd (CENSUS/ADRM                                                                                                        Non Funding 2020 Decennial Support                                             regarding a draft report on proposed Department
DOC_0010181               DOC_0010182         Benjamin J Page (CENSUS/CFO FED         FED); Christa D Jones(CENSUS/DEPDIR FE                                           7/31/2020 16:50   Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                                    Predecisional and Deliberative   action/decision/policy.                         Withheld in full

                                                                                                                                Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                           Email communication containing pre-decisional
                                                                                                                                Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                              deliberations regarding internal briefing materials
DOC_0010183               DOC_0010187         Christa D Jones (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)       Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 0:00                                               Re_ Draft Replan Deck for Review(1).pdf      Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                           Email communication containing pre-decisional
                                                                                                                                Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                              deliberations regarding internal briefing materials
DOC_0010188               DOC_0010193         Christa D Jones (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)       Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 0:00                                               Re_ Draft Replan Deck for Review.pdf         Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                           Email communication containing pre-decisional
                                                                                                                                Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                              deliberations regarding proposed Department
DOC_0010194               DOC_0010210         Christa D Jones (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)       Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 0:00                                               Re_ Draft Replan Deck for Review(1).pdf      Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                                Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                           Email communication containing pre-decisional
                                                                                                                                Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                              deliberations regarding internal briefing materials
DOC_0010211               DOC_0010219         Christa D Jones (CENSUS/DEPDIR FED)     Enrique Lamas (CENSUS/DEPDIR FED)         Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 0:00                                               Re_ Draft Replan Deck for Review(2).pdf      Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                           Email communication containing pre-decisional
                                                                                                                                Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                              deliberations regarding internal briefing materials
DOC_0010220               DOC_0010226         Christa D Jones (CENSUS/DEPDIR FED)     Enrique Lamas (CENSUS/DEPDIR FED)         Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 0:00                                               Re_ Draft Replan Deck for Review(3).pdf      Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                           Email communication containing pre-decisional
                                                                                                                                Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                              deliberations regarding proposed Department
DOC_0010227               DOC_0010243         Christa D Jones (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)       Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 0:00                                               Re_ Draft Replan Deck for Review.pdf         Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                                Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                           Email communication containing pre-decisional
                                                                                                                                Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                              deliberations regarding internal briefing materials
DOC_0010244               DOC_0010255         Albert E Fontenot (CENSUS/ADDC FED)     Christa D Jones (CENSUS/DEPDIR FED)       Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 10:36                                              Re_ Draft Replan Deck for Review(9).pdf      Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                           Email communication containing pre-decisional
                                                                                                                                Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                              deliberations regarding internal briefing materials
DOC_0010256               DOC_0010273         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)           Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 10:46                                              Re_ Draft Replan Deck for Review(8).pdf      Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
                                                                                    James T Christy (CENSUS/LA FED); Jennifer
DOC_0010274               DOC_0010274         Christopher M Denno (CENSUS/ADDC FED) W Reichert (CENSUS/DCMD FED)                                                       8/1/2020 11:58                                             Draft Replan Deck for Review.pdf
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
                                                                                    James T Christy (CENSUS/LA FED); Jennifer                                                                                                     Operational and Processing Options to meet
DOC_0010275               DOC_0010288         Christopher M Denno (CENSUS/ADDC FED) W Reichert (CENSUS/DCMD FED)                                                       8/1/2020 11:58    Christopher Denno                        Sep.pdf
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
                                                                                    James T Christy (CENSUS/LA FED); Jennifer                                                                                                     Operational and Processing Options to meet
DOC_0010289               DOC_0010302         Christopher M Denno (CENSUS/ADDC FED) W Reichert (CENSUS/DCMD FED)                                                       8/1/2020 11:58    Christopher Denno                        Se.pptx
                                                                                                   Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 129 of 172



                            Production::End
Production::Begin Bates                                      Email From                               Email To                                 Email CC                        Date                           Author                    File Name                              Privilege                          Privilege Description                Redaction
                                 Bates
                                                                                                                              Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                              Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                  Email communication containing pre-decisional
                                                                                                                              James T Christy(CENSUS/LA FED); Jennifer                                                                                                                               deliberations regarding internal briefing materials
DOC_0010303               DOC_0010304         Michael T Thieme (CENSUS/ADDC FED)    Christopher M Denno (CENSUS/ADDC FED) W Reichert (CENSUS/DCMD FED)                  8/1/2020 12:05                                 Re_ Draft Replan Deck for Review(22).pdf     Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                              Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                              Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                              Michael T Thieme(CENSUS/ADDC FED);
                                                                                                                              James T Christy (CENSUS/LA FED); Jennifer
DOC_0010305               DOC_0010306         Jennifer W Reichert (CENSUS/DCMD FED) Christopher M Denno (CENSUS/ADDC FED) W Reichert (CENSUS/DCMD FED)                  8/1/2020 12:19                                 Re_ Draft Replan Deck for Review.pdf
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
                                                                                    James T Christy (CENSUS/LA FED); Jennifer
DOC_0010307               DOC_0010308         Christopher M Denno (CENSUS/ADDC FED) W Reichert (CENSUS/DCMD FED)                                                        8/1/2020 15:00                                 Re_ Draft Replan Deck for Review(21).pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0010309               DOC_0010320                                                                                                                                                     Christopher Denno            Sep.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0010321               DOC_0010332                                                                                                                                                     Christopher Denno            Se.pptx
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
                                                                                    James T Christy (CENSUS/LA FED); Jennifer
DOC_0010333               DOC_0010334         Christopher M Denno (CENSUS/ADDC FED) W Reichert (CENSUS/DCMD FED)                                                         8/1/2020 15:13                                Re_ Draft Replan Deck for Review(20).pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0010335               DOC_0010346                                                                                                                                                     Christopher Denno            Sep.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0010347               DOC_0010358                                                                                                                                                     Christopher Denno            Se.pptx
DOC_0010359               DOC_0010359         Albert E Fontenot (CENSUS/ADDC FED)      Ron S Jarmin (CENSUS/DEPDIR FED)                                                  8/1/2020 15:20                                Operational and Processing deck.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0010360               DOC_0010371         Albert E Fontenot (CENSUS/ADDC FED)      Ron S Jarmin (CENSUS/DEPDIR FED)                                                  8/1/2020 15:20   Christopher Denno            Sta.pdf
DOC_0010372               DOC_0010372         Albert E Fontenot (CENSUS/ADDC FED)      Ron S Jarmin (CENSUS/DEPDIR FED)                                                  8/1/2020 15:20                                Operational and Processing deck.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0010373               DOC_0010384         Albert E Fontenot (CENSUS/ADDC FED)      Ron S Jarmin (CENSUS/DEPDIR FED)                                                  8/1/2020 15:20   Christopher Denno            Sta.pdf
DOC_0010385               DOC_0010385         Albert E Fontenot (CENSUS/ADDC FED       Ron S Jarmin (CENSUS/DEPDIR FED                                                   8/1/2020 15:20                                Operational and Processing deck.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0010386               DOC_0010397         Albert E Fontenot (CENSUS/ADDC FED       Ron S Jarmin (CENSUS/DEPDIR FED                                                 8/1/2020 15:20     Christopher Denno            Sta.pdf
                                                                                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                             Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                      Email communication containing pre-decisional
                                                                                                                             James T Christy (CENSUS/LA FED); Jennifer                                                                                                                               deliberations regarding proposed Department
DOC_0010398               DOC_0010399         Jennifer W Reichert (CENSUS/DCMD FED)    Christopher M Denno (CENSUS/ADDC FED) W Reichert (CENSUS/DCMD FED)              8/1/2020 15:33                                  Re_ Draft Replan Deck for Review(19).pdf     Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                       Enrique Lamas (CENSUS/DEPDIR FED);
DOC_0010400               DOC_0010402         Albert.E.Fontenot@census.gov             Christa D Jones (CENSUS/DEPDIR FED)                                             8/1/2020 20:40                                  Fwd_ Draft Replan Deck for Review.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0010403               DOC_0010414                                                                                                                                                     Christopher Denno            Sep.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0010415               DOC_0010426                                                                                                                                                     Christopher Denno            Se.pptx
                                                                                                                                                                                                                                                                                                     Email communication reflecting mental
                                                                                                                                                                                                                                                                                                     processes of advisor to decisionmaker regarding
                                                                                       Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                                                            internal briefing materials on proposed
DOC_0010427               DOC_0010429         Albert.E.Fontenot@census.gov             Christa D Jones (CENSUS/DEPDIR FED)                                               8/1/2020 20:42                                Fwd_ Draft Replan Deck for Review.pdf        Predecisional and Deliberative   Department action/decision/policy.              Redacted
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0010430               DOC_0010441                                                                                                                                                     Christopher Denno            Sep.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0010442               DOC_0010453                                                                                                                                                     Christopher Denno            Se.pptx
                                                                                                                                                                                                                                                                                                     Email communication reflecting mental
                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                processes of decisionmaker regarding internal
                                                                                       Enrique Lamas (CENSUS/DEPDIR FED);       Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                  briefing materials on proposed Department
DOC_0010454               DOC_0010457         Albert E Fontenot (CENSUS/ADDC FED)      Christa D Jones (CENSUS/DEPDIR FED)      Christopher M Denno(CENSUS/ADDC FED) 8/1/2020 20:43                                    Fwd_ Draft Replan Deck for Review.pdf        Predecisional and Deliberative   action/decision/policy.                         Redacted

                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);
                                                                                       Enrique Lamas (CENSUS/DEPDIR FED);       Michael T Thieme (CENSUS/ADDC FED);                                                    Operational and Processing Options to meet
DOC_0010458               DOC_0010469         Albert E Fontenot (CENSUS/ADDC FED)      Christa D Jones (CENSUS/DEPDIR FED)      Christopher M Denno(CENSUS/ADDC FED) 8/1/2020 20:43       Christopher Denno            Sep.pdf

                                                                                                                                Deborah Stempowski (CENSUS/ADDC FED);
                                                                                       Enrique Lamas (CENSUS/DEPDIR FED);       Michael T Thieme (CENSUS/ADDC FED);                                                    Operational and Processing Options to meet
DOC_0010470               DOC_0010481         Albert E Fontenot (CENSUS/ADDC FED)      Christa D Jones (CENSUS/DEPDIR FED)      Christopher M Denno(CENSUS/ADDC FED) 8/1/2020 20:43       Christopher Denno            Se.pptx
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 130 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                                 Email CC                      Date                           Author                    File Name                              Privilege                          Privilege Description                  Redaction
                                 Bates


                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                              Email communication containing pre-decisional
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);       Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                deliberations regarding a draft presentation on
DOC_0010482               DOC_0010485         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)      Christopher M Denno(CENSUS/ADDC FED) 8/1/2020 20:43                                  Fwd_ Draft Replan Deck for Review.pdf        Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);       Michael T Thieme (CENSUS/ADDC FED);                                                  Operational and Processing Options to meet
DOC_0010486               DOC_0010497         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)      Christopher M Denno(CENSUS/ADDC FED) 8/1/2020 20:43     Christopher Denno            Sep.pdf

                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);       Michael T Thieme (CENSUS/ADDC FED);                                                  Operational and Processing Options to meet
DOC_0010498               DOC_0010509         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)      Christopher M Denno(CENSUS/ADDC FED) 8/1/2020 20:43     Christopher Denno            Se.pptx

                                                                                                                             Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                              Email communication containing pre-decisional
                                                                                                                             Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                 deliberations regarding internal briefing materials
DOC_0010510               DOC_0010513         Christa.D.Jones@census.gov            Albert E Fontenot (CENSUS/ADDC FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 20:57                                 Re_ Draft Replan Deck for Review(1).pdf      Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                             Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                              Email communication containing pre-decisional
                                                                                                                             Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                 deliberations regarding internal briefing materials
DOC_0010514               DOC_0010517         Christa.D.Jones@census.gov            Albert E Fontenot (CENSUS/ADDC FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 21:04                                 Re_ Draft Replan Deck for Review(1).pdf      Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                             Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                              Email communication reflecting mental
                                                                                                                             Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                 processes of advisor to decisionmaker regarding
DOC_0010518               DOC_0010522         Christa D Jones (CENSUS/DEPDIR FED)   Albert E Fontenot (CENSUS/ADDC FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 21:13                                 Re_ Draft Replan Deck for Review(1).pdf      Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                             Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                              Email communication containing pre-decisional
                                                                                                                             Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                 deliberations regarding proposed Department
DOC_0010523               DOC_0010527         Christa D Jones (CENSUS/DEPDIR FED)   Albert E Fontenot (CENSUS/ADDC FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 21:13                                 Re_ Draft Replan Deck for Review(1).pdf      Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                                                                                                                                                                                                Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                deliberations regarding proposed Department
DOC_0010528               DOC_0010532         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED                                                 8/1/2020 21:14                                Fwd_ Draft Replan Deck for Review.pdf        Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                                                                                                                                                                                                Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                deliberations regarding a draft presentation on
DOC_0010533               DOC_0010537         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                8/1/2020 21:14                                Fwd_ Draft Replan Deck for Review(1).pdf     Predecisional and Deliberative   proposed Department action/decision/policy.       Redacted
                                                                                                                                                                                                                                                                                                Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                deliberations regarding proposed Department
DOC_0010538               DOC_0010542         Albert.E.Fontenot@census.gov          Ron S Jarmin (CENSUS/DEPDIR FED)                                                8/1/2020 21:14                                Fwd_ Draft Replan Deck for Review(1).pdf     Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                                                                                                                                                                                                Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                deliberations regarding proposed Department
DOC_0010543               DOC_0010548         Ron S Jarmin (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDC FED                                              8/1/2020 21:33                                Re_ Draft Replan Deck for Review(1).pdf      Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                                                                                                                                                                                                Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                deliberations regarding proposed Department
DOC_0010549               DOC_0010554         Ron S Jarmin (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDC FED)                                             8/1/2020 21:33                                Re_ Draft Replan Deck for Review(18).pdf     Predecisional and Deliberative   action/decision/policy.                           Redacted

                                                                                    Christopher M Denno (CENSUS/ADDC FED);                                                                                                                                                                      Email communication containing pre-decisional
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                       deliberations regarding a draft presentation on
DOC_0010555               DOC_0010561         Albert E Fontenot (CENSUS/ADDC FED)   Michael T Thieme(CENSUS/ADDC FED)                                               8/1/2020 21:49                                Fwd_ Draft Replan Deck for Review.pdf        Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                             Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                              Email communication containing pre-decisional
                                                                                                                             Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                 deliberations regarding proposed Department
DOC_0010562               DOC_0010568         Albert.E.Fontenot@census.gov          Enrique Lamas (CENSUS/DEPDIR FED)        Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 21:49                                 Fwd_ Draft Replan Deck for Review.pdf        Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                             Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                              Email communication containing pre-decisional
                                                                                                                             Michael T Thieme(CENSUS/ADDC FED);                                                                                                                                 deliberations regarding internal briefing materials
DOC_0010569               DOC_0010573         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 21:50                                 Re_ Draft Replan Deck for Review(20).pdf     Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 131 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                               Email CC                       Date       Author                    File Name                            Privilege                          Privilege Description                Redaction
                                 Bates

                                                                                                                           Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                           Michael T Thieme(CENSUS/ADDC FED);                                                                                                            deliberations regarding a draft presentation on
DOC_0010574               DOC_0010578         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 21:50              Re_ Draft Replan Deck for Review(11).pdf   Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                           Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                           Michael T Thieme(CENSUS/ADDC FED);                                                                                                            deliberations regarding proposed Department
DOC_0010579               DOC_0010583         Albert.E.Fontenot@census.gov          Enrique Lamas (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 21:50              Re_ Draft Replan Deck for Review(11).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                                                                                                                                                                         Email communication containing pre-decisional
                                                                                                                                                                                                                                                                         deliberations regarding proposed Department
DOC_0010584               DOC_0010590         Albert E Fontenot (CENSUS/ADDC FED    Ron S Jarmin (CENSUS/DEPDIR FED                                                8/1/2020 21:53            Re_ Draft Replan Deck for Review.pdf       Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                                                                                                                                                                         Email communication containing pre-decisional
                                                                                                                                                                                                                                                                         deliberations regarding a draft presentation on
DOC_0010591               DOC_0010597         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                               8/1/2020 21:53            Re_ Draft Replan Deck for Review(10).pdf   Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                           Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                           Michael T Thieme(CENSUS/ADDC FED);                                                                                                            deliberations regarding proposed Department
DOC_0010598               DOC_0010604         Albert.E.Fontenot@census.gov          Enrique Lamas (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 21:53              Re_ Draft Replan Deck for Review(10).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                           Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                           Michael T Thieme(CENSUS/ADDC FED);                                                                                                            deliberations regarding internal briefing materials
DOC_0010605               DOC_0010610         Christa.D.Jones@census.gov            Albert E Fontenot (CENSUS/ADDC FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:29              Re_ Draft Replan Deck for Review.pdf       Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                           Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                           Michael T Thieme(CENSUS/ADDC FED);                                                                                                            deliberations regarding internal briefing materials
DOC_0010611               DOC_0010616         Christa.D.Jones@census.gov            Albert E Fontenot (CENSUS/ADDC FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:30              Re_ Draft Replan Deck for Review.pdf       Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                           Albert E Fontenot (CENSUS/ADDC
                                                                                                                           FED)Cc:Enrique Lamas (CENSUS/DEPDIR
                                                                                                                           FED); Deborah Stempowski (CENSUS/ADDC
                                                                                                                           FED); Michael T Thieme(CENSUS/ADDC                                                                                                            Email communication containing pre-decisional
                                                                                                                           FED); Christopher M Denno (CENSUS/ADDC                                                                                                        deliberations regarding proposed Department
DOC_0010617               DOC_0010622         Christa D Jones (CENSUS/DEPDIR FED)   Albert E Fontenot (CENSUS/ADDC FED)    FED)                                   8/1/2020 22:32             Re_ Draft Replan Deck for Review.pdf       Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                         Email communication containing pre-decisional
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Michael T Thieme (CENSUS/ADDC FED);                                                                                                           deliberations regarding internal briefing materials
DOC_0010623               DOC_0010628         Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    Christopher M Denno(CENSUS/ADDC FED) 8/1/2020 22:33               Re_ Draft Replan Deck for Review(19).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                           Michael T Thieme(CENSUS/ADDC FED);                                                                                                            deliberations regarding proposed Department
DOC_0010629               DOC_0010634         Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:33              Re_ Draft Replan Deck for Review(17).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                           Michael T Thieme(CENSUS/ADDC FED);                                                                                                            deliberations regarding internal briefing materials
DOC_0010635               DOC_0010641         Christa.D.Jones@census.gov            Enrique Lamas (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:34              Re_ Draft Replan Deck for Review(3).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                           Michael T Thieme(CENSUS/ADDC FED);                                                                                                            deliberations regarding proposed Department
DOC_0010642               DOC_0010648         Christa D Jones (CENSUS/DEPDIR FED)   Enrique Lamas (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:34              Re_ Draft Replan Deck for Review(16).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                           Michael T Thieme(CENSUS/ADDC FED);                                                                                                            deliberations regarding internal briefing materials
DOC_0010649               DOC_0010655         Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:35              Re_ Draft Replan Deck for Review(18).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);                                                                                                         Email communication containing pre-decisional
                                                                                                                           Michael T Thieme(CENSUS/ADDC FED);                                                                                                            deliberations regarding internal briefing materials
DOC_0010656               DOC_0010664         Christa.D.Jones@census.gov            Enrique Lamas (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:35              Re_ Draft Replan Deck for Review(2).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 132 of 172



                            Production::End
Production::Begin Bates                                      Email From                             Email To                               Email CC                      Date      Author                    File Name                            Privilege                          Privilege Description               Redaction
                                 Bates

                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                            Michael T Thieme(CENSUS/ADDC FED);                                                                                                          deliberations regarding proposed Department
DOC_0010665               DOC_0010673         Christa D Jones (CENSUS/DEPDIR FED)    Enrique Lamas (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:35            Re_ Draft Replan Deck for Review(14).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                            Michael T Thieme(CENSUS/ADDC FED);                                                                                                          deliberations regarding proposed Department
DOC_0010674               DOC_0010680         Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:35            Re_ Draft Replan Deck for Review(15).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                            Michael T Thieme(CENSUS/ADDC FED);                                                                                                          deliberations regarding internal briefing materials
DOC_0010681               DOC_0010692         Albert E Fontenot (CENSUS/ADDC FED)    Christa D Jones (CENSUS/DEPDIR FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:36            Re_ Draft Replan Deck for Review(16).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                            Michael T Thieme(CENSUS/ADDC FED);                                                                                                          deliberations regarding internal briefing materials
DOC_0010693               DOC_0010699         Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:36            Re_ Draft Replan Deck for Review(17).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                            Michael T Thieme(CENSUS/ADDC FED);                                                                                                          deliberations regarding proposed Department
DOC_0010700               DOC_0010706         Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:36            Re_ Draft Replan Deck for Review(13).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                            Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                            Michael T Thieme(CENSUS/ADDC FED);                                                                                                          deliberations regarding proposed Department
DOC_0010707               DOC_0010718         Albert.E.Fontenot@census.gov           Enrique Lamas (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:36            Re_ Draft Replan Deck for Review(9).pdf    Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                            Michael T Thieme(CENSUS/ADDC FED);                                                                                                          deliberations regarding internal briefing materials
DOC_0010719               DOC_0010735         Christa.D.Jones@census.gov             Albert E Fontenot (CENSUS/ADDC FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:40            Re_ Draft Replan Deck for Review(1).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                            Michael T Thieme(CENSUS/ADDC FED);                                                                                                          deliberations regarding internal briefing materials
DOC_0010736               DOC_0010752         Christa.D.Jones@census.gov             Albert E Fontenot (CENSUS/ADDC FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:41            Re_ Draft Replan Deck for Review.pdf       Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                            Michael T Thieme(CENSUS/ADDC FED);                                                                                                          deliberations regarding proposed Department
DOC_0010753               DOC_0010769         Christa D Jones (CENSUS/DEPDIR FED);   Albert E Fontenot (CENSUS/ADDC FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:41            Re_ Draft Replan Deck for Review(11).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                            Michael T Thieme(CENSUS/ADDC FED);                                                                                                          deliberations regarding proposed Department
DOC_0010770               DOC_0010786         Christa D Jones (CENSUS/DEPDIR FED);   Albert E Fontenot (CENSUS/ADDC FED)    Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:41            Re_ Draft Replan Deck for Review(12).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                     Albert E Fontenot (CENSUS/ADDC FED);   Michael T Thieme (CENSUS/ADDC FED);                                                                                                         deliberations regarding internal briefing materials
DOC_0010787               DOC_0010798         Enrique Lamas (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)    Christopher M Denno(CENSUS/ADDC FED) 8/1/2020 22:43             Re_ Draft Replan Deck for Review(15).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                     Christa D Jones (CENSUS/DEPDIR FED);   Michael T Thieme (CENSUS/ADDC FED);                                                                                                         deliberations regarding proposed Department
DOC_0010799               DOC_0010810         Enrique Lamas (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDC FED)    Christopher M Denno(CENSUS/ADDC FED) 8/1/2020 22:43             Re_ Draft Replan Deck for Review(10).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                     Christa D Jones (CENSUS/DEPDIR FED);   Michael T Thieme (CENSUS/ADDC FED);                                                                                                         deliberations regarding internal briefing materials
DOC_0010811               DOC_0010828         Enrique Lamas (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDC FED)    Christopher M Denno(CENSUS/ADDC FED) 8/1/2020 22:44             Re_ Draft Replan Deck for Review(14).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                            Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                     Christa D Jones (CENSUS/DEPDIR FED);   Michael T Thieme (CENSUS/ADDC FED);                                                                                                         deliberations regarding proposed Department
DOC_0010829               DOC_0010846         Enrique Lamas (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDC FED)    Christopher M Denno(CENSUS/ADDC FED) 8/1/2020 22:44             Re_ Draft Replan Deck for Review(9).pdf    Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 133 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                               Email CC                          Date       Author                    File Name                            Privilege                          Privilege Description               Redaction
                                 Bates

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding internal briefing materials
DOC_0010847               DOC_0010864         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:46                  Re_ Draft Replan Deck for Review(13).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding proposed Department
DOC_0010865               DOC_0010882         Albert.E.Fontenot@census.gov          Enrique Lamas (CENSUS/DEPDIR FED)     Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:46                  Re_ Draft Replan Deck for Review(8).pdf    Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding internal briefing materials
DOC_0010883               DOC_0010900         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:48                  Re_ Draft Replan Deck for Review(12).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                Email communication containing pre-decisional
                                                                                                                          Christopher M Denno (CENSUS/ADDC                                                                                                                  deliberations regarding proposed Department
DOC_0010901               DOC_0010918         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   FED)Subject:Re: Draft Replan Deck for Review8/1/2020 22:48            Re_ Draft Replan Deck for Review(8).pdf    Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding internal briefing materials
DOC_0010919               DOC_0010925         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:50                  Re_ Draft Replan Deck for Review(11).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding internal briefing materials
DOC_0010926               DOC_0010932         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:50                  Re_ Draft Replan Deck for Review(7).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding proposed Department
DOC_0010933               DOC_0010939         Albert.E.Fontenot@census.gov          Enrique Lamas (CENSUS/DEPDIR FED)     Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:50                  Re_ Draft Replan Deck for Review(7).pdf    Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding internal briefing materials
DOC_0010940               DOC_0010946         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:55                  Re_ Draft Replan Deck for Review(10).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding proposed Department
DOC_0010947               DOC_0010953         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:55                  Re_ Draft Replan Deck for Review(7).pdf    Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding internal briefing materials
DOC_0010954               DOC_0010962         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:56                  Re_ Draft Replan Deck for Review(9).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding internal briefing materials
DOC_0010963               DOC_0010971         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:56                  Re_ Draft Replan Deck for Review(6).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding proposed Department
DOC_0010972               DOC_0010980         Albert.E.Fontenot@census.gov          Enrique Lamas (CENSUS/DEPDIR FED)     Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 22:56                  Re_ Draft Replan Deck for Review(6).pdf    Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                             Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                                deliberations regarding internal briefing materials
DOC_0010981               DOC_0010987         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 23:00                  Re_ Draft Replan Deck for Review(8).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 134 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                              Email CC                      Date       Author                    File Name                           Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0010988               DOC_0010996         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:02            Re_ Draft Replan Deck for Review(7).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                               Re_ Draft Replan Deck for Review(6) -                                      deliberations regarding proposed Department
DOC_0010997               DOC_0011003         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 23:02             Copy.pdf                                  Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding proposed Department
DOC_0011004               DOC_0011012         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:02            Re_ Draft Replan Deck for Review(5).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                                                                       Email communication containing pre-decisional
                                                                                                                          Michael T Thieme(CENSUS/ADDC FED);                                                                                                          deliberations regarding proposed Department
DOC_0011013               DOC_0011019         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 23:02             Re_ Draft Replan Deck for Review(6).pdf   Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011020               DOC_0011032         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:03            Re_ Draft Replan Deck for Review(6).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                           Re_ Draft Replan Deck for Review(5) -                                      deliberations regarding internal briefing materials
DOC_0011033               DOC_0011045         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:03            Copy.pdf                                  Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011046               DOC_0011058         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:03            Re_ Draft Replan Deck for Review(5).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding proposed Department
DOC_0011059               DOC_0011071         Albert.E.Fontenot@census.gov          Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:03            Re_ Draft Replan Deck for Review(5).pdf   Predecisional and Deliberative   action/decision/policy.                            Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011072               DOC_0011084         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:05            Re_ Draft Replan Deck for Review(5).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011085               DOC_0011097         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:05            Re_ Draft Replan Deck for Review(4).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding proposed Department
DOC_0011098               DOC_0011110         Albert.E.Fontenot@census.gov          Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:05            Re_ Draft Replan Deck for Review(4).pdf   Predecisional and Deliberative   action/decision/policy.                            Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011111               DOC_0011123         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:07            Re_ Draft Replan Deck for Review(4).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                           Re_ Draft Replan Deck for Review(4) -                                      deliberations regarding proposed Department
DOC_0011124               DOC_0011136         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:07            Copy.pdf                                  Predecisional and Deliberative   action/decision/policy.                            Redacted
                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding proposed Department
DOC_0011137               DOC_0011149         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:07            Re_ Draft Replan Deck for Review(4).pdf   Predecisional and Deliberative   action/decision/policy.                            Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011150               DOC_0011168         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:08            Re_ Draft Replan Deck for Review(2).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011169               DOC_0011181         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:08            Re_ Draft Replan Deck for Review(3).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 135 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                              Email CC                     Date       Author                    File Name                            Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                          Re_ Draft Replan Deck for Review(3) -                                       deliberations regarding internal briefing materials
DOC_0011182               DOC_0011200         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:08            Copy.pdf                                   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding proposed Department
DOC_0011201               DOC_0011213         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:08            Re_ Draft Replan Deck for Review(3).pdf    Predecisional and Deliberative   action/decision/policy.                            Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011214               DOC_0011232         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:08            Re_ Draft Replan Deck for Review(3).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011233               DOC_0011251         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:08            Re_ Draft Replan Deck for Review(3).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011252               DOC_0011270         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:09            Re_ Draft Replan Deck for Review(1).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011271               DOC_0011289         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:09            Re_ Draft Replan Deck for Review.pdf       Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                          Re_ Draft Replan Deck for Review(2) -                                       deliberations regarding internal briefing materials
DOC_0011290               DOC_0011308         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:09            Copy.pdf                                   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding proposed Department
DOC_0011309               DOC_0011327         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:09            Re_ Draft Replan Deck for Review(2).pdf    Predecisional and Deliberative   action/decision/policy.                            Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011328               DOC_0011346         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:09            Re_ Draft Replan Deck for Review(2).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011347               DOC_0011365         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:09            Re_ Draft Replan Deck for Review(2).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                          Re_ Draft Replan Deck for Review(1) -                                       deliberations regarding proposed Department
DOC_0011366               DOC_0011384         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:10            Copy.pdf                                   Predecisional and Deliberative   action/decision/policy.                            Redacted
                                                                                                                                                                                                                                                                      Email communication reflecting mental
                                                                                                                                                                                                                                                                      processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                      internal briefing materials on proposed
DOC_0011385               DOC_0011409         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:10            Re_ Draft Replan Deck for Review(25).pdf   Predecisional and Deliberative   Department action/decision/policy.                 Redacted
                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding proposed Department
DOC_0011410               DOC_0011428         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:10            Re_ Draft Replan Deck for Review(1).pdf    Predecisional and Deliberative   action/decision/policy.                            Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011429               DOC_0011453         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:10            Re_ Draft Replan Deck for Review(1).pdf    Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                      Email communication reflecting mental
                                                                                                                                                                                                                                                                      processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                      internal briefing materials on proposed
DOC_0011454               DOC_0011478         Albert.E.Fontenot@census.gov          Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:10            Re_ Draft Replan Deck for Review(1).pdf    Predecisional and Deliberative   Department action/decision/policy.                 Redacted

                                                                                                                                                                                                                                                                      Email communication containing pre-decisional
                                                                                                                                                                                                                                                                      deliberations regarding internal briefing materials
DOC_0011479               DOC_0011497         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)   8/1/2020 23:10            Re_ Draft Replan Deck for Review(24).pdf   Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 136 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                              Email CC                      Date                           Author                    File Name                               Privilege                          Privilege Description                 Redaction
                                 Bates
                                                                                                                                                                                                                                                                                             Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                             deliberations regarding proposed Department
DOC_0011498               DOC_0011522         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED    Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:17                                Re_ Draft Replan Deck for Review.pdf         Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                                                                                                                                                                                             Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                             deliberations regarding internal briefing materials
DOC_0011523               DOC_0011547         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:17                                Re_ Draft Replan Deck for Review(23).pdf     Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                                             Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                             deliberations regarding internal briefing materials
DOC_0011548               DOC_0011574         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:18                                Re_ Draft Replan Deck for Review.pdf         Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                                             Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                             deliberations regarding proposed Department
DOC_0011575               DOC_0011601         Albert.E.Fontenot@census.gov          Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:18                                Re_ Draft Replan Deck for Review.pdf         Predecisional and Deliberative   action/decision/policy.                            Redacted

                                                                                                                                                                                                                                                                                             Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                             deliberations regarding internal briefing materials
DOC_0011602               DOC_0011628         Albert E Fontenot (CENSUS/ADDC FED)   Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:18                                Re_ Draft Replan Deck for Review(22).pdf     Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                                             Email communication containing pre-decisional
                                                                                                                                                                                                               Re_ Draft Replan Deck for Review(24) -                                        deliberations regarding proposed Department
DOC_0011629               DOC_0011655         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)                                          8/1/2020 23:22                                Copy.pdf                                     Predecisional and Deliberative   action/decision/policy.                            Redacted

                                                                                                                                                                                                                                                                                             Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                             deliberations regarding internal briefing materials
DOC_0011656               DOC_0011682         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:22                                Re_ Draft Replan Deck for Review(21).pdf     Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                                             Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                             deliberations regarding draft correspondence
                                                                                                                                                                                                                                                                                             communicating proposed Department
DOC_0011683               DOC_0011709         Enrique Lamas (CENSUS/DEPDIR FED)     Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)    8/1/2020 23:22                                Re_ Draft Replan Deck for Review(24).pdf     Predecisional and Deliberative   action/decision/policy.                            Redacted
                                                                                                                                                                                                               Fw_ Draft Replan Deck for Review(1) - Copy -
DOC_0011710               DOC_0011711         Albert E Fontenot (CENSUS/ADDC FED)                                                                                8/1/2020 23:42                                Copy.pdf
                                                                                                                                                                                                               Operational and Processing Options to meet
DOC_0011712               DOC_0011723         Albert E Fontenot (CENSUS/ADDC FED)                                                                                8/1/2020 23:42   Christopher Denno            Sep.pdf
                                                                                                                                                                                                               Operational and Processing Options to meet
DOC_0011724               DOC_0011735         Albert E Fontenot (CENSUS/ADDC FED)                                                                                8/1/2020 23:42   Christopher Denno            Se.pptx
DOC_0011736               DOC_0011737         Albert E Fontenot (CENSUS/ADDC FED                                                                                 8/1/2020 23:42                                Fw_ Draft Replan Deck for Review(1).pdf
                                                                                                                                                                                                               Operational and Processing Options to meet
DOC_0011738               DOC_0011749         Albert E Fontenot (CENSUS/ADDC FED                                                                                 8/1/2020 23:42   Christopher Denno            Sep.pdf
                                                                                                                                                                                                               Operational and Processing Options to meet
DOC_0011750               DOC_0011761         Albert E Fontenot (CENSUS/ADDC FED                                                                                 8/1/2020 23:42   Christopher Denno            Se.pptx

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                          Michael T Thieme (CENSUS/ADDC FED);
DOC_0011762               DOC_0011762         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 23:54                                 Updated Draft Replan Deck .pdf

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                          Michael T Thieme (CENSUS/ADDC FED);                                                  Operational and Processing Options to meet
DOC_0011763               DOC_0011774         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 23:54    Christopher Denno            Sep.pdf

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                          Michael T Thieme (CENSUS/ADDC FED);
DOC_0011775               DOC_0011775         Albert E Fontenot (CENSUS/ADDC FED    Ron S Jarmin (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED 8/1/2020 23:54                                  Updated Draft Replan Deck .pdf

                                                                                                                          Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                          Michael T Thieme (CENSUS/ADDC FED);                                                  Operational and Processing Options to meet
DOC_0011776               DOC_0011787         Albert E Fontenot (CENSUS/ADDC FED    Ron S Jarmin (CENSUS/DEPDIR FED)      Christopher M Denno (CENSUS/ADDC FED 8/1/2020 23:54     Christopher Denno            Sep.pdf
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 137 of 172



                            Production::End
Production::Begin Bates                                     Email From                             Email To                                Email CC                        Date                           Author                           File Name                              Privilege                           Privilege Description                  Redaction
                                 Bates

                                                                                                                           Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                           Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                           Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
DOC_0011788               DOC_0011788         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)       Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 23:54                                          Updated Draft Replan Deck .pdf

                                                                                                                           Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                           Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                           Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);                                                           Operational and Processing Options to meet
DOC_0011789               DOC_0011800         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)       Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 23:54       Christopher Denno                  Sep.pdf

                                                                                                                           Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                           Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                           Email communication reflecting mental
                                                                                                                           Deborah Stempowski(CENSUS/ADDC FED);                                                                                                                                         processes of advisor to decisionmaker regarding
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);                                                                                                                                          internal briefing materials on proposed
DOC_0011801               DOC_0011801         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)       Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 23:54                                          Updated Draft Replan Deck .pdf                Predecisional and Deliberative   Department action/decision/policy.              Redacted

                                                                                                                           Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                           Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                           Deborah Stempowski(CENSUS/ADDC FED);
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);                                                           Operational and Processing Options to meet
DOC_0011802               DOC_0011813         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)       Christopher M Denno (CENSUS/ADDC FED) 8/1/2020 23:54       Christopher Denno                  Sep.pdf
                                                                                                                                                                                                                         Fw_ Draft Replan Deck for Review - Copy -
DOC_0011814               DOC_0011815         Albert E Fontenot (CENSUS/ADDC FED)                                                                                    8/1/2020 23:55                                      Copy.pdf
                                                                                                                                                                                                                         Operational and Processing Options to meet
DOC_0011816               DOC_0011827         Albert E Fontenot (CENSUS/ADDC FED)                                                                                    8/1/2020 23:55   Christopher Denno                  Sep.pdf
                                                                                                                                                                                                                         Operational and Processing Options to meet
DOC_0011828               DOC_0011839         Albert E Fontenot (CENSUS/ADDC FED)                                                                                    8/1/2020 23:55   Christopher Denno                  Se.pptx
DOC_0011840               DOC_0011841         Albert E Fontenot (CENSUS/ADDC FED)                                                                                    8/1/2020 23:55                                      Fw_ Draft Replan Deck for Review.pdf
                                                                                                                                                                                                                         Operational and Processing Options to meet
DOC_0011842               DOC_0011853         Albert E Fontenot (CENSUS/ADDC FED)                                                                                    8/1/2020 23:55   Christopher Denno                  Sep.pdf
                                                                                                                                                                                                                         Operational and Processing Options to meet
DOC_0011854               DOC_0011865         Albert E Fontenot (CENSUS/ADDC FED)                                                                                    8/1/2020 23:55   Christopher Denno                  Se.pptx

                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                          Attached are my edits - it probably needs a
DOC_0011866               DOC_0011866         Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme (CENSUS/ADDC FED)    8/1/2020 23:58                                           goo___.pdf

                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                          Operational and Processing Options to meet
DOC_0011867               DOC_0011878         Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme (CENSUS/ADDC FED)    8/1/2020 23:58        Christopher Denno                  Sep.pdf

                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);                                                          Operational and Processing Options to meet
DOC_0011879               DOC_0011890         Albert E Fontenot (CENSUS/ADDC FED)   Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme (CENSUS/ADDC FED)    8/1/2020 23:58        Christopher Denno                  Se.pptx


                                                                                                                                                                                                                                                                                                        Email communication reflecting mental
                                                                                                                                                                                                                                                                                                        processes of advisor to decisionmaker regarding
DOC_0011891               DOC_0011917         Christa D Jones (CENSUS/DEPDIR FED)   Enrique Lamas (CENSUS/DEPDIR FED)      Albert E Fontenot (CENSUS/ADDC FED)       8/2/2020 0:00                                       Re_ Draft Replan Deck for Review(4).pdf       Predecisional and Deliberative   proposed updates to Census schedule.            Redacted
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                           James TChristy (CENSUS/LA FED); Christa D
                                                                                                                           Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                          Email communication containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM      Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                                                                                                       deliberations regarding internal briefing materials
DOC_0011918               DOC_0011982         FED)                                  Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00                                       Olson_emal_Binder1.pdf                        Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                           James TChristy (CENSUS/LA FED); Christa D                                                                                                                                    Draft document reflecting mental processes of
                                                                                                                           Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                          advisor to decisionmaker regarding a draft public
                                              Ali Mohammad Ahmad (CENSUS/ADCOM      Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                     Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                  statement on proposed Department
DOC_0011983               DOC_0011984         FED)                                  Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00    FED)                               Draft Dillingham Statement v 4 clean.docx     Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                             Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 138 of 172



                            Production::End
Production::Begin Bates                                   Email From                            Email To                                Email CC                        Date                          Author                             File Name                              Privilege                           Privilege Description                  Redaction
                                 Bates

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D                                                                                                                                     Draft document reflecting mental processes of
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                           advisor to decisionmaker regarding a draft public
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                    Ali Mohammad Ahmad (CENSUS/ADCOM      FOR REVIEW- Draft Director Dillingham                                         statement on proposed Department
DOC_0011985               DOC_0011986         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   FED)                                  Stateme.docx                                 Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                           Document reflecting information provided to
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                                                                                                        facilitate deliberative discussions regarding
DOC_0011987               DOC_0011989         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   James B Treat (CENSUS/ADDC FED)       Post Data Collecxtion Narravtive.docx        Predecisional and Deliberative   proposed Department action/decision/policy.      Withheld in full
                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                           Document reflecting information provided to
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                    Ranga Satya Sai Peruri (CENSUS/DCMD                                                                                 facilitate deliberative discussions regarding
DOC_0011990               DOC_0011990         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   CTR)                                  Schedule Impacts due to a delay.xlsx         Predecisional and Deliberative   proposed updates to Census schedule.             Withheld in full
                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                          Operational and Processing Options to meet
DOC_0011991               DOC_0012004         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno                     Sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                          Operational and Processing Options to meet
DOC_0012005               DOC_0012018         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno                     Sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                          Operational and Processing Options to meet
DOC_0012019               DOC_0012032         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno                     Sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                          Operational and Processing Options to meet
DOC_0012033               DOC_0012046         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno                     Sep.pdf
                                                                                             Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 139 of 172



                            Production::End
Production::Begin Bates                                   Email From                            Email To                                Email CC                        Date                          Author                     File Name                  Privilege   Privilege Description   Redaction
                                 Bates

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 operational and processing options to meet
DOC_0012047               DOC_0012060         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 operational and processing options to meet
DOC_0012061               DOC_0012074         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 operational and processing options to meet
DOC_0012075               DOC_0012088         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012089               DOC_0012102         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Se.pptx

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 operational and processing options to meet
DOC_0012103               DOC_0012116         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012117               DOC_0012130         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Se.pptx

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 operational and processing options to meet
DOC_0012131               DOC_0012144         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            sep.pdf
                                                                                             Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 140 of 172



                            Production::End
Production::Begin Bates                                   Email From                            Email To                                Email CC                        Date                          Author                     File Name                  Privilege   Privilege Description   Redaction
                                 Bates

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012145               DOC_0012158         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Se.pptx

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 operational and processing options to meet
DOC_0012159               DOC_0012172         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012173               DOC_0012186         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Se.pptx

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012187               DOC_0012200         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012201               DOC_0012214         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Se.pptx

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012215               DOC_0012228         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012229               DOC_0012242         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Se.pptx
                                                                                             Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 141 of 172



                            Production::End
Production::Begin Bates                                   Email From                            Email To                                Email CC                        Date                          Author                     File Name                  Privilege   Privilege Description   Redaction
                                 Bates

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012243               DOC_0012256         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 operational and processing options to meet
DOC_0012257               DOC_0012270         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012271               DOC_0012284         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Se.pptx

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 operational and processing options to meet
DOC_0012285               DOC_0012298         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012299               DOC_0012312         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Se.pptx

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 operational and processing options to meet
DOC_0012313               DOC_0012326         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            sep.pdf

                                                                                                                        Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                        Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                        James TChristy (CENSUS/LA FED); Christa D
                                                                                                                        Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012327               DOC_0012340         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Sep.pdf
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 142 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                                Email CC                        Date                          Author                      File Name                            Privilege                          Privilege Description                Redaction
                                 Bates

                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                           James TChristy (CENSUS/LA FED); Christa D
                                                                                                                           Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM      Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 Operational and Processing Options to meet
DOC_0012341               DOC_0012354         FED)                                  Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            Se.pptx

                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                           James TChristy (CENSUS/LA FED); Christa D
                                                                                                                           Jones (CENSUS/DEPDIR FED); Burton H
                                              Ali Mohammad Ahmad (CENSUS/ADCOM      Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                 operational and processing options to meet
DOC_0012355               DOC_0012368         FED)                                  Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 0:00   Christopher Denno            sep.pdf
                                                                                                                                                                                                                                                                                                Email communication containing pre-decisional
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                           deliberations regarding proposed Department
DOC_0012369               DOC_0012373         Enrique Lamas (CENSUS/DEPDIR FED)     Christa D Jones (CENSUS/DEPDIR FED)                                              8/2/2020 0:00                                Fwd_ Slides.pdf                              Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                                                                                                                  operational and processing options to meet
DOC_0012374               DOC_0012387                                                                                                                                                Christopher Denno            sep.pdf
                                                                                                                                                                                                                  Operational and Processing Options to meet
DOC_0012388               DOC_0012401                                                                                                                                                Christopher Denno            Se.pptx

                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                         James T Christy (CENSUS/LA FED); Ali
                                                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                     Email communication reflecting mental
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones(CENSUS/DEPDIR FED);                                                                                                                                    processes of advisor to decisionmaker regarding
DOC_0012402               DOC_0012405         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 0:00                                       Re_ Slides(1).pdf                            Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                                                                                                                  operational and processing options to meet
DOC_0012406               DOC_0012419                                                                                                                                                Christopher Denno            sep.pdf
                                                                                                                                                                                                                  Operational and Processing Options to meet
DOC_0012420               DOC_0012433                                                                                                                                                Christopher Denno            Se.pptx

                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                         James T Christy (CENSUS/LA FED); Ali
                                                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                     Email communication containing pre-decisional
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones(CENSUS/DEPDIR FED);                                                                                                                                    deliberations regarding proposed Department
DOC_0012434               DOC_0012437         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 0:00                                       Re_ Slides.pdf                               Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                                                                                                                  operational and processing options to meet
DOC_0012438               DOC_0012451                                                                                                                                                Christopher Denno            sep.pdf
                                                                                                                                                                                                                  Operational and Processing Options to meet
DOC_0012452               DOC_0012465                                                                                                                                                Christopher Denno            Se.pptx

                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                         James T Christy (CENSUS/LA FED); Ali
                                                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                     Email communication containing pre-decisional
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones(CENSUS/DEPDIR FED);                                                                                                                                    deliberations regarding internal briefing materials
DOC_0012466               DOC_0012469         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 0:00                                       2 Re_ Slides.pdf                             Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                         James T Christy (CENSUS/LA FED); Ali
                                                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones(CENSUS/DEPDIR FED);                                                      operational and processing options to meet
DOC_0012470               DOC_0012483         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 0:00          Christopher Denno            sep.pdf
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 143 of 172



                            Production::End
Production::Begin Bates                                       Email From                           Email To                                  Email CC                   Date                          Author                          File Name                                Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                         James T Christy (CENSUS/LA FED); Ali
                                                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones(CENSUS/DEPDIR FED);                                                         Operational and Processing Options to meet
DOC_0012484               DOC_0012497         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 0:00       Christopher Denno                  Se.pptx
DOC_0012498               DOC_0012498         Walsh, Michael (Federal)              Wilbur Ross                          Barranca, Steven (Federal)           8/2/2020 0:00                                          DRAFT Census plan.pdf
                                                                                                                                                                                                                     Operational and Processing Options to meet
DOC_0012499               DOC_0012512         Walsh, Michael (Federal)              Wilbur Ross                             Barranca, Steven (Federal)            8/2/2020 0:00   Christopher Denno                  Sep.pdf
                                                                                                                                                                                                                     Operational and Processing Options to meet
DOC_0012513               DOC_0012526         Walsh, Michael (Federal)              Wilbur Ross                             Barranca, Steven (Federal)            8/2/2020 0:00   Christopher Denno                  September 30 Final 2.pdf


                                                                                                                                                                                                                                                                                                     Email communication containing pre-decisional
                                                                                                                                                                                  Ali Mohammad Ahmad (CENSUS/ADCOM   v 2 Operational Adjustment and Activities- Non                                  deliberations regarding draft talking points on
DOC_0012527               DOC_0012529         Walsh, Michael (Federal)              Wilbur Ross                             Barranca, Steven (Federal)            8/2/2020 0:00   FED)                               Public- Tentative Dates.pdf                    Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full

                                                                                                                                                                                                                                                                                                     Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                     deliberations regarding internal briefing materials
DOC_0012530               DOC_0012556         Christa.D.Jones@census.gov            Enrique Lamas (CENSUS/DEPDIR FED)       Albert E Fontenot (CENSUS/ADDC FED)   8/2/2020 7:23                                      Re_ Draft Replan Deck for Review(4).pdf        Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                                                     Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                     deliberations regarding draft correspondence
                                                                                                                                                                                                                     Re_ Draft Replan Deck for Review(23) -                                          communicating proposed Department
DOC_0012557               DOC_0012583         Christa D Jones (CENSUS/DEPDIR FED)   Enrique Lamas (CENSUS/DEPDIR FED)                                             8/2/2020 7:23                                      Copy.pdf                                       Predecisional and Deliberative   action/decision/policy.                            Redacted
                                                                                                                                                                                                                                                                                                     Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                     deliberations regarding draft correspondence
                                                                                                                                                                                                                                                                                                     communicating proposed Department
DOC_0012584               DOC_0012610         Christa D Jones (CENSUS/DEPDIR FED)   Enrique Lamas (CENSUS/DEPDIR FED)       Albert E Fontenot (CENSUS/ADDC FED)   8/2/2020 7:23                                      Re_ Draft Replan Deck for Review(23).pdf       Predecisional and Deliberative   action/decision/policy.                            Redacted

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
DOC_0012611               DOC_0012611         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                                             8/2/2020 7:43                                      Final Replan Deck - Copy - Copy.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                                                            Operational and Processing Options to meet
DOC_0012612               DOC_0012623         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                                             8/2/2020 7:43   Christopher Denno                  Sep.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                                                            Operational and Processing Options to meet
DOC_0012624               DOC_0012635         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                                             8/2/2020 7:43   Christopher Denno                  Se.pptx

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                                                            Operational and Processing Options to meet
DOC_0012636               DOC_0012647         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                                             8/2/2020 7:43   Christopher Denno                  Sep.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                                                            Operational and Processing Options to meet
DOC_0012648               DOC_0012659         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                                             8/2/2020 7:43   Christopher Denno                  Se.pptx
                                                                                               Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 144 of 172



                            Production::End
Production::Begin Bates                                    Email From                             Email To                  Email CC         Date                          Author                    File Name                   Privilege   Privilege Description   Redaction
                                 Bates

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
DOC_0012660               DOC_0012660         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                  8/2/2020 7:43                                Final Replan Deck.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                           Operational and Processing Options to meet
DOC_0012661               DOC_0012672         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                  8/2/2020 7:43   Christopher Denno            Sep.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                           Operational and Processing Options to meet
DOC_0012673               DOC_0012684         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                  8/2/2020 7:43   Christopher Denno            Se.pptx

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                           Operational and Processing Options to meet
DOC_0012685               DOC_0012696         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                  8/2/2020 7:43   Christopher Denno            Sep.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                           Operational and Processing Options to meet
DOC_0012697               DOC_0012708         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                  8/2/2020 7:43   Christopher Denno            Se.pptx

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
DOC_0012709               DOC_0012709         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                  8/2/2020 7:43                                Final Replan Deck.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                           Operational and Processing Options to meet
DOC_0012710               DOC_0012721         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                  8/2/2020 7:43   Christopher Denno            Sep.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                           Operational and Processing Options to meet
DOC_0012722               DOC_0012733         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                  8/2/2020 7:43   Christopher Denno            Se.pptx

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                           Operational and Processing Options to meet
DOC_0012734               DOC_0012745         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                  8/2/2020 7:43   Christopher Denno            Sep.pdf

                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);                                                           Operational and Processing Options to meet
DOC_0012746               DOC_0012757         Christopher M Denno (CENSUS/ADDC FED) Michael T Thieme(CENSUS/ADDC FED)                  8/2/2020 7:43   Christopher Denno            Se.pptx
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 145 of 172



                            Production::End
Production::Begin Bates                                     Email From                                  Email To                                    Email CC                     Date                          Author                             File Name                           Privilege                        Privilege Description                Redaction
                                 Bates

                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
DOC_0012758               DOC_0012758         Christopher M Denno (CENSUS/ADDC FED    Michael T Thieme(CENSUS/ADDC FED                                                     8/2/2020 7:43                                         Final Replan Deck.pdf

                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);                                                                                                      Operational and Processing Options to meet
DOC_0012759               DOC_0012770         Christopher M Denno (CENSUS/ADDC FED    Michael T Thieme(CENSUS/ADDC FED                                                     8/2/2020 7:43   Christopher Denno                     Sep.pdf

                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);                                                                                                      Operational and Processing Options to meet
DOC_0012771               DOC_0012782         Christopher M Denno (CENSUS/ADDC FED    Michael T Thieme(CENSUS/ADDC FED                                                     8/2/2020 7:43   Christopher Denno                     Se.pptx

                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);                                                                                                      Operational and Processing Options to meet
DOC_0012783               DOC_0012794         Christopher M Denno (CENSUS/ADDC FED    Michael T Thieme(CENSUS/ADDC FED                                                     8/2/2020 7:43   Christopher Denno                     Sep.pdf

                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);                                                                                                      Operational and Processing Options to meet
DOC_0012795               DOC_0012806         Christopher M Denno (CENSUS/ADDC FED    Michael T Thieme(CENSUS/ADDC FED                                                     8/2/2020 7:43   Christopher Denno                     Se.pptx
                                                                                                                                                                                                                                 8_3 Senior Decennial Management Committee
DOC_0012807               DOC_0012807         Robin Wyvill (CENSUS/DEPDIR FED)        Nicole Martin; Brooke, Beatrice E. (Federal)   Christa D Jones (CENSUS/DEPDIR FED)   8/2/2020 8:26                                         meeting.pdf
DOC_0012808               DOC_0012808         Robin Wyvill (CENSUS/DEPDIR FED)        Nicole Martin; Brooke, Beatrice E. (Federal)   Christa D Jones (CENSUS/DEPDIR FED)   8/2/2020 8:26   Christa D Jones (CENSUS/DEPDIR FED)   0. Sr Management Agenda 2020.08.03.docx
                                                                                                                                                                                                                                                                                                          Document containing pre-decisional deliberation
                                                                                                                                                                                                                                 a. 2020 Census DRAFT High Level Summary                                  regarding proposed Department
DOC_0012809               DOC_0012810         Robin Wyvill (CENSUS/DEPDIR FED)        Nicole Martin; Brooke, Beatrice E. (Federal)   Christa D Jones (CENSUS/DEPDIR FED)   8/2/2020 8:26   Maryann M Chapin (CENSUS/ADDC FED)    2020.0.pdf                              Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                                                                                                                                 b. 2020 Census DRAFT Phased Restart DOC
DOC_0012811               DOC_0012824         Robin Wyvill (CENSUS/DEPDIR FED)        Nicole Martin; Brooke, Beatrice E. (Federal)   Christa D Jones (CENSUS/DEPDIR FED)   8/2/2020 8:26                                         Exec R.pdf
                                                                                                                                                                                                                                 c. 2020 Census DRAFT DOC Exec Report
DOC_0012825               DOC_0012836         Robin Wyvill (CENSUS/DEPDIR FED)        Nicole Martin; Brooke, Beatrice E. (Federal)   Christa D Jones (CENSUS/DEPDIR FED)   8/2/2020 8:26                                         Slides fo.pdf
                                                                                                                                                                                                                                 d. 2020 Census DRAFT DOC Exec Report
DOC_0012837               DOC_0012844         Robin Wyvill (CENSUS/DEPDIR FED)      Nicole Martin; Brooke, Beatrice E. (Federal) Christa D Jones (CENSUS/DEPDIR FED)       8/2/2020 8:26                                         Slides fo.pdf
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
DOC_0012845               DOC_0012845         Christopher M Denno (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)                                                        8/2/2020 8:31                                         Re_ Final Replan Deck.pdf
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);                                                                                                           Operational and Processing Options to meet
DOC_0012846               DOC_0012857         Christopher M Denno (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)                                                        8/2/2020 8:31   Christopher Denno                     Sep.pdf
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);                                                                                                           Operational and Processing Options to meet
DOC_0012858               DOC_0012869         Christopher M Denno (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)                                                        8/2/2020 8:31   Christopher Denno                     Se.pptx
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 146 of 172



                            Production::End
Production::Begin Bates                                    Email From                               Email To                  Email CC         Date                          Author                    File Name                   Privilege   Privilege Description   Redaction
                                 Bates
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);                                                              Operational and Processing Options to meet
DOC_0012870               DOC_0012881         Christopher M Denno (CENSUS/ADDC FED)   James T Christy (CENSUS/LA FED)                    8/2/2020 8:31   Christopher Denno            Sep.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);                                                              Operational and Processing Options to meet
DOC_0012882               DOC_0012893         Christopher M Denno (CENSUS/ADDC FED)   James T Christy (CENSUS/LA FED)                    8/2/2020 8:31   Christopher Denno            Se.pptx
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);
DOC_0012894               DOC_0012894         Christopher M Denno (CENSUS/ADDC FED    James T Christy (CENSUS/LA FED                     8/2/2020 8:31                                Re_ Final Replan Deck.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);                                                              Operational and Processing Options to meet
DOC_0012895               DOC_0012906         Christopher M Denno (CENSUS/ADDC FED    James T Christy (CENSUS/LA FED                     8/2/2020 8:31   Christopher Denno            Sep.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);                                                              Operational and Processing Options to meet
DOC_0012907               DOC_0012918         Christopher M Denno (CENSUS/ADDC FED    James T Christy (CENSUS/LA FED                     8/2/2020 8:31   Christopher Denno            Se.pptx
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);                                                              Operational and Processing Options to meet
DOC_0012919               DOC_0012930         Christopher M Denno (CENSUS/ADDC FED    James T Christy (CENSUS/LA FED                     8/2/2020 8:31   Christopher Denno            Sep.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);                                                              Operational and Processing Options to meet
DOC_0012931               DOC_0012942         Christopher M Denno (CENSUS/ADDC FED    James T Christy (CENSUS/LA FED                     8/2/2020 8:31   Christopher Denno            Se.pptx
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);
DOC_0012943               DOC_0012943         Christopher M Denno (CENSUS/ADDC FED)   James T Christy (CENSUS/LA FED)                    8/2/2020 8:31                                Re_ Final Replan Deck.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);                                                              Operational and Processing Options to meet
DOC_0012944               DOC_0012955         Christopher M Denno (CENSUS/ADDC FED)   James T Christy (CENSUS/LA FED)                    8/2/2020 8:31   Christopher Denno            Sep.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);
                                                                                      Michael T Thieme(CENSUS/ADDC FED);                                                              Operational and Processing Options to meet
DOC_0012956               DOC_0012967         Christopher M Denno (CENSUS/ADDC FED)   James T Christy (CENSUS/LA FED)                    8/2/2020 8:31   Christopher Denno            Se.pptx
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 147 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                                Email CC                          Date                          Author                            File Name                           Privilege                        Privilege Description                Redaction
                                 Bates
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);                                                                                                      Operational and Processing Options to meet
DOC_0012968               DOC_0012979         Christopher M Denno (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)                                                    8/2/2020 8:31   Christopher Denno                    Sep.pdf
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Enrique Lamas (CENSUS/DEPDIRFED);
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);                                                                                                      Operational and Processing Options to meet
DOC_0012980               DOC_0012991         Christopher M Denno (CENSUS/ADDC FED) James T Christy (CENSUS/LA FED)                                                    8/2/2020 8:31   Christopher Denno                    Se.pptx

                                                                                    Steven Dillingham (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                             Operational and Processing Options to meet
DOC_0012992               DOC_0012992         Ron S Jarmin (CENSUS/DEPDIR FED)      Nathaniel Cogley (CENSUS/DEPDIR FED)   Christa D Jones (CENSUS/DEPDIR FED)         8/2/2020 8:46                                        Sept___.pdf

                                                                                    Steven Dillingham (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                             Operational and Processing Options to meet
DOC_0012993               DOC_0013004         Ron S Jarmin (CENSUS/DEPDIR FED)      Nathaniel Cogley (CENSUS/DEPDIR FED)   Christa D Jones (CENSUS/DEPDIR FED)         8/2/2020 8:46   Christopher Denno                    Sep.pdf

                                                                                    Steven Dillingham (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                             Operational and Processing Options to meet
DOC_0013005               DOC_0013005         Ron S Jarmin (CENSUS/DEPDIR FED)      Nathaniel Cogley (CENSUS/DEPDIR FED)   Christa D Jones (CENSUS/DEPDIR FED)         8/2/2020 8:46                                        Sept___.pdf

                                                                                    Steven Dillingham (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                             Operational and Processing Options to meet
DOC_0013006               DOC_0013017         Ron S Jarmin (CENSUS/DEPDIR FED)      Nathaniel Cogley (CENSUS/DEPDIR FED)   Christa D Jones (CENSUS/DEPDIR FED)         8/2/2020 8:46   Christopher Denno                    Sep.pdf

                                                                                    Steven Dillingham (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                             Operational and Processing Options to meet
DOC_0013018               DOC_0013018         Ron S Jarmin (CENSUS/DEPDIR FED)      Nathaniel Cogley (CENSUS/DEPDIR FED    Christa D Jones (CENSUS/DEPDIR FED          8/2/2020 8:46                                        Sept__.2.pdf
                                                                                                                                                                                                                            Operational and Processing Options to meet
DOC_0013019               DOC_0013030                                                                                                                                                  Christopher Denno                    Sep.pdf

                                                                                    Steven Dillingham (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                             Operational and Processing Options to meet
DOC_0013031               DOC_0013031         Ron S Jarmin (CENSUS/DEPDIR FED)      Nathaniel Cogley (CENSUS/DEPDIR FED)   Christa D Jones (CENSUS/DEPDIR FED)         8/2/2020 8:46                                        Sept___.pdf

                                                                                    Steven Dillingham (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                             Operational and Processing Options to meet
DOC_0013032               DOC_0013043         Ron S Jarmin (CENSUS/DEPDIR FED)      Nathaniel Cogley (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)      8/2/2020 8:46   Christopher Denno                    Sep.pdf
                                                                                                                              Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                              Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    McDermott, Ryan (Federal); Pepper, Samuel Katherine Dodson Hancher(CENSUS/DEPDIR                                                        8_3 Senior Decennial Management Committee
DOC_0013044               DOC_0013046         Robin Wyvill (CENSUS/DEPDIR FED)      (Federal)                                 FED)                                     8/2/2020 8:48                                        .pdf
                                                                                                                              Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                              Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    McDermott, Ryan (Federal); Pepper, Samuel Katherine Dodson Hancher(CENSUS/DEPDIR                                                        Census Briefing Memo for Secretary Ross for
DOC_0013047               DOC_0013047         Robin Wyvill (CENSUS/DEPDIR FED)      (Federal)                                 FED)                                     8/2/2020 8:48   DeLaVara, Hunter (Federal)           2.docx
                                                                                                                              Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                              Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   Document containing pre-decisional deliberation
                                                                                    McDermott, Ryan (Federal); Pepper, Samuel Katherine Dodson Hancher(CENSUS/DEPDIR                                                        a. 2020 Census DRAFT High Level Summary                                  regarding proposed Department
DOC_0013048               DOC_0013049         Robin Wyvill (CENSUS/DEPDIR FED)      (Federal)                                 FED)                                     8/2/2020 8:48   Maryann M Chapin (CENSUS/ADDC FED)   2020.0.pdf                              Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                              Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                              Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    McDermott, Ryan (Federal); Pepper, Samuel Katherine Dodson Hancher(CENSUS/DEPDIR                                                        b. 2020 Census DRAFT Phased Restart DOC
DOC_0013050               DOC_0013063         Robin Wyvill (CENSUS/DEPDIR FED)      (Federal)                                 FED)                                     8/2/2020 8:48                                        Exec R.pdf
                                                                                                                              Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                              Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    McDermott, Ryan (Federal); Pepper, Samuel Katherine Dodson Hancher(CENSUS/DEPDIR                                                        c. 2020 Census DRAFT DOC Exec Report
DOC_0013064               DOC_0013075         Robin Wyvill (CENSUS/DEPDIR FED)      (Federal)                                 FED)                                     8/2/2020 8:48                                        Slides fo.pdf
                                                                                                                              Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                              Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    McDermott, Ryan (Federal); Pepper, Samuel Katherine Dodson Hancher(CENSUS/DEPDIR                                                        d. 2020 Census DRAFT DOC Exec Report
DOC_0013076               DOC_0013083         Robin Wyvill (CENSUS/DEPDIR FED)      (Federal)                                 FED)                                     8/2/2020 8:48                                        Slides fo.pdf
                                                                                                                              Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                              Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    McDermott, Ryan (Federal); Pepper, Samuel Katherine Dodson Hancher(CENSUS/DEPDIR                                                        8_3 Senior Decennial Management Committee
DOC_0013084               DOC_0013086         Robin Wyvill (CENSUS/DEPDIR FED)      (Federal)                                 FED)                                     8/2/2020 8:48                                        .pdf
                                                                                                                              Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                              Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    McDermott, Ryan (Federal); Pepper, Samuel Katherine Dodson Hancher(CENSUS/DEPDIR                                                        Census Briefing Memo for Secretary Ross for
DOC_0013087               DOC_0013087         Robin Wyvill (CENSUS/DEPDIR FED)      (Federal)                                 FED)                                     8/2/2020 8:48   DeLaVara, Hunter (Federal)           2.docx
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 148 of 172



                            Production::End
Production::Begin Bates                                    Email From                             Email To                                   Email CC                        Date                           Author                             File Name                                Privilege                           Privilege Description               Redaction
                                 Bates
                                                                                                                             Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                             Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                             Document reflecting information provided to
                                                                                 McDermott, Ryan (Federal); Pepper, Samuel   Katherine Dodson Hancher(CENSUS/DEPDIR                                                          a. 2020 Census DRAFT High Level Summary                                          facilitate deliberative discussions regarding
DOC_0013088               DOC_0013089         Robin Wyvill (CENSUS/DEPDIR FED)   (Federal)                                   FED)                                      8/2/2020 8:48    Maryann M Chapin (CENSUS/ADDC FED)   2020.0.pdf                              Predecisional and Deliberative           proposed updates to Census schedule.            Redacted
                                                                                                                             Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                                                 McDermott, Ryan (Federal); Pepper, Samuel   Katherine Dodson Hancher(CENSUS/DEPDIR                                                          b. 2020 Census DRAFT Phased Restart DOC
DOC_0013090               DOC_0013103         Robin Wyvill (CENSUS/DEPDIR FED)   (Federal)                                   FED)                                      8/2/2020 8:48                                         Exec R.pdf
                                                                                                                             Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                                                 McDermott, Ryan (Federal); Pepper, Samuel   Katherine Dodson Hancher(CENSUS/DEPDIR                                                          c. 2020 Census DRAFT DOC Exec Report
DOC_0013104               DOC_0013115         Robin Wyvill (CENSUS/DEPDIR FED)   (Federal)                                   FED)                                      8/2/2020 8:48                                         Slides fo.pdf
                                                                                                                             Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                                                 McDermott, Ryan (Federal); Pepper, Samuel   Katherine Dodson Hancher(CENSUS/DEPDIR                                                          d. 2020 Census DRAFT DOC Exec Report
DOC_0013116               DOC_0013123         Robin Wyvill (CENSUS/DEPDIR FED)   (Federal)                                   FED)                                      8/2/2020 8:48                                         Slides fo.pdf
                                                                                                                                                                                                                             brute force method - meeting info in this
DOC_0013124               DOC_0013124         Ron S Jarmin (CENSUS/DEPDIR FED)   Karen Kelley                                                                          8/2/2020 10:45                                        message.pdf
                                                                                                                                                                                                                             Operational and Processing Options to meet
DOC_0013125               DOC_0013136         Ron S Jarmin (CENSUS/DEPDIR FED)   Karen Kelley                                                                          8/2/2020 10:45   Christopher Denno                    Sep.pdf
                                                                                                                                                                                                                             Fw_ brute force method - meeting info in this
DOC_0013137               DOC_0013137         Ron S Jarmin (CENSUS/DEPDIR FED)   Steven Dillingham (CENSUS/DEPDIR FED)                                                 8/2/2020 10:46                                        m___.pdf
                                                                                                                                                                                                                             Operational and Processing Options to meet
DOC_0013138               DOC_0013149         Ron S Jarmin (CENSUS/DEPDIR FED)   Steven Dillingham (CENSUS/DEPDIR FED)                                                 8/2/2020 10:46   Christopher Denno                    Sep.pdf
                                                                                                                                                                                                                             Fw_ brute force method - meeting info in this
DOC_0013150               DOC_0013150         Ron S Jarmin (CENSUS/DEPDIR FED)   Steven Dillingham (CENSUS/DEPDIR FED)                                                 8/2/2020 10:46                                        m___.pdf
                                                                                                                                                                                                                             Operational and Processing Options to meet
DOC_0013151               DOC_0013162         Ron S Jarmin (CENSUS/DEPDIR FED)   Steven Dillingham (CENSUS/DEPDIR FED)                                                 8/2/2020 10:46   Christopher Denno                    Sep.pdf

                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                             Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                             Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                             James TChristy (CENSUS/LA FED); Christa D
                                                                                                                             Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                              Email communication reflecting mental
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);        Reist (CENSUS/ADCOM FED);Christopher J                                                          DRAFT- PLEASE REVIEW- Dillingham                                                 processes of advisor to decisionmaker regarding
DOC_0013163               DOC_0013167         FED)                               Enrique Lamas (CENSUS/DEPDIR FED            Stanley (CENSUS/OCIA FED)                 8/2/2020 13:30                                        Blog_Statement.pdf                              Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                             Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                             Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                             James TChristy (CENSUS/LA FED); Christa D
                                                                                                                             Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                              Draft document containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);        Reist (CENSUS/ADCOM FED);Christopher J                     Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                      deliberations regarding a draft public statement
DOC_0013168               DOC_0013169         FED)                               Enrique Lamas (CENSUS/DEPDIR FED            Stanley (CENSUS/OCIA FED)                 8/2/2020 13:30   FED)                                 Draft Dillingham Statement v 4 clean.docx       Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                             Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                             Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                             James TChristy (CENSUS/LA FED); Christa D
                                                                                                                             Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                              Email communication containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);        Reist (CENSUS/ADCOM FED);Christopher J                                                          DRAFT- PLEASE REVIEW- Dillingham                                                 deliberations regarding proposed Department
DOC_0013170               DOC_0013174         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)           Stanley (CENSUS/OCIA FED)                 8/2/2020 13:30                                        Blog_Statement.pdf                              Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                             Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                             Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                             Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                             James TChristy (CENSUS/LA FED); Christa D
                                                                                                                             Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                              Draft document containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM   Albert E Fontenot (CENSUS/ADDC FED);        Reist (CENSUS/ADCOM FED);Christopher J                     Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                      deliberations regarding a draft public statement
DOC_0013175               DOC_0013176         FED)                               Enrique Lamas (CENSUS/DEPDIR FED)           Stanley (CENSUS/OCIA FED)                 8/2/2020 13:30   FED)                                 Draft Dillingham Statement v 4 clean.docx       Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 149 of 172



                            Production::End
Production::Begin Bates                                    Email From                              Email To                                Email CC                        Date                           Author                             File Name                           Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                           James TChristy (CENSUS/LA FED); Christa D
                                                                                                                           Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                         Email communication containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM      Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                        DRAFT- PLEASE REVIEW- Dillingham                                              deliberations regarding a draft public statement
DOC_0013177               DOC_0013181         FED)                                  Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 13:30                                      Blog_Statement.pdf                           Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                           James TChristy (CENSUS/LA FED); Christa D
                                                                                                                           Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                         Draft document containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM      Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                     Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                 deliberations regarding a draft public statement
DOC_0013182               DOC_0013183         FED)                                  Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 13:30   FED)                               Draft Dillingham Statement v 4 clean.docx    Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                           James TChristy (CENSUS/LA FED); Christa D                                                                                                                                   Email communication containing information
                                                                                                                           Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                         gathered for pre-decisional deliberations
                                              Ali Mohammad Ahmad (CENSUS/ADCOM      Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                                                        DRAFT- PLEASE REVIEW- Dillingham                                              regarding internal briefing materials on proposed
DOC_0013184               DOC_0013188         FED)                                  Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 13:30                                      Blog_Statement.pdf                           Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Christopher M Denno(CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                           James TChristy (CENSUS/LA FED); Christa D
                                                                                                                           Jones (CENSUS/DEPDIR FED); Burton H                                                                                                                                         Draft document reflecting mental processes of
                                              Ali Mohammad Ahmad (CENSUS/ADCOM      Albert E Fontenot (CENSUS/ADDC FED);   Reist (CENSUS/ADCOM FED);Christopher J                     Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                 decisionmaker regarding a draft public statement
DOC_0013189               DOC_0013190         FED)                                  Enrique Lamas (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 8/2/2020 13:30   FED)                               Draft Dillingham Statement v 4 clean.docx    Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                           James T Christy (CENSUS/LA FED); Ali
                                                                                                                           Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                          Email communication containing pre-decisional
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Christa D Jones(CENSUS/DEPDIR FED);                                                                                                                                         deliberations regarding proposed Department
DOC_0013191               DOC_0013194         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED    Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:25                                           Re_ Slides(1).pdf                            Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                           James T Christy (CENSUS/LA FED); Ali
                                                                                                                           Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Christa D Jones(CENSUS/DEPDIR FED);                                                           operational and processing options to meet
DOC_0013195               DOC_0013208         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED    Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:25        Christopher Denno                  sep.pdf

                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                           James T Christy (CENSUS/LA FED); Ali
                                                                                                                           Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Christa D Jones(CENSUS/DEPDIR FED);                                                           Operational and Processing Options to meet
DOC_0013209               DOC_0013222         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED    Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:25        Christopher Denno                  Se.pptx
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 150 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                             Email CC                      Date                           Author                       File Name                           Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                         James T Christy (CENSUS/LA FED); Ali
                                                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                  Email communication containing pre-decisional
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones(CENSUS/DEPDIR FED);                                                                                                                                 deliberations regarding a draft presentation on
DOC_0013223               DOC_0013226         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:25                                   Re_ Slides(1).pdf                            Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                         James T Christy (CENSUS/LA FED); Ali
                                                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones(CENSUS/DEPDIR FED);                                                   operational and processing options to meet
DOC_0013227               DOC_0013240         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:25      Christopher Denno            sep.pdf

                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                         James T Christy (CENSUS/LA FED); Ali
                                                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones(CENSUS/DEPDIR FED);                                                   Operational and Processing Options to meet
DOC_0013241               DOC_0013254         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:25      Christopher Denno            Se.pptx
                                                                                                                                                                                                                                                                                             Email communication reflecting information
                                                                                                                                                                                                                                                                                             provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                             regarding internal briefing materials on proposed
DOC_0013255               DOC_0013259         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                                                8/2/2020 14:35                                Fwd_ Slides(1).pdf                           Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                                                                                               operational and processing options to meet
DOC_0013260               DOC_0013273         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                                                8/2/2020 14:35   Christopher Denno            sep.pdf
                                                                                                                                                                                                               Operational and Processing Options to meet
DOC_0013274               DOC_0013287         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                                                8/2/2020 14:35   Christopher Denno            Se.pptx
DOC_0013288               DOC_0013292         Timothy.P.Olson@census.gov            Timothy Olson                                                                8/2/2020 14:35                                Fwd_ Slides(1).pdf
                                                                                                                                                                                                               operational and processing options to meet
DOC_0013293               DOC_0013306         Timothy.P.Olson@census.gov            Timothy Olson                                                                8/2/2020 14:35   Christopher Denno            sep.pdf
                                                                                                                                                                                                               Operational and Processing Options to meet
DOC_0013307               DOC_0013320         Timothy.P.Olson@census.gov            Timothy Olson                                                                8/2/2020 14:35   Christopher Denno            Se.pptx

                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                           James T Christy (CENSUS/LA FED); Ali
                                                                                                                           Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                Email communication containing pre-decisional
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Christa D Jones(CENSUS/DEPDIR FED);                                                                                                                               deliberations regarding proposed Department
DOC_0013321               DOC_0013324         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED    Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:36                                 Re_ Slides.pdf                               Predecisional and Deliberative   action/decision/policy.                       Redacted

                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                           James T Christy (CENSUS/LA FED); Ali
                                                                                                                           Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Christa D Jones(CENSUS/DEPDIR FED);                                                 operational and processing options to meet
DOC_0013325               DOC_0013338         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED    Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:36    Christopher Denno            sep.pdf

                                                                                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                           Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                           Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                           James T Christy (CENSUS/LA FED); Ali
                                                                                                                           Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);   Christa D Jones(CENSUS/DEPDIR FED);                                                 Operational and Processing Options to meet
DOC_0013339               DOC_0013352         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED    Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:36    Christopher Denno            Se.pptx

                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                         James T Christy (CENSUS/LA FED); Ali
                                                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                  Email communication containing pre-decisional
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones(CENSUS/DEPDIR FED);                                                                                                                                 deliberations regarding a draft presentation on
DOC_0013353               DOC_0013356         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:36                                   Re_ Slides.pdf                               Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 151 of 172



                            Production::End
Production::Begin Bates                                      Email From                             Email To                             Email CC                       Date                           Author                                 File Name                             Privilege                           Privilege Description                 Redaction
                                 Bates

                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                         James T Christy (CENSUS/LA FED); Ali
                                                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones(CENSUS/DEPDIR FED);                                                                operational and processing options to meet
DOC_0013357               DOC_0013370         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:36       Christopher Denno                        sep.pdf

                                                                                                                         Michael T Thieme (CENSUS/ADDC FED);
                                                                                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                         Timothy P Olson (CENSUS/ADFOFED);
                                                                                                                         James T Christy (CENSUS/LA FED); Ali
                                                                                                                         Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED); Christa D Jones(CENSUS/DEPDIR FED);                                                                Operational and Processing Options to meet
DOC_0013371               DOC_0013384         Christopher M Denno (CENSUS/ADDC FED) Deborah Stempowski (CENSUS/ADDC FED) Enrique Lamas (CENSUS/DEPDIR FED)    8/2/2020 14:36       Christopher Denno                        Se.pptx
                                                                                                                                                                                                                                                                                                          Email communication containing pre-decisional
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                                                                                     deliberations regarding proposed Department
DOC_0013385               DOC_0013389         Monday, August 03, 2020 2:05:09 P     Christa D Jones (CENSUS/DEPDIR FED                                            8/2/2020 14:40                                            Fwd_ Slides.pdf                              Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                       operational and processing options to meet
DOC_0013390               DOC_0013403         Monday, August 03, 2020 2:05:09 P     Christa D Jones (CENSUS/DEPDIR FED                                            8/2/2020 14:40   Christopher Denno                        sep.pdf
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                       Operational and Processing Options to meet
DOC_0013404               DOC_0013417         Monday, August 03, 2020 2:05:09 P     Christa D Jones (CENSUS/DEPDIR FED                                            8/2/2020 14:40   Christopher Denno                        Se.pptx
                                                                                                                                                                                                                                                                                                          Email communication reflecting information
                                                                                                                                                                                                                                                                                                          provided to facilitate deliberative discussions
                                                                                                                                                                                                                                                                                                          regarding internal briefing materials on proposed
DOC_0013418               DOC_0013422         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                                                 8/2/2020 14:58                                            Fwd_ Slides.pdf                              Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                                                                                                            operational and processing options to meet
DOC_0013423               DOC_0013436         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                                                 8/2/2020 14:58   Christopher Denno                        sep.pdf
                                                                                                                                                                                                                            Operational and Processing Options to meet
DOC_0013437               DOC_0013450         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                                                 8/2/2020 14:58   Christopher Denno                        Se.pptx
DOC_0013451               DOC_0013455         Timothy.P.Olson@census.gov            Timothy Olson                                                                 8/2/2020 14:58                                            Fwd_ Slides.pdf
                                                                                                                                                                                                                            operational and processing options to meet
DOC_0013456               DOC_0013469         Timothy.P.Olson@census.gov            Timothy Olson                                                                 8/2/2020 14:58   Christopher Denno                        sep.pdf
                                                                                                                                                                                                                            Operational and Processing Options to meet
DOC_0013470               DOC_0013483         Timothy.P.Olson@census.gov            Timothy Olson                                                                 8/2/2020 14:58   Christopher Denno                        Se.pptx
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Ali
                                                                                                                          Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                                                          Victoria Velkoff (CENSUS/ADDP FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                          John Maron Abowd (CENSUS/ADRM                                                                                                                                                   Email communication containing pre-decisional
                                                                                                                          FED);Christa D Jones (CENSUS/DEPDIR                                                                                                                                             deliberations regarding proposed Department
DOC_0013484               DOC_0013485         Benjamin J Page (CENSUS/CFO FED)      Albert E Fontenot (CENSUS/ADDC FED    FED                                    8/2/2020 15:42                                             Re_ Acceleration(1).pdf                      Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Ali
                                                                                                                          Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                                                          Victoria Velkoff (CENSUS/ADDP FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                          John Maron Abowd (CENSUS/ADRM                                                                                                                                                   Document containing pre-decisional deliberation
                                                                                                                          FED);Christa D Jones (CENSUS/DEPDIR                                                              Non Funding 2020 Decennial Support                                             regarding a draft report on proposed Department
DOC_0013486               DOC_0013487         Benjamin J Page (CENSUS/CFO FED)      Albert E Fontenot (CENSUS/ADDC FED    FED                                    8/2/2020 15:42    Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                                    Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 152 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                    Email CC                     Date                           Author                                File Name                              Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                              Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                              Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                              Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                              James T Christy (CENSUS/LA FED); Ali
                                                                                                                              Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                                                              Victoria Velkoff (CENSUS/ADDP FED);
                                                                                                                              Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                              Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                              John Maron Abowd (CENSUS/ADRM                                                                                                                                                    Email communication containing pre-decisional
                                                                                                                              FED);Christa D Jones (CENSUS/DEPDIR                                                                                                                                              deliberations regarding proposed Department
DOC_0013488               DOC_0013489         Benjamin J Page (CENSUS/CFO FED       Albert E Fontenot (CENSUS/ADDC FED)       FED)                                     8/2/2020 15:42                                            Re_ Acceleration.pdf                         Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                              Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                              Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                              Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                              James T Christy (CENSUS/LA FED); Ali
                                                                                                                              Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                                                              Victoria Velkoff (CENSUS/ADDP FED);
                                                                                                                              Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                              Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                              John Maron Abowd (CENSUS/ADRM                                                                                                                                                    Document containing pre-decisional deliberation
                                                                                                                              FED);Christa D Jones (CENSUS/DEPDIR                                                               Non Funding 2020 Decennial Support                                             regarding a draft report on proposed Department
DOC_0013490               DOC_0013491         Benjamin J Page (CENSUS/CFO FED       Albert E Fontenot (CENSUS/ADDC FED)       FED)                                     8/2/2020 15:42   Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                                    Predecisional and Deliberative   action/decision/policy.                         Withheld in full
                                                                                                                              Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                              Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                              Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                              James T Christy (CENSUS/LA FED); Ali
                                                                                                                              Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                                                              Victoria Velkoff (CENSUS/ADDP FED);
                                                                                                                              Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                              Steven Dillingham (CENSUS/DEPDIR FED);                                                                                                                                           Email communication reflecting information
                                                                                                                              John Maron Abowd (CENSUS/ADRM                                                                                                                                                    provided to facilitate deliberative discussions
                                                                                                                              FED);Christa D Jones (CENSUS/DEPDIR                                                                                                                                              regarding proposed Department
DOC_0013492               DOC_0013493         Benjamin J Page (CENSUS/CFO FED)      Albert E Fontenot (CENSUS/ADDC FED)       FED)                                     8/2/2020 15:42                                            Re_ Acceleration.pdf                         Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                              Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                              Deborah Stempowski (CENSUS/ADDC FED);
                                                                                                                              Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                              James T Christy (CENSUS/LA FED); Ali
                                                                                                                              Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                                                              Victoria Velkoff (CENSUS/ADDP FED);
                                                                                                                              Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                              Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                                                              John Maron Abowd (CENSUS/ADRM                                                                                                                                                    Document reflecting information provided to
                                                                                                                              FED);Christa D Jones (CENSUS/DEPDIR                                                               Non Funding 2020 Decennial Support                                             facilitate deliberative discussions regarding
DOC_0013494               DOC_0013495         Benjamin J Page (CENSUS/CFO FED)      Albert E Fontenot (CENSUS/ADDC FED)       FED)                                     8/2/2020 15:42   Whitney L Duffey Jones (CENSUS/CFO FED) Items.xlsx                                    Predecisional and Deliberative   proposed Department action/decision/policy.       Withheld in full
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                    Steven K Smith(CENSUS/DEPDIR FED);
                                                                                    Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                    Ali Mohammad Ahmad
                                                                                    (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                    (CENSUS/ADDC FED); Deborah Stempowski
                                                                                    (CENSUS/ADDC FED); Timothy P
                                                                                    Olson(CENSUS/ADFO FED); James T Christy
                                                                                    (CENSUS/LA FED); Enrique Lamas
                                                                                    (CENSUS/DEPDIR FED); Christa DJones
                                                                                    (CENSUS/DEPDIR FED); Michael T Thieme
DOC_0013496               DOC_0013497         Christopher M Denno (CENSUS/ADDC FED) (CENSUS/ADDC FED)                                                                  8/2/2020 16:13                                            Re_ Touch base on slides.pdf
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                    Steven K Smith(CENSUS/DEPDIR FED);
                                                                                    Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                    Ali Mohammad Ahmad
                                                                                    (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                    (CENSUS/ADDC FED); Deborah Stempowski
                                                                                    (CENSUS/ADDC FED); Timothy P
                                                                                    Olson(CENSUS/ADFO FED); James T Christy
                                                                                    (CENSUS/LA FED); Enrique Lamas
                                                                                    (CENSUS/DEPDIR FED); Christa DJones
                                                                                    (CENSUS/DEPDIR FED); Michael T Thieme                                                                                                        Operational and Processing Options to meet
DOC_0013498               DOC_0013511         Christopher M Denno (CENSUS/ADDC FED) (CENSUS/ADDC FED)                                                                  8/2/2020 16:13   Christopher Denno                        Sep.pdf
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 153 of 172



                            Production::End
Production::Begin Bates                                    Email From                                   Email To                Email CC         Date                           Author                    File Name                   Privilege   Privilege Description   Redaction
                                 Bates
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme                                                              Operational and Processing Options to meet
DOC_0013512               DOC_0013525         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13   Christopher Denno            Se.pptx
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme
DOC_0013526               DOC_0013527         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13                                Re_ Touch base on slides.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme                                                              Operational and Processing Options to meet
DOC_0013528               DOC_0013541         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13   Christopher Denno            Sep.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme                                                              Operational and Processing Options to meet
DOC_0013542               DOC_0013555         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13   Christopher Denno            Se.pptx
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme
DOC_0013556               DOC_0013557         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13                                Re_ Touch base on slides.pdf
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 154 of 172



                            Production::End
Production::Begin Bates                                    Email From                                   Email To                Email CC         Date                           Author                    File Name                   Privilege   Privilege Description   Redaction
                                 Bates
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme                                                              Operational and Processing Options to meet
DOC_0013558               DOC_0013571         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13   Christopher Denno            Sep.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme                                                              Operational and Processing Options to meet
DOC_0013572               DOC_0013585         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13   Christopher Denno            Se.pptx
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme
DOC_0013586               DOC_0013587         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13                                Re_ Touch base on slides(1).pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme                                                              Operational and Processing Options to meet
DOC_0013588               DOC_0013601         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13   Christopher Denno            Sep.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme                                                              Operational and Processing Options to meet
DOC_0013602               DOC_0013615         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13   Christopher Denno            Se.pptx
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 155 of 172



                            Production::End
Production::Begin Bates                                    Email From                                   Email To                Email CC         Date                           Author                    File Name                   Privilege   Privilege Description   Redaction
                                 Bates
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme
DOC_0013616               DOC_0013617         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13                                Re_ Touch base on slides(1).pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme                                                              Operational and Processing Options to meet
DOC_0013618               DOC_0013631         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13   Christopher Denno            Sep.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme                                                              Operational and Processing Options to meet
DOC_0013632               DOC_0013645         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13   Christopher Denno            Se.pptx
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme
DOC_0013646               DOC_0013647         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13                                Re_ Touch base on slides.pdf
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                      Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                      Steven K Smith(CENSUS/DEPDIR FED);
                                                                                      Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad
                                                                                      (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                      (CENSUS/ADDC FED); Deborah Stempowski
                                                                                      (CENSUS/ADDC FED); Timothy P
                                                                                      Olson(CENSUS/ADFO FED); James T Christy
                                                                                      (CENSUS/LA FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Christa DJones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme                                                              Operational and Processing Options to meet
DOC_0013648               DOC_0013661         Christopher M Denno (CENSUS/ADDC FED)   (CENSUS/ADDC FED)                                    8/2/2020 16:13   Christopher Denno            Sep.pdf
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 156 of 172



                            Production::End
Production::Begin Bates                                     Email From                                Email To                             Email CC                      Date                           Author                           File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                    Steven K Smith(CENSUS/DEPDIR FED);
                                                                                    Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                    Ali Mohammad Ahmad
                                                                                    (CENSUS/ADCOMFED); Albert E Fontenot
                                                                                    (CENSUS/ADDC FED); Deborah Stempowski
                                                                                    (CENSUS/ADDC FED); Timothy P
                                                                                    Olson(CENSUS/ADFO FED); James T Christy
                                                                                    (CENSUS/LA FED); Enrique Lamas
                                                                                    (CENSUS/DEPDIR FED); Christa DJones
                                                                                    (CENSUS/DEPDIR FED); Michael T Thieme                                                                                              Operational and Processing Options to meet
DOC_0013662               DOC_0013675         Christopher M Denno (CENSUS/ADDC FED) (CENSUS/ADDC FED)                                                              8/2/2020 16:13   Christopher Denno                  Se.pptx
DOC_0013676               DOC_0013678         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                                                  8/2/2020 16:14                                      Fwd_ Touch base on slides.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0013679               DOC_0013692         Timothy P Olson (CENSUS/ADFO FED)      Timothy Olson                                                                 8/2/2020 16:14   Christopher Denno                  Sep.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0013693               DOC_0013706         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                                                  8/2/2020 16:14   Christopher Denno                  Se.pptx
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Michael
DOC_0013707               DOC_0013709         Christopher M Denno (CENSUS/ADDC FED) T Thieme (CENSUS/ADDC FED)                                                     8/2/2020 16:14                                      Re_ Touch base on slides.pdf
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Michael                                                                                            operational and processing options to meet
DOC_0013710               DOC_0013723         Christopher M Denno (CENSUS/ADDC FED) T Thieme (CENSUS/ADDC FED)                                                     8/2/2020 16:14   Christopher Denno                  sep.pdf
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Michael                                                                                            Operational and Processing Options to meet
DOC_0013724               DOC_0013737         Christopher M Denno (CENSUS/ADDC FED) T Thieme (CENSUS/ADDC FED)                                                     8/2/2020 16:14   Christopher Denno                  Se.pptx
DOC_0013738               DOC_0013740         Timothy.P.Olson@census.gov            Timothy Olson                                                                  8/2/2020 16:14                                      Fwd_ Touch base on slides.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0013741               DOC_0013754         Timothy.P.Olson@census.gov             Timothy Olson                                                                 8/2/2020 16:14   Christopher Denno                  Sep.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0013755               DOC_0013768         Timothy.P.Olson@census.gov            Timothy Olson                                                                  8/2/2020 16:14   Christopher Denno                  Se.pptx
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Michael
DOC_0013769               DOC_0013771         Christopher M Denno (CENSUS/ADDC FED) T Thieme (CENSUS/ADDC FED)                                                     8/2/2020 16:14                                      Re_ Touch base on slides.pdf
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Michael                                                                                            operational and processing options to meet
DOC_0013772               DOC_0013785         Christopher M Denno (CENSUS/ADDC FED) T Thieme (CENSUS/ADDC FED)                                                     8/2/2020 16:14   Christopher Denno                  sep.pdf
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    James T Christy(CENSUS/LA FED); Michael                                                                                            Operational and Processing Options to meet
DOC_0013786               DOC_0013799         Christopher M Denno (CENSUS/ADDC FED) T Thieme (CENSUS/ADDC FED)                                                     8/2/2020 16:14   Christopher Denno                  Se.pptx
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith(CENSUS/DEPDIR FED);                                                                                                                                       Email communication reflecting information
                                                                                     Steven Dillingham (CENSUS/DEPDIR FED); Michael John Sprung (CENSUS/DEPDIR                                                                                                                                       provided to facilitate deliberative discussions
                                              Ali Mohammad Ahmad (CENSUS/ADCOM       Ron S Jarmin (CENSUS/DEPDIR FED);      FED); Christa D Jones (CENSUS/DEPDIR                                                       PLEASE REVIEW-- Draft Director Statement -                                    regarding a draft public statement on proposed
DOC_0013800               DOC_0013800         FED)                                   Cogley, Nathaniel (Federal)            FED)                                   8/2/2020 16:15                                      Copy.pdf                                   Predecisional and Deliberative     Department action/decision/policy.                Redacted
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith(CENSUS/DEPDIR FED);                                                                                                                                       Draft document reflecting information provided
                                                                                     Steven Dillingham (CENSUS/DEPDIR FED); Michael John Sprung (CENSUS/DEPDIR                                                                                                                                       to facilitate deliberative discussions regarding a
                                              Ali Mohammad Ahmad (CENSUS/ADCOM       Ron S Jarmin (CENSUS/DEPDIR FED);      FED); Christa D Jones (CENSUS/DEPDIR                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         draft public statement on proposed Department
DOC_0013801               DOC_0013802         FED)                                   Cogley, Nathaniel (Federal)            FED)                                   8/2/2020 16:15   FED)                               Stateme.docx                                 Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith(CENSUS/DEPDIR FED);                                                                                                                                       Email communication reflecting mental
                                                                                     Steven Dillingham (CENSUS/DEPDIR FED); Michael John Sprung (CENSUS/DEPDIR                                                                                                                                       processes of advisor to decisionmaker regarding
                                              Ali Mohammad Ahmad (CENSUS/ADCOM       Ron S Jarmin (CENSUS/DEPDIR FED);      FED); Christa D Jones (CENSUS/DEPDIR                                                       PLEASE REVIEW-- Draft Director                                                a draft public statement on proposed Department
DOC_0013803               DOC_0013803         FED)                                   Cogley, Nathaniel (Federal)            FED)                                   8/2/2020 16:15                                      Statement.pdf                                Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 157 of 172



                            Production::End
Production::Begin Bates                                    Email From                                Email To                              Email CC                      Date                           Author                          File Name                              Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith(CENSUS/DEPDIR FED);                                                                                                                                       Draft document reflecting mental processes of
                                                                                   Steven Dillingham (CENSUS/DEPDIR FED);   Michael John Sprung (CENSUS/DEPDIR                                                                                                                                       advisor to decisionmaker regarding a draft public
                                              Ali Mohammad Ahmad (CENSUS/ADCOM     Ron S Jarmin (CENSUS/DEPDIR FED);        FED); Christa D Jones (CENSUS/DEPDIR                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         statement on proposed Department
DOC_0013804               DOC_0013805         FED)                                 Cogley, Nathaniel (Federal)              FED)                                   8/2/2020 16:15   FED)                               Stateme.docx                                 Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith(CENSUS/DEPDIR FED);                                                                                                                                       Email communication reflecting mental
                                                                                   Steven Dillingham (CENSUS/DEPDIR FED);   Michael John Sprung (CENSUS/DEPDIR                                                                                                                                       processes of advisor to decisionmaker regarding
                                              Ali Mohammad Ahmad (CENSUS/ADCOM     Ron S Jarmin (CENSUS/DEPDIR FED);        FED); Christa D Jones (CENSUS/DEPDIR                                                       PLEASE REVIEW-- Draft Director                                                a draft public statement on proposed Department
DOC_0013806               DOC_0013806         FED                                  Cogley, Nathaniel (Federal)              FED)                                   8/2/2020 16:15                                      Statement.pdf                                Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith(CENSUS/DEPDIR FED);
                                                                                   Steven Dillingham (CENSUS/DEPDIR FED);   Michael John Sprung (CENSUS/DEPDIR                                                                                                                                       Draft document containing pre-decisional
                                              Ali Mohammad Ahmad (CENSUS/ADCOM     Ron S Jarmin (CENSUS/DEPDIR FED);        FED); Christa D Jones (CENSUS/DEPDIR                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         deliberations regarding a draft public statement
DOC_0013807               DOC_0013808         FED                                  Cogley, Nathaniel (Federal)              FED)                                   8/2/2020 16:15   FED)                               Stateme.docx                                 Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith(CENSUS/DEPDIR FED);                                                                                                                                       Email communication reflecting information
                                                                                   Steven Dillingham (CENSUS/DEPDIR FED);   Michael John Sprung (CENSUS/DEPDIR                                                                                                                                       provided to facilitate deliberative discussions
                                              Ali Mohammad Ahmad (CENSUS/ADCOM     Ron S Jarmin (CENSUS/DEPDIR FED);        FED); Christa D Jones (CENSUS/DEPDIR                                                       PLEASE REVIEW-- Draft Director                                                regarding a draft public statement on proposed
DOC_0013809               DOC_0013809         FED)                                 Cogley, Nathaniel (Federal)              FED)                                   8/2/2020 16:15                                      Statement.pdf                                Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith(CENSUS/DEPDIR FED);
                                                                                   Steven Dillingham (CENSUS/DEPDIR FED);   Michael John Sprung (CENSUS/DEPDIR                                                                                                                                       Draft document reflecting mental processes of
                                              Ali Mohammad Ahmad (CENSUS/ADCOM     Ron S Jarmin (CENSUS/DEPDIR FED);        FED); Christa D Jones (CENSUS/DEPDIR                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         decisionmaker regarding a draft public statement
DOC_0013810               DOC_0013811         FED)                                 Cogley, Nathaniel (Federal)              FED)                                   8/2/2020 16:15   FED)                               Stateme.docx                                 Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith(CENSUS/DEPDIR FED);                                                                                                                                       Email communication reflecting information
                                                                                   Steven Dillingham (CENSUS/DEPDIR FED);   Michael John Sprung (CENSUS/DEPDIR                                                                                                                                       provided to facilitate deliberative discussions
                                              Ali Mohammad Ahmad (CENSUS/ADCOM     Ron S Jarmin (CENSUS/DEPDIR FED);        FED); Christa D Jones (CENSUS/DEPDIR                                                       PLEASE REVIEW-- Draft Director                                                regarding a draft public statement on proposed
DOC_0013812               DOC_0013812         FED)                                 Cogley, Nathaniel (Federal)              FED)                                   8/2/2020 16:15                                      Statement.pdf                                Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                                            Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                            Steven K Smith(CENSUS/DEPDIR FED);                                                                                                                                       Draft document reflecting information provided
                                                                                   Steven Dillingham (CENSUS/DEPDIR FED);   Michael John Sprung (CENSUS/DEPDIR                                                                                                                                       to facilitate deliberative discussions regarding a
                                              Ali Mohammad Ahmad (CENSUS/ADCOM     Ron S Jarmin (CENSUS/DEPDIR FED);        FED); Christa D Jones (CENSUS/DEPDIR                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         draft public statement on proposed Department
DOC_0013813               DOC_0013814         FED)                                 Cogley, Nathaniel (Federal)              FED)                                   8/2/2020 16:15   FED)                               Stateme.docx                                 Predecisional and Deliberative   action/decision/policy.                            Withheld in full
DOC_0013815               DOC_0013815         Ron S Jarmin (CENSUS/DEPDIR FED)     Risko, Daniel (Federal                                                          8/2/2020 16:17                                      slides for 8AM.pdf
                                                                                                                                                                                                                       Operational and Processing Options to meet
DOC_0013816               DOC_0013829         Ron S Jarmin (CENSUS/DEPDIR FED)     Risko, Daniel (Federal)                                                         8/2/2020 16:17   Christopher Denno                  Sep.pdf
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Ali Mohammad Ahmad (CENSUS/ADCOM         Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                       Email communication reflecting mental
                                                                                   FED); Steven Dillingham (CENSUS/DEPDIR   Michael John Sprung(CENSUS/DEPDIR                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                   FED); Ron S Jarmin(CENSUS/DEPDIR FED);   FED); Christa D Jones (CENSUS/DEPDIR                                                       Re_ PLEASE REVIEW-- Draft Director                                            a draft public statement on proposed Department
DOC_0013830               DOC_0013830         Steven K Smith (CENSUS/DEPDIR FED)   Cogley, Nathaniel (Federal)              FED)                                   8/2/2020 17:05                                      Statement(2).pdf                             Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Ali Mohammad Ahmad (CENSUS/ADCOM         Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   FED); Steven Dillingham (CENSUS/DEPDIR   Michael John Sprung(CENSUS/DEPDIR                                                                                                                                        Draft document containing pre-decisional
                                                                                   FED); Ron S Jarmin(CENSUS/DEPDIR FED);   FED); Christa D Jones (CENSUS/DEPDIR                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         deliberations regarding a draft public statement
DOC_0013831               DOC_0013832         Steven K Smith (CENSUS/DEPDIR FED)   Cogley, Nathaniel (Federal)              FED)                                   8/2/2020 17:05   FED)                               Stateme.docx                                 Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Ali Mohammad Ahmad (CENSUS/ADCOM         Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                       Email communication reflecting mental
                                                                                   FED); Steven Dillingham (CENSUS/DEPDIR   Michael John Sprung(CENSUS/DEPDIR                                                                                                                                        processes of advisor to decisionmaker regarding
                                                                                   FED); Ron S Jarmin(CENSUS/DEPDIR FED);   FED); Christa D Jones (CENSUS/DEPDIR                                                       Re_ PLEASE REVIEW-- Draft Director                                            draft talking points on proposed Department
DOC_0013833               DOC_0013833         Steven K Smith (CENSUS/DEPDIR FED    Cogley, Nathaniel (Federal)              FED                                    8/2/2020 17:05                                      Statement(1).pdf                             Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                                                   Ali Mohammad Ahmad (CENSUS/ADCOM         Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                   FED); Steven Dillingham (CENSUS/DEPDIR   Michael John Sprung(CENSUS/DEPDIR                                                                                                                                        Draft document containing pre-decisional
                                                                                   FED); Ron S Jarmin(CENSUS/DEPDIR FED);   FED); Christa D Jones (CENSUS/DEPDIR                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         deliberations regarding a draft public statement
DOC_0013834               DOC_0013835         Steven K Smith (CENSUS/DEPDIR FED    Cogley, Nathaniel (Federal)              FED                                    8/2/2020 17:05   FED)                               Stateme.docx                                 Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 158 of 172



                            Production::End
Production::Begin Bates                                      Email From                              Email To                                   Email CC                      Date                     Author                              File Name                           Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM           Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                  Email communication reflecting information
                                                                                      FED); Steven Dillingham (CENSUS/DEPDIR     Michael John Sprung(CENSUS/DEPDIR                                                                                                                                   provided to facilitate deliberative discussions
                                                                                      FED); Ron S Jarmin(CENSUS/DEPDIR FED);     FED); Christa D Jones (CENSUS/DEPDIR                                                       Re_ PLEASE REVIEW-- Draft Director                                       regarding a draft public statement on proposed
DOC_0013836               DOC_0013836         Steven K Smith (CENSUS/DEPDIR FED)      Cogley, Nathaniel (Federal)                FED)                                   8/2/2020 17:05                                      Statement(2).pdf                        Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM           Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                  Draft document reflecting mental processes of
                                                                                      FED); Steven Dillingham (CENSUS/DEPDIR     Michael John Sprung(CENSUS/DEPDIR                                                                                                                                   advisor to decisionmaker regarding a draft public
                                                                                      FED); Ron S Jarmin(CENSUS/DEPDIR FED);     FED); Christa D Jones (CENSUS/DEPDIR                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    statement on proposed Department
DOC_0013837               DOC_0013838         Steven K Smith (CENSUS/DEPDIR FED)      Cogley, Nathaniel (Federal)                FED)                                   8/2/2020 17:05   FED)                               Stateme.docx                            Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM           Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                  Email communication reflecting information
                                                                                      FED); Steven Dillingham (CENSUS/DEPDIR     Michael John Sprung(CENSUS/DEPDIR                                                                                                                                   provided to facilitate deliberative discussions
                                                                                      FED); Ron S Jarmin(CENSUS/DEPDIR FED);     FED); Christa D Jones (CENSUS/DEPDIR                                                       Re_ PLEASE REVIEW-- Draft Director                                       regarding a draft public statement on proposed
DOC_0013839               DOC_0013839         Steven K Smith (CENSUS/DEPDIR FED)      Cogley, Nathaniel (Federal)                FED)                                   8/2/2020 17:05                                      Statement(3).pdf                        Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM           Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                  Draft document reflecting information provided
                                                                                      FED); Steven Dillingham (CENSUS/DEPDIR     Michael John Sprung(CENSUS/DEPDIR                                                                                                                                   to facilitate deliberative discussions regarding a
                                                                                      FED); Ron S Jarmin(CENSUS/DEPDIR FED);     FED); Christa D Jones (CENSUS/DEPDIR                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    draft public statement on proposed Department
DOC_0013840               DOC_0013841         Steven K Smith (CENSUS/DEPDIR FED)      Cogley, Nathaniel (Federal)                FED)                                   8/2/2020 17:05   FED)                               Stateme.docx                            Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                                                                                                                                                                                                                                     Email communication reflecting information
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                          provided to facilitate deliberative discussions
                                                                                      James T Christy (CENSUS/LA FED); Michael                                                                                              Fwd_ PLEASE REVIEW-- Draft Director                                      regarding a draft public statement on proposed
DOC_0013842               DOC_0013843         Albert E Fontenot (CENSUS/ADDC FED)     T Thieme(CENSUS/ADDC FED)                                                         8/2/2020 17:14                                      Statement(1) - Copy - Copy.pdf          Predecisional and Deliberative   Department action/decision/policy.                 Redacted

                                                                                      Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                          Draft document containing pre-decisional
                                                                                      James T Christy (CENSUS/LA FED); Michael                                                           Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    deliberations regarding a draft public statement
DOC_0013844               DOC_0013845         Albert E Fontenot (CENSUS/ADDC FED)     T Thieme(CENSUS/ADDC FED)                                                         8/2/2020 17:14   FED)                               Stateme.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

                                                                                      Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                          Email communication containing pre-decisional
                                                                                      James T Christy (CENSUS/LA FED); Michael                                                                                              Fwd_ PLEASE REVIEW-- Draft Director                                      deliberations regarding a draft public statement
DOC_0013846               DOC_0013847         Albert E Fontenot (CENSUS/ADDC FED)     T Thieme(CENSUS/ADDC FED)                                                         8/2/2020 17:14                                      Statement(1).pdf                        Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted
                                                                                                                                                                                                                                                                                                     Draft document reflecting mental processes of
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                          advisor to decisionmaker regarding a draft public
                                                                                      James T Christy (CENSUS/LA FED); Michael                                                           Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    statement on proposed Department
DOC_0013848               DOC_0013849         Albert E Fontenot (CENSUS/ADDC FED)     T Thieme(CENSUS/ADDC FED)                                                         8/2/2020 17:14   FED)                               Stateme.docx                            Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                                                                                                                                                                                                                                     Email communication reflecting information
                                                                                      Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                          provided to facilitate deliberative discussions
                                                                                      James T Christy (CENSUS/LA FED); Michael                                                                                              Fwd_ PLEASE REVIEW-- Draft Director                                      regarding a draft public statement on proposed
DOC_0013850               DOC_0013851         Albert.E.Fontenot@census.gov            T Thieme(CENSUS/ADDC FED)                                                         8/2/2020 17:14                                      Statement(1).pdf                        Predecisional and Deliberative   Department action/decision/policy.                 Redacted
                                                                                                                                                                                                                                                                                                     Draft document reflecting information provided
                                                                                     Deborah Stempowski (CENSUS/ADDC FED);                                                                                                                                                                           to facilitate deliberative discussions regarding a
                                                                                     James T Christy (CENSUS/LA FED); Michael                                                            Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    draft public statement on proposed Department
DOC_0013852               DOC_0013853         Albert.E.Fontenot@census.gov           T Thieme(CENSUS/ADDC FED)                                                       8/2/2020 17:14      FED)                               Stateme.docx                            Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                     Steven K Smith (CENSUS/DEPDIR FED); Ali
                                                                                     Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                                                              Email communication reflecting mental
                                                                                     Steven Dillingham(CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                      processes of advisor to decisionmaker regarding
                                              Michael John Sprung (CENSUS/DEPDIR     Ron S Jarmin (CENSUS/DEPDIR FED);        Enrique Lamas (CENSUS/DEPDIR FED);                                                            Re_ PLEASE REVIEW-- Draft Director                                       a draft public statement on proposed Department
DOC_0013854               DOC_0013855         FED)                                   Cogley, Nathaniel (Federal)              Christa D Jones(CENSUS/DEPDIR FED)     8/2/2020 17:35                                         Statement(1).pdf                        Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                     Steven K Smith (CENSUS/DEPDIR FED); Ali
                                                                                     Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                     Steven Dillingham(CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                      Draft document containing pre-decisional
                                              Michael John Sprung (CENSUS/DEPDIR     Ron S Jarmin (CENSUS/DEPDIR FED);        Enrique Lamas (CENSUS/DEPDIR FED);                         Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    deliberations regarding a draft public statement
DOC_0013856               DOC_0013857         FED)                                   Cogley, Nathaniel (Federal)              Christa D Jones(CENSUS/DEPDIR FED)     8/2/2020 17:35      FED)                               Stateme.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                     Steven K Smith (CENSUS/DEPDIR FED); Ali Steven K Smith (CENSUS/DEPDIR FED); Ali
                                                                                     Mohammad Ahmad (CENSUS/ADCOM FED); Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                           Email communication reflecting mental
                                                                                     Steven Dillingham(CENSUS/DEPDIR FED); Steven Dillingham(CENSUS/DEPDIR FED);                                                                                                                                     processes of advisor to decisionmaker regarding
                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);        Ron S Jarmin (CENSUS/DEPDIR FED);                                                             Re_ PLEASE REVIEW-- Draft Director                                       a draft public statement on proposed Department
DOC_0013858               DOC_0013859         Michael John Sprung (CENSUS/DEPDIR FED Cogley, Nathaniel (Federal)              Cogley, Nathaniel (Federal)            8/2/2020 17:35                                         Statement2.pdf                          Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                     Steven K Smith (CENSUS/DEPDIR FED); Ali Steven K Smith (CENSUS/DEPDIR FED); Ali
                                                                                     Mohammad Ahmad (CENSUS/ADCOM FED); Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                     Steven Dillingham(CENSUS/DEPDIR FED); Steven Dillingham(CENSUS/DEPDIR FED);                                                                                                                                     Draft document containing pre-decisional
                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);        Ron S Jarmin (CENSUS/DEPDIR FED);                          Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    deliberations regarding a draft public statement
DOC_0013860               DOC_0013861         Michael John Sprung (CENSUS/DEPDIR FED Cogley, Nathaniel (Federal)              Cogley, Nathaniel (Federal)            8/2/2020 17:35      FED)                               Stateme.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 159 of 172



                            Production::End
Production::Begin Bates                                       Email From                           Email To                                  Email CC                        Date                     Author                              File Name                           Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                   Steven K Smith (CENSUS/DEPDIR FED); Ali
                                                                                   Mohammad Ahmad (CENSUS/ADCOM FED);
                                                                                   Steven Dillingham(CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                       Email communication reflecting mental
                                              Michael John Sprung (CENSUS/DEPDIR   Ron S Jarmin (CENSUS/DEPDIR FED);       Enrique Lamas (CENSUS/DEPDIR FED);                                                              Re_ PLEASE REVIEW-- Draft Director                                       processes of advisor to decisionmaker regarding
DOC_0013862               DOC_0013863         FED)                                 Cogley, Nathaniel (Federal)             Christa D Jones(CENSUS/DEPDIR FED)          8/2/2020 17:35                                      Statement(1).pdf                        Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                   Steven K Smith (CENSUS/DEPDIR FED); Ali
                                                                                   Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                                                               Draft document reflecting mental processes of
                                                                                   Steven Dillingham(CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                       advisor to decisionmaker regarding a draft public
                                              Michael John Sprung (CENSUS/DEPDIR   Ron S Jarmin (CENSUS/DEPDIR FED);       Enrique Lamas (CENSUS/DEPDIR FED);                           Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    statement on proposed Department
DOC_0013864               DOC_0013865         FED)                                 Cogley, Nathaniel (Federal)             Christa D Jones(CENSUS/DEPDIR FED)          8/2/2020 17:35   FED)                               Stateme.docx                            Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                   Steven K Smith (CENSUS/DEPDIR FED); Ali
                                                                                   Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                                                               Email communication reflecting information
                                                                                   Steven Dillingham(CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                       provided to facilitate deliberative discussions
                                              Michael John Sprung (CENSUS/DEPDIR   Ron S Jarmin (CENSUS/DEPDIR FED);       Enrique Lamas (CENSUS/DEPDIR FED);                                                              Re_ PLEASE REVIEW-- Draft Director                                       regarding a draft public statement on proposed
DOC_0013866               DOC_0013867         FED)                                 Cogley, Nathaniel (Federal)             Christa D Jones(CENSUS/DEPDIR FED)          8/2/2020 17:35                                      Statement(2).pdf                        Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                   Steven K Smith (CENSUS/DEPDIR FED); Ali
                                                                                   Mohammad Ahmad (CENSUS/ADCOM FED);                                                                                                                                                                               Draft document reflecting information provided
                                                                                   Steven Dillingham(CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                       to facilitate deliberative discussions regarding a
                                              Michael John Sprung (CENSUS/DEPDIR   Ron S Jarmin (CENSUS/DEPDIR FED);       Enrique Lamas (CENSUS/DEPDIR FED);                           Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    draft public statement on proposed Department
DOC_0013868               DOC_0013869         FED)                                 Cogley, Nathaniel (Federal)             Christa D Jones(CENSUS/DEPDIR FED)          8/2/2020 17:35   FED)                               Stateme.docx                            Predecisional and Deliberative   action/decision/policy.                            Withheld in full
DOC_0013870               DOC_0013870         Steven Dillingham                    Steven Dillingham (CENSUS/DEPDIR FED)                                               8/2/2020 19:39                                      drafts.pdf


                                                                                                                                                                                                                                                                                                    Draft document reflecting mental processes of
                                                                                                                                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    decisionmaker regarding a draft public statement
DOC_0013871               DOC_0013872         Steven Dillingham                    Steven Dillingham (CENSUS/DEPDIR FED)                                               8/2/2020 19:39   FED)                               Stateme.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                   Michael John Sprung (CENSUS/DEPDIR
                                                                                   FED); Steven K Smith (CENSUS/DEPDIR
                                                                                   FED); Ali Mohammad                                                                                                                                                                                               Email communication reflecting mental
                                                                                   Ahmad(CENSUS/ADCOM FED); Steven           Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   processes of advisor to decisionmaker regarding
                                                                                   Dillingham (CENSUS/DEPDIR FED); Cogley,   Enrique Lamas (CENSUS/DEPDIR FED);                                                            Re_ PLEASE REVIEW-- Draft Director                                       a draft public statement on proposed Department
DOC_0013873               DOC_0013874         Ron S Jarmin (CENSUS/DEPDIR FED)     Nathaniel (Federal)                       Christa D Jones(CENSUS/DEPDIR FED)        8/2/2020 19:45                                      Statement.pdf                           Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                   Michael John Sprung (CENSUS/DEPDIR
                                                                                   FED); Steven K Smith (CENSUS/DEPDIR
                                                                                   FED); Ali Mohammad
                                                                                   Ahmad(CENSUS/ADCOM FED); Steven           Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   Draft document containing pre-decisional
                                                                                   Dillingham (CENSUS/DEPDIR FED); Cogley,   Enrique Lamas (CENSUS/DEPDIR FED);                         Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    deliberations regarding a draft public statement
DOC_0013875               DOC_0013876         Ron S Jarmin (CENSUS/DEPDIR FED)     Nathaniel (Federal)                       Christa D Jones(CENSUS/DEPDIR FED)        8/2/2020 19:45   FED)                               Stateme.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                                                                                                                                                                                                                    Email communication reflecting mental
                                                                                   Michael John Sprung (CENSUS/DEPDIR        Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   processes of advisor to decisionmaker regarding
                                                                                   FED); Steven K Smith (CENSUS/DEPDIR       Enrique Lamas (CENSUS/DEPDIR FED);                                                            Re_ PLEASE REVIEW-- Draft Director                                       a draft public statement on proposed Department
DOC_0013877               DOC_0013878         Ron S Jarmin (CENSUS/DEPDIR FED)     FED); Ali Mohammad Ahmad                  Christa D Jones(CENSUS/DEPDIR FED)        8/2/2020 19:45                                      Statement.pdf                           Predecisional and Deliberative   action/decision/policy.                          Redacted

                                                                                   Michael John Sprung (CENSUS/DEPDIR        Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   Draft document containing pre-decisional
                                                                                   FED); Steven K Smith (CENSUS/DEPDIR       Enrique Lamas (CENSUS/DEPDIR FED);                         Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    deliberations regarding a draft public statement
DOC_0013879               DOC_0013880         Ron S Jarmin (CENSUS/DEPDIR FED)     FED); Ali Mohammad Ahmad                  Christa D Jones(CENSUS/DEPDIR FED)        8/2/2020 19:45   FED)                               Stateme.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                   Michael John Sprung (CENSUS/DEPDIR
                                                                                   FED); Steven K Smith (CENSUS/DEPDIR
                                                                                   FED); Ali Mohammad                                                                                                                                                                                               Email communication reflecting information
                                                                                   Ahmad(CENSUS/ADCOM FED); Steven           Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                   provided to facilitate deliberative discussions
                                                                                   Dillingham (CENSUS/DEPDIR FED); Cogley,   Enrique Lamas (CENSUS/DEPDIR FED);                                                            Re_ PLEASE REVIEW-- Draft Director                                       regarding a draft public statement on proposed
DOC_0013881               DOC_0013882         Ron S Jarmin (CENSUS/DEPDIR FED)     Nathaniel (Federal)                       Christa D Jones(CENSUS/DEPDIR FED)        8/2/2020 19:45                                      Statement.pdf                           Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                   Kelley, Karen (Federal); Olson, Stephanie
                                                                                   (Federal); Paranzino, Anthony (Federal); Ali
                                                                                   Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                   Walsh, Michael (Federal); Steven K Smith
                                                                                   (CENSUS/DEPDIR FED); James B
                                                                                   Treat(CENSUS/DEPDIR FED); Deborah
                                                                                   Stempowski (CENSUS/ADDC FED); Albert E
                                                                                   Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                   Olson (CENSUS/ADFO FED); Enrique Lamas
                                                                                   (CENSUS/DEPDIR FED); Nathaniel
                                                                                   Cogley(CENSUS/DEPDIR FED); Steven
                                                                                   Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                   Jarmin (CENSUS/DEPDIR FED);Meredith,
                                                                                   Ethan (Federal); Christa D Jones                                                                                                                                                                                 Draft document reflecting mental processes of
                                                                                   (CENSUS/DEPDIR FED); Michael T Thieme Goudarzi, Talat (Federal); Barranca, Steven                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    decisionmaker regarding draft talking points on
DOC_0013883               DOC_0013884         Risko, Daniel (Federal)              (CENSUS/ADDC FED)                            (Federal); Martin, Nicole (Federal)    8/2/2020 22:08   FED)                               Stateme.docx                            Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                   Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 160 of 172



                            Production::End
Production::Begin Bates                                     Email From                                    Email To                             Email CC                       Date                     Author                                File Name                         Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                      Michael John Sprung (CENSUS/DEPDIR
                                                                                      FED); Steven K Smith (CENSUS/DEPDIR
                                                                                      FED); Ali Mohammad                                                                                                                                                                                             Email communication reflecting information
                                                                                      Ahmad(CENSUS/ADCOM FED); Steven           Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                 provided to facilitate deliberative discussions
                                                                                      Dillingham (CENSUS/DEPDIR FED); Cogley,   Enrique Lamas (CENSUS/DEPDIR FED);                                                          Re_ PLEASE REVIEW-- Draft Director                                       regarding a draft public statement on proposed
DOC_0013885               DOC_0013886         Ron S Jarmin (CENSUS/DEPDIR FED)        Nathaniel (Federal)                       Christa D Jones(CENSUS/DEPDIR FED)      8/2/2020 19:45                                      Statement(1).pdf                        Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                      Michael John Sprung (CENSUS/DEPDIR
                                                                                      FED); Steven K Smith (CENSUS/DEPDIR
                                                                                      FED); Ali Mohammad                                                                                                                                                                                             Draft document reflecting information provided
                                                                                      Ahmad(CENSUS/ADCOM FED); Steven           Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                 to facilitate deliberative discussions regarding a
                                                                                      Dillingham (CENSUS/DEPDIR FED); Cogley,   Enrique Lamas (CENSUS/DEPDIR FED);                       Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    draft public statement on proposed Department
DOC_0013887               DOC_0013888         Ron S Jarmin (CENSUS/DEPDIR FED)        Nathaniel (Federal)                       Christa D Jones(CENSUS/DEPDIR FED)      8/2/2020 19:45   FED)                               Stateme.docx                            Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM          Nathaniel Cogley (CENSUS/DEPDIR FED);
DOC_0013889               DOC_0013889         Steven Dillingham (CENSUS/DEPDIR FED)   FED)                                      Ron S Jarmin (CENSUS/DEPDIR FED         8/2/2020 19:47                                      DRAFT announcement.pdf


                                                                                                                                                                                                                                                                                                     Draft document containing pre-decisional
                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM          Nathaniel Cogley (CENSUS/DEPDIR FED);                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    deliberations regarding a draft public statement
DOC_0013890               DOC_0013891         Steven Dillingham (CENSUS/DEPDIR FED)   FED)                                      Ron S Jarmin (CENSUS/DEPDIR FED         8/2/2020 19:47   FED)                               Stateme.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                                                Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                                Steven K Smith (CENSUS/DEPDIR FED);
                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM          Michael John Sprung (CENSUS/DEPDIR
DOC_0013892               DOC_0013892         Steven Dillingham (CENSUS/DEPDIR FED)   FED)                                      FED)                                    8/2/2020 19:47                                      DRAFT announcement.pdf
                                                                                                                                Nathaniel Cogley (CENSUS/DEPDIR FED);
                                                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                                Steven K Smith (CENSUS/DEPDIR FED);                                                                                                                                  Draft document reflecting mental processes of
                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM          Michael John Sprung (CENSUS/DEPDIR                       Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    decisionmaker regarding a draft report on
DOC_0013893               DOC_0013894         Steven Dillingham (CENSUS/DEPDIR FED)   FED)                                      FED)                                    8/2/2020 19:47   FED)                               Stateme.docx                            Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                                                                                                                                                                                                                     Email communication reflecting mental
                                                                                                                                                                                                                                                                                                     processes of advisor to decisionmaker regarding
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED); Ali                                                                                                                                                                          a draft public statement on proposed Department
DOC_0013895               DOC_0013895         Steven Dillingham (CENSUS/DEPDIR FED)   Mohammad Ahmad (CENSUS/ADCOM FE           Nathaniel Cogley (CENSUS/DEPDIR FE      8/2/2020 19:53                                      Re_ DRAFT announcement.pdf              Predecisional and Deliberative   action/decision/policy.                         Redacted

                                                                                                                                                                                                                                                                                                     Draft document containing pre-decisional
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED); Ali                                                              Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    deliberations regarding a draft public statement
DOC_0013896               DOC_0013897         Steven Dillingham (CENSUS/DEPDIR FED)   Mohammad Ahmad (CENSUS/ADCOM FE           Nathaniel Cogley (CENSUS/DEPDIR FE      8/2/2020 19:53   FED)                               Stateme.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED); Ali
DOC_0013898               DOC_0013898         Steven Dillingham (CENSUS/DEPDIR FED)   Mohammad Ahmad (CENSUS/ADCOM FED) Nathaniel Cogley (CENSUS/DEPDIR FED)            8/2/2020 19:53                                      Re_ DRAFT announcement.pdf


                                                                                                                                                                                                                                                                                                     Draft document reflecting mental processes of
                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED); Ali                                                              Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    decisionmaker regarding a draft public statement
DOC_0013899               DOC_0013900         Steven Dillingham (CENSUS/DEPDIR FED)   Mohammad Ahmad (CENSUS/ADCOM FED) Nathaniel Cogley (CENSUS/DEPDIR FED)            8/2/2020 19:53   FED)                               Stateme.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                      Michael John Sprung (CENSUS/DEPDIR
                                                                                      FED); Steven K Smith (CENSUS/DEPDIR
DOC_0013901               DOC_0013902         Steven Dillingham (CENSUS/DEPDIR FED)   FED)                                                                              8/2/2020 19:56                                      Fw_ DRAFT announcement.pdf


                                                                                      Michael John Sprung (CENSUS/DEPDIR                                                                                                                                                                             Draft document reflecting mental processes of
                                                                                      FED); Steven K Smith (CENSUS/DEPDIR                                                                Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    decisionmaker regarding a draft public statement
DOC_0013903               DOC_0013904         Steven Dillingham (CENSUS/DEPDIR FED)   FED)                                                                              8/2/2020 19:56   FED)                               Stateme.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
DOC_0013905               DOC_0013905         Steven Dillingham (CENSUS/DEPDIR FED)   Steven Dillingham                                                                 8/2/2020 21:01                                      documents for edits, etc.pdf


                                                                                                                                                                                                                                                                                                     Draft document reflecting mental processes of
                                                                                                                                                                                         Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                    decisionmaker regarding a draft public statement
DOC_0013906               DOC_0013907         Steven Dillingham (CENSUS/DEPDIR FED)   Steven Dillingham                                                                 8/2/2020 21:01   FED)                               Stateme.docx                            Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

                                                                                                                                                                                                                                                                                                     Draft document reflecting mental processes of
                                                                                                                                                                                                                            PM Methodological Options Draft_Pre-                                     decisionmaker regarding draft talking points on
DOC_0013908               DOC_0013908         Steven Dillingham (CENSUS/DEPDIR FED)   Steven Dillingham                                                                 8/2/2020 21:01   Ron Jarmin                         decisiona.docx                          Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
DOC_0013909               DOC_0013909         Steven Dillingham (CENSUS/DEPDIR FED)   Steven Dillingham                                                                 8/2/2020 21:26                                      documents for printing.pdf
                                                                                                                                                                                                                                                                                                     Document reflecting mental processes of
                                                                                                                                                                                                                                                                                                     decisionmaker regarding proposed Department
DOC_0013910               DOC_0013910         Steven Dillingham (CENSUS/DEPDIR FED)   Steven Dillingham                                                                 8/2/2020 21:26   Ron Jarmin                         Draft tasking to the PM Team.docx       Predecisional and Deliberative   action/decision/policy.                     Withheld in full
                                                                                                    Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 161 of 172



                            Production::End
Production::Begin Bates                                       Email From                                  Email To                                    Email CC                          Date                           Author                            File Name                              Privilege                          Privilege Description              Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                                      Document reflecting mental processes of
                                                                                                                                                                                                                                        PM Methodological Options Draft_Pre-                                          decisionmaker regarding proposed Department
DOC_0013911               DOC_0013911         Steven Dillingham (CENSUS/DEPDIR FED)   Steven Dillingham                                                                          8/2/2020 21:26    Ron Jarmin                           decisiona.docx                               Predecisional and Deliberative   action/decision/policy.                     Withheld in full
                                                                                                                                                                                                                                                                                                                      Document reflecting mental processes of
                                                                                                                                                                                                                                                                                                                      decisionmaker regarding proposed Department
DOC_0013912               DOC_0013912         Steven Dillingham (CENSUS/DEPDIR FED)   Steven Dillingham                                                                          8/2/2020 21:26    Michael A Berning (CENSUS/ERD FED)   20200801-DMS project description.docx        Predecisional and Deliberative   action/decision/policy.                     Withheld in full
                                                                                      Kelley, Karen (Federal); Olson, Stephanie      Kelley, Karen (Federal); Olson, Stephanie
                                                                                      (Federal); Paranzino, Anthony (Federal); Ali   (Federal); Paranzino, Anthony (Federal); Ali
                                                                                      Mohammad Ahmad(CENSUS/ADCOM FED);              Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                      Walsh, Michael (Federal); Steven K Smith       Walsh, Michael (Federal); Steven K Smith
                                                                                      (CENSUS/DEPDIR FED); James B                   (CENSUS/DEPDIR FED); James B
                                                                                      Treat(CENSUS/DEPDIR FED); Deborah              Treat(CENSUS/DEPDIR FED); Deborah
                                                                                      Stempowski (CENSUS/ADDC FED); Albert E         Stempowski (CENSUS/ADDC FED); Albert E
                                                                                      Fontenot (CENSUS/ADDC FED);Timothy P           Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                      Olson (CENSUS/ADFO FED); Enrique Lamas         Olson (CENSUS/ADFO FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Nathaniel                 (CENSUS/DEPDIR FED); Nathaniel
                                                                                      Cogley(CENSUS/DEPDIR FED); Steven              Cogley(CENSUS/DEPDIR FED); Steven
                                                                                      Dillingham (CENSUS/DEPDIR FED); Ron S          Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                      Jarmin (CENSUS/DEPDIR FED);Meredith,           Jarmin (CENSUS/DEPDIR FED);Meredith,
                                                                                      Ethan (Federal); Christa D Jones               Ethan (Federal); Christa D Jones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme          (CENSUS/DEPDIR FED); Michael T Thieme
DOC_0013913               DOC_0013913         Risko, Daniel (Federal                  (CENSUS/ADDC FED                               (CENSUS/ADDC FED                             8/2/2020 22:08                                        Monday Census Calls .pdf

                                                                                      Kelley, Karen (Federal); Olson, Stephanie      Kelley, Karen (Federal); Olson, Stephanie
                                                                                      (Federal); Paranzino, Anthony (Federal); Ali   (Federal); Paranzino, Anthony (Federal); Ali
                                                                                      Mohammad Ahmad(CENSUS/ADCOM FED);              Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                      Walsh, Michael (Federal); Steven K Smith       Walsh, Michael (Federal); Steven K Smith
                                                                                      (CENSUS/DEPDIR FED); James B                   (CENSUS/DEPDIR FED); James B
                                                                                      Treat(CENSUS/DEPDIR FED); Deborah              Treat(CENSUS/DEPDIR FED); Deborah
                                                                                      Stempowski (CENSUS/ADDC FED); Albert E         Stempowski (CENSUS/ADDC FED); Albert E
                                                                                      Fontenot (CENSUS/ADDC FED);Timothy P           Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                      Olson (CENSUS/ADFO FED); Enrique Lamas         Olson (CENSUS/ADFO FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Nathaniel                 (CENSUS/DEPDIR FED); Nathaniel
                                                                                      Cogley(CENSUS/DEPDIR FED); Steven              Cogley(CENSUS/DEPDIR FED); Steven
                                                                                      Dillingham (CENSUS/DEPDIR FED); Ron S          Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                      Jarmin (CENSUS/DEPDIR FED);Meredith,           Jarmin (CENSUS/DEPDIR FED);Meredith,
                                                                                      Ethan (Federal); Christa D Jones               Ethan (Federal); Christa D Jones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme          (CENSUS/DEPDIR FED); Michael T Thieme                                                              Operational and Processing Options to meet
DOC_0013914               DOC_0013927         Risko, Daniel (Federal                  (CENSUS/ADDC FED                               (CENSUS/ADDC FED                             8/2/2020 22:08   Christopher Denno                    Sep.pdf

                                                                                      Kelley, Karen (Federal); Olson, Stephanie
                                                                                      (Federal); Paranzino, Anthony (Federal); Ali
                                                                                      Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                      Walsh, Michael (Federal); Steven K Smith
                                                                                      (CENSUS/DEPDIR FED); James B
                                                                                      Treat(CENSUS/DEPDIR FED); Deborah
                                                                                      Stempowski (CENSUS/ADDC FED); Albert E
                                                                                      Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                      Olson (CENSUS/ADFO FED); Enrique Lamas
                                                                                      (CENSUS/DEPDIR FED); Nathaniel
                                                                                      Cogley(CENSUS/DEPDIR FED); Steven
                                                                                      Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                      Jarmin (CENSUS/DEPDIR FED);Meredith,
                                                                                      Ethan (Federal); Christa D Jones
                                                                                      (CENSUS/DEPDIR FED); Michael T Thieme Goudarzi, Talat (Federal); Barranca, Steven
DOC_0013928               DOC_0013928         Risko, Daniel (Federal)                 (CENSUS/ADDC FED)                            (Federal); Martin, Nicole (Federal)           8/2/2020 22:08                                         Monday Census Calls .pdf
                                                                                        Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 162 of 172



                            Production::End
Production::Begin Bates                                       Email From                   Email To                                  Email CC                        Date                           Author                    File Name                   Privilege   Privilege Description   Redaction
                                 Bates
                                                                           Kelley, Karen (Federal); Olson, Stephanie
                                                                           (Federal); Paranzino, Anthony (Federal); Ali
                                                                           Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                           Walsh, Michael (Federal); Steven K Smith
                                                                           (CENSUS/DEPDIR FED); James B
                                                                           Treat(CENSUS/DEPDIR FED); Deborah
                                                                           Stempowski (CENSUS/ADDC FED); Albert E
                                                                           Fontenot (CENSUS/ADDC FED);Timothy P
                                                                           Olson (CENSUS/ADFO FED); Enrique Lamas
                                                                           (CENSUS/DEPDIR FED); Nathaniel
                                                                           Cogley(CENSUS/DEPDIR FED); Steven
                                                                           Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                           Jarmin (CENSUS/DEPDIR FED);Meredith,
                                                                           Ethan (Federal); Christa D Jones
                                                                           (CENSUS/DEPDIR FED); Michael T Thieme Goudarzi, Talat (Federal); Barranca, Steven                                                 Operational and Processing Options to meet
DOC_0013929               DOC_0013942         Risko, Daniel (Federal)      (CENSUS/ADDC FED)                            (Federal); Martin, Nicole (Federal)    8/2/2020 22:08   Christopher Denno            Sep.pdf

                                                                           Kelley, Karen (Federal); Olson, Stephanie
                                                                           (Federal); Paranzino, Anthony (Federal); Ali
                                                                           Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                           Walsh, Michael (Federal); Steven K Smith
                                                                           (CENSUS/DEPDIR FED); James B
                                                                           Treat(CENSUS/DEPDIR FED); Deborah
                                                                           Stempowski (CENSUS/ADDC FED); Albert E
                                                                           Fontenot (CENSUS/ADDC FED);Timothy P
                                                                           Olson (CENSUS/ADFO FED); Enrique Lamas
                                                                           (CENSUS/DEPDIR FED); Nathaniel
                                                                           Cogley(CENSUS/DEPDIR FED); Steven
                                                                           Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                           Jarmin (CENSUS/DEPDIR FED);Meredith,
                                                                           Ethan (Federal); Christa D Jones
                                                                           (CENSUS/DEPDIR FED); Michael T Thieme Goudarzi, Talat (Federal); Barranca, Steven
DOC_0013943               DOC_0013943         Risko, Daniel (Federal)      (CENSUS/ADDC FED)                            (Federal); Martin, Nicole (Federal)    8/2/2020 22:08                                Monday Census Calls .pdf

                                                                           Kelley, Karen (Federal); Olson, Stephanie
                                                                           (Federal); Paranzino, Anthony (Federal); Ali
                                                                           Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                           Walsh, Michael (Federal); Steven K Smith
                                                                           (CENSUS/DEPDIR FED); James B
                                                                           Treat(CENSUS/DEPDIR FED); Deborah
                                                                           Stempowski (CENSUS/ADDC FED); Albert E
                                                                           Fontenot (CENSUS/ADDC FED);Timothy P
                                                                           Olson (CENSUS/ADFO FED); Enrique Lamas
                                                                           (CENSUS/DEPDIR FED); Nathaniel
                                                                           Cogley(CENSUS/DEPDIR FED); Steven
                                                                           Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                           Jarmin (CENSUS/DEPDIR FED);Meredith,
                                                                           Ethan (Federal); Christa D Jones
                                                                           (CENSUS/DEPDIR FED); Michael T Thieme Goudarzi, Talat (Federal); Barranca, Steven                                                 Operational and Processing Options to meet
DOC_0013944               DOC_0013957         Risko, Daniel (Federal)      (CENSUS/ADDC FED)                            (Federal); Martin, Nicole (Federal)    8/2/2020 22:08   Christopher Denno            Sep.pdf

                                                                           Kelley, Karen (Federal); Olson, Stephanie
                                                                           (Federal); Paranzino, Anthony (Federal); Ali
                                                                           Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                           Walsh, Michael (Federal); Steven K Smith
                                                                           (CENSUS/DEPDIR FED); James B
                                                                           Treat(CENSUS/DEPDIR FED); Deborah
                                                                           Stempowski (CENSUS/ADDC FED); Albert E
                                                                           Fontenot (CENSUS/ADDC FED);Timothy P
                                                                           Olson (CENSUS/ADFO FED); Enrique Lamas
                                                                           (CENSUS/DEPDIR FED); Nathaniel
                                                                           Cogley(CENSUS/DEPDIR FED); Steven
                                                                           Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                           Jarmin (CENSUS/DEPDIR FED);Meredith,
                                                                           Ethan (Federal); Christa D Jones
                                                                           (CENSUS/DEPDIR FED); Michael T Thieme Goudarzi, Talat (Federal); Barranca, Steven
DOC_0013958               DOC_0013958         Risko, Daniel (Federal)      (CENSUS/ADDC FED)                            (Federal); Martin, Nicole (Federal)    8/2/2020 22:08                                Monday Census Calls - Copy - Copy.pdf
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 163 of 172



                            Production::End
Production::Begin Bates                                       Email From                            Email To                                   Email CC                       Date                           Author                          File Name                              Privilege                          Privilege Description                Redaction
                                 Bates
                                                                                    Kelley, Karen (Federal); Olson, Stephanie
                                                                                    (Federal); Paranzino, Anthony (Federal); Ali
                                                                                    Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                    Walsh, Michael (Federal); Steven K Smith
                                                                                    (CENSUS/DEPDIR FED); James B
                                                                                    Treat(CENSUS/DEPDIR FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                    Olson (CENSUS/ADFO FED); Enrique Lamas
                                                                                    (CENSUS/DEPDIR FED); Nathaniel
                                                                                    Cogley(CENSUS/DEPDIR FED); Steven
                                                                                    Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIR FED);Meredith,
                                                                                    Ethan (Federal); Christa D Jones
                                                                                    (CENSUS/DEPDIR FED); Michael T Thieme Goudarzi, Talat (Federal); Barranca, Steven                                                       Operational and Processing Options to meet
DOC_0013959               DOC_0013972         Risko, Daniel (Federal)               (CENSUS/ADDC FED)                            (Federal); Martin, Nicole (Federal)    8/2/2020 22:08   Christopher Denno                  Sep.pdf

                                                                                    Kelley, Karen (Federal); Olson, Stephanie
                                                                                    (Federal); Paranzino, Anthony (Federal); Ali
                                                                                    Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                    Walsh, Michael (Federal); Steven K Smith
                                                                                    (CENSUS/DEPDIR FED); James B
                                                                                    Treat(CENSUS/DEPDIR FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                    Olson (CENSUS/ADFO FED); Enrique Lamas
                                                                                    (CENSUS/DEPDIR FED); Nathaniel
                                                                                    Cogley(CENSUS/DEPDIR FED); Steven
                                                                                    Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIR FED);Meredith,
                                                                                    Ethan (Federal); Christa D Jones
                                                                                    (CENSUS/DEPDIR FED); Michael T Thieme Goudarzi, Talat (Federal); Barranca, Steven
DOC_0013973               DOC_0013973         Risko, Daniel (Federal)               (CENSUS/ADDC FED)                            (Federal); Martin, Nicole (Federal)    8/2/2020 22:08                                      Monday Census Calls .pdf

                                                                                    Kelley, Karen (Federal); Olson, Stephanie
                                                                                    (Federal); Paranzino, Anthony (Federal); Ali
                                                                                    Mohammad Ahmad(CENSUS/ADCOM FED);
                                                                                    Walsh, Michael (Federal); Steven K Smith
                                                                                    (CENSUS/DEPDIR FED); James B
                                                                                    Treat(CENSUS/DEPDIR FED); Deborah
                                                                                    Stempowski (CENSUS/ADDC FED); Albert E
                                                                                    Fontenot (CENSUS/ADDC FED);Timothy P
                                                                                    Olson (CENSUS/ADFO FED); Enrique Lamas
                                                                                    (CENSUS/DEPDIR FED); Nathaniel
                                                                                    Cogley(CENSUS/DEPDIR FED); Steven
                                                                                    Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                    Jarmin (CENSUS/DEPDIR FED);Meredith,
                                                                                    Ethan (Federal); Christa D Jones
                                                                                    (CENSUS/DEPDIR FED); Michael T Thieme Goudarzi, Talat (Federal); Barranca, Steven                                                       Operational and Processing Options to meet
DOC_0013974               DOC_0013987         Risko, Daniel (Federal)               (CENSUS/ADDC FED)                            (Federal); Martin, Nicole (Federal)    8/2/2020 22:08   Christopher Denno                  Sep.pdf
                                                                                                                                                                                                                                                                                                          Email communication reflecting mental
                                                                                                                                                                                                                            Fw_ PLEASE REVIEW-- Draft Director                                            processes of decisionmaker regarding proposed
DOC_0013988               DOC_0013988         Christa D Jones (CENSUS/DEPDIR FED)   Benjamin J Page (CENSUS/CFO FED)                                                    8/3/2020 0:00                                       Statement.pdf                                Predecisional and Deliberative   Department action/decision/policy.            Redacted

                                                                                                                                                                                                                                                                                                          Draft document reflecting mental processes of
                                                                                                                                                                                         Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         decisionmaker regarding a draft public statement
DOC_0013989               DOC_0013990         Christa D Jones (CENSUS/DEPDIR FED)   Benjamin J Page (CENSUS/CFO FED)                                                    8/3/2020 0:00    FED)                               Stateme.docx                                 Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
DOC_0013991               DOC_0013992         Christa D Jones (CENSUS/DEPDIR FED)   Benjamin J Page (CENSUS/CFO FED)                                                    8/3/2020 0:00                                       Fw_ Revised Replan Deck.pdf
                                                                                                                                                                                                                            operational and processing options to meet
DOC_0013993               DOC_0014006         Christa D Jones (CENSUS/DEPDIR FED)   Benjamin J Page (CENSUS/CFO FED)                                                    8/3/2020 0:00    Christopher Denno                  sep.pdf
                                                                                                                                                                                                                            operational and processing options to meet
DOC_0014007               DOC_0014007         Albert E Fontenot (CENSUS/ADDC FED    Ron S Jarmin (CENSUS/DEPDIR FED                                                     8/3/2020 0:00                                       sept___.pdf
                                                                                                                                                                                                                            operational and processing options to meet
DOC_0014008               DOC_0014021         Albert E Fontenot (CENSUS/ADDC FED    Ron S Jarmin (CENSUS/DEPDIR FED                                                     8/3/2020 0:00    Christopher Denno                  sep.pdf
DOC_0014022               DOC_0014023         Walsh, Michael (Federal)              Wilbur Ross                               Barranca, Steven (Federal)                8/3/2020 0:00                                       FW_ Monday Census Calls .pdf
                                                                                                                                                                                                                            Operational and Processing Options to meet
DOC_0014024               DOC_0014037         Walsh, Michael (Federal)              Wilbur Ross                               Barranca, Steven (Federal)                8/3/2020 0:00    Christopher Denno                  Sep.pdf
                                                                                                   Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 164 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To               Email CC         Date                          Author                    File Name                   Privilege   Privilege Description   Redaction
                                 Bates
DOC_0014038               DOC_0014039         Timothy P Olson (CENSUS/ADFO FED)     James T Christy (CENSUS/LA FED)                   8/3/2020 6:03                                Fwd_ Monday Census Calls (1).pdf
                                                                                                                                                                                   Operational and Processing Options to meet
DOC_0014040               DOC_0014053         Timothy P Olson (CENSUS/ADFO FED)     James T Christy (CENSUS/LA FED)                   8/3/2020 6:03   Christopher Denno            Sep.pdf
DOC_0014054               DOC_0014055         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                     8/3/2020 6:03                                Fwd_ Monday Census Calls .pdf
                                                                                                                                                                                   Operational and Processing Options to meet
DOC_0014056               DOC_0014069         Timothy P Olson (CENSUS/ADFO FED)     Timothy Olson                                     8/3/2020 6:03   Christopher Denno            Sep.pdf
DOC_0014070               DOC_0014071         Timothy.P.Olson@census.gov            James T Christy (CENSUS/LA FED)                   8/3/2020 6:03                                Fwd_ Monday Census Calls (1).pdf
                                                                                                                                                                                   Operational and Processing Options to meet
DOC_0014072               DOC_0014085         Timothy.P.Olson@census.gov            James T Christy (CENSUS/LA FED)                   8/3/2020 6:03   Christopher Denno            Sep.pdf
DOC_0014086               DOC_0014087         Timothy.P.Olson@census.gov            Timothy Olson                                     8/3/2020 6:03                                Fwd_ Monday Census Calls .pdf
                                                                                                                                                                                   Operational and Processing Options to meet
DOC_0014088               DOC_0014101         Timothy.P.Olson@census.gov            Timothy Olson                                     8/3/2020 6:03   Christopher Denno            Sep.pdf
DOC_0014102               DOC_0014103         Ron S Jarmin (CENSUS/DEPDIR FED       Ron S Jarmin (CENSUS/DEPDIR FED                   8/3/2020 7:13                                Fw_ Monday Census Calls (1).pdf
                                                                                                                                                                                   Operational and Processing Options to meet
DOC_0014104               DOC_0014117         Ron S Jarmin (CENSUS/DEPDIR FED       Ron S Jarmin (CENSUS/DEPDIR FED                   8/3/2020 7:13   Christopher Denno            Sep.pdf
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
DOC_0014118               DOC_0014119         Ron S Jarmin (CENSUS/DEPDIR FED)      Enrique Lamas (CENSUS/DEPDIR FED)                 8/3/2020 7:14                                Fw_ Monday Census Calls .pdf
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                           Operational and Processing Options to meet
DOC_0014120               DOC_0014133         Ron S Jarmin (CENSUS/DEPDIR FED)      Enrique Lamas (CENSUS/DEPDIR FED)                 8/3/2020 7:14   Christopher Denno            Sep.pdf
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
DOC_0014134               DOC_0014135         Ron S Jarmin (CENSUS/DEPDIR FED)      Enrique Lamas (CENSUS/DEPDIR FE                   8/3/2020 7:14                                Fw_ Monday Census Calls .pdf
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);                                                           Operational and Processing Options to meet
DOC_0014136               DOC_0014149         Ron S Jarmin (CENSUS/DEPDIR FED)      Enrique Lamas (CENSUS/DEPDIR FE                   8/3/2020 7:14   Christopher Denno            Sep.pdf

DOC_0014150               DOC_0014150         Christopher M Denno (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)               8/3/2020 7:38                                Updated Replan Deck.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014151               DOC_0014164         Christopher M Denno (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)               8/3/2020 7:38   Christopher Denno            sep.pdf
                                                                                                                                                                                   Operational and Processing Options to meet
DOC_0014165               DOC_0014178         Christopher M Denno (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)               8/3/2020 7:38   Christopher Denno            Se.pptx

DOC_0014179               DOC_0014179         Christopher M Denno (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)               8/3/2020 7:38                                Updated Replan Deck.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014180               DOC_0014193         Christopher M Denno (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)               8/3/2020 7:38   Christopher Denno            sep.pdf
                                                                                                                                                                                   Operational and Processing Options to meet
DOC_0014194               DOC_0014207         Christopher M Denno (CENSUS/ADDC FED) Albert E Fontenot (CENSUS/ADDC FED)               8/3/2020 7:38   Christopher Denno            Se.pptx
                                                                                                                                                                                   operational and processing options to meet
DOC_0014208               DOC_0014208         Albert E Fontenot (CENSUS/ADDC FED)   Daniel Risko                                      8/3/2020 7:40                                sept__.(4) - Copy.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014209               DOC_0014222         Albert E Fontenot (CENSUS/ADDC FED)   Daniel Risko                                      8/3/2020 7:40   Christopher Denno            sep.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014223               DOC_0014223         Albert E Fontenot (CENSUS/ADDC FED)   Daniel Risko                                      8/3/2020 7:40                                sept__.(2).pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014224               DOC_0014237         Albert E Fontenot (CENSUS/ADDC FED)   Daniel Risko                                      8/3/2020 7:40   Christopher Denno            sep.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014238               DOC_0014238         Albert E Fontenot (CENSUS/ADDC FED)   Daniel Risko                                      8/3/2020 7:40                                sept__.(2) - Copy - Copy.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014239               DOC_0014252         Albert E Fontenot (CENSUS/ADDC FED)   Daniel Risko                                      8/3/2020 7:40   Christopher Denno            sep.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014253               DOC_0014253         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)               8/3/2020 7:41                                sept___.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014254               DOC_0014267         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)               8/3/2020 7:41   Christopher Denno            sep.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014268               DOC_0014268         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)               8/3/2020 7:41                                sept__.(3) - Copy.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014269               DOC_0014282         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)               8/3/2020 7:41   Christopher Denno            sep.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014283               DOC_0014283         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)               8/3/2020 7:41                                sept__.(1) - Copy - Copy.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014284               DOC_0014297         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)               8/3/2020 7:41   Christopher Denno            sep.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014298               DOC_0014298         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)               8/3/2020 7:41                                sept__.(1).pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014299               DOC_0014312         Albert E Fontenot (CENSUS/ADDC FED)   Christa D Jones (CENSUS/DEPDIR FED)               8/3/2020 7:41   Christopher Denno            sep.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014313               DOC_0014313         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                  8/3/2020 7:41                                sept___.pdf
                                                                                                                                                                                   operational and processing options to meet
DOC_0014314               DOC_0014327         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                  8/3/2020 7:41   Christopher Denno            sep.pdf
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 165 of 172



                            Production::End
Production::Begin Bates                                       Email From                             Email To                             Email CC                          Date                          Author                     File Name                      Privilege   Privilege Description   Redaction
                                 Bates
                                                                                                                                                                                                                   operational and processing options to meet
DOC_0014328               DOC_0014328         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                  8/3/2020 7:41                                sept__. - Copy.pdf
                                                                                                                                                                                                                   operational and processing options to meet
DOC_0014329               DOC_0014342         Albert E Fontenot (CENSUS/ADDC FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                  8/3/2020 7:41   Christopher Denno            sep.pdf
                                                                                                                                                                                                                   Re_ operational and processing options to meet
DOC_0014343               DOC_0014343         Risko, Daniel (Federal)               Albert E Fontenot (CENSUS/ADDC FED)                                               8/3/2020 9:29                                __.(1).pdf
                                                                                                                                                                                                                   operational and processing options to meet
DOC_0014344               DOC_0014357         Risko, Daniel (Federal)               Albert E Fontenot (CENSUS/ADDC FED)                                               8/3/2020 9:29   Christopher Denno            sep.pdf
                                                                                                                                                                                                                   Re_ operational and processing options to meet
DOC_0014358               DOC_0014358         Risko, Daniel (Federal)               Albert E Fontenot (CENSUS/ADDC FED)                                               8/3/2020 9:36                                ___.pdf
                                                                                                                                                                                                                   operational and processing options to meet
DOC_0014359               DOC_0014372         Risko, Daniel (Federal)               Albert E Fontenot (CENSUS/ADDC FED)                                               8/3/2020 9:36   Christopher Denno            sep.pdf
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM
DOC_0014373               DOC_0014373         Christopher M Denno (CENSUS/ADDC FED) drisko@doc.gov                        FED)                                        8/3/2020 9:38                                Revised Replan Deck.pdf
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM                                                          operational and processing options to meet
DOC_0014374               DOC_0014387         Christopher M Denno (CENSUS/ADDC FED) drisko@doc.gov                        FED)                                        8/3/2020 9:38   Christopher Denno            sep.pdf
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM
DOC_0014388               DOC_0014388         Christopher M Denno (CENSUS/ADDC FED) drisko@doc.gov                        FED)                                        8/3/2020 9:38                                Revised Replan Deck.pdf
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM                                                          operational and processing options to meet
DOC_0014389               DOC_0014402         Christopher M Denno (CENSUS/ADDC FED) drisko@doc.gov                        FED)                                        8/3/2020 9:38   Christopher Denno            sep.pdf
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM
DOC_0014403               DOC_0014403         Christopher M Denno (CENSUS/ADDC FED) drisko@doc.gov                        FED)                                        8/3/2020 9:38                                Revised Replan Deck.pdf
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 166 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                Email CC                        Date                          Author                     File Name                  Privilege   Privilege Description   Redaction
                                 Bates
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM                                                          operational and processing options to meet
DOC_0014404               DOC_0014417         Christopher M Denno (CENSUS/ADDC FED) drisko@doc.gov                        FED)                                        8/3/2020 9:38   Christopher Denno            sep.pdf
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM
DOC_0014418               DOC_0014418         Christopher M Denno (CENSUS/ADDC FED drisko@doc.gov                         FED)                                        8/3/2020 9:38                                Revised Replan Deck.pdf
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM                                                          operational and processing options to meet
DOC_0014419               DOC_0014432         Christopher M Denno (CENSUS/ADDC FED drisko@doc.gov                         FED)                                        8/3/2020 9:38   Christopher Denno            sep.pdf
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM
DOC_0014433               DOC_0014433         Christopher M Denno (CENSUS/ADDC FED) drisko@doc.gov                        FED)                                        8/3/2020 9:38                                Revised Replan Deck.pdf
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM                                                          operational and processing options to meet
DOC_0014434               DOC_0014447         Christopher M Denno (CENSUS/ADDC FED) drisko@doc.gov                        FED)                                        8/3/2020 9:38   Christopher Denno            sep.pdf
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM
DOC_0014448               DOC_0014448         Risko, Daniel (Federal)               Christopher M Denno (CENSUS/ADDC FED) FED)                                        8/3/2020 9:39                                Re_ Revised Replan Deck.pdf
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM                                                          operational and processing options to meet
DOC_0014449               DOC_0014462         Risko, Daniel (Federal)               Christopher M Denno (CENSUS/ADDC FED) FED)                                        8/3/2020 9:39   Christopher Denno            sep.pdf
                                                                                      Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 167 of 172



                            Production::End
Production::Begin Bates                                       Email From                 Email To                                    Email CC                        Date                          Author                     File Name                  Privilege   Privilege Description   Redaction
                                 Bates
                                                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                   Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                   James T Christy (CENSUS/LA FED); Albert E
                                                                                                                   Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                   Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                   T Thieme (CENSUS/ADDC FED);
                                                                                                                   AliMohammad Ahmad (CENSUS/ADCOM
DOC_0014463               DOC_0014463         Risko, Daniel (Federal)      Christopher M Denno (CENSUS/ADDC FED)   FED)                                        8/3/2020 9:39                                Re_ Revised Replan Deck(1).pdf
                                                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                   Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                   James T Christy (CENSUS/LA FED); Albert E
                                                                                                                   Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                   Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                   T Thieme (CENSUS/ADDC FED);
                                                                                                                   AliMohammad Ahmad (CENSUS/ADCOM                                                          operational and processing options to meet
DOC_0014464               DOC_0014477         Risko, Daniel (Federal)      Christopher M Denno (CENSUS/ADDC FED)   FED)                                        8/3/2020 9:39   Christopher Denno            sep.pdf
                                                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                   Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                   James T Christy (CENSUS/LA FED); Albert E
                                                                                                                   Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                   Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                   T Thieme (CENSUS/ADDC FED);
                                                                                                                   AliMohammad Ahmad (CENSUS/ADCOM
DOC_0014478               DOC_0014478         Risko, Daniel (Federal)      Christopher M Denno (CENSUS/ADDC FED    FED)                                        8/3/2020 9:39                                Re_ Revised Replan Deck.pdf
                                                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                   Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                   James T Christy (CENSUS/LA FED); Albert E
                                                                                                                   Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                   Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                   T Thieme (CENSUS/ADDC FED);
                                                                                                                   AliMohammad Ahmad (CENSUS/ADCOM                                                          operational and processing options to meet
DOC_0014479               DOC_0014492         Risko, Daniel (Federal)      Christopher M Denno (CENSUS/ADDC FED    FED)                                        8/3/2020 9:39   Christopher Denno            sep.pdf
                                                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                   Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                   James T Christy (CENSUS/LA FED); Albert E
                                                                                                                   Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                   Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                   T Thieme (CENSUS/ADDC FED);
                                                                                                                   AliMohammad Ahmad (CENSUS/ADCOM
DOC_0014493               DOC_0014493         Risko, Daniel (Federal)      Christopher M Denno (CENSUS/ADDC FED)   FED)                                        8/3/2020 9:39                                Re_ Revised Replan Deck.pdf
                                                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                   Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                   James T Christy (CENSUS/LA FED); Albert E
                                                                                                                   Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                   Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                   T Thieme (CENSUS/ADDC FED);
                                                                                                                   AliMohammad Ahmad (CENSUS/ADCOM                                                          operational and processing options to meet
DOC_0014494               DOC_0014507         Risko, Daniel (Federal)      Christopher M Denno (CENSUS/ADDC FED)   FED)                                        8/3/2020 9:39   Christopher Denno            sep.pdf
                                                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                   Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                   Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                   Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                   James T Christy (CENSUS/LA FED); Albert E
                                                                                                                   Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                   Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                   T Thieme (CENSUS/ADDC FED);
                                                                                                                   AliMohammad Ahmad (CENSUS/ADCOM
DOC_0014508               DOC_0014508         Risko, Daniel (Federal)      Christopher M Denno (CENSUS/ADDC FED)   FED)                                        8/3/2020 9:39                                Re_ Revised Replan Deck(1).pdf
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 168 of 172



                            Production::End
Production::Begin Bates                                       Email From                           Email To                                 Email CC                      Date                            Author                           File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                                          Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                                          Christa D Jones (CENSUS/DEPDIRFED);
                                                                                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                                                                                          James T Christy (CENSUS/LA FED); Albert E
                                                                                                                          Fontenot(CENSUS/ADDC FED); Deborah
                                                                                                                          Stempowski (CENSUS/ADDC FED); Michael
                                                                                                                          T Thieme (CENSUS/ADDC FED);
                                                                                                                          AliMohammad Ahmad (CENSUS/ADCOM                                                                operational and processing options to meet
DOC_0014509               DOC_0014522         Risko, Daniel (Federal)               Christopher M Denno (CENSUS/ADDC FED) FED)                                      8/3/2020 9:39     Christopher Denno                  sep.pdf

                                                                                    Victoria Velkoff (CENSUS/ADDP FED); John
DOC_0014523               DOC_0014524         Enrique Lamas (CENSUS/DEPDIR FED)     Maron Abowd (CENSUS/ADRM FED)                                                    8/3/2020 10:10                                      Fw_ Revised Replan Deck.pdf

                                                                                    Victoria Velkoff (CENSUS/ADDP FED); John                                                                                             operational and processing options to meet
DOC_0014525               DOC_0014538         Enrique Lamas (CENSUS/DEPDIR FED)     Maron Abowd (CENSUS/ADRM FED)                                                    8/3/2020 10:10   Christopher Denno                  sep.pdf


                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                                                                                 deliberations regarding internal briefing materials
DOC_0014539               DOC_0014540         Victoria Velkoff (CENSUS/ADDP FED)    John Maron Abowd (CENSUS/ADRM FED)                                               8/3/2020 10:16                                      Re_ Revised Replan Deck(1).pdf               Predecisional and Deliberative   on proposed Department action/decision/policy. Redacted

                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                    Victoria Velkoff (CENSUS/ADDP FED); John                                                                                                                                                                           deliberations regarding a draft presentation on
DOC_0014541               DOC_0014543         Victoria Velkoff (CENSUS/ADDP FED)    Maron Abowd (CENSUS/ADRM FED)                                                    8/3/2020 10:29                                      Re_ Revised Replan Deck.pdf                  Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                                                                                                                         U.S. Census Bureau Daily News - Monday,
DOC_0014544               DOC_0014562                                                                                                                                8/3/2020 10:32                                      August ___.pdf
                                                                                                                                                                                                                         FOR REVIEW- Draft Director Dillingham
DOC_0014563               DOC_0014563         Albert E Fontenot (CENSUS/ADDC FED)   Deborah Stempowski (CENSUS/ADDC FED)                                             8/3/2020 10:40                                      Statement__.(1) - Copy - Copy.pdf


                                                                                                                                                                                                                                                                                                       Draft document containing pre-decisional
                                                                                                                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         deliberations regarding a draft public statement
DOC_0014564               DOC_0014565         Albert E Fontenot (CENSUS/ADDC FED)   Deborah Stempowski (CENSUS/ADDC FED)                                             8/3/2020 10:40   FED)                               Stateme.docx                                 Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                       deliberations regarding a draft presentation on
DOC_0014566               DOC_0014568         Victoria.A.Velkoff@census.gov         Enrique Lamas (CENSUS/DEPDIR FED)          John Maron Abowd (CENSUS/ADRM FED)    8/3/2020 10:40                                      Re_ Revised Replan Deck(2).pdf               Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted

                                                                                                                                                                                                                                                                                                       Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                       deliberations regarding a draft presentation on
DOC_0014569               DOC_0014571         Victoria Velkoff (CENSUS/ADDP FED)    Enrique Lamas (CENSUS/DEPDIR FED)          John Maron Abowd (CENSUS/ADRM FED)    8/3/2020 10:40                                      Re_ Revised Replan Deck(3).pdf               Predecisional and Deliberative   proposed Department action/decision/policy.     Redacted
                                                                                                                                                                                                                         FOR REVIEW- Draft Director Dillingham
DOC_0014572               DOC_0014572         Albert E Fontenot (CENSUS/ADDC FED)   Deborah Stempowski (CENSUS/ADDC FED)                                             8/3/2020 10:40                                      Statement__.(1).pdf


                                                                                                                                                                                                                                                                                                       Draft document containing pre-decisional
                                                                                                                                                                                      Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         deliberations regarding a draft public statement
DOC_0014573               DOC_0014574         Albert E Fontenot (CENSUS/ADDC FED)   Deborah Stempowski (CENSUS/ADDC FED)                                             8/3/2020 10:40   FED)                               Stateme.docx                                 Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                    James T Christy (CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); Michael T
                                                                                    Thieme (CENSUS/ADDCFED); Jennifer W                                                                                                  FOR REVIEW- Draft Director Dillingham
DOC_0014575               DOC_0014575         Albert E Fontenot (CENSUS/ADDC FED)   Reichert (CENSUS/DCMD FED)                                                       8/3/2020 10:41                                      Statement__. - Copy - Copy.pdf

                                                                                    James T Christy (CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); Michael T                                                                                                                                                                               Draft document containing pre-decisional
                                                                                    Thieme (CENSUS/ADDCFED); Jennifer W                                                               Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         deliberations regarding a draft public statement
DOC_0014576               DOC_0014577         Albert E Fontenot (CENSUS/ADDC FED)   Reichert (CENSUS/DCMD FED)                                                       8/3/2020 10:41   FED)                               Stateme.docx                                 Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                    James T Christy (CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); Michael T
                                                                                    Thieme (CENSUS/ADDCFED); Jennifer W                                                                                                  FOR REVIEW- Draft Director Dillingham
DOC_0014578               DOC_0014578         Albert E Fontenot (CENSUS/ADDC FED)   Reichert (CENSUS/DCMD FED)                                                       8/3/2020 10:41                                      Statement___.pdf

                                                                                    James T Christy (CENSUS/LA FED); Timothy                                                                                                                                                                           Draft document reflecting information provided
                                                                                    P Olson (CENSUS/ADFO FED); Michael T                                                                                                                                                                               to facilitate deliberative discussions regarding a
                                                                                    Thieme (CENSUS/ADDCFED); Jennifer W                                                               Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                         draft public statement on proposed Department
DOC_0014579               DOC_0014580         Albert E Fontenot (CENSUS/ADDC FED)   Reichert (CENSUS/DCMD FED)                                                       8/3/2020 10:41   FED)                               Stateme.docx                                 Predecisional and Deliberative   action/decision/policy.                            Withheld in full
                                                                                                Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 169 of 172



                            Production::End
Production::Begin Bates                                      Email From                            Email To                    Email CC         Date                           Author                            File Name                                Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                    James T Christy (CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); Michael T
                                                                                    Thieme (CENSUS/ADDCFED); Jennifer W                                                                       FOR REVIEW- Draft Director Dillingham
DOC_0014581               DOC_0014581         Albert E Fontenot (CENSUS/ADDC FED)   Reichert (CENSUS/DCMD FED)                            8/3/2020 10:41                                      Statement___.pdf

                                                                                    James T Christy (CENSUS/LA FED); Timothy
                                                                                    P Olson (CENSUS/ADFO FED); Michael T                                                                                                                                                        Draft document containing pre-decisional
                                                                                    Thieme (CENSUS/ADDCFED); Jennifer W                                    Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                             deliberations regarding a draft public statement
DOC_0014582               DOC_0014583         Albert E Fontenot (CENSUS/ADDC FED)   Reichert (CENSUS/DCMD FED)                            8/3/2020 10:41   FED)                               Stateme.docx                                     Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
                                                                                                                                                                                                                                                                                Email communication containing information
                                                                                                                                                                                                                                                                                gathered for pre-decisional deliberations
                                                                                                                                                                                              Fwd_ PLEASE REVIEW-- Draft Director                                               regarding a draft public statement on proposed
DOC_0014584               DOC_0014585         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51                                      Statement - Copy - Copy.pdf                      Predecisional and Deliberative   Department action/decision/policy.               Redacted

                                                                                                                                                                                                                                                                                Draft document containing pre-decisional
                                                                                                                                                           Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                             deliberations regarding a draft public statement
DOC_0014586               DOC_0014587         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51   FED)                               Stateme.docx                                     Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full

DOC_0014588               DOC_0014589         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51                                      Fwd_ Revised Replan Deck - Copy - Copy.pdf
                                                                                                                                                                                              operational and processing options to meet
DOC_0014590               DOC_0014603         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51   Christopher Denno                  sep.pdf
                                                                                                                                                                                                                                                                                Email communication reflecting information
                                                                                                                                                                                                                                                                                provided to facilitate deliberative discussions
                                                                                                                                                                                              Fwd_ PLEASE REVIEW-- Draft Director                                               regarding a draft public statement on proposed
DOC_0014604               DOC_0014605         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51                                      Statement.pdf                                    Predecisional and Deliberative   Department action/decision/policy.                Redacted

                                                                                                                                                                                                                                                                                Draft document containing pre-decisional
                                                                                                                                                           Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                             deliberations regarding a draft public statement
DOC_0014606               DOC_0014607         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51   FED)                               Stateme.docx                                     Predecisional and Deliberative   on proposed Department action/decision/policy. Withheld in full
DOC_0014608               DOC_0014609         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51                                      Fwd_ Revised Replan Deck.pdf
                                                                                                                                                                                              operational and processing options to meet
DOC_0014610               DOC_0014623         Albert E Fontenot (CENSUS/ADDC FED)   Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51   Christopher Denno                  sep.pdf
                                                                                                                                                                                                                                                                                Email communication reflecting information
                                                                                                                                                                                                                                                                                provided to facilitate deliberative discussions
                                                                                                                                                                                              Fwd_ PLEASE REVIEW-- Draft Director                                               regarding a draft public statement on proposed
DOC_0014624               DOC_0014625         Albert.E.Fontenot@census.gov          Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51                                      Statement.pdf                                    Predecisional and Deliberative   Department action/decision/policy.                 Redacted
                                                                                                                                                                                                                                                                                Draft document reflecting information provided
                                                                                                                                                                                                                                                                                to facilitate deliberative discussions regarding a
                                                                                                                                                           Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                             draft public statement on proposed Department
DOC_0014626               DOC_0014627         Albert.E.Fontenot@census.gov          Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51   FED)                               Stateme.docx                                     Predecisional and Deliberative   action/decision/policy.                            Withheld in full
DOC_0014628               DOC_0014629         Albert.E.Fontenot@census.gov          Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51                                      Fwd_ Revised Replan Deck.pdf
                                                                                                                                                                                              operational and processing options to meet
DOC_0014630               DOC_0014643         Albert.E.Fontenot@census.gov          Kathleen M Styles (CENSUS/ADDC FED)                   8/3/2020 10:51   Christopher Denno                  sep.pdf
                                                                                                                                                                                                                                                                                Email communication reflecting mental
                                                                                                                                                                                                                                                                                processes of advisor to decisionmaker regarding
                                              Ali Mohammad Ahmad (CENSUS/ADCOM                                                                                                                Re_ Is there a final version of the Director’s                                    a draft public statement on proposed Department
DOC_0014644               DOC_0014644         FED)                                  Albert E Fontenot (CENSUS/ADDC FED)                   8/3/2020 10:56                                      ___.pdf                                          Predecisional and Deliberative   action/decision/policy.                           Redacted
                                                                                                                                                                                                                                                                                Draft document reflecting mental processes of
                                                                                                                                                                                                                                                                                advisor to decisionmaker regarding a draft public
                                              Ali Mohammad Ahmad (CENSUS/ADCOM                                                                             Ali Mohammad Ahmad (CENSUS/ADCOM   FOR REVIEW- Draft Director Dillingham                                             statement on proposed Department
DOC_0014645               DOC_0014646         FED)                                  Albert E Fontenot (CENSUS/ADDC FED)                   8/3/2020 10:56   FED)                               Stateme.docx                                     Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                    Deborah Stempowski (CENSUS/ADDC FED);
                                                                                    Michael T Thieme(CENSUS/ADDC FED);
                                                                                    James B Treat (CENSUS/DEPDIR FED);
                                                                                    Jennifer W Reichert (CENSUS/DCMD
                                                                                    FED);Christopher M Denno (CENSUS/ADDC
                                                                                    FED); Kathleen M Styles (CENSUS/ADDC
                                                                                    FED); Erika H Becker
                                                                                    Medina(CENSUS/ADDC FED); Timothy P
                                                                                    Olson (CENSUS/ADFO FED); James T                                                                          DOC Exec Report Materials for August 3,
DOC_0014647               DOC_0014647         Maryann M Chapin (CENSUS/ADDC FED)    Christy (CENSUS/LA FED)                               8/3/2020 10:56                                      2020.pdf
                                                                                                       Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 170 of 172



                            Production::End
Production::Begin Bates                                       Email From                                     Email To              Email CC         Date                           Author                             File Name                              Privilege                          Privilege Description                Redaction
                                 Bates
                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                           Michael T Thieme(CENSUS/ADDC FED);
                                                                                           James B Treat (CENSUS/DEPDIR FED);
                                                                                           Jennifer W Reichert (CENSUS/DCMD
                                                                                           FED);Christopher M Denno (CENSUS/ADDC
                                                                                           FED); Kathleen M Styles (CENSUS/ADDC
                                                                                           FED); Erika H Becker
                                                                                           Medina(CENSUS/ADDC FED); Timothy P
                                                                                           Olson (CENSUS/ADFO FED); James T                                                                         DOC Exec Report Slides for Aug 3 2020 ver
DOC_0014648               DOC_0014659         Maryann M Chapin (CENSUS/ADDC FED)           Christy (CENSUS/LA FED)                            8/3/2020 10:56                                        1.pdf
                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                           Michael T Thieme(CENSUS/ADDC FED);
                                                                                           James B Treat (CENSUS/DEPDIR FED);
                                                                                           Jennifer W Reichert (CENSUS/DCMD
                                                                                           FED);Christopher M Denno (CENSUS/ADDC
                                                                                           FED); Kathleen M Styles (CENSUS/ADDC
                                                                                           FED); Erika H Becker
                                                                                           Medina(CENSUS/ADDC FED); Timothy P
                                                                                           Olson (CENSUS/ADFO FED); James T                                                                         DOC Exec Report Slides for EO 13880 for Aug
DOC_0014660               DOC_0014667         Maryann M Chapin (CENSUS/ADDC FED)           Christy (CENSUS/LA FED)                            8/3/2020 10:56                                        3 .pdf
                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                           Michael T Thieme(CENSUS/ADDC FED);
                                                                                           James B Treat (CENSUS/DEPDIR FED);
                                                                                           Jennifer W Reichert (CENSUS/DCMD
                                                                                           FED);Christopher M Denno (CENSUS/ADDC
                                                                                           FED); Kathleen M Styles (CENSUS/ADDC
                                                                                           FED); Erika H Becker
                                                                                           Medina(CENSUS/ADDC FED); Timothy P
                                                                                           Olson (CENSUS/ADFO FED); James T                                                                         Phased Restart DOC Exec Report Slides for
DOC_0014668               DOC_0014681         Maryann M Chapin (CENSUS/ADDC FED)           Christy (CENSUS/LA FED)                            8/3/2020 10:56                                        Aug .pdf
                                                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                                                           Deborah Stempowski (CENSUS/ADDC FED);
                                                                                           Michael T Thieme(CENSUS/ADDC FED);
                                                                                           James B Treat (CENSUS/DEPDIR FED);
                                                                                           Jennifer W Reichert (CENSUS/DCMD
                                                                                           FED);Christopher M Denno (CENSUS/ADDC
                                                                                           FED); Kathleen M Styles (CENSUS/ADDC
                                                                                           FED); Erika H Becker
                                                                                           Medina(CENSUS/ADDC FED); Timothy P                                                                                                                                                      Document containing pre-decisional deliberation
                                                                                           Olson (CENSUS/ADFO FED); James T                                                                         2020 Census High Level Summary                                                 regarding proposed Department
DOC_0014682               DOC_0014683         Maryann M Chapin (CENSUS/ADDC FED)           Christy (CENSUS/LA FED)                            8/3/2020 10:56   Maryann M Chapin (CENSUS/ADDC FED)   08032020.pdf                                  Predecisional and Deliberative   action/decision/policy.                         Redacted
                                                                                                                                                                                                                                                                                   Email communication reflecting mental
                                                                                                                                                                                                                                                                                   processes of advisor to decisionmaker regarding
                                                                                                                                                                                                                                                                                   a draft presentation on proposed Department
DOC_0014684               DOC_0014685         Kathleen M Styles (CENSUS/ADDC FED)          Albert E Fontenot (CENSUS/ADDC FED)                8/3/2020 11:07                                        Re_ Revised Replan Deck.pdf                   Predecisional and Deliberative   action/decision/policy.                         Redacted
DOC_0014686               DOC_0014688         Albert E Fontenot (CENSUS/ADDC FED)          Kathleen M Styles (CENSUS/ADDC FED)                8/3/2020 11:11                                        Re_ Revised Replan Deck.pdf
DOC_0014689               DOC_0014691         Albert E Fontenot (CENSUS/ADDC FED)          Kathleen M Styles (CENSUS/ADDC FED)                8/3/2020 11:11                                        Re_ Revised Replan Deck.pdf
DOC_0014692               DOC_0014694         Albert.E.Fontenot@census.gov                 Kathleen M Styles (CENSUS/ADDC FED)                8/3/2020 11:11                                        Re_ Revised Replan Deck.pdf
DOC_0014695               DOC_0014695         Timothy P Olson (CENSUS/ADFO FED)            Timothy Olson                                      8/3/2020 13:21                                        Fwd_ Revised Replan Deck.pdf
                                                                                                                                                                                                    operational and processing options to meet
DOC_0014696               DOC_0014709         Timothy P Olson (CENSUS/ADFO FED)            Timothy Olson                                      8/3/2020 13:21   Christopher Denno                    sep.pdf
DOC_0014710               DOC_0014710         Timothy.P.Olson@census.gov                   Timothy Olson                                      8/3/2020 13:21                                        Fwd_ Revised Replan Deck.pdf
                                                                                                                                                                                                    operational and processing options to meet
DOC_0014711               DOC_0014724         Timothy.P.Olson@census.gov                   Timothy Olson                                      8/3/2020 13:21   Christopher Denno                    sep.pdf
                                              maria.mattera@lacity.org on behalf of Mike
DOC_0014725               DOC_0014725         Feuer                                        Ron S Jarmin (CENSUS/DEPDIR FED                    8/3/2020 13:47                                        Nonresponse Followup.pdf
                                              maria.mattera@lacity.org on behalf of Mike
DOC_0014726               DOC_0014727         Feuer                                        Ron S Jarmin (CENSUS/DEPDIR FED                    8/3/2020 13:47                                        Census Bureau 8.3.20.pdf
                                                                                                                                                                                                                                                                                   Email communication containing information
                                                                                                                                                                                                                                                                                   gathered for the purpose of rendering legal
                                                                                           Melissa L Creech (CENSUS/PCO FED);                                                                                                                                                      advice regarding proposed Department
DOC_0014728               DOC_0014728         Ron S Jarmin (CENSUS/DEPDIR FED              Christa D Jones (CENSUS/DEPDIR FED                 8/3/2020 14:05                                        Fw_ Nonresponse Followup.pdf                  Attorney-Client Privilege        action/decision/policy.                        Redacted
                                                                                           Melissa L Creech (CENSUS/PCO FED);
DOC_0014729               DOC_0014730         Ron S Jarmin (CENSUS/DEPDIR FED              Christa D Jones (CENSUS/DEPDIR FED                 8/3/2020 14:05                                        Census Bureau 8.3.20.pdf
                                                                                                 Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 171 of 172



                            Production::End
Production::Begin Bates                                     Email From                              Email To                                   Email CC                        Date                       Author                              File Name                             Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                                                                                                                                                                                                                                          Email communication containing information
                                                                                                                                                                                                                                                                                                          gathered for pre-decisional deliberations
                                                                                    Melissa L Creech (CENSUS/PCO FED);                                                                                                                                                   Attorney-Client Privilege;       regarding letter received by Commerce and
DOC_0014731               DOC_0014731         Ron S Jarmin (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)                                                  8/3/2020 14:05                                      Fw_ Nonresponse Followup(1).pdf             Predecisional and Deliberative   request for legal advice.                        Redacted
                                                                                    Melissa L Creech (CENSUS/PCO FED);
DOC_0014732               DOC_0014733         Ron S Jarmin (CENSUS/DEPDIR FED)      Christa D Jones (CENSUS/DEPDIR FED)                                                  8/3/2020 14:05                                      Census Bureau 8.3.20.pdf
                                                                                                                                                                                                                                                                                                          Email communication containing pre-decisional
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);        Hampton Wilson III (CENSUS/PCO FED);                                                                                                                                      deliberations regarding proposed Department
DOC_0014734               DOC_0014735         Johnson Barry W                       Arnsberger Paul; Price Linda M              Vincent T Mule Jr (CENSUS/DSSD FE        8/3/2020 14:14                                      RE_ Revisions to 2020 Census (4).pdf        Predecisional and Deliberative   action/decision/policy.                       Redacted
                                                                                                                                                                                                                                                                                                          Email communication containing pre-decisional
                                                                                    Christa D Jones (CENSUS/DEPDIR FED);        Hampton Wilson III (CENSUS/PCO FED);                                                                                                                                      deliberations regarding proposed Department
DOC_0014736               DOC_0014737         Johnson Barry W                       Arnsberger Paul; Price Linda                Vincent T Mule Jr (CENSUS/DSSD FED)      8/3/2020 14:14                                      RE_ Revisions to 2020 Census .pdf           Predecisional and Deliberative   action/decision/policy.                       Withheld in full
                                                                                                                                                                                                                                                                                                          Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                          deliberations regarding proposed Department
DOC_0014738               DOC_0014739         Hampton Wilson III (CENSUS/PCO FED    Vincent T Mule Jr (CENSUS/DSSD FED          Christa D Jones (CENSUS/DEPDIR FED       8/3/2020 14:34                                      Fw_ Revisions to 2020 Census .pdf           Predecisional and Deliberative   action/decision/policy.                       Withheld in full
DOC_0014740               DOC_0014740         Ron S Jarmin (CENSUS/DEPDIR FED       Caryn M Tate (CENSUS/DEPDIR FED)                                                     8/3/2020 14:38                                      Fw_ Nonresponse Followup.pdf
DOC_0014741               DOC_0014742         Ron S Jarmin (CENSUS/DEPDIR FED       Caryn M Tate (CENSUS/DEPDIR FED)                                                     8/3/2020 14:38                                      Census Bureau 8.3.20.pdf
                                                                                                                                                                                                                                                                                                          Email communication containing pre-decisional
                                                                                    Johnson Barry W; Arnsberger Paul; Price Linda Hampton Wilson III (CENSUS/PCO FED);                                                                                                                                    deliberations regarding proposed Department
DOC_0014743               DOC_0014744         Christa D Jones (CENSUS/DEPDIR FED    M                                             Vincent T Mule Jr (CENSUS/DSSD FED     8/3/2020 14:51                                      Re_ Revisions to 2020 Census (3).pdf        Predecisional and Deliberative   action/decision/policy.                          Withheld in full
                                                                                                                                                                                                                                                                                                          Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                          deliberations regarding proposed Department
DOC_0014745               DOC_0014747         Vincent T Mule Jr (CENSUS/DSSD FED)   Hampton Wilson III (CENSUS/PCO FED)         Christa D Jones (CENSUS/DEPDIR FED       8/3/2020 15:15                                      Re_ Revisions to 2020 Census (2).pdf        Predecisional and Deliberative   action/decision/policy.                          Redacted
                                                                                    Benjamin J Page (CENSUS/CFO FED); Albert                                                                                                                                                                              Email communication containing pre-decisional
                                                                                    E Fontenot (CENSUS/ADDC FED); Everett G                                                                                                                                                                               deliberations regarding proposed Department
DOC_0014748               DOC_0014749         Benjamin Taylor (CENSUS/ADDC FED)     Whiteley (CENSUS/BUD FED)                                                            8/3/2020 16:21                                      Notional Contingency Waterfall.pdf          Predecisional and Deliberative   action/decision/policy.                          Redacted
                                                                                    Benjamin J Page (CENSUS/CFO FED); Albert                                                                                                                                                                              Document reflecting information provided to
                                                                                    E Fontenot (CENSUS/ADDC FED); Everett G                                                                                                                                                                               facilitate deliberative discussions regarding
DOC_0014750               DOC_0014750         Benjamin Taylor (CENSUS/ADDC FED)     Whiteley (CENSUS/BUD FED)                                                            8/3/2020 16:21                                      image.png                                   Predecisional and Deliberative   proposed Department action/decision/policy.      Withheld in full
                                                                                    Benjamin J Page (CENSUS/CFO FED); Albert                                                                                                                                                                              Document reflecting information provided to
                                                                                    E Fontenot (CENSUS/ADDC FED); Everett G                                                                                                  Contingency Waterfall for Revised NRFU -                                     facilitate deliberative discussions regarding
DOC_0014751               DOC_0014751         Benjamin Taylor (CENSUS/ADDC FED)     Whiteley (CENSUS/BUD FED)                                                            8/3/2020 16:21   Benjamin J Page (CENSUS/CFO FED)   Augu.xlsx                                   Predecisional and Deliberative   proposed Department action/decision/policy.      Withheld in full
                                                                                                                                                                                                                                                                                                          Email communication containing pre-decisional
                                                                                    Hampton Wilson III (CENSUS/PCO FED);                                                                                                                                                                                  deliberations regarding proposed Department
DOC_0014752               DOC_0014754         Vincent T Mule Jr (CENSUS/DSSD FED    Karen D Deaver (CENSUS/ADDC FED)            Christa D Jones (CENSUS/DEPDIR FED       8/3/2020 16:41                                      Re_ Revisions to 2020 Census (1).pdf        Predecisional and Deliberative   action/decision/policy.                          Redacted
                                              Michael John Sprung (CENSUS/DEPDIR    Steven Dillingham (CENSUS/DEPDIR FED);      Nathaniel Cogley (CENSUS/DEPDIR FED);
DOC_0014755               DOC_0014755         FED)                                  Steven Dillingham                           Steven K Smith (CENSUS/DEPDIR FED)       8/3/2020 17:12                                      Letter From LA City Attorney.pdf
                                              Michael John Sprung (CENSUS/DEPDIR    Steven Dillingham (CENSUS/DEPDIR FED);      Nathaniel Cogley (CENSUS/DEPDIR FED);                                                        Aug-3-2020-Letter-From-Los-Angeles-City
DOC_0014756               DOC_0014757         FED)                                  Steven Dillingham                           Steven K Smith (CENSUS/DEPDIR FED)       8/3/2020 17:12                                      Attorn.pdf
                                                                                                                                                                                                                                                                                                          Email communication reflecting information
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                  provided to facilitate deliberative discussions
                                                                                    Benjamin J Page (CENSUS/CFO FED); Everett                                                                                                                                                                             regarding internal briefing materials on proposed
DOC_0014758               DOC_0014761         Benjamin Taylor (CENSUS/ADDC FED)     G Whiteley (CENSUS/BUD FED)                                                          8/3/2020 17:14                                      Re_ Notional Contingency Waterfall(1).pdf   Predecisional and Deliberative   Department action/decision/policy.                Redacted
                                                                                                                                                                                                                                                                                                           reflecting information provided to facilitate
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                  deliberative discussions regarding internal
                                                                                    Benjamin J Page (CENSUS/CFO FED); Everett                                                                                                                                                                             briefing materials on proposed Department
DOC_0014762               DOC_0014762         Benjamin Taylor (CENSUS/ADDC FED)     G Whiteley (CENSUS/BUD FED)                                                          8/3/2020 17:14                                      image.png                                   Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                          Document reflecting information provided to
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                  facilitate deliberative discussions regarding
                                                                                    Benjamin J Page (CENSUS/CFO FED); Everett                                                                                                Contingency Waterfall for Revised NRFU -                                     internal briefing materials on proposed
DOC_0014763               DOC_0014763         Benjamin Taylor (CENSUS/ADDC FED)     G Whiteley (CENSUS/BUD FED)                                                          8/3/2020 17:14   Benjamin J Page (CENSUS/CFO FED)   Augu.xlsx                                   Predecisional and Deliberative   Department action/decision/policy.                Withheld in full
                                                                                                                                                                                                                                                                                                           reflecting information provided to facilitate
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                  deliberative discussions regarding internal
                                                                                    Benjamin J Page (CENSUS/CFO FED); Everett                                                                                                                                                                             briefing materials on proposed Department
DOC_0014764               DOC_0014764         Benjamin Taylor (CENSUS/ADDC FED)     G Whiteley (CENSUS/BUD FED)                                                          8/3/2020 17:14                                      image.png                                   Predecisional and Deliberative   action/decision/policy.                           Withheld in full
                                                                                                  Case 5:20-cv-05799-LHK Document 154-2 Filed 09/18/20 Page 172 of 172



                            Production::End
Production::Begin Bates                                       Email From                           Email To                                    Email CC                          Date                            Author                              File Name                                Privilege                           Privilege Description                  Redaction
                                 Bates
                                                                                    Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Nathaniel Cogley(CENSUS/DEPDIR FED);
                                                                                                                                                                                                                                                                                                                    Email communication containing
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                            communications among staff, including counsel,
                                                                                    Christa D Jones (CENSUS/DEPDIR                                                                                                                                                                                                  providing legal advice and analysis from counsel
                                              Ali Mohammad Ahmad (CENSUS/ADCOM      FED);Enrique Lamas (CENSUS/DEPDIR                                                                                                              SHORT FUSE- SMALL GROUP- Statement             Attorney-Client Privilege;        regarding proposed Department
DOC_0014765               DOC_0014765         FED)                                  FED)                                                                                   8/3/2020 17:25                                          Edits- Pleas___.pdf                            Predecisional and Deliberative    action/decision/policy.                          Redacted
                                                                                    Steven Dillingham (CENSUS/DEPDIR FED);
                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                    Nathaniel Cogley(CENSUS/DEPDIR FED);
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                                                                                            Draft document containing communications
                                                                                    Christa D Jones (CENSUS/DEPDIR                                                                                                                                                                                                  among staff, including counsel, providing legal
                                              Ali Mohammad Ahmad (CENSUS/ADCOM      FED);Enrique Lamas (CENSUS/DEPDIR                                                                        Ali Mohammad Ahmad (CENSUS/ADCOM      FOR REVIEW- Draft Director Dillingham          Attorney-Client Privilege;        advice and analysis from counsel regarding
DOC_0014766               DOC_0014767         FED)                                  FED)                                                                                   8/3/2020 17:25    FED)                                  Stateme.docx                                   Predecisional and Deliberative    proposed Department action/decision/policy.     Withheld in full

                                                                                    Benjamin Taylor (CENSUS/ADDC FED);                                                                                                                                                                                              Email communication containing pre-decisional
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);     Whitney L Duffey Jones (CENSUS/CFO FED);                                                                                                                                               deliberations regarding internal briefing materials
DOC_0014768               DOC_0014771         Everett G Whiteley (CENSUS/BUD FED)   Benjamin J Page (CENSUS/CFO FED)         Wilson T Gray (CENSUS/BUD FED)           8/3/2020 18:17                                               Re_ Notional Contingency Waterfall.pdf         Predecisional and Deliberative    on proposed Department action/decision/policy. Redacted
                                                                                    Benjamin Taylor (CENSUS/ADDC FED);                                                                                                                                                                                               containing pre-decisional deliberations regarding
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);     Whitney L Duffey Jones (CENSUS/CFO FED);                                                                                                                                               internal briefing materials on proposed
DOC_0014772               DOC_0014772         Everett G Whiteley (CENSUS/BUD FED)   Benjamin J Page (CENSUS/CFO FED)         Wilson T Gray (CENSUS/BUD FED)           8/3/2020 18:17                                               image.png                                      Predecisional and Deliberative    Department action/decision/policy.                 Withheld in full
                                                                                    Benjamin Taylor (CENSUS/ADDC FED);                                                                                                                                                                                               containing pre-decisional deliberations regarding
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);     Whitney L Duffey Jones (CENSUS/CFO FED);                                                                                                                                               internal briefing materials on proposed
DOC_0014773               DOC_0014773         Everett G Whiteley (CENSUS/BUD FED)   Benjamin J Page (CENSUS/CFO FED)         Wilson T Gray (CENSUS/BUD FED)           8/3/2020 18:17                                               image.png                                      Predecisional and Deliberative    Department action/decision/policy.                 Withheld in full

                                                                                    Benjamin Taylor (CENSUS/ADDC FED);                                                                                                                                                                                              Document containing pre-decisional deliberation
                                                                                    Albert E Fontenot (CENSUS/ADDC FED);     Whitney L Duffey Jones (CENSUS/CFO FED);                                                              Contingency Waterfall for Revised NRFU -                                         regarding internal briefing materials on proposed
DOC_0014774               DOC_0014774         Everett G Whiteley (CENSUS/BUD FED)   Benjamin J Page (CENSUS/CFO FED)         Wilson T Gray (CENSUS/BUD FED)           8/3/2020 18:17         Benjamin J Page (CENSUS/CFO FED)      Augu.xlsx                                      Predecisional and Deliberative    Department action/decision/policy.                Withheld in full
                                                                                                                                                                                                                                                                                                                    Document containing pre-decisional deliberation
                                                                                                                                                                                                                                   Population Count Only Information for 2020                                       regarding proposed Department
DOC_0014775               DOC_0014777                                                                                                                                      8/4/2020 0:00     Vincent T Mule Jr (CENSUS/DSSD FED)   Census Purposes 080420a (1) cdj.docx           Predecisional and Deliberative    action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                                    Document containing pre-decisional deliberation
                                                                                                                                                                                                                                   Population Count Only Information for 2020                                       regarding proposed Department
DOC_0014778               DOC_0014780                                                                                                                                      8/4/2020 0:00     Vincent T Mule Jr (CENSUS/DSSD FED)   Census Purposes 080620a.docx                   Predecisional and Deliberative    action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                                    Email communication containing pre-decisional
                                                                                                                                                                                                                                   Pop Count Only Info Memo_IRS_ 8.6.20-                                            deliberations regarding proposed Department
DOC_0014781               DOC_0014782                                                                                                                                      8/6/2020 0:00     Gina M Tucker (CENSUS/PCO FED)        FINAL.pdf                                      Predecisional and Deliberative    action/decision/policy.                           Withheld in full
                                                                                                                                                                                                                                                                                                                    Email communication containing pre-decisional
                                                                                                                                                                                                                                   NYT Front Page__ As Census Count Resumes,                                        deliberations regarding proposed Department
DOC_0014783               DOC_0014787         Burris, Meghan (Federal)              Wilbur Ross                                                                            8/24/2020 0:00                                          Doubts About Accuracy Continue to Grow.pdf Predecisional and Deliberative        action/decision/policy.                           Withheld in full

                                                                                                                                                                                                                                                                                                                    Email communication containing pre-decisional
                                                                                                                             Barranca, Steven (Federal); Goudarzi, Talat                     Ali Mohammad Ahmad (CENSUS/ADCOM      Briefing Materials re Hill Conversation re June                                  deliberations regarding draft talking points on
DOC_0014788               DOC_0014793         Walsh, Michael (Federal)              Wilbur Ross                              (Federal)                                     8/28/2020 0:00    FED)                                  1 Restart.pdf                                   Predecisional and Deliberative   proposed Department action/decision/policy.     Withheld in full
                                                                                                                                                                                                                                                                                                                    Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                                    deliberations regarding proposed Department
DOC_0014794               DOC_0014795                                                                                                                                      8/28/2020 20:03   CENSUS                                120 Day_DRAFT_VER 1_2020.03.24 jcrj.pdf Predecisional and Deliberative           action/decision/policy.                         Withheld in full

                                                                                                                                                                                                                                                                                                                    Email communication containing pre-decisional
                                                                                                                                                                                                                                                                                                                    deliberations regarding a draft report on
DOC_0014796               DOC_0014796                                                                                                                                      8/28/2020 20:03                                         2020 census operational adjustments-new.pdf    Predecisional and Deliberative    proposed Department action/decision/policy.   Withheld in full
                                                                                                                                                                                                                                                                                                                    Email communication containing pre-decisional
                                                                                                                                                                                                                                   2020 Decennial Census Supplemental Funding                                       deliberations regarding proposed Department
DOC_0014797               DOC_0014798                                                                                                                                      8/28/2020 20:03   Turner, Austin F. EOP/OMB             Request 7.18 clean.pdf                     Predecisional and Deliberative        action/decision/policy.                       Withheld in full
                                                                                                                                                                                                                                   Operational and Processing Options to meet
DOC_0014799               DOC_0014812                                                                                                                                      8/28/2020 20:03   Christopher Denno                     September 30 Final.pdf
